Exhibit 10.3

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

In re:

 

PETROQUEST ENERGY, INC., et al.,

 

Debtors.1

  

§

§

§

§

§

§

§

  

 

Chapter 11

 

Case No. 18-36322 (DRJ)

 

(Jointly Administered)

SECOND AMENDED DISCLOSURE STATEMENT FOR THE

DEBTORS’ FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION

 

 

PORTER HEDGES LLP

 

John F. Higgins (TX 09597500)

Joshua W. Wolfshohl (TX 24038592)

M. Shane Johnson (TX 24083263)

1000 Main Street, 36th Floor

Houston, Texas 77002

 

PROPOSED ATTORNEYS FOR THE DEBTORS

 

Dated: December 20, 2018

 

THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THE PLAN.
ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL THIS DISCLOSURE STATEMENT
HAS BEEN CONDITIONALLY APPROVED BY THE COURT. THIS DISCLOSURE STATEMENT IS BEING
SUBMITTED FOR APPROVAL BUT HAS NOT BEEN CONDITIONALLY APPROVED BY THE COURT FOR
PURPOSES OF SOLICITATION. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS
SUBJECT TO CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY
SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.   

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are as follows: PetroQuest Energy,
Inc. (0714), PetroQuest Energy, L.L.C. (2439), TDC Energy LLC (8877), PetroQuest
Oil & Gas, L.L.C. (1170), PQ Holdings LLC (7576), Pittrans Inc. (1747), and Sea
Harvester Energy Development, L.L.C. (5903). The address of the Debtors’
headquarters is: 400 E. Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana
70508.



--------------------------------------------------------------------------------

THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE STATEMENT TO
HOLDERS OF CLAIMS FOR PURPOSES OF SOLICITING VOTES TO ACCEPT OR REJECT THE
DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION ATTACHED HERETO AS EXHIBIT A. NOTHING
IN THIS DISCLOSURE STATEMENT MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY
OTHER PURPOSE. PRIOR TO DECIDING WHETHER AND HOW TO VOTE ON THE PLAN, EACH
HOLDER ENTITLED TO VOTE SHOULD CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS
DISCLOSURE STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE VIII
HEREIN.

THE PLAN IS SUPPORTED BY THE DEBTORS, PREPETITION TERM LOAN LENDERS, AND
COMBINED CONSENTING SECOND LIEN NOTEHOLDERS PURSUANT TO THE RESTRUCTURING
SUPPORT AGREEMENT, AND ALL SUCH PARTIES URGE HOLDERS OF CLAIMS WHOSE VOTES ARE
BEING SOLICITED TO ACCEPT THE PLAN.

HOLDERS OF CLAIMS SHOULD NOT CONSTRUE THE CONTENTS OF THIS DISCLOSURE STATEMENT
AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL, SECURITIES, OR TAX ADVICE AND
SHOULD CONSULT WITH THEIR OWN ADVISORS BEFORE VOTING ON THE PLAN.

THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES OF THE PLAN,
CERTAIN STATUTORY PROVISIONS, AND CERTAIN ANTICIPATED EVENTS IN THE DEBTORS’
CHAPTER 11 CASES. ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES ARE FAIR AND
ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT
THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS
OR EVERY DETAIL OF SUCH ANTICIPATED EVENTS. IN THE EVENT OF ANY INCONSISTENCY OR
DISCREPANCY BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND
PROVISIONS OF THE PLAN OR ANY OTHER DOCUMENTS INCORPORATED HEREIN BY REFERENCE,
THE PLAN OR SUCH OTHER DOCUMENTS WILL GOVERN FOR ALL PURPOSES. FACTUAL
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE
DEBTORS’ MANAGEMENT EXCEPT WHERE OTHERWISE SPECIFICALLY NOTED. THE DEBTORS DO
NOT REPRESENT OR WARRANT THAT THE INFORMATION CONTAINED HEREIN OR ATTACHED
HERETO IS WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS NOT NECESSARILY PREPARED
IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER SIMILAR LAWS.

THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE



--------------------------------------------------------------------------------

SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE AUTHORITY HAS PASSED UPON THE
ACCURACY OR ADEQUACY OF THIS DISCLOSURE STATEMENT OR UPON THE MERITS OF THE
PLAN. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.

THE DEBTORS WILL RELY ON SECTION 1145(a) OF THE BANKRUPTCY CODE TO EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT AND BLUE SKY LAWS THE OFFER, ISSUANCE, AND
DISTRIBUTION OF NEW EQUITY AND NEW SECOND LIEN PIK NOTES UNDER THE PLAN. NEITHER
THE SOLICITATION NOR THIS DISCLOSURE STATEMENT CONSTITUTES AN OFFER TO SELL OR
THE SOLICITATION OF AN OFFER TO BUY SECURITIES IN ANY STATE OR JURISDICTION IN
WHICH SUCH OFFER OR SOLICITATION IS NOT AUTHORIZED.

CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, INCLUDING STATEMENTS
INCORPORATED BY REFERENCE, PROJECTED FINANCIAL INFORMATION, AND OTHER
FORWARD-LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND ASSUMPTIONS. THERE CAN BE
NO ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES. THIS
DISCLOSURE STATEMENT CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE SAFE HARBOR
ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 AND THESE
STATEMENTS, INCLUDING THOSE RELATING TO THE INTENT, BELIEFS, PLANS OR
EXPECTATIONS OF THE DEBTORS ARE BASED UPON CURRENT EXPECTATIONS AND ARE SUBJECT
TO A NUMBER OF RISKS, UNCERTAINTIES AND ASSUMPTIONS DESCRIBED HEREIN.

FURTHER, READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING STATEMENTS HEREIN ARE
BASED ON ASSUMPTIONS THAT ARE BELIEVED TO BE REASONABLE, BUT ARE SUBJECT TO A
WIDE RANGE OF RISKS IDENTIFIED IN THIS DISCLOSURE STATEMENT. DUE TO THESE
UNCERTAINTIES, READERS CANNOT BE ASSURED THAT ANY FORWARD-LOOKING STATEMENTS
WILL PROVE TO BE CORRECT. THE DEBTORS ARE UNDER NO OBLIGATION TO (AND EXPRESSLY
DISCLAIM ANY OBLIGATION TO) UPDATE OR ALTER ANY FORWARD-LOOKING STATEMENTS
WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS
INSTRUCTED TO DO SO BY THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN
DISTRICT OF TEXAS (THE “COURT”).

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED THE FINANCIAL
PROJECTIONS OR THE LIQUIDATION ANALYSIS HEREIN. THE DEBTORS HAVE NOT AUTHORIZED
ANY PERSON TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, IN
CONNECTION WITH THE PLAN OR THIS DISCLOSURE STATEMENT.

THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE CONSTRUED AS, AN
ADMISSION OF FACT, LIABILITY, STIPULATION, OR



--------------------------------------------------------------------------------

WAIVER. THE DEBTORS MAY SEEK TO INVESTIGATE, FILE, AND PROSECUTE CLAIMS AND MAY
OBJECT TO CLAIMS AFTER THE CONFIRMATION OR EFFECTIVE DATE OF THE PLAN
IRRESPECTIVE OF WHETHER THIS DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR
OBJECTIONS TO CLAIMS.

THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF THE DATE
HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE PLAN GOVERN IN THE EVENT OF
ANY INCONSISTENCY WITH THE SUMMARIES IN THIS DISCLOSURE STATEMENT.

THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING PROVIDED SOLELY FOR
PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR OBJECTING TO CONFIRMATION.
NOTHING IN THIS DISCLOSURE STATEMENT MAY BE USED BY ANY PARTY FOR ANY OTHER
PURPOSE. ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO AND ARE
A PART OF THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL HEREIN.

IF THE PLAN IS CONFIRMED BY THE COURT AND THE EFFECTIVE DATE OCCURS, ALL HOLDERS
OF CLAIMS AND INTERESTS (INCLUDING THOSE HOLDERS OF CLAIMS WHO DO NOT SUBMIT
BALLOTS (AS DEFINED BELOW) TO ACCEPT OR REJECT THE PLAN, OR WHO ARE NOT ENTITLED
TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE
RESTRUCTURING TRANSACTION CONTEMPLATED THEREBY.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page  

I.

   INTRODUCTION      1

II.

   OVERVIEW OF THE DEBTORS’ OPERATIONS      6    A.    The Debtors’ Business   
  6    B.    The Debtors’ History      6    C.    The Debtors’ Corporate
Structure      10    D.    Directors and Officers      10    E.    The Debtors’
Capital Structure      11

III.

   KEY EVENTS LEADING TO CHAPTER 11 CASES      15    A.    Restructuring
Negotiations      16    B.    The Restructuring Support Agreement      16

IV.

   DEVELOPMENTS AND ANTICIPATED EVENTS DURING THE CHAPTER 11 CASES      19    A.
   First Day Pleadings      19    B.    Other Administrative Motions and
Retention Applications      20    C.    Claims Bar Date      21    D.   
Assumption and Rejection of Executory Contracts and Unexpired Leases      21   
E.    Litigation Matters      21

V.

   SUMMARY OF THE PLAN      21    A.    Administrative Claims, Professional Fee
Claims, and Priority Claims      21    B.    Classification of Claims and
Interests      23    C.    Treatment of Claims and Interests      24    D.   
Means for Implementation of the Plan      31    E.    Treatment of Executory
Contracts and Unexpired Leases      41    F.    Provisions Governing
Distributions      44    G.    Procedures for Resolving Contingent,
Unliquidated, and Disputed Claims      50    H.    Settlement, Release,
Injunction, and Related Provisions      53    I.    Conditions Precedent to
Confirmation and Consummation of the Plan      60    A.    Modification,
Revocation, or Withdrawal of the Plan      62    B.    Retention of Jurisdiction
     63    C.    Miscellaneous Provisions      65    D.    United States
Reservation of Rights      69

VI.

   TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS      70

VII.

   CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN      72   
A.    Introduction      72    B.    Certain U.S. Federal Income Tax Consequences
of the Plan to the Debtors      73



--------------------------------------------------------------------------------

   C.    Certain U.S. Federal Income Tax Consequences to Certain U.S. Holders of
Claims      76    D.    Certain U.S. Federal Income Tax Consequences to Certain
Non-U.S. Holders of Claims      84    E.    Information Reporting and Backup
Withholding      90

VIII.

   CERTAIN RISK FACTORS TO BE CONSIDERED      91    A.    Certain Bankruptcy Law
Considerations      91    B.    Additional Factors Affecting the Value of the
Reorganized Debtors and Recoveries Under the Plan      94    C.    Risks
Relating to the Debtors’ Business and Financial Condition      96    D.   
Factors Relating to Securities to Be Issued Under the Plan      98    E.   
Additional Factors      99

IX.

   VOTING PROCEDURES AND REQUIREMENTS      100    A.    Parties Entitled to Vote
     100    B.    Voting Procedures      101    C.    Voting Deadline      102
   D.    Waivers of Defects and Irregularities      103

X.

   CONFIRMATION OF THE PLAN      104    A.    Confirmation Hearing      104   
B.    Objections to Confirmation      104    C.    Requirements for Confirmation
of the Plan      105    D.    Best Interests Test/Liquidation Analysis      107
   E.    Feasibility      108    F.    Acceptance by Impaired Classes      108
   G.    Additional Requirements for Nonconsensual Confirmation      109    H.
   Valuation of the Debtors      110

XI.

   ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN      110    A.   
Alternative Plan of Reorganization      110    B.    Sale Under Section 363 of
the Bankruptcy Code      110    C.    Liquidation Under Chapter 7 or Applicable
Non-Bankruptcy Law      110

XII.

   CONCLUSION AND RECOMMENDATION      111

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    Plan of Reorganization EXHIBIT B    Restructuring Support Agreement
EXHIBIT C    Liquidation Analysis EXHIBIT D    Financial Projections EXHIBIT E
   Valuation Analysis EXHIBIT F    Summary of Litigation EXHIBIT G    Exit
Facility Subscription Form

 

iii



--------------------------------------------------------------------------------

I.

INTRODUCTION

PetroQuest Energy, Inc. (“PetroQuest”) and its debtor affiliates, as debtors and
debtors in possession (collectively, the “Debtors”) submit this disclosure
statement (the “Disclosure Statement”) pursuant to section 1125 of the
Bankruptcy Code in connection with the solicitation of votes on the Debtors’
First Amended Chapter 11 Plan of Reorganization, dated December 20, 2018 (the
“Plan,” attached hereto as Exhibit A).2 The Plan constitutes a separate chapter
11 plan for PetroQuest and each of the other Debtors. To the extent any
inconsistencies exist between this Disclosure Statement and the Plan, the Plan
governs.

The Debtors are commencing this solicitation after extensive discussions over
the past several months among the Debtors and certain of their key creditor
constituencies, including the holders of the fulcrum security, the Combined
Prepetition Second Lien Noteholders. As a result of these negotiations, certain
creditors holding 100% of the Debtors’ First Lien Claims and approximately 85%
of the Debtors’ Second Lien Notes Claims entered into a restructuring support
agreement (as amended on December 18, 2018, the “Restructuring Support
Agreement”) with the Debtors, a copy of which is attached hereto as Exhibit B.
Under the terms of the Restructuring Support Agreement, the Prepetition Term
Loan Lenders and the Combined Prepetition Second Lien Noteholders who are, or
later become, signatories to the Restructuring Support Agreement have agreed to
a deleveraging transaction that would restructure the existing debt obligations
of the Debtors in chapter 11 through the Plan (the “Restructuring”).

WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only Holders of Claims or
Interests in “impaired” Classes are entitled to vote on the Plan (unless, for
reasons discussed in more detail below, such Holders are deemed to accept the
Plan pursuant to section 1126(f) of the Bankruptcy Code or are deemed to reject
the Plan pursuant to section 1126(g) of the Bankruptcy Code). Under section 1124
of the Bankruptcy Code, a Class of Claims or Interests is deemed to be
“impaired” under the Plan unless (i) the Plan leaves unaltered the legal,
equitable, and contractual rights to which such Claim or Interest entitles the
Holder thereof or (ii) notwithstanding any legal right to an accelerated payment
of such Claim or Interest, the Plan, among other things, cures all existing
defaults (other than defaults resulting from the initiation of these Chapter 11
Cases) and reinstates the maturity of such Claim or Interest as it existed
before the default.

The following table summarizes: (i) the treatment of Claims and Interests under
the Plan, (ii) which Classes are Impaired by the Plan, (iii) which Classes are
entitled to vote on the Plan, and (iv) the estimated recoveries for Holders of
Claims and Interests. The table is qualified in its entirety by reference to the
full text of the Plan. For a more detailed summary of the terms and provisions
of the Plan, see Section V—Summary of the Plan below.

 

 

2 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Plan.

 



--------------------------------------------------------------------------------

Class

    

Claim or
Equity Interest

  

Treatment

  

Impaired or
Unimpaired

  

Entitled to
Vote

   Approx.
%
Recovery     1      Other Priority
Claims    In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in full, in Cash, of the unpaid portion of its
Allowed Other Priority Claim or (ii) such other treatment as may otherwise be
agreed to by such Holder, the Debtors, and the Requisite Creditors.   
Unimpaired    No (Deemed
to Accept)      100 %    2      Other Secured
Claims    Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Other Secured Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Other Secured Claim, (iii) the
return or abandonment of the collateral securing such Allowed Other Secured
Claim to such Holder, or (iv) such other treatment as may otherwise be agreed to
by such Holder, the Debtors, and the Requisite Creditors.    Unimpaired   
No (Deemed
to Accept)      100 %    3      Secured Tax
Claims    Except to the extent that a Holder of an Allowed Secured Tax Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Secured Tax Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Secured Tax Claim, (iii) the return
or abandonment of the collateral securing such Allowed Secured Tax Claim to such
Holder, or (iv) such other treatment as may otherwise be agreed to by such
Holder, the Debtors, and the Requisite Creditors.    Unimpaired    No (Deemed
to Accept)      100 %    4      First Lien
Claims    On or before the Effective Date, each Holder of a First Lien Claim
will receive Cash equal to the amount of its Allowed Claim from funds available
pursuant to the Exit Facility.    Unimpaired    No (Deemed to Accept)      100
% 

 

2



--------------------------------------------------------------------------------

Class

    

Claim or
Equity Interest

  

Treatment

  

Impaired or
Unimpaired

  

Entitled to
Vote

   Approx.
%
Recovery     5      Prepetition Second Lien Notes Secured Claims    Except to
the extent that a Holder of an Allowed Prepetition Second Lien Notes Claim
agrees to less favorable treatment, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for its Allowed
Prepetition Second Lien Notes Secured Claim, each such Holder shall receive
(i) its Pro Rata share of 100% of the New Equity under the Plan, subject to
(x) dilution by the awards related to New Equity issued under the Management
Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata share of
$80 million in New Second Lien PIK Notes; such Pro Rata share of the New Equity
and New Second Lien PIK Notes calculated by including the $275,045,768 (plus any
accrued and unpaid interest thereon payable through the Petition Date) of
Prepetition Second Lien PIK Notes Claims as Claims that will share Pro Rata in
100% of New Equity, subject to (x) dilution by the awards related to New Equity
issued under the Management Incentive Plan and (y) the Put Option Premium and
$80 million in New Second Lien PIK Notes.    Impaired    Yes       21-49 %3    6
     Prepetition Second Lien PIK Notes Secured Claims    Except to the extent
that a Holder of an Allowed Prepetition Second Lien PIK Notes Claim agrees to
less favorable treatment, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for its Allowed
Prepetition Second Lien PIK Notes Secured Claim, each such Holder shall receive
(i) its Pro Rata share of 100% of the New Equity under the Plan, subject to
(x) dilution by the awards related to New Equity issued under the Management
Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata share of
$80 million in New Second Lien PIK Notes; such Pro Rata share of the New Equity
and New Second Lien PIK Notes calculated by including the $9,427,000 (plus any
accrued and unpaid interest thereon payable through the Petition Date) of
Prepetition Second Lien Notes Claims as Claims that will share Pro Rata in 100%
of New Equity, subject to (x) dilution by the awards related to New Equity
issued under the Management Incentive Plan and (y) the Put Option Premium, and
$80 million in New Second Lien PIK Notes.    Impaired    Yes       21-49 %4 

 

 

3 

The estimated range of recoveries for Class 5 is based on the Reorganized
Debtors’ Value in the Valuation Analysis attached hereto as Exhibit E. The
Valuation Analysis reflects work performed by Seaport based on information
available as of November 6, 2018. The value of assets of an operating business
is subject to numerous uncertainties and contingencies that are difficult to
predict and will fluctuate over time.

4 

The estimated range of recoveries for Class 6 is based on the Reorganized
Debtors’ Value in the Valuation Analysis attached hereto as Exhibit E. The
Valuation Analysis reflects work performed by Seaport based on information
available as of November 6, 2018. The value of assets of an operating business
is subject to numerous uncertainties and contingencies that are difficult to
predict and will fluctuate over time.

 

3



--------------------------------------------------------------------------------

Class

    

Claim or
Equity Interest

  

Treatment

  

Impaired or
Unimpaired

  

Entitled to
Vote

  

Approx.

%

Recovery

  7      General Unsecured Claims    Except to the extent that a Holder of an
Allowed General Unsecured Claim agrees to less favorable treatment, in full and
final satisfaction, compromise, settlement, release, and discharge of each
Allowed General Unsecured Claim and of and in exchange for each Allowed General
Unsecured Claim, each such Holder shall receive its Pro Rata share of the
General Unsecured Claims Distribution on the Effective Date.    Impaired    Yes
   0.1-0.2%5   8      Section 510(b)
Claims    Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.    Impaired   
No (Deemed to Reject)    0%   9      Intercompany
Claims    Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinated in all respects to the Exit Facility and the New Second Lien PIK
Notes.    Unimpaired / Impaired    No (Deemed to Either Accept or Reject)    N/A
  10      Intercompany
Interests    Intercompany Interests shall be Reinstated as of the Effective Date
or, at the Reorganized Debtors’ option, shall be cancelled. No distribution
shall be made on account of any Intercompany Interests.    Unimpaired / Impaired
   No (Deemed to Either Accept or Reject)    N/A   11      PetroQuest Interests
   On the Effective Date, or as soon thereafter as reasonably practicable, all
PetroQuest Interests will be extinguished and the Holders of PetroQuest
Interests shall not receive or retain any distribution, property, or other value
on account of their PetroQuest Interests.    Impaired    No (Deemed to Reject)
   0%

WHERE TO FIND ADDITIONAL INFORMATION: PetroQuest currently files annual,
quarterly and current reports, proxy statements, and other information with the
SEC. Copies of any document filed with the SEC may be obtained by visiting the
SEC website at http://www.sec.gov and performing a search under the “Company
Filings” link. Information including, but not limited to, that in the following
filings incorporated by reference is deemed to be part of this Disclosure
Statement, except for any information superseded or modified by information
contained expressly in this Disclosure Statement. You should not assume that the

 

 

5 

Includes a range of the Allowed amount of the Second Lien Deficiency Claims from
$156,577,000-$239,877,000.

 

4



--------------------------------------------------------------------------------

information in this Disclosure Statement is current as of any date other than
the date on the first page of the Disclosure Statement. Any information
PetroQuest files under Section 13(a), 13(c), 14 or 15(d) of the Securities Act
that updates information in the filings incorporated by reference will update
and supersede that information:

 

  •  

Annual Report on Form 10-K for the fiscal year ended December 31, 2017, filed on
March 8, 2018 and amended on March 29, 2018 and April 27, 2018, including
portions of the definitive Proxy Statement on Schedule 14A filed on April 7,
2018 incorporated by reference therein;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2018,
filed on November 13, 2018;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2018,
filed on August 7, 2018;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2018,
filed on May 8, 2018; and

 

  •  

Current Reports on Form 8-K filed on November 7, 2018, October 31, 2018,
October 19, 2018, October 5, 2018, September 28, 2018, September 17, 2018,
August 31, 2018, August 15, 2018, July 31, 2018, July 10, 2018, June 22, 2018,
May 18, 2018, May 7, 2018, April 17, 2018, February 20, 2018, and February 1,
2018.

DECIDING HOW TO VOTE ON THE PLAN: All Holders of Claims are encouraged to read
this Disclosure Statement, its exhibits, and the Plan carefully and in their
entirety before, if applicable, deciding to vote either to accept or to reject
the Plan. This Disclosure Statement contains important information about the
Plan, considerations pertinent to acceptance or rejection of the Plan and
developments concerning the Chapter 11 Cases.

IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE VOTING
AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING DEADLINE ON
JANUARY 23, 2019, UNLESS EXTENDED BY THE DEBTORS AND THE REQUISITE CREDITORS. IF
YOU HOLD YOUR CLAIMS THROUGH A NOMINEE, PLEASE FOLLOW THE INSTRUCTIONS PROVIDED
BY YOUR NOMINEE FOR RETURNING YOUR VOTING INSTRUCTIONS. UNLESS OTHERWISE
INSTRUCTED, PLEASE RETURN YOUR BENEFICIAL HOLDER BALLOT TO YOUR NOMINEE OR YOUR
VOTE WILL NOT BE COUNTED.

EACH BALLOT ADVISES THAT CREDITORS WHO (A) VOTE TO ACCEPT THE PLAN OR (B) DO NOT
VOTE OR VOTE TO REJECT THE PLAN AND DO NOT ELECT TO OPT OUT OF THE RELEASE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN SHALL BE DEEMED TO HAVE
CONSENTED TO THE RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII OF THE PLAN AND UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED THE RELEASED PARTIES FROM ANY

 

5



--------------------------------------------------------------------------------

AND ALL CAUSES OF ACTION. CREDITORS WHO DO NOT GRANT THE RELEASES CONTAINED IN
ARTICLE VIII OF THE PLAN WILL NOT RECEIVE THE BENEFIT OF THE RELEASES SET FORTH
IN ARTICLE VIII OF THE PLAN.

ARTICLE IX OF THIS DISCLOSURE STATEMENT PROVIDES ADDITIONAL DETAILS AND
IMPORTANT INFORMATION REGARDING VOTING PROCEDURES AND REQUIREMENTS. PLEASE READ
ARTICLE IX OF THIS DISCLOSURE STATEMENT CAREFULLY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

 

THE DEBTORS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE

PLAN. THE DEBTORS AND THE CONSENTING CREDITORS BELIEVE THAT THE PLAN MAXIMIZES
THE VALUE OF THE DEBTORS’ ESTATES AND REPRESENTS THE BEST AVAILABLE ALTERNATIVE
FOR COMPLETING THE CHAPTER 11 CASES.

 

II.

OVERVIEW OF THE DEBTORS’ OPERATIONS

 

  A.

The Debtors’ Business

The Debtors are an independent oil and gas company created in 1998 through a
reverse merger involving Optima Petroleum Corp. and American Explorer, L.L.C.,
and are engaged in the exploration, development, acquisition and operation of
oil and gas properties in Texas and Louisiana, primarily in the Cotton Valley,
Gulf Coast Basin, and Austin Chalk plays. The Debtors maintain offices in
Lafayette, Louisiana and The Woodlands, Texas. PetroQuest and the other Debtors,
all of which are direct or indirect wholly-owned domestic subsidiaries of
PetroQuest, currently employ 62 employees and utilize the services of an
additional eight specialized and trained field workers and engineers through
third-party service providers.

As of September 30, 2018, the Debtors reported total assets of approximately
$130 million on their unaudited consolidated balance sheet, of which
approximately $52 million were current assets. The remaining $78 million in
reported assets related primarily to oil and gas properties, other property and
equipment, and other assets. The Debtors reported consolidated net losses of
approximately $1.8 million for the year ended December 31, 2017.

 

  B.

The Debtors’ History

Until 2002, the Debtors were focused exclusively in the Gulf Coast Basin with
onshore properties principally in southern Louisiana and offshore properties in
the shallow waters of the Gulf of Mexico shelf. During 2003, the Debtors began
the implementation of their strategic goal of diversifying their reserves and
production into longer life and lower risk onshore properties with the
acquisition of the Carthage Field in East Texas. From 2005 through 2015, the
Debtors further implemented this strategy by focusing their efforts in the
Woodford Shale play in Oklahoma, along with various other resource projects
wherein the Debtors have drilled, operated and or participated in the drilling
and completion of approximately 650 horizontal wells. Through these projects,
the Debtors have gained valuable experience and will now focus in their two
primary project areas: the Cotton Valley Formation in East Texas targeting
economic natural gas and natural gas liquids and the Austin Chalk formation in
Central Louisiana (see below) targeting primarily oil, striving to achieve a
balanced product mix over time.

 

6



--------------------------------------------------------------------------------

LOGO [g680232g1220123554742.jpg]

The Debtors’ most recent material acquisitions and divestitures are highlighted
below.

 

  1.

Woodford Shale and Mississippian Lime Sale

On June 4, 2015, the Debtors completed the sale of a majority of their interests
in the Woodford Shale and Mississippian Lime for $280 million, subject to
customary post-closing purchase price adjustments, effective January 1, 2015. At
closing, the Debtors received $257.7 million in cash and recognized a receivable
of $13.9 million, which was received in full during the third quarter of 2015.

On April 20, 2016, the Debtors completed the sale of a majority of their
remaining Woodford Shale assets in the Oklahoma field for approximately
$18 million, subject to customary post-closing purchase price adjustments,
effective April 1, 2016.

 

  2.

East Texas Assets

In March 2016, the Debtors sold certain non-producing assets in East Texas for
$7 million to a potential joint venture partner. After determining they would
not pursue a joint venture with this party, the Debtors repurchased the
non-producing assets for $5 million in December 2016. The Debtors subsequently
entered into a new drilling joint venture in East Texas with another group of
partners.

On December 15, 2017, the Debtors completed the sale of their saltwater disposal
assets in East Texas for approximately $8.5 million.

 

7



--------------------------------------------------------------------------------

  3.

Austin Chalk Formation

On December 20, 2017, the Debtors entered into an oil focused play in central
Louisiana targeting the Austin Chalk formation through the execution of
agreements to acquire interests in approximately 24,600 gross acres for a
purchase price of approximately $9.3 million and the issuance of 2.0 million
shares of PetroQuest common stock.

 

  4.

Gulf of Mexico Properties

On January 31, 2018, the Debtors sold their properties in the Gulf of Mexico to
Northstar Offshore Ventures LLC. The Debtors received no consideration from the
sale of these properties and are required to contribute approximately
$3.8 million towards the future abandonment costs for the properties. As a
result of the sale, the Debtors extinguished approximately $28.4 million of
their discounted asset retirement obligation subsequent to December 31, 2017. In
connection with the sale, the Debtors expect to receive a cash refund of
approximately $12.7 million related to a depositary account that served to
collateralize a portion of the Debtors’ offshore bonds related to these
properties. The Debtors received approximately $8.3 million of this cash refund
in October 2018.

 

  5.

The Debtors’ Current Operations

As a result of the sale of their Gulf of Mexico assets in January 2018, the
Debtors’ asset base is now exclusively comprised of onshore assets in Texas and
Louisiana. The Debtors have substantially reduced their operational footprint,
which allows them to concentrate their efforts in fewer areas. Operating in
concentrated areas helps to better control overhead by managing a greater amount
of acreage with fewer employees and minimizing incremental costs of increased
drilling and production. The Debtors have substantial geological and reservoir
data, operating experience and partner relationships in these regions.

For the nine months ended September 30, 2018, approximately 94% of the Debtors’
estimated proved reserves were located in East Texas and 6% were located in the
Gulf Coast Basin. In terms of production diversification, during the first nine
months of 2018, 55% of the Debtors’ production was derived from East Texas and
production was comprised of 75% natural gas, 9% oil and 16% natural gas liquids.

During the first nine months of 2018, the Debtors invested $3.3 million in their
East Texas properties, where the Debtors completed two gross wells. Net
production from the East Texas assets averaged 33.9 MMcfe per day during the
first nine months of 2018, a 39% increase from the first nine months of 2017. As
a result of producing 9.3 Bcfe in the first nine months of 2018, reserves
attributable to the East Texas assets decreased 11% at September 30, 2018 from
2017.

The Debtors invested $2.7 million in the Gulf Coast during the first nine months
of 2018, primarily related to Austin Chalk leasing activity. Production from
this area decreased 9% from the first nine months of 2017 related to normal
production declines. The estimated proved reserves in this area at September 30,
2018 decreased 56% from 2017, primarily because of the 7 Bcfe of production in
the first nine months of 2018.

 

8



--------------------------------------------------------------------------------

The following table sets forth estimated proved reserves and annual production
from each of the Debtors’ core areas (in Bcfe) as of and for the nine months
ended September 30, 2018 and for the years ended December 31, 2017 and 2016:

 

     As of September 30, 2018      2017      2016       

Reserves As
of September

30, 2018

    

Production
Through
September

30, 2018

     Reserves As of
December 31,
2017      Production
During 2017      Reserves As of
December 31,
2016      Production
During 2016  

Gulf Coast

     7.7        7.1        13.8        10.6        16.3        6.9  

Gulf of Mexico (1)

     —          0.4        10.5        6.9        16.6        5.9  

East Texas

     117.3        9.2        131.6        10.1        82.6        9.0  

Oklahoma Woodford (2)

     —          —          —          —          —          1.7        125.1  
     16.8        155.9        27.6        115.5        23.5     

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

(1)

In January 2018, the Debtors sold all of their Gulf of Mexico producing assets.

(2)

In 2016 the Debtors sold the remainder of their Oklahoma assets.



 

9



--------------------------------------------------------------------------------

  C.

The Debtors’ Corporate Structure

All of the Debtors other than PetroQuest are direct or indirect subsidiaries of
PetroQuest. The following depicts the Debtors’ full corporate organization
structure (the Debtors are highlighted in green):

 

LOGO [g680232g1220123555023.jpg]

The Debtors other than PetroQuest and PQE currently have limited assets and
operations. POG and PQ Holdings serve as nominees that hold legal title to
certain oil and gas interests for third parties in which PetroQuest and its
subsidiaries claim no equitable interest. TDC, Sea Harvester and Pittrans are
inactive companies with no operations or assets. Indianola Gathering, L.L.C.,
which is a non-Debtor, has a minority interest in a minor gathering system in
Oklahoma. The aggregate assets and revenues as of and for the nine months ended
September 30, 2018, attributable to all subsidiaries of PetroQuest other than
PQE constituted less than 1% of the Debtors’ consolidated assets and revenues.

 

  D.

Directors and Officers

PetroQuest’s current Board is composed of Charles T. Goodson, William W. Rucks,
IV, E. Wayne Nordberg, W.J. Gordon, III, Dr. Charles F. Mitchell, and J. Gerard
Jolly. With the exception of Mr. Goodson, each member of the Board is an
independent director.

PetroQuest’s current executive management team is composed of Charles T.
Goodson—President and CEO; J. Bond Clement—Executive Vice President, CFO, and
Treasurer; Art M. Mixon—Executive Vice President Operations and Production;
Stephen H. Green—Senior Vice President Exploration; and Edgar A. Anderson—Vice
President of the ArkLaTex Region.

The composition of the board of directors and identity of the officers of each
Reorganized Debtor, as well as the nature of any compensation to be paid to any
director or officer who is an Insider, will be disclosed prior to the entry of
the order confirming the Plan in accordance with section 1129(a)(5) of the
Bankruptcy Code.

 

10



--------------------------------------------------------------------------------

  E.

The Debtors’ Capital Structure

 

  1.

Prepetition Secured Indebtedness

 

  (a)

Prior Prepetition Term Loan

PQE was the borrower under that certain Multidraw Term Loan Agreement, dated as
of October 17, 2016 (as amended or otherwise modified from time to time, the
“Prior Prepetition Term Loan Agreement”), between PetroQuest, PQE, the lenders
party thereto, and Wells Fargo Bank, National Association, as administrative
agent.

As of August 31, 2018, PQE had drawn $32.5 million of the $50 million available
under the Prior Prepetition Term Loan Agreement, which was scheduled to mature
on October 17, 2020. The Debtors were subject to a restrictive financial
covenant under the Prior Prepetition Term Loan Agreement, consisting of
maintaining a ratio of the present value, discounted at 10% per annum, of the
estimated future net revenues in respect of PetroQuest’s and its subsidiaries’
oil and gas properties, before any state, federal, foreign or other income
taxes, attributable to proved developed reserves, using three-year strip prices
in effect at the end of each calendar quarter, including swap agreements in
place at the end of each quarter, to the sum of the outstanding term loans and
the then-outstanding commitments to provide term loans, of not less than 2.0 to
1.0 as measured on the last day of each calendar quarter (the “Coverage Ratio”).
The Coverage Ratio limited the amount PQE was able to borrow under the Prior
Prepetition Term Loan Agreement.

PQE’s obligations under the Prior Prepetition Term Loan Agreement were
guaranteed by PetroQuest and TDC. The facility was secured by a first priority
lien on substantially all of the assets of PetroQuest and certain of its
subsidiaries, including a lien on all equipment and at least 90% of the
aggregate total value of the oil and gas properties of PetroQuest and its
subsidiaries and a pledge of the equity interests of PQE and certain of
PetroQuest’s other subsidiaries.

 

  (b)

Prepetition Term Loan

On August 31, 2018, PQE entered into a $50 million Multidraw Term Loan Agreement
(as amended or otherwise modified from time to time, the “Prepetition Term Loan
Agreement”), substantially similar to the Prior Prepetition Term Loan Agreement,
with the lenders party thereto (the “Prepetition Term Loan Lenders”) and Wells
Fargo Bank, N.A., as administrative agent (the “Prepetition Term Loan Agent”),
guaranteed by PetroQuest and TDC and secured by a first-priority lien on
substantially all of the assets of PetroQuest and certain of its subsidiaries,
including a lien on all equipment and at least 90% of the aggregate total value
of the oil and gas properties of PetroQuest and its subsidiaries, a lien on
certain undeveloped acreage, and a pledge of the equity interests of PQE and
certain of PetroQuest’s other subsidiaries. Pursuant to the terms of the
Prepetition Term Loan Agreement, the Debtors were able to immediately draw upon
the balance of the $50 million of availability on the closing date of the
Prepetition Term Loan Agreement. The Debtors drew down $50 million to pay the
outstanding borrowings of $32.5 million, plus accrued interest, under the Prior
Prepetition Term Loan Agreement and retained the balance (less fees) for general
corporate purposes.

 

11



--------------------------------------------------------------------------------

On September 14, 2018, PetroQuest, PQE, and TDC entered into a Forbearance
Agreement with the Prepetition Term Loan Agent and the Prepetition Term Loan
Lenders whereby the Prepetition Term Loan Agent and the Prepetition Term Loan
Lenders agreed to forbear from taking any action with respect to certain
anticipated events of default under the Prepetition Term Loan Agreement as a
result of the non-payment by PetroQuest of interest on the Combined Prepetition
Second Lien Notes. The Forbearance Agreement was originally effective from
September 14, 2018 until the earlier to occur of (i) 11:59 p.m. Eastern Time on
September 28, 2018 and (ii) the occurrence of any specified forbearance default,
but was subsequently extended pursuant to various amendments to the Forbearance
Agreement until the earlier to occur of (i) 11:59 p.m. Eastern Time on
November 6, 2018 and (ii) the occurrence of any specified forbearance default.

 

  (c)

Prepetition Second Lien Notes

On February 17, 2016, PetroQuest issued $144,674,000 in aggregate principal
amount of 10% second lien senior secured notes due February 15, 2021 (the
“Prepetition Second Lien Notes”). The Prepetition Second Lien Notes were issued
under that certain Indenture dated as of February 17, 2016 (as amended,
supplemented or otherwise modified from time to time, including by the First
Supplemental Indenture dated as of September 13, 2016, collectively the
“Prepetition Second Lien Indenture”), among PetroQuest, as issuer, PQE and TDC
as guarantors, and Wilmington Trust, National Association, as Trustee and
Collateral Trustee thereunder (in such capacity, the “Prepetition Second Lien
Trustee”). Interest under the Prepetition Second Lien Indenture is payable
semi-annually on February 15 and August 15, subject to a 30-day grace period. As
a result of a September 2016 exchange offer and a December 2017 exchange, the
Debtors reduced the outstanding amount of the Prepetition Second Lien Notes and
as of the Petition Date, $9,427,000 of the Prepetition Second Lien Notes, plus
any accrued and unpaid interest, remains outstanding. The Debtors did not make
the interest payment due on August 15, 2018 and the 30-day grace period expired
on September 14, 2018. On September 14, 2018, PetroQuest, PQE, and TDC entered
into a Forbearance Agreement with certain Holders of approximately $7,343,000 in
aggregate principal amount (representing approximately 77.9% of the outstanding
principal amount) of the Prepetition Second Lien Notes whereby the Holders
agreed to forbear from exercising their rights and remedies under the
Prepetition Second Lien Indenture or related security documents with respect to
certain anticipated events of default. The Forbearance Agreement was originally
effective from September 14, 2018 until the earlier to occur of (i) 11:59 p.m.
Eastern Time on September 28, 2018 and (ii) the date the Forbearance Agreement
otherwise terminated in accordance with its terms, but was subsequently extended
pursuant to various amendments to the Forbearance Agreement until the earlier to
occur of (i) 11:59 p.m. Eastern Time on November 6, 2018 and (ii) the occurrence
of any specified forbearance default.

The Prepetition Second Lien Notes are secured equally and ratably with the
Prepetition Second Lien PIK Notes by second-priority liens on substantially all
of PetroQuest’s and the subsidiary guarantors’ oil and gas properties and
substantially all of their other assets to the extent such properties and assets
secure the Prepetition Term Loan Agreement.

 

12



--------------------------------------------------------------------------------

  (d)

Prepetition Second Lien PIK Notes

On September 27, 2016, PetroQuest issued $243,468,000 in aggregate principal
amount of 10% second lien senior secured PIK notes due February 15, 2021 (the
“Prepetition Second Lien PIK Notes,” and collectively with the Prepetition
Second Lien Notes, the “Combined Prepetition Second Lien Notes”). The
Prepetition Second Lien PIK Notes were issued under that certain Indenture dated
as of September 27, 2016 (as amended or supplemented from time to time, the
“Prepetition Second Lien PIK Indenture”), among PetroQuest, as issuer, PQE and
TDC as guarantors, and Wilmington Trust, National Association, as Trustee and
Collateral Trustee thereunder (in such capacity, the “Prepetition Second Lien
PIK Trustee,” and collectively in its capacity as the Prepetition Second Lien
Trustee, the “Indenture Trustee”).

The Debtors were permitted, at their option, for the first three interest
payment dates on the Prepetition Second Lien PIK Notes ending with the February
2018 interest payment, to instead pay interest at (i) the annual rate of 1% per
annum in cash plus (ii) the annual rate of 9% PIK payable by increasing the
principal amount outstanding of the Prepetition Second Lien PIK Notes. The
Debtors exercised this option in connection with the interest payments due on
February 15, 2017, August 15, 2017, and February 15, 2018. Interest under the
Prepetition Second Lien PIK Indenture is payable semi-annually on February 15
and August 15, subject to a 30-day grace period. As of the Petition Date,
$275,045,768 of the Prepetition Second Lien PIK Notes, plus any accrued and
unpaid interest, remains outstanding.

The Debtors did not make the interest payment due on August 15, 2018 and the
30-day grace period expired on September 14, 2018. On September 14, 2018,
PetroQuest, PQE, and TDC entered into a Forbearance Agreement with certain
Holders of approximately $194,559,842 in aggregate principal amount
(representing approximately 70.7% of the outstanding principal amount) of the
Prepetition Second Lien PIK Notes whereby the Holders agreed to forbear from
exercising their rights and remedies under the Prepetition Second Lien PIK
Indenture or related security documents with respect to certain anticipated
events of default. The Forbearance Agreement was originally effective from
September 28, 2018 until the earlier to occur of (i) 11:59 p.m. Eastern Time on
September 28, 2018 and (ii) the date the Forbearance Agreement otherwise
terminated in accordance with its terms, but was subsequently extended pursuant
to various amendments to the Forbearance Agreement until the earlier to occur of
(i) 11:59 p.m. Eastern Time on November 6, 2018 and (ii) the occurrence of any
specified forbearance default.

The Prepetition Second Lien PIK Notes are secured equally and ratably with the
Prepetition Second Lien Notes by second-priority liens on substantially all of
PetroQuest’s and the subsidiary guarantors’ oil and gas properties and
substantially all of their other assets to the extent such properties and assets
secure the Prepetition Term Loan Agreement.

 

  2.

Equity Ownership

 

  (a)

Convertible Preferred Stock

As of September 30, 2018, PetroQuest had issued and outstanding 1,495,000 shares
of 6.875% Series B Cumulative Convertible Perpetual Preferred Stock (the
“Preferred Stock”). The Preferred Stock accumulates dividends at an annual rate
of 6.875% for each share of Preferred Stock. Dividends are cumulative from the
date of first issuance.

 

13



--------------------------------------------------------------------------------

In connection with an amendment to the Debtors’ prior bank credit facility
(which was terminated and replaced by the Prior Prepetition Term Loan Agreement
in October 2016 and the Prepetition Tem Loan Agreement in August 2018)
prohibiting PetroQuest from declaring or paying dividends on the Preferred
Stock, PetroQuest suspended the quarterly cash dividend on its Preferred Stock
beginning with the dividend payment due on April 15, 2016. The Prior Prepetition
Term Loan Agreement also prohibited, and the Prepetition Term Loan Agreement
prohibits, PetroQuest from declaring and paying cash dividends on the Preferred
Stock.

As of September 30, 2018, PetroQuest had deferred ten dividend payments and had
accrued a $14.1 million payable related to the ten deferred payments and the
quarterly dividend that was payable on October 15, 2018 (collectively with any
accrued interest as of the Petition Date, the “Preferred Dividend Claims”).
Because of the restrictions under the Prior Prepetition Term Loan Agreement,
PetroQuest did not pay the dividend that was payable on July 15, 2017, which
represented the sixth deferred dividend payment. As a result, the Holders of the
Preferred Stock, voting as a single class, had the right prior to the Petition
Date to elect two additional directors to PetroQuest’s Board of Directors (the
“Board”) unless all accumulated and unpaid dividends on the Preferred Stock were
paid in full. On April 12, 2018, June 18, 2018, and September 7, 2018,
PetroQuest received written notices from separate Holders of the Preferred Stock
exercising this right by requesting that the Board call a special meeting of the
Holders of the Preferred Stock for the purposes of electing the additional
directors, as set forth in Section 4(ii) of the Certificate of Designations
establishing the Preferred Stock, dated September 24, 2007. The April 12, 2018
and June 18, 2018 requests were subsequently withdrawn, but the September 7,
2018 request remains outstanding.

Each share of Preferred Stock may be converted at any time, at the option of the
Holder, into 0.8608 shares of PetroQuest’s common stock (which is based on a
conversion price of approximately $58.08 per share of common stock, subject to
further adjustment) plus cash in lieu of fractional shares, subject to
PetroQuest’s right to settle all or a portion of any such conversion in cash or
shares of its common stock. If PetroQuest elects to settle all or any portion of
its conversion obligation in cash, the conversion value and the number of shares
of PetroQuest’s common stock it will deliver upon conversion (if any) will be
based upon a 20 trading day averaging period. Upon any conversion, the Holder
will not receive any cash payment representing accumulated and unpaid dividends
on the Preferred Stock, whether or not in arrears, except in limited
circumstances.

 

  (b)

Common Stock

As of the Petition Date, the Debtors have 25,587,441 outstanding shares of
common stock, par value $0.001 per share. Since 2005, the common stock of
PetroQuest had been traded on the New York Stock Exchange (the “NYSE”) under the
symbol “PQ.” On May 4, 2018, the NYSE Regulation Staff determined that
PetroQuest’s common stock would be delisted from the NYSE. The decision was
reached by the Staff under Section 802.01B of the NYSE’s Listed Company Manual
because PetroQuest had fallen below the NYSE’s continued listing standard
requiring listed companies to maintain an average global market capitalization
over a consecutive 30 trading day period of at least $15,000,000. PetroQuest’s
common stock began trading on the OTCQX market (“OTC Pink”) on May 7, 2018 under
the symbol “PQUE.”

 

14



--------------------------------------------------------------------------------

III.

KEY EVENTS LEADING TO CHAPTER 11 CASES

From 2015 to 2018, the Debtors took the following actions, among others, to
increase liquidity, reduce debt levels, and extend debt maturities:

 

  •  

Sold all of the Debtors’ Oklahoma assets in three transactions that closed in
June 2015, April 2016 and October 2016 for total consideration of
$292.6 million;

 

  •  

Reduced capital expenditures in 2016 by 75% when compared to capital
expenditures in 2015;

 

  •  

Completed two debt exchanges in 2016 to extend maturities on a significant
portion of debt and to reduce cash interest expense until August 2018;

 

  •  

Reduced total debt 25% from $425 million as of December 31, 2014 to $334 million
as of September 30, 2018;

 

  •  

Suspended the quarterly dividend on the Preferred Stock, saving $5.1 million
annually;

 

  •  

Entered into the $50 million Prior Prepetition Term Loan Agreement, which was
subsequently replaced by the Prepetition Term Loan Agreement;

 

  •  

Secured and executed the drilling joint venture in East Texas;

 

  •  

Sold the Debtors’ Gulf of Mexico assets resulting in the extinguishment of
$28.2 million of discounted asset retirement obligations from the Debtors’
balance sheet and the expected refund of up to $12.4 million of cash collateral
($8.3 million of which was received in October 2018) used to secure the Debtors’
offshore bonding (subject to the Debtors’ obligation to pay approximately
$3.8 million to the purchaser of these assets, which was paid in October 2018);
and

 

  •  

Reduced full-time employees by 53% since year-end 2015.

However, because of the continued downturn in natural gas prices, the Debtors’
overall liquidity position and cash available for capital expenditures was
negatively impacted. Due to the sale of the Debtors’ Gulf of Mexico properties
in January 2018 and normal production declines, production decreased by 41% in
the three months ended September 30, 2018 when compared to the same period in
2017 and cash flow from operations for the nine months ended September 30, 2018
was $1.9 million. As of September 30, 2018, the Debtors had approximately
$25.5 million of cash on hand and approximately $334 million aggregate principal
amount of outstanding indebtedness.

As discussed above, beginning with the August 15, 2018 interest payment on the
Prepetition Second Lien PIK Notes, the Debtors were required to pay interest on
their Prepetition Second Lien PIK Notes at 10% in cash (instead of 1% in cash
and 9% in payment in kind). The

 

15



--------------------------------------------------------------------------------

cash interest payment due on August 15, 2018 on the Combined Prepetition Second
Lien Notes totaled approximately $14.2 million. Available borrowings under the
Prior Prepetition Term Loan were subject to reductions on a calendar quarter
basis and the Debtors’ ability to utilize such available borrowings was subject
to the Coverage Ratio. Accordingly, the Debtors elected not to make the
August 15, 2018 interest payment on the Combined Prepetition Second Lien Notes
to fund continuing operations.

Because of the limited cash available for the August 15, 2018 interest payment
on the Combined Prepetition Second Lien Notes, which were subject to a 30-day
grace period, the Debtors engaged with certain Holders of the Combined
Prepetition Second Lien Notes (the “Combined Consenting Second Lien
Noteholders”) to restructure their debt.

Pursuant to the Plan negotiated with the Consenting Creditors, the Holders of
the Combined Prepetition Second Lien Notes will exchange their debt for 100% of
the New Equity in New Parent, subject to (i) dilution by the awards related to
New Equity issued under the Management Incentive Plan and (ii) the Put Option
Premium, and $80 million of New Second Lien PIK Notes. If approved by this
Court, the Debtors’ restructuring will significantly reduce the Debtors’ debt
load and associated cash interest expense, and provide them with additional
liquidity to fund the Debtors’ continued development of their Cotton Valley
assets in East Texas as well as investment in the Austin Chalk, a recently
acquired oil focused play in Central Louisiana.

 

  A.

Restructuring Negotiations

Given the uncertainty regarding future commodity prices, continued price
declines, and the Debtors’ unsustainable capital structure, the Board determined
to hire Seaport Global (“Seaport”) in March 2016 to explore additional strategic
alternatives. At this time, the Debtors and their advisors (including Porter
Hedges LLP) also began discussions with certain Combined Prepetition Second Lien
Noteholders.

 

  B.

The Restructuring Support Agreement

After extensive arm’s-length negotiations, the Debtors, the Prepetition Term
Loan Lenders and certain of the Combined Prepetition Second Lien Noteholders
were able to agree on the terms of a comprehensive restructuring transaction.
The key terms of this transaction are embodied in the Restructuring Support
Agreement attached hereto as Exhibit B, which was signed on November 6, 2018 and
later amended on December 18, 2018 by the Debtors, the Prepetition Term Loan
Lenders, and a group of Combined Prepetition Second Lien Noteholders holding
approximately 85% of the face value of the Prepetition Second Lien Notes.

The Debtors entered into the Restructuring Support Agreement only after a robust
review process by the members of the Board. Based upon regular updates to the
Board regarding the status of negotiations between the parties in the period
leading up to the commencement of the Chapter 11 Cases, and upon rigorous review
and negotiation of the Restructuring Support Agreement and the Plan by the
Board, the Debtors determined that the terms of the Restructuring Support
Agreement and the Plan represent the best transaction available and will
maximize value to all stakeholders.

 

16



--------------------------------------------------------------------------------

Among other agreements and term sheets, the Restructuring Support Agreement
contains forms of employment agreements, which the Reorganized Debtors will
enter into with certain of their employees upon the Effective Date, including
with Charles Goodson, the Chairman of the Board, Chief Executive Officer and
President of PetroQuest, J. Bond Clement, the Executive Vice President, Chief
Financial Officer and Treasurer of PetroQuest, and Arthur M. Mixon III, the
Executive Vice President – Operations and Production of PetroQuest. A copy of
the form of executive employment agreement to be entered into with Messrs.
Goodson, Clement and Mixon is attached as Exhibit J to the Restructuring Support
Agreement.

Prior to entering into the Restructuring Support Agreement, the Board determined
that it was in the best interest of PetroQuest that entry into the Restructuring
Support Agreement, commencement of the Chapter 11 Cases, and consummation of the
transactions contemplated by the Plan should not be considered events
constituting or reasonably leading to a “Change of Control” under the PetroQuest
Energy, Inc. Change of Control Severance Benefit Plan effective May 21, 2013
(the “Change of Control Severance Plan”). Based on such determination by the
Board and as permitted under the Change of Control Severance Plan, the Board
concluded that the entry into the Restructuring Support Agreement, the Chapter
11 Cases, and the consummation of the transactions contemplated by the Plan will
not be deemed a Change of Control under the Change of Control Severance Plan.

The Board, in consultation with its independent compensation advisor, also
adopted the PetroQuest Energy, Inc. 2018 Annual Cash Bonus Plan (the “Cash Bonus
Plan”) to reward certain of the Debtors’ key employees for their performance,
based on a review of certain criteria determined by the Compensation Committee
of the Board (the “Committee”). The Cash Bonus Plan consists of a total cash
pool of $1,500,000 (the “Cash Pool”) to be awarded to employees in amounts
determined by management, as delegated by the Committee, based on the criteria
set forth in the Cash Bonus Plan. On November 5, 2018, the Debtors awarded one
fourth of the Cash Pool as bonuses to certain employees of the Debtors,
including $130,000, $57,500 and $57,500 to Messrs. Goodson, Clement and Mixon,
respectively. The remaining portion of the Cash Pool will be awarded to the
Reorganized Debtors’ employees, subject to the approval of the Board, on a
quarterly basis in the first three quarters of 2019. If awarded the full amounts
allocated to them under the Cash Bonus Plan, Messrs. Goodson, Clement and Mixon
would receive $390,000, $172,500 and $172,500, respectively.

A copy of the Cash Bonus Plan is attached as Exhibit 10.2 to the Form 8-K filed
on November 7, 2018, and is incorporated by reference herein. The foregoing
description of the Cash Bonus Plan is only a summary, does not purport to be
complete, and is qualified in its entirety by reference to the Cash Bonus Plan.

The Restructuring Support Agreement also contemplates that certain restructuring
transactions will be implemented in accordance with terms consistent with the
Plan. The key elements of the Plan include:

 

  •  

Combined Prepetition Second Lien Noteholders receive the New Equity and New
Second Lien PIK Notes. The Combined Prepetition Second Lien Noteholders will
receive 100% of the New Equity, subject to (i) dilution by the awards related to
New Equity issued under the Management Incentive Plan and (ii) the Put Option
Premium, and $80 million of New Second Lien PIK Notes.

 

17



--------------------------------------------------------------------------------

  •  

Restructuring takes place on an agreed schedule. The restructuring transactions
will be conducted under a timeline set forth in the Restructuring Support
Agreement, which requires the Debtors to initially File the Plan by November 6,
2018 and the Effective Date to occur no later than February 8, 2019.

 

  •  

Releases and Exculpation. The Plan includes mutual releases in favor of (a) the
Debtors and their related persons, professionals, and entities, and (b) the
Consenting Creditors and their related persons, professionals, and entities. The
Plan will also provide for the exculpation of the Debtors and their related
persons, professionals, and entities.

The Restructuring Support Agreement includes the following key milestones:6

 

  (a)

No later than 11:59 p.m. prevailing Central Time on December 31, 2018, an
amended Final Cash Collateral Order must have been entered by the Court;

 

  (b)

No later than 11:59 p.m. prevailing Central Time on January 3, 2019, the Debtors
shall have filed this Disclosure Statement and the Plan;

 

  (c)

No later than 11:59 p.m. prevailing Central Time on January 7, 2019, the Court
shall have entered an order finally approving the Disclosure Statement;

 

  (d)

No later than 11:59 p.m. prevailing Central Time on January 31, 2019, the
Confirmation Order must have been entered by the Court; and

 

  (e)

No later than 11:59 p.m. prevailing Central Time on February 8, 2019, the
Effective Date shall have occurred.

It is important to note that the Debtors maintain a broad “fiduciary out” under
the Restructuring Support Agreement. Specifically, Section 5(c)(ii) of the
Restructuring Support Agreement provides that each Debtor may terminate its
obligations thereunder if its board of directors (or board of managers, as
applicable) determines that proceeding with the contemplated restructuring
transactions “would be inconsistent with the exercise of its fiduciary duties.”

 

6 

The Restructuring Support Agreement contains additional milestones that have
already been satisfied.

 

18



--------------------------------------------------------------------------------

IV.

DEVELOPMENTS AND ANTICIPATED EVENTS DURING THE CHAPTER 11 CASES

Under the Restructuring Support Agreement, the Debtors agreed to commence the
Chapter 11 Cases no later than November 6, 2018 (the “Petition Date”). The
Debtors expect the Chapter 11 Cases to proceed quickly. Should the Debtors’
projected timelines prove accurate, the Debtors could emerge from chapter 11 by
February 8, 2019. No assurances can be made, however, that the Court will enter
various orders on the timetable anticipated by the Debtors.

 

  A.

First Day Pleadings

On the Petition Date, along with their voluntary petitions for relief under
chapter 11 of the Bankruptcy Code, the Debtors Filed several motions (the “First
Day Pleadings”) designed to facilitate the administration of the Chapter 11
Cases and minimize disruption to the Debtors’ operations, by, among other
things, easing the strain on the Debtors’ relationships with employees, vendors,
insurers, and taxing authorities, among others, following the commencement of
the Chapter 11 Cases. On the Petition Date, the Debtors Filed the following
First Day Pleadings, which the Court granted on an interim basis on November 7,
2018 and later entered on a final basis on November 27, December 3, and
December 13, 2018:

 

  •  

Debtors’ Emergency Motion for Joint Administration of These Chapter 11 Cases;

 

  •  

Debtors’ Emergency Motion to (I) Authorize the Debtors to File a Consolidated
List of Their 30 Largest Unsecured Creditors and (II) Waive the Requirement that
Each Debtor File a List of Creditors;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders Authorizing the Debtors
to (I) Continue Operating Their Cash Management System, (II) Honor Certain
Prepetition Obligations, (III) Maintain Existing Bank Accounts and Business
Forms, and (IV) Granting Related Relief;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing Debtors
to (A) Maintain Existing Insurance Policies and Pay All Insurance Obligations
Thereunder and (B) Renew, Revise, Extend, Supplement, Change, or Enter into New
Insurance Policies and (II) Directing Financial Institutions to Honor All
Related Payment Requests;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing Use of
Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured
Parties, and (III) Modifying the Automatic Stay;

 

  •  

Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
the Payment of the Prepetition Claims of Certain Lien Claimants and
Section 503(B)(9) Claims and (II) Confirming Administrative Expense Priority of
Outstanding Orders;

 

19



--------------------------------------------------------------------------------

  •  

Debtors’ Emergency Motion for Interim and Final Orders Authorizing (I) the
Debtors to Pay Certain Prepetition Taxes and Related Obligations, and
(II) Authorizing Financial Institutions to Receive, Process, Honor, and Pay All
Checks Presented for Payment and to Honor all Funds Transfer Requests Related to
Such Obligations;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing, but not
Directing, the Debtors to Pay Prepetition Workforce Obligations;
(II) Authorizing, but not Directing, the Debtors to Continue Certain Workforce
Benefit Programs; and (III) Authorizing, but not Directing, Applicable Banks and
Financial Institutions to Honor Prepetition Checks for Payment of the
Prepetition Workforce Obligations;

 

  •  

Debtors’ Emergency Motion to (I) Approve Adequate Assurance of Payment to
Utility Companies, (II) Establish Procedures to Resolve Objections by Utility
Companies, and (III) Prohibit Utility Companies from Altering, Refusing, or
Discontinuing Service;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders Authorizing (I) Payment
of Joint Interest Billings, Interest Owner Payments, and GTP Costs and
Adjustments and (II) Financial Institutions to Receive, Process, Honor, and Pay
All Checks Presented for Payment and to Honor All Funds Transfer Requests
Related to Such Obligations; and

 

  •  

Debtors’ Emergency Motion for Entry of Interim and Final Orders Establishing
Certain Notice and Hearing Procedures for Transfers of, and Declarations of
Worthlessness with Respect to Certain Equity Interests of PetroQuest Energy,
Inc. Nunc Pro Tunc to the Petition Date.

 

  B.

Other Administrative Motions and Retention Applications

The Debtors intend to File several other motions that are common to chapter 11
proceedings of similar size and complexity as the Chapter 11 Cases. The Debtors
have or will File applications (the “Retention Applications”) to retain the
following professionals to assist them in the Chapter 11 Cases, including:

 

  •  

Porter Hedges LLP;

 

  •  

Seaport Global;

 

  •  

FTI Consulting, Inc.;

 

  •  

Ernst & Young, LLP;

 

  •  

Epiq Corporate Restructuring, LLC;

 

  •  

LSH Partners Securities, LLC; and

 

  •  

Ryan, LLC.

 

20



--------------------------------------------------------------------------------

  C.

Claims Bar Date

On December 13, 2018, the Court entered the Order (I) Setting Bar Dates for
Filing Proofs of Claim, Including Requests for Payment Under Section 503(b)(9),
(II) Establishing Amended Schedules Bar Date and Rejection Damages Bar Date,
(III) Approving the Form of and Manner for Filing Proofs of Claim, Including
Section 503(b)(9) Requests, and (IV) Approving Notice of Bar Dates [Docket
No. 272], which, among other things, set January 15, 2019 as the Claims Bar
Date.

 

  D.

Assumption and Rejection of Executory Contracts and Unexpired Leases

Prior to the Petition Date and in the ordinary course of business, the Debtors
entered into hundreds of Executory Contracts and Unexpired Leases. The Debtors,
with the assistance of their advisors, have reviewed and will continue to review
the Executory Contracts and Unexpired Leases to identify contracts and leases to
either assume or reject pursuant to sections 365 or 1123 of the Bankruptcy Code.

The Debtors intend to include information in the Plan Supplement regarding the
assumption or rejection of their Executory Contracts and Unexpired Leases to be
carried out as of the Effective Date, but may also elect to File additional
discrete motions seeking to assume or reject various of the Debtors’ Executory
Contracts and Unexpired Leases before such time.

 

  E.

Litigation Matters

The Debtors’ material litigation is summarized in Exhibit F annexed hereto.

 

V.

SUMMARY OF THE PLAN

This section of the Disclosure Statement summarizes the Plan, a copy of which is
annexed hereto as Exhibit A. This summary is qualified in its entirety by
reference to the Plan.

 

  A.

Administrative Claims, Professional Fee Claims, and Priority Claims

 

  1.

Administrative Claims

Except with respect to Administrative Claims that are Professional Fee Claims,
and except to the extent that an Administrative Claim has already been paid
during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and
the applicable Debtor(s) agree to less favorable treatment, each Holder of an
Allowed Administrative Claim shall be paid in full in Cash on the latest of:
(a) on or as soon as reasonably practicable after the Effective Date if such
Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as
reasonably practicable after the date such Administrative Claim is Allowed, if
not Allowed as of the Effective Date; and (c) the date such Allowed
Administrative Claim becomes due and payable, or as soon thereafter as is
reasonably practicable; provided that Allowed Administrative Claims that arise
in the ordinary course of the Debtors’ businesses shall be paid in the ordinary
course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to
such transactions.

 

21



--------------------------------------------------------------------------------

Except as otherwise provided in Article II.A of the Plan and except with respect
to Administrative Claims that are Professional Fee Claims, requests for payment
of Administrative Claims arising between the Petition Date and the Effective
Date must be Filed and served on the Reorganized Debtors pursuant to the
procedures specified in the Confirmation Order and the notice of entry of the
Confirmation Order no later than the Administrative Claims Bar Date. Holders of
Administrative Claims that are required to, but do not, File and serve a request
for payment of such Administrative Claims by such dates shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the
Debtors or their property and such Administrative Claims shall be deemed
discharged as of the Effective Date. Objections to such requests, if any, must
be Filed and served on the Reorganized Debtors and the requesting party no later
than 60 days after the Effective Date or such other date fixed by the Court.
Notwithstanding the foregoing, no request for payment of an Administrative Claim
need be Filed with respect to an Administrative Claim previously Allowed.

For the avoidance of doubt, Claims for fees and expenses of advisors to the
Debtors and the Creditors’ Committee shall constitute Professional Fee Claims.

 

  2.

Professional Compensation

 

  (a)

Final Fee Applications

All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be Filed and served on the Reorganized Debtors
no later than 45 days after the Effective Date. All such final requests will be
subject to approval by the Court after notice and a hearing in accordance with
the procedures established by the Bankruptcy Code and prior orders of the Court
in the Chapter 11 Cases, including the Interim Compensation Order, and once
approved by the Court, will be promptly paid from the Professional Fee Escrow
Account in the full Allowed amount of each such Professional Fee Claim. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amounts
of Professional Fee Claims, remaining unpaid Allowed Professional Fee Claims
will be promptly paid by the Reorganized Debtors without any further action or
order of the Court.

 

  (b)

Professional Fee Escrow Account

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall not be subject to any Lien and
shall be maintained in trust solely for the benefit of the Professionals. The
funds in the Professional Fee Escrow Account shall not be considered property of
the Estates or of the Reorganized Debtors. When all Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional
Fee Escrow Account shall promptly be turned over to the Reorganized Debtors
without any further action or order of the Court.

 

22



--------------------------------------------------------------------------------

  (c)

Professional Fee Reserve Amount

Professionals shall reasonably estimate their unpaid Professional Fee Claims
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five (5) Business Days before the Effective Date,
provided, however, that such estimate shall not be deemed to limit the amount of
the fees and expenses that are the subject of the Professional’s final request
for payment of Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.

 

  (d)

Post-Effective Date Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors or Reorganized Debtors shall, in the ordinary course
of business and without any further notice or application to or action, order,
or approval of the Court, pay in Cash the reasonable, actual, and documented
legal, professional, or other fees and expenses related to implementation of the
Plan and Consummation incurred on or after the Effective Date by the
Professionals. Upon the Effective Date, any requirement that Professionals
comply with sections 327 through 331, 363, and 1103 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date shall
terminate, and the Debtors or Reorganized Debtors may employ and pay any
Professional for fees and expenses incurred after the Effective Date in the
ordinary course of business without any further notice to or action, order, or
approval of the Court.

 

  3.

Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code. In the
event an Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim
shall, to the extent it is Allowed, be treated as an Other Secured Claim if such
Claim is not otherwise paid in full.

 

  4.

Statutory Fees

All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors or
Reorganized Debtors, as applicable, for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed or closed,
whichever occurs first. The Reorganized Debtors shall continue to File
quarterly-post confirmation operating reports in accordance with the U.S.
Trustee’s Region 7 Guidelines for Debtors-in-Possession.

 

  B.

Classification of Claims and Interests

 

  1.

Summary of Classification

Claims and Interests, except for Administrative Claims, Professional Fee Claims,
Cure Claims, and Priority Tax Claims, are classified in the Classes set forth in
Article III of the Plan.

 

23



--------------------------------------------------------------------------------

A Claim or Interest is classified in a particular Class only to the extent that
the Claim or Interest qualifies within the description of that Class and is
classified in other Classes to the extent that any portion of the Claim or
Interest qualifies within the description of such other Classes. A Claim or
Interest also is classified in a particular Class for the purpose of receiving
distributions pursuant to the Plan only to the extent that such Claim is an
Allowed Claim in that Class and has not been paid, released, or otherwise
satisfied prior to the Effective Date. The Plan constitutes a separate chapter
11 plan of reorganization for each Debtor and the classifications set forth in
Classes 1 through 11 shall be deemed to apply to each Debtor. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors
(i.e., there will be 11 Classes for each Debtor); provided that any Class that
is vacant as to a particular Debtor will be treated in accordance with Article
III.E of the Plan.

Class Identification

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows:

 

Class

  

Claim or Interest

  

Status

  

Entitled to Vote

1    Other Priority Claims    Unimpaired    No (Deemed to Accept) 2    Other
Secured Claims    Unimpaired    No (Deemed to Accept) 3    Secured Tax Claims   
Unimpaired    No (Deemed to Accept) 4    First Lien Claims    Unimpaired    No
(Deemed to Accept) 5    Prepetition Second Lien Notes Secured Claims    Impaired
   Yes 6    Prepetition Second Lien PIK Notes Secured Claims    Impaired    Yes
7    General Unsecured Claims    Impaired    Yes 8    Section 510(b) Claims   
Impaired    No (Deemed to Reject) 9    Intercompany Claims   
Unimpaired/Impaired    No (Deemed to Either Accept or Reject) 10    Intercompany
Interests    Unimpaired/Impaired    No (Deemed to Either Accept or Reject) 11   
PetroQuest Interests    Impaired    No (Deemed to Reject)

 

  C.

Treatment of Claims and Interests

 

  1.

Class 1: Other Priority Claims

 

  (a)

Classification: Class 1 consists of Other Priority Claims.

 

  (b)

Treatment: In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in

 

24



--------------------------------------------------------------------------------

  full, in Cash, of the unpaid portion of its Allowed Other Priority Claim or
(ii) such other treatment as may otherwise be agreed to by such Holder, the
Debtors, and the Requisite Creditors.

 

  (c)

Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Other Priority
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Priority Claims
will not be entitled to vote to accept or reject the Plan.

 

  2.

Class 2: Other Secured Claims

 

  (a)

Classification: Class 2 consists of Other Secured Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Other Secured Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Other Secured Claim, (iii) the
return or abandonment of the collateral securing such Allowed Other Secured
Claim to such Holder, or (iv) such other treatment as may otherwise be agreed to
by such Holder, the Debtors, and the Requisite Creditors.

 

  (c)

Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other Secured
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Secured Claims
will not be entitled to vote to accept or reject the Plan.

 

  3.

Class 3: Secured Tax Claims

 

  (a)

Classification: Class 3 consists of Secured Tax Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed Secured Tax Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Secured Tax Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Secured Tax Claim, (iii) the return
or abandonment of the collateral securing such Allowed Secured Tax Claim to such
Holder, or (iv) such other treatment as may otherwise be agreed to by such
Holder, the Debtors, and the Requisite Creditors.

 

25



--------------------------------------------------------------------------------

  (c)

Voting: Class 3 is Unimpaired under the Plan. Each Holder of a Secured Claim Tax
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of Secured Tax Claims will
not be entitled to vote to accept or reject the Plan.

 

  4.

Class 4: First Lien Claims

 

  (a)

Classification: Class 4 consists of the First Lien Claims.

 

  (b)

Allowance: The First Lien Claims shall be Allowed in the aggregate principal
amount of $50,000,000, plus any accrued and unpaid interest and expenses.

 

  (c)

Treatment: On or before the Effective Date, each Holder of a First Lien Claim
will receive Cash equal to the amount of its Allowed Claim from funds available
pursuant to the Exit Facility.

 

  (d)

Voting: Class 4 is Unimpaired under the Plan. Each Holder of a First Lien Claim
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of First Lien Claims will not
be entitled to vote to accept or reject the Plan.

 

  5.

Class 5: Prepetition Second Lien Notes Secured Claims

 

  (a)

Classification: Class 5 consists of all Prepetition Second Lien Notes Secured
Claims.

 

  (b)

Allowance: The Prepetition Second Lien Notes Claims shall be Allowed in the
aggregate amount of $9,427,000 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

  (c)

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien Notes Claim agrees to less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien Notes Secured Claim, each such Holder
shall receive (i) its Pro Rata share of 100% of the New Equity under the Plan,
subject to (x) dilution by the awards related to New Equity issued under the
Management Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata
share of $80 million in New Second Lien PIK Notes; such Pro Rata share of the
New Equity and New Second Lien PIK Notes calculated by including the
$275,045,768 (plus any accrued and unpaid interest thereon payable through the
Petition Date) of Prepetition Second Lien PIK Notes Claims as Claims that will
share Pro Rata in 100% of New Equity, subject to (x) dilution by the awards
related to New Equity issued under the Management Incentive Plan and (y) the Put
Option Premium, and $80 million in New Second Lien PIK Notes.

 

26



--------------------------------------------------------------------------------

  (d)

Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien Notes Secured Claim will be entitled to vote to accept
or reject the Plan.

 

  6.

Class 6: Prepetition Second Lien PIK Notes Secured Claims

 

  (a)

Classification: Class 6 consists of all Prepetition Second Lien PIK Notes
Secured Claims.

 

  (b)

Allowance: The Prepetition Second Lien PIK Notes Claims shall be Allowed in the
aggregate amount of $275,045,768 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

  (c)

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien PIK Notes Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien PIK Notes Secured Claim, each such
Holder shall receive (i) its Pro Rata share of 100% of the New Equity under the
Plan, subject to (x) dilution by the awards related to New Equity issued under
the Management Incentive Plan and (y) the Put Option Premium, and (ii) its Pro
Rata share of $80 million in New Second Lien PIK Notes; such Pro Rata share of
the New Equity and New Second Lien PIK Notes calculated by including the
$9,427,000 (plus any accrued and unpaid interest thereon payable through the
Petition Date) of Prepetition Second Lien Notes Claims as Claims that will share
Pro Rata in 100% of New Equity, subject to (x) dilution by the awards related to
New Equity issued under the Management Incentive Plan and (y) the Put Option
Premium, and $80 million in New Second Lien PIK Notes.

 

  (d)

Voting: Class 6 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien PIK Notes Secured Claim will be entitled to vote to
accept or reject the Plan.

 

  7.

Class 7: General Unsecured Claims

 

  (a)

Classification: Class 7 consists of all General Unsecured Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed General Unsecured
Claim agrees a to less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of each Allowed General Unsecured
Claim and of and in

 

27



--------------------------------------------------------------------------------

  exchange for each Allowed General Unsecured Claim, each such Holder shall
receive its Pro Rata share of the General Unsecured Claims Distribution on the
Effective Date.

 

  (c)

Voting: Class 7 is Impaired under the Plan. Each Holder of a General Unsecured
Claim will be entitled to vote to accept or reject the Plan.

 

  8.

Class 8: Section 510(b) Claims

 

  (a)

Classification: Class 8 consists of all Section 510(b) Claims.

 

  (b)

Treatment: Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.

 

  (c)

Voting: Class 8 is Impaired under the Plan. Each Holder of a Section 510(b)
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of Section 510(b) Claims
will not be entitled to vote to accept or reject the Plan.

 

  9.

Class 9: Intercompany Claims

 

  (a)

Classification: Class 9 consists of all Intercompany Claims.

 

  (b)

Treatment: Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinate in all respects to the Exit Facility and the New Second Lien PIK
Notes.

 

  (c)

Voting: Intercompany Claims are either Unimpaired, in which case the Holders of
such Intercompany Claims will be conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code, or Impaired and not
receiving any distribution under the Plan, in which case the Holders of such
Intercompany Claims will be conclusively deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, the Holders of
Intercompany Claims will not be entitled to vote to accept or reject the Plan.

 

28



--------------------------------------------------------------------------------

  10.

Class 10: Intercompany Interests

 

  (a)

Classification: Class 10 consists of all Intercompany Interests.

 

  (b)

Treatment: Intercompany Interests shall be Reinstated as of the Effective Date
or, at the Reorganized Debtors’ option, shall be cancelled. No distribution
shall be made on account of any Intercompany Interests.

No distributions on account of Intercompany Interests are being made to the
Holders of such Intercompany Interests. Instead, to the extent Intercompany
Interests are Reinstated under the Plan, such Reinstatement is solely for the
purposes of administrative convenience, for the ultimate benefit of the Holders
of the New Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed
Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall continue
to be owned by the Reorganized Debtor that corresponds to the Debtor that owned
such Intercompany Interests prior to the Effective Date.

 

  (c)

Voting: Intercompany Interests are either Unimpaired, in which case the Holders
of such Intercompany Interests will be conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired, in which
case the Holders of such Intercompany Interests will be conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, the Holders of Intercompany Interests will not be entitled to vote to
accept or reject the Plan.

 

  11.

Class 11: PetroQuest Interests

 

  (a)

Classification: Class 11 consists of all PetroQuest Interests.

 

  (b)

Treatment: On the Effective Date, or as soon thereafter as reasonably
practicable, all PetroQuest Interests will be extinguished and the Holders of
PetroQuest Interests shall not receive or retain any distribution, property, or
other value on account of their PetroQuest Interests.

 

  (c)

Voting: Class 11 is Impaired under the Plan. Each Holder of a PetroQuest
Interest will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, the Holders of PetroQuest
Interests will not be entitled to vote to accept or reject the Plan.

 

29



--------------------------------------------------------------------------------

  12.

Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’
rights in respect of any Unimpaired Claims, including all rights in respect of
legal and equitable defenses to or setoffs or recoupment against any such
Unimpaired Claims.

 

  13.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

The Debtors reserve the right to seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests, and the Filing of the Plan shall constitute a motion for
such relief.

 

  14.

Elimination of Vacant Classes

Any Class of Claims that does not contain an Allowed Claim or a Claim
temporarily Allowed by the Court as of the date of the Confirmation Hearing
shall be deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

  15.

Voting Classes; Deemed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote and no Holder of Claims eligible to
vote in such Class votes to accept or reject the Plan, the Plan shall be deemed
accepted by such Class.

 

  16.

Subordinated Claims

Except as may be the result of the settlement described in Article VIII.A of the
Plan, the allowance, classification, and treatment of all Claims and Interests
and the respective distributions and treatments under the Plan take into account
and conform to the relative priority and rights of the Claims and Interests in
each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized
Debtors reserve the right to re-classify any Claim or Interest in accordance
with any contractual, legal, or equitable subordination relating thereto.

Subordination of Preferred Dividend Claims

The Plan proposes to subordinate the Preferred Dividend Claims pursuant to
section 510(b) of the Bankruptcy Code, which provides that:

For the purpose of distribution under this title, a claim arising from
rescission of a purchase or sale of a security of the debtor or of an affiliate
of the debtor, for damages arising from the purchase or sale of such a security,
or for reimbursement or contribution allowed under section 502 on account of
such a claim, shall be subordinated to all claims or interests that are senior
to or equal the claim or interest represented by such security, except that if
such security is common stock, such claim has the same priority as common stock.

 

30



--------------------------------------------------------------------------------

11 U.S.C. § 510(b).

Accordingly, the Preferred Dividend Claims have been placed in Class 8 (Section
510(b)) Claims) and shall be subordinated to General Unsecured Claims pursuant
to section 510(b) of the Bankruptcy Code.

 

  D.

Means for Implementation of the Plan

 

  1.

Restructuring Transactions

On the Effective Date, or as soon as reasonably practicable thereafter, the
Reorganized Debtors, with the consent of the Requisite Creditors, shall
undertake the Restructuring Transactions, including: (1) the execution and
delivery of any appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution, or
liquidation containing terms that are consistent with the terms of the Plan, and
that satisfy the requirements of applicable law and any other terms to which the
applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset,
property, right, liability, debt, or obligation on terms consistent with the
terms of the Plan and having other terms for which the applicable Entities
agree; (3) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion, or dissolution pursuant to
applicable state law; (4) all transactions necessary to provide for the purchase
of some or substantially all of the assets of or Interests in any of the
Debtors, which transactions shall be structured in the most tax efficient
manner, including in whole or in part as a taxable transaction for United States
federal income tax purposes, as determined by the Debtors and the Requisite
Creditors; (5) the execution and delivery of the Exit Facility Documents;
(6) the execution and delivery of Definitive Documentation not otherwise
included in the foregoing, if any; and (7) all other actions that the Debtors,
the Reorganized Debtors, or the Requisite Creditors determine to be necessary or
appropriate, including making filings or recordings that may be required by
applicable law.

 

  2.

Sources of Consideration for Plan Distributions

The Reorganized Debtors shall fund distributions under the Plan as follows:

 

  (a)

Issuance and Distribution of New Equity

The New Equity, including options, or other equity awards, if any, reserved
under the Management Incentive Plan, shall be authorized on the Effective Date
without the need for any further corporate action and without any further action
by the Debtors, the Reorganized Debtors, or Holders of Claims or Interests.

All of the shares of New Equity issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution
and issuance of the New Equity under the Plan shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

 

31



--------------------------------------------------------------------------------

  (b)

New Second Lien PIK Notes

On the Effective Date, New Parent will issue the New Second Lien PIK Notes in
accordance with the terms of the New Second Lien PIK Notes Documents. The
Confirmation Order shall constitute approval of the New Second Lien PIK Notes
(including the transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations to be incurred and fees paid by the
Reorganized Debtors in connection therewith, including the payment of all fees
and expenses provided for therein), and authorization for the Reorganized
Debtors to enter into and perform under the New Second Lien PIK Notes Documents
and such other documents as may be required or appropriate.

The New Second Lien PIK Notes Documents shall constitute legal, valid, binding,
and authorized obligations of the Reorganized Debtors, enforceable in accordance
with their terms. The financial accommodations pursuant to the New Second Lien
PIK Notes are being issued, and shall be deemed to have been issued, in good
faith, for legitimate business purposes, are reasonable, shall not be subject to
avoidance, recharacterization, or subordination (including equitable
subordination) for any purposes whatsoever, and shall not constitute
preferential transfers, fraudulent transfers, obligations, or conveyances, or
other voidable transfers or obligations under the Bankruptcy Code or any other
applicable non-bankruptcy law. On the Effective Date, all of the Liens and
security interests to be granted in accordance with the New Second Lien PIK
Notes Documents (a) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the
terms of the New Second Lien PIK Notes Documents, (b) shall be deemed
automatically perfected on the Effective Date, subject only to such Liens and
security interests as may be permitted under the New Second Lien PIK Notes
Documents, and (c) shall not be subject to avoidance, recharacterization, or
subordination (including equitable subordination) for any purposes whatsoever
and shall not constitute preferential transfers, fraudulent transfers,
obligations, or conveyances, or other voidable transfers or obligations under
the Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized
Debtors and the Persons and Entities granted such Liens and security interests
are authorized to make all filings and recordings and to obtain all governmental
approvals and consents necessary to establish and perfect such Liens and
security interests under the provisions of the applicable state, provincial,
federal, or other law (whether domestic or foreign) that would be applicable in
the absence of the Plan and the Confirmation Order (it being understood that
perfection shall occur automatically by virtue of the entry of the Confirmation
Order, and any such filings, recordings, approvals, and consents shall not be
required), and will thereafter cooperate to make all other filings and
recordings that otherwise would be necessary under applicable law to give notice
of such Liens and security interests to third parties.

 

  (c)

Exit Facility

On the Effective Date, the Combined Consenting Second Lien Noteholders shall
provide the Exit Facility in accordance with the terms of the Exit Facility
Documents, which terms and conditions shall be acceptable to the Debtors and the
Requisite Creditors. The Reorganized Debtors shall use the proceeds of the Exit
Facility to pay the outstanding amount of the First

 

32



--------------------------------------------------------------------------------

Lien Claims and for any other purpose permitted by the Exit Facility Documents.
The Exit Facility shall include the following material terms:

 

  1)

The Combined Prepetition Second Lien Noteholders will be offered the opportunity
to become a lender under the Exit Facility on a Pro Rata basis, based on each
Holder’s respective holdings of Second Lien Notes Claims, through a syndication
process.

 

  2)

The Commitment Parties will enter into the Exit Facility Commitment Letter
pursuant to which the Commitment Parties shall agree to backstop any portion of
the principal amount of the Exit Facility for which the other Combined
Prepetition Second Lien Noteholders have not exercised their ability to become a
lender under the Exit Facility in accordance with the terms of the Plan and the
applicable syndication procedures.

 

  3)

In consideration for their commitments under the Exit Facility Commitment
Letter, the Commitment Parties shall receive the Put Option Premium.

 

  4)

Terms of the Exit Facility to include:

 

  i.

Borrower: New Parent

 

  ii.

Guarantors: Each subsidiary of New Parent (other than POG and PQ Holdings)

 

  iii.

Principal Amount: $50 million

 

  iv.

Term: 5 years

 

  v.

Interest Rate: LIBOR + 750 bps (subject to a 1.00% floor)

 

  vi.

Security: Secured by a first lien security interest in the equity of each
subsidiary of New Parent (other than POG and PQ Holdings) on the same collateral
that secures the Prepetition Term Loan Agreement

 

  3.

Distributions to Holders of General Unsecured Claims

The GUC Administrator shall make distributions to Holders of Allowed General
Unsecured Claims to be funded from Cash from the General Unsecured Claims
Distribution in accordance with the GUC Administrator Agreement.

 

  4.

Corporate Existence

Except for TDC, Pittrans, and Sea Harvester, and as otherwise provided in the
Plan, the Plan Supplement, or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, each Debtor shall continue to
exist on and after the Effective Date as a

 

33



--------------------------------------------------------------------------------

separate corporation, limited liability company, partnership, or other form of
entity, as the case may be, with all the powers of a corporation, limited
liability company, partnership, or other form of entity, as the case may be,
pursuant to the New Organizational Documents and the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and bylaws (or other
analogous formation, constituent, or governance documents) in effect before the
Effective Date, except to the extent such certificate of incorporation or bylaws
(or other analogous formation, constituent, or governance documents) is amended
by the Plan or otherwise, and to the extent any such document is amended, such
document is deemed to be amended pursuant to the Plan and requires no further
action or approval (other than any requisite filings required under applicable
state or federal law).

Upon the Effective Date, TDC, Pittrans, and Sea Harvester shall be dissolved
automatically, effective on the Effective Date, without the need for any
corporate action or approval and without the need for any corporate filings.

 

  5.

Vesting of Assets in the Reorganized Debtors

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, all property in each Estate, including all Causes of
Action, and any property acquired by any of the Debtors shall vest in each
applicable Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances. On and after the Effective Date, except as otherwise
provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property, and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Court and
free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors or any administrative agent or indenture
trustee under the Exit Facility Documents or the New Second Lien PIK Notes
Documents that are necessary to cancel and/or extinguish such Liens and/or
security interests.

After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental
agency where the property vested in accordance with the foregoing paragraph is
or was located, which provide that such property is conveyed to and vested in
the Reorganized Debtors. The Court order(s) or assignment(s) may designate all
Liens, Claims, encumbrances, or other interests which appear of record and/or
from which the property is being transferred, assigned and/or vested free and
clear of. The Plan shall be conclusively deemed to be adequate notice that such
Lien, Claim, encumbrance, or other interest is being extinguished and no notice,
other than by this Plan, shall be given prior to the presentation of such Court
order(s) or assignment(s). Any Person having a Lien, Claim, encumbrance, or
other interest against any of the property vested in accordance with the
foregoing paragraph shall be conclusively deemed to have consented to the
transfer,

 

34



--------------------------------------------------------------------------------

assignment, and vesting of such property to or in the Reorganized Debtors free
and clear of all Liens, Claims, charges, or other encumbrances by failing to
object to confirmation of this Plan, except as otherwise provided in this Plan.

 

  6.

Cancellation of Existing Securities

Except for the purpose of evidencing a right to distribution under the Plan and
except as otherwise provided in the Plan, on the Effective Date: (i) the
obligations of the Debtors under the Prepetition Agreements, and each
certificate, share, note, bond, indenture, purchase right, option, warrant, or
other instrument or document, directly or indirectly, evidencing or creating any
indebtedness or obligation of, or ownership interest in, the Debtors or giving
rise to any Claim or Interest shall be cancelled or extinguished and the Debtors
and the Reorganized Debtors shall not have any continuing obligations
thereunder; and (ii) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors shall be released and discharged.

On and after the Effective Date, all duties, responsibilities, or obligations of
the Prepetition Term Loan Agent under the Prepetition Term Loan Agreement, and
the Indenture Trustee under the Prepetition Second Lien Indenture, the
Prepetition Second Lien PIK Indenture, the Prepetition Intercreditor Agreement,
and the Collateral Trust Agreement shall be fully discharged. Notwithstanding
the foregoing, each of the Indentures and the Collateral Trust Agreement shall
continue in effect solely for the purposes of, as applicable, (a) allowing
Holders of Allowed Prepetition Second Lien Notes Claims and Allowed Prepetition
Second Lien PIK Notes Claims to receive distributions under the Plan and
(b) allowing and preserving the rights of the Indenture Trustees to (i) make
distributions in satisfaction of Allowed Prepetition Second Lien Notes Claims
and Allowed Prepetition Second Lien PIK Notes Claims, (ii) maintain and exercise
their respective Charging Liens under the terms of the Indentures or any related
or ancillary document, instrument, agreement, or principle of law against
Holders of Allowed Prepetition Second Lien Notes Claims and Allowed Prepetition
Second Lien PIK Notes Claims, as applicable, and distributions thereto,
(iii) seek compensation and reimbursement for any reasonable and documented fees
and expenses incurred in making such distributions, (iv) maintain and enforce
any right to indemnification, expense reimbursement, contribution, or
subrogation or any other claim or entitlement that the Indenture Trustees may
have under the applicable Indentures and the Collateral Trust Agreement, and
(v) appear and raise issues in these Chapter 11 Cases. For the avoidance of
doubt, all indemnification obligations and expense reimbursement obligations of
the Debtors arising under the Indentures in favor of the Indenture Trustees, and
each of their respective directors, officers, employees, agents, affiliates,
controlling persons, and legal and financial advisors shall survive, remain in
full force and effect, and be enforceable against the Debtors or their Estates
on and after the Effective Date and shall be enforceable through the exercise of
the applicable Charging Lien against the Holders of Allowed Prepetition Second
Lien Notes Claims and Allowed Prepetition Second Lien PIK Notes Claims, as
applicable, and distributions thereto.

If the record Holder of any Prepetition Second Lien Notes, Prepetition Second
Lien PIK Notes, or PetroQuest Interests is DTC or its nominee or another
securities depository or

 

35



--------------------------------------------------------------------------------

custodian thereof, and such Note or Interest is represented by a global security
held by or on behalf of DTC or such other securities depository or custodian,
then each beneficial owner of such Note or Interest shall be deemed to have
surrendered its Note or Interest upon surrender of such global security by DTC
or such other securities depository or custodian thereof.

 

  7.

Corporate Action

Upon the Effective Date, all actions (whether to occur before, on, or after the
Effective Date) contemplated by the Plan shall be deemed authorized and approved
by the Court in all respects without any further corporate or equityholder
action, including, as applicable: (1) issuance of the New Second Lien PIK Notes;
(2) execution and delivery of the New Second Lien PIK Notes Documents; (3) the
adoption and/or filing of the New Organizational Documents and the Registration
Rights Agreement; (4) the authorization, issuance, and distribution of the New
Equity; (5) appointment of the directors and officers for New Parent and the
other Reorganized Debtors; (6) the Management Incentive Plan on the terms and
conditions set forth in the MIP Term Sheet; (7) implementation of the
Restructuring Transactions; (8) the dissolution of TDC, Pittrans, and Sea
Harvester; and (9) all other actions contemplated by the Plan. Upon the
Effective Date, all matters provided for in the Plan involving the corporate
structure of New Parent and the other Reorganized Debtors, and any corporate
action required by the Debtors, New Parent, or the other Reorganized Debtors in
connection with the Plan (including any items listed in the first sentence of
this paragraph) shall be deemed to have occurred and shall be in effect, without
any requirement of further action by the security holders, directors, or
officers of the Debtors, New Parent or the other Reorganized Debtors, as
applicable. On or (as applicable) before the Effective Date, the appropriate
officers of the Debtors, New Parent, or the other Reorganized Debtors shall be
authorized and directed to issue, execute, and deliver the agreements,
documents, securities, and instruments contemplated by the Plan (or necessary or
desirable to effectuate the transactions contemplated by the Plan) in the name
of and on behalf of New Parent and the other Reorganized Debtors, including the
Exit Facility Documents, the New Second Lien PIK Notes Documents, the New
Organizational Documents, and any and all other agreements, documents,
securities, and instruments relating to the foregoing, to the extent not
previously authorized by the Court. The authorizations and approvals
contemplated by Article IV.G of the Plan shall be effective notwithstanding any
requirements under non-bankruptcy law or contract, including for any vote of
shareholders or equityholders.

 

  8.

New Organizational Documents

To the extent required under the Plan or applicable non-bankruptcy law, New
Parent and the other Reorganized Debtors will, on or as soon as practicable
after the Effective Date, file their respective New Organizational Documents
with the applicable Secretaries of State and/or other applicable authorities in
their respective states, provinces, or countries of incorporation in accordance
with the corporate laws of the respective states, provinces, or countries of
incorporation. Pursuant to and only to the extent required by section 1123(a)(6)
of the Bankruptcy Code, the New Organizational Documents of the Reorganized
Debtors will prohibit the issuance of non-voting equity securities and will
comply with all other applicable provisions of section 1123(a)(6) of the
Bankruptcy Code regarding the distribution of power among, and dividends to be
paid to, different classes of voting securities. From and after the Effective
Date, New Parent and the other Reorganized Debtors, as applicable, may amend and
restate their

 

36



--------------------------------------------------------------------------------

respective New Organizational Documents and other constituent documents, as
permitted by the laws of their respective states, provinces, or countries of
incorporation and their respective New Organizational Documents.

On the Effective Date, the New Organizational Documents, substantially in the
forms set forth in the Plan Supplement, shall be deemed to be valid, binding,
and enforceable in accordance with their terms and provisions.

 

  9.

Directors and Officers of the Reorganized Debtors

As of the Effective Date, the term of the current members of the board of
directors, members or managers of each of the Debtors shall expire
automatically, and the New Boards and the officers of each of the Reorganized
Debtors shall be appointed in accordance with the Plan, the New Organizational
Documents, and other constituent documents of each Reorganized Debtor. The
initial New Parent Board shall consist of five (5) members, consisting of
Charles T. Goodson as the President and Chief Executive Officer of New Parent
and four (4) additional Persons selected by the Requisite Creditors.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent known, disclose in advance of the Confirmation Hearing the identity and
affiliations of any Person proposed to serve on the initial New Boards, as well
as those Persons that will serve as an officer of New Parent or any of the
Reorganized Debtors. To the extent any such director, member, manager or officer
is an Insider, the nature of any compensation to be paid to such director,
member, manager or officer will also be disclosed. Each such director, member,
manager and officer shall serve from and after the Effective Date pursuant to
the terms of the New Organizational Documents and other constituent documents of
New Parent and each of the other Reorganized Debtors.

 

  10.

Effectuating Documents; Further Transactions

On and after the Effective Date, New Parent and each of the other Reorganized
Debtors, the Reorganized Debtors’ officers, and the members of the New Boards
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan and the
Securities issued pursuant to the Plan, including the New Equity and the New
Second Lien PIK Notes, in the name of and on behalf of New Parent or the other
Reorganized Debtors, without the need for any approvals, authorization, or
consents except those expressly required pursuant to the Plan.

 

  11.

Exemption from Certain Taxes and Fees

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any issuance, transfer, or exchange of a Security (including,
without limitation, of the New Equity and the New Second Lien PIK Notes) or
transfer of property, in each case, pursuant to, in contemplation of, or in
connection with, the Plan shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act,
real estate transfer tax, sale or use tax, mortgage recording tax, or other
similar tax or governmental

 

37



--------------------------------------------------------------------------------

assessment, and upon entry of the Confirmation Order, the appropriate state or
local governmental officials or agents shall forgo the collection of any such
tax or governmental assessment and accept for filing and recordation any
instruments of transfer or other relevant documents without the payment of any
such tax, recordation fee, or governmental assessment.

 

  12.

Preservation of Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all
respects to Article VIII of the Plan, the Reorganized Debtors shall retain and
may enforce all rights to commence and pursue, as appropriate, any and all
Causes of Action, whether arising before or after the Petition Date, including
any actions specifically enumerated in the Plan Supplement, and such rights to
commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date. The Reorganized Debtors
may pursue such Causes of Action, as appropriate, in accordance with the best
interests of the Reorganized Debtors. A schedule of the Causes of Action known
by the Debtors to be retained by the Reorganized Debtors will be included as
part of the Plan Supplement. No Entity may rely on the absence of a specific
reference in the Plan, the Plan Supplement, or the Disclosure Statement to any
Causes of Action against it as any indication that the Debtors or the
Reorganized Debtors will not pursue any and all available Causes of Action
against it. The Debtors or the Reorganized Debtors, as applicable, expressly
reserve all rights to prosecute any and all Causes of Action against any Entity,
except as otherwise expressly provided in the Plan. Unless any Causes of Action
against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Court order, including, without
limitation, pursuant to Article VIII of the Plan, the Debtors or Reorganized
Debtors, as applicable, expressly reserve all Causes of Action for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation. For
the avoidance of doubt, in no instance will any Cause of Action preserved
pursuant to Article IV.L of the Plan include any claim or Cause of Action with
respect to, or against, a Released Party.

In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against
any Entity shall vest in the applicable Reorganized Debtor. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, and to decline to do any of the foregoing without the consent or
approval of any third party or further notice to or action, order, or approval
of the Court.

 

  13.

Director and Officer Liability Insurance

Notwithstanding anything in the Plan to the contrary, effective as of the
Effective Date, the Reorganized Debtors shall be deemed to have assumed all D&O
Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code.
Entry of the Confirmation Order will constitute the Court’s approval of the
Reorganized Debtors’ assumption of such D&O Liability

 

38



--------------------------------------------------------------------------------

Insurance Policies to the extent they are Executory Contracts. Notwithstanding
anything to the contrary contained in the Plan, Confirmation of the Plan shall
not discharge, impair, or otherwise modify any indemnity obligations assumed by
the foregoing assumption of the D&O Liability Insurance Policies, and each such
indemnity obligation will be deemed and treated as an Executory Contract that
has been assumed by the Reorganized Debtors under the Plan as to which no Proof
of Claim need be Filed, and shall survive the Effective Date.

 

  14.

Management Incentive Plan

The Management Incentive Plan will be a comprehensive equity-based award plan as
part of the go-forward compensation for the Reorganized Debtors’ management in
accordance with the MIP Term Sheet. The Confirmation Order shall authorize and
require the New Parent Board to adopt and enter into the Management Incentive
Plan, on the terms and conditions set forth in the MIP Term Sheet.

 

  15.

Employee and Retiree Benefits

Except as otherwise provided in the Plan or the Plan Supplement, all written
employment, severance, retirement, and other similar employee-related agreements
or arrangements in place as of the Effective Date with the Debtors, including
any key employee incentive plans and/or key employee retention plans that may be
approved by the Court in the Chapter 11 Cases and any items approved as part of
the Confirmation Order, retirement income plans and welfare benefit plans, or
discretionary bonus plans or variable incentive plans regarding payment of a
percentage of annual salary based on performance goals and financial targets for
certain employees, shall be assumed by the Reorganized Debtors and shall remain
in place after the Effective Date, as may be amended by agreement between the
beneficiaries of such agreements, plans, or arrangements, on the one hand, and
the Debtors, with the consent of the Requisite Creditors, on the other hand, or,
after the Effective Date, by agreement with the Reorganized Debtors, and the
Reorganized Debtors will continue to honor such agreements, arrangements,
programs, and plans; provided that the foregoing shall not apply to any
equity-based compensation, agreement, or arrangement existing as of the Petition
Date. Nothing in the Plan shall limit, diminish, or otherwise alter the
Reorganized Debtors’ defenses, claims, Causes of Action, or other rights with
respect to any such contracts, agreements, policies, programs, and plans.

 

  16.

Payment of Fees and Expenses of the Consenting Creditors

On the Effective Date, to the extent not otherwise paid pursuant to an order of
this Court, the Reorganized Debtors shall establish and fund the Consenting
Creditors Fee Escrow Account with Cash equal to the Consenting Creditors Fee
Reserve Amount. The Consenting Creditors Fee Escrow Account shall be maintained
in trust solely for the benefit of the applicable Consenting Creditors
Professionals. The funds in the Consenting Creditors Fee Escrow Account shall
not be considered property of the Estates or of the Reorganized Debtors and
shall not be subject to any Liens.

After the Effective Date, the Consenting Creditors Fees will be subject to a
review by the Reorganized Debtors for a period of seven (7) Business Days
following submission of each

 

39



--------------------------------------------------------------------------------

invoice (including reasonable documentation of such fees and expenses), which
may be redacted to preserve privilege and/or confidentiality. To the extent the
Reorganized Debtors deliver to the applicable Consenting Creditor a written
notice of objection within the seven (7) Business Day review period, and the
applicable Consenting Creditor and the Reorganized Debtors are unable to resolve
such objection on a consensual basis within seven (7) Business Days after such
objection has been submitted, the Reorganized Debtors may File with the Court a
motion or other pleading setting forth the specific objections to the disputed
invoice, and the Court shall adjudicate the matter. The Reorganized Debtors will
promptly pay any undisputed Consenting Creditors Fees on the later of the
Effective Date or one (1) Business Day following the expiration of the seven
(7) Business Day review period. When all such amounts owing to Consenting
Creditors have been paid in full, any remaining amount in the Consenting
Creditors Fee Escrow Account shall promptly be turned over to the Reorganized
Debtors without any further action or order of the Court.

Consenting Creditors Professionals shall reasonably estimate their unpaid
Consenting Creditors Fees before and as of the Effective Date, and shall deliver
such estimate to the Debtors no later than five (5) Business Days before the
Effective Date. If any of the Consenting Creditors Professionals does not
provide an estimate, the Debtors or Reorganized Debtors may estimate the unpaid
and unbilled fees and expenses of such Consenting Creditors Professional.

 

  17.

Preservation of the Charging Lien of the Indenture Trustee

Each Indenture Trustee shall be entitled to assert its Charging Lien arising
under and in accordance with the applicable Indenture and any ancillary
document, instrument, or agreement to obtain payment of its respective fees and
expenses and the fees and expenses of its professionals. Reasonable fees and
expenses incurred by the Indenture Trustee after the Effective Date in its
capacity as Disbursing Agent and for matters related to distributions to the
Combined Prepetition Second Lien Noteholders shall be paid by the Reorganized
Debtors and any dispute between the Reorganized Debtors and the Indenture
Trustee regarding the reasonableness of such fees and expenses may be submitted
to the Court for resolution.

 

  18.

Preservation of Royalty and Working Interests

Notwithstanding any other provision in the Plan, on and after the Effective Date
all Royalty and Working Interests shall be fully preserved and remain in full
force and effect in accordance with the terms of the relevant granting
instruments or other governing documents applicable to such Royalty and Working
Interests, which granting instruments and governing documents shall remain in
full force and effect, and no Royalty and Working Interests or any liabilities
and obligations arising therefrom, including payment obligations, whether
arising before or after the Petition Date, shall be compromised or discharged by
the Plan.

 

  19.

GUC Administrator

The GUC Administrator shall have the power to administer the General Unsecured
Claims Distribution and make or authorize distributions to Holders of General
Unsecured Claims. Without limiting the generality of the foregoing, the GUC
Administrator shall: (a) hold and administer the Cash that comprises the General
Unsecured Claims Distribution; (b) have

 

40



--------------------------------------------------------------------------------

authority to pay from the General Unsecured Claims Distribution all out of
pocket expenses incurred in connection with the discharge of its duties under
the Plan; (c) have the power and authority to retain such attorneys, advisors,
other professionals and employees as may be appropriate to perform the duties
required of the GUC Administrator in the Plan and in the GUC Administrator
Agreement; (d) make distributions to Holders of General Unsecured Claims as
provided in the Plan and in the GUC Administrator Agreement; and (e) provide
periodic reports and updates to the Reorganized Debtors regarding the status of
the administration of the General Unsecured Claims as may be reasonably
required. The Reorganized Debtors shall cooperate in a commercially reasonable
manner and in good faith with the GUC Administrator to assure that the GUC
Administrator has reasonable access to the Reorganized Debtors’ books and
records in possession of the Reorganized Debtors in connection with its duty to
object to and resolve General Unsecured Claims.

Prior to the Effective Date, an amount of Cash from the General Unsecured Claims
Distribution determined by the Debtors and the Creditors’ Committee in
consultation with the Requisite Creditors sufficient to perform the functions of
the GUC Administrator in connection with its responsibilities, including fees
for its counsel, shall be placed into a segregated account. Any excess amount
remaining in the account in connection with the closing of the Chapter 11 Cases
will be treated as distributable Cash to Holders of General Unsecured Claims.

 

  E.

Treatment of Executory Contracts and Unexpired Leases

 

  1.

Assumption and Rejection of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases will be deemed assumed and assigned to the
Reorganized Debtors or their designated assignee in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
regardless of whether such Executory Contract or Unexpired Lease is set forth on
the Schedule of Assumed Executory Contracts and Unexpired Leases, other than:
(1) those that are identified on the Schedule of Rejected Executory Contracts
and Unexpired Leases; (2) those that have been previously rejected by a Final
Order; (3) those that are the subject of a motion to reject Executory Contracts
or Unexpired Leases that is pending on the Effective Date; or (4) those that are
subject to a motion to reject an Executory Contract or Unexpired Lease pursuant
to which the requested effective date of such rejection is after the Effective
Date.

Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions, assumptions and assignments, or rejections, as applicable, of
Executory Contracts or Unexpired Leases as set forth in the Plan or in the
Schedule of Rejected Executory Contracts and Unexpired Leases and the Schedule
of Assumed Executory Contracts and Unexpired Leases, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions,
assumptions and assignments, or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan but not
assigned to a third party before the Effective Date shall re-vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as such terms may have been modified by the provisions of the

 

41



--------------------------------------------------------------------------------

Plan or any order of the Court. Any motions to assume Executory Contracts or
Unexpired Leases pending on the Effective Date shall be subject to approval by
the Court on or after the Effective Date. Notwithstanding anything to the
contrary in the Plan, the Debtors, with the consent of the Requisite Creditors
reserve the right to alter, amend, modify, or supplement the Schedule of
Rejected Executory Contracts and Unexpired Leases at any time prior to the
Effective Date on no less than three (3) days’ notice to the applicable
non-Debtor counterparties.

 

  2.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases shall be promptly served
with a notice of rejection of Executory Contracts and Unexpired Leases. Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, if any, must be Filed with the Court within the
earliest to occur of (1) thirty (30) days after the date of entry of an order of
the Court (including the Confirmation Order) approving such rejection or
(2) thirty (30) days after notice of any rejection that occurs after the
Effective Date. Any Claims arising from the rejection of an Executory Contract
or Unexpired Lease that are not Filed within such time will be automatically
Disallowed, forever barred from assertion, and shall not be enforceable against,
as applicable, the Debtors, the Reorganized Debtors, the Estates, or property of
the foregoing parties, without the need for any objection by the Debtors or the
Reorganized Debtors or further notice to, or action, order, or approval of the
Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
and discharged, notwithstanding anything in the Schedules or any Proof of Claim
to the contrary. Claims arising from the rejection of the Executory Contracts or
Unexpired Leases shall be classified as General Unsecured Claims and shall be
treated in accordance with Article III.B.7 of the Plan.

 

  3.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

At least fourteen (14) days before the Confirmation Hearing, the Debtors shall
distribute, or cause to be distributed, Cure Notices of proposed assumption or
assumption and assignment and proposed amounts of Cure Claims to the applicable
counterparties and the Requisite Creditors. Any objection by a counterparty to
an Executory Contract or Unexpired Lease to the proposed assumption or
assumption and assignment or related Cure Claim must be Filed, served and
actually received by the Debtors and the Requisite Creditors at least seven
(7) days before the Confirmation Hearing. In the event that any Executory
Contract or Unexpired Lease is removed from the Schedule of Rejected Executory
Contracts and Unexpired Leases after such time as the Cure Notices referred to
above have been distributed, a separate Cure Notice of proposed assumption or
assumption and assignment and the proposed amount of the Cure Claim with respect
to such Executory Contract or Unexpired Lease will be sent promptly to the
counterparty thereof and a hearing will be set to consider whether such
Executory Contract or Unexpired Lease can be assumed or assumed and assigned.

Any counterparty to an Executory Contract or Unexpired Lease that fails to
object timely to the proposed assumption or assumption and assignment or the
proposed Cure Claim will be deemed to have assented to such assumption or
assumption and assignment and the Cure Claim.

 

42



--------------------------------------------------------------------------------

Payment in Cash, on the Effective Date or as soon as reasonably practicable
thereafter, to such counterparty of the amount set forth on the applicable Cure
Notice shall, as a matter of law, satisfy any and all monetary defaults under
the applicable Executory Contract or Unexpired Lease. In the event of a dispute
regarding (1) the amount of any payments to cure such a default, (2) the ability
of the Reorganized Debtors or any assignee, to provide “adequate assurance of
future performance” (within the meaning of section 365 of the Bankruptcy Code)
under the Executory Contract or Unexpired Lease to be assumed, or (3) any other
matter pertaining to assumption or assumption and assignment, such dispute shall
be resolved by a Final Order of the Court.

In any case, if the Court determines that the Allowed Cure Claim with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or the Reorganized Debtors, as
applicable, with the consent of the Requisite Creditors will have the right to
add such Executory Contract or Unexpired Lease to the Schedule of Rejected
Executory Contracts and Unexpired Leases, in which case such Executory Contract
or Unexpired Lease will be deemed rejected as of the Effective Date. After such
Executory Contract or Unexpired Lease is added to the Schedule of Rejected
Executory Contracts and Unexpired Leases, the applicable counterparty shall be
served with a notice of rejection of its Executory Contract or Unexpired Lease.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such
Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed shall be deemed
Disallowed and expunged, without further notice to or action, order, or approval
of the Court.

 

  4.

Insurance Policies

Without limiting Article IV.M, all of the Debtors’ insurance policies and any
agreements, documents, or instruments relating thereto, are treated as and
deemed to be Executory Contracts under the Plan. On the Effective Date, the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto.

 

  5.

Modifications, Amendments, Supplements, Restatements, or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or assumed and assigned shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and Executory Contracts and
Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or repudiated or is rejected or repudiated under the Plan.

 

43



--------------------------------------------------------------------------------

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases, shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

 

  6.

Reservation of Rights

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors, or, after the Effective
Date, the Reorganized Debtors, in each case with the consent of the Requisite
Creditors, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease.

 

  7.

Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

  8.

Contracts and Leases Entered into After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor will be
performed by the applicable Debtor or Reorganized Debtor liable thereunder in
the ordinary course of its business. Accordingly, such contracts and leases that
have not been rejected as of the date of Confirmation will survive and remain
unaffected by entry of the Confirmation Order.

 

  F.

Provisions Governing Distributions

 

  1.

Timing and Calculation of Amounts to Be Distributed

Unless otherwise provided in the Plan, on the Effective Date or as soon as
reasonably practicable thereafter (or, if a Claim is not an Allowed Claim on the
Effective Date, on the date that such Claim becomes Allowed or as soon as
reasonably practicable thereafter), each Holder of an Allowed Claim (or such
Holder’s affiliate), including any portion of a Claim that is an Allowed Claim
notwithstanding that other portions of such Claim are a Disputed Claim, shall
receive the full amount of the distributions that the Plan provides for Allowed
Claims in each applicable Class. In the event that any payment or act under the
Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed
as of the required date. If and to the extent that there are Disputed Claims,
distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as otherwise
provided in the Plan, Holders of Claims shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless
of whether such distributions are delivered on or at any time after the
Effective Date.

 

44



--------------------------------------------------------------------------------

  2.

Delivery of Distributions and Undeliverable or Unclaimed Distributions

 

  (a)

Delivery of Distributions

 

  1)

Distribution Record Date

As of the close of business on the Distribution Record Date, (i) the various
transfer registers for each of the Classes of Claims and Interests maintained by
the Debtors, or their respective agents, and (ii) the transfer books and records
of the respective Notes as maintained by the Indenture Trustee, its respective
agents, or DTC, shall be deemed closed, and there shall be no further changes in
the record Holders of any of the Claims and Interests. The Debtors, the
Reorganized Debtors, the Disbursing Agent, the GUC Administrator, and the
Indenture Trustee, as applicable, shall have no obligation to recognize any
transfer of the Claims or Interests occurring on or after the Distribution
Record Date. For the avoidance of doubt, the Distribution Record Date shall not
apply to any distributions made through DTC and shall be made through the
facilities of the DTC in accordance with the customary practices of DTC for a
mandatory distribution.

 

  2)

Delivery of Distributions in General

Except as otherwise provided herein, distributions to Holders of Allowed Claims
shall be made to the Holders of record as of the Distribution Record Date by the
Reorganized Debtors or the Disbursing Agent for all Claims other than General
Unsecured Claims, and by the GUC Administrator for General Unsecured Claims, as
follows: (1) to the signatory at the address set forth on the last Proof of
Claim Filed by such Holder or other representative identified therein (or at the
last known addresses of such Holder if the Debtors have been notified in writing
of a change of address); (2) at the address set forth in any written notice of
address changes delivered to the Reorganized Debtors after the Effective Date;
(3) at the address reflected in the Schedules if no Proof of Claim has been
Filed and the Reorganized Debtors have not received a written notice of a change
of address; or (4) to any counsel that has appeared in the Chapter 11 Cases on
the Holder’s behalf. Subject to Article VI of the Plan, distributions under the
Plan on account of Allowed Claims shall not be subject to levy, garnishment,
attachment, or like legal process, so that each Holder of an Allowed Claim shall
have and receive the benefit of the distributions in the manner set forth in the
Plan. The Debtors, the Reorganized Debtors, and the Indenture Trustee shall not
incur any liability whatsoever on account of any distributions under the Plan
except for gross negligence or willful misconduct.

 

  3)

Delivery of Distributions to Prepetition Term Loan Lenders

Any and all distributions to Holders of First Lien Claims as of the Distribution
Record Date shall be governed by the Prepetition Term Loan Agreement. The
Prepetition Term Loan Agent shall cooperate with the Debtors and the Reorganized
Debtors (including the Disbursing Agent) to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions,
including providing, within three (3) Business Days following the Distribution
Record Date, the Debtors or the Reorganized Debtors (including the Disbursing

 

45



--------------------------------------------------------------------------------

Agent) with a list of all Holders of First Lien Claims as of the Distribution
Record Date, including the address at which each such Holder is authorized to
receive its distribution under the Plan and the amount of First Lien Claims held
by each such Holder.

 

  4)

Delivery of Distributions to Combined Prepetition Second Lien Noteholders

Any and all distributions to the Holders of the Second Lien Notes Claims as of
the Distribution Record Date shall be governed by the Prepetition Second Lien
Indenture or the Prepetition Second Lien PIK Indenture, as applicable. Each
Indenture Trustee shall cooperate with the Debtors and Reorganized Debtors to
enable the Debtors or Reorganized Debtors (through the Indenture Trustee) to
make such distributions, including providing, within three (3) Business Days
following the Distribution Record Date, the Debtors or Reorganized Debtors with
a list of all Holders of Second Lien Notes Claims as of the Distribution Record
Date and the amount of the Second Lien Notes Claims held by each such Holder.
Distributions to the Holders of the Second Lien Notes Claims shall be deemed to
have been made when reflected in the Reorganized Debtors’ stock register
according to the information provided by the Indenture Trustee.

All distributions on account of Allowed Second Lien Notes Claims (a) shall be
governed by the Prepetition Second Lien Indenture or the Prepetition Second Lien
PIK Indenture, as applicable, and (b) will be made to (or in coordination with)
the Prepetition Second Lien Trustee and the Prepetition Second Lien PIK Trustee,
respectively, which will serve as the Reorganized Debtors’ Disbursing Agent for
purposes of making distributions under the Plan to Holders of the Second Lien
Notes Claims. The Prepetition Second Lien Trustee and the Prepetition Second
Lien PIK Trustee may transfer or direct the transfer of such distributions
directly through the facilities of DTC (with the accompanying surrender of the
Second Lien Notes Claims) and will be entitled to recognize and deal for all
purposes under the Plan with DTC, on or as soon as practicable after the
Effective Date, consistent with the customary practices of DTC. To the extent
that any distributions are not eligible for distribution through DTC, the
Prepetition Second Lien Trustee or the Prepetition Second Lien PIK Trustee,
respectively, or the applicable paying agent, as applicable, shall have no
duties or responsibilities relating to any form of distribution that is not DTC
eligible; provided that all such distributions shall be subject in all respects
to the right of the Prepetition Second Lien Trustee or the Prepetition Second
Lien PIK Trustee to assert its applicable Charging Liens arising under and in
accordance with the applicable Indenture and any ancillary document, instrument,
or agreement, against such distributions with respect to any unpaid fees and
expenses (including professionals’ fees) or other amounts payable to the
Prepetition Second Lien Trustee or the Prepetition Second Lien PIK Trustee, or
any applicable paying agent, as applicable, under the applicable Indenture and
any related or ancillary document, instrument, agreement or principle of law as
applicable. All distributions made to Holders of Allowed Second Lien Notes
Claims are expected to be eligible to be distributed through the facilities of
DTC.

 

  (b)

Minimum Distributions

No fractional shares of New Equity or fractions of New Second Lien PIK Notes
shall be distributed, and no Cash shall be distributed in lieu of such
fractional shares of New Equity or

 

46



--------------------------------------------------------------------------------

fractions of New Second Lien PIK Notes. When any distribution pursuant to the
Plan on account of an Allowed Claim would otherwise result in a fractional share
of New Equity or a fraction of New Second Lien PIK Notes, the actual issuance
shall reflect a rounding as follows: (a) fractions of one-half or greater shall
be rounded to the next higher whole number; and (b) fractions of less than
one-half shall be rounded to the next lower whole number with no further payment
therefor. The total number of authorized shares of New Equity and New Second
Lien PIK Notes to be distributed pursuant to the Plan shall be adjusted as
necessary to account for the foregoing rounding.

Holders of Allowed Claims entitled to distributions of $50.00 or less shall not
receive distributions, and each Claim to which this limitation applies shall be
discharged pursuant to Article VIII of the Plan and its Holder shall be forever
barred pursuant to Article VIII of the Plan from asserting that Claim against
the Reorganized Debtors or their property.

 

  (c)

Undeliverable Distributions and Unclaimed Property

In the event that any distribution to any Holder is returned as undeliverable,
no distribution to such Holder shall be made unless and until the Debtors or the
Reorganized Debtors (including the Disbursing Agent), as applicable, or the GUC
Administrator solely with respect to General Unsecured Claims, shall have
determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After
such date, all unclaimed property or interests in property shall be property of
the Reorganized Debtors or distributed to Holders of General Unsecured Claims if
part of the General Unsecured Claims Distribution without need for a further
order by the Court (notwithstanding any applicable federal, provincial, or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim
of any Holder to such property or Interest in property shall be discharged and
forever barred.

 

  3.

Securities Registration Exemption

Notwithstanding any provision of the Registration Rights Agreement, all shares
of New Equity and New Second Lien PIK Notes issued under the Plan will be issued
to the fullest extent permitted by section 1145 of the Bankruptcy Code without
registration under the Securities Act and any other applicable securities laws.
These Securities may be resold without registration under the Securities Act or
other federal securities laws pursuant to the exemption provided by section
4(a)(1) of the Securities Act, subject to certain exceptions if the Holder is an
“underwriter” with respect to such Securities, as such term is defined in
section 1145(b) of the Bankruptcy Code. In addition, Securities that are exempt
pursuant to section 1145 of the Bankruptcy Code generally may be resold without
registration under state securities laws pursuant to various exemptions provided
by the respective laws of the several states. The New Equity underlying the
Management Incentive Plan will be issued pursuant to an available exemption from
registration under the Securities Act and other applicable law. On the Effective
Date, PetroQuest shall have deregistered under Section 12 of the Exchange Act
and New Parent will be subject to the reporting requirements under Section 15(d)
of the Exchange Act.

 

47



--------------------------------------------------------------------------------

Should the Reorganized Debtors elect, on or after the Effective Date, to reflect
all or any portion of the ownership of the New Equity or New Second Lien PIK
Notes to be held through the facilities of DTC, none of the Debtors, the
Reorganized Debtors, nor any other Person shall be required to provide any
further evidence other than the Plan and Confirmation Order with respect to the
treatment of the New Equity or New Second Lien PIK Notes under applicable
securities laws, and the Plan or Confirmation Order shall be deemed to be legal
and binding obligations of the Reorganized Debtors in all respects.

The DTC shall be required to accept and conclusively rely upon the Plan and
Confirmation Order in lieu of a legal opinion regarding whether the New Equity
or New Second Lien PIK Notes are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depositary services.

Notwithstanding anything to the contrary in the Plan, no Entity (including, for
the avoidance of doubt, DTC) may require a legal opinion regarding the validity
of any transaction contemplated by the Plan, including, for the avoidance of
doubt, whether the New Equity and New Second Lien PIK Notes are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depositary services.

 

  4.

Compliance with Tax Requirements

In connection with the Plan, to the extent applicable, the Debtors or the
Reorganized Debtors, as applicable, shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Debtors or the Reorganized Debtors, as applicable, shall be
authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the
distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any
other mechanisms they believe are reasonable and appropriate. The Debtors or the
Reorganized Debtors, as applicable, reserve the right to allocate all
distributions made under the Plan in compliance with applicable wage
garnishments, alimony, child support, and other spousal awards, liens, and
encumbrances.

 

  5.

Allocations

Each Holder of an Allowed Claim shall have the option to apply such Holder’s Pro
Rata share of consideration distributed under the Plan (cash or value) to
satisfy outstanding principal of or accrued interest on such Holder’s Allowed
Claim, as such allocation is determined by such Holder in its sole discretion.

 

  6.

No Postpetition Interest on Claims

Unless otherwise specifically provided for in an order of the Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims or Interests and
no Holder of a Claim or Interest shall be entitled to interest accruing on or
after the Petition Date on any such Claim.

 

48



--------------------------------------------------------------------------------

  7.

Setoffs and Recoupment

The Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, set off against, or recoup from, any Claim against a Debtor of any
nature whatsoever that the applicable Debtor may have against the claimant, but
neither the failure to do so nor the allowance of any Claim against a Debtor
hereunder shall constitute a waiver or release by the applicable Debtor of any
such Claim it may have against the Holder of such Allowed Claim.

 

  8.

Claims Paid or Payable by Third Parties

 

  (a)

Claims Paid by Third Parties

The Debtors or the Reorganized Debtors, as applicable, with respect to Claims
other than General Unsecured Claims, and the GUC Administrator with respect to
General Unsecured Claims, shall reduce in full an Allowed Claim, and such Claim
shall be Disallowed without a Claim objection having to be Filed and without any
further notice to or action, order, or approval of the Court, to the extent that
the Holder of such Claim receives payment in full on account of such Claim from
a party that is not a Debtor or Reorganized Debtor. Subject to the last sentence
of this paragraph, to the extent a Holder of a Claim receives a distribution on
account of such Claim and thereafter receives payment from a party that is not a
Debtor, a Reorganized Debtor, or the GUC Administrator on account of such Claim,
such Holder shall, within fourteen (14) days of receipt thereof, repay or return
the distribution to the Reorganized Debtors or the GUC Administrator, as
applicable, to the extent the Holder’s total recovery on account of such Claim
from the third party and under the Plan exceeds the amount of such Claim as of
the Petition Date. The failure of such Holder to timely repay or return such
distribution shall result in the Holder owing the Reorganized Debtors or the GUC
Administrator, as applicable, annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the fourteen (14) day grace
period specified above until the amount is repaid.

 

  (b)

Claims Payable by Insurers

Holders of Claims that are covered by the Debtors’ insurance policies shall seek
payment of such Claims from applicable insurance policies, provided that the
Debtors, the Reorganized Debtors, and the GUC Administrator, as applicable,
shall have no obligation to pay any amounts in respect of prepetition
deductibles or self-insured retention amounts. No distributions under the Plan
shall be made on account of an Allowed Claim that is payable pursuant to one of
the Debtors’ insurance policies until the Holder of such Allowed Claim has
exhausted all remedies with respect to such insurance policy. To the extent that
one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction),
then immediately upon such insurers’ agreement, the applicable portion of such
Claim may be expunged without an objection having to be Filed and without any
further notice to or action, order, or approval of the Court.

 

  (c)

Applicability of Insurance Policies

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any

 

49



--------------------------------------------------------------------------------

Entity may hold against any other Entity, including insurers under any policies
of insurance, nor shall anything contained herein constitute or be deemed a
waiver by such insurers of any defenses, including coverage defenses, held by
such insurers.

 

  G.

Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

 

  1.

Allowance of Claims

On or after the Effective Date, the Reorganized Debtors and the GUC
Administrator (solely with respect to General Unsecured Claims) shall have any
and all rights and defenses the Debtors had with respect to any Claim
immediately prior to the Effective Date. Except as expressly provided in the
Plan or in any order entered in the Chapter 11 Cases before the Effective Date
(including the Confirmation Order), no Claim shall become an Allowed Claim
unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy
Code, or the Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

 

  2.

Claims and Interests Administration Responsibilities

 

  (a)

Reorganized Debtors

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
Claims (other than General Unsecured Claims); (2) to settle or compromise any
Disputed Claim (other than General Unsecured Claims) without any further notice
to or action, order, or approval by the Court; and (3) to administer and adjust
the Claims Register (except with respect to General Unsecured Claims) to reflect
any such settlements or compromises without any further notice to or action,
order, or approval by the Court.

 

  (b)

GUC Administrator

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the GUC Administrator, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
General Unsecured Claims; (2) to settle or compromise any Disputed Claim that is
a General Unsecured Claim without any further notice to or action, order, or
approval by the Court; and (3) to administer and adjust the Claims Register
(solely with respect to General Unsecured Claims) to reflect any such
settlements or compromises without any further notice to or action, order, or
approval by the Court.

 

  3.

Estimation of Claims

Before or after the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), may (but are not required to) at any time request that the Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code,
regardless of whether any party previously has objected to such

 

50



--------------------------------------------------------------------------------

Claim, and the Court shall retain jurisdiction to estimate any such Claim,
including during the litigation of any objection to any Claim or during any
appeal relating to such objection. In the event that the Court estimates any
Disputed Claim, that estimated amount shall constitute a maximum limitation on
such Claim for all purposes under the Plan (including for purposes of
distributions), and the Debtors, the Reorganized Debtors, or the GUC
Administrator, as applicable, may elect to pursue any supplemental proceedings
to object to any ultimate distribution on such Claim. Notwithstanding section
502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has
been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be
entitled to seek reconsideration of such estimation unless such Holder has Filed
a motion requesting the right to seek such reconsideration on or before
twenty-one (21) days after the date on which such Claim is estimated. All of the
aforementioned Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Court.

 

  4.

Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Court.

 

  5.

Disputed Claims Reserve

On or prior to the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), shall be authorized, in consultation with the Requisite Creditors and
the Creditors’ Committee, to establish one or more Disputed Claims Reserves,
which Disputed Claims Reserve(s) shall be administered by the Reorganized
Debtors or the GUC Administrator, as applicable.

 

  (a)

Reorganized Debtors

The Reorganized Debtors or the Disbursing Agent may, in their sole discretion,
hold Cash in a Disputed Claims Reserve in trust for the benefit of the Holders
of Claims (other than General Unsecured Claims) ultimately determined to be
Allowed after the Effective Date. The Reorganized Debtors shall distribute such
amounts (net of any expenses, including any taxes relating thereto), as provided
herein, as such Disputed Claims are resolved by a Final Order or agreed to by
settlement, and such amounts will be distributable on account of such Disputed
Claims as such amounts would have been distributable had such Disputed Claims
been Allowed Claims as of the Effective Date.

 

  (b)

GUC Administrator

The GUC Administrator may, in its sole discretion, hold Cash in a Disputed
Claims Reserve from the General Unsecured Claims Distribution in trust solely
for the benefit of the Holders of General Unsecured Claims ultimately determined
to be Allowed after the Effective Date. The GUC Administrator shall distribute
such amounts (net of any expenses, including any taxes relating thereto), as
provided herein, as such Disputed Claims are resolved by a Final Order or agreed
to by settlement, and such amounts will be distributable on account of such
Disputed Claims as such amounts would have been distributable had such Disputed
Claims been Allowed Claims as of the Effective Date.

 

51



--------------------------------------------------------------------------------

  6.

Time to File Objections to Claims

Subject to Article VII.B. of the Plan, any objections to Claims, which, prior to
the Effective Date, may be Filed by any party, shall be Filed on or before the
Claims Objection Deadline.

 

  7.

Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section
502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Court order with respect thereto has
been entered and all sums due, if any, to the Debtors by that Entity have been
turned over or paid to the Debtors, the Reorganized Debtors, or the GUC
Administrator, as applicable.

Except as provided herein (including with respect to any counterparties to
rejected Executory Contracts or Unexpired Leases who are required to File Proofs
of Claim after the rejection of their contracts or leases), any and all Proofs
of Claim or requests for payment of Administrative Claims, as applicable, Filed
after the applicable Claims Bar Date, Administrative Claims Bar Date,
Governmental Bar Date, and applicable deadline for Filing Proofs of Claim based
on the Debtors’ rejection of Executory Contracts or Unexpired Leases, as
applicable, shall be deemed Disallowed and expunged as of the Effective Date
without any further notice to or action, order, or approval of the Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless on or before the Confirmation Hearing such late Filed Claim has
been deemed timely Filed by a Final Order.

 

  8.

Amendments to Claims

After the Claims Bar Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be Filed or amended without the prior authorization of
the Court and any such new or amended Claim Filed shall be deemed Disallowed in
full and expunged without any further action, order, or approval of the Court.

 

  9.

No Distributions Pending Allowance

No payment or distribution provided under the Plan shall be made to the extent
that any Claim is a Disputed Claim, including if an objection to a Claim or
portion thereof is Filed as set forth in Article VII of the Plan, unless and
until such Disputed Claim becomes an Allowed Claim; provided that any portion of
a Claim that is an Allowed Claim shall receive the payment or distribution
provided under the Plan thereon notwithstanding that any other portion of such
Claim is a Disputed Claim.

 

52



--------------------------------------------------------------------------------

  10.

Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. As soon as reasonably practicable
after the date that the order or judgment of the Court allowing any Disputed
Claim becomes a Final Order, the distribution (if any) to which such Holder is
entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals shall be paid to the Holder of such Allowed Claim on
account of such Allowed Claim unless required under applicable bankruptcy law or
as otherwise provided in herein.

 

  11.

Single Satisfaction of Claims

Holders of Allowed Claims may assert such Claims against each Debtor obligated
with respect to such Claim, and such Claims shall be entitled to share in the
recovery provided for the applicable Class of Claims against each obligated
Debtor based upon the full Allowed amount of the Claim. Notwithstanding the
foregoing, in no case shall the aggregate value of all property received or
retained under the Plan on account of any Allowed Claim exceed 100% of such
Allowed Claim plus applicable interest. For the avoidance of doubt, this shall
not affect the obligation of each and every Debtor to pay U.S. Trustee Fees
until such time as such Debtor’s Chapter 11 Case is closed, dismissed, or
converted.

 

  H.

Settlement, Release, Injunction, and Related Provisions

 

  1.

Compromise and Settlement of Claims, Interests, and Controversies

 

  (a)

Compromise and Settlement

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, which distributions and other benefits shall be
irrevocable and not subject to challenge upon the Effective Date, the provisions
of the Plan, and the distributions and other benefits provided hereunder, shall
constitute a good-faith compromise and settlement of all issues in respect of
the Chapter 11 Cases (collectively, the “Settled Issues”), including, without
limitation:

1.    the valuation of the Reorganized Debtors’ enterprise, including the value
of any unencumbered assets;

2.    any dispute regarding the application of the equities of the case
exception under section 552(b) of the Bankruptcy Code or surcharge under section
506(c) of the Bankruptcy Code in respect of the First Lien Claims and the Second
Lien Notes Claims;

3.    the amount of the First Lien Claims and the Second Lien Notes Claims and
such Holders’ Allowed Claims, and the validity and enforceability of the Liens
securing such Claims;

4.    the amount of adequate protection claims held by the Prepetition Term Loan
Lenders and the Combined Prepetition Second Lien Noteholders under the Cash
Collateral Order;

 

53



--------------------------------------------------------------------------------

5.    any challenges to Cash transfers;

6.    any challenges to transfers made by the Debtors to any related Entities;

7.    the releases, exculpations, and injunctions provided in the Plan; and

8.    any claims for payment of administrative expenses as a substantial
contribution under section 503 of the Bankruptcy Code.

The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Court’s approval of the compromise and settlement of all such Claims,
Interests, and controversies, as well as a finding by the Court that all such
compromises and settlements are in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and is fair, equitable, and
reasonable. In accordance with the provisions of the Plan, pursuant to
Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Court, after the Effective Date, the Reorganized Debtors may
compromise and settle Claims against, and Interests in, the Debtors and their
Estates and Causes of Action against other Entities.

 

  9.

Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan and the Plan Supplement, or in any contract,
instrument, or other agreement or document created pursuant to the Plan and the
Plan Supplement, the distributions, rights, and treatment that are provided in
the Plan shall be in complete satisfaction, discharge, and release, effective as
of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any contingent or non-contingent
liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in section 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of
Claim based upon such debt or right is Filed or deemed Filed pursuant to section
501 of the Bankruptcy Code; (b) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or
(c) the Holder of such a Claim or Interest has accepted the Plan. Any default or
“event of default” by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately before or on account of the Filing of the
Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the
Effective Date. The Confirmation Order shall be a judicial determination of the
discharge of all Claims and Interests subject to the Effective Date occurring.

 

54



--------------------------------------------------------------------------------

  10.

Term of Injunctions or Stays

Unless otherwise provided herein or in a Final Order, all injunctions or stays
arising under or entered during the Chapter 11 Cases under section 362 of the
Bankruptcy Code or otherwise and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the
date set forth in the order providing for such injunction or stay.

 

  11.

Release of Liens

Except as otherwise specifically provided in the Plan, the New Second Lien PIK
Notes Documents (including in connection with any express written amendment of
any mortgage, deed of trust, Lien, pledge, or other security interest under the
New Second Lien PIK Notes Documents), or in any other contract, instrument,
agreement or document created pursuant to the Plan, on the Effective Date and
concurrently with the applicable distributions or other treatment made pursuant
to the Plan, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and
discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns, in each
case, without any further approval or order of the Court and without any action
or Filing being required to be made by the Debtors or the Reorganized Debtors.
In addition, at the Debtors’ or Reorganized Debtors’ sole expense, the
Prepetition Term Loan Agent and the Indenture Trustee shall execute and deliver
all documents reasonably requested by the Reorganized Debtors, or the
administrative agent or indenture trustee for the Exit Facility or New Second
Lien PIK Notes to evidence the release of such mortgages, deeds of trust, Liens,
pledges, and other security interests and shall authorize the Reorganized
Debtors to file UCC-3 termination statements and other release documentation (to
the extent applicable) with respect thereto.

 

  12.

Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, their Estates, and the Reorganized
Debtors from any and all Claims, Causes of Action, obligations, suits,
judgments, damages, demands, losses, or liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to
assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates, or the
Reorganized Debtors would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the Holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Prepetition Term Loan Agreement, the
Prepetition Second Lien Indenture, the Prepetition Second Lien PIK Indenture,
the Notes, the Cash Collateral Order (and any payments or transfers in
connection therewith), any

 

55



--------------------------------------------------------------------------------

Avoidance Actions, the purchase, sale, or rescission of the purchase or sale of
any Security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is
treated in this Plan, the business or contractual arrangements between any
Debtor and any Released Party, the formulation, preparation, dissemination,
negotiation, or Filing of the Restructuring Support Agreement, the Restructuring
Support Agreement, the restructuring of any Claim or Interest before or during
the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or
other agreement or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the related agreements,
instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the solicitation of votes with
respect to this Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities or other property pursuant
to the Plan, the Definitive Documentation, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, (i) the releases set forth herein do not release
any post-Effective Date obligations of any party or Entity under the Plan,
including under any of the Restructuring Transactions, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any
Claims or Causes of Action that are found, pursuant to a Final Order, to be the
result of such Released Party’s gross negligence, actual fraud, or willful
misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by the Debtors set forth in Article
VIII.E of the Plan, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Court’s
finding that such releases are: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and
compromise of the claims released by such releases; (3) in the best interests of
the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given and
made after due notice and opportunity for hearing; (6) an essential component of
the Plan and the Restructuring Transactions; and (7) a bar to any of the Debtors
or their Estates asserting any claim or cause of action released pursuant to
such releases.

 

  13.

Releases by Holders of Claims and Interests

As of the Effective Date, to the fullest extent of the law, each Releasing Party
is deemed to have released and discharged each Released Party from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands,
losses, or liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such Entity would have been legally entitled to assert (whether individually or
collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates, or the Reorganized Debtors would have
been legally entitled to assert in their own right (whether individually or
collectively)

 

56



--------------------------------------------------------------------------------

or on behalf of the Holder of any Claim or Interest or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors
(including the management, ownership or operation thereof), the Debtors’ in- or
out-of-court restructuring efforts, the Debtors’ intercompany transactions
(including dividends paid), transactions pursuant and/or related to the
Prepetition Term Loan Agreement, the Prepetition Second Lien Indenture, the
Prepetition Second Lien PIK Indenture, the Notes, the Cash Collateral Order (and
any payments or transfers in connection therewith), any Avoidance Actions, the
purchase, sale, or rescission of the purchase or sale of any Security of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in this Plan,
the business or contractual arrangements between any Debtor and any Releasing
Party, the formulation, preparation, dissemination, negotiation, or Filing of
the Restructuring Support Agreement, the Restructuring Support Agreement, the
restructuring of any Claim or Interest before or during the Chapter 11 Cases, or
any Restructuring Transaction, contract, instrument, document, release, or other
agreement or document (including any legal opinion regarding any such
transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Restructuring Support Agreement, the Disclosure
Statement, the Plan, the related agreements, instruments, and other documents
(including the Definitive Documentation), the Chapter 11 Cases, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
or other property pursuant to the Plan, the Definitive Documentation, or upon
any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to the
foregoing. Notwithstanding anything to the contrary in the foregoing, (i) the
releases set forth herein do not release any post-Effective Date obligations of
any party or Entity under the Plan, including under any of the Restructuring
Transactions, and (ii) nothing in this provision shall, nor shall it be deemed
to, release any Released Party from any Claims or Causes of Action that are
found, pursuant to a Final Order, to be the result of such Released Party’s
gross negligence, actual fraud, or willful misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set
forth in Article VIII.F of the Plan, which includes by reference each of the
related provisions and definitions contained herein, and, further, shall
constitute the Court’s finding that such releases are: (1) in exchange for the
good and valuable consideration provided by the Released Parties; (2) a good
faith settlement and compromise of the claims released by such releases; (3) in
the best interests of the Debtors and their Estates; (4) fair, equitable and
reasonable; (5) given and made after due notice and opportunity for hearing;
(6) an essential component of the Plan and the Restructuring Transactions; and
(7) a bar to any of the Releasing Parties asserting any claim or cause of action
released pursuant to such releases.

 

57



--------------------------------------------------------------------------------

  14.

Exculpation

Except as otherwise specifically provided in the Plan and only to the fullest
extent permitted under Bankruptcy Code section 1125(e), no Exculpated Party
shall have or incur liability for, and each Exculpated Party is hereby released
and exculpated from, any Claim, Cause of Action, obligation, suit, judgment,
damage, demand, loss, or liability for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, Filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the solicitation of votes with respect to this Plan, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Debtors’ in or out-of-court restructuring efforts, the
Disclosure Statement, the Plan, the Restructuring Support Agreement, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the Filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of Securities pursuant to the Plan, or the distribution
of property under the Plan, the related agreements, instruments, and other
documents (including the Definitive Documentation), or any other related
agreement, except for claims related to any act or omission that is determined
in a Final Order to have constituted actual fraud, willful misconduct, or gross
negligence, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties (to the extent
applicable) have, and upon completion of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

  15.

Injunction

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or Confirmation Order, all Entities who
have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.E or Article VIII.F of the Plan, discharged pursuant to
Article VIII.B of the Plan, or are subject to exculpation pursuant to Article
VIII.G of the Plan, are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests; (b) enforcing, attaching, collecting, or recovering by any manner or

 

58



--------------------------------------------------------------------------------

means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests;
(c) creating, perfecting, or enforcing any Lien or encumbrance of any kind
against such Entities or the property or the estates of such Entities on account
of or in connection with or with respect to any such Claims or Interests;
(d) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims
or Interests; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests released or settled pursuant to the Plan.
Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or
agreement (including those attached to the Disclosure Statement or set forth in
the Plan Supplement, to the extent finalized) executed to implement the Plan
from bringing an action to enforce the terms of the Plan or such document,
instrument, or agreement (including those attached to the Disclosure Statement
or set forth in the Plan Supplement, to the extent finalized) executed to
implement the Plan.

 

  16.

Protection Against Discriminatory Treatment

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, or discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

  17.

Recoupment

In no event shall any Holder of an Allowed Claim be entitled to recoup against
any Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

 

  18.

Subordination Rights

Any distributions under the Plan shall be received and retained free from any
obligations to hold or transfer the same to any other Holder and shall not be
subject to levy, garnishment, attachment, or other legal process by any Holder
by reason of claimed contractual subordination rights. Any such subordination
rights shall be waived, and the Confirmation Order shall constitute an
injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed
under the Plan, in each case other than as provided in the Plan.

 

59



--------------------------------------------------------------------------------

  19.

Reimbursement or Contribution

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of disallowance, such Claim shall be
forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated
as non-contingent; or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

 

  I.

Conditions Precedent to Confirmation and Consummation of the Plan

 

  1.

Conditions Precedent to the Confirmation Date

It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C of the Plan):

 

  •  

The Court shall have approved in all material respects the compromise and
settlement of all the Settled Issues, which approval shall be expressly included
in the Confirmation Order;

 

  •  

The Restructuring Support Agreement shall not have been breached in any material
respect and shall remain in full force and effect;

 

  •  

The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, shall have been Filed subject to the terms of the Plan;

 

  •  

The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, shall have been Filed subject to the
terms of the Plan; and

 

  •  

The Confirmation Order shall have been entered by the Court.

 

  2.

Conditions Precedent to the Effective Date

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C of the Plan):

 

  •  

Entry of the Confirmation Order in a form and substance acceptable to the
Requisite Creditors, and such order shall have become a Final Order that has not
been stayed, modified, or vacated on appeal;

 

  •  

All of the Consenting Creditors Fees shall have been paid or escrowed, as
applicable, by the Debtors in accordance with the terms of the Plan;

 

  •  

All fees ordered to be paid pursuant to the Cash Collateral Order, including the
Consenting Creditors’ reasonable and documented professional fees, shall have
been paid or will be paid prior to or contemporaneously with the Effective Date
in accordance with the terms of the Plan and the Cash Collateral Order;

 

60



--------------------------------------------------------------------------------

  •  

The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, and inclusive of any amendments, modifications, or
supplements made after the Confirmation Date but prior to the Effective Date,
shall be in form and substance acceptable in all respects to the Debtors and the
Requisite Creditors;

 

  •  

The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, and inclusive of any amendments,
modifications, or supplements made after the Confirmation Date but prior to the
Effective Date, shall be in form and substance acceptable in all respects to the
Debtors and the Requisite Creditors;

 

  •  

The New Second Lien PIK Notes Documents shall have been executed and delivered
by all of the Entities that are parties thereto, and all conditions precedent
(other than any conditions related to the occurrence of the Effective Date) to
the consummation of the New Second Lien PIK Notes shall have been waived or
satisfied in accordance with the terms of the Plan, and the issuance of the New
Second Lien PIK Notes shall be deemed to occur concurrently with the occurrence
of the Effective Date;

 

  •  

The Exit Facility Documents shall have been executed and delivered by all of the
Entities that are parties thereto, and all conditions precedent (other than any
conditions related to the occurrence of the Effective Date) to the consummation
of the Exit Facility shall have been waived or satisfied in accordance with the
terms thereof, and the closing of the Exit Facility shall be deemed to occur
concurrently with the occurrence of the Effective Date;

 

  •  

All other Definitive Documentation shall be acceptable in all respects to the
Requisite Creditors and executed in accordance with the terms of the Plan.

 

  •  

All conditions precedent to the issuance of the New Equity, other than any
conditions related to the occurrence of the Effective Date, shall have occurred;

 

  •  

The New Organizational Documents shall be in form and substance acceptable in
all respects to the Debtors and the Requisite Creditors and shall have been duly
filed with the applicable authorities in the relevant jurisdictions;

 

  •  

All governmental and third-party approvals and consents, including Court
approval, necessary in connection with the transactions provided for in the Plan
shall have been obtained, are not subject to unfulfilled conditions, and are in
full force and effect, and all applicable waiting periods have expired without
any action having been taken by any competent authority that would restrain or
prevent such transactions;

 

61



--------------------------------------------------------------------------------

  •  

All documents and agreements necessary to implement the Plan, including any
revised employment agreements, shall have (a) been tendered for delivery and
(b) been effected or executed by all Entities party thereto, and all conditions
precedent to the effectiveness of such documents and agreements (other than any
conditions related to the occurrence of the Effective Date) shall have been
satisfied or waived pursuant to the terms of such documents or agreements
(including, without limitation, the Exit Facility Documents); and

 

  •  

All Allowed Professional Fee Claims approved by the Court shall have been paid
in full and the Professional Fee Escrow Account shall have been funded in the
Professional Fee Reserve Amount.

 

  3.

Waiver of Conditions

The conditions precedent to Confirmation of the Plan and to the Effective Date
of the Plan set forth in Article IX of the Plan may be waived only by consent of
the Debtors and the Requisite Creditors without notice, leave, or order of the
Court or any formal action other than proceedings to confirm or consummate the
Plan.

 

  4.

Substantial Consummation

“Substantial Consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

 

  5.

Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective
Date

If the Confirmation Date and/or the Effective Date do(es) not occur, the Plan
shall be null and void in all respects and nothing contained in the Plan, the
Disclosure Statement, or the Restructuring Support Agreement shall:
(1) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors,
any Holders of a Claim or Interest or any other Entity; (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of
Claims or Interests, or any other Entity in any respect; or (4) be used by the
Debtors or any Entity as evidence (or in any other way) in any litigation,
including with regard to the strengths or weaknesses of any of the parties’
positions, arguments or claims.

 

  A.

Modification, Revocation, or Withdrawal of the Plan

 

  1.

Modification and Amendments

Subject to the limitations contained herein and the terms of the Restructuring
Support Agreement, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not
resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019, those restrictions on modifications set forth in the Plan, and the
terms of the Restructuring Support Agreement, the Debtors expressly reserve
their right to alter, amend, or modify materially the Plan, one or more times,
after Confirmation, and, to the extent

 

62



--------------------------------------------------------------------------------

necessary, may initiate proceedings in the Court to so alter, amend, or modify
the Plan, or remedy any defect or omission, or reconcile any inconsistencies in
the Plan, the Disclosure Statement, or the Confirmation Order, in such matters
as may be necessary to carry out the purposes and intent of the Plan.

 

  2.

Effect of Confirmation on Modifications

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure
or resolicitation under Bankruptcy Rule 3019.

 

  3.

Revocation or Withdrawal of the Plan

The Debtors, with the consent of the Requisite Creditors, reserve the right to
revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date and to File subsequent plans of reorganization. If the
Debtors, with the consent of the Requisite Creditors, revoke or withdraw the
Plan, or if Confirmation and Consummation does not occur, then: (1) the Plan
shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of
any Claim or Interest or Class of Claims or Interests), assumption or rejection
of Executory Contracts or Unexpired Leases effected by the Plan, and any
document or agreement executed pursuant to the Plan, shall be deemed null and
void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or
release of any Claims or Interests; (ii) prejudice in any manner the rights of
the Debtors or any other Entity, including the Holders of Claims;
(iii) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtors or any other Entity; or (iv) be used by the Debtors or any
Entity as evidence (or in any other way) in any litigation, including with
regard to the strengths or weaknesses of any of the parties’ positions,
arguments or claims.

 

  B.

Retention of Jurisdiction

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan to the fullest extent allowed by
applicable law, including jurisdiction to:

1.     Allow, Disallow, determine, liquidate, classify, estimate, or establish
the priority, Secured or Unsecured status, or amount of any Claim against a
Debtor, including the resolution of any request for payment of any
Administrative Claim and the resolution of any and all objections relating to
any of the foregoing;

2.     decide and resolve all matters related to the granting and denying, in
whole or in part, any applications for allowance of compensation or
reimbursement of expenses to Professionals;

3.     resolve any matters related to: (a) the assumption, assignment, or
rejection of any Executory Contract or Unexpired Lease and to hear, determine,
and, if necessary, liquidate, any Claims arising therefrom, including Claims
related to the rejection of an Executory Contract or

 

63



--------------------------------------------------------------------------------

Unexpired Lease, any Cure Claims, or any other matter related to such Executory
Contract or Unexpired Lease; (b) the Debtors or the Reorganized Debtors, as
applicable, amending, modifying, or supplementing, pursuant to Article V of the
Plan, the Schedule of Assumed Executory Contracts and Unexpired Leases or the
Schedule of Rejected Executory Contracts and Unexpired Leases; and (c) any
dispute regarding whether a contract or lease is or was an Executory Contract or
Unexpired Lease;

4.     ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

5.     adjudicate, decide, or resolve any motions, adversary proceedings,
contested, or litigated matters, and grant or deny any applications involving a
Debtor that may be pending on the Effective Date;

6.     adjudicate, decide, or resolve any and all matters related to Causes of
Action by or against a Debtor;

7.     adjudicate, decide, or resolve any and all matters related to sections
1141, 1145, and 1146 of the Bankruptcy Code;

8.     enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan and the
Restructuring Support Agreement, and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the
Plan or the Restructuring Support Agreement;

9.     enter and enforce any order for the sale of property pursuant to section
363 or 1123 of the Bankruptcy Code;

10.     resolve any cases, controversies, suits, disputes, or Causes of Action
that may arise in connection with the Consummation, interpretation, or
enforcement of the Plan or any Entity’s obligations incurred in connection with
the Plan or the Restructuring Support Agreement;

11.     issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

12.     resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the settlements, compromises, discharges, releases, injunctions,
exculpations, and other provisions contained in Article VIII of the Plan and
enter such orders as may be necessary or appropriate to implement such releases,
injunctions, and other provisions;

13.     resolve any cases, controversies, suits, disputes, or Causes of Action
with respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.H.1 of the Plan;

 

64



--------------------------------------------------------------------------------

14.     enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

15.     determine any other matters that may arise in connection with or relate
to the Restructuring Support Agreement, the Plan, the Disclosure Statement, the
Confirmation Order, or the Plan Supplement;

16.     adjudicate any and all disputes arising from or relating to
distributions under the Plan or any transactions contemplated therein, including
any Restructuring Transactions;

17.     consider any modifications of the Plan, to cure any defect or omission,
or to reconcile any inconsistency in any Court order, including the Confirmation
Order;

18.     determine requests for the payment of Claims entitled to priority
pursuant to section 507 of the Bankruptcy Code;

19.     hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

20.     hear and determine all disputes involving the existence, nature, or
scope of the release provisions set forth in the Plan, including any dispute
relating to any liability arising out of the termination of employment or the
termination of any employee or retiree benefit program, regardless of whether
such termination occurred prior to or after the Effective Date;

21.     enforce all orders previously entered by the Court;

22.     hear any other matter not inconsistent with the Bankruptcy Code;

23.     enter an order concluding or closing the Chapter 11 Cases; and

24.     enforce the injunction, release, and exculpation provisions set forth in
Article VIII of the Plan.

 

  C.

Miscellaneous Provisions

 

  1.

Immediate Binding Effect

Subject to Article IX.A of the Plan and notwithstanding Bankruptcy Rule 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan, the final versions of the documents contained in the Plan
Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all Holders of Claims or Interests (regardless of
whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, and injunctions provided for in the Plan,
each Entity acquiring property under the Plan or the Confirmation Order, and any
and all non-Debtor parties to Executory Contracts and Unexpired Leases. All
Claims and debts shall be as fixed, adjusted, or compromised, as applicable,
pursuant to the Plan regardless of whether any Holder of a Claim or debt has
voted on the Plan.

 

65



--------------------------------------------------------------------------------

  2.

Additional Documents

On or before the Effective Date, with the consent of the Requisite Creditors and
in accordance with the terms and conditions set forth in the Restructuring
Support Agreement, the Debtors may File with the Court such agreements and other
documents, in form and substance acceptable to the Requisite Creditors, as may
be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. The Debtors, with the consent of the Requisite
Creditors, and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time,
prepare, execute, and deliver any agreements or documents and take any other
actions as may be necessary or advisable to effectuate the provisions and intent
of the Plan.

 

  3.

Dissolution of the Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve automatically,
and the respective members thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases; provided
that such dissolution shall not affect the standing of Professionals for the
Creditors’ Committee to submit and prosecute requests for payment of
Professional Fee Claims and any appeals thereof. The Reorganized Debtors shall
no longer be responsible for paying any fees or expenses incurred by the
Creditors’ Committee after the Effective Date other than Allowed Professional
Fee Claims, whenever incurred including, without limitation, those incurred
after the Effective Date in connection with the consummation and implementation
of the Plan.

 

  4.

Reservation of Rights

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with
respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any
rights of any Debtor with respect to the Holders of Claims or Interests.

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Holder of any
Claim with respect to the Plan, the Disclosure Statement, the Confirmation
Order, or the Plan Supplement shall be or shall be deemed to be an admission or
waiver of any rights of any claimant with respect to any Claims or Interests.

 

  5.

Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

 

66



--------------------------------------------------------------------------------

  6.

Service of Documents

Any pleadings, notice, or other documents required by the Plan to be served on
or delivered to the following parties shall be served as follows:

 

Reorganized Debtors    PetroQuest Energy, Inc.
400 E. Kaliste Saloom Road, Suite 6000
Lafayette, Louisiana 70508
Attn: Charles T. Goodson Attorneys to the Debtors   

Porter Hedges LLP
1000 Main Street
Houston, Texas 77002
Attn: John F. Higgins

E. James Cowen

United States Trustee    Office of the United States Trustee
for the Southern District of Texas
515 Rusk Street, Suite 3516
Houston, Texas 77002
Attn: Hector Duran Counsel to the Consenting Creditors   

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael S. Stamer

 

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attn: Sarah Link Schultz

Counsel to the Creditors’ Committee   

Heller, Draper, Patrick, Horn & Manthey, L.L.C.

650 Poydras Street, Suite 2500

New Orleans, Louisiana 70130

Attn: William H. Patrick, III

Counsel to the Prepetition Term Loan Agent   

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attn: Pamela Bruzzese-Szczygiel

 

67



--------------------------------------------------------------------------------

Counsel to the Indenture Trustee   

Reed Smith LLP

1201 Market Street, Suite 1500,

Wilmington, Delaware 19801
Attn: Kurt F. Gwynne

 

  7.

Term of Injunctions or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to section 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

  8.

Entire Agreement

Except as otherwise indicated, the Plan, the Confirmation Order, the Plan
Supplement, the Restructuring Support Agreement, the Exit Facility Documents,
the Registration Rights Agreement, and the New Second Lien PIK Notes Documents
supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan.

 

  9.

Exhibits

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at http://dm.epiq11.com/PetroQuest or the Court’s website at
www.txs.uscourts.gov. To the extent any exhibit or document is inconsistent with
the terms of the Plan, unless otherwise ordered by the Court, the non-exhibit or
non-document portion of the Plan shall control.

 

  10.

Nonseverability of Plan Provisions

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such terms or
provision shall then be applicable as altered or interpreted, provided that any
such alteration or interpretation shall be acceptable to the Debtors and the
Requisite Creditors. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and
may not be deleted or modified without the Debtors’ and the Requisite Creditors’
consent; and (3) nonseverable and mutually dependent.

 

68



--------------------------------------------------------------------------------

  11.

Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan and any previous plan, and,
therefore, none of such parties or individuals or the Reorganized Debtors will
have any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or
purchase of the Securities offered and sold under the Plan and any previous
plan.

 

  12.

Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy Rule
3022 and any applicable order of the Court to close the Chapter 11 Cases.

 

  13.

Waiver or Estoppel

Each Holder of a Claim shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim should be Allowed in a
certain amount, in a certain priority, Secured or not subordinated by virtue of
an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement or the Debtors or Reorganized Debtors’ right to enter into
settlements was not disclosed in the Plan, the Disclosure Statement, or papers
Filed with the Court or the Notice and Claims Agent prior to the Confirmation
Date.

 

  D.

United States Reservation of Rights

The United States reserves its rights with respect to the following:

 

  •  

The United States asserts that the assignment of any interests in federal leases
or rights-of-way on the Outer Continental Shelf (“OCS”) is subject to the
approval, or disapproval, of the Bureau of Ocean Energy Management (“BOEM”) or
the Bureau of Safety and Environmental Enforcement (“BSEE”), as applicable.
Several of the assignment approval requests submitted to BOEM or to BSEE by the
Debtors to assign their interests in federal OCS leases or rights-of-way to
Northstar Offshore Ventures LLC are still pending BOEM or BSEE approval.
Irrespective of any assignment that may have been, or may be, approved by BOEM
or by BSEE, the United States asserts that all current and prior lessees and
holders of rights-of-way are jointly and severally liable to perform
decommissioning obligations that have accrued to them under the Outer
Continental Shelf Lands Act, 43 U.S.C. § 1331 et seq., and its implementing
regulations found in, among other places, 30 C.F.R. Part 250, Subpart Q.

 

  •  

The United States asserts that any decommissioning obligations that have accrued
to the Debtors as a result of their current or prior interests in federal OCS
leases

 

69



--------------------------------------------------------------------------------

 

under The Outer Continental Shelf Lands Act, 43 U.S.C. § 1331 et seq., and its
implementing regulations found in, among other places, 30 C.F.R. Part 250,
Subpart Q, are non-dischargeable performance obligations that cannot be
abandoned or rejected pursuant to the Supreme Court’s directive in Midlantic
National Bank vs. New Jersey Department of Environmental Protection, 474 U.S.
494 (1986) and applicable caselaw.

 

  •  

To the extent that the assets vesting in the Reorganized Debtors include record
title interests or operating rights interests in federal OCS leases or grants of
federal rights-of-way, the United States asserts that such interests in federal
OCS leases or rights-of-way cannot vest in the Reorganized Debtors free and
clear of the Debtors’ non-dischargeable decommissioning obligations and/or other
regulatory obligations. The United States asserts that current and former
lessees and holders of rights-of-way, including the Debtors, are jointly and
severally responsible for meeting decommissioning obligations for facilities on
leases as the obligations accrue and until each obligation is met. See 30 C.F.R.
§§ 250.1701 and 250.1702.

 

  •  

The United States (including all of its agencies) asserts that any rights that
it may have, as a unified creditor, of recoupment or setoff must be preserved
even if not asserted prior to the Confirmation Date. The preservation of the
United States’ recoupment and/or setoff rights post-confirmation is particularly
important because various debtors have sought refunds from the Office of Natural
Resources Revenue (“ONRR”) after the confirmation on account of pre-confirmation
payments made for pre-confirmation royalty obligations and/or have sought to
correct production and royalty reporting made to ONRR for pre-confirmation
periods.

 

VI.

TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS

The issuance and the distribution under the Plan of New Equity and the New
Second Lien PIK Notes will be exempt from registration under the Securities Act
and any other applicable securities laws to the fullest extent permitted by
section 1145 of the Bankruptcy Code. The Plan provides for the distribution of
New Equity and the New Second Lien PIK Notes to the Holders of Second Lien Notes
Claims, and additional New Equity in connection with the Management Incentive
Plan. The New Equity and New Second Lien PIK Notes may be resold without
registration under the Securities Act or federal securities laws pursuant to the
exemption provided by Section 4(a)(1) of the Securities Act, unless the Holder
is an “underwriter” with respect to such securities, as that term is defined in
section 1145(b) of the Bankruptcy Code. In addition, such section 1145 exempt
securities generally may be resold without registration under state securities
laws pursuant to various exemptions provided by the respective laws of the
several states.

Section 1145 of the Bankruptcy Code generally exempts from registration under
the Securities Act the offer or sale under a chapter 11 plan of a security of
the debtor, of an Affiliate participating in a joint plan with the debtor, or of
a successor to the debtor under a plan, if such

 

70



--------------------------------------------------------------------------------

securities are offered or sold in exchange for a claim against, or an interest
in, the debtor or such Affiliate, or principally in such exchange and partly for
cash or property. Section 1145(b)(1) of the Bankruptcy Code defines
“underwriter” for purposes of the Securities Act as one who, except with respect
to ordinary trading transactions of an entity that is not an issuer,
(a) purchases a claim with a view to distribution of any security to be received
in exchange for the claim, (b) offers to sell securities issued under a plan for
the holders of such securities, or (c) offers to buy securities issued under a
plan for persons receiving such securities, if the offer to buy is made with a
view to distribution, or (d) is an issuer, as used in Section 2(a)(11) of the
Securities Act, with respect to such securities, which includes control persons
of the issuer.

The definition of an “issuer” for purposes of whether a Person is an underwriter
under section 1145(b)(1)(D) of the Bankruptcy Code, by reference to
Section 2(a)(11) of the Securities Act, includes as “statutory underwriters” all
“affiliates,” which are all Persons who, directly or indirectly, through one or
more intermediaries, control, are controlled by, or are under common control
with, an issuer of securities. The reference to “issuer,” as used in the
definition of “underwriter” contained in Section 2(a)(11) of the Securities Act,
is intended to cover “Controlling Persons” of the issuer of the securities.
“Control,” as defined in Rule 405 of the Securities Act, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. Accordingly, an officer or director of a
reorganized debtor or its successor under a plan of reorganization may be deemed
to be a “Controlling Person” of the debtor or successor, particularly if the
management position or directorship is coupled with ownership of a significant
percentage of the reorganized debtor’s or its successor’s voting securities. In
addition, the legislative history of section 1145 of the Bankruptcy Code
suggests that a creditor who owns 10% or more of a class of securities of a
reorganized debtor may be presumed to be a “Controlling Person” and, therefore,
an underwriter.

Under certain circumstances, Holders of New Equity and/or New Second Lien PIK
Notes who are deeemed to be “underwriters” may be entitled to resell their New
Equity or New Second Lien PIK Notes pursuant to the limited safe harbor resale
provisions of Rule 144 of the Securities Act. Generally, Rule 144 of the
Securities Act would permit the public sale of securities received by such
Person if the required holding period has been met and, under certain
circumstances, current information regarding the issuer is publicly available
and volume limitations, manner of sale requirements and certain other conditions
are met. Whether any particular Person would be deemed to be an “underwriter”
(including whether the Person is a “Controlling Person”) with respect to the New
Equity or New Second Lien PIK Notes would depend upon various facts and
circumstances applicable to that Person. Accordingly, the Debtors express no
view as to whether any Person would be deemed an “underwriter” with respect to
the New Equity and/or New Second Lien PIK Notes or that such securities
vis-à-vis such Person are “control” securities and, in turn, whether any Person
may freely resell New Equity and/or New Second Lien PIK Notes.

In any case, recipients of New Equity and New Second Lien PIK Notes issued under
the Plan are advised to consult with their own legal advisors as to the
availability of any such exemption from registration under state law in any
given instance and as to any applicable requirements or conditions to such
availability.

 

71



--------------------------------------------------------------------------------

VII.

CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

 

  A.

Introduction

The following discussion summarizes certain U.S. federal income tax consequences
of the Plan to the Debtors and to the Holders of Allowed Second Lien Notes
Claims.

This discussion is provided for informational purposes only and is based on the
Internal Revenue Code of 1986, as amended (the “Tax Code”), the U.S. Treasury
regulations promulgated thereunder, judicial authority and current
administrative rulings and practice, all as in effect as of the date hereof and
all of which are subject to change, possibly with retroactive effect. Events
subsequent to the date of this Disclosure Statement, such as the enactment of
additional tax legislation, court decisions or administrative changes, could
affect the U.S. federal income tax consequences of the Plan and the transactions
contemplated thereunder. No representations are being made regarding the
particular tax consequences of the Plan to the Debtors or any Holder of an
Allowed Second Lien Notes Claim. The Debtors will not seek a ruling from the
Internal Revenue Service (the “IRS”) and have not obtained an opinion of counsel
regarding any tax consequences of the Plan to the Debtors or any Holder of an
Allowed Second Lien Notes Claim. No assurances can be given that the IRS would
not assert, or that a court would not sustain, a different position from any
discussed herein. This discussion only addresses U.S. federal income tax
consequences and does not address any other U.S. federal tax consequences (such
as estate and gift tax consequences), or the tax consequences arising under the
laws of any foreign, state, local or other jurisdiction or any income tax
treaty.

This discussion does not apply to Holders of Claims that are otherwise subject
to special treatment under the Tax Code, such as: financial institutions; banks;
broker-dealers; insurance companies; tax-exempt organizations; retirement plans
or other tax-deferred accounts; mutual funds; real estate investment trusts;
traders in securities that elect mark-to-market treatment; persons subject to
the alternative minimum tax; certain former U.S. citizens or long-term
residents; persons who hold Claims as part of a hedge, straddle, constructive
sale, conversion or other integrated transaction; persons that have a functional
currency other than the U.S. dollar; governments or governmental organizations;
partnerships or other pass-through entities or holders of interests therein;
persons who received their Claims upon exercise of employee stock options or
otherwise as compensation; and Holders not entitled to vote on the Plan. The
following discussion assumes that Holders of General Unsecured Claims hold their
Claims as “capital assets” (as defined in section 1221 of the Tax Code).

If a partnership (or other entity or arrangement treated as a partnership for
U.S. federal income tax purposes) is a beneficial owner of the Allowed Second
Lien Notes Claims, the tax treatment of a partner in the partnership will depend
on the status of the partner, the activities of the partnership and certain
determinations made at the partner level. Accordingly, partnerships holding
Allowed Second Lien Notes Claims and the partners in such partnerships should
consult their own tax advisors regarding the U.S. federal income tax
consequences of participating in the Plan and the ownership of the New Equity
and New Second Lien PIK Notes.

 

72



--------------------------------------------------------------------------------

For purposes of this discussion, a “U.S. Holder” is a beneficial owner of a
Second Lien Notes Claim, that is, for U.S. federal income tax purposes:

 

  •  

an individual who is a U.S. citizen or U.S. resident alien;

 

  •  

a corporation, or other entity taxable as a corporation for U.S. federal income
tax purposes, that was created or organized in or under the laws of the United
States, any state thereof or the District of Columbia;

 

  •  

an estate the income of which is subject to U.S. federal income taxation
regardless of its source; or

 

  •  

a trust (i) the administration of which is subject to the primary supervision of
a U.S. court and that has one or more United States persons that have the
authority to control all substantial decisions of the trust or (ii) that has
made a valid election under applicable U.S. Treasury regulations to be treated
as a United States person.

A “Non-U.S. Holder” is a beneficial owner of a Second Lien Notes Claim that is
an individual, corporation, estate or trust that is not a U.S. Holder.

THE FOLLOWING DISCUSSION OF CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES IS FOR
INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR ADVICE BASED UPON THE
INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER. ALL HOLDERS OF CLAIMS ARE URGED
TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE, LOCAL AND NON-U.S. TAX
CONSEQUENCES OF THE PLAN.

 

  B.

Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors

 

  1.

Cancellation of Debt and Reduction of Tax Attributes

It is anticipated that the Plan will result in cancellation of a significant
portion of the Debtors’ outstanding indebtedness. Absent an exception, the
Debtors would generally recognize cancellation of indebtedness income (“CODI”)
upon satisfaction of their outstanding indebtedness for total consideration less
than the amount of such indebtedness. The amount of CODI, in general, is the
excess of (i) the adjusted issue price of the indebtedness satisfied, over
(ii) the sum of (A) the amount of cash paid, (B) the issue price of any new
indebtedness of the debtor issued, and (C) the fair market value of any other
consideration (including stock of the debtor or another entity) given in
satisfaction of such indebtedness at the time of the exchange.

However, with respect to CODI generated upon implementation of the Plan, the
Debtors anticipate that they will not be required to include any amount of such
CODI in gross income, because the discharge of debt will occur pursuant to a
proceeding under chapter 11 of the Bankruptcy Code. The Debtors expect that they
will be required to reduce their tax attributes by the amount of CODI that is
excluded from gross income, in accordance with the methodology set forth in the
U.S. Treasury regulations addressing such reduction for consolidated groups.
Generally, tax attributes are reduced in the following order: (a) net operating
losses (“NOLs”)

 

73



--------------------------------------------------------------------------------

and NOL carryovers; (b) certain tax credit carryovers; (c) net capital losses
and capital loss carryovers; (d) tax basis in assets (but not below the amount
of liabilities to which the debtor remains subject); (e) passive activity loss
and credit carryovers; and (f) foreign tax credit carryovers. However, the
Debtors may elect to first reduce the basis of their depreciable assets, in
which case the limitation on reduction in tax basis in assets described above in
(d) will not apply. The reduction in tax attributes occurs only after the
taxable income (or loss) for the taxable year of the debt discharge has been
determined.

The amount of CODI, if any, and, accordingly, the amount of tax attributes
required to be reduced, will depend on the fair market value (or, in the case of
debt instruments, the adjusted issue price) of various forms of consideration to
be received by the Holders of Claims under the Plan. The Debtors expect that
their NOLs and other tax attributes will be substantially reduced but not
eliminated as a result of the Debtors’ excluded CODI. However, the exact amount
of excluded CODI, and the resulting tax attribute reduction amount, will depend
in part on the fair market value of the New Equity and the issue price of the
New Second Lien PIK Notes, which cannot be known with certainty as of the date
hereof, and the manner in which the Restructuring Transactions are implemented.

 

  2.

Limitation of NOL Carryforwards and Other Tax Attributes

 

  (a)

General Section 382 Annual Limitation

If a “loss corporation” (generally, a corporation with NOLs and/or built-in
losses) undergoes an “ownership change” under section 382 of the Tax Code (an
“Ownership Change”) the amount of its pre-ownership change NOLs and/or built-in
losses (collectively, “Pre-Change Losses”) that may be utilized to offset future
taxable income generally is subject to an annual limitation (the “Annual
Limitation”).

The Debtors anticipate that the issuance of the New Equity under the Plan will
result in an Ownership Change. In general, the amount of the Annual Limitation
to which a corporation that undergoes an Ownership Change would be subject is
equal to the product of (a) the fair market value of the stock of the
corporation immediately before the Ownership Change (with certain adjustments)
multiplied by (b) the “long-term tax-exempt rate” (which is the highest of the
adjusted federal long-term rates in effect for any month in the three
calendar-month period ending with the calendar month in which the Ownership
Change occurs).

If a corporation (or affiliated group) has a net unrealized built-in gain at the
time of an Ownership Change (taking into account most assets and items of
built-in income and deductions), then the Annual Limitation may be increased to
the extent that the Debtors recognize certain built-in gains in their assets
during the five-year period following the Ownership Change, or are treated as
recognizing built-in gains pursuant to the safe harbors provided in IRS Notice
2003-65. If a corporation (or affiliated group) has a net unrealized built-in
loss at the time of an Ownership Change (taking into account most assets and
items of built-in income and deductions), then generally built-in losses
(including amortization or depreciation deductions attributable to such built-in
losses) recognized during the following five years (up to the amount of the
original net unrealized built-in loss) will be treated as Pre-Change Losses and
similarly will be subject to the Annual Limitation. In general, a corporation’s
(or affiliated

 

74



--------------------------------------------------------------------------------

group’s) net unrealized built-in gain or net unrealized built-in loss will be
deemed to be zero unless it is greater than the lesser of (a) $10,000,000 or
(b) 15% of the fair market value of its assets (with certain adjustments) before
the Ownership Change.

Any NOLs generated in any post-Effective Date taxable year (including any
portion of the taxable year of the Ownership Change following the Effective
Date) should not be subject to this limitation. If an additional Ownership
Change occurs after the Effective Date, the Reorganized Debtors’ use of their
Pre-Change Losses may be adversely affected.

Section 383 of the Tax Code applies a similar limitation to capital loss
carryforwards and tax credits. Any unused limitation may be carried forward,
thereby increasing the Annual Limitation in the subsequent taxable year.

Notwithstanding the rules described above, if, post-Ownership Change, a debtor
corporation and its subsidiaries do not continue the debtor corporation’s
historic business or use a significant portion of its historic business assets
in a new business for two years after the Ownership Change (the “Business
Continuity Requirement”), the Annual Limitation resulting from the Ownership
Change is zero.

As discussed below, special rules may apply in the case of a corporation that
experiences an Ownership Change as the result of a bankruptcy proceeding.

 

  (b)

Special Bankruptcy Exceptions

An exception to the foregoing Annual Limitation rules generally applies when
shareholders or so-called “qualified creditors” of a debtor corporation in
chapter 11 receive, in respect of their claims, at least 50% of the vote and
value of the stock of the reorganized debtor (or a controlling corporation if
also in chapter 11) pursuant to a confirmed chapter 11 plan (the “382(l)(5)
Exception”). Under the 382(l)(5) Exception, a debtor’s Pre-Change Losses are not
limited on an annual basis, but instead, NOL carryforwards will be reduced by
the amount of any interest deductions claimed during the three taxable years
preceding the taxable year that includes the effective date of the plan of
reorganization, and during the part of the taxable year prior to and including
the effective date of the plan of reorganization, in respect of all debt
converted into stock in the reorganization. If the 382(l)(5) Exception applies,
the Business Continuity Requirement does not apply, although a different
business continuation requirement may apply under the Treasury Regulations. If
the 382(l)(5) Exception applies and the Debtors undergo another Ownership Change
within two years after the Effective Date, then the Debtors’ Pre-Change Losses
effectively would be eliminated in their entirety.

When the 382(l)(5) Exception is not applicable to a corporation in bankruptcy
(either because the debtor does not qualify for it or the debtor otherwise
elects not to utilize the 382(l)(5) Exception), a second special rule will
generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the
Annual Limitation will be calculated by reference to the lesser of the value of
the debtor corporation’s new stock (with certain adjustments) immediately after
the Ownership Change or the value of such debtor corporation’s assets
(determined without regard to liabilities) immediately before the Ownership
Change. This differs from the ordinary rule that requires the fair market value
of a debtor corporation that undergoes an Ownership

 

75



--------------------------------------------------------------------------------

Change to be determined before the events giving rise to the Ownership Change.
The 382(l)(6) Exception also differs from the 382(l)(5) Exception because under
the 382(l)(6) Exception, the debtor corporation is not required to reduce its
NOL carryforwards by the amount of interest deductions claims within the prior
three-year period, and the debtor may undergo an Ownership Change within two
years without automatically triggering the elimination of its Pre-Change Losses.
If the 382(l)(6) Exception applies, the Business Continuity Requirement
discussed above also applies.

The Debtors have not determined whether they will be eligible for the 382(l)(5)
Exception or whether to affirmatively elect out of the 382(l)(5) Exception if
available.

 

  C.

Certain U.S. Federal Income Tax Consequences to Certain U.S. Holders of Claims

 

  1.

U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Second Lien
Notes Claims

The following discussion summarizes certain U.S. federal income tax consequences
of the implementation of the Plan to Holders of Claims who are U.S. Holders.
U.S. Holders of Claims are urged to consult their tax advisors regarding the tax
consequences of the Restructuring Transactions.

Whether and to what extent the U.S. Holder of a Second Lien Notes Claim
recognizes gain or loss as a result of the exchange of its Claim for the New
Equity and New Second Lien PIK Notes depends, in part, on whether the exchange
qualifies as a tax-free reorganization pursuant to Section 368(a)(1)(E) of the
Tax Code (a “Tax-Free Exchange”) or if, instead, the consideration under the
Plan is treated as having been received in a fully taxable disposition. Whether
the receipt of consideration under the Plan qualifies for reorganization
treatment will depend on, among other things, whether the Second Lien Notes
Claims and New Second Lien PIK Notes being exchanged constitute “securities.”

Neither the Tax Code nor the Treasury Regulations promulgated thereunder define
the term “security.” Whether a debt instrument constitutes a security for U.S.
federal income tax purposes is determined based on all the relevant facts and
circumstances, but most authorities have held that the length of the term of a
debt instrument is an important factor in determining whether such instrument is
a security for U.S. federal income tax purposes. These authorities have
indicated that a term of less than five years is evidence that the instrument is
not a security, whereas a term of ten years or more is evidence that it is a
security. There are numerous other factors that could be taken into account in
determining whether a debt instrument is a security, including the security for
payment, the creditworthiness of the obligor, whether payments of interest are
fixed, variable, or contingent, and whether such payments are made on a current
basis or accrued. The Debtors have not yet made any determinations regarding the
treatment of the Second Lien Notes Claims or New Second Lien PIK Notes as a
security under U.S. federal income tax law.

Pursuant to the Plan, each U.S. Holder of an Allowed Second Lien Notes Claim
will recognize gain or loss equal to the excess of (i) the fair market value of
the New Equity and the

 

76



--------------------------------------------------------------------------------

issue price of the New Second Lien PIK Notes received over (ii) such U.S.
Holder’s adjusted tax basis in its Allowed Second Lien Notes Claim surrendered
therefor pursuant to the Plan. Whether such gain or loss is recognized will
depend in part on whether the Second Lien Notes Claims or New Second Lien PIK
Notes are securities.

 

  (a)

U.S. Federal Income Tax Consequences to U.S. Holders of a Tax-Free Exchange

If the Second Lien Notes Claims and New Second Lien PIK Notes are treated as
securities for U.S. federal income tax purposes, the exchange of Second Lien
Notes Claims for New Equity and New Second Lien PIK Notes would be treated as a
recapitalization, and therefore a Tax-Free Exchange. If the exchange of Second
Lien Notes Claims for New Equity and New Second Lien PIK Notes qualifies as a
Tax-Free Exchange, a U.S. Holder should not recognize gain or loss with respect
to the exchange (subject to “Accrued Interest,” as discussed in Section VII.C.2
of this Disclosure Statement). Such U.S. Holder’s total combined tax basis in
its New Equity and New Second Lien PIK Notes received should equal the U.S.
Holder’s tax basis in the Second Lien Notes Claim surrendered therefor increased
by gain, if any, recognized by such U.S. Holder in the exchange. A U.S. Holder’s
holding period for its interest in the New Equity and New Second Lien PIK Notes
should include the holding period for the Second Lien Notes Claim surrendered
therefor (except to the extent any New Equity or New Second Lien PIK Notes is
allocable to accrued but unpaid interest, in which case its holding period in
the New Equity or New Second Lien PIK Notes would begin on the day following the
Effective Date).

If a U.S. Holder’s Second Lien Notes Claims are treated as securities but the
New Second Lien Notes are not treated as securities for U.S. federal income tax
purposes, a U.S. Holder who realizes gain on the exchange would recognize
(subject to “Accrued Interest,” as discussed in Section VII.C.2 of this
Disclosure Statement) the lesser of (a) the amount of gain realized on such
exchange and (b) the fair market value of the New Second Lien PIK Notes
received. A U.S. Holder of such Second Lien Notes Claims who realizes a loss on
the exchange will not be permitted to recognize such loss, except to the extent
of any loss attributable to accrued but untaxed interest. A U.S. Holder’s tax
basis in its New Equity should be equal to such U.S. Holder’s tax basis in the
Second Lien Notes Claims surrendered therefor, plus the amount of gain
recognized on the exchange, if any, less the fair market value of New Second
Lien PIK Notes received. A U.S. Holder’s holding period for its New Equity
should include the holding period for the surrendered Second Lien Notes Claims.
A U.S. Holder’s tax basis in any New Second Lien PIK Notes received should equal
the fair market value of such New Second Lien PIK Notes as of the date such New
Second Lien PIK Notes are distributed to the Holder. A U.S. Holder’s holding
period for the New Second Lien PIK Notes received should begin on the day
following the Effective Date.

 

  (b)

U.S. Federal Income Tax Consequences to U.S. Holders in a Taxable Exchange

If the Second Lien Notes Claims and New Second Lien PIK Notes are not treated as
securities for U.S. federal income tax purposes and the exchange is not a
Tax-Free Exchange, a U.S. Holder of an Allowed Second Lien Notes Claim will be
treated as exchanging such Claim for New Equity and the issue price of the New
Second Lien PIK Notes in a taxable exchange.

 

77



--------------------------------------------------------------------------------

Accordingly, each U.S. Holder of such Second Lien Notes Claim should recognize
gain or loss equal to the difference between the fair market value of New Equity
and New Second Lien PIK Notes received in exchange for the Claim and such U.S.
Holder’s adjusted basis, if any, in such Claim. Whether such gain or loss is
capital or ordinary in character will be determined by a number of factors,
including the tax status of the U.S. Holder, the nature of the Claim in such
U.S. Holder’s hands, whether the Claim was purchased at a discount, and whether
and to what extent the U.S. Holder previously has claimed a bad debt deduction
with respect to its Claim. See Sections VII.C.2 and VII.C.3 of this Disclosure
Statement, entitled “Accrued Interest” and “Market Discount.” A U.S. Holder’s
tax basis in any New Equity and New Second Lien PIK Notes received should equal
the fair market value of such New Equity and New Second Lien PIK Notes as of the
date such New Equity and New Second Lien PIK Notes are distributed to the
Holder. A U.S. Holder’s holding period for the New Equity and New Second Lien
PIK Notes received should begin on the day following the Effective Date.

 

  2.

Accrued Interest (and OID)

To the extent that any amount received by a U.S. Holder of an Allowed Second
Lien Notes Claim is attributable to accrued but unpaid interest (including
accrued original issue discount (“OID”)) on the debt instruments constituting
the surrendered Claim, the receipt of such amount should be taxable to the U.S.
Holder as ordinary interest income (to the extent not already taken into income
by the U.S. Holder). Conversely, a U.S. Holder of a Claim may be able to
recognize a deductible loss (or, possibly, a write off against a reserve for
worthless debts) to the extent that any accrued interest (including accrued OID)
was previously included in the U.S. Holder’s gross income but was not paid in
full by the Debtors. Such loss may be ordinary, but the tax law is unclear on
this point. The tax basis of any non-cash consideration treated as received in
satisfaction of accrued but untaxed interest (or OID) should equal the amount of
such accrued but untaxed interest (or OID). The holding period for such non-cash
consideration should begin on the day following the receipt of such property.

The extent to which the consideration received by a U.S. Holder of a surrendered
Allowed Second Lien Notes Claim will be attributable to accrued interest on the
debts constituting the surrendered Allowed Second Lien Notes Claim is unclear.
Certain legislative history and case law indicates that an allocation of
consideration as between principal and interest provided in a chapter 11 plan of
reorganization is binding for U.S. federal income tax purposes, while certain
Treasury Regulations treat payments as allocated first to any accrued but
untaxed interest. The Plan provides that amounts paid to Holders of Claims will
be allocated at the option of the Holder between unpaid principal and unpaid
interest. The IRS could take the position that the consideration received by the
Holder should be allocated in some way other than as provided in the Plan.
Holders of Allowed Claims should consult their own tax advisors regarding the
proper allocation of the consideration received by them under the Plan.

U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE ALLOCATION OF
CONSIDERATION RECEIVED IN SATISFACTION OF THEIR CLAIMS AND THE FEDERAL INCOME
TAX TREATMENT OF ACCRUED BUT UNPAID INTEREST.

 

78



--------------------------------------------------------------------------------

  3.

Market Discount

In general, a debt instrument is considered to have been acquired with “market
discount” if it is acquired other than on original issue and if its holder’s
adjusted tax basis in the debt instrument is less than (a) the sum of all
remaining payments to be made on the debt instrument, excluding “qualified
stated interest” or (b) in the case of a debt instrument issued with original
issue discount, its adjusted issue price, by at least a de minimis amount. Any
gain recognized by a U.S. Holder on the taxable disposition of a Claim that had
been acquired with market discount should be treated as ordinary income to the
extent of the market discount that accrued thereon while the Claim was
considered to be held by the U.S. Holder (unless the U.S. Holder elected to
include market discount in income as it accrued).

To the extent that the Allowed Second Lien Notes Claims that were acquired with
market discount are exchanged in a transaction that qualifies as a Tax-Free
Exchange, the U.S. Holder may be required to recognize any market discount that
accrued on the Allowed Second Lien Notes Claims (i.e., up to the time of the
exchange) to the extent of any deemed gain. However, the tax law is unclear on
this point.

U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE APPLICATION OF
THE MARKET DISCOUNT RULES TO THEIR CLAIMS.

 

  4.

U.S. Federal Income Tax Consequences to U.S. Holders of Ownership and
Disposition of New Equity

 

  (a)

Distributions with Respect to New Equity

The gross amount of any distribution of cash or property made to a U.S. Holder
with respect to New Equity generally will be includible in gross income by a
U.S. Holder as dividend income to the extent such distribution is paid out of
current or accumulated earnings and profits, as determined under U.S. federal
income tax principles. To the extent those distributions exceed our current and
accumulated earnings and profits, the distribution (i) will be treated as a
non-taxable return of the U.S. Holder’s adjusted basis in the New Equity and
(ii) thereafter as capital gain. Dividends received by non-corporate U.S.
Holders may qualify for reduced rates of taxation. Subject to applicable
limitations, a distribution which is treated as a dividend for U.S. federal
income tax purposes may qualify for the dividends-received deduction if such
amount is distributed to a corporate U.S. Holder and certain other requirements
are satisfied.

 

  (b)

Sale, Exchange, or Other Taxable Disposition of New Equity

For U.S. federal income tax purposes, a U.S. Holder generally will recognize
gain or loss on the sale, exchange, or other taxable disposition of any of its
New Equity in an amount equal to the difference, if any, between the amount
realized for the New Equity and the U.S. Holder’s adjusted tax basis in the New
Equity. Subject to the rules discussed above under Section VII.C.3, entitled
“Market Discount,” any such gain or loss generally will be capital gain or loss,
and will be long-term capital gain or loss if the Holder has a holding period in
the New Equity of more than one year as of the date of disposition.
Non-corporate U.S. Holders may be eligible for reduced rates of taxation on
long-term capital gains.

 

79



--------------------------------------------------------------------------------

  5.

U.S. Federal Income Tax Consequences to U.S. Holders of Ownership and
Disposition of the New Second Lien PIK Notes

 

  (a)

Acquisition Premium/Bond Premium

Subject to certain rules relating to CPDIs (as defined below), if a U.S.
Holder’s initial tax basis in any New Second Lien PIK Notes is less than or
equal to the stated redemption price at maturity of such debt instrument, but
greater than the adjusted issue price of such instrument, the U.S. Holder should
be treated as acquiring such debt instrument with an “acquisition premium.”
Unless an election is made, the U.S. Holder generally should reduce the amount
of OID otherwise includable in gross income for an accrual period by an amount
equal to the amount of OID otherwise includible in gross income multiplied by a
fraction, the numerator of which is the excess of the U.S. Holder’s initial tax
basis in its interest in such debt instrument over such debt instrument’s
adjusted issue price, and the denominator of which is the excess of the sum of
all amounts payable on such debt instrument (other than amounts that are
qualified stated interest) over its adjusted issue price.

Subject to certain rules relating to CPDIs, if a U.S. Holder’s initial tax basis
in any new New Second Lien PIK Notes exceeds the stated redemption price at
maturity of such debt instrument, such U.S. Holder should be treated as
acquiring such debt instrument with “bond premium.” Such U.S. Holder generally
may elect to amortize the bond premium over the term of such debt instrument on
a constant yield method as an offset to interest when includible in income under
such U.S. Holder’s regular accounting method. If a U.S. Holder does not elect to
amortize the premium, the premium may decrease the gain or increase the loss
such U.S. Holder would otherwise recognize on disposition of such debt
instrument.

 

  (b)

Issue Price, Original Issue Discount, and Interest with Respect to the New
Second Lien PIK Notes

The consideration received by Holders of Allowed Second Lien Notes Claims, which
will include a combination of New Equity and New Second Lien PIK Notes, would
likely be treated as an investment unit issued in exchange for the Allowed
Second Lien Notes Claims to the extent any New Second Lien PIK Notes are
received on account of such Claims. In such case, the issue price of the New
Second Lien PIK Notes will depend, in part, on the issue price of the investment
unit, and the respective fair market values of the elements of consideration
that compose the investment unit. The issue price of an investment unit is
generally determined in the same manner as the issue price of a debt instrument.
As a result, the issue price of the investment unit will depend on whether the
investment unit is considered for U.S. federal income tax purposes (and after
applying rules similar to those applied to debt instruments), to be traded on an
established securities market. In general, a debt instrument will be treated as
traded on an established securities market if, at any time during the 31-day
period ending 15 days after the issue date, (a) a “sales price” for an executed
purchase of the debt instrument appears on a medium that is made available to
issuers of debt instruments, persons that regularly purchase or sell debt
instruments, or persons that broker purchases or sales of debt instruments;
(b) a “firm” price quote for the debt instrument is available from at least one
broker, dealer or pricing service for property, and the quoted price is
substantially the same as the price for which the person receiving the quoted
price could purchase or sell the property, or (c) there are one or more

 

80



--------------------------------------------------------------------------------

“indicative” quotes available from at least one broker, dealer or pricing
service for property. Whether the instrument unit should be considered “publicly
traded” may not be known until after the Effective Date.

If the instrument unit is considered to be traded on an established market, the
issue price of the investment unit would be the fair market value of the
investment unit on the date the New Second Lien PIK Notes are issued. The law is
somewhat unclear on whether an investment unit is treated as publicly traded if
some, but not all, elements of such investment unit are publicly traded. If the
investment unit is not publicly traded on an established market, but the Second
Lien Notes Claims are publicly traded on an established market, the issue price
of the investment unit may then be determined by reference to the fair market
value of the Second Lien Notes Claims on the date the investment unit is issue.
If neither the investment unit nor the Second Lien Notes Claims are publicly
traded on an established market, then the issue price of the New Second Lien PIK
Notes would generally be determined under section 1273(b)(4) or 1274 of the Tax
Code, as applicable. Assuming either the investment unit or the Second Lien
Notes Claims are publicly traded, the issue price of an investment unit is
allocated among the elements of consideration making up the investment unit
based on their relative fair market values, with such allocation determining the
issue price of the New Second Lien PIK Notes.

An issuer’s allocation of the issue price of an investment unit is binding on
all Holders of the investment unit unless a Holder explicitly discloses a
different allocation on a timely filed income tax return for the taxable year
that includes the acquisition date of the investment unit.

The Allowed Second Lien Notes Claims and the investment unit comprising the
consideration received in exchange therefor, may be traded on an established
securities market for the purposes described above even if no trade actually
occurs and there are merely firm or indicative quotes with respect to such
Allowed Second Lien Notes Claims or investment unit.

As discussed above, a debt instrument, such as the New Second Lien PIK Notes is
treated as issued with OID for U.S. federal income tax purposes if its issue
price is less than its stated redemption price at maturity by more than a de
minimis amount. A debt instrument’s stated redemption price at maturity includes
all principal and interest payable over the term of the debt instrument other
than “qualified stated interest.” Stated interest payable at a fixed rate is
“qualified stated interest” if it is unconditionally payable in cash at least
annually.

A U.S. Holder (whether a cash or accrual method taxpayer) generally should be
required to include OID in gross income (as ordinary income) as the OID accrues
(on a constant yield to maturity basis), in advance of the U.S. Holder’s receipt
of cash payments attributable to this OID. In general, the amount of OID
includible in the gross income of a U.S. Holder should be equal to a ratable
amount of OID with respect to the New Second Lien PIK Notes for each day in an
accrual period during the taxable year or portion of the taxable year in which a
U.S. Holder held the New Second Lien PIK Notes. An accrual period may be of any
length and the accrual periods may vary in length over the term of the New
Second Lien PIK Notes, provided that each accrual period is no longer than one
year and each scheduled payment of principal or interest occurs either on the
final day of an accrual period or on the first day of an accrual period. The
amount of OID allocable to any accrual period is an amount equal to the excess,
if any, of (i) the product of the adjusted issue price of the New Second Lien
PIK Notes at the beginning of such

 

81



--------------------------------------------------------------------------------

accrual period and its yield to maturity, determined on the basis of a
compounding assumption that reflects the length of the accrual period over
(ii) the sum of the stated interest payments on the New Second Lien PIK Notes
allocable to the accrual period.

If interest other than qualified stated interest is paid in cash on the New
Second Lien PIK Notes, a U.S. Holder should not be required to adjust its OID
inclusions. Instead, each payment made in cash under the New Second Lien PIK
Notes should be treated first as a payment of any accrued OID that has not been
allocated to prior payments and second as a payment of principal. A U.S. Holder
generally should not be required to include separately in income cash payments
received on the New Second Lien PIK Notes to the extent such payments constitute
payments of previously accrued OID. The OID rules are complex and U.S. Holders
are urged to consult their own tax advisors regarding the application of the OID
rules to the New Second Lien PIK Notes. Moreover, the above discussion of the
CPDI rules, below.

 

  (c)

Contingent Payment Debt Instrument

In addition to the general discussion of the OID rules set forth above, as well
as the rules regarding the sale, redemption, or repurchase of consideration
received in exchange for the Allowed Second Lien Notes claims, it is possible
that the New Second Lien PIK Notes will constitute “contingent payment debt
instruments” (“CPDI”) subject to the “noncontingent bond method” for accruing
OID. In the event the New Second Lien PIK Notes constitute CPDIs, the following
rules would apply.

Assuming the CPDI rules apply, under the noncontingent bond method, each U.S.
Holder should be required to take into account interest based on the “comparable
yield” of any debt instrument determined to be a CPDI, which generally is the
rate at which the Debtors could issue a fixed rate debt instrument with terms
and conditions similar to the applicable debt. U.S. Holders should accrue
interest based on the comparable yield on a constant yield to maturity basis.
U.S. Holders should not be required to separately include in income any
additional amount for the interest payments actually received, except to the
extent of positive or negative adjustments, as discussed below.

If during any taxable year, the actual payments with respect to any CPDIs exceed
the projected payments for that taxable year, the U.S. Holders should incur a
“net positive adjustment” under the contingent debt regulations equal to the
amount of such excess. U.S. Holders should treat a net positive adjustment as
additional interest income in that taxable year.

If, during any taxable year, the actual payments with respect to any CPDIs are
less than the amount of projected payment for that taxable year, U.S. Holders
may incur a “net negative adjustment” under the contingent debt regulations
equal to the amount of such deficit. This net negative adjustment should
(a) reduce a U.S. Holder’s interest income on the New Second Lien PIK Notes for
that taxable year, and (b) to the extent of any excess after application of (a),
give rise to an ordinary loss to the extent of such U.S. Holder’s interest
income on the CPDIs during prior taxable years, reduced to the extent such
interest was offset by prior net negative adjustments. Any net negative
adjustment in excess of the amounts described in (a) and (b) should be carried
forward as a negative adjustment to offset future interest income with respect
to the New Second Lien PIK Notes or to reduce the amount realized on a sale,
exchange or

 

82



--------------------------------------------------------------------------------

repurchase of the CPDIs. As a result of the rules described above, recipients of
CPDIs may be required to include amounts in income prior to receipt of cash
attributable to such income. A U.S. Holder should use the comparable yield and
projected payment schedule the Debtors prepare in determining their interest
accruals, unless it timely discloses and justifies on its federal income tax
returns the use of a different comparable yield and projected payment schedule.

To the extent the New Second Lien PIK Notes constitute CPDIs, the Debtors have
not yet determined the “comparable yield” or determined a schedule of projected
payments.

To the extent a U.S. Holder disposes of a CPDI, the U.S. Holder should recognize
gain or loss upon the sale, exchange or maturity of such debt in an amount equal
to the difference, if any, between the consideration received in exchange
therefor and its adjusted basis therein. In general, a U.S. Holder’s adjusted
basis should be its initial basis (determined pursuant to the rules discussed
above), increased by the amount of interest it previously accrued with respect
to such CPDI (in accordance with the comparable yield and the projected payment
schedule thereof), decreased by any interest payments that have been made, and
increased or decreased by the amount of any positive or negative adjustment,
respectively, that it is required to make. Any recognized gain should be
ordinary interest income, and any recognized loss should be ordinary loss to the
extent of interest a U.S. Holder included as income in the current or previous
taxable years in respect of such CPDI, and thereafter, capital loss.

If a U.S .Holder’s adjusted basis in the CPDI it receives is different than the
issue price of the CPDI (e.g., the U.S. Holder receives the CPDI in a
transaction that is treated as a Tax-Free Exchange as discussed above), such
U.S. Holder must allocate any difference between the adjusted issue price and
its basis to daily portions of interest or projected payments over the remaining
term of the CPDI. If the U.S. Holder’s basis is higher than the adjusted issue
price of the CPDI, the amount of the difference allocated to a daily portion of
interest or to a projected payment should be treated as a negative adjustment on
the date the daily portion accrues or the payment is made. On the date of the
adjustment, a U.S. Holder’s adjusted basis in the CPDI should be reduced by the
amount the U.S. Holder treats as a negative adjustment. If a U.S. Holder’s basis
is less than the adjusted issue price of the CPDI, the amount of the difference
allocated to a daily portion of interest or to a projected payment should be
treated as a positive adjustment on the date the daily portion accrued or the
payment is made. On the date of the adjustment, a U.S. Holder’s adjusted basis
in the debt instrument should be increased by the amount it treats as a positive
adjustment.

The rules related to CPDIs are highly complex, and U.S. Holders are encouraged
to consult their own tax advisors.

 

  (d)

Gain Recognition

Unless a non-recognition provision applies, and subject to the CPDI and market
discount rules discussed above, Holders will generally recognized capital gain
or loss upon the sale, redemption or other taxable disposition of the New Second
Lien PIK Notes received pursuant to the Plan. Such capital gain will be
long-term capital gain if, at the time of the sale, exchange, retirement, or
other taxable disposition, the Holder held the New Second Lien PIK Notes for
more than one year. Long-term capital gains of an individual taxpayer generally
are taxed at preferential rates. The deductibility of capital losses is subject
to certain limitations.

 

83



--------------------------------------------------------------------------------

  6.

Medicare Tax

Certain U.S. Holders that are individuals, estates, or trusts are required to
pay an additional 3.8% tax on, among other things, interest, dividends and gains
from the sale or other disposition of capital assets. U.S. Holders that are
individuals, estates, or trusts should consult their tax advisors regarding the
effect, if any, of this tax provision on the consummation of the Plan to such
U.S. Holders and the ownership and disposition of any consideration to be
received under the Plan.

 

  D.

Certain U.S. Federal Income Tax Consequences to Certain Non-U.S. Holders of
Claims

The following discussion includes only certain U.S. federal income tax
consequences of the Restructuring Transactions to Non-U.S. Holders. The rules
governing the U.S. federal income tax consequences to Non-U.S. Holders are
complex. Each Non-U.S. Holder should consult its own tax advisor regarding the
U.S. federal, state, and local and the non-U.S. tax consequences of the
consummation of the Plan to such Non-U.S. Holders and the ownership and
disposition of the New Equity and New Second Lien PIK Notes, as applicable.

 

  1.

Gain Recognition

Whether a Non-U.S. Holder realizes gain or loss on the exchange and the amount
of such gain or loss is determined in the same manner as set forth above in
connection with U.S. Holders. Subject to the rules discussed below under
Sections VII.D.6. and VII.E., entitled “FATCA” and “Information Reporting and
Back-Up Withholding,” any gain realized by a Non-U.S. Holder on the exchange of
its Claim generally will not be subject to U.S. federal income taxation unless
(i) the Non-U.S. Holder is a non-resident alien individual who was present in
the United States for 183 days or more during the taxable year in which the
Restructuring Transactions occur and certain other conditions are met, or
(ii) such gain is effectively connected with the conduct by such Non-U.S. Holder
of a trade or business in the United States (and if an income tax treaty
applies, such gain is attributable to a permanent establishment maintained by
such Non-U.S. Holder in the United States).

If the first exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or lower applicable income tax treaty
rate) on any gain realized, which may be offset by certain U.S. source capital
losses. If the second exception applies, the Non-U.S. Holder generally will be
subject to U.S. federal income tax in the manner described in Section VII.D.3.,
entitled “Income or Gain Effectively Connected with a U.S. Trade or Business.”

 

  2.

Accrued Interest

Subject to the rules discussed below under Sections VII.D.6. and VII.E.,
entitled “FATCA” and “Information Reporting and Backup Withholding,” payments
attributable to U.S. source accrued but unpaid interest (including OID) to a
Non-U.S. Holder generally will not be

 

84



--------------------------------------------------------------------------------

subject to U.S. federal income tax and will be exempt from withholding under the
“portfolio interest” exemption if the Non-U.S. Holder properly certifies to its
foreign status (generally, by providing the withholding agent IRS Form W-8BEN or
W-8BEN-E prior to payment), and:

 

  (i)

the Non-U.S. Holder does not own, actually or constructively, 10% or more of the
total combined voting power of all classes of the Debtor’s stock entitled to
vote;

 

  (ii)

the Non-U.S. Holder is not a “controlled foreign corporation” that is a “related
person” with respect to the Debtor;

 

  (iii)

the Non-U.S. Holder is not a bank whose receipt of interest on the notes is in
connection with an extension of credit made pursuant to a loan agreement entered
into in the ordinary course of the Non-U.S. Holder’s trade or business; and

 

  (iv)

such interest is not effectively connected with the Non-U.S. Holder’s conduct of
a U.S. trade or business.

A Non-U.S. Holder that does not qualify for exemption from withholding tax with
respect to accrued but unpaid interest that is not effectively connected income
generally will be subject to withholding of U.S. federal income tax at a 30%
rate (or lower applicable income tax treaty rate) on payments that are
attributable to accrued but unpaid interest (including accrued OID). For
purposes of providing a properly executed IRS Form W-8BEN or W-BEN-E, special
procedures are provided under applicable U.S. Treasury regulations for payments
through qualified foreign intermediaries or certain financial institutions that
hold customers’ securities in the ordinary course of their trade or business.

If any accrued but unpaid interest is effectively connected income, the Non-U.S.
Holder generally will be subject to U.S. federal income tax in the manner
described in Section VII.D.3., entitled “Income or Gain Effectively Connected
with a U.S. Trade or Business.”

 

  3.

Income or Gain Effectively Connected with a U.S. Trade or Business

If any interest or gain realized by a Non-U.S. Holder on the exchange of its
Claims is effectively connected with such Holder’s conduct of a trade or
business in the United States (and, if required by an applicable income tax
treaty, the Holder maintains a permanent establishment in the United States to
which such interest or gain is attributable), then the interest income or gain
will be subject to U.S. federal income tax at regular graduated income tax rates
generally in the same manner as if you were a U.S. Holder. Effectively connected
income will not be subject to U.S. federal withholding tax if you satisfy
certain certification requirements by providing to the applicable withholding
agent a properly executed IRS Form W-8ECI (or successor form), In addition, if
such a Non-U.S. Holder is a corporation, it may be subject to a branch profits
tax equal to 30% (or lower applicable income tax treaty rate) of its effectively
connected earnings and profits for the taxable year, subject to certain
adjustments.

 

85



--------------------------------------------------------------------------------

  4.

U.S. Federal Income Tax Consequences to Non-U.S. Holders of Ownership and
Disposition of the New Second Lien PIK Notes

 

  (a)

Treatment of Interest, Including OID and PIK Interest

Subject to the discussions below on backup withholding and FATCA, payments of
interest (which, for these purposes includes OID) on New Second Lien PIK Notes
to any Non-U.S. Holder generally will not be subject to U.S. federal income or
withholding tax, provided that:

 

  (i)

the Non-U.S. Holder does not actually or constructively (under certain
attribution rules) own 10% or more of the total combined voting power of all
classes of New Parent’s stock entitled to vote;

 

  (ii)

the Non-U.S. Holder is not a “controlled foreign corporation” related to New
Parent (within the meaning of Tax Code Section 864(d)(4)) and is not a bank that
received such New Second Lien PIK Notes on an extension of credit made pursuant
to a loan agreement entered into in the ordinary course of its trade or business
(within the meaning of Tax Code Section 881(c)(3)(A)); and

 

  (iii)

such interest payments are not “effectively connected” with the conduct by the
Non-U.S. Holder of a trade or business within the United States; and the
Non-U.S. Holder appropriately certifies (as further described below) that it is
not a “United States person” (within the meaning of Tax Code
Section 7701(a)(30)).

The certification requirement referred to above generally will be satisfied if
the Non-U.S. Holder provides New Parent or its paying agent with a statement on
IRS Form W-8BEN or IRS Form W-8BEN-E (or suitable substitute or successor form),
as applicable, signed under penalties of perjury, identifying the Non-U.S.
Holder and stating, among other things, that the Non-U.S. Holder is not a United
States person (within the meaning of Tax Code Section 7701(a)(30)). If the
Non-U.S. Holder holds the New Second Lien PIK Notes through a financial
institution or other agent acting on behalf of the Non-U.S. Holder, the Non-U.S.
Holder will be required to provide appropriate documentation to that agent, and
that agent will then be required to provide appropriate documentation to New
Parent or its paying agent (either directly or through other intermediaries).
Non-U.S. Holders should consult their own tax advisors regarding these
certification requirements.

If any of the foregoing requirements is not satisfied, payments of accrued
interest made to a Non-U.S. Holder generally will be subject to a 30% U.S.
federal withholding tax unless such Non-U.S. Holder provides the applicable
withholding agent with a properly executed (i) IRS Form W-8BEN or W-8BEN-E, as
applicable, claiming an exemption from or reduction of the withholding tax under
the benefit of a tax treaty between the United States and the Non-U.S. Holder’s
country of residence, or (ii) IRS Form W-8ECI stating that interest paid on New
Second Lien PIK Notes is not subject to withholding tax because it is
effectively connected to the conduct of a trade or business by the Non-U.S.
Holder within the United States (in which case, such interest will be taxed
below as “effectively connected income”).

 

86



--------------------------------------------------------------------------------

  (b)

Sale, Exchange or Other Disposition of the New Second Lien PIK Notes

Subject to the discussion below on backup withholding and FATCA, any gain
realized by a Non-U.S. Holder on the sale, exchange or other taxable disposition
(including retirements and redemptions) of New Second Lien PIK Notes generally
will not be subject to U.S. federal income or withholding tax, unless: (i) such
gain is effectively connected with the conduct by such Non-U.S. Holder of a
trade or business within the United States; or (ii) the Non-U.S. Holder is an
individual who is present in the United States for 183 days or more in the
taxable year of the disposition and certain other conditions are satisfied. If
the second exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or at a reduced rate under an
applicable income tax treaty) on the amount by which capital gains allocable to
the United States sources (including gains from such sale, exchange or other
taxable disposition of the New Second Lien PIK Notes) exceed capital losses
allocable to United States sources.

 

  (c)

Effectively Connected Income

If interest or gain from the disposition of the New Second Lien PIK Notes is
effectively connected with a Non-U.S. Holder’s conduct of a U.S. trade or
business (and if an applicable treaty provides that such activity constitutes a
“permanent establishment,”) the Non-U.S. Holder generally will be subject to
U.S. federal income tax on the interest and gain on a net basis in the same
manner as if it was a U.S. Holder. The 30% withholding tax on interest described
above will not apply (assuming the Non-U.S. Holder provides the IRS Form
W-8ECI), nor on payments of OID and PIK interest. In addition, a corporate
Non-U.S. Holder may be subject to the branch profits tax on its effectively
connected earnings and profits for the taxable year, subject to certain
adjustments, at a rate of 30% (or at a reduced rate under an applicable income
tax treaty or Treasury Regulations).

 

  5.

U.S. Federal Income Tax Consequences to Non-U.S. Holders of Ownership and
Disposition of Shares of New Equity

 

  (a)

Dividends on New Equity

Any distributions made with respect to New Equity will constitute dividends for
U.S. federal income tax purposes to the extent of New Parent’s current or
accumulated earnings and profits as determined under U.S. federal income tax
principles. To the extent those distributions exceed our current and accumulated
earnings and profits, the distributions will be treated as a non-taxable return
of capital to the extent of the Non-U.S. Holder’s tax basis in our common stock
and thereafter as capital gain from the sale or exchange of such New Equity.
Subject to the rules discussed above under Section VII.D.3., entitled “Income or
Gain Effectively Connected with a U.S. Trade or Business,” and below under
Sections VII.D.5. and VII.D.6., entitled “FIRPTA” and “FATCA,” any distribution
made to a Non-U.S. Holder on the New Equity generally will be subject to U.S.
federal withholding tax at a rate of 30% of the gross amount of

 

87



--------------------------------------------------------------------------------

the distribution unless an applicable income tax treaty provides for a lower
rate. To receive the benefit of a reduced treaty rate, a Non-U.S. Holder must
provide the applicable withholding agent with an IRS Form W-8BEN or IRS Form
W-8BEN-E (or other applicable or successor form) certifying qualification for
the reduced rate.

Dividends paid to a Non-U.S. Holder that are effectively connected with a trade
or business conducted by the Non-U.S. Holder in the United States (and, if
required by an applicable income tax treaty, are treated as attributable to a
permanent establishment maintained by the Non-U.S. Holder in the United States)
generally will be taxed on a net income basis at the rates and in the manner
generally applicable to United States persons (as defined in the Tax Code). Such
effectively connected dividends will not be subject to U.S. withholding tax if
the non-U.S. Holder satisfies certain certification requirements by providing
the applicable withholding agent a properly executed IRS Form W-8ECI certifying
eligibility for exemption. If the non-U.S. Holder is a non-U.S. corporation, it
may also be subject to a branch profits tax (at a 30% rate or such lower rate as
specified by an applicable income tax treaty).

 

  (b)

Sale, Redemption, or Repurchase of New Equity

Subject to the rules discussed below under Sections VII.D.6. and VII.E.,
entitled “FATCA” and “Information Reporting and Backup Withholding,” a Non-U.S.
Holder generally will not be subject to U.S. federal income tax with respect to
any gain realized on the sale or other taxable disposition of any of its New
Equity, including any gain resulting from a non-dividend distribution in excess
of the Holder’s tax basis in their New Equity, unless (i) the Non-U.S. Holder is
a non-resident alien individual who was present in the United States for 183
days or more during the taxable year in which the disposition occurs and certain
other conditions are met, (ii) such gain is effectively connected with the
conduct by such Non-U.S. Holder of a trade or business in the United States (and
if an income tax treaty applies, such gain is attributable to a permanent
establishment maintained by such Non-U.S. Holder in the United States), or
(iii) New Parent is or has been during a specified testing period a USRPHC (as
defined below).

If the first exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or lower applicable income tax treaty
rate) on any gain realized, which may be offset by certain U.S. source capital
losses. If the second exception applies, the Non-U.S. Holder generally will be
subject to U.S. federal income tax with respect to such gain in the same manner
as a U.S. Holder, and a Non-U.S. Holder that is a corporation for U.S. federal
income tax purposes may also be subject to a branch profits tax with respect to
earnings and profits effectively connected with a U.S. trade or business that
are attributable to such gains at a rate of 30% (or at a reduced rate or
exemption from tax under an applicable income tax treaty). If the third
exception applies, the Non-U.S. Holder will be subject to U.S. federal income
tax and U.S. federal withholding tax as discussed in Section VII.D.5, entitled
“FIRPTA.”

 

  6.

FIRPTA

Under the Foreign Investment in Real Property Tax Act of 1980 (“FIRPTA”), gain
or loss of a foreign person on a disposition of a United States real property
interest (“USRPI”) is deemed to be effectively connected with a trade or
business carried on in the United States and

 

88



--------------------------------------------------------------------------------

subject to U.S. federal income tax. A USRPI includes any interest (other than
solely as a creditor) in a domestic corporation if the domestic corporation is a
United States real property holding corporation (“USRPHC”). Common stock that is
regularly traded on an established securities market is, however, excepted from
treatment as a USRPI if any class of stock of the corporation is regularly
traded on an established securities market and the holder of such stock does
not, at any time during an applicable measuring period, own more than 5% of that
class of stock (the “5% Public Shareholder Exception”). In addition, if a
non-regularly traded interest is convertible into common stock that is regularly
traded on an established securities market, such non-regularly traded interest
is excepted from treatment as a USRPI if on the date on which a holder acquired
such interest it does not have a fair market value greater than 5% of the
regularly traded class of stock into which it is convertible (the “5%
Convertible Exception” and together with the 5% Public Shareholder Exception,
the “5% Exception”).

If the common stock of the corporation were not considered to be regularly
traded on an established securities market during the calendar year in which the
relevant disposition by a Non-U.S. Holder occurs, the Non-U.S. Holder
(regardless of the percentage of common stock owned or the fair market value of
the non-regularly traded interest convertible into common stock) would be
subject to U.S. federal income tax on a taxable disposition of the common stock
or the non-regularly traded interest convertible into common stock, and a 15%
withholding tax would apply to the gross proceeds from such disposition.

The Debtors expect that New Parent will be a USRPHC. Accordingly, the New Equity
will be treated as USRPIs, unless a Non-U.S. Holder qualifies for the 5%
Exception. Following the Effective Date, New Parent may take steps to create a
market for the New Equity, but no assurances can be given that New Parent will
take such steps or, that if they do, New Parent’s actions will permit certain
Non-U.S. Holders to rely on the 5% Exception with respect to their New Equity.

NON-U.S. HOLDERS SHOULD CONSULT THEIR INDEPENDENT TAX ADVISORS TO DETERMINE
WHETHER THE NEW EQUITY IS SUBJECT TO FIRPTA.

 

  7.

FATCA

The Foreign Account Tax Compliance Act (“FATCA”) imposes a 30% withholding tax
on “withholdable payments,” in each case if paid to a “foreign financial
institution” or a “non-financial entity” (each as defined in the Tax Code)
(including in some cases, when such foreign financial institution or
non-financial foreign entity is acting as an intermediary), unless (i) in the
case of a foreign financial institution, such institution enters into an
agreement with the U.S. government to withhold on certain payments, and to
collect and provide to the U.S. tax authorities substantial information
regarding U.S. account holders of such institution (which includes certain
equity and debt holders of such institution, as well as certain account holders
that are non-U.S. entities with U.S. owners), (ii) in the case of a
non-financial foreign entity, such entity certifies that it does not have any
“substantial United States owners” (as defined in the Tax Code) or provides the
applicable withholding agent with a certification identifying the direct and
indirect substantial United States owners of the entity (in either case,
generally on an IRS Form W-8BEN-E), or (iii) the foreign financial institution
or non-financial foreign entity

 

89



--------------------------------------------------------------------------------

otherwise qualifies for an exemption from these rules and provides appropriate
documentation (such as an IRS Form W-8BEN-E). Foreign financial institutions
located in jurisdictions that have an intergovernmental agreement with the
United States governing these rules may be subject to different rules. Under
certain circumstances, a Holder might be eligible for refunds or credits of such
taxes.

For this purpose, “withholdable payments” are generally U.S. source payments of
(i) fixed or determinable, annual or periodical income (including interest on
debt instruments and dividends on shares of New Equity) and (ii) gross proceeds
from the sale or other disposition of any property of a type which can produce
U.S. source interest or dividends (if such sale or other disposition occurs
after December 31, 2018). Each Non-U.S. Holder should consult its own tax
advisor regarding the possible impact of these rules on such Non-U.S. Holder’s
U.S. federal income tax consequences under the Plan.

 

  E.

Information Reporting and Backup Withholding

The Debtors will withhold all amounts required by law to be withheld from
payments of interest and dividends. The Debtors will comply with all applicable
reporting requirements of the Tax Code. In general, information reporting
requirements may apply to distributions or payments made to a Holder of a Claim
under the Plan. In addition, backup withholding of taxes will generally apply to
payments in respect of an Allowed Claim under the Plan unless, in the case of a
U.S. Holder, such U.S. Holder provides a properly executed IRS Form W-9 and, in
the case of Non-U.S. Holder, such Non-U.S. Holder provides a properly executed
applicable IRS Form W-8 (or otherwise establishes such Non-U.S. Holder’s
eligibility for an exemption).

Backup withholding is not an additional tax. Amounts withheld under the backup
withholding rules may be credited against a Holder’s U.S. federal income tax
liability, and a Holder may obtain a refund of any excess amounts withheld under
the backup withholding rules by filing an appropriate claim for refund with the
IRS.

In addition, from an information reporting perspective, the U.S. Treasury
regulations generally require disclosure by a taxpayer on its U.S. federal
income tax return of certain types of transactions in which the taxpayer
participated, including, among other types of transactions, certain transactions
that result in the taxpayer’s claiming a loss in excess of specified thresholds.
Holders are urged to consult their tax advisors regarding these regulations and
whether the transactions contemplated by the Plan would be subject to these
regulations and require disclosure on the Holders’ tax returns.

THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE FOREGOING
DISCUSSION DOES NOT ADDRESS ALL ASPECTS OF U.S. FEDERAL INCOME TAXATION THAT MAY
BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF SUCH HOLDER’S CIRCUMSTANCES AND
INCOME TAX SITUATION. ALL HOLDERS OF CLAIMS SHOULD CONSULT WITH THEIR TAX
ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES TO THEM OF THE TRANSACTIONS
CONTEMPLATED BY THE PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE,
LOCAL, OR NON-U.S. TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

 

90



--------------------------------------------------------------------------------

VIII.

CERTAIN RISK FACTORS TO BE CONSIDERED

Prior to voting to accept or reject the Plan, Holders of Claims should read and
carefully consider the risk factors set forth below, in addition to the other
information set forth in this Disclosure Statement together with any
attachments, exhibits, or documents incorporated by reference hereto. The risk
factors below should not be regarded as the only risks associated with the
Debtors’ businesses or the Plan and its implementation. Documents filed with the
SEC may contain important risk factors that differ from those discussed below,
and such risk factors are incorporated as if fully set forth herein and are a
part of this Disclosure Statement. Copies of any document filed with the SEC may
be obtained by visiting the SEC website at http://www.sec.gov.

 

  A.

Certain Bankruptcy Law Considerations

 

  1.

The Bankruptcy Process May Have an Adverse Effect on the Debtors’ Businesses,
Even If the Restructuring Transactions Are Successfully Consummated

While the Debtors believe that the Chapter 11 Cases will be of short duration
and will not be materially disruptive to their businesses, the Debtors cannot be
certain that this will be the case. Although the Plan is designed to minimize
the length of the Chapter 11 Cases, it is impossible to predict with certainty
the amount of time that one or more of the Debtors may spend in bankruptcy or to
assure the parties in interest that the Plan will be confirmed. Even if
confirmed on a timely basis, bankruptcy proceedings to confirm the Plan could
have an adverse effect on the Debtors’ ability to develop and execute their
business plan, their financial condition, and their liquidity. Among other
things, it is possible that bankruptcy proceedings could adversely affect the
Debtors’ relationships with their key customers and employees. The proceedings
will also involve additional expense and may divert some of the attention of the
Debtors’ management away from business operations.

 

  2.

Parties in Interest May Object to the Plan’s Classification of Claims and
Interests

Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
equity interest in a particular class only if such claim or equity interest is
substantially similar to the other claims or equity interests in such class. The
Debtors believe that the classification of the Claims and Interests under the
Plan complies with the requirements set forth in the Bankruptcy Code because the
Debtors created Classes of Claims and Interests each encompassing Claims or
Interests, as applicable, that are substantially similar to the other Claims or
Interests, as applicable, in each such Class. Nevertheless, there can be no
assurance that the Court will reach the same conclusion.

 

  3.

The Conditions Precedent to the Confirmation Date and/or Effective Date of the
Plan May Not Occur

As more fully set forth in Article IX of the Plan, the Confirmation Date and the
Effective Date of the Plan are subject to a number of conditions precedent. If
such conditions precedent are not met or waived, the Confirmation Date or the
Effective Date will not take place.

 

91



--------------------------------------------------------------------------------

  4.

The Debtors May Fail to Satisfy Voting Requirements

If votes are received in number and amount sufficient to enable the Court to
confirm the Plan, the Debtors intend to seek, as promptly as practicable
thereafter, Confirmation of the Plan. In the event that sufficient votes are not
received, the Debtors may seek to confirm an alternative chapter 11 plan or
proceed with a sale of all or substantially all of the Debtors’ assets pursuant
to section 363 of the Bankruptcy Code. There can be no assurance that the terms
of any such alternative chapter 11 plan or sale pursuant to section 363 of the
Bankruptcy Code would be similar or as favorable to the Holders of Allowed
Claims as those proposed in the Plan.

 

  5.

Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
Plan

The distributions available to Holders of Allowed Claims under the Plan can be
affected by a variety of contingencies, including, without limitation, whether
the Court orders certain Allowed Claims to be subordinated to other Allowed
Claims. The occurrence of any and all such contingencies, which could affect
distributions available to Holders of Allowed Claims under the Plan, will not
affect the validity of the vote taken by the Impaired Classes to accept or
reject the Plan or require any sort of revote by the Impaired Classes.

The estimated Claims and creditor recoveries set forth in this Disclosure
Statement are based on various assumptions, and the actual Allowed amounts of
Claims may significantly differ from the estimates. Should one or more of the
underlying assumptions ultimately prove to be incorrect, the actual Allowed
amounts of Claims may vary from the estimated Claims contained in this
Disclosure Statement. Moreover, the Debtors cannot determine with any certainty
at this time the number or amount of Claims that will ultimately be Allowed.
Such differences may materially and adversely affect, among other things, the
percentage recoveries to Holders of Allowed Claims under the Plan.

 

  6.

Releases, Injunctions, and Exculpation Provisions May Not Be Approved

Article VIII of the Plan provides for certain releases, injunctions, and
exculpations, including a release of liens and third-party releases that may
otherwise be asserted against the Debtors, Reorganized Debtors, or Released
Parties, as applicable. The releases, injunctions, and exculpations provided in
the Plan are subject to objection by parties in interest and may not be
approved. If the releases are not approved, certain Released Parties may
withdraw their support for the Plan.

 

  7.

The Debtors May Not Be Able to Secure Confirmation of the Plan

Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation
of a chapter 11 plan, and requires, among other things, findings by the Court
that: (a) such plan “does not unfairly discriminate” and is “fair and equitable”
with respect to any non-accepting classes; (b) confirmation of such plan is not
likely to be followed by a liquidation or a need for further financial
reorganization unless such liquidation or reorganization is contemplated by the
plan; and (c) the value of distributions to nonaccepting holders of claims and
equity interests within a particular class under such plan will not be less than
the value of distributions such holders would receive if the debtors were
liquidated under chapter 7 of the Bankruptcy Code.

 

92



--------------------------------------------------------------------------------

There can be no assurance that the requisite acceptances to confirm the Plan
will be received. Even if the requisite acceptances are received, there can be
no assurance that the Court will confirm the Plan. A non-accepting Holder of an
Allowed Claim might challenge either the adequacy of this Disclosure Statement
or whether the balloting procedures and voting results satisfy the requirements
of the Bankruptcy Code or Bankruptcy Rules. Even if the Court determines that
this Disclosure Statement, the balloting procedures, and voting results are
appropriate, the Court could still decline to confirm the Plan if it finds that
any of the statutory requirements for Confirmation are not met. If a chapter 11
plan of reorganization is not confirmed by the Court, it is unclear whether the
Debtors will be able to reorganize their business and what distributions, if
any, Holders of Allowed Claims would ultimately receive on account of such
Allowed Claims.

Confirmation of the Plan is also subject to certain conditions as described in
Article IX of the Plan. If the Plan is not confirmed, it is unclear what
distributions, if any, Holders of Allowed Claims will receive on account of such
Allowed Claims.

The Debtors, subject to the terms and conditions of the Plan and the
Restructuring Support Agreement, reserve the right to modify the terms and
conditions of the Plan as necessary for Confirmation. Any such modifications
could result in less favorable treatment of any non-accepting Class, as well as
any Class junior to such non-accepting Class, than the treatment currently
provided in the Plan. Such a less favorable treatment could include a
distribution of property with a lesser value than currently provided in the Plan
or no distribution whatsoever under the Plan.

 

  8.

Nonconsensual Confirmation

In the event that any impaired class of claims or interests does not accept a
chapter 11 plan, a court may nevertheless confirm a plan at the proponents’
request if at least one impaired class (as defined in section 1124 of the
Bankruptcy Code) has accepted the plan (with such acceptance being determined
without including the vote of any “insider” in such class), and, as to each
impaired class that has not accepted the plan, the court determines that the
plan “does not discriminate unfairly” and is “fair and equitable” with respect
to the dissenting impaired class(es). The Debtors believe that the Plan
satisfies these requirements, and the Debtors may request such nonconsensual
Confirmation in accordance with section 1129(b) of the Bankruptcy Code.
Nevertheless, there can be no assurance that the Court will reach this
conclusion. In addition, the pursuit of nonconsensual Confirmation or
Consummation of the Plan may result in, among other things, increased expenses
relating to professional compensation.

 

  9.

Risk of Termination of the Restructuring Support Agreement

The Restructuring Support Agreement contains certain provisions that give the
Consenting Creditors the ability to terminate the Restructuring Support
Agreement if various conditions are satisfied, such as the failure to meet of
the proposed milestones or the conversion of one or more of the Chapter 11 Cases
into a case under chapter 7 of the Bankruptcy Code. If

 

93



--------------------------------------------------------------------------------

the Consenting Creditors terminate the Restructuring Support Agreement, all
obligations of the Consenting Creditors under the Restructuring Support
Agreement will terminate. Termination of the Restructuring Support Agreement
could result in protracted Chapter 11 Cases, which could significantly and
detrimentally impact the Debtors’ relationships with vendors, employees, and
major customers.

 

  10.

Conversion into Cases Under Chapter 7 of the Bankruptcy Code

If no plan of reorganization can be confirmed, or if the Court otherwise finds
that it would be in the best interest of Holders of Claims and Interests, one or
more of the Chapter 11 Cases may be converted to cases under chapter 7 of the
Bankruptcy Code, pursuant to which a trustee would be appointed or elected to
liquidate the Debtors’ assets for distribution in accordance with the priorities
established by the Bankruptcy Code.

The Debtors believe that liquidation under chapter 7 would result in
significantly smaller distributions being made to creditors than those provided
for in a chapter 11 plan because of (a) the likelihood that the assets would
have to be sold or otherwise disposed of in a disorderly fashion over a short
period of time rather than reorganizing or selling in a controlled manner
affecting the business as a going concern, (b) additional administrative
expenses involved in the appointment of a chapter 7 trustee, and (c) additional
expenses and Claims, some of which would be entitled to priority, that would be
generated during the liquidation, including Claims resulting from the rejection
of Unexpired Leases and other Executory Contracts in connection with cessation
of operations. See the Liquidation Analysis attached hereto as Exhibit C for
further discussion of the effects that a chapter 7 liquidation would have on the
recoveries of Holders of Claims.

 

  B.

Additional Factors Affecting the Value of the Reorganized Debtors and Recoveries
Under the Plan

 

  1.

The Total Amount of Claims Could Be More than Projected

There can be no assurance that the estimated Allowed amount of Claims in certain
Classes will not be significantly more than what the Debtors have estimated,
which, in turn, could cause the value of distributions to each creditor to be
reduced substantially.

The Debtors cannot know with certainty, at this time, the number or amount of
General Unsecured Claims that will ultimately be Allowed. Accordingly, because
General Unsecured Claims under the Plan will be paid Pro Rata, the Debtors
cannot state with certainty what recoveries will be available to Holders of
Allowed General Unsecured Claims.

 

  2.

The Debtors Cannot Guarantee Recoveries or the Timing of Such Recoveries

Although the Debtors have disclosed projected recoveries in this Disclosure
Statement, it is possible that the amount of Allowed Claims will be materially
higher than any range of possible Allowed Claims the Debtors have considered to
date, and thus creditor recoveries could be materially reduced or eliminated. In
addition, the timing of actual distributions to Holders of Allowed Claims may be
affected by many factors that cannot be predicted. Therefore, the Debtors cannot
guarantee the timing of any recovery on an Allowed Claim.

 

94



--------------------------------------------------------------------------------

  3.

Projections and Other Forward-Looking Statements Are Not Assured, and Actual
Results May Vary

Certain of the information contained in this Disclosure Statement is, by nature,
forward-looking, and contains (i) estimates and assumptions which might
ultimately prove to be incorrect and (ii) projections which may be materially
different from actual future experiences. There are uncertainties associated
with any projections and estimates, and they should not be considered assurances
or guarantees of the amount of funds or the amount of Claims in the various
Classes that might be allowed.

 

  4.

Any Valuation of Any Assets to Be Distributed Under the Plan Is Speculative and
Could Potentially be Zero

Any valuation of any of the assets to be distributed under the Plan is
necessarily speculative, and the value of such assets could potentially be zero.
Accordingly, the ultimate value, if any, of these assets could materially
affect, among other things, recoveries to the Debtors’ creditors.

 

  5.

The Reorganized Debtors May Not Be Able to Achieve Their Projected Financial
Results

The Reorganized Debtors may not be able to achieve their projected financial
results. The financial projections set forth in this Disclosure Statement
represent the Debtors’ management team’s best estimate of the Debtors’ future
financial performance, which is necessarily based on certain assumptions
regarding the anticipated future performance of the Reorganized Debtors’
operations, as well as the United States and world economies in general, and the
industry segments in which the Debtors operate in particular. While the Debtors
believe that the financial projections contained in this Disclosure Statement
are reasonable, there can be no assurance that they will be realized. If the
Debtors do not achieve their projected financial results, the value of the New
Equity may be negatively affected and the Debtors may lack sufficient liquidity
to continue operating as planned after the Effective Date. Moreover, the
financial condition and results of operations of the Reorganized Debtors from
and after the Effective Date may not be comparable to the financial condition or
results of operations reflected in the Debtors’ historical financial statements.

 

  6.

The Reorganized Debtors May Not Be Able to Generate Sufficient Cash to Service
All of Their Indebtedness

The Reorganized Debtors’ ability to make scheduled payments on, or refinance
their debt obligations, depends on the Reorganized Debtors’ financial condition
and operating performance, which are subject to prevailing economic, industry,
and competitive conditions and to certain financial, business, legislative,
regulatory, and other factors beyond the Reorganized Debtors’ control. The
Reorganized Debtors may be unable to maintain a level of cash flow from
operating activities sufficient to permit the Reorganized Debtors to pay the
principal, premium, if any, and interest on their indebtedness.

 

95



--------------------------------------------------------------------------------

  C.

Risks Relating to the Debtors’ Business and Financial Condition

 

  1.

Risks Associated with the Debtors’ Business and Industry

The risks associated with the Debtors’ business and industry are more fully
described in the Debtors’ SEC filings, including:

 

  •  

Annual Report on Form 10-K for the fiscal year ended December 31, 2017, filed on
March 8, 2018 and amended on March 29, 2018 and April 27, 2018, including
portions of the definitive Proxy Statement on Schedule 14A filed on April 7,
2018 incorporated by reference therein;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2018,
filed on November 13, 2018;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2018,
filed on August 7, 2018;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2018,
filed on May 8, 2018; and

 

  •  

Current Reports on Form 8-K filed on November 7, 2018, October 31, 2018,
October 19, 2018, October 5, 2018, September 28, 2018, September 17, 2018,
August 31, 2018, August 15, 2018, July 31, 2018, July 10, 2018, June 22, 2018,
May 18, 2018, May 7, 2018, April 17, 2018, February 20, 2018, and February 1,
2018.

The risks associated with the Debtors’ business and industry described in the
Debtors’ filings with the SEC include, but are not limited to, the following:

 

  •  

domestic and foreign supplies of oil and natural gas;

 

  •  

price and quantity of foreign imports of oil and natural gas;

 

  •  

actions of the Organization of Petroleum Exporting Countries and other
state-controlled oil companies relating to oil and natural gas price and
production controls;

 

  •  

level of global oil and natural gas exploration and production activity;

 

  •  

the effects of government regulation and permitting and other legal
requirements;

 

  •  

costs associated with perfecting title for mineral rights;

 

  •  

competition in the oil and gas industry;

 

  •  

uncertainties in estimating oil and gas reserves and net present values of those
reserves;

 

96



--------------------------------------------------------------------------------

  •  

uncertainties in exploring for and producing oil and gas, including
exploitation, development, drilling and operating risks;

 

  •  

political conditions in or affecting other oil-producing and natural
gas-producing countries, including the current conflicts in the Middle East and
conditions in South America and Russia;

 

  •  

weather conditions;

 

  •  

technological advances affecting oil and natural gas production and consumption;
and

 

  •  

overall U.S. and global economic conditions.

 

  2.

Liquidity During and After the Chapter 11 Cases

Although the Debtors lowered their capital budget and reduced the scale of their
operations significantly, their business remains capital intensive. In addition
to the cash requirements necessary to fund ongoing operations, the Debtors have
incurred significant professional fees and other costs in connection with
preparing for and filing the Chapter 11 Cases and expect to continue to incur
significant professional fees and costs throughout the Chapter 11 Cases. The
Debtors believe that they will have sufficient cash on hand and cash flow from
operations to continue to fund the Reorganized Debtors’ operations after
emergence from chapter 11.

The Debtors’ current liquidity may not be sufficient to allow the Debtors to
satisfy their obligations related to the Chapter 11 Cases, proceed with the
confirmation of a chapter 11 plan of reorganization, and/or emerge from
bankruptcy. While the Debtors have an agreement in principal with the
Prepetition Term Loan Lenders on the terms of the Exit Facility, the Debtors can
provide no assurance that they will be able to secure interim financing or exit
financing, if needed, to meet their liquidity needs or, if sufficient funds are
available, that any financing offered to the Debtors will be on terms acceptable
to the Debtors.

 

  3.

Post-Effective Date Indebtedness

Following the Effective Date, the Reorganized Debtors will have significantly
reduced their outstanding secured indebtedness, but will still have $130 million
of debt outstanding. The Reorganized Debtors’ ability to service their debt
obligations will depend on, among other things, their future operating
performance, which depends partly on economic, financial, competitive, and other
factors beyond the Reorganized Debtors’ control. The Reorganized Debtors may not
be able to generate sufficient cash from operations to meet their debt service
obligations as well as fund necessary capital expenditures and investments. In
addition, if the Reorganized Debtors need to refinance their debt, obtain
additional financing, or sell assets or equity, they may not be able to do so on
commercially reasonable terms, if at all.

 

97



--------------------------------------------------------------------------------

  D.

Factors Relating to Securities to Be Issued Under the Plan

 

  1.

Market for Securities

New Parent will seek listing of the New Equity on the OTC Pink upon consummation
of the Plan. There can be no assurance that any public market for the New Equity
will exist in the future or that New Parent will be successful with such
listing. After the consummation of the Plan, New Parent may determine to obtain
a listing on a national exchange. OTC Pink is a significantly more limited
market than the national exchanges, and the quotation of the New Equity on the
OTC Pink may result in a less liquid market available for existing and potential
shareholders to trade shares of New Equity. This could further depress the
trading price of New Equity and could also have a long-term adverse effect on
New Parent’s ability to raise capital.

 

  2.

Limited Holders

As set forth above, after the Effective Date, the Combined Prepetition Second
Lien Noteholders will receive 100% of the New Equity (subject to dilution as set
forth herein). If such Holders of the New Equity were to act as a group, such
Holders would be in a position to control the outcome of all actions requiring
stockholder approval, including the election of directors, without the approval
of other stockholders. This concentration of ownership could also facilitate or
hinder a negotiated change of control of New Parent and, consequently, have an
impact upon the value of the New Equity.

 

  3.

New Parent Will Be a Holding Company

PetroQuest is a holding company, and as such, it conducts its operations
through, most of its assets are owned by, and its operating income and cash flow
are generated by, its subsidiaries. Upon the Effective Date, New Parent will
remain a holding company. Therefore, New Parent will be dependent upon cash
flows from its subsidiaries to meet its debt service and related
obligations. Contractual provisions or laws, as well as its subsidiaries’
financial conditions and operating requirements, may limit New Parent’s ability
to obtain, from such subsidiaries, the cash required to meet such debt service
or related obligations. Applicable tax laws may also subject such payments to
further taxation. The inability to obtain cash from its subsidiaries may limit
New Parent’s ability to meet its debt service and related obligations even
though there may be sufficient resources on a consolidated basis to satisfy such
obligations.

 

  4.

The New Second Lien PIK Notes Will Be Subordinated to the Exit Facility

On the Effective Date, the Combined Prepetition Second Lien Noteholders will
receive New Second Lien PIK Notes, which are structurally subordinated and rank
junior in right of payment to the Exit Facility. In the event of New Parent’s
bankruptcy, liquidation, reorganization or other winding up, the assets that
secure New Parent’s debt or guarantees will be available to pay obligations on
the New Second Lien PIK Notes only after the Exit Facility and any other future
senior secured debt has been repaid in full from these assets.

 

98



--------------------------------------------------------------------------------

  5.

Potential Dilution

The ownership percentage represented by the New Equity distributed on the
Effective Date under the Plan will be subject to dilution from the equity issued
in connection with the Management Incentive Plan, as well as the conversion of
any options, warrants, convertible securities, exercisable securities, or other
securities that may be issued post-emergence.

In the future, similar to all companies, additional equity financings or other
share issuances by the Reorganized Debtors could adversely affect the value of
the New Equity. The amount and dilutive effect of any of the foregoing could be
material.

 

  6.

Equity Interests Subordinated to the Reorganized Debtors’ Indebtedness

In any subsequent liquidation, dissolution, or winding up of the Reorganized
Debtors, the New Equity would rank below all debt claims against the Reorganized
Debtors. As a result, Holders of New Equity will not be entitled to receive any
payment or other distribution of assets upon the liquidation, dissolution, or
winding up of the Reorganized Debtors until after all the Reorganized Debtors’
obligations to their debt holders have been satisfied.

 

  7.

Implied Valuation of New Equity Not Intended to Represent the Trading Value of
the New Equity

The valuation of the Reorganized Debtors is not intended to represent the
trading value of New Equity in public or private markets and is subject to
additional uncertainties and contingencies, all of which are difficult to
predict. Actual market prices of such securities at issuance will depend upon,
among other things: (a) prevailing interest rates, (b) conditions in the
financial markets, (c) the anticipated initial securities holdings of
prepetition creditors, some of whom may prefer to liquidate their investment
rather than hold it on a long-term basis; and (d) other factors that generally
influence the prices of securities. The actual market price of the New Equity is
likely to be volatile. Many factors, including factors unrelated to the
Reorganized Debtors’ actual operating performance and other factors not possible
to predict, could cause the market price of the New Equity to rise and fall.
Accordingly, the implied value, stated herein and in the Plan, of the securities
to be issued does not necessarily reflect, and should not be construed as
reflecting, values that will be attained for the New Equity in the public or
private markets.

 

  E.

Additional Factors

 

  1.

The Debtors Could Withdraw the Plan

Subject to the terms of the Restructuring Support Agreement, and without
prejudice to the rights of any party thereto, the Plan may be revoked or
withdrawn prior to the Confirmation Date by the Debtors.

 

  2.

The Debtors Have No Duty to Update

The statements contained in this Disclosure Statement are made by the Debtors as
of the date hereof, unless otherwise specified herein, and the delivery of this
Disclosure Statement after that date does not imply that there has been no
change in the information set forth herein since that date. The Debtors have no
duty to update this Disclosure Statement unless otherwise ordered to do so by
the Court.

 

99



--------------------------------------------------------------------------------

  3.

No Representations Outside this Disclosure Statement Are Authorized

No representations concerning or related to the Debtors, the Chapter 11 Cases,
or the Plan are authorized by the Court or the Bankruptcy Code, other than as
set forth in this Disclosure Statement. Any representations or inducements made
to secure your acceptance or rejection of the Plan that are other than those
contained in, or included with, this Disclosure Statement should not be relied
upon in making the decision to accept or reject the Plan.

 

  4.

No Legal or Tax Advice Is Provided by this Disclosure Statement

The contents of this Disclosure Statement should not be construed as legal,
business, or tax advice. Each Holder of Claims or Interests should consult their
own legal counsel and accountant as to legal, tax, and other matters concerning
their Claim or Interest.

This Disclosure Statement is not legal advice to you. This Disclosure Statement
may not be relied upon for any purpose other than to determine how to vote on
the Plan or object to confirmation of the Plan.

 

  5.

No Admission Made

Nothing contained herein or in the Plan will constitute an admission of, or will
be deemed evidence of, the tax or other legal effects of the Plan on the Debtors
or Holders of Claims or Interests.

 

  6.

Certain Tax Consequences

For a discussion of certain tax considerations to the Debtors and certain
Holders of Claims in connection with the implementation of the Plan, see Section
VII of this Disclosure Statement.

 

IX.

VOTING PROCEDURES AND REQUIREMENTS

 

  A.

Parties Entitled to Vote

Under the Bankruptcy Code, only holders of claims or interests in “impaired”
classes are entitled to vote on a plan. Under section 1124 of the Bankruptcy
Code, a class of claims or interests is deemed to be “impaired” under a plan
unless (i) the plan leaves unaltered the legal, equitable, and contractual
rights to which such claim or interest entitles the holder thereof or
(ii) notwithstanding any legal right to an accelerated payment of such claim or
interest, the plan cures all existing defaults (other than defaults resulting
from the occurrence of events of bankruptcy) and reinstates the maturity of such
claim or interest as it existed before the default.

If, however, the holder of an impaired claim or interest will not receive or
retain any distribution under the plan on account of such claim or interest, the
Bankruptcy Code deems such holder to have rejected the plan, and, accordingly,
holders of such claims and interests are not

 

100



--------------------------------------------------------------------------------

entitled to vote on the plan. If a claim or interest is not impaired by the
plan, the Bankruptcy Code deems the holder of such claim or interest to have
accepted the plan and, accordingly, holders of such claims and interests are not
entitled to vote on the plan.

A vote may be disregarded if the Court determines, pursuant to section 1126(e)
of the Bankruptcy Code, that it was not solicited or procured in good faith or
in accordance with the provisions of the Bankruptcy Code.

The Bankruptcy Code defines “acceptance” of a plan by a class of claims as
acceptance by creditors in that class that hold at least two-thirds (2/3) in
dollar amount and more than one-half (1/2) in number of the claims that cast
ballots for acceptance or rejection of the plan.

The claims in the following classes (collectively, the “Voting Classes”) are
entitled to vote to accept or reject the Plan:

 

  •  

Class 5 – Prepetition Second Lien Notes Claims;

 

  •  

Class 6 – Prepetition Second Lien PIK Notes Claims; and

 

  •  

Class 7 – General Unsecured Claims.

The Holders of Claims in the Voting Classes are Impaired under the Plan and may,
in certain circumstances, receive a distribution under the Plan. Accordingly,
Holders of Claims in the Voting Classes have the right to vote to accept or
reject the Plan.

 

  B.

Voting Procedures

This Disclosure Statement, which is accompanied by a ballot or ballots
substantially in the forms attached to the Solicitation Procedures Order
(collectively, the “Ballots”, and each, a “Ballot”) to be used for voting on the
Plan, is being distributed to the Holders of Claims in those Classes that are
entitled to vote to accept or reject the Plan.

The order approving this Disclosure Statement is incorporated herein by
reference and should be read in conjunction with this Disclosure Statement and
in formulating a decision to vote to accept or reject the Plan.

 

THE DISCUSSION OF THE SOLICITATION AND VOTING PROCESS SET FORTH IN THIS
DISCLOSURE STATEMENT IS ONLY A SUMMARY.   PLEASE REFER TO THE AMENDED ORDER
(I) FINALLY APPROVING DISCLOSURE STATEMENT, (II) APPROVING PROCEDURES FOR
SOLICITATION AND TABULATION OF VOTES TO ACCEPT OR REJECT PLAN, AND
(III) GRANTING RELATED RELIEF [DOCKET NO. [        ]] (THE “SOLICITATION
PROCEDURES ORDER”) FOR A MORE COMPREHENSIVE DESCRIPTION OF THE SOLICITATION AND
VOTING PROCESS.

 

101



--------------------------------------------------------------------------------

  C.

Voting Deadline

Ballots will be provided to Holders of Claims in the Voting Classes entitled to
vote as of November 13, 2018 (the “Voting Record Date”) for such Holders to vote
to accept or reject the Plan. Because all other Classes are Unimpaired and
deemed to accept the Plan or Impaired and deemed to reject the Plan, only the
Voting Classes are entitled to vote to accept or reject the Plan.

Each Ballot contains detailed voting instructions and sets forth in detail,
among other things, the deadlines, procedures, and instructions for voting to
accept or reject the Plan, the Voting Record Date, the applicable standards for
tabulating Ballots, and instructions for, and the effect of, opting out of the
releases set forth in the Plan.

The Debtors have engaged Epiq Corporate Restructuring, LLC as their claims,
noticing, solicitation, and balloting agent (the “Voting Agent”) to assist in,
among other things, the transmission of voting materials and in the tabulation
of votes with respect to the Plan.

IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE VOTING
AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING DEADLINE ON
JANUARY 23, 2019, UNLESS EXTENDED BY THE DEBTORS AND THE REQUISITE CREDITORS. IF
YOU HOLD YOUR CLAIMS THROUGH A NOMINEE, PLEASE FOLLOW THE INSTRUCTIONS PROVIDED
BY YOUR NOMINEE FOR RETURNING YOUR VOTING INSTRUCTIONS. UNLESS OTHERWISE
INSTRUCTED, PLEASE RETURN YOUR BENEFICIAL HOLDER BALLOT TO YOUR NOMINEE OR YOUR
VOTE WILL NOT BE COUNTED.

EACH BALLOT ADVISES THAT CREDITORS WHO (A) VOTE TO ACCEPT THE PLAN OR (B) DO NOT
VOTE OR VOTE TO REJECT THE PLAN AND DO NOT ELECT TO OPT OUT OF THE RELEASE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN SHALL BE DEEMED TO HAVE
CONSENTED TO THE RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII OF THE PLAN AND UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED THE RELEASED PARTIES FROM ANY AND ALL CAUSES OF ACTION. CREDITORS
WHO DO NOT GRANT THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN WILL NOT
RECEIVE THE BENEFIT OF THE RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN.

 

102



--------------------------------------------------------------------------------

Ballots returnable to the Voting Agent must be returned by the Voting Deadline
with an original signed copy to:

 

If by email:

  

Via First Class Mail, Overnight Courier or Hand Delivery:

tabulation@epiqglobal.com and reference “PetroQuest – Master Ballot” in the
subject line.   

PetroQuest Energy, Inc.

Master Ballot Processing

c/o Epiq – Solicitation Team

777 Third Avenue, 12th Floor

New York, NY 10017

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY THE VOTING
AGENT NO LATER THAN JANUARY 23, 2019.

The delivery of an accepting Ballot pursuant to one of the procedures set forth
above will constitute the agreement of the creditor with respect to such Ballot
to accept (i) all of the terms of, and conditions to, this solicitation; and
(ii) the terms of the Plan including the injunction, releases, and exculpations
set forth therein. All parties in interest retain their right to object to
confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code,
subject to any applicable terms of the Restructuring Support Agreement.

 

  D.

Waivers of Defects and Irregularities

Unless otherwise directed by the Court, all questions as to the validity, form,
eligibility (including time of receipt), acceptance, and revocation or
withdrawals of Ballots will be determined by the Voting Agent and/or the
Debtors, as applicable, in consultation with the Requisite Creditors, which
determination will be final and binding. The Debtors reserve the right, in
consultation with the Requisite Creditors, to reject any and all Ballots
submitted by any of their respective creditors not in proper form, the
acceptance of which would, in the opinion of the Debtors or their counsel, as
applicable, be unlawful. The Debtors further reserve their respective rights, in
consultation with the Requisite Creditors, to waive any defects or
irregularities or conditions of delivery as to any particular Ballot by any of
their creditors. The interpretation (including the Ballot and the respective
instructions thereto) by the applicable Debtor, unless otherwise directed by the
Court, will be final and binding on all parties. The Debtors reserve the right,
with the consent of the Requisite Creditors, to accept any Ballot submitted
after the Voting Deadline.

Unless waived, any defects or irregularities in connection with deliveries of
Ballots must be cured within such time as the Debtors, in consultation with the
Requisite Creditors, determine, unless otherwise ordered by the Court. Neither
the Debtors nor any other person will be under any duty to provide notification
of defects or irregularities with respect to deliveries of Ballots nor will the
Debtors or any other person incur any liabilities for failure to provide such
notification. Unless otherwise directed by the Court, delivery of such Ballots
will not be deemed to have been made until such irregularities have been cured
or waived. Ballots previously furnished (and as to which any irregularities have
not theretofore been cured or waived) will be invalidated.

 

103



--------------------------------------------------------------------------------

X.

CONFIRMATION OF THE PLAN

 

  A.

Confirmation Hearing

Pursuant to sections 1128 and 1129 of the Bankruptcy Code, the Court has
scheduled a Confirmation Hearing to consider Confirmation of the Plan. The
Confirmation Hearing has been scheduled to be heard on January 30, 2019 at 1:00
p.m. (Prevailing Central Time) in Courtroom 400 of the United States Court for
the Southern District of Texas, located at 515 Rusk Street, Houston, Texas
77002. The Confirmation Hearing may be adjourned from time-to-time without
further notice except for the announcement of the adjournment date made at the
Confirmation Hearing or at any subsequent adjourned Confirmation Hearing.

In addition, the Court has set the deadline to object to the confirmation of the
Plan as January 23, 2019 at 12:00 p.m. (Prevailing Central Time) (the “Objection
Deadline”). Section 1128(b) of the Bankruptcy Code provides that any party in
interest may object to the confirmation of a plan. Objections and responses to
the Plan, if any, must be served and filed as to be received on or before the
Objection Deadline in the manner described below. For the avoidance of doubt, an
objection to the Plan filed with the Court will not be considered a vote to
reject the Plan.

 

  B.

Objections to Confirmation

Section 1128(b) of the Bankruptcy Code provides that any party in interest may
object to the confirmation of a plan. Any objection to confirmation of the Plan
must be in writing, must conform to the Bankruptcy Rules and the Local Rules,
must set forth the name of the objector, the nature and amount of Claims held or
asserted by the objector against, or Interests held by the objector in, the
Debtors’ estates or properties, the basis for the objection and the specific
grounds therefore, and must be filed with the Court, with a copy to the chambers
of the United States Bankruptcy Judge appointed to the Chapter 11 Cases,
together with proof of service thereof, and served upon the following parties,
including such other parties as the Court may order:

 

  1)

The Debtors and Counsel to the Debtors:

PetroQuest Energy, Inc.

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

Attn: Charles T. Goodson

– and –

 

104



--------------------------------------------------------------------------------

Porter Hedges LLP

1000 Main Street

Houston, Texas 77002

Attn:  John F. Higgins

E. James Cowen

 

  2)

The United States Trustee:

Office of the U.S. Trustee for the Southern District of Texas

515 Rusk Street, Suite 3516

Houston, Texas 77002

Attn: Hector Duran

 

  3)

Counsel to the Consenting Creditors:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael S. Stamer

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attn: Sarah Link Schultz

 

  4)

Counsel to the Creditors’ Committee:

Heller, Draper, Patrick, Horn & Manthey, L.L.C.

650 Poydras Street, Suite 2500

New Orleans, Louisiana 70130

Attn: William H. Patrick, III

UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE
CONSIDERED BY THE COURT.

 

  C.

Requirements for Confirmation of the Plan

The requirements for Confirmation of the Plan pursuant to section 1129(a) of the
Bankruptcy Code include, without limitation, whether:

 

  1)

the Plan complies with the applicable provisions of the Bankruptcy Code;

 

  2)

the Debtors have complied with the applicable provisions of the Bankruptcy Code;

 

105



--------------------------------------------------------------------------------

  3)

the Plan has been proposed in good faith and not by any means forbidden by law;

 

  4)

any payment made or to be made by the Debtors or by a person issuing securities
or acquiring property under the Plan, for services or for costs and expenses in
or in connection with the Chapter 11 Cases, or in connection with the Plan and
incident to the Chapter 11 Cases, has been disclosed to the Court, and any such
payment made before Confirmation of the Plan is reasonable, or if such payment
is to be fixed after Confirmation of the Plan, such payment is subject to the
approval of the Court as reasonable;

 

  5)

the Debtors have disclosed the identity and affiliations of any individual
proposed to serve, after Confirmation of the Plan, as a director or officer of
the Reorganized Debtors, an Affiliate of the Debtors participating in a Plan
with the Debtors, or a successor to the Debtors under the Plan, and the
appointment to, or continuance in, such office of such individual is consistent
with the interests of Holders of Claims and Interests and with public policy,
and the Debtors have disclosed the identity of any Insider who will be employed
or retained by the Reorganized Debtors, and the nature of any compensation for
such Insider;

 

  6)

with respect to each Class of Claims or Interests, each Holder of an Impaired
Claim or Interest has either accepted the Plan or will receive or retain under
the Plan, on account of such Holder’s Claim or Interest, property of a value, as
of the Effective Date of the Plan, that is not less than the amount such Holder
would receive or retain if the Debtors were liquidated on the Effective Date of
the Plan under chapter 7 of the Bankruptcy Code;

 

  7)

except to the extent the Plan meets the requirements of section 1129(b) of the
Bankruptcy Code (as discussed further below), each Class of Claims either has
accepted the Plan or is not Impaired under the Plan;

 

  8)

except to the extent that the Holder of a particular Claim has agreed to a
different treatment of such Claim, the Plan provides that Administrative Claims
and priority Claims, other than Priority Tax Claims, will be paid in full on the
Effective Date, and that Priority Tax Claims will receive either payment in full
on the Effective Date or deferred cash payments over a period not exceeding five
years after the Petition Date, of a value, as of the Effective Date of the Plan,
equal to the Allowed amount of such Priority Tax Claims;

 

  9)

at least one Class of Impaired Claims has accepted the Plan, determined without
including any acceptance of the Plan by any Insider holding a Claim in such
Class;

 

106



--------------------------------------------------------------------------------

  10)

Confirmation of the Plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the Debtors or any successor to
the Debtors under the Plan; and

 

  11)

all fees payable under section 1930 of title 28, as determined by the Court at
the Confirmation Hearing, have been paid or the Plan provides for the payment of
all such fees on the Effective Date of the Plan.

At the Confirmation Hearing, the Court will determine whether the Plan satisfies
all of the requirements of section 1129 of the Bankruptcy Code. The Debtors
believe that: (1) the Plan satisfies, or will satisfy, all of the necessary
statutory requirements of the Bankruptcy Code; (2) the Debtors have complied, or
will have complied, with all of the necessary requirements of the Bankruptcy
Code; and (3) the Plan has been proposed in good faith.

 

  D.

Best Interests Test/Liquidation Analysis

Section 1129(a)(7) of the Bankruptcy Code requires that a court find, as a
condition to confirmation, that a chapter 11 plan provides, with respect to each
impaired class, that each holder of a claim or an equity interest in such
impaired class either (1) has accepted the plan or (2) will receive or retain
under the plan property of a value that is not less than the amount that the
non-accepting holder would receive or retain if the debtors liquidated under
chapter 7 of the Bankruptcy Code. This requirement is referred to as the “best
interests test.”

This test requires a court to determine what the holders of allowed claims and
allowed equity interests in each impaired class would receive from a liquidation
of the debtor’s assets and properties in the context of a liquidation under
chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
interests of each impaired class, the value of the distributions from the
proceeds of the liquidation of the debtor’s assets and properties (after
subtracting the amounts attributable to the aforesaid claims) is then compared
with the value offered to such classes of claims and equity interests under the
plan.

Attached hereto as Exhibit C and incorporated herein by reference are
liquidation analyses (collectively, the “Liquidation Analysis”) prepared by the
Debtors with the assistance of the Debtors’ financial advisor. The Liquidation
Analysis provides the Debtors’ analysis with respect to separate liquidations of
each of PetroQuest and its Affiliates. As reflected in the Liquidation Analysis,
the Debtors believe that liquidation of the Debtors’ businesses under chapter 7
of the Bankruptcy Code would substantially reduce the value to be realized by
Holders of Claims as compared to distributions contemplated under the Plan.
Consequently, the Debtors and their management believe that Confirmation of the
Plan will provide a substantially greater return to Holders of Claims than such
Holders would receive in a liquidation under chapter 7 of the Bankruptcy Code.

The Debtors believe that any liquidation analysis is speculative, as it is
necessarily premised on assumptions and estimates which are inherently subject
to significant uncertainties and contingencies, many of which would be beyond
the control of the Debtors. The Liquidation Analysis provided in Exhibit C is
solely for the purpose of disclosing to Holders of Claims and Interests the
effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the

 

107



--------------------------------------------------------------------------------

assumptions set forth therein. There can be no assurance as to values that would
actually be realized in a chapter 7 liquidation nor can there be any assurance
that a Court will accept the Debtors’ conclusions or concur with such
assumptions in making its determinations under section 1129(a)(7) of the
Bankruptcy Code.

 

  E.

Feasibility

Section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate
that confirmation of a plan is not likely to be followed by the liquidation, or
the need for further financial reorganization, of the debtor or any successor to
the debtor (unless such liquidation or reorganization is proposed in such plan
of reorganization).

For purposes of determining whether the Plan meets this requirement, the
Debtors, with the assistance of Seaport Global Securities LLC, have analyzed
their ability to meet their obligations under the Plan. As part of this
analysis, the Debtors have prepared a projected consolidated income statement,
which includes the consolidated, projected, unaudited, financial statement
information of the Reorganized Debtors (collectively, the “Financial
Projections”) for the period beginning three years from the Effective Date. The
Financial Projections are based on an assumed Effective Date of December 31,
2018 and certain assumptions regarding the Debtors’ ability to obtain Exit
Financing. To the extent that the Effective Date occurs after December 31, 2018,
recoveries on account of Allowed Claims could be impacted. Creditors and other
interested parties should review Article VIII of this Disclosure Statement for a
discussion of certain factors that may affect the future financial performance
of the Reorganized Debtors.

The Financial Projections are attached hereto as Exhibit D and incorporated
herein by reference. Based upon the Financial Projections, the Debtors believe
they will be a viable operation following the Chapter 11 Cases and that
Confirmation of the Plan is not likely to be followed by liquidation or the need
for further reorganization.

 

  F.

Acceptance by Impaired Classes

The Bankruptcy Code requires, as a condition to confirmation, except as
described in the following section, that each class of claims or equity
interests impaired under a plan, accept the plan. A class that is not “impaired”
under a plan is deemed to have accepted the plan and, therefore, solicitation of
acceptances with respect to such a class is not required.7

Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class
of impaired claims as acceptance by holders of at least two-thirds in a dollar
amount and more than one-half in a number of allowed claims in that class,
counting only those claims that have actually voted to accept or to reject the
plan. Thus, a class of claims will have voted to accept the plan only if
two-thirds in amount and a majority in number actually cast their ballots in
favor of acceptance.

 

 

7 

A class of claims is “impaired” within the meaning of section 1124 of the
Bankruptcy Code unless the plan (a) leaves unaltered the legal, equitable and
contractual rights to which the claim or equity interest entitles the holder of
such claim or equity interest or (b) cures any default, reinstates the original
terms of such obligation, compensates the holder for certain damages or losses,
as applicable, and does not otherwise alter the legal, equitable, or contractual
rights to which such claim or equity interest entitles the holder of such claim
or equity interest.

 

108



--------------------------------------------------------------------------------

  G.

Additional Requirements for Nonconsensual Confirmation

Section 1129(b) of the Bankruptcy Code allows a court to confirm a plan even if
all impaired classes have not accepted it, provided that the plan has been
accepted by at least one impaired class, without consideration of any votes in
such class cast by insiders. Pursuant to section 1129(b) of the Bankruptcy Code,
notwithstanding an impaired class’s rejection or deemed rejection of the plan,
the plan will be confirmed, at the plan proponent’s request, in a procedure
commonly known as a “cramdown” so long as the plan does not “discriminate
unfairly” and is “fair and equitable” with respect to each class of claims or
equity interests that is impaired under, and has not accepted, the plan.

As described herein, certain Classes are deemed to reject the Plan under section
1126(g) of the Bankruptcy Code. Accordingly, the Debtors will request
Confirmation of the Plan, as it may be modified from time to time, under section
1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter, amend,
modify, revoke, or withdraw the Plan or any Plan Supplement document, including
the right to amend or modify the Plan or any Plan Supplement document to satisfy
the requirements of section 1129(b) of the Bankruptcy Code, subject to the terms
of the Restructuring Support Agreement.

 

  1.

No Unfair Discrimination

The “unfair discrimination” test applies to classes of claims or interests that
are of equal priority and are receiving different treatment under a plan. This
test does not require that the treatment be the same or equivalent, but that
such treatment is “fair.” In general, courts consider whether a plan
discriminates unfairly in its treatment of classes of claims of equal rank
(e.g., classes of the same legal character). Courts will take into account a
number of factors in determining whether a plan discriminates unfairly.

 

  2.

Fair and Equitable Test

The “fair and equitable” test applies to classes of different priority and
status (e.g., secured versus unsecured) and includes the general requirement
that no class of claims receive more than 100% of the allowed amount of the
claims in such class. As to dissenting classes, the test sets different
standards depending on the type of claims in such class. The Debtors believe
that the Plan satisfies the “fair and equitable” test as further explained
below.

The Debtors submit that the Plan is structured so that it does not “discriminate
unfairly” and satisfies the “fair and equitable” requirement of section 1129(b)
of the Bankruptcy Code. With respect to the unfair discrimination requirement,
all Classes under the Plan are provided treatment that is substantially
equivalent to the treatment that is provided to other Classes that have equal
rank. With respect to the fair and equitable requirement, no Class under the
Plan will receive more than 100% of the amount of Allowed Claims in that Class.
The Debtors believe that the Plan and the treatment of all Classes of Claims and
Interests under the Plan satisfy the foregoing requirements for nonconsensual
Confirmation of the Plan.

 

109



--------------------------------------------------------------------------------

  H.

Valuation of the Debtors

In conjunction with formulating the Plan and satisfying its obligations under
section 1129 of the Bankruptcy Code, the Debtors determined that it was
necessary to estimate the post-Confirmation going concern value of the Debtors.
The valuation analyses are set forth in Exhibit E attached hereto (together, the
“Valuation Analysis”) and incorporated herein by reference.

 

XI.

ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

The Debtors have evaluated several alternatives to the Plan. After studying
these alternatives, the Debtors have concluded that the Plan is the best
alternative and will maximize recoveries to parties in interest, assuming
Confirmation and Consummation of the Plan. If Confirmation and Consummation of
the Plan do not occur, the alternatives to the Plan are (i) the preparation and
presentation of an alternative plan of reorganization, (ii) a sale of some or
all of the Debtors’ assets pursuant to section 363 of the Bankruptcy Code, or
(iii) a liquidation of the Debtors’ assets under chapter 7 of the Bankruptcy
Code.

 

  A.

Alternative Plan of Reorganization

If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period
in which to file a plan of reorganization has expired, any other party in
interest) could attempt to formulate a different plan. Such a plan might involve
either a reorganization and continuation of the Debtors’ business or an orderly
liquidation of their assets. The Debtors, however, submit that the Plan, as
described herein, enables their creditors to realize the most value under the
circumstances.

 

  B.

Sale Under Section 363 of the Bankruptcy Code

If the Plan is not confirmed, the Debtors could seek from the Court, after
notice and a hearing, authorization to sell their assets under section 363 of
the Bankruptcy Code. Holders of Claims in Class 4, and in certain instances
Classes 5 and 6, would be entitled to credit bid on any property to which their
security interest is attached, and to offset their Claims against the purchase
price of the property. In addition, the security interests in the Debtors’
assets held by Holders of Claims in Classes 4, 5 and 6 would attach to the
proceeds of any sale of the Debtors’ assets. After these Claims are satisfied,
the remaining funds, if any, could be used to pay Holders of Claims and
Interests in Classes 7 through 11. Upon analysis and consideration of this
alternative, the Debtors do not believe a sale of their assets under section 363
of the Bankruptcy Code would yield a higher recovery for Holders of Claims than
the Plan.

 

  C.

Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

If no plan can be confirmed, the Chapter 11 Cases may be converted to cases
under chapter 7 of the Bankruptcy Code in which a trustee would be elected or
appointed to liquidate the assets of the Debtors for distribution to their
creditors in accordance with the priorities established by the Bankruptcy Code.
The effect a chapter 7 liquidation would have on the recovery of Holders of
Allowed Claims and Interests is set forth in the Liquidation Analysis attached
hereto as Exhibit C.

 

110



--------------------------------------------------------------------------------

The Debtors believe that liquidation under chapter 7 would result in smaller
distributions to creditors than those provided for in the Plan because of the
delay resulting from the conversion of the Chapter 11 Cases and the additional
administrative expenses associated with the appointment of a trustee and the
trustee’s retention of professionals who would be required to become familiar
with the many legal and factual issues in the Debtors’ Chapter 11 Cases.

 

XII.

CONCLUSION AND RECOMMENDATION

In the opinion of the Debtors, the Plan is preferable to all other available
alternatives and provides for a larger distribution to the Debtors’ creditors
than would otherwise result in any other scenario. Accordingly, the Debtors
recommend that Holders of Claims entitled to vote on the Plan vote to accept the
Plan and support Confirmation of the Plan.

Dated: December 20, 2018

Houston, Texas

 

PETROQUEST ENERGY, INC.

on behalf of itself and all other Debtors

/s/ Charles T. Goodson

Charles T. Goodson

President and Chief Executive Officer

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

 

111



--------------------------------------------------------------------------------

Exhibit A

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

In re:

 

PETROQUEST ENERGY, INC., et al.,

 

Debtors.1

  

§

§

§

§

§

§

§

  

 

Chapter 11

 

Case No. 18-36322 (DRJ)

 

(Jointly Administered)

DEBTORS’ FIRST AMENDED CHAPTER 11 PLAN OF REORGANIZATION

 

 

PORTER HEDGES LLP

 

John F. Higgins (TX 09597500)

Joshua W. Wolfshohl (TX 24038592)

M. Shane Johnson (TX 24083263)

1000 Main Street, 36th Floor

Houston, Texas 77002

 

PROPOSED ATTORNEYS FOR THE DEBTORS

 

Dated: December 20, 2018

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are as follows: PetroQuest Energy,
Inc. (0714), PetroQuest Energy, L.L.C. (2439), TDC Energy LLC (8877), PetroQuest
Oil & Gas, L.L.C. (1170), PQ Holdings LLC (7576), Pittrans Inc. (1747), and Sea
Harvester Energy Development, L.L.C. (5903). The address of the Debtors’
headquarters is: 400 E. Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana
70508.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
GOVERNING LAW      1   A.  

Defined Terms

     1   B.  

Rules of Interpretation

     18   C.  

Computation of Time

     19   D.  

Governing Law

     19   E.  

Reference to Monetary Figures

     19   F.  

Reference to the Debtors or the Reorganized Debtors

     19   G.  

Controlling Document

     19   ARTICLE II. ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, AND
PRIORITY CLAIMS      20   A.  

Administrative Claims

     20   B.  

Professional Compensation

     20   C.  

Priority Tax Claims

     21   D.  

Statutory Fees

     22   ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS     
22   A.  

Summary of Classification

     22   B.  

Treatment of Claims and Interests

     23   C.  

Special Provision Governing Unimpaired Claims

     28   D.  

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

     28   E.  

Elimination of Vacant Classes

     28   F.  

Voting Classes; Deemed Acceptance by Non-Voting Classes

     28   G.  

Subordinated Claims

     28   ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN      28   A.  

Restructuring Transactions

     28   B.  

Sources of Consideration for Plan Distributions

     29   C.  

Distributions to Holders of General Unsecured Claims

     31   D.  

Corporate Existence

     31   E.  

Vesting of Assets in the Reorganized Debtors

     31   F.  

Cancellation of Existing Securities

     32   G.  

Corporate Action

     33   H.  

New Organizational Documents

     34   I.  

Directors and Officers of the Reorganized Debtors

     34   J.  

Effectuating Documents; Further Transactions

     35   K.  

Exemption from Certain Taxes and Fees

     35   L.  

Preservation of Causes of Action

     35   M.  

Director and Officer Liability Insurance

     36   N.  

Management Incentive Plan

     36  

 



--------------------------------------------------------------------------------

O.

 

Employee and Retiree Benefits

     36  

P.

 

Fees and Expenses of the Consenting Creditors

     37  

Q.

 

Preservation of the Charging Lien of the Indenture Trustee

     38  

R.

 

Preservation of Royalty and Working Interests

     38  

S.

 

GUC Administrator

     38  

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     39  

A.

 

Assumption and Rejection of Executory Contracts and Unexpired Leases

     39  

B.

 

Claims Based on Rejection of Executory Contracts or Unexpired Leases

     39  

C.

 

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

     40  

D.

 

Insurance Policies

     41  

E.

 

Modifications, Amendments, Supplements, Restatements, or Other Agreements

     41  

F.

 

Reservation of Rights

     41  

G.

 

Nonoccurrence of Effective Date

     41  

H.

 

Contracts and Leases Entered into After the Petition Date

     42  

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS

     42  

A.

 

Timing and Calculation of Amounts to Be Distributed

     42  

B.

 

Delivery of Distributions and Undeliverable or Unclaimed Distributions

     42  

C.

 

Securities Registration Exemption

     45  

D.

 

Compliance with Tax Requirements

     45  

E.

 

Allocations

     46  

F.

 

No Postpetition Interest on Claims

     46  

G.

 

Setoffs and Recoupment

     46  

H.

 

Claims Paid or Payable by Third Parties

     46  

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
CLAIMS

     47  

A.

 

Allowance of Claims

     47  

B.

 

Claims and Interests Administration Responsibilities

     48  

C.

 

Estimation of Claims

     48  

D.

 

Adjustment to Claims Without Objection

     48  

E.

 

Disputed Claims Reserve

     49  

F.

 

Time to File Objections to Claims

     49  

G.

 

Disallowance of Claims

     49  

H.

 

Amendments to Claims

     50  

I.

 

No Distributions Pending Allowance

     50  

J.

 

Distributions After Allowance

     50  

K.

 

Single Satisfaction of Claims

     50  

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

     51  

A.

 

Compromise and Settlement of Claims, Interests, and Controversies

     51  

B.

 

Discharge of Claims and Termination of Interests

     52  

 

ii



--------------------------------------------------------------------------------

C.

 

Term of Injunctions or Stays

     52  

D.

 

Release of Liens

     52  

E.

 

Releases by the Debtors

     53  

F.

 

Releases by Holders of Claims and Interests

     54  

G.

 

Exculpation

     55  

H.

 

Injunction

     56  

I.

 

Protection Against Discriminatory Treatment

     56  

J.

 

Recoupment

     57  

K.

 

Subordination Rights

     57  

L.

 

Reimbursement or Contribution

     57  

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

     57  

A.

 

Conditions Precedent to the Confirmation Date

     57  

B.

 

Conditions Precedent to the Effective Date

     58  

C.

 

Waiver of Conditions

     59  

D.

 

Substantial Consummation

     59  

E.

 

Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective
Date

     59  

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

     60  

A.

 

Modification and Amendments

     60  

B.

 

Effect of Confirmation on Modifications

     60  

C.

 

Revocation or Withdrawal of the Plan

     60  

ARTICLE XI. RETENTION OF JURISDICTION

     60  

ARTICLE XII. MISCELLANEOUS PROVISIONS

     63  

A.

 

Immediate Binding Effect

     63  

B.

 

Additional Documents

     63  

C.

 

Dissolution of the Creditors’ Committee

     63  

D.

 

Reservation of Rights

     63  

E.

 

Successors and Assigns

     64  

F.

 

Service of Documents

     64  

G.

 

Term of Injunctions or Stays

     65  

H.

 

Entire Agreement

     65  

I.

 

Exhibits

     65  

J.

 

Nonseverability of Plan Provisions

     66  

K.

 

Votes Solicited in Good Faith

     66  

L.

 

Closing of Chapter 11 Cases

     66  

M.

 

Waiver or Estoppel

     66  

 

 

iii



--------------------------------------------------------------------------------

INTRODUCTION

PetroQuest Energy, Inc. and its Debtor affiliates, as Debtors and debtors in
possession, propose this plan of reorganization for the resolution of
outstanding Claims against, and Interests in, the Debtors. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in Article I.A hereof. Holders of Claims and Interests should refer to the
Disclosure Statement for a discussion of the Debtors’ history, businesses,
assets, results of operations, historical financial information, and projections
of future operations, as well as a summary and description of the Plan. The
Debtors are the proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code.

 

ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE,

ARE ENCOURAGED TO READ THE PLAN AND THE DISCLOSURE STATEMENT

IN THEIR ENTIRETY BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.

ARTICLE I.

DEFINED TERMS, RULES OF INTERPRETATION,

COMPUTATION OF TIME, AND GOVERNING LAW

A. Defined Terms

As used in the Plan, capitalized terms have the meanings set forth below.

1. “Administrative Claim” means a Claim for costs and expenses of administration
of the Debtors’ Estates pursuant to sections 503(b), 507(a)(2), or 507(b) of the
Bankruptcy Code, including: (a) the actual and necessary costs and expenses
incurred after the Petition Date and through the Effective Date of preserving
the Estates and operating the businesses of the Debtors; (b) Professional Fee
Claims; and (c) all Allowed requests for compensation or expense reimbursement
for making a substantial contribution in the Chapter 11 Cases pursuant to
sections 503(b)(3), (4), and (5) of the Bankruptcy Code.

2. “Administrative Claims Bar Date” means the deadline for Filing requests for
payment of Administrative Claims, which: (a) with respect to Administrative
Claims other than Professional Fee Claims, shall be 30 days after the Effective
Date; and (b) with respect to Professional Fee Claims, shall be 45 days after
the Effective Date.

3. “Affiliate” shall have the meaning set forth in section 101(2) of the
Bankruptcy Code.

4. “Allowed” means with respect to any Claim against a Debtor, except as
otherwise provided herein: (a) a Claim that is evidenced by a Proof of Claim or
request for payment of an Administrative Claim Filed by the Claims Bar Date,
Administrative Claims Bar Date, Governmental Bar Date, or deadline for Filing
Proofs of Claim based on the Debtors’ rejection of the Executory Contracts or
Unexpired Leases, as applicable (or for which Claim under the Plan, under the
Bankruptcy Code, or pursuant to a Final Order a Proof of Claim is not or shall
not be required to be Filed); (b) a Claim that is listed in the Schedules as not
contingent, not unliquidated, and not disputed, and for which no Proof of Claim,
as applicable, has been timely Filed; or (c) a

 



--------------------------------------------------------------------------------

Claim Allowed pursuant to the Plan or a Final Order of the Court; provided that
with respect to a Claim described in clauses (a) and (b) above, such Claim shall
be considered Allowed only if and to the extent that with respect to such Claim
no objection to the allowance thereof has been interposed and the applicable
period of time fixed by the Plan to File an objection has passed, or such an
objection is so interposed and the Claim, as applicable, shall have been Allowed
by a Final Order. Any Claim that has been or is hereafter listed in the
Schedules as contingent, unliquidated, or disputed, and for which no Proof of
Claim is or has been timely Filed, is not considered Allowed and shall be
expunged without further action by the Debtors and without further notice to any
party or action, approval, or order of the Court. Notwithstanding anything to
the contrary herein, no Claim of any Entity subject to section 502(d) of the
Bankruptcy Code shall be deemed Allowed unless and until such Entity pays in
full the amount that it owes such Debtor or Reorganized Debtor, as applicable.
For the avoidance of doubt, a Proof of Claim or request for payment of an
Administrative Claim Filed after the Claims Bar Date, Administrative Claims Bar
Date, Governmental Bar Date, or deadline for Filing Proofs of Claim based on the
Debtors’ rejection of the Executory Contracts or Unexpired Leases, as
applicable, shall not be Allowed for any purposes whatsoever absent entry of a
Final Order allowing such late-filed Claim. “Allow” and “Allowing” shall have
correlative meanings.

5. “Avoidance Actions” means any and all actual or potential Claims and Causes
of Action to avoid a transfer of property or an obligation incurred by the
Debtors arising under chapter 5 of the Bankruptcy Code, including sections 544,
545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar or
related state or federal statutes and common law, including fraudulent transfer
laws.

6. “Bankruptcy Code” means title 11 of the United States Code, as amended and in
effect during the pendency of the Chapter 11 Cases.

7. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of the
Judicial Code and the general, local, and chambers rules of the Court other than
the Local Rules.

8. “Bar Date Order” means the order entered by the Court setting the Claims Bar
Date and the Governmental Bar Date [Docket No. 272].

9. “Business Day” means any day, other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

10. “Cash” means the legal tender of the United States of America or the
equivalent thereof.

11. “Cash Collateral” shall have the meaning set forth in section 363(a) of the
Bankruptcy Code.

12. “Cash Collateral Order” means the Final Order entered by the Court
authorizing the Debtors to, on a final basis, use Cash Collateral.

 

2



--------------------------------------------------------------------------------

13. “Causes of Action” means any action, claim, cause of action, controversy,
demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account, defense, offset, power, privilege, license, and
franchise of any kind or character whatsoever, whether known, unknown,
contingent or non-contingent, matured or unmatured, suspected or unsuspected,
liquidated or unliquidated, disputed or undisputed, secured or unsecured,
assertable directly or derivatively, whether arising before, on, or after the
Petition Date, in contract or in tort, in law, or in equity or pursuant to any
other theory of law. For the avoidance of doubt, a “Cause of Action” includes:
(a) any right of setoff, counterclaim, or recoupment and any claim for breach of
contract or for breach of duties imposed by law or in equity; (b) the right to
object to Claims or Interests; (c) any Claim pursuant to section 362 or chapter
5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake,
duress, and usury; and any other defenses set forth in section 558 of the
Bankruptcy Code; and (e) any state or foreign law fraudulent transfer or similar
claim.

14. “Chapter 11 Cases” means (a) when used with reference to a particular
Debtor, the case pending for that Debtor under chapter 11 of the Bankruptcy Code
in the Court and (b) when used with reference to all of the Debtors, the
procedurally consolidated and jointly administered chapter 11 cases pending for
the Debtors in the Court.

15. “Charging Lien” means any Lien or other right to payment arising prior to
the Effective Date pursuant to which the Indenture Trustee is entitled, under
the terms of its Indenture or any related or ancillary document, instrument,
agreement or principle of law, to receive payment of its fees, costs and
expenses prior to payment of any distributions under the Plan owing to the
Holders of the Notes issued under such Indenture, which Lien or other priority
in payment shall be deemed a separate right and Claim of the Indenture Trustee
arising under the Plan.

16. “Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code.

17. “Claims Bar Date” means January 15, 2019, established pursuant to the Bar
Date Order, that Claims other than Administrative Claims and Claims held by
Governmental Units, must be Filed.

18. “Claims Objection Deadline” means the deadline for objecting to a Claim
against a Debtor, which shall be on the date that is the later of (a) 180 days
after the Effective Date and (b) such other period of limitation as may be fixed
by the Debtors or the Reorganized Debtors, as applicable, or by an order of the
Court for objecting to such Claims.

19. “Claims Register” means the official register of Claims against and
Interests in the Debtors maintained by the Notice and Claims Agent.

20. “Class” means a category of Claims against or Interests in the Debtors as
set forth in Article III hereof pursuant to section 1122(a) of the Bankruptcy
Code.

21. “Collateral Trust Agreement” means the Collateral Trust Agreement, dated as
of February 17, 2016, by and among PetroQuest, PQE, TDC, and the Indenture
Trustee, as amended, modified, or supplemented from time to time.

22. “Combined Consenting Second Lien Noteholders” means the Consenting Second
Lien Noteholders and the Consenting Second Lien PIK Noteholders.

 

3



--------------------------------------------------------------------------------

23. “Combined Prepetition Second Lien Noteholders” means the Prepetition Second
Lien Noteholders and the Prepetition Second Lien PIK Noteholders.

24. “Commitment Parties” means the MacKay Funds and the Corre Funds.

25. “Confirmation” means the entry of the Confirmation Order on the docket of
the Chapter 11 Cases.

26. “Confirmation Date” means the date upon which the Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.

27. “Confirmation Hearing” means the hearing or hearings held by the Court to
consider Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code.

28. “Confirmation Order” means the order of the Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

29. “Consenting Creditors” means the Consenting Term Loan Lenders and the
Combined Consenting Second Lien Noteholders.

30. “Consenting Creditors Fee Escrow Account” means an interest-bearing account
in an amount equal to the Consenting Creditors Fee Reserve Amount and funded by
the Debtors on the Effective Date, pursuant to Article IV.P.

31. “Consenting Creditors Fee Reserve Amount” means the total amount of
Consenting Creditors Fees reasonably estimated in accordance with Article IV.P.

32. “Consenting Creditors Fees” means, to the extent not already authorized
pursuant to the Cash Collateral Order or other order of the Court, and except
with respect to the Debtors and the Creditors’ Committee, the reasonable and
documented fees and expenses incurred on or after the Petition Date of the
Consenting Creditors Professionals.

33. “Consenting Creditors Professionals” means (i) Akin Gump Strauss Hauer &
Feld LLP, as counsel to the Consenting Creditors, (ii) Houlihan Lokey, Inc., as
financial advisor to the Consenting Creditors, and (iii) Reed Smith LLP, as
counsel to the Indenture Trustee.

34. “Consenting Second Lien Noteholders” means the Prepetition Second Lien
Noteholders that are party to the Restructuring Support Agreement.

35. “Consenting Second Lien PIK Noteholders” means the Prepetition Second Lien
PIK Noteholders that are party to the Restructuring Support Agreement.

36. “Consenting Term Loan Lenders” means the Prepetition Term Loan Lenders that
are party to the Restructuring Support Agreement.

37. “Consummation” means the occurrence of the Effective Date.

 

4



--------------------------------------------------------------------------------

38. “Corre Funds” means Corre Opportunities Qualified Master Fund, LP, Corre
Opportunities II Master Fund, LP, Corre Horizon Interim Fund LLC, any funds
related to the foregoing that are signatories to the Restructuring Support
Agreement, and any of such funds’ successors or assigns.

39. “Court” means the United States Bankruptcy Court for the Southern District
of Texas having jurisdiction over the Chapter 11 Cases, and, to the extent of
the withdrawal of any reference under 28 U.S.C. § 157 and/or the General Order
of the District Court pursuant to 28 U.S.C. § 151, the United States District
Court for the Southern District of Texas.

40. “Creditors’ Committee” means the official committee of unsecured creditors
appointed in the Chapter 11 Cases pursuant to section 1102(a) of the Bankruptcy
Code on November 20, 2018 [Docket No. 141].

41. “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under an
Executory Contract or Unexpired Lease at the time such contract or lease is
assumed by the Debtor pursuant to section 365 of the Bankruptcy Code.

42. “Cure Notice” means a notice of a proposed amount to be paid on account of a
Cure Claim in connection with an Executory Contract or Unexpired Lease to be
assumed or assumed and assigned under the Plan pursuant to section 365 of the
Bankruptcy Code, which notice shall include (a) procedures for objecting to
proposed assumptions or assumptions and assignments of Executory Contracts and
Unexpired Leases, (b) Cure Claims to be paid in connection therewith, and
(c) procedures for resolution by the Court of any related disputes.

43. “D&O Liability Insurance Policies” means all unexpired directors’,
managers’, and officers’ liability insurance policies (including any “tail
policy”) of any of the Debtors with respect to directors, managers, officers,
and employees of the Debtors.

44. “Debt Documents” means, as the context may require, the “Loan Documents” as
defined in the Prepetition Term Loan Agreement, and the “Note Documents” as
defined in each of the Prepetition Second Lien Indenture and the Prepetition
Second Lien PIK Indenture.

45. “Debtors” means, collectively, the following: PetroQuest, PQE, TDC, POG, PQ
Holdings, Pittrans, and Sea Harvester.

46. “Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions and shall include, without limitation:
(a) the Restructuring Support Agreement and all exhibits thereto; (b) the Plan
(including the Plan Supplement and all exhibits thereto, including, without
limitation, the New Organizational Documents and the Registration Rights
Agreement) and the Confirmation Order; (c) the Disclosure Statement; (d) the
motion to approve the Disclosure Statement, the order approving the Disclosure
Statement, and the solicitation materials with respect to the Plan; (e) the
motion seeking assumption of the Debtors’ obligation under the Restructuring
Support Agreement to pay the fees, costs, and documented out of pocket expenses
of the Consenting Creditors Professionals; (f) the New Second Lien PIK Notes
Documents; (g) the Exit Facility and the Exit Facility Documents; (h) the motion
seeking authority for the Debtors to use the cash collateral of the Prepetition
Term Loan Lenders and the Combined Prepetition Second Lien Noteholders and any
interim and final

 

5



--------------------------------------------------------------------------------

orders related thereto; (i) the first day motions, second day motions, and
orders of the Court approving any first day motions or second day motions; (j) a
3-year business plan for the Debtors; and (k) any other documents, instruments,
schedules or exhibits described in, related to, contemplated in, or necessary to
implement, each of the foregoing. Any document that is included within this
definition of “Definitive Documentation,” including any amendment, supplement,
or modification thereof, shall be in form and substance acceptable to the
Debtors and the Requisite Creditors.

47. “Disallowed” means, with respect to any Claim, or any portion thereof, that
such Claim, or any portion thereof, is not Allowed.

48. “Disbursing Agent” means, on the Effective Date, the Reorganized Debtors,
their agent, or any Entity or Entities designated by the Reorganized Debtors,
including the Indenture Trustee in accordance with Art. VI.B.1.d, to make or
facilitate distributions that are to be made pursuant to the Plan, except for
distributions to Holders of General Unsecured Claims.

49. “Disclosure Statement” means the Second Amended Disclosure Statement for the
Debtors’ First Amended Chapter 11 Plan of Reorganization, dated as of
December 20, 2018, as may be amended, supplemented, or modified from time to
time, including all exhibits and schedules thereto and references therein that
relate to the Plan, that is prepared and distributed in accordance with the
Bankruptcy Code, the Bankruptcy Rules, and any other applicable law.

50. “Disputed Claim” means a Claim that is not yet Allowed.

51. “Disputed Claims Reserve” means a reserve of Cash that may be funded on or
after the Effective Date pursuant to Article VII.E hereof.

52. “Distribution Record Date” means, other than with respect to the Second Lien
Notes Claims, the date for determining which Holders of Allowed Claims are
eligible to receive distributions pursuant to the Plan, which shall be the date
that the Confirmation Order is entered by the Court, or such other date
specified in the Confirmation Order. For the avoidance of doubt, distributions
to the Second Lien Notes Claims shall be made pursuant to the surrender of the
underlying notes, on or as soon as practicable after the Effective Date;
provided, however, that no Distribution Record Date shall apply to publicly held
securities if distribution of such securities will be effectuated through DTC
and shall be made through the facilities of the DTC in accordance with the
customary practices of DTC for a mandatory distribution.

53. “DTC” means The Depository Trust Company.

54. “Effective Date” means the date that is a Business Day selected by the
Debtors and the Requisite Creditors, on which: (a) no stay of the Confirmation
Order is in effect; (b) all conditions precedent specified in Article IX.B have
been satisfied or waived (in accordance with Article IX.C); and (c) the Plan is
declared effective.

55. “Entity” shall have the meaning set forth in section 101(15) of the
Bankruptcy Code.

 

6



--------------------------------------------------------------------------------

56. “Estate” means, as to each Debtor, the estate created for the Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

57. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

58. “Exculpated Party” means the Debtors, the Reorganized Debtors, each of the
Debtors’ and the Reorganized Debtors’ current and former Affiliates, and each of
the Debtors’ and the Reorganized Debtors’ and their current and former
Affiliates’ current and former directors, managers, officers, managed accounts
and funds, predecessors, successors, and assigns, subsidiaries, and each of
their respective current and former officers, directors, managers, principals,
members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
each solely in their capacity as such.

59. “Executory Contract” means a contract to which one or more of the Debtors is
a party that is subject to assumption or rejection under section 365 or 1123 of
the Bankruptcy Code.

60. “Exit Facility” means a new credit facility or credit facilities among
PetroQuest, PQE, the lenders party thereto, and the Exit Facility Agent, on the
terms and conditions set forth in the Exit Facility Documents, which terms and
conditions shall be consistent with Exhibit B of the Restructuring Support
Agreement and otherwise acceptable to the Debtors and the Requisite Creditors.

61. “Exit Facility Agent” means the administrative agent and collateral agent
under the Exit Facility, or any successor thereto, solely in its capacity as
such.

62. “Exit Facility Commitment Letter” means the commitment letter entered into
by the Commitment Parties in connection with the Exit Facility pursuant to which
the Commitment Parties agree to backstop the Exit Facility as described in
Article IV.B.3 herein, which terms and conditions shall be acceptable to the
Debtors and the Requisite Creditors.

63. “Exit Facility Documents” means the Exit Facility, the Exit Facility
Commitment Letter, and any other guarantee, security, and relevant documentation
with respect to the Exit Facility, each in form and substance acceptable to the
Debtors and the Requisite Creditors.

64. “Federal Judgment Rate” means the federal judgment rate in effect as of the
Petition Date, compounded annually.

65. “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11
Cases with the Court or, with respect to the filing of a Proof of Claim or proof
of Interest, the Notice and Claims Agent or the Court through the PACER or
CM/ECF website.

66. “Final Order” means (i) an order or judgment of the Court, as entered on the
docket in any Chapter 11 Case (or any related adversary proceeding or contested
matter) or the docket of any other court of competent jurisdiction, or (ii) an
order or judgment of any other court having jurisdiction over any appeal from
(or petition seeking certiorari or other review of) any order or judgment
entered by the Court (or any other court of competent jurisdiction, including in
an appeal

 

7



--------------------------------------------------------------------------------

taken) in the Chapter 11 Cases (or in any related adversary proceeding or
contested matter), in each case that has not been reversed, stayed, modified, or
amended, and as to which the time to appeal, or seek certiorari or move for a
new trial, reargument, or rehearing has expired according to applicable law and
no appeal or petition for certiorari or other proceedings for a new trial,
reargument, or rehearing has been timely taken, or as to which any appeal that
has been taken or any petition for certiorari that has been or may be timely
Filed has been withdrawn or resolved by the highest court to which the order or
judgment was appealed or from which certiorari was sought or the new trial,
reargument, or rehearing shall have been denied, resulted in no modification of
such order, or has otherwise been dismissed with prejudice; provided, however,
that the possibility a motion under Rule 60 of the Federal Rules of Civil
Procedure, or any analogous rule under the Bankruptcy Rules or the Local Rules,
may be Filed relating to such order shall not prevent such order from being a
Final Order.

67. “First Lien Claims” means, collectively, Claims against the Debtors arising
under the Prepetition Term Loan Agreement.

68. “General Unsecured Claim” means any Unsecured Claim against any Debtor
(including, for the avoidance of doubt, any Claim arising from the rejection of
an Executory Contract or Unexpired Lease and the Second Lien Deficiency Claims)
that is not otherwise paid in full or otherwise satisfied during the Chapter 11
Cases pursuant to an order of the Court, other than a Priority Tax Claim, an
Other Priority Claim, a Section 510(b) Claim, or an Intercompany Claim.

69. “General Unsecured Claims Distribution” means $400,000 in Cash, less the
reasonable out of pocket expenses of the GUC Administrator, including, without
limitation, the fees and expenses of the GUC Administrator’s counsel.

70. “Governmental Unit” shall have the meaning set forth in section 101(27) of
the Bankruptcy Code.

71. “Governmental Bar Date” means May 5, 2019, the date established pursuant to
the Bar Date Order by which Proofs of Claim of Governmental Units must be Filed.

72. “GUC Administrator” means the Entity designated by the Debtors and the
Requisite Creditors, in consultation with the Creditors’ Committee, and
identified at or prior to the Confirmation Hearing, to, among other things,
(a) object to General Unsecured Claims, (b) administer the General Unsecured
Claims allowance process, and (c) authorize distributions to Holders of General
Unsecured Claims from the General Unsecured Claims Distribution, in each case,
as set forth in the Plan and the GUC Administrator Agreement.

73. “GUC Administrator Agreement” means the agreement governing the GUC
Administrator’s duties and responsibilities to be Filed as part of the Plan
Supplement.

74. “Holder” means any Person or Entity holding a Claim or an Interest.

75. “Impaired” means, with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is not Unimpaired.

 

8



--------------------------------------------------------------------------------

76. “Indenture Trustee” means Wilmington Trust, National Association as the
Prepetition Second Lien Trustee and the Prepetition Second Lien PIK Trustee.

77. “Indentures” means the Prepetition Second Lien Indenture and the Prepetition
Second Lien PIK Indenture.

78. “Insider” has the meaning set forth in section 101(31) of the Bankruptcy
Code.

79. “Intercompany Claim” means any Claim held by one Debtor against another
Debtor.

80. “Intercompany Interest” means an Interest in one Debtor held by another
Debtor.

81. “Interests” means the common stock, preferred stock, limited liability
company interests, and any other equity, ownership, or profits interests of any
Debtor, including, without limitation, the PetroQuest Preferred Stock and the
PetroQuest Common Stock, and options, warrants, rights, or other securities or
agreements to acquire the common stock, preferred stock, limited liability
company interests, or other equity, ownership, or profits interests of any
Debtor (whether or not arising under or in connection with any employment
agreement), including any Claim against the Debtors that is subject to
subordination pursuant to section 510(b) of the Bankruptcy Code arising from or
related to any of the foregoing.

82. “Interim Compensation Order” means the order entered by the Court
establishing procedures for compensation of Professionals.

83. “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§
1–4001.

84. “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy
Code.

85. “Local Rules” means the Local Rules of Bankruptcy Practice and Procedure of
the United States Bankruptcy Court for the Southern District of Texas.

86. “MacKay Funds” means any funds or accounts to which MacKay Shields LLC has
sole investment or voting discretion that are or become signatories to the
Restructuring Support Agreement and any of the foregoing funds’ or accounts’
successors or assigns.

87. “Management Equity Pool” means the New Equity (on a fully diluted basis as
of the Effective Date) reserved under the Management Incentive Plan after the
New Equity is issued pursuant to the Put Option Premium and to Holders of Second
Lien Notes Claims, 9% of which will be allocated by the New Parent Board to the
management of the Reorganized Debtors no later than the Effective Date on the
terms and conditions set forth in the MIP Term Sheet, and 200,000 shares of
which will be granted following the Effective Date to such persons, at such
times and subject to such terms and conditions as are determined by the New
Parent Board. For the avoidance of doubt, the total New Equity reserved under
the Management Incentive Plan will be calculated after the New Equity is issued
pursuant to the Put Option Premium and will dilute both the New Equity issued
pursuant to the Put Option Premium and the New Equity issued to Holders of
Second Lien Notes Claims.

 

9



--------------------------------------------------------------------------------

88. “Management Incentive Plan” means that certain post-Effective Date
management incentive plan, pursuant to which the Management Equity Pool shall be
reserved and allocated as part of the compensation provided to the Reorganized
Debtors’ management on the terms and conditions set forth in the MIP Term Sheet.

89. “MIP Term Sheet” means the term sheet attached as Exhibit D to the
Restructuring Support Agreement detailing the terms of the Management Incentive
Plan.

90. “New Boards” means the initial board of directors, members, or managers, as
applicable, of each Reorganized Debtor, including the New Parent Board, as
designated in accordance with Article IV.I.

91. “New Equity” means the common stock, par value $0.01 per share, of New
Parent to be issued pursuant to the Plan on the Effective Date.

92. “New Organizational Documents” means the form of the certificates or
articles of incorporation, bylaws, limited liability company agreement, or such
other applicable formation, constitutional, or organizational documents of each
of the Reorganized Debtors, which forms shall be included in the Plan Supplement
and shall be consistent in all respects with the Registration Rights Agreement
and the Governance Term Sheet attached as Exhibit F to the Restructuring Support
Agreement.

93. “New Parent” means PetroQuest or any successor thereto, by merger,
consolidation, or otherwise, on or after the Effective Date.

94. “New Parent Board” means the initial board of directors of New Parent, as
determined pursuant to Article IV.I.

95. “New Second Lien PIK Indenture” means that certain Indenture dated as of the
Effective Date (as amended or supplemented from time to time) among PetroQuest,
as borrower, PQE and TDC as guarantors, and the New Second Lien PIK Trustee.

96. “New Second Lien PIK Notes” means the 10% Second Lien Senior Secured PIK
Notes due 2024 issued pursuant to the New Second Lien PIK Indenture, which New
Second Lien PIK Notes shall be consistent with Exhibit C of the Restructuring
Support Agreement and otherwise acceptable to the Debtors and the Requisite
Creditors.

97. “New Second Lien PIK Notes Documents” means the New Second Lien PIK
Indenture and any other guarantee, security, and relevant documentation with
respect to the New Second Lien PIK Notes, each in form and substance acceptable
to the Requisite Creditors.

98. “New Second Lien PIK Trustee” means Wilmington Trust, National Association
as the Trustee and Collateral Trustee under the New Second Lien PIK Indenture.

99. “Notes” means the Prepetition Second Lien Notes and the Prepetition Second
Lien PIK Notes.

 

10



--------------------------------------------------------------------------------

100. “Notice and Claims Agent” means Epiq Corporate Restructuring, LLC, the
notice, claims, and solicitation agent retained by the Debtors in the Chapter 11
Cases.

101. “Other Priority Claim” means any Claim against a Debtor other than an
Administrative Claim or a Secured Tax Claim entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code, to the extent such claim
has not already been paid during the Chapter 11 Cases.

102. “Other Secured Claim” means any Secured Claim other than the following:
(a) First Lien Claims; (b) Second Lien Notes Claims; or (c) Secured Tax Claims.
For the avoidance of doubt, “Other Secured Claims” includes any Claim against a
Debtor, arising under, derived from, or based upon any letter of credit issued
for the account of one or more Debtors, the reimbursement obligation for which
is either secured by a Lien or is subject to a valid right of setoff pursuant to
section 553 of the Bankruptcy Code.

103. “Person” shall have the meaning set forth in section 101(41) of the
Bankruptcy Code.

104. “Petition Date” means November 6, 2018, the date on which each Debtor Filed
its voluntary petition for relief commencing the Chapter 11 Cases.

105. “PetroQuest” means PetroQuest Energy, Inc., a Delaware corporation.

106. “PetroQuest Common Stock” means PetroQuest’s authorized and issued common
stock, par value $.001 per share, outstanding as of the Petition Date.

107. “PetroQuest Interests” means, collectively, any Interests in PetroQuest,
including the PetroQuest Common Stock and PetroQuest Preferred Stock.

108. “POG” means PetroQuest Oil & Gas, L.L.C., a Louisiana limited liability
company.

109. “PetroQuest Preferred Stock” means PetroQuest’s authorized and issued
shares of 6.875% Series B Cumulative Convertible Perpetual Preferred Stock
outstanding as of the Petition Date.

110. “Pittrans” means Pittrans Inc., an Oklahoma corporation.

111. “Plan” means this chapter 11 plan, as it may be altered, amended, modified,
or supplemented from time to time in accordance with the Restructuring Support
Agreement and the terms hereof, including the Plan Supplement and all exhibits,
supplements, appendices, and schedules to the Plan.

112. “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan, each of which shall be in form
and substance acceptable to the Requisite Creditors (as amended, supplemented,
or modified from time to time in accordance with the terms hereof, the
Bankruptcy Code, the Bankruptcy Rules, and the Restructuring Support Agreement),
to be Filed by the Debtors no later than seven (7) days before the Voting
Deadline, and additional documents or amendments to previously Filed documents,
Filed before the

 

11



--------------------------------------------------------------------------------

Confirmation Date as amendments to the Plan Supplement (which, for the avoidance
of doubt, shall also be in form and substance acceptable to the Requisite
Creditors), including the following, as applicable: (a) the New Organizational
Documents; (b) the New Second Lien PIK Notes Documents; (c) the terms of the
Exit Facility and the Exit Facility Documents; (d) the Schedule of Rejected
Executory Contracts and Unexpired Leases; (e) the Schedule of Assumed Executory
Contracts and Unexpired Leases; (f) a list of retained Causes of Action; (g) the
Management Incentive Plan; (h) the identity of the members of the New Boards and
the senior management team to be retained by the Reorganized Debtors as of the
Effective Date (to the extent known); (i) the Registration Rights Agreement; and
(j) any and all other documentation necessary to effectuate the Restructuring
Transactions or that is contemplated by the Plan. The Debtors shall have the
right to amend the documents contained in, and exhibits to, the Plan Supplement
through the Effective Date subject in all respects to the consent rights set
forth herein and in the Restructuring Support Agreement.

113. “PQE” means PetroQuest Energy, L.L.C., a Louisiana limited liability
company.

114. “PQ Holdings” means PQ Holdings LLC, a Louisiana limited liability company.

115. “Prepetition Agreements” means (i) the Prepetition Term Loan Agreement,
(ii) the Prepetition Second Lien Indenture, and (iii) the Prepetition Second
Lien PIK Indenture.

116. “Prepetition Intercreditor Agreement” means the Intercreditor Agreement,
dated as of February 17, 2016, by and among the PetroQuest, PQE, TDC, JPMorgan
Chase Bank, N.A., and the Indenture Trustee, as amended, modified, or
supplemented from time to time.

117. “Prepetition Second Lien Indenture” means that certain Indenture dated as
of February 17, 2016 (as amended or supplemented from time to time, including by
the First Supplemental Indenture dated as of September 13, 2016), among
PetroQuest, as borrower, PQE and TDC as guarantors, and the Prepetition Second
Lien Trustee.

118. “Prepetition Second Lien Noteholders” means the Holders of the Prepetition
Second Lien Notes.

119. “Prepetition Second Lien Notes” means the 10% Second Lien Secured Senior
Notes due 2021 issued pursuant to the Prepetition Second Lien Indenture.

120. “Prepetition Second Lien Notes Claims” means Claims against the Debtors
arising under the Prepetition Second Lien Indenture and the Prepetition Second
Lien Notes, which for the avoidance of doubt shall include both the Prepetition
Second Lien Notes Secured Claims and the Second Lien Notes Deficiency Claims.

121. “Prepetition Second Lien Notes Secured Claims” means the Prepetition Second
Lien Notes Claims, to the extent such claims are Secured.

122. “Prepetition Second Lien PIK Indenture” means that certain Indenture dated
as of September 27, 2016 (as amended or supplemented from time to time), among
PetroQuest, as borrower, PQE and TDC as guarantors, and the Prepetition Second
Lien PIK Trustee.

 

12



--------------------------------------------------------------------------------

123. “Prepetition Second Lien PIK Noteholders” means the Holders of the
Prepetition Second Lien PIK Notes.

124. “Prepetition Second Lien PIK Notes” means the 10% Second Lien Senior
Secured PIK Notes due 2021 issued pursuant to the Prepetition Second Lien PIK
Indenture.

125. “Prepetition Second Lien PIK Notes Claims” means Claims against the Debtors
arising under the Prepetition Second Lien PIK Indenture and the Prepetition
Second Lien PIK Notes, which for the avoidance of doubt shall include both the
Prepetition Second Lien PIK Notes Secured Claims and the Second Lien PIK Notes
Deficiency Claims.

126. “Prepetition Second Lien PIK Notes Secured Claims” means the Prepetition
Second Lien PIK Notes Claims, to the extent such claims are Secured.

127. “Prepetition Second Lien PIK Trustee” means Wilmington Trust, National
Association, as the Trustee and Collateral Trustee under the Prepetition Second
Lien PIK Indenture.

128. “Prepetition Second Lien Trustee” means Wilmington Trust, National
Association, as the Trustee and Collateral Trustee under the Prepetition Second
Lien Indenture.

129. “Prepetition Term Loan Agent” means Wells Fargo Bank, N.A., as
administrative agent under the Prepetition Term Loan Agreement.

130. “Prepetition Term Loan Agreement” means that certain Multidraw Term Loan
Agreement, dated as of August 31, 2018 (as amended from time to time), among
PetroQuest, PQE, TDC, the Prepetition Term Loan Agent, and the Prepetition Term
Loan Lenders.

131. “Prepetition Term Loan Lenders” means the lenders under the Prepetition
Term Loan Agreement.

132. “Priority Tax Claim” means any Claim of a Governmental Unit against a
Debtor of the kind specified in section 507(a)(8) of the Bankruptcy Code.

133. “Pro Rata” means, unless indicated otherwise, the proportion that an
Allowed Claim in a particular Class bears to the aggregate amount of Allowed
Claims in that respective Class, or the proportion that Allowed Claims in a
particular Class bear to the aggregate amount of Allowed Claims in a particular
Class and other Classes entitled to share in the same recovery as such Allowed
Claim under the Plan.

134. “Professional” means an Entity employed pursuant to a Court order in
accordance with sections 327 or 1103 of the Bankruptcy Code and to be
compensated for services rendered before or on the Effective Date pursuant to
sections 327, 328, 329, 330, or 331 of the Bankruptcy Code.

 

13



--------------------------------------------------------------------------------

135. “Professional Fee Claims” means all Administrative Claims for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Effective Date to the extent such fees
and expenses have not been paid pursuant to the Interim Compensation Order or
any other order of the Court. To the extent the Court denies or reduces by a
Final Order any amount of a Professional’s requested fees and expenses, then the
amount by which such fees or expenses are reduced or denied shall reduce the
applicable Allowed Professional Fee Claim.

136. “Professional Fee Escrow Account” means an interest-bearing account in an
amount equal to the Professional Fee Reserve Amount and funded by the Debtors on
the Effective Date, pursuant to Article II.B.2.

137. “Professional Fee Reserve Amount” means the total amount of Professional
Fee Claims estimated in accordance with Article II.B.3.

138. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases.

139. “Put Option Premium” means the premium payable to the Commitment Parties in
consideration of their commitments under the Exit Facility Commitment Letter in
the form of New Equity equal to 3% of the principal amount of the Exit Facility,
which New Equity shall be valued in accordance with the Plan. For the avoidance
of doubt, the Put Option Premium will not dilute the Management Equity Pool
granted pursuant to the Management Incentive Plan.

140. “Registration Rights Agreement” means the registration rights agreement by
and among New Parent and the Consenting Creditors signatory thereto, dated as of
the Effective Date, which shall be in form and substance acceptable to the
Debtors and the Requisite Creditors.

141. “Reinstated” or “Reinstatement” means, with respect to Claims and
Interests, the treatment provided for in section 1124 of the Bankruptcy Code.

142. “Released Party” means each of the following solely in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Creditors; (d) the Indenture Trustee; (e) the Creditors’ Committee and its past
and current members in their capacities as such; and (f) with respect to each of
the foregoing parties under (a) through (e), such Entity and its current and
former direct and indirect Affiliates, and such Entity’s current and former
direct and indirect Affiliates’ current and former directors, managers,
officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former equityholders,
officers, directors, managers, principals, members, employees, subcontractors,
advisors, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in
their capacity as such.

143. “Releasing Party” means each of the following solely in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Creditors; (d) the Indenture Trustee; (e) the Creditors’ Committee and its past
and current members in their capacities as such; (f) all Holders of Claims and
Interests that are deemed to accept the Plan; (g) all Holders of Claims who vote
to accept the Plan; (h) all Holders of Claims who abstain from voting on the
Plan and who do not opt out of the releases provided by the Plan; (i) all
Holders of Claims who vote to reject the Plan and who do not opt out of the
releases provided by the Plan; and (j) with respect to each of the foregoing
parties under (a) through (i), such Entity and its current and former direct and
indirect

 

14



--------------------------------------------------------------------------------

Affiliates, and such Entities’ and their current and former Affiliates’ current
and former directors, managers, officers, managed accounts and funds,
predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former officers, directors, managers, principals,
members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
each solely in their capacity as such. For the avoidance of doubt, the term
“Releasing Party” does not include Holders of Claims or Interests who are not
entitled to vote on the Plan.

144. “Reorganized Debtors” means PetroQuest, PQE, POG, and PQ Holdings, or any
successors thereto, by merger, consolidation, or otherwise (including New
Parent), in each case in accordance with the Plan and the Restructuring
Transactions, on or after the Effective Date.

145. “Requisite Creditors” means each of (i) the Requisite Term Loan Lenders,
(ii) the Requisite Second Lien Noteholders, and (iii) the Requisite Second Lien
PIK Noteholders.

146. “Requisite Second Lien Noteholders” means, as of the date of determination,
the MacKay Funds and the Corre Funds; provided, however, that to the extent
either the MacKay Funds or the Corre Funds Transfer some or all of their
Prepetition Second Lien Notes after the Support Effective Date and such Transfer
results in the MacKay Funds and the Corre Funds holding or Beneficially Owning
Prepetition Second Lien Notes that together equal less than 50% of the
Prepetition Second Lien Notes held by the Consenting Second Lien Noteholders,
“Requisite Second Lien Noteholders” shall mean Consenting Second Lien
Noteholders holding or Beneficially Owning at least a majority of the
outstanding Prepetition Second Lien Notes held by the Consenting Second Lien
Noteholders as of such date; provided, further, that in all cases, “Requisite
Second Lien Noteholders” shall include the MacKay Funds or the Corre Funds (not
including any successors or assigns that have purchased Prepetition Second Lien
Notes after the Support Effective Date), as applicable, to the extent that such
party has not Transferred its Prepetition Second Lien Notes after the Support
Effective Date as described in the foregoing provision.

147. “Requisite Second Lien PIK Noteholders” means, as of the date of
determination, the MacKay Funds and the Corre Funds; provided, however, that to
the extent either the MacKay Funds or the Corre Funds Transfer some or all of
their Prepetition Second Lien PIK Notes after the Support Effective Date and
such Transfer results in the MacKay Funds and the Corre Funds holding or
Beneficially Owning Prepetition Second Lien PIK Notes that together equal less
than 50% of the Prepetition Second Lien PIK Notes held by the Consenting Second
Lien PIK Noteholders, “Requisite Second Lien PIK Noteholders” shall mean
Consenting Second Lien PIK Noteholders holding or Beneficially Owning at least a
majority of the outstanding Prepetition Second Lien PIK Notes held by the
Consenting Second Lien PIK Noteholders as of such date; provided, further, that
in all cases, “Requisite Second Lien PIK Noteholders” shall include the MacKay
Funds or the Corre Funds (not including any successors or assigns that have
purchased Prepetition Second Lien PIK Notes after the Support Effective Date),
as applicable, to the extent that such party has not Transferred its Prepetition
Second Lien PIK Notes after the Support Effective Date as described in the
foregoing provision.

 

15



--------------------------------------------------------------------------------

148. “Requisite Term Loan Lenders” means, as of the date of determination, the
MacKay Funds and the Corre Funds; provided, however, that to the extent either
the MacKay Funds or the Corre Funds Transfer some or all of their Prepetition
Term Loans after the Support Effective Date and such Transfer results in the
MacKay Funds and the Corre Funds holding Prepetition Term Loans in amounts that
together equal less than 50% of the Prepetition Term Loans held by the
Consenting Term Loan Lenders, “Requisite Term Loan Lenders” shall mean
Consenting Term Loan Lenders holding at least a majority of the outstanding
Prepetition Term Loans held by the Consenting Term Loan Lenders as of such date;
provided, further, that in all cases, “Requisite Term Loan Lenders” shall
include the MacKay Funds or the Corre Funds (not including any successors or
assigns that have purchased Prepetition Term Loans after the Support Effective
Date), as applicable, to the extent that such party has not Transferred its
Prepetition Term Loans after the Support Effective Date as described in the
foregoing provision.

149. “Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated November 6, 2018, by and among the Debtors and the Consenting
Creditors, as amended, modified, or supplemented from time to time.

150. “Restructuring Transactions” means all actions that may be necessary or
appropriate to effectuate the transactions described in, approved by,
contemplated by, or necessary to effectuate, the Restructuring Support Agreement
and the Plan.

151. “Royalty and Working Interests” means the working interests granting the
right to exploit oil and gas, and certain other royalty or mineral interests
including but not limited to, landowner’s royalty interests, overriding royalty
interests, net profit interests, non-participating royalty interests, production
payments, and all rights to payment or production arising from such interests.

152. “Schedule of Assumed Executory Contracts and Unexpired Leases” means the
schedule of Executory Contracts and Unexpired Leases to be assumed by the
Debtors and assigned to the Reorganized Debtors pursuant to the Plan with the
consent of the Requisite Creditors, as set forth in the Plan Supplement, as may
be amended from time to time prior to the Effective Date.

153. “Schedule of Rejected Executory Contracts and Unexpired Leases” means the
schedule of Executory Contracts and Unexpired Leases to be rejected by the
Debtors pursuant to the Plan with the consent of the Requisite Creditors, as set
forth in the Plan Supplement, as may be amended from time to time prior to the
Effective Date.

154. “Schedules” means, collectively, the schedules of assets and liabilities,
schedules of Executory Contracts and Unexpired Leases, and statements of
financial affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy
Code and in substantial accordance with the Official Bankruptcy Forms B 206A-H,
as the same may have been amended, modified, or supplemented from time to time.

155. “Sea Harvester” means Sea Harvester Energy Development, L.L.C., a Louisiana
limited liability company.

156. “Second Lien Deficiency Claims” means the Second Lien Notes Deficiency
Claims and the Second Lien PIK Notes Deficiency Claims.

 

16



--------------------------------------------------------------------------------

157. “Second Lien Notes Claims” means collectively, the Prepetition Second Lien
Notes Claims and the Prepetition Second Lien PIK Notes Claims.

158. “Second Lien Notes Deficiency Claims” means any deficiency Claims held by
the Prepetition Second Lien Noteholders.

159. “Second Lien PIK Notes Deficiency Claims” means any deficiency Claims held
by the Prepetition Second Lien PIK Noteholders.

160. “Section 510(b) Claim” means any Claim against a Debtor arising from
(a) rescission of a purchase or sale of a security of any Debtor or an Affiliate
of any Debtor, (b) purchase or sale of such a security, or (c) reimbursement or
contribution allowed under section 502 of the Bankruptcy Code on account of such
a Claim.

161. “Secured” means when referring to a Claim, a Claim: (a) secured by a Lien
on property in which the applicable Estate has an interest, which Lien is valid,
perfected, and enforceable pursuant to applicable law or by reason of a Court
order, or that is subject to setoff pursuant to section 553 of the Bankruptcy
Code, to the extent of the value of the creditor’s interest in such Estate’s
interest in such property or to the extent of the amount subject to setoff, as
applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or
(b) otherwise Allowed pursuant to the Plan as a Secured Claim.

162. “Secured Tax Claim” means any Secured Claim against any Debtor that, absent
its secured status, would be entitled to priority in right of payment under
section 507(a)(8) of the Bankruptcy Code (determined irrespective of time
limitations), including any related Secured Claim for penalties.

163. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa,
as amended.

164. “Security” shall have the meaning set forth in section 101(49) of the
Bankruptcy Code.

165. “Settled Issues” shall have the meaning set forth in Article VIII.A.

166. “Support Effective Date” means the earliest date on which counterpart
signature pages to the Restructuring Support Agreement shall have been executed
and delivered by (i) the Debtors, (ii) Consenting Term Loan Lenders holding at
least 662⁄3%, in aggregate principal amount outstanding as of such date, of the
Prepetition Term Loans, (iii) Consenting Second Lien Noteholders holding at
least 662⁄3%, in aggregate principal amount outstanding as of such date, of the
Prepetition Second Lien Notes, and (iv) Consenting Second Lien PIK Noteholders
holding at least 662⁄3%, in aggregate principal amount outstanding as of such
date, of the Prepetition Second Lien PIK Notes.

167. “TDC” means TDC Energy, LLC, a Louisiana limited liability company.

168. “Transfer” has the meaning given to such term in the Restructuring Support
Agreement.

 

17



--------------------------------------------------------------------------------

169. “U.S. Trustee” means the Office of the United States Trustee for the
Southern District of Texas.

170. “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and, to
the extent applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

171. “Unclaimed Distribution” means any distribution under the Plan on account
of an Allowed Claim whose Holder has not: (a) accepted such distribution or, in
the case of distributions made by check, negotiated such check; (b) given notice
to the Reorganized Debtors of an intent to accept such distribution;
(c) responded to the Debtors’ or Reorganized Debtors’ requests for information
necessary to facilitate such distribution; or (d) taken any other action
necessary to facilitate such distribution.

172. “Unexpired Lease” means a lease of nonresidential real property to which
one or more of the Debtors is a party that is subject to assumption or rejection
under section 365 or 1123 of the Bankruptcy Code.

173. “Unimpaired” means, with respect to a Class of Claims or Interests, a
Class consisting of Claims or Interests that are “unimpaired” within the meaning
of section 1124 of the Bankruptcy Code, including through payment in full in
Cash or Reinstatement.

174. “Unsecured” means not Secured.

175. “Voting Deadline” means January 23, 2019, the deadline for submitting votes
to accept or reject the Plan as set by the Court.

B. Rules of Interpretation

For purposes herein: (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include
the masculine, feminine, and the neuter gender; (2) except as otherwise
provided, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
(3) except as otherwise provided, any reference herein to an existing document
or exhibit having been Filed or to be Filed shall mean that document or exhibit,
as it may thereafter be amended, restated, supplemented, or otherwise modified
in accordance with the terms of the Plan and the Restructuring Support
Agreement; (4) unless otherwise specified, all references herein to “Articles”
are references to Articles of the Plan or hereto; (5) unless otherwise stated,
the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety
rather than to a particular portion of the Plan; (6) captions and headings to
Articles are inserted for convenience of reference only and are not intended to
be a part of or to affect the interpretation hereof; (7) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation;” (8) the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; (9) any term used in capitalized form herein that
is not otherwise defined but that is used in the Bankruptcy Code or the
Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (10) any docket number
references in the Plan shall refer

 

18



--------------------------------------------------------------------------------

to the docket number of any document Filed with the Court in the Chapter 11
Cases; (11) references to “shareholders,” “directors,” and/or “officers” shall
also include “members” and/or “managers,” as applicable, as such terms are
defined under the applicable state limited liability company laws; and
(12) except as otherwise provided, any reference to the Effective Date shall
mean the Effective Date or as soon as reasonably practicable thereafter.

C. Computation of Time

Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

D. Governing Law

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated
herein, the laws of the State of Texas without giving effect to the principles
of conflict of laws, shall govern the rights, obligations, construction, and
implementation of the Plan, any agreements, documents, instruments, or contracts
executed or entered into in connection with the Plan (except as otherwise set
forth in those agreements, in which case the governing law of such agreement
shall control); provided that corporate or limited liability company governance
matters relating to the Debtors or the Reorganized Debtors, as applicable, shall
be governed by the laws of the state of incorporation or formation (as
applicable) of the applicable Debtor or Reorganized Debtor.

E. Reference to Monetary Figures

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.

F. Reference to the Debtors or the Reorganized Debtors

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

G. Controlling Document

In the event of an inconsistency between the Plan and the Disclosure Statement
or any other order (other than the Confirmation Order) referenced in the Plan
(or any exhibits, schedules, appendices, supplements or amendments to any of the
foregoing, other than the Plan Supplement), the terms of the Plan shall control
in all respects. In the event of an inconsistency between the Plan and the Plan
Supplement, the terms of the relevant document in the Plan Supplement shall
control (unless stated otherwise in such Plan Supplement document or in the
Confirmation Order). In the event of an inconsistency between the Confirmation
Order and the Plan, the Confirmation Order shall control.

 

19



--------------------------------------------------------------------------------

ARTICLE II.

ADMINISTRATIVE CLAIMS, PROFESSIONAL

FEE CLAIMS, AND PRIORITY CLAIMS

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims have not been classified and, thus, are excluded
from the Classes of Claims and Interests set forth in Article III hereof.

A. Administrative Claims

Except with respect to Administrative Claims that are Professional Fee Claims,
and except to the extent that an Administrative Claim has already been paid
during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and
the applicable Debtor(s) agree to less favorable treatment, each Holder of an
Allowed Administrative Claim shall be paid in full in Cash on the latest of:
(a) on or as soon as reasonably practicable after the Effective Date if such
Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as
reasonably practicable after the date such Administrative Claim is Allowed, if
not Allowed as of the Effective Date; and (c) the date such Allowed
Administrative Claim becomes due and payable, or as soon thereafter as is
reasonably practicable; provided that Allowed Administrative Claims that arise
in the ordinary course of the Debtors’ businesses shall be paid in the ordinary
course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to
such transactions.

Except as otherwise provided in this Article II.A and except with respect to
Administrative Claims that are Professional Fee Claims, requests for payment of
Administrative Claims arising between the Petition Date and the Effective Date
must be Filed and served on the Reorganized Debtors pursuant to the procedures
specified in the Confirmation Order and the notice of entry of the Confirmation
Order no later than the Administrative Claims Bar Date. Holders of
Administrative Claims that are required to, but do not, File and serve a request
for payment of such Administrative Claims by such dates shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the
Debtors or their property and such Administrative Claims shall be deemed
discharged as of the Effective Date. Objections to such requests, if any, must
be Filed and served on the Reorganized Debtors and the requesting party no later
than 60 days after the Effective Date or such other date fixed by the Court.
Notwithstanding the foregoing, no request for payment of an Administrative Claim
need be Filed with respect to an Administrative Claim previously Allowed.

For the avoidance of doubt, Claims for fees and expenses of advisors to the
Debtors and the Creditors’ Committee shall constitute Professional Fee Claims.

B. Professional Compensation

1. Final Fee Applications

All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be Filed and served on the Reorganized Debtors
no later than 45 days after the Effective Date. All such final requests will be
subject to approval by the Court after notice and a hearing in accordance with

 

20



--------------------------------------------------------------------------------

the procedures established by the Bankruptcy Code and prior orders of the Court
in the Chapter 11 Cases, including the Interim Compensation Order, and once
approved by the Court, will be promptly paid from the Professional Fee Escrow
Account in the full Allowed amount of each such Professional Fee Claim. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amounts
of Professional Fee Claims, remaining unpaid Allowed Professional Fee Claims
will be promptly paid by the Reorganized Debtors without any further action or
order of the Court.

2. Professional Fee Escrow Account

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall not be subject to any Lien and
shall be maintained in trust solely for the benefit of the Professionals. The
funds in the Professional Fee Escrow Account shall not be considered property of
the Estates or of the Reorganized Debtors. When all Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional
Fee Escrow Account shall promptly be turned over to the Reorganized Debtors
without any further action or order of the Court.

3. Professional Fee Reserve Amount

Professionals shall reasonably estimate their unpaid Professional Fee Claims
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five (5) Business Days before the Effective Date,
provided, however, that such estimate shall not be deemed to limit the amount of
the fees and expenses that are the subject of the Professional’s final request
for payment of Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.

4. Post-Effective Date Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors or Reorganized Debtors shall, in the ordinary course
of business and without any further notice or application to or action, order,
or approval of the Court, pay in Cash the reasonable, actual, and documented
legal, professional, or other fees and expenses related to implementation of the
Plan and Consummation incurred on or after the Effective Date by the
Professionals. Upon the Effective Date, any requirement that Professionals
comply with sections 327 through 331, 363, and 1103 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date shall
terminate, and the Debtors or Reorganized Debtors may employ and pay any
Professional for fees and expenses incurred after the Effective Date in the
ordinary course of business without any further notice to or action, order, or
approval of the Court.

C. Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code. In the
event an Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim
shall, to the extent it is Allowed, be treated as an Other Secured Claim if such
Claim is not otherwise paid in full.

 

21



--------------------------------------------------------------------------------

D. Statutory Fees

All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors or
Reorganized Debtors, as applicable, for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed or closed,
whichever occurs first. The Reorganized Debtors shall continue to File
quarterly-post confirmation operating reports in accordance with the U.S.
Trustee’s Region 7 Guidelines for Debtors-in-Possession.

ARTICLE III.

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

A. Summary of Classification

Claims and Interests, except for Administrative Claims, Professional Fee Claims,
Cure Claims, and Priority Tax Claims, are classified in the Classes set forth in
this Article III. A Claim or Interest is classified in a particular Class only
to the extent that the Claim or Interest qualifies within the description of
that Class and is classified in other Classes to the extent that any portion of
the Claim or Interest qualifies within the description of such other Classes. A
Claim or Interest also is classified in a particular Class for the purpose of
receiving distributions pursuant to the Plan only to the extent that such Claim
is an Allowed Claim in that Class and has not been paid, released, or otherwise
satisfied prior to the Effective Date. The Plan constitutes a separate chapter
11 plan of reorganization for each Debtor and the classifications set forth in
Classes 1 through 11 shall be deemed to apply to each Debtor. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors
(i.e., there will be 11 Classes for each Debtor); provided that any Class that
is vacant as to a particular Debtor will be treated in accordance with Article
III.E below.

1. Class Identification

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows:

 

Class

  

Claim or Interest

  

Status

  

Entitled to Vote

1

  

Other Priority Claims

  

Unimpaired

  

No (Deemed to Accept)

2

  

Other Secured Claims

  

Unimpaired

  

No (Deemed to Accept)

3

  

Secured Tax Claims

  

Unimpaired

  

No (Deemed to Accept)

4

  

First Lien Claims

  

Unimpaired

  

No (Deemed to Accept)

5

  

Prepetition Second Lien Notes Secured Claims

  

Impaired

  

Yes

6

  

Prepetition Second Lien PIK Notes Secured Claims

  

Impaired

  

Yes

7

  

General Unsecured Claims

  

Impaired

  

Yes

 

22



--------------------------------------------------------------------------------

8

  

Section 510(b) Claims

  

Impaired

   No (Deemed to Reject)

9

  

Intercompany Claims

  

Unimpaired/Impaired

   No (Deemed to Either Accept or Reject)

10

  

Intercompany Interests

  

Unimpaired/Impaired

   No (Deemed to Either Accept or Reject)

11

  

PetroQuest Interests

  

Impaired

   No (Deemed to Reject)

B. Treatment of Claims and Interests

1. Class 1 – Other Priority Claims

 

  a.

Classification: Class 1 consists of Other Priority Claims.

 

  b.

Treatment: In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in full, in Cash, of the unpaid portion of its
Allowed Other Priority Claim or (ii) such other treatment as may otherwise be
agreed to by such Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Other Priority
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Priority Claims
will not be entitled to vote to accept or reject the Plan.

2. Class 2 – Other Secured Claims

 

  a.

Classification: Class 2 consists of Other Secured Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Other Secured Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Other Secured Claim, (iii) the
return or abandonment of the collateral securing such Allowed Other Secured
Claim to such Holder, or (iv) such other treatment as may otherwise be agreed to
by such Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other Secured
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Secured Claims
will not be entitled to vote to accept or reject the Plan.

 

23



--------------------------------------------------------------------------------

3. Class 3 – Secured Tax Claims

 

  a.

Classification: Class 3 consists of Secured Tax Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed Secured Tax Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Secured Tax Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Secured Tax Claim, (iii) the return
or abandonment of the collateral securing such Allowed Secured Tax Claim to such
Holder, or (iv) such other treatment as may otherwise be agreed to by such
Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 3 is Unimpaired under the Plan. Each Holder of a Secured Claim Tax
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of Secured Tax Claims will
not be entitled to vote to accept or reject the Plan.

4. Class 4 – First Lien Claims

 

  a.

Classification: Class 4 consists of the First Lien Claims.

 

  b.

Allowance: The First Lien Claims shall be Allowed in the aggregate principal
amount of $50,000,000, plus any accrued and unpaid interest and expenses.

 

  c.

Treatment: On or before the Effective Date, each Holder of a First Lien Claim
will receive Cash equal to the amount of its Allowed Claim from funds available
pursuant to the Exit Facility.

 

  d.

Voting: Class 4 is Unimpaired under the Plan. Each Holder of a First Lien Claim
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of First Lien Claims will not
be entitled to vote to accept or reject the Plan.

5. Class 5 – Prepetition Second Lien Notes Secured Claims

 

  a.

Classification: Class 5 consists of all Prepetition Second Lien Notes Secured
Claims.

 

  b.

Allowance: The Prepetition Second Lien Notes Claims shall be Allowed in the
aggregate amount of $9,427,000 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

24



--------------------------------------------------------------------------------

  c.

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien Notes Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien Notes Secured Claim, each such Holder
shall receive (i) its Pro Rata share of 100% of the New Equity under the Plan,
subject to (x) dilution by the awards related to New Equity issued under the
Management Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata
share of $80 million in New Second Lien PIK Notes; such Pro Rata share of the
New Equity and New Second Lien PIK Notes calculated by including the
$275,045,768 (plus any accrued and unpaid interest thereon payable through the
Petition Date) of Prepetition Second Lien PIK Notes Claims as Claims that will
share Pro Rata in 100% of New Equity, subject to (x) dilution by the awards
related to New Equity issued under the Management Incentive Plan and (y) the Put
Option Premium, and $80 million in New Second Lien PIK Notes.

 

  d.

Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien Notes Secured Claim will be entitled to vote to accept
or reject the Plan.

6. Class 6 – Prepetition Second Lien PIK Notes Secured Claims

 

  a.

Classification: Class 6 consists of all Prepetition Second Lien PIK Notes
Secured Claims.

 

  b.

Allowance: The Prepetition Second Lien PIK Notes Claims shall be Allowed in the
aggregate amount of $275,045,768 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

  c.

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien PIK Notes Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien PIK Notes Secured Claim, each such
Holder shall receive (i) its Pro Rata share of 100% of the New Equity under the
Plan, subject to (x) dilution by the awards related to New Equity issued under
the Management Incentive Plan and (y) the Put Option Premium, and (ii) its Pro
Rata share of $80 million in New Second Lien PIK Notes; such Pro Rata share of
the New Equity and New Second Lien PIK Notes calculated by including the
$9,427,000 (plus any accrued and unpaid interest thereon payable through the
Petition Date) of Prepetition Second Lien Notes Claims as Claims that will share
Pro Rata in 100% of New Equity, subject to (x) dilution by the awards related to
New Equity issued under the Management Incentive Plan and (y) the Put Option
Premium, and $80 million in New Second Lien PIK Notes.

 

  d.

Voting: Class 6 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien PIK Notes Secured Claim will be entitled to vote to
accept or reject the Plan.

 

25



--------------------------------------------------------------------------------

7. Class 7 – General Unsecured Claims

 

  a.

Classification: Class 7 consists of all General Unsecured Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed General Unsecured
Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of each Allowed General Unsecured
Claim and of and in exchange for each Allowed General Unsecured Claim, each such
Holder shall receive its Pro Rata share of the General Unsecured Claims
Distribution on the Effective Date.

 

  c.

Voting: Class 7 is Impaired under the Plan. Each Holder of a General Unsecured
Claim will be entitled to vote to accept or reject the Plan.

8. Class 8 – Section 510(b) Claims

 

  a.

Classification: Class 8 consists of all Section 510(b) Claims.

 

  b.

Treatment: Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.

 

  c.

Voting: Class 8 is Impaired under the Plan. Each Holder of a Section 510(b)
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of Section 510(b) Claims
will not be entitled to vote to accept or reject the Plan.

9. Class 9 - Intercompany Claims

 

  a.

Classification: Class 9 consists of all Intercompany Claims.

 

  b.

Treatment: Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinate in all respects to the Exit Facility and the New Second Lien PIK
Notes.

 

  c.

Voting: Intercompany Claims are either Unimpaired, in which case the Holders of
such Intercompany Claims will be conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code, or Impaired and not
receiving any distribution under the Plan, in which case the Holders of such
Intercompany Claims will be conclusively deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, the Holders of
Intercompany Claims will not be entitled to vote to accept or reject the Plan.

 

26



--------------------------------------------------------------------------------

10. Class 10 - Intercompany Interests

 

  a.

Classification: Class 10 consists of all Intercompany Interests.

 

  b.

Treatment: Intercompany Interests shall be Reinstated as of the Effective Date
or, at the Reorganized Debtors’ option, shall be cancelled. No distribution
shall be made on account of any Intercompany Interests.

No distributions on account of Intercompany Interests are being made to the
Holders of such Intercompany Interests. Instead, to the extent Intercompany
Interests are Reinstated under the Plan, such Reinstatement is solely for the
purposes of administrative convenience, for the ultimate benefit of the Holders
of the New Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed
Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall continue
to be owned by the Reorganized Debtor that corresponds to the Debtor that owned
such Intercompany Interests prior to the Effective Date.

 

  c.

Voting: Intercompany Interests are either Unimpaired, in which case the Holders
of such Intercompany Interests will be conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired, in which
case the Holders of such Intercompany Interests will be conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, the Holders of Intercompany Interests will not be entitled to vote to
accept or reject the Plan.

11. Class 11 – PetroQuest Interests

 

  a.

Classification: Class 11 consists of all PetroQuest Interests.

 

  b.

Treatment: On the Effective Date, or as soon thereafter as reasonably
practicable, all PetroQuest Interests will be extinguished and the Holders of
PetroQuest Interests shall not receive or retain any distribution, property, or
other value on account of their PetroQuest Interests.

 

  c.

Voting: Class 11 is Impaired under the Plan. Each Holder of a PetroQuest
Interest will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, the Holders of PetroQuest
Interests will not be entitled to vote to accept or reject the Plan.

 

 

27



--------------------------------------------------------------------------------

C. Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’
rights in respect of any Unimpaired Claims, including all rights in respect of
legal and equitable defenses to or setoffs or recoupment against any such
Unimpaired Claims.

D. Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code

The Debtors reserve the right to seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests, and the Filing of the Plan shall constitute a motion for
such relief.

E. Elimination of Vacant Classes

Any Class of Claims that does not contain an Allowed Claim or a Claim
temporarily Allowed by the Court as of the date of the Confirmation Hearing
shall be deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

F. Voting Classes; Deemed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote and no Holder of Claims eligible to
vote in such Class votes to accept or reject the Plan, the Plan shall be deemed
accepted by such Class.

G. Subordinated Claims

Except as may be the result of the settlement described in Article VIII.A of the
Plan, the allowance, classification, and treatment of all Claims and Interests
and the respective distributions and treatments under the Plan take into account
and conform to the relative priority and rights of the Claims and Interests in
each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized
Debtors reserve the right to re-classify any Claim or Interest in accordance
with any contractual, legal, or equitable subordination relating thereto.

ARTICLE IV.

MEANS FOR IMPLEMENTATION OF THE PLAN

A. Restructuring Transactions

On the Effective Date, or as soon as reasonably practicable thereafter, the
Reorganized Debtors, with the consent of the Requisite Creditors, shall
undertake the Restructuring Transactions, including: (1) the execution and
delivery of any appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution, or
liquidation containing terms that are consistent with the terms of the Plan, and
that satisfy the requirements of applicable law and any other terms to which the
applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or

 

28



--------------------------------------------------------------------------------

delegation of any asset, property, right, liability, debt, or obligation on
terms consistent with the terms of the Plan and having other terms for which the
applicable Entities agree; (3) the filing of appropriate certificates or
articles of incorporation, reincorporation, merger, consolidation, conversion,
or dissolution pursuant to applicable state law; (4) all transactions necessary
to provide for the purchase of some or substantially all of the assets of or
Interests in any of the Debtors, which transactions shall be structured in the
most tax efficient manner, including in whole or in part as a taxable
transaction for United States federal income tax purposes, as determined by the
Debtors and the Requisite Creditors; (5) the execution and delivery of the Exit
Facility Documents; (6) the execution and delivery of Definitive Documentation
not otherwise included in the foregoing, if any; and (7) all other actions that
the Debtors, the Reorganized Debtors, or the Requisite Creditors determine to be
necessary or appropriate, including making filings or recordings that may be
required by applicable law.

B. Sources of Consideration for Plan Distributions

The Reorganized Debtors shall fund distributions under the Plan as follows:

1. Issuance and Distribution of New Equity

The New Equity, including options, or other equity awards, if any, reserved
under the Management Incentive Plan, shall be authorized on the Effective Date
without the need for any further corporate action and without any further action
by the Debtors, the Reorganized Debtors, or Holders of Claims or Interests.

All of the shares of New Equity issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution
and issuance of the New Equity under the Plan shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

2. New Second Lien PIK Notes

On the Effective Date, New Parent will issue the New Second Lien PIK Notes in
accordance with the terms of the New Second Lien PIK Notes Documents. The
Confirmation Order shall constitute approval of the New Second Lien PIK Notes
(including the transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations to be incurred and fees paid by the
Reorganized Debtors in connection therewith, including the payment of all fees
and expenses provided for therein), and authorization for the Reorganized
Debtors to enter into and perform under the New Second Lien PIK Notes Documents
and such other documents as may be required or appropriate.

The New Second Lien PIK Notes Documents shall constitute legal, valid, binding,
and authorized obligations of the Reorganized Debtors, enforceable in accordance
with their terms. The financial accommodations pursuant to the New Second Lien
PIK Notes are being issued, and shall be deemed to have been issued, in good
faith, for legitimate business purposes, are reasonable, shall not be subject to
avoidance, recharacterization, or subordination (including equitable
subordination) for any purposes whatsoever, and shall not constitute
preferential

 

29



--------------------------------------------------------------------------------

transfers, fraudulent transfers, obligations, or conveyances, or other voidable
transfers or obligations under the Bankruptcy Code or any other applicable
non-bankruptcy law. On the Effective Date, all of the Liens and security
interests to be granted in accordance with the New Second Lien PIK Notes
Documents (a) shall be legal, binding, and enforceable Liens on, and security
interests in, the collateral granted thereunder in accordance with the terms of
the New Second Lien PIK Notes Documents, (b) shall be deemed automatically
perfected on the Effective Date, subject only to such Liens and security
interests as may be permitted under the New Second Lien PIK Notes Documents, and
(c) shall not be subject to avoidance, recharacterization, or subordination
(including equitable subordination) for any purposes whatsoever and shall not
constitute preferential transfers, fraudulent transfers, obligations, or
conveyances, or other voidable transfers or obligations under the Bankruptcy
Code or any applicable non-bankruptcy law. The Reorganized Debtors and the
Persons and Entities granted such Liens and security interests are authorized to
make all filings and recordings and to obtain all governmental approvals and
consents necessary to establish and perfect such Liens and security interests
under the provisions of the applicable state, provincial, federal, or other law
(whether domestic or foreign) that would be applicable in the absence of the
Plan and the Confirmation Order (it being understood that perfection shall occur
automatically by virtue of the entry of the Confirmation Order, and any such
filings, recordings, approvals, and consents shall not be required), and will
thereafter cooperate to make all other filings and recordings that otherwise
would be necessary under applicable law to give notice of such Liens and
security interests to third parties.

3. Exit Facility

On the Effective Date, the Combined Consenting Second Lien Noteholders shall
provide the Exit Facility in accordance with the terms of the Exit Facility
Documents, which terms and conditions shall be acceptable to the Debtors and the
Requisite Creditors. The Reorganized Debtors shall use the proceeds of the Exit
Facility to pay the outstanding amount of the First Lien Claims and for any
other purpose permitted by the Exit Facility Documents. The Exit Facility shall
include the following material terms:

 

  a.

The Combined Prepetition Second Lien Noteholders will be offered the opportunity
to become a lender under the Exit Facility on a Pro Rata basis, based on each
Holder’s respective holdings of Second Lien Notes Claims, through a syndication
process.

 

  b.

The Commitment Parties will enter into the Exit Facility Commitment Letter
pursuant to which the Commitment Parties shall agree to backstop any portion of
the principal amount of the Exit Facility for which the other Combined
Prepetition Second Lien Noteholders have not exercised their ability to become a
lender under the Exit Facility in accordance with the terms of the Plan and the
applicable syndication procedures.

 

  c.

In consideration for their commitments under the Exit Facility Commitment
Letter, the Commitment Parties shall receive the Put Option Premium.

 

30



--------------------------------------------------------------------------------

  d.

Terms of the Exit Facility to include:

 

  i.

Borrower: New Parent

 

  ii.

Guarantors: Each subsidiary of New Parent (other than POG and PQ Holdings)

 

  iii.

Principal Amount: $50 million

 

  iv.

Term: 5 years

 

  v.

Interest Rate: LIBOR + 750 bps (subject to a 1.00% floor)

 

  vi.

Security: Secured by a first lien security interest in the equity of each
subsidiary of New Parent (other than POG and PQ Holdings) on the same collateral
that secures the Prepetition Term Loan Agreement

C. Distributions to Holders of General Unsecured Claims

The GUC Administrator shall make distributions to Holders of Allowed General
Unsecured Claims to be funded from Cash from the General Unsecured Claims
Distribution in accordance with the GUC Administrator Agreement.

D. Corporate Existence

Except for TDC, Pittrans, and Sea Harvester, and as otherwise provided in the
Plan, the Plan Supplement, or any agreement, instrument, or other document
incorporated in the Plan or the Plan Supplement, each Debtor shall continue to
exist on and after the Effective Date as a separate corporation, limited
liability company, partnership, or other form of entity, as the case may be,
with all the powers of a corporation, limited liability company, partnership, or
other form of entity, as the case may be, pursuant to the New Organizational
Documents and the applicable law in the jurisdiction in which each applicable
Debtor is incorporated or formed and pursuant to the respective certificate of
incorporation and bylaws (or other analogous formation, constituent, or
governance documents) in effect before the Effective Date, except to the extent
such certificate of incorporation or bylaws (or other analogous formation,
constituent, or governance documents) is amended by the Plan or otherwise, and
to the extent any such document is amended, such document is deemed to be
amended pursuant to the Plan and requires no further action or approval (other
than any requisite filings required under applicable state or federal law).

Upon the Effective Date, TDC, Pittrans, and Sea Harvester shall be dissolved
automatically, effective on the Effective Date, without the need for any
corporate action or approval and without the need for any corporate filings.

E. Vesting of Assets in the Reorganized Debtors

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, all property in each Estate, including all Causes of
Action, and any property acquired by any of the Debtors shall vest in each
applicable Reorganized Debtor, free and clear of all Liens, Claims,

 

31



--------------------------------------------------------------------------------

charges, or other encumbrances. On and after the Effective Date, except as
otherwise provided in the Plan, each Reorganized Debtor may operate its business
and may use, acquire, or dispose of property, and compromise or settle any
Claims, Interests, or Causes of Action without supervision or approval by the
Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors or any administrative agent or indenture
trustee under the Exit Facility Documents or the New Second Lien PIK Notes
Documents that are necessary to cancel and/or extinguish such Liens and/or
security interests.

After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental
agency where the property vested in accordance with the foregoing paragraph is
or was located, which provide that such property is conveyed to and vested in
the Reorganized Debtors. The Court order(s) or assignment(s) may designate all
Liens, Claims, encumbrances, or other interests which appear of record and/or
from which the property is being transferred, assigned and/or vested free and
clear of. The Plan shall be conclusively deemed to be adequate notice that such
Lien, Claim, encumbrance, or other interest is being extinguished and no notice,
other than by this Plan, shall be given prior to the presentation of such Court
order(s) or assignment(s). Any Person having a Lien, Claim, encumbrance, or
other interest against any of the property vested in accordance with the
foregoing paragraph shall be conclusively deemed to have consented to the
transfer, assignment, and vesting of such property to or in the Reorganized
Debtors free and clear of all Liens, Claims, charges, or other encumbrances by
failing to object to confirmation of this Plan, except as otherwise provided in
this Plan.

F. Cancellation of Existing Securities

Except for the purpose of evidencing a right to distribution under the Plan and
except as otherwise provided in the Plan, on the Effective Date: (i) the
obligations of the Debtors under the Prepetition Agreements, and each
certificate, share, note, bond, indenture, purchase right, option, warrant, or
other instrument or document, directly or indirectly, evidencing or creating any
indebtedness or obligation of, or ownership interest in, the Debtors or giving
rise to any Claim or Interest shall be cancelled or extinguished and the Debtors
and the Reorganized Debtors shall not have any continuing obligations
thereunder; and (ii) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors shall be released and discharged.

On and after the Effective Date, all duties, responsibilities, or obligations of
the Prepetition Term Loan Agent under the Prepetition Term Loan Agreement and
the Indenture Trustee under the Prepetition Second Lien Indenture, the
Prepetition Second Lien PIK Indenture, the Prepetition Intercreditor Agreement,
and the Collateral Trust Agreement shall be fully discharged. Notwithstanding
the foregoing, each of the Indentures and the Collateral Trust

 

32



--------------------------------------------------------------------------------

Agreement shall continue in effect solely for the purposes of, as applicable,
(a) allowing Holders of Allowed Prepetition Second Lien Notes Claims and Allowed
Prepetition Second Lien PIK Notes Claims to receive distributions under the Plan
and (b) allowing and preserving the rights of the Indenture Trustees to (i) make
distributions in satisfaction of Allowed Prepetition Second Lien Notes Claims
and Allowed Prepetition Second Lien PIK Notes Claims, (ii) maintain and exercise
their respective Charging Liens under the terms of the Indentures or any related
or ancillary document, instrument, agreement, or principle of law against
Holders of Allowed Prepetition Second Lien Notes Claims and Allowed Prepetition
Second Lien PIK Notes Claims, as applicable, and distributions thereto,
(iii) seek compensation and reimbursement for any reasonable and documented fees
and expenses incurred in making such distributions, (iv) maintain and enforce
any right to indemnification, expense reimbursement, contribution, or
subrogation or any other claim or entitlement that the Indenture Trustees may
have under the applicable Indentures and the Collateral Trust Agreement, and
(v) appear and raise issues in these Chapter 11 Cases. For the avoidance of
doubt, all indemnification obligations and expense reimbursement obligations of
the Debtors arising under the Indentures in favor of the Indenture Trustees, and
each of their respective directors, officers, employees, agents, affiliates,
controlling persons, and legal and financial advisors shall survive, remain in
full force and effect, and be enforceable against the Debtors or their Estates
on and after the Effective Date and shall be enforceable through the exercise of
the applicable Charging Lien against the Holders of Allowed Prepetition Second
Lien Notes Claims and Allowed Prepetition Second Lien PIK Notes Claims, as
applicable, and distributions thereto.

If the record Holder of any Prepetition Second Lien Notes, Prepetition Second
Lien PIK Notes, or PetroQuest Interests is DTC or its nominee or another
securities depository or custodian thereof, and such Note or Interest is
represented by a global security held by or on behalf of DTC or such other
securities depository or custodian, then each beneficial owner of such Note or
Interest shall be deemed to have surrendered its Note or Interest upon surrender
of such global security by DTC or such other securities depository or custodian
thereof.

G. Corporate Action

Upon the Effective Date, all actions (whether to occur before, on, or after the
Effective Date) contemplated by the Plan shall be deemed authorized and approved
by the Court in all respects without any further corporate or equityholder
action, including, as applicable: (1) issuance of the New Second Lien PIK Notes;
(2) execution and delivery of the New Second Lien PIK Notes Documents; (3) the
adoption and/or filing of the New Organizational Documents and the Registration
Rights Agreement; (4) the authorization, issuance, and distribution of the New
Equity; (5) appointment of the directors and officers for New Parent and the
other Reorganized Debtors; (6) the Management Incentive Plan on the terms and
conditions set forth in the MIP Term Sheet; (7) implementation of the
Restructuring Transactions; (8) the dissolution of TDC, Pittrans, and Sea
Harvester; and (9) all other actions contemplated by the Plan. Upon the
Effective Date, all matters provided for in the Plan involving the corporate
structure of New Parent and the other Reorganized Debtors, and any corporate
action required by the Debtors, New Parent, or the other Reorganized Debtors in
connection with the Plan (including any items listed in the first sentence of
this paragraph) shall be deemed to have occurred and shall be in effect, without
any requirement of further action by the security holders, directors, or
officers of the Debtors, New Parent or the other Reorganized Debtors, as
applicable. On or (as applicable) before the Effective Date, the

 

33



--------------------------------------------------------------------------------

appropriate officers of the Debtors, New Parent, or the other Reorganized
Debtors shall be authorized and directed to issue, execute, and deliver the
agreements, documents, securities, and instruments contemplated by the Plan (or
necessary or desirable to effectuate the transactions contemplated by the Plan)
in the name of and on behalf of New Parent and the other Reorganized Debtors,
including the Exit Facility Documents, the New Second Lien PIK Notes Documents,
the New Organizational Documents, and any and all other agreements, documents,
securities, and instruments relating to the foregoing, to the extent not
previously authorized by the Court. The authorizations and approvals
contemplated by this Article IV.G shall be effective notwithstanding any
requirements under non-bankruptcy law or contract, including for any vote of
shareholders or equityholders.

H. New Organizational Documents

To the extent required under the Plan or applicable non-bankruptcy law, New
Parent and the other Reorganized Debtors will, on or as soon as practicable
after the Effective Date, file their respective New Organizational Documents
with the applicable Secretaries of State and/or other applicable authorities in
their respective states, provinces, or countries of incorporation in accordance
with the corporate laws of the respective states, provinces, or countries of
incorporation. Pursuant to and only to the extent required by section 1123(a)(6)
of the Bankruptcy Code, the New Organizational Documents of the Reorganized
Debtors will prohibit the issuance of non-voting equity securities and will
comply with all other applicable provisions of section 1123(a)(6) of the
Bankruptcy Code regarding the distribution of power among, and dividends to be
paid to, different classes of voting securities. From and after the Effective
Date, New Parent and the other Reorganized Debtors, as applicable, may amend and
restate their respective New Organizational Documents and other constituent
documents, as permitted by the laws of their respective states, provinces, or
countries of incorporation and their respective New Organizational Documents.

On the Effective Date, the New Organizational Documents, substantially in the
forms set forth in the Plan Supplement, shall be deemed to be valid, binding,
and enforceable in accordance with their terms and provisions.

I. Directors and Officers of the Reorganized Debtors

As of the Effective Date, the term of the current members of the board of
directors, members or managers of each of the Debtors shall expire
automatically, and the New Boards and the officers of each of the Reorganized
Debtors shall be appointed in accordance with this Plan, the New Organizational
Documents, and other constituent documents of each Reorganized Debtor. The
initial New Parent Board shall consist of five (5) members, consisting of
Charles T. Goodson as the President and Chief Executive Officer of New Parent
and four (4) additional Persons selected by the Requisite Creditors.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent known, disclose in advance of the Confirmation Hearing the identity and
affiliations of any Person proposed to serve on the initial New Boards, as well
as those Persons that will serve as an officer of New Parent or any of the
Reorganized Debtors. To the extent any such director, member, manager or officer
is an Insider, the nature of any compensation to be paid to such director,
member, manager or officer will also be disclosed. Each such director, member,
manager and officer shall serve from and after the Effective Date pursuant to
the terms of the New Organizational Documents and other constituent documents of
New Parent and each of the other Reorganized Debtors.

 

34



--------------------------------------------------------------------------------

J. Effectuating Documents; Further Transactions

On and after the Effective Date, New Parent and each of the other Reorganized
Debtors, the Reorganized Debtors’ officers, and the members of the New Boards
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan and the
Securities issued pursuant to the Plan, including the New Equity and the New
Second Lien PIK Notes, in the name of and on behalf of New Parent or the other
Reorganized Debtors, without the need for any approvals, authorization, or
consents except those expressly required pursuant to the Plan.

K. Exemption from Certain Taxes and Fees

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any issuance, transfer, or exchange of a Security (including,
without limitation, of the New Equity and the New Second Lien PIK Notes) or
transfer of property, in each case, pursuant to, in contemplation of, or in
connection with, the Plan shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act,
real estate transfer tax, sale or use tax, mortgage recording tax, or other
similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall
forgo the collection of any such tax or governmental assessment and accept for
filing and recordation any instruments of transfer or other relevant documents
without the payment of any such tax, recordation fee, or governmental
assessment.

L. Preservation of Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all
respects to Article VIII hereof, the Reorganized Debtors shall retain and may
enforce all rights to commence and pursue, as appropriate, any and all Causes of
Action, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Plan Supplement, and such rights to commence,
prosecute, or settle such Causes of Action shall be preserved notwithstanding
the occurrence of the Effective Date. The Reorganized Debtors may pursue such
Causes of Action, as appropriate, in accordance with the best interests of the
Reorganized Debtors. A schedule of the Causes of Action known by the Debtors to
be retained by the Reorganized Debtors will be included as part of the Plan
Supplement. No Entity may rely on the absence of a specific reference in the
Plan, the Plan Supplement, or the Disclosure Statement to any Causes of Action
against it as any indication that the Debtors or the Reorganized Debtors will
not pursue any and all available Causes of Action against it. The Debtors or the
Reorganized Debtors, as applicable, expressly reserve all rights to prosecute
any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan. Unless any Causes of Action against an Entity are
expressly waived, relinquished, exculpated, released, compromised, or settled in
the Plan or a Court order, including, without limitation, pursuant to Article
VIII hereof, the Debtors

 

35



--------------------------------------------------------------------------------

or Reorganized Debtors, as applicable, expressly reserve all Causes of Action
for later adjudication, and, therefore, no preclusion doctrine, including the
doctrines of res judicata, collateral estoppel, issue preclusion, claim
preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall apply
to such Causes of Action upon, after, or as a consequence of the Confirmation or
Consummation. For the avoidance of doubt, in no instance will any Cause of
Action preserved pursuant to this Article IV.L include any claim or Cause of
Action with respect to, or against, a Released Party.

In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against
any Entity shall vest in the applicable Reorganized Debtor. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, and to decline to do any of the foregoing without the consent or
approval of any third party or further notice to or action, order, or approval
of the Court.

M. Director and Officer Liability Insurance

Notwithstanding anything in the Plan to the contrary, effective as of the
Effective Date, the Reorganized Debtors shall be deemed to have assumed all D&O
Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code.
Entry of the Confirmation Order will constitute the Court’s approval of the
Reorganized Debtors’ assumption of such D&O Liability Insurance Policies to the
extent they are Executory Contracts. Notwithstanding anything to the contrary
contained in the Plan, Confirmation of the Plan shall not discharge, impair, or
otherwise modify any indemnity obligations assumed by the foregoing assumption
of the D&O Liability Insurance Policies, and each such indemnity obligation will
be deemed and treated as an Executory Contract that has been assumed by the
Reorganized Debtors under the Plan as to which no Proof of Claim need be Filed,
and shall survive the Effective Date.

N. Management Incentive Plan

The Management Incentive Plan will be a comprehensive equity-based award plan as
part of the go-forward compensation for the Reorganized Debtors’ management in
accordance with the MIP Term Sheet. The Confirmation Order shall authorize and
require the New Parent Board to adopt and enter into the Management Incentive
Plan, on the terms and conditions set forth in the MIP Term Sheet.

O. Employee and Retiree Benefits

Except as otherwise provided in the Plan or the Plan Supplement, all written
employment, severance, retirement, and other similar employee-related agreements
or arrangements in place as of the Effective Date with the Debtors, including
any key employee incentive plans and/or key employee retention plans that may be
approved by the Court in the Chapter 11 Cases and any items approved as part of
the Confirmation Order, retirement income plans and welfare benefit plans, or
discretionary bonus plans or variable incentive plans regarding payment of a
percentage of annual

 

36



--------------------------------------------------------------------------------

salary based on performance goals and financial targets for certain employees,
shall be assumed by the Reorganized Debtors and shall remain in place after the
Effective Date, as may be amended by agreement between the beneficiaries of such
agreements, plans, or arrangements, on the one hand, and the Debtors, with the
consent of the Requisite Creditors, on the other hand, or, after the Effective
Date, by agreement with the Reorganized Debtors, and the Reorganized Debtors
will continue to honor such agreements, arrangements, programs, and plans;
provided that the foregoing shall not apply to any equity-based compensation,
agreement, or arrangement existing as of the Petition Date. Nothing in the Plan
shall limit, diminish, or otherwise alter the Reorganized Debtors’ defenses,
claims, Causes of Action, or other rights with respect to any such contracts,
agreements, policies, programs, and plans.

P. Fees and Expenses of the Consenting Creditors

1. Payment of Fees and Expenses of the Consenting Creditors

On the Effective Date, to the extent not otherwise paid pursuant to an order of
this Court, the Reorganized Debtors shall establish and fund the Consenting
Creditors Fee Escrow Account with Cash equal to the Consenting Creditors Fee
Reserve Amount. The Consenting Creditors Fee Escrow Account shall be maintained
in trust solely for the benefit of the applicable Consenting Creditors
Professionals. The funds in the Consenting Creditors Fee Escrow Account shall
not be considered property of the Estates or of the Reorganized Debtors and
shall not be subject to any Liens.

After the Effective Date, the Consenting Creditors Fees will be subject to a
review by the Reorganized Debtors for a period of seven (7) Business Days
following submission of each invoice (including reasonable documentation of such
fees and expenses), which may be redacted to preserve privilege and/or
confidentiality. To the extent the Reorganized Debtors deliver to the applicable
Consenting Creditor a written notice of objection within the seven (7) Business
Day review period, and the applicable Consenting Creditor and the Reorganized
Debtors are unable to resolve such objection on a consensual basis within seven
(7) Business Days after such objection has been submitted, the Reorganized
Debtors may File with the Court a motion or other pleading setting forth the
specific objections to the disputed invoice, and the Court shall adjudicate the
matter. The Reorganized Debtors will promptly pay any undisputed Consenting
Creditors Fees on the later of the Effective Date or one (1) Business Day
following the expiration of the seven (7) Business Day review period. When all
such amounts owing to Consenting Creditors have been paid in full, any remaining
amount in the Consenting Creditors Fee Escrow Account shall promptly be turned
over to the Reorganized Debtors without any further action or order of the
Court.

2. Consenting Creditors Fee Reserve Amount

Consenting Creditors Professionals shall reasonably estimate their unpaid
Consenting Creditors Fees before and as of the Effective Date, and shall deliver
such estimate to the Debtors no later than five (5) Business Days before the
Effective Date. If any of the Consenting Creditors Professionals does not
provide an estimate, the Debtors or Reorganized Debtors may estimate the unpaid
and unbilled fees and expenses of such Consenting Creditors Professional.

 

37



--------------------------------------------------------------------------------

Q. Preservation of the Charging Lien of the Indenture Trustee

Each Indenture Trustee shall be entitled to assert its Charging Lien arising
under and in accordance with the applicable Indenture and any ancillary
document, instrument, or agreement to obtain payment of its respective fees and
expenses and the fees and expenses of its professionals. Reasonable fees and
expenses incurred by the Indenture Trustee after the Effective Date in its
capacity as Disbursing Agent and for matters related to distributions to the
Combined Prepetition Second Lien Noteholders shall be paid by the Reorganized
Debtors and any dispute between the Reorganized Debtors and the Indenture
Trustee regarding the reasonableness of such fees and expenses may be submitted
to the Court for resolution.

R. Preservation of Royalty and Working Interests

Notwithstanding any other provision in the Plan, on and after the Effective Date
all Royalty and Working Interests shall be fully preserved and remain in full
force and effect in accordance with the terms of the relevant granting
instruments or other governing documents applicable to such Royalty and Working
Interests, which granting instruments and governing documents shall remain in
full force and effect, and no Royalty and Working Interests or any liabilities
and obligations arising therefrom, including payment obligations, whether
arising before or after the Petition Date, shall be compromised or discharged by
the Plan.

S. GUC Administrator

The GUC Administrator shall have the power to administer the General Unsecured
Claims Distribution and make or authorize distributions to Holders of General
Unsecured Claims. Without limiting the generality of the foregoing, the GUC
Administrator shall: (a) hold and administer the Cash that comprises the General
Unsecured Claims Distribution; (b) have authority to pay from the General
Unsecured Claims Distribution all out of pocket expenses incurred in connection
with the discharge of its duties under the Plan; (c) have the power and
authority to retain such attorneys, advisors, other professionals and employees
as may be appropriate to perform the duties required of the GUC Administrator in
the Plan and in the GUC Administrator Agreement; (d) make distributions to
Holders of General Unsecured Claims as provided in the Plan and in the GUC
Administrator Agreement; and (e) provide periodic reports and updates to the
Reorganized Debtors regarding the status of the administration of the General
Unsecured Claims as may be reasonably required. The Reorganized Debtors shall
cooperate in a commercially reasonable manner and in good faith with the GUC
Administrator to assure that the GUC Administrator has reasonable access to the
Reorganized Debtors’ books and records in possession of the Reorganized Debtors
in connection with its duty to object to and resolve General Unsecured Claims.

Prior to the Effective Date, an amount of Cash from the General Unsecured Claims
Distribution determined by the Debtors and the Creditors’ Committee in
consultation with the Requisite Creditors sufficient to perform the functions of
the GUC Administrator in connection with its responsibilities, including fees
for its counsel, shall be placed into a segregated account. Any excess amount
remaining in the account in connection with the closing of the Chapter 11 Cases
will be treated as distributable Cash to Holders of General Unsecured Claims.

 

38



--------------------------------------------------------------------------------

ARTICLE V.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

A. Assumption and Rejection of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases will be deemed assumed and assigned to the
Reorganized Debtors or their designated assignee in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
regardless of whether such Executory Contract or Unexpired Lease is set forth on
the Schedule of Assumed Executory Contracts and Unexpired Leases, other than:
(1) those that are identified on the Schedule of Rejected Executory Contracts
and Unexpired Leases; (2) those that have been previously rejected by a Final
Order; (3) those that are the subject of a motion to reject Executory Contracts
or Unexpired Leases that is pending on the Effective Date; or (4) those that are
subject to a motion to reject an Executory Contract or Unexpired Lease pursuant
to which the requested effective date of such rejection is after the Effective
Date.

Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions, assumptions and assignments, or rejections, as applicable, of
Executory Contracts or Unexpired Leases as set forth in the Plan or in the
Schedule of Rejected Executory Contracts and Unexpired Leases and the Schedule
of Assumed Executory Contracts and Unexpired Leases, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions,
assumptions and assignments, or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan but not
assigned to a third party before the Effective Date shall re-vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as such terms may have been modified by the provisions of the Plan
or any order of the Court. Any motions to assume Executory Contracts or
Unexpired Leases pending on the Effective Date shall be subject to approval by
the Court on or after the Effective Date. Notwithstanding anything to the
contrary in the Plan, the Debtors, with the consent of the Requisite Creditors,
reserve the right to alter, amend, modify, or supplement the Schedule of
Rejected Executory Contracts and Unexpired Leases at any time prior to the
Effective Date on no less than three (3) days’ notice to the applicable
non-Debtor counterparties.

B. Claims Based on Rejection of Executory Contracts or Unexpired Leases

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases shall be promptly served
with a notice of rejection of Executory Contracts and Unexpired Leases. Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, if any, must be Filed with the Court within the
earliest to occur of (1) thirty (30) days after the date of entry of an order of
the Court (including the Confirmation Order) approving such rejection or
(2) thirty (30) days after notice of any rejection that occurs after the
Effective Date. Any Claims arising from the rejection of an Executory Contract
or Unexpired Lease that are not Filed within such time will be automatically
Disallowed, forever barred from assertion, and shall not be enforceable against,
as applicable, the Debtors, the Reorganized Debtors, the Estates, or property of
the foregoing parties, without the need for any objection by the Debtors or the
Reorganized Debtors or further notice to, or action, order, or approval of the
Court or any other Entity,

 

39



--------------------------------------------------------------------------------

and any Claim arising out of the rejection of the Executory Contract or
Unexpired Lease shall be deemed fully satisfied, released, and discharged,
notwithstanding anything in the Schedules or any Proof of Claim to the contrary.
Claims arising from the rejection of the Executory Contracts or Unexpired Leases
shall be classified as General Unsecured Claims and shall be treated in
accordance with Article III.B.7 of the Plan.

C. Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

At least fourteen (14) days before the Confirmation Hearing, the Debtors shall
distribute, or cause to be distributed, Cure Notices of proposed assumption or
assumption and assignment and proposed amounts of Cure Claims to the applicable
counterparties and the Requisite Creditors. Any objection by a counterparty to
an Executory Contract or Unexpired Lease to the proposed assumption or
assumption and assignment or related Cure Claim must be Filed, served and
actually received by the Debtors and the Requisite Creditors at least seven
(7) days before the Confirmation Hearing. In the event that any Executory
Contract or Unexpired Lease is removed from the Schedule of Rejected Executory
Contracts and Unexpired Leases after such time as the Cure Notices referred to
above have been distributed, a separate Cure Notice of proposed assumption or
assumption and assignment and the proposed amount of the Cure Claim with respect
to such Executory Contract or Unexpired Lease will be sent promptly to the
counterparty thereof and a hearing will be set to consider whether such
Executory Contract or Unexpired Lease can be assumed or assumed and assigned.

Any counterparty to an Executory Contract or Unexpired Lease that fails to
object timely to the proposed assumption or assumption and assignment or the
proposed Cure Claim will be deemed to have assented to such assumption or
assumption and assignment and the Cure Claim. Payment in Cash, on the Effective
Date or as soon as reasonably practicable thereafter, to such counterparty of
the amount set forth on the applicable Cure Notice shall, as a matter of law,
satisfy any and all monetary defaults under the applicable Executory Contract or
Unexpired Lease. In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee, to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption
or assumption and assignment, such dispute shall be resolved by a Final Order of
the Court.

In any case, if the Court determines that the Allowed Cure Claim with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or the Reorganized Debtors, as
applicable, with the consent of the Requisite Creditors, will have the right to
add such Executory Contract or Unexpired Lease to the Schedule of Rejected
Executory Contracts and Unexpired Leases, in which case such Executory Contract
or Unexpired Lease will be deemed rejected as of the Effective Date. After such
Executory Contract or Unexpired Lease is added to the Schedule of Rejected
Executory Contracts and Unexpired Leases, the applicable counterparty shall be
served with a notice of rejection of its Executory Contract or Unexpired Lease.

 

40



--------------------------------------------------------------------------------

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such
Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed shall be deemed
Disallowed and expunged, without further notice to or action, order, or approval
of the Court.

D. Insurance Policies

Without limiting Article IV.M, all of the Debtors’ insurance policies and any
agreements, documents, or instruments relating thereto, are treated as and
deemed to be Executory Contracts under the Plan. On the Effective Date, the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto.

E. Modifications, Amendments, Supplements, Restatements, or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or assumed and assigned shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and Executory Contracts and
Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or repudiated or is rejected or repudiated under the Plan.

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases, shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

F. Reservation of Rights

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors, or, after the Effective
Date, the Reorganized Debtors, in each case with the consent of the Requisite
Creditors, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease.

G. Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

41



--------------------------------------------------------------------------------

H. Contracts and Leases Entered into After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor will be
performed by the applicable Debtor or Reorganized Debtor liable thereunder in
the ordinary course of its business. Accordingly, such contracts and leases that
have not been rejected as of the date of Confirmation will survive and remain
unaffected by entry of the Confirmation Order.

ARTICLE VI.

PROVISIONS GOVERNING DISTRIBUTIONS

A. Timing and Calculation of Amounts to Be Distributed

Unless otherwise provided in the Plan, on the Effective Date or as soon as
reasonably practicable thereafter (or, if a Claim is not an Allowed Claim on the
Effective Date, on the date that such Claim becomes Allowed or as soon as
reasonably practicable thereafter), each Holder of an Allowed Claim (or such
Holder’s affiliate), including any portion of a Claim that is an Allowed Claim
notwithstanding that other portions of such Claim are a Disputed Claim, shall
receive the full amount of the distributions that the Plan provides for Allowed
Claims in each applicable Class. In the event that any payment or act under the
Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed
as of the required date. If and to the extent that there are Disputed Claims,
distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as otherwise
provided in the Plan, Holders of Claims shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless
of whether such distributions are delivered on or at any time after the
Effective Date.

B. Delivery of Distributions and Undeliverable or Unclaimed Distributions

1. Delivery of Distributions

a. Distribution Record Date

As of the close of business on the Distribution Record Date, (i) the various
transfer registers for each of the Classes of Claims and Interests maintained by
the Debtors, or their respective agents, and (ii) the transfer books and records
of the respective Notes as maintained by the Indenture Trustee, its respective
agents, or DTC, shall be deemed closed, and there shall be no further changes in
the record Holders of any of the Claims and Interests. The Debtors, the
Reorganized Debtors, the Disbursing Agent, the GUC Administrator, and the
Indenture Trustee, as applicable, shall have no obligation to recognize any
transfer of the Claims or Interests occurring on or after the Distribution
Record Date. For the avoidance of doubt, the Distribution Record Date shall not
apply to any distributions made through DTC and shall be made through the
facilities of the DTC in accordance with the customary practices of DTC for a
mandatory distribution.

 

42



--------------------------------------------------------------------------------

b. Delivery of Distributions in General

Except as otherwise provided herein, distributions to Holders of Allowed Claims
shall be made to the Holders of record as of the Distribution Record Date by the
Reorganized Debtors or the Disbursing Agent for all Claims other than General
Unsecured Claims, and by the GUC Administrator for General Unsecured Claims, as
follows: (1) to the signatory at the address set forth on the last Proof of
Claim Filed by such Holder or other representative identified therein (or at the
last known addresses of such Holder if the Debtors have been notified in writing
of a change of address); (2) at the address set forth in any written notice of
address changes delivered to the Reorganized Debtors after the Effective Date;
(3) at the address reflected in the Schedules if no Proof of Claim has been
Filed and the Reorganized Debtors have not received a written notice of a change
of address; or (4) to any counsel that has appeared in the Chapter 11 Cases on
the Holder’s behalf. Subject to this Article VI, distributions under the Plan on
account of Allowed Claims shall not be subject to levy, garnishment, attachment,
or like legal process, so that each Holder of an Allowed Claim shall have and
receive the benefit of the distributions in the manner set forth in the Plan.
The Debtors, the Reorganized Debtors, and the Indenture Trustee shall not incur
any liability whatsoever on account of any distributions under the Plan except
for gross negligence or willful misconduct.

c. Delivery of Distributions to Prepetition Term Loan Lenders

Any and all distributions to Holders of First Lien Claims as of the Distribution
Record Date shall be governed by the Prepetition Term Loan Agreement. The
Prepetition Term Loan Agent shall cooperate with the Debtors and the Reorganized
Debtors (including the Disbursing Agent) to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions,
including providing, within three (3) Business Days following the Distribution
Record Date, the Debtors or the Reorganized Debtors (including the Disbursing
Agent) with a list of all Holders of First Lien Claims as of the Distribution
Record Date, including the address at which each such Holder is authorized to
receive its distribution under the Plan and the amount of First Lien Claims held
by each such Holder.

d. Delivery of Distributions to Combined Prepetition Second Lien Noteholders

Any and all distributions to the Holders of the Second Lien Notes Claims as of
the Distribution Record Date shall be governed by the Prepetition Second Lien
Indenture or the Prepetition Second Lien PIK Indenture, as applicable. Each
Indenture Trustee shall cooperate with the Debtors and Reorganized Debtors to
enable the Debtors or Reorganized Debtors (through the Indenture Trustee) to
make such distributions, including providing, within three (3) Business Days
following the Distribution Record Date, the Debtors or Reorganized Debtors with
a list of all Holders of Second Lien Notes Claims as of the Distribution Record
Date and the amount of the Second Lien Notes Claims held by each such Holder.
Distributions to the Holders of the Second Lien Notes Claims shall be deemed to
have been made when reflected in the Reorganized Debtors’ stock register
according to the information provided by the Indenture Trustee.

All distributions on account of Allowed Second Lien Notes Claims (a) shall be
governed by the Prepetition Second Lien Indenture or the Prepetition Second Lien
PIK Indenture, as applicable, and (b) will be made to (or in coordination with)
the Prepetition Second Lien Trustee and the Prepetition Second Lien PIK Trustee,
respectively, which will serve as the Reorganized Debtors’ Disbursing Agent for
purposes of making distributions under the Plan to Holders of the Second Lien
Notes Claims. The Prepetition Second Lien Trustee and the Prepetition Second
Lien

 

43



--------------------------------------------------------------------------------

PIK Trustee may transfer or direct the transfer of such distributions directly
through the facilities of DTC (with the accompanying surrender of the Second
Lien Notes Claims) and will be entitled to recognize and deal for all purposes
under the Plan with DTC, on or as soon as practicable after the Effective Date,
consistent with the customary practices of DTC. To the extent that any
distributions are not eligible for distribution through DTC, the Prepetition
Second Lien Trustee or the Prepetition Second Lien PIK Trustee, respectively, or
the applicable paying agent, as applicable, shall have no duties or
responsibilities relating to any form of distribution that is not DTC eligible;
provided that all such distributions shall be subject in all respects to the
right of the Prepetition Second Lien Trustee or the Prepetition Second Lien PIK
Trustee to assert its applicable Charging Liens arising under and in accordance
with the applicable Indenture and any ancillary document, instrument, or
agreement, against such distributions with respect to any unpaid fees and
expenses (including professionals’ fees) or other amounts payable to the
Prepetition Second Lien Trustee or the Prepetition Second Lien PIK Trustee, or
any applicable paying agent, as applicable, under the applicable Indenture and
any related or ancillary document, instrument, agreement or principle of law as
applicable. All distributions made to Holders of Allowed Second Lien Notes
Claims are expected to be eligible to be distributed through the facilities of
DTC.

2. Minimum Distributions

No fractional shares of New Equity or fractions of New Second Lien PIK Notes
shall be distributed, and no Cash shall be distributed in lieu of such
fractional shares of New Equity or fractions of New Second Lien PIK Notes. When
any distribution pursuant to the Plan on account of an Allowed Claim would
otherwise result in a fractional share of New Equity or a fraction of New Second
Lien PIK Notes, the actual issuance shall reflect a rounding as follows:
(a) fractions of one-half or greater shall be rounded to the next higher whole
number, and (b) fractions of less than one-half shall be rounded to the next
lower whole number with no further payment therefor. The total number of
authorized shares of New Equity and New Second Lien PIK Notes to be distributed
pursuant to the Plan shall be adjusted as necessary to account for the foregoing
rounding.

Holders of Allowed Claims entitled to distributions of $50.00 or less shall not
receive distributions, and each Claim to which this limitation applies shall be
discharged pursuant to Article VIII and its Holder shall be forever barred
pursuant to Article VIII from asserting that Claim against the Reorganized
Debtors or their property.

3. Undeliverable Distributions and Unclaimed Property

In the event that any distribution to any Holder is returned as undeliverable,
no distribution to such Holder shall be made unless and until the Debtors or the
Reorganized Debtors (including the Disbursing Agent), as applicable, or the GUC
Administrator solely with respect to General Unsecured Claims, shall have
determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After
such date, all unclaimed property or interests in property shall be property of
the Reorganized Debtors or distributed to Holders of General Unsecured Claims if
part of the General Unsecured Claims Distribution without need for a further
order by the Court (notwithstanding any applicable federal, provincial, or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim
of any Holder to such property or Interest in property shall be discharged and
forever barred.

 

44



--------------------------------------------------------------------------------

C. Securities Registration Exemption

Notwithstanding any provision of the Registration Rights Agreement, all shares
of New Equity and New Second Lien PIK Notes issued under the Plan will be issued
to the fullest extent permitted by section 1145 of the Bankruptcy Code without
registration under the Securities Act and any other applicable securities laws.
These Securities may be resold without registration under the Securities Act or
other federal securities laws pursuant to the exemption provided by section
4(a)(1) of the Securities Act, subject to certain exceptions if the Holder is an
“underwriter” with respect to such Securities, as such term is defined in
section 1145(b) of the Bankruptcy Code. In addition, Securities that are exempt
pursuant to section 1145 of the Bankruptcy Code generally may be resold without
registration under state securities laws pursuant to various exemptions provided
by the respective laws of the several states. The New Equity underlying the
Management Incentive Plan will be issued pursuant to an available exemption from
registration under the Securities Act and other applicable law. On the Effective
Date, PetroQuest shall have deregistered under Section 12 of the Exchange Act
and New Parent will be subject to the reporting requirements under Section 15(d)
of the Exchange Act.

Should the Reorganized Debtors elect, on or after the Effective Date, to reflect
all or any portion of the ownership of the New Equity or New Second Lien PIK
Notes to be held through the facilities of DTC, none of the Debtors, the
Reorganized Debtors, nor any other Person shall be required to provide any
further evidence other than the Plan and Confirmation Order with respect to the
treatment of the New Equity or New Second Lien PIK Notes under applicable
securities laws, and the Plan or Confirmation Order shall be deemed to be legal
and binding obligations of the Reorganized Debtors in all respects.

The DTC shall be required to accept and conclusively rely upon the Plan and
Confirmation Order in lieu of a legal opinion regarding whether the New Equity
or New Second Lien PIK Notes are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depositary services.

Notwithstanding anything to the contrary in the Plan, no Entity (including, for
the avoidance of doubt, DTC) may require a legal opinion regarding the validity
of any transaction contemplated by the Plan, including, for the avoidance of
doubt, whether the New Equity and New Second Lien PIK Notes are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depositary services.

D. Compliance with Tax Requirements

In connection with the Plan, to the extent applicable, the Debtors or the
Reorganized Debtors, as applicable, shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Debtors or the Reorganized Debtors, as applicable, shall be
authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements,

 

45



--------------------------------------------------------------------------------

including liquidating a portion of the distribution to be made under the Plan to
generate sufficient funds to pay applicable withholding taxes, withholding
distributions pending receipt of information necessary to facilitate such
distributions, or establishing any other mechanisms they believe are reasonable
and appropriate. The Debtors or the Reorganized Debtors, as applicable, reserve
the right to allocate all distributions made under the Plan in compliance with
applicable wage garnishments, alimony, child support, and other spousal awards,
liens, and encumbrances.

E. Allocations

Each Holder of an Allowed Claim shall have the option to apply such Holder’s Pro
Rata share of consideration distributed under the Plan (cash or value) to
satisfy outstanding principal of or accrued interest on such Holder’s Allowed
Claim, as such allocation is determined by such Holder in its sole discretion.

F. No Postpetition Interest on Claims

Unless otherwise specifically provided for in an order of the Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims or Interests and
no Holder of a Claim or Interest shall be entitled to interest accruing on or
after the Petition Date on any such Claim.

G. Setoffs and Recoupment

The Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, set off against, or recoup from, any Claim against a Debtor of any
nature whatsoever that the applicable Debtor may have against the claimant, but
neither the failure to do so nor the allowance of any Claim against a Debtor
hereunder shall constitute a waiver or release by the applicable Debtor of any
such Claim it may have against the Holder of such Allowed Claim.

H. Claims Paid or Payable by Third Parties

1. Claims Paid by Third Parties

The Debtors or the Reorganized Debtors, as applicable, with respect to Claims
other than General Unsecured Claims, and the GUC Administrator with respect to
General Unsecured Claims, shall reduce in full an Allowed Claim, and such Claim
shall be Disallowed without a Claim objection having to be Filed and without any
further notice to or action, order, or approval of the Court, to the extent that
the Holder of such Claim receives payment in full on account of such Claim from
a party that is not a Debtor or Reorganized Debtor. Subject to the last sentence
of this paragraph, to the extent a Holder of a Claim receives a distribution on
account of such Claim and thereafter receives payment from a party that is not a
Debtor, a Reorganized Debtor, or the GUC Administrator on account of such Claim,
such Holder shall, within fourteen (14) days of receipt thereof, repay or return
the distribution to the Reorganized Debtors or the GUC Administrator, as
applicable, to the extent the Holder’s total recovery on account of such Claim
from the third party and under the Plan exceeds the amount of such Claim as of
the Petition Date. The failure of such Holder to timely repay or return such
distribution shall result in the Holder owing the Reorganized Debtors or the GUC
Administrator, as applicable, annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the fourteen (14) day grace
period specified above until the amount is repaid.

 

46



--------------------------------------------------------------------------------

2. Claims Payable by Insurers

Holders of Claims that are covered by the Debtors’ insurance policies shall seek
payment of such Claims from applicable insurance policies, provided that the
Debtors, the Reorganized Debtors, and the GUC Administrator, as applicable,
shall have no obligation to pay any amounts in respect of prepetition
deductibles or self-insured retention amounts. No distributions under the Plan
shall be made on account of an Allowed Claim that is payable pursuant to one of
the Debtors’ insurance policies until the Holder of such Allowed Claim has
exhausted all remedies with respect to such insurance policy. To the extent that
one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction),
then immediately upon such insurers’ agreement, the applicable portion of such
Claim may be expunged without an objection having to be Filed and without any
further notice to or action, order, or approval of the Court.

3. Applicability of Insurance Policies

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

ARTICLE VII.

PROCEDURES FOR RESOLVING CONTINGENT,

UNLIQUIDATED, AND DISPUTED CLAIMS

A. Allowance of Claims

On or after the Effective Date, the Reorganized Debtors and the GUC
Administrator (solely with respect to General Unsecured Claims) shall have any
and all rights and defenses the Debtors had with respect to any Claim
immediately prior to the Effective Date. Except as expressly provided in the
Plan or in any order entered in the Chapter 11 Cases before the Effective Date
(including the Confirmation Order), no Claim shall become an Allowed Claim
unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy
Code, or the Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

 

47



--------------------------------------------------------------------------------

B. Claims and Interests Administration Responsibilities

1. Reorganized Debtors

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
Claims (other than General Unsecured Claims); (2) to settle or compromise any
Disputed Claim (other than General Unsecured Claims) without any further notice
to or action, order, or approval by the Court; and (3) to administer and adjust
the Claims Register (except with respect to General Unsecured Claims) to reflect
any such settlements or compromises without any further notice to or action,
order, or approval by the Court.

2. GUC Administrator

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the GUC Administrator, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
General Unsecured Claims; (2) to settle or compromise any Disputed Claim that is
a General Unsecured Claim without any further notice to or action, order, or
approval by the Court; and (3) to administer and adjust the Claims Register
(solely with respect to General Unsecured Claims) to reflect any such
settlements or compromises without any further notice to or action, order, or
approval by the Court.

C. Estimation of Claims

Before or after the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), may (but are not required to) at any time request that the Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code,
regardless of whether any party previously has objected to such Claim, and the
Court shall retain jurisdiction to estimate any such Claim, including during the
litigation of any objection to any Claim or during any appeal relating to such
objection. In the event that the Court estimates any Disputed Claim, that
estimated amount shall constitute a maximum limitation on such Claim for all
purposes under the Plan (including for purposes of distributions), and the
Debtors, the Reorganized Debtors, or the GUC Administrator, as applicable, may
elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any Holder of a Claim that has been estimated pursuant
to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek
reconsideration of such estimation unless such Holder has Filed a motion
requesting the right to seek such reconsideration on or before twenty-one
(21) days after the date on which such Claim is estimated. All of the
aforementioned Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Court.

D. Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Court.

 

48



--------------------------------------------------------------------------------

E. Disputed Claims Reserve

On or prior to the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), shall be authorized, in consultation with the Requisite Creditors and
the Creditors’ Committee, to establish one or more Disputed Claims Reserves,
which Disputed Claims Reserve(s) shall be administered by the Reorganized
Debtors or the GUC Administrator, as applicable.

1. Reorganized Debtors

The Reorganized Debtors or the Disbursing Agent may, in their sole discretion,
hold Cash in a Disputed Claims Reserve in trust for the benefit of the Holders
of Claims (other than General Unsecured Claims) ultimately determined to be
Allowed after the Effective Date. The Reorganized Debtors shall distribute such
amounts (net of any expenses, including any taxes relating thereto), as provided
herein, as such Disputed Claims are resolved by a Final Order or agreed to by
settlement, and such amounts will be distributable on account of such Disputed
Claims as such amounts would have been distributable had such Disputed Claims
been Allowed Claims as of the Effective Date.

2. GUC Administrator

The GUC Administrator may, in its sole discretion, hold Cash in a Disputed
Claims Reserve from the General Unsecured Claims Distribution in trust solely
for the benefit of the Holders of General Unsecured Claims ultimately determined
to be Allowed after the Effective Date. The GUC Administrator shall distribute
such amounts (net of any expenses, including any taxes relating thereto), as
provided herein, as such Disputed Claims are resolved by a Final Order or agreed
to by settlement, and such amounts will be distributable on account of such
Disputed Claims as such amounts would have been distributable had such Disputed
Claims been Allowed Claims as of the Effective Date.

F. Time to File Objections to Claims

Subject to Article VII.B. above, any objections to Claims, which, prior to the
Effective Date, may be Filed by any party, shall be Filed on or before the
Claims Objection Deadline.

G. Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section
502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Court order with respect thereto has
been entered and all sums due, if any, to the Debtors by that Entity have been
turned over or paid to the Debtors, the Reorganized Debtors, or the GUC
Administrator, as applicable.

Except as provided herein (including with respect to any counterparties to
rejected Executory Contracts or Unexpired Leases who are required to File Proofs
of Claim after the rejection of their contracts or leases), any and all Proofs
of Claim or requests for payment of Administrative Claims, as applicable, Filed
after the applicable Claims Bar Date, Administrative Claims Bar Date,
Governmental Bar Date, and applicable deadline for Filing Proofs of Claim based
on the Debtors’ rejection of Executory Contracts or Unexpired Leases,

 

49



--------------------------------------------------------------------------------

as applicable, shall be deemed Disallowed and expunged as of the Effective Date
without any further notice to or action, order, or approval of the Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless on or before the Confirmation Hearing such late Filed Claim has
been deemed timely Filed by a Final Order.

H. Amendments to Claims

After the Claims Bar Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be Filed or amended without the prior authorization of
the Court and any such new or amended Claim Filed shall be deemed Disallowed in
full and expunged without any further action, order, or approval of the Court.

I. No Distributions Pending Allowance

No payment or distribution provided under the Plan shall be made to the extent
that any Claim is a Disputed Claim, including if an objection to a Claim or
portion thereof is Filed as set forth in Article VII, unless and until such
Disputed Claim becomes an Allowed Claim; provided that any portion of a Claim
that is an Allowed Claim shall receive the payment or distribution provided
under the Plan thereon notwithstanding that any other portion of such Claim is a
Disputed Claim.

J. Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. As soon as reasonably practicable
after the date that the order or judgment of the Court allowing any Disputed
Claim becomes a Final Order, the distribution (if any) to which such Holder is
entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals shall be paid to the Holder of such Allowed Claim on
account of such Allowed Claim unless required under applicable bankruptcy law or
as otherwise provided in herein.

K. Single Satisfaction of Claims

Holders of Allowed Claims may assert such Claims against each Debtor obligated
with respect to such Claim, and such Claims shall be entitled to share in the
recovery provided for the applicable Class of Claims against each obligated
Debtor based upon the full Allowed amount of the Claim. Notwithstanding the
foregoing, in no case shall the aggregate value of all property received or
retained under the Plan on account of any Allowed Claim exceed 100% of such
Allowed Claim plus applicable interest. For the avoidance of doubt, this shall
not affect the obligation of each and every Debtor to pay U.S. Trustee Fees
until such time as such Debtor’s Chapter 11 Case is closed, dismissed, or
converted.

 

50



--------------------------------------------------------------------------------

ARTICLE VIII.

SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

A. Compromise and Settlement of Claims, Interests, and Controversies

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, which distributions and other benefits shall be
irrevocable and not subject to challenge upon the Effective Date, the provisions
of the Plan, and the distributions and other benefits provided hereunder, shall
constitute a good-faith compromise and settlement of all issues in respect of
the Chapter 11 Cases (collectively, the “Settled Issues”), including, without
limitation:

1. the valuation of the Reorganized Debtors’ enterprise, including the value of
any unencumbered assets;

2. any dispute regarding the application of the equities of the case exception
under section 552(b) of the Bankruptcy Code or surcharge under section 506(c) of
the Bankruptcy Code in respect of the First Lien Claims and the Second Lien
Notes Claims;

3. the amount of the First Lien Claims and the Second Lien Notes Claims and such
Holders’ Allowed Claims, and the validity and enforceability of the Liens
securing such Claims;

4. the amount of adequate protection claims held by the Prepetition Term Loan
Lenders and the Combined Prepetition Second Lien Noteholders under the Cash
Collateral Order;

5. any challenges to Cash transfers;

6. any challenges to transfers made by the Debtors to any related Entities;

7. the releases, exculpations, and injunctions provided in the Plan; and

8. any claims for payment of administrative expenses as a substantial
contribution under section 503 of the Bankruptcy Code.

The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Court’s approval of the compromise and settlement of all such Claims,
Interests, and controversies, as well as a finding by the Court that all such
compromises and settlements are in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and is fair, equitable, and
reasonable. In accordance with the provisions of the Plan, pursuant to
Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Court, after the Effective Date, the Reorganized Debtors may
compromise and settle Claims against, and Interests in, the Debtors and their
Estates and Causes of Action against other Entities.

 

51



--------------------------------------------------------------------------------

B. Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan and the Plan Supplement, or in any contract,
instrument, or other agreement or document created pursuant to the Plan and the
Plan Supplement, the distributions, rights, and treatment that are provided in
the Plan shall be in complete satisfaction, discharge, and release, effective as
of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any contingent or non-contingent
liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in section 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of
Claim based upon such debt or right is Filed or deemed Filed pursuant to section
501 of the Bankruptcy Code; (b) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or
(c) the Holder of such a Claim or Interest has accepted the Plan. Any default or
“event of default” by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately before or on account of the Filing of the
Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the
Effective Date. The Confirmation Order shall be a judicial determination of the
discharge of all Claims and Interests subject to the Effective Date occurring.

C. Term of Injunctions or Stays

Unless otherwise provided herein or in a Final Order, all injunctions or stays
arising under or entered during the Chapter 11 Cases under section 362 of the
Bankruptcy Code or otherwise and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the
date set forth in the order providing for such injunction or stay.

D. Release of Liens

Except as otherwise specifically provided in the Plan, the New Second Lien PIK
Notes Documents (including in connection with any express written amendment of
any mortgage, deed of trust, Lien, pledge, or other security interest under the
New Second Lien PIK Notes Documents), or in any other contract, instrument,
agreement or document created pursuant to the Plan, on the Effective Date and
concurrently with the applicable distributions or other treatment made pursuant
to the Plan, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and
discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns, in each
case, without any further approval or order of the Court and without any action
or Filing being required to be made by the Debtors or the Reorganized Debtors.
In addition, at the Debtors’ or Reorganized Debtors’ sole expense, the
Prepetition Term Loan Agent and the Indenture Trustee shall execute and deliver
all documents reasonably requested by the Reorganized Debtors, or the
administrative agent or indenture

 

52



--------------------------------------------------------------------------------

trustee for the Exit Facility or New Second Lien PIK Notes to evidence the
release of such mortgages, deeds of trust, Liens, pledges, and other security
interests and shall authorize the Reorganized Debtors to file UCC-3 termination
statements and other release documentation (to the extent applicable) with
respect thereto.

E. Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, their Estates, and the Reorganized
Debtors from any and all Claims, Causes of Action, obligations, suits,
judgments, damages, demands, losses, or liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to
assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates, or the
Reorganized Debtors would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the Holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Prepetition Term Loan Agreement, the
Prepetition Second Lien Indenture, the Prepetition Second Lien PIK Indenture,
the Notes, the Cash Collateral Order (and any payments or transfers in
connection therewith), any Avoidance Actions, the purchase, sale, or rescission
of the purchase or sale of any Security of the Debtors or the Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Released Party, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support
Agreement, the Restructuring Support Agreement, the restructuring of any Claim
or Interest before or during the Chapter 11 Cases, or any Restructuring
Transaction, contract, instrument, document, release, or other agreement or
document (including any legal opinion regarding any such transaction, contract,
instrument, document, release, or other agreement or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support
Agreement, the Restructuring Support Agreement, the Disclosure Statement, the
Plan, the related agreements, instruments, and other documents (including the
Definitive Documentation), the Chapter 11 Cases, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the
solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
or other property pursuant to the Plan, the Definitive Documentation, or upon
any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to the
foregoing. Notwithstanding anything to the contrary in the foregoing, (i) the
releases set forth herein do not release any post-Effective Date obligations of
any party or Entity under the Plan, including under any of the Restructuring
Transactions, and (ii) nothing in this provision shall, nor shall it be deemed
to, release any Released Party from any Claims or Causes of Action that are
found, pursuant to a Final Order, to be the result of such Released Party’s
gross negligence, actual fraud, or willful misconduct.

 

53



--------------------------------------------------------------------------------

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by the Debtors set forth in this
Article VIII.E, which includes by reference each of the related provisions and
definitions contained herein, and, further, shall constitute the Court’s finding
that such releases are: (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of
the claims released by such releases; (3) in the best interests of the Debtors
and their Estates; (4) fair, equitable and reasonable; (5) given and made after
due notice and opportunity for hearing; (6) an essential component of the Plan
and the Restructuring Transactions; and (7) a bar to any of the Debtors or their
Estates asserting any claim or cause of action released pursuant to such
releases.

F. Releases by Holders of Claims and Interests

As of the Effective Date, to the fullest extent of the law, each Releasing Party
is deemed to have released and discharged each Released Party from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands,
losses, or liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such Entity would have been legally entitled to assert (whether individually or
collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates, or the Reorganized Debtors would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim or Interest or other
Entity, based on or relating to, or in any manner arising from, in whole or in
part, the Debtors (including the management, ownership or operation thereof),
the Debtors’ in- or out-of-court restructuring efforts, the Debtors’
intercompany transactions (including dividends paid), transactions pursuant
and/or related to the Prepetition Term Loan Agreement, the Prepetition Second
Lien Indenture, the Prepetition Second Lien PIK Indenture, the Notes, the Cash
Collateral Order (and any payments or transfers in connection therewith), any
Avoidance Actions, the purchase, sale, or rescission of the purchase or sale of
any Security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is
treated in this Plan, the business or contractual arrangements between any
Debtor and any Releasing Party, the formulation, preparation, dissemination,
negotiation, or Filing of the Restructuring Support Agreement, the Restructuring
Support Agreement, the restructuring of any Claim or Interest before or during
the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or
other agreement or the reliance by any Releasing Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the related agreements,
instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the solicitation of votes with
respect to this Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities or other property pursuant
to the Plan, the Definitive Documentation, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, (i) the releases set forth herein

 

54



--------------------------------------------------------------------------------

do not release any post-Effective Date obligations of any party or Entity under
the Plan, including under any of the Restructuring Transactions, and
(ii) nothing in this provision shall, nor shall it be deemed to, release any
Released Party from any Claims or Causes of Action that are found, pursuant to a
Final Order, to be the result of such Released Party’s gross negligence, actual
fraud, or willful misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set
forth in this Article VIII.F, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the
Court’s finding that such releases are: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and
reasonable; (5) given and made after due notice and opportunity for hearing;
(6) an essential component of the Plan and the Restructuring Transactions; and
(7) a bar to any of the Releasing Parties asserting any claim or cause of action
released pursuant to such releases.

G. Exculpation

Except as otherwise specifically provided in the Plan and only to the fullest
extent permitted under Bankruptcy Code section 1125(e), no Exculpated Party
shall have or incur liability for, and each Exculpated Party is hereby released
and exculpated from, any Claim, Cause of Action, obligation, suit, judgment,
damage, demand, loss, or liability for any claim related to any act or omission
in connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, Filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the solicitation of votes with respect to this Plan, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Debtors’ in or out-of-court restructuring efforts, the
Disclosure Statement, the Plan, the Restructuring Support Agreement, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the Filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of Securities pursuant to the Plan, or the distribution
of property under the Plan, the related agreements, instruments, and other
documents (including the Definitive Documentation), or any other related
agreement, except for claims related to any act or omission that is determined
in a Final Order to have constituted actual fraud, willful misconduct, or gross
negligence, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties (to the extent
applicable) have, and upon completion of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

55



--------------------------------------------------------------------------------

H. Injunction

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or Confirmation Order, all Entities who
have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.E or Article VIII.F of the Plan, discharged pursuant to
Article VIII.B of the Plan, or are subject to exculpation pursuant to Article
VIII.G of the Plan, are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests; (b) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests;
(c) creating, perfecting, or enforcing any Lien or encumbrance of any kind
against such Entities or the property or the estates of such Entities on account
of or in connection with or with respect to any such Claims or Interests;
(d) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims
or Interests; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests released or settled pursuant to the Plan.
Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or
agreement (including those attached to the Disclosure Statement or set forth in
the Plan Supplement, to the extent finalized) executed to implement the Plan
from bringing an action to enforce the terms of the Plan or such document,
instrument, or agreement (including those attached to the Disclosure Statement
or set forth in the Plan Supplement, to the extent finalized) executed to
implement the Plan.

I. Protection Against Discriminatory Treatment

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, or discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

56



--------------------------------------------------------------------------------

J. Recoupment

In no event shall any Holder of an Allowed Claim be entitled to recoup against
any Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

K. Subordination Rights

Any distributions under the Plan shall be received and retained free from any
obligations to hold or transfer the same to any other Holder and shall not be
subject to levy, garnishment, attachment, or other legal process by any Holder
by reason of claimed contractual subordination rights. Any such subordination
rights shall be waived, and the Confirmation Order shall constitute an
injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed
under the Plan, in each case other than as provided in the Plan.

L. Reimbursement or Contribution

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of disallowance, such Claim shall be
forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated
as non-contingent; or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

ARTICLE IX.

CONDITIONS PRECEDENT TO CONFIRMATION

AND CONSUMMATION OF THE PLAN

A. Conditions Precedent to the Confirmation Date

It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

1. The Court shall have approved in all material respects the compromise and
settlement of all the Settled Issues, which approval shall be expressly included
in the Confirmation Order;

2. The Restructuring Support Agreement shall not have been breached in any
material respect and shall remain in full force and effect;

3. The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, shall have been Filed subject to the terms hereof;

 

57



--------------------------------------------------------------------------------

4. The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, shall have been Filed subject to the
terms hereof; and

5. The Confirmation Order shall have been entered by the Court.

B. Conditions Precedent to the Effective Date

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

1. Entry of the Confirmation Order in a form and substance acceptable to the
Requisite Creditors, and such order shall have become a Final Order that has not
been stayed, modified, or vacated on appeal;

2. All of the Consenting Creditors Fees shall have been paid or escrowed, as
applicable, by the Debtors in accordance with the terms hereof;

3. All fees ordered to be paid pursuant to the Cash Collateral Order, including
the Consenting Creditors’ reasonable and documented professional fees, shall
have been paid or will be paid prior to or contemporaneously with the Effective
Date in accordance with the terms hereof and the Cash Collateral Order;

4. The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, and inclusive of any amendments, modifications, or
supplements made after the Confirmation Date but prior to the Effective Date,
shall be in form and substance acceptable in all respects to the Debtors and the
Requisite Creditors;

5. The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, and inclusive of any amendments,
modifications, or supplements made after the Confirmation Date but prior to the
Effective Date, shall be in form and substance acceptable in all respects to the
Debtors and the Requisite Creditors;

6. The Second Lien PIK Documents shall have been executed and delivered by all
of the Entities that are parties thereto, and all conditions precedent (other
than any conditions related to the occurrence of the Effective Date) to the
consummation of the New Second Lien PIK Notes shall have been waived or
satisfied in accordance with the terms thereof, and the issuance of the New
Second Lien PIK Notes shall be deemed to occur concurrently with the occurrence
of the Effective Date;

7. The Exit Facility Documents shall have been executed and delivered by all of
the Entities that are parties thereto, and all conditions precedent (other than
any conditions related to the occurrence of the Effective Date) to the
consummation of the Exit Facility shall have been waived or satisfied in
accordance with the terms thereof, and the closing of the Exit Facility shall be
deemed to occur concurrently with the occurrence of the Effective Date;

8. All other Definitive Documentation shall be acceptable in all respects to the
Requisite Creditors and executed in accordance with the terms hereof;

 

58



--------------------------------------------------------------------------------

9. All conditions precedent to the issuance of the New Equity, other than any
conditions related to the occurrence of the Effective Date, shall have occurred;

10. The New Organizational Documents shall be in form and substance acceptable
in all respects to the Debtors and the Requisite Creditors and shall have been
duly filed with the applicable authorities in the relevant jurisdictions;

11. All governmental and third-party approvals and consents, including Court
approval, necessary in connection with the transactions provided for in the Plan
shall have been obtained, are not subject to unfulfilled conditions, and are in
full force and effect, and all applicable waiting periods have expired without
any action having been taken by any competent authority that would restrain or
prevent such transactions;

12. All documents and agreements necessary to implement the Plan, including any
revised employment agreements, shall have (a) been tendered for delivery and
(b) been effected or executed by all Entities party thereto, and all conditions
precedent to the effectiveness of such documents and agreements (other than any
conditions related to the occurrence of the Effective Date) shall have been
satisfied or waived pursuant to the terms of such documents or agreements
(including, without limitation, the Exit Facility Documents); and

13. All Allowed Professional Fee Claims approved by the Court shall have been
paid in full and the Professional Fee Escrow Account shall have been funded in
the Professional Fee Reserve Amount.

C. Waiver of Conditions

The conditions precedent to Confirmation of the Plan and to the Effective Date
of the Plan set forth in this Article IX may be waived only by consent of the
Debtors and the Requisite Creditors without notice, leave, or order of the Court
or any formal action other than proceedings to confirm or consummate the Plan.

D. Substantial Consummation

“Substantial Consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

E. Effect of Non-Occurrence of Conditions to the Confirmation Date or the
Effective Date

If the Confirmation Date and/or the Effective Date do(es) not occur, the Plan
shall be null and void in all respects and nothing contained in the Plan, the
Disclosure Statement, or the Restructuring Support Agreement shall:
(1) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors,
any Holders of a Claim or Interest or any other Entity; (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of
Claims or Interests, or any other Entity in any respect; or (4) be used by the
Debtors or any Entity as evidence (or in any other way) in any litigation,
including with regard to the strengths or weaknesses of any of the parties’
positions, arguments or claims.

 

59



--------------------------------------------------------------------------------

ARTICLE X.

MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

A. Modification and Amendments

Subject to the limitations contained herein and the terms of the Restructuring
Support Agreement, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not
resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019, those restrictions on modifications set forth in the Plan, and the
terms of the Restructuring Support Agreement, the Debtors expressly reserve
their right to alter, amend, or modify materially the Plan, one or more times,
after Confirmation, and, to the extent necessary, may initiate proceedings in
the Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to
carry out the purposes and intent of the Plan.

B. Effect of Confirmation on Modifications

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure
or resolicitation under Bankruptcy Rule 3019.

C. Revocation or Withdrawal of the Plan

The Debtors, with the consent of the Requisite Creditors, reserve the right to
revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date and to File subsequent plans of reorganization. If the
Debtors, with the consent of the Requisite Creditors, revoke or withdraw the
Plan, or if Confirmation and Consummation does not occur, then: (1) the Plan
shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of
any Claim or Interest or Class of Claims or Interests), assumption or rejection
of Executory Contracts or Unexpired Leases effected by the Plan, and any
document or agreement executed pursuant to the Plan, shall be deemed null and
void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or
release of any Claims or Interests; (ii) prejudice in any manner the rights of
the Debtors or any other Entity, including the Holders of Claims;
(iii) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtors or any other Entity; or (iv) be used by the Debtors or any
Entity as evidence (or in any other way) in any litigation, including with
regard to the strengths or weaknesses of any of the parties’ positions,
arguments or claims.

ARTICLE XI.

RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan to the fullest extent allowed by
applicable law, including jurisdiction to:

 

60



--------------------------------------------------------------------------------

1. Allow, Disallow, determine, liquidate, classify, estimate, or establish the
priority, Secured or Unsecured status, or amount of any Claim against a Debtor,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections relating to any of the foregoing;

2. decide and resolve all matters related to the granting and denying, in whole
or in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals;

3. resolve any matters related to: (a) the assumption, assignment, or rejection
of any Executory Contract or Unexpired Lease and to hear, determine, and, if
necessary, liquidate, any Claims arising therefrom, including Claims related to
the rejection of an Executory Contract or Unexpired Lease, any Cure Claims, or
any other matter related to such Executory Contract or Unexpired Lease; (b) the
Debtors or the Reorganized Debtors, as applicable, amending, modifying, or
supplementing, pursuant to Article V hereof, the Schedule of Assumed Executory
Contracts and Unexpired Leases or the Schedule of Rejected Executory Contracts
and Unexpired Leases; and (c) any dispute regarding whether a contract or lease
is or was an Executory Contract or Unexpired Lease;

4. ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

5. adjudicate, decide, or resolve any motions, adversary proceedings, contested,
or litigated matters, and grant or deny any applications involving a Debtor that
may be pending on the Effective Date;

6. adjudicate, decide, or resolve any and all matters related to Causes of
Action by or against a Debtor;

7. adjudicate, decide, or resolve any and all matters related to sections 1141,
1145, and 1146 of the Bankruptcy Code;

8. enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan and the
Restructuring Support Agreement, and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the
Plan or the Restructuring Support Agreement;

9. enter and enforce any order for the sale of property pursuant to section 363
or 1123 of the Bankruptcy Code;

10. resolve any cases, controversies, suits, disputes, or Causes of Action that
may arise in connection with the Consummation, interpretation, or enforcement of
the Plan or any Entity’s obligations incurred in connection with the Plan or the
Restructuring Support Agreement;

11. issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

 

61



--------------------------------------------------------------------------------

12. resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the settlements, compromises, discharges, releases, injunctions,
exculpations, and other provisions contained in Article VIII hereof and enter
such orders as may be necessary or appropriate to implement such releases,
injunctions, and other provisions;

13. resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.H.1 hereof;

14. enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

15. determine any other matters that may arise in connection with or relate to
the Restructuring Support Agreement, the Plan, the Disclosure Statement, the
Confirmation Order, or the Plan Supplement;

16. adjudicate any and all disputes arising from or relating to distributions
under the Plan or any transactions contemplated therein, including any
Restructuring Transactions;

17. consider any modifications of the Plan, to cure any defect or omission, or
to reconcile any inconsistency in any Court order, including the Confirmation
Order;

18. determine requests for the payment of Claims entitled to priority pursuant
to section 507 of the Bankruptcy Code;

19. hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

20. hear and determine all disputes involving the existence, nature, or scope of
the release provisions set forth in the Plan, including any dispute relating to
any liability arising out of the termination of employment or the termination of
any employee or retiree benefit program, regardless of whether such termination
occurred prior to or after the Effective Date;

21. enforce all orders previously entered by the Court;

22. hear any other matter not inconsistent with the Bankruptcy Code;

23. enter an order concluding or closing the Chapter 11 Cases; and

24. enforce the injunction, release, and exculpation provisions set forth in
Article VIII hereof.

 

62



--------------------------------------------------------------------------------

ARTICLE XII.

MISCELLANEOUS PROVISIONS

A. Immediate Binding Effect

Subject to Article IX.A hereof and notwithstanding Bankruptcy Rule 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan, the final versions of the documents contained in the Plan
Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all Holders of Claims or Interests (regardless of
whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, and injunctions provided for in the Plan,
each Entity acquiring property under the Plan or the Confirmation Order, and any
and all non-Debtor parties to Executory Contracts and Unexpired Leases. All
Claims and debts shall be as fixed, adjusted, or compromised, as applicable,
pursuant to the Plan regardless of whether any Holder of a Claim or debt has
voted on the Plan.

B. Additional Documents

On or before the Effective Date, with the consent of the Requisite Creditors and
in accordance with the terms and conditions set forth in the Restructuring
Support Agreement, the Debtors may File with the Court such agreements and other
documents, in form and substance acceptable to the Requisite Creditors, as may
be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. The Debtors, with the consent of the Requisite
Creditors, and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time,
prepare, execute, and deliver any agreements or documents and take any other
actions as may be necessary or advisable to effectuate the provisions and intent
of the Plan.

C. Dissolution of the Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve automatically,
and the respective members thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases; provided
that such dissolution shall not affect the standing of Professionals for the
Creditors’ Committee to submit and prosecute requests for payment of
Professional Fee Claims and any appeals thereof. The Reorganized Debtors shall
no longer be responsible for paying any fees or expenses incurred by the
Creditors’ Committee after the Effective Date other than Allowed Professional
Fee Claims, whenever incurred including, without limitation, those incurred
after the Effective Date in connection with the consummation and implementation
of the Plan.

D. Reservation of Rights

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with
respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any
rights of any Debtor with respect to the Holders of Claims or Interests.

 

63



--------------------------------------------------------------------------------

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Holder of any
Claim with respect to the Plan, the Disclosure Statement, the Confirmation
Order, or the Plan Supplement shall be or shall be deemed to be an admission or
waiver of any rights of any claimant with respect to any Claims or Interests.

E. Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

F. Service of Documents

Any pleadings, notice, or other documents required by the Plan to be served on
or delivered to the following parties shall be served as follows:

 

Reorganized Debtors   

PetroQuest Energy, Inc.

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

Attn: Charles T. Goodson

Attorneys to the Debtors   

Porter Hedges LLP

1000 Main Street

Houston, Texas 77002

Attn: John F. Higgins

E. James Cowen

United States Trustee   

Office of the United States Trustee

for the Southern District of Texas

515 Rusk Street, Suite 3516

Houston, Texas 77002

Attn: Hector Duran, Jr.

Counsel to the Consenting Creditors   

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael S. Stamer

 

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attn: Sarah Link Schultz

 

64



--------------------------------------------------------------------------------

Counsel to the Creditors’ Committee

  

Heller, Draper, Patrick, Horn & Manthey, L.L.C.

650 Poydras Street, Suite 2500

New Orleans, Louisiana 70130

Attn: William H. Patrick, III

Counsel to the Prepetition Term Loan Agent

  

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attn: Pamela Bruzzese-Szczygiel

Counsel to the Indenture Trustee

  

Reed Smith LLP

1201 Market Street, Suite 1500,

Wilmington, Delaware 19801

Attn: Kurt F. Gwynne

G. Term of Injunctions or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to section 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

H. Entire Agreement

Except as otherwise indicated, the Plan, the Confirmation Order, the Plan
Supplement, the Restructuring Support Agreement, the Exit Facility Documents,
the Registration Rights Agreement, and the New Second Lien PIK Notes Documents
supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan.

I. Exhibits

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at http://dm.epiq11.com/PetroQuest or the Court’s website at
www.txs.uscourts.gov. To the extent any exhibit or document is inconsistent with
the terms of the Plan, unless otherwise ordered by the Court, the non-exhibit or
non-document portion of the Plan shall control.

 

65



--------------------------------------------------------------------------------

J. Nonseverability of Plan Provisions

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such terms or
provision shall then be applicable as altered or interpreted, provided that any
such alteration or interpretation shall be acceptable to the Debtors and the
Requisite Creditors. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and
may not be deleted or modified without the Debtors’ and the Requisite Creditors’
consent; and (3) nonseverable and mutually dependent.

K. Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan and any previous plan, and,
therefore, none of such parties or individuals or the Reorganized Debtors will
have any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or
purchase of the Securities offered and sold under the Plan and any previous
plan.

L. Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy Rule
3022 and any applicable order of the Court to close the Chapter 11 Cases.

M. Waiver or Estoppel

Each Holder of a Claim shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim should be Allowed in a
certain amount, in a certain priority, Secured or not subordinated by virtue of
an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement or the Debtors or Reorganized Debtors’ right to enter into
settlements was not disclosed in the Plan, the Disclosure Statement, or papers
Filed with the Court or the Notice and Claims Agent prior to the Confirmation
Date.

* * * *

 

66



--------------------------------------------------------------------------------

Respectfully submitted, as of the date first set forth above,

 

Dated: December 20, 2018   

PETROQUEST ENERGY, INC.

on behalf of itself and all other Debtors

 

/s/ Charles T. Goodson

Charles T. Goodson

President and Chief Executive Officer

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

 

67



--------------------------------------------------------------------------------

RESTRUCTURING SUPPORT AGREEMENT

This RESTRUCTURING SUPPORT AGREEMENT (together with all exhibits, annexes, and
schedules hereto, in each case as may be amended, supplemented or otherwise
modified from time to time in accordance with the terms hereof, this
“Agreement”), dated as of November 6, 2018, is entered into by and among:

(i) PetroQuest Energy, Inc. (“PetroQuest”), PetroQuest Energy, L.L.C. (“PQE”),
TDC Energy, LLC (“TDC”), PetroQuest Oil & Gas, L.L.C., PQ Holdings LLC, Pittrans
Inc. and Sea Harvester Energy Development, L.L.C. (collectively, the “Company”);

(ii) the undersigned lenders, or investment advisors or managers for the account
of the lenders under that certain Multidraw Term Loan Agreement, dated as of
August 31, 2018 (as may be amended or supplemented from time to time, the
“Prepetition Term Loan Agreement”), among PQE, PetroQuest, Wells Fargo Bank,
National Association as administrative agent (the “Prepetition Term Loan
Agent”), and the lenders holding Term Loans (as defined therein) (the
“Prepetition Term Loans”) party thereto from time to time (the “Prepetition Term
Loan Lenders”, and together with their respective successors and permitted
assigns and any subsequent Prepetition Term Loan Lenders that becomes party
hereto in accordance with the terms hereof, the “Consenting Term Loan Lenders”);

(iii) the undersigned noteholders, or investment advisors or managers for the
account of the noteholders (the “Prepetition Second Lien Noteholders”, and
together with their respective successors and permitted assigns and any
subsequent Prepetition Second Lien Noteholder that becomes party hereto in
accordance with the terms hereof, the “Consenting Second Lien Noteholders”)
under that certain Indenture for the 10% Second Lien Secured Senior Notes due
2021 dated as of February 17, 2016 (as may be amended or supplemented from time
to time, including by the First Supplemental Indenture dated as of September 13,
2016, collectively the “Prepetition Second Lien Indenture” and the notes
outstanding thereunder, the “Prepetition Second Lien Notes”), among PetroQuest,
the Subsidiary Guarantors (as defined therein), and Wilmington Trust, National
Association, as Indenture Trustee and Collateral Trustee thereunder (in such
capacity, the “Prepetition Second Lien Trustee”); and

(iv) the undersigned noteholders, or investment advisors or managers for the
account of the noteholders (the “Prepetition Second Lien PIK Noteholders”, and
combined with the Prepetition Second Lien Noteholders, the “Combined Prepetition
Second Lien Noteholders”, and the undersigned Prepetition Second Lien PIK
Noteholders, together with their respective successors and permitted assigns and
any subsequent Prepetition Second Lien PIK Noteholder that becomes party hereto
in accordance with the terms hereof, the “Consenting Second Lien PIK
Noteholders”, and combined with the Consenting Second Lien Noteholders, the
“Combined Consenting Second Lien Noteholders”, and together with the Consenting
Term Loan Lenders, the “Consenting Creditors”) under that certain Indenture for
the 10% Second Lien Senior Secured PIK Notes due 2021 dated as of September 27,
2016 (as amended or



--------------------------------------------------------------------------------

supplemented from time to time, the “Prepetition Second Lien PIK Indenture” and
the notes outstanding thereunder the “Prepetition Second Lien PIK Notes”, and
combined with the Prepetition Second Lien Notes, the “Combined Prepetition
Second Lien Notes”), among PetroQuest, the Subsidiary Guarantors (as defined
therein), and Wilmington Trust, National Association, as Indenture Trustee and
Collateral Trustee thereunder (in such capacity, the “Prepetition Second Lien
PIK Trustee”, and collectively with the Prepetition Second Lien Trustee, the
“Indenture Trustee”).

The Company and each Consenting Creditor and any subsequent Person or entity
that becomes a party hereto in accordance with the terms hereof are referred
herein as the “Parties” and individually as a “Party.” Capitalized terms used
but not defined herein shall have the meanings ascribed to them in the Plan (as
defined below) attached hereto as Exhibit A (including any schedules and
exhibits attached thereto).

Notwithstanding anything contained herein to the contrary, it is the intent of
the Parties that all references to votes or voting in this Agreement be
interpreted to include votes or voting on a plan of reorganization under title
11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”).
Time is of the essence in the performance of the obligations of each of the
Parties under this Agreement. When a reference is made in this Agreement to a
Section, Exhibit or Schedule, such reference shall be to a Section, Exhibit or
Schedule, respectively, of or attached to this Agreement unless otherwise
indicated. Unless the context of this Agreement otherwise requires, (a) words
using the singular or plural number also include the plural or singular number,
respectively, (b) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (c) the words “include,”
“includes” and “including” when used herein shall be deemed in each case to be
followed by the words “without limitation,” and (d) the word “or” shall not be
exclusive and shall be read to mean “and/or.” “Writing,” “written” and
comparable terms refer to printing, typing and other means of reproducing words
(including electronic media) in a visible form. Any reference to “business day”
means any day, other than a Saturday, a Sunday or any other day on which banks
located in New York, New York are closed for business as a result of federal,
state or local holiday and any other reference to day means a calendar day.

RECITALS

WHEREAS, the Parties have agreed to enter into certain transactions (the
“Restructuring Transactions”) in furtherance of a global restructuring of the
Company’s capital structure (the “Restructuring”) which requires the
consummation of a joint “pre-negotiated” plan of reorganization on the terms set
forth in Exhibit A and otherwise as approved pursuant to this Agreement (such
plan, together with any exhibits, schedules, attachments or appendices thereto,
in each case as may be amended or otherwise modified from time to time in
accordance with the terms herein and therein, the “Plan”), a solicitation of
votes therefor (the “Solicitation”) pursuant to the Bankruptcy Code, and the
commencement by the Debtors (as defined below) of voluntary cases (the “Chapter
11 Cases”) under chapter 11 of the Bankruptcy Code, in the United States
Bankruptcy Court for the Southern District of Texas (the “Court”);

 

2



--------------------------------------------------------------------------------

WHEREAS, the Restructuring Transactions include: (i) entry into an Exit Facility
(the “Exit Facility”) in an aggregate amount of $50 million, on the terms set
forth in the Exit Facility Term Sheet attached hereto as Exhibit B and otherwise
as approved pursuant to the terms of the Definitive Documents (as defined
below); (ii) the payment in full of the Prepetition Term Loans; (iii) the
conversion of the Prepetition Second Lien Notes and Prepetition Second Lien PIK
Notes to (a) $80 million of New Second Lien PIK Notes, on the terms set forth in
the New Second Lien Term Sheet attached hereto as Exhibit C and otherwise as
approved pursuant to the terms of the Definitive Documents, and (b) new equity
in the Company; and (iv) the grant of a new Management Incentive Plan on the
terms described in the MIP Term Sheet attached hereto as Exhibit D and otherwise
as approved pursuant to the terms of the Definitive Documents (the “Management
Incentive Plan”);

WHEREAS, as of the date hereof, the Consenting Term Loan Lenders hold, in the
aggregate, 100% of the aggregate outstanding principal amount of the Prepetition
Term Loans;

WHEREAS, as of the date hereof, the Combined Consenting Second Lien Noteholders
hold, in the aggregate, approximately 85% of the aggregate outstanding principal
amount of the Combined Prepetition Second Lien Notes, as indicated on Exhibit E
to this Agreement;

WHEREAS, the Company and the Consenting Creditors have reached an agreement for
the consensual use of Cash Collateral (as defined in the Bankruptcy Code), as
approved pursuant to the terms set forth in the Definitive Documents;

WHEREAS, the Parties desire to express to each other their mutual support and
commitment in respect of the matters discussed in the Plan and hereunder.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

  1.

Certain Definitions.

As used in this Agreement, the following terms have the following meanings:

(a) “Akin Gump” means Akin Gump Strauss Hauer & Feld LLP.

(b) “Beneficially Own” means the definition of such term in Rule 13d-3 under the
Exchange Act (as defined below), and a Person’s beneficial ownership of
securities shall be calculated in accordance with the provisions of such Rule
(in each case, irrespective of whether or not such Rule is actually applicable
in such circumstance), provided, however, that securities shall only be
considered to be Beneficially Owned by a Consenting Creditor for purposes of
this Agreement to the extent that (i) such Consenting Creditor has sole
discretionary management authority of such securities that includes the sole
authority to vote and (ii) any such securities are not on loan pursuant to a
securities lending program. For the avoidance of doubt, “Beneficially Own” shall
also include record ownership of securities where such record ownership
satisfies the conditions of the proviso to the immediately preceding sentence.

(c) “Claims” means any claims (as defined in section 101(15) of the Bankruptcy
Code) against the Debtors.

 

3



--------------------------------------------------------------------------------

(d) “Confirmation Order” means the order of the Court confirming the Plan in the
Chapter 11 Cases pursuant to section 1129 of the Bankruptcy Code.

(e) “Consenting Class” means any of the following groups: the Prepetition Term
Loan Lenders, the Prepetition Second Lien Noteholders, or the Prepetition Second
Lien PIK Noteholders, as applicable.

(f) “Consenting Creditor Counsel” means (i) Akin Gump, as counsel to the
Consenting Term Loan Lenders and the Combined Consenting Second Lien Noteholders
and (ii) Reed Smith LLP, as counsel to the Indenture Trustee.

(g) “Corre Funds” means Corre Opportunities Qualified Master Fund, LP, Corre
Opportunities II Master Fund, LP, Corre Horizon Interim Fund LLC, any funds
related to the foregoing that are signatories to this Agreement, and any of such
funds’ successors or assigns.

(h) “Debt Documents” means, as the context may require, the “Loan Documents” as
defined in the Prepetition Term Loan Agreement, and the “Note Documents” as
defined in each of the Prepetition Second Lien Indenture and the Prepetition
Second Lien PIK Indenture.

(i) “Debtors” means PetroQuest, PQE, and TDC, which will file cases under
chapter 11 of the Bankruptcy Code.

(j) “Disclosure Statement” means the disclosure statement in respect of the Plan
attached hereto as Exhibit F, including all exhibits and schedules thereto, as
approved or ratified by the Court pursuant to section 1125 of the Bankruptcy
Code.

(k) “Effective Date” means the date upon which all conditions to the
effectiveness of the Plan have been satisfied or waived in accordance with the
terms thereof and the Plan becomes effective.

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Final Order” means an order or judgment of the Court (or any other court of
competent jurisdiction) entered by the Clerk of the Court (or such other court)
on the docket in the Chapter 11 Cases (or the docket of such other court), which
has not been modified, amended, reversed, vacated or stayed and as to which
(A) the time to appeal, petition for certiorari, or move for a new trial, stay,
reargument or rehearing has expired and as to which no appeal, petition for
certiorari or motion for new trial, stay, reargument or rehearing shall then be
pending or (B) if an appeal, writ of certiorari, new trial, stay, reargument or
rehearing thereof has been sought, such order or judgment of the Court (or other
court of competent jurisdiction) shall have been affirmed by the highest court
to which such order was appealed, or certiorari shall have been denied, or a new
trial, stay, reargument or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition
for certiorari or move for a new trial, stay, reargument or rehearing shall have
expired, as a result of which such order shall have become final in accordance
with Rule 8002 of the Federal Rules of Bankruptcy Procedure; provided that the
possibility that a motion under Rule 60 of the Federal Rules of Civil Procedure,
or any analogous rule under the Federal Rules of Bankruptcy Procedure, may be
filed relating to such order, shall not cause an order not to be a Final Order.

 

4



--------------------------------------------------------------------------------

(n) “Interest” means any equity interest (as defined in section 101(16) of the
Bankruptcy Code) of a Debtor, including all ordinary shares, units, common
stock, preferred stock, membership interest, partnership interest or other
instrument, evidencing any fixed or contingent ownership interest in any Debtor,
whether or not transferable, including any option, warrant, or other right,
contractual or otherwise, to acquire any such interest in a Debtor, that existed
immediately before the Effective Date.

(o) “MacKay Funds” means any funds or accounts to which MacKay Shields LLC has
sole investment or voting discretion that are or become signatories to this
Agreement and any of the foregoing funds’ or accounts’ successors or assigns.

(p) “Person” shall mean an individual, a partnership, a joint venture, a limited
liability company, a corporation, a trust, an unincorporated organization, a
group, a governmental or regulatory authority, or any legal entity or
association.

(q) “Prepetition Agreements” means (i) the Prepetition Term Loan Agreement,
(ii) the Prepetition Second Lien Indenture, and (iii) the Prepetition Second
Lien PIK Indenture.

(r) “Requisite Creditors” means each of (i) the Requisite Term Loan Lenders,
(ii) the Requisite Second Lien Noteholders, and (iii) the Requisite Second Lien
PIK Noteholders.

(s) “Requisite Second Lien Noteholders” means, as of the date of determination,
the MacKay Funds and the Corre Funds; provided, however, that to the extent
either the MacKay Funds or the Corre Funds Transfer (as defined below) some or
all of their Prepetition Second Lien Notes after the Support Effective Date and
such Transfer results in the MacKay Funds and the Corre Funds holding or
Beneficially Owning Prepetition Second Lien Notes that together equal less than
50% of the Prepetition Second Lien Notes held by the Consenting Second Lien
Noteholders, “Requisite Second Lien Noteholders” shall mean Consenting Second
Lien Noteholders holding or Beneficially Owning at least a majority of the
outstanding Prepetition Second Lien Notes held by the Consenting Second Lien
Noteholders as of such date; provided, further, that in all cases, “Requisite
Second Lien Noteholders” shall include the MacKay Funds or the Corre Funds (not
including any successors or assigns that have purchased Prepetition Second Lien
Notes after the Support Effective Date), as applicable, to the extent that such
party has not Transferred its Prepetition Second Lien Notes after the Support
Effective Date as described in the foregoing provision.

(t) “Requisite Second Lien PIK Noteholders” means, as of the date of
determination, the MacKay Funds and the Corre Funds; provided, however, that to
the extent either the MacKay Funds or the Corre Funds Transfer some or all of
their Prepetition Second Lien PIK Notes after the Support Effective Date and
such Transfer results in the MacKay Funds and the Corre Funds holding or
Beneficially Owning Prepetition Second Lien PIK Notes that together equal less
than 50% of the Prepetition Second Lien PIK Notes held by the Consenting Second
Lien PIK Noteholders, “Requisite Second Lien PIK Noteholders” shall mean
Consenting Second Lien PIK Noteholders holding or Beneficially Owning at least a
majority of the outstanding Prepetition Second Lien PIK Notes held by the
Consenting Second Lien PIK Noteholders as of such date; provided, further, that
in all cases, “Requisite Second Lien PIK Noteholders” shall include the MacKay
Funds or the Corre Funds (not including any successors or assigns that have
purchased Prepetition Second Lien PIK Notes after the Support Effective Date),
as applicable, to the extent that such party has not Transferred its Prepetition
Second Lien PIK Notes after the Support Effective Date as described in the
foregoing provision.

 

5



--------------------------------------------------------------------------------

(u) “Requisite Term Loan Lenders” means, as of the date of determination, the
MacKay Funds and the Corre Funds; provided, however, that to the extent either
the MacKay Funds or the Corre Funds Transfer some or all of their Prepetition
Term Loans after the Support Effective Date and such Transfer results in the
MacKay Funds and the Corre Funds holding Prepetition Term Loans in amounts that
together equal less than 50% of the Prepetition Term Loans held by the
Consenting Term Loan Lenders, “Requisite Term Loan Lenders” shall mean
Consenting Term Loan Lenders holding at least a majority of the outstanding
Prepetition Term Loans held by the Consenting Term Loan Lenders as of such date;
provided, further, that in all cases, “Requisite Term Loan Lenders” shall
include the MacKay Funds or the Corre Funds (not including any successors or
assigns that have purchased Prepetition Term Loans after the Support Effective
Date), as applicable, to the extent that such party has not Transferred its
Prepetition Term Loans after the Support Effective Date as described in the
foregoing provision.

(v) “SEC” means the U.S. Securities and Exchange Commission.

(w) “Securities Act” means the Securities Act of 1933, as amended.

(x) “Support Effective Date” means the earliest date on which counterpart
signature pages to this Agreement shall have been executed and delivered by
(i) the Company, (ii) Consenting Term Loan Lenders holding at least 662⁄3%, in
aggregate principal amount outstanding as of such date, of the Prepetition Term
Loans, (iii) Consenting Second Lien Noteholders holding at least 662⁄3%, in
aggregate principal amount outstanding as of such date, of the Prepetition
Second Lien Notes, and (iv) Consenting Second Lien PIK Noteholders holding at
least 662⁄3%, in aggregate principal amount outstanding as of such date, of the
Prepetition Second Lien PIK Notes.

(y) “Support Period” means the period commencing on the Support Effective Date
and ending on the earlier of the (i) date on which this Agreement is terminated
in full with respect to all parties in accordance with Section 5 and (ii) the
Effective Date.

 

  2.

Bankruptcy Process; Plan of Reorganization.

(a) The Plan. The Plan is expressly incorporated herein and made a part of this
Agreement. The material terms and conditions of the Restructuring are set forth
in the Plan.

(b) The definitive documents (the “Definitive Documents”) with respect to the
Restructuring shall include the following along with any other documents
(including any related orders, motions, applications, agreements, instruments,
schedules or exhibits) that are described in or contemplated by this Agreement
and the Plan and necessary or desirable to implement the Restructuring and the
Restructuring Transactions:

(i) this Agreement;

(ii) the Plan and Disclosure Statement;

 

6



--------------------------------------------------------------------------------

(iii) the motion seeking approval of the Disclosure Statement, the Solicitation
procedures, and the form of ballots and notices and related relief (such motion,
together with all exhibits, appendices, supplements, and related documents, the
“Disclosure Statement Motion”), and the order approving the Disclosure Statement
Motion (the “Disclosure Statement Order”);

(iv) the Confirmation Order;

(v) the motion seeking assumption of the Company’s obligation under this
Agreement to pay the fees, costs, and documented out of pocket expenses of
Consenting Creditor Counsel and Houlihan Lokey and other expenses, if any, of
the Consenting Creditors;

(vi) the Exit Facility;

(vii) each of the motion seeking authority to use Cash Collateral and an interim
order (the “Interim Cash Collateral Order”) and a final order (the “Final Cash
Collateral Order” and together with the Interim Cash Collateral Order, the “Cash
Collateral Orders”), approving same, which Cash Collateral Orders shall, without
limitation, provide the Prepetition Term Loan Lenders and the Combined
Prepetition Second Lien Noteholders adequate protection for the use of their
cash collateral as described in the Cash Collateral Orders;

(viii) the first day motions, second day motions and orders of the Court
approving any first day motions or second day motions;

(ix) the supplement to the Plan (the “Plan Supplement”), including, without
limitation, the Registration Rights Agreement, all organizational and governance
documents governing the reorganized Company and other corporate documents (the
“Governance Documents”), consistent with the Governance Term Sheet attached
hereto as Exhibit G and otherwise as approved pursuant to the terms of the
Definitive Documents and all documents related to the Management Incentive Plan
and the employment and compensation of officers, directors and employees,
consistent with the Employment Agreements and Severance Plan attached hereto as
Exhibit J;

(x) a 3-year business plan for the Company (the “Business Plan”); and

(xi) any other documents, instruments, schedules or exhibits described in,
related to, contemplated in, or necessary to implement, each of the foregoing.

Each of the Definitive Documents shall (1) contain terms and conditions
consistent in all material respects with this Agreement and (2) otherwise be in
form and substance acceptable in all respects to the Company and the Requisite
Creditors.

 

7



--------------------------------------------------------------------------------

  3.

Agreements of the Consenting Creditors.

(a) Voting; Support. Each Consenting Creditor agrees that with respect only to
the Claims or Interests that it Beneficially Owns, for the period commencing on
the date of this Agreement and ending on the earlier of (x) the expiration of
the Support Period and (y) the date upon which this Agreement is validly
terminated pursuant to the terms hereof with respect to such Consenting
Creditor, such Consenting Creditor (acting severally and not jointly with the
other Consenting Creditors) shall:

(i) (A) timely vote or cause to be voted its Claims or Interests to accept the
Plan by delivering its duly executed and completed ballot or ballots, as
applicable, accepting the Plan on a timely basis following commencement of the
Solicitation, (B) not change or withdraw such vote (or cause or direct such vote
to be changed or withdrawn);

(ii) timely vote (or cause to be voted) its Claims or Interests against any
plan, plan proposal, restructuring proposal, offer of dissolution, winding up,
liquidation, sale or disposition, reorganization, merger or restructuring of the
Company other than the Plan (each, an “Alternative Restructuring”);

(iii) not directly or indirectly, through any Person or entity (including any
administrative agent, collateral agent, or indenture trustee), seek, solicit,
propose, support, assist, engage in negotiations in connection with or
participate in the formulation, preparation, filing or prosecution of any
Alternative Restructuring or take any other action that would reasonably be
expected to prevent, interfere with, delay or impede the Solicitation, approval
of the Disclosure Statement, or the confirmation and consummation of the Plan
and the Restructuring;

(iv) not direct any administrative agent, collateral agent, or indenture trustee
(as applicable) to take any action inconsistent with such Consenting Creditor’s
obligations under this Agreement, and, if any applicable administrative agent,
collateral agent, or indenture trustee takes any action inconsistent with such
Consenting Creditor’s obligations under this Agreement, such Consenting Creditor
shall use its commercially reasonable efforts to request or direct that such
administrative agent, collateral agent, or indenture trustee cease and refrain
from taking any such action;

(v) support and take all actions reasonably necessary or reasonably requested by
the Company to facilitate the Solicitation of the Plan, obtain approval of the
Disclosure Statement, and confirmation and consummation of the Plan and the
Restructuring; and

(vi) to the extent any legal or structural impediment arises that would prevent,
hinder, or delay the consummation of the Restructuring, negotiate in good faith
with the Company appropriate additional or alternative provisions to address any
such impediments;

provided, however, that nothing in this Section 3(a) shall require any
Consenting Creditor to incur any expenses, liabilities or other obligations, or
agree to any commitments, undertaking, concessions, indemnities or other
arrangements that could reasonably be expected to result in expenses,
liabilities or other obligations to any such party to the extent such expenses,
liabilities or other obligations will not be reimbursed by the Company.

 

8



--------------------------------------------------------------------------------

(b) Rights of Consenting Creditors Unaffected. Nothing contained herein shall
limit:

(i) the rights of a Consenting Creditor under any applicable bankruptcy,
insolvency, foreclosure or similar proceeding, including appearing as a party in
interest in any matter to be adjudicated in order to be heard concerning any
matter arising in the Chapter 11 Cases, in each case, so long as the exercise of
any such right is consistent with this Agreement and such Consenting Creditor’s
obligations hereunder;

(ii) the ability of a Consenting Creditor to purchase, sell, or enter into any
transactions in connection with its Claims or Interests, in compliance with the
terms hereof and applicable law;

(iii) subject to the terms and obligations hereof and applicable law, any right
of a Consenting Creditor under the Prepetition Agreements, any other applicable
agreement, instrument or document that gives rise to a Consenting Creditor’s
Claims or Interests, as applicable, or constitute a waiver or amendment of any
provision of any such agreement, instrument or document;

(iv) subject to any confidentiality provisions in this Agreement and the
Prepetition Agreements, the ability of a Consenting Creditor to consult with any
other Parties or entities; or

(v) the ability of a Consenting Creditor to enforce any right, remedy,
condition, consent or approval requirement under this Agreement or under any of
the Definitive Documents.

(c) Transfers. Each Consenting Creditor agrees that, for the period commencing
on the date of this Agreement and ending on the earlier of (x) the expiration of
the Support Period and (y) the date upon which this Agreement is validly
terminated pursuant to the terms hereof with respect to such Consenting
Creditor, such Consenting Creditor shall not sell, transfer, loan, issue,
pledge, hypothecate, assign or otherwise dispose of (each, a “Transfer”),
directly or indirectly, in whole or in part, any of its Claims or any option
thereon or any right or interest therein or any other Claims or Interests
(including grant any proxy or deposit any Claims or Interests into a voting
trust or entry into a voting agreement with respect thereto), unless the
transferee thereof either (A) is a Consenting Creditor or (B) prior to such
Transfer, agrees in writing for the benefit of the Parties to become a
Consenting Creditor and to be bound by all of the terms of this Agreement
applicable to Consenting Creditors (including with respect to any and all Claims
or Interests it already may hold prior to such Transfer) by executing a joinder
agreement, a form of which is attached hereto as Exhibit H (a “Joinder
Agreement”), and delivering an executed copy thereof within three (3) business
days of such execution, to (i) Porter Hedges LLP (“Porter Hedges”), as counsel
to the Company, and (ii) Consenting Creditor Counsel, in which event (x) the
transferee (including the Consenting Creditor transferee, if applicable) shall
be deemed to be a Consenting Creditor hereunder to the extent of such
transferred rights and obligations and (y) the transferor shall be deemed to
relinquish its rights (and be released from its obligations) under this
Agreement to the extent of such transferred rights and obligations. Each
Consenting Creditor agrees that any Transfer of any Claim or Interest that does
not comply with the terms and procedures set forth herein shall be deemed void

 

9



--------------------------------------------------------------------------------

ab initio, and the Company and each other Consenting Creditor shall have the
right to enforce the voiding of such Transfer. Each transferee shall indicate,
on the appropriate schedule annexed to its Joinder Agreement (with holdings
information contained in such schedule to be redacted consistent with the
redaction of Exhibit E under Section 10), the number and amount of Claims or
Interests held by such transferee. With respect to the Claims or Interests held
by the transferee upon consummation of the sale, assignment, grant, transfer,
conveyance, hypothecation or other disposition of such Claims or Interests, the
transferee hereby makes the representations and warranties of the Consenting
Creditors set forth in Section 3 to the other Parties.

(d) Additional Claims or Interests. Nothing in this Agreement shall be construed
to preclude a Consenting Creditor from (i) acquiring additional Claims,
(ii) holding or acquiring any other claims against the Debtors entitled to vote
on the Plan, (iii) holding or acquiring any Interests entitled to vote on the
Plan or (iv) Transferring any such additional Claims or other claims or
Interests; provided, that, in each case, each such Consenting Creditor shall
promptly notify its counsel, who will notify counsel to the Company (who will
maintain the information confidentially consistent with the provisions of
Section 8). Each such Consenting Creditor agrees that any such additional Claims
or other claims or Interests shall automatically and immediately upon
acquisition by a Consenting Creditor be subject to this Agreement (regardless of
when or whether notice of such acquisition is given to the Company or whether it
is of the same nature of Claims or Interests owned by such Consenting Creditor
as of the date of this Agreement) other than with respect to any Claims acquired
by such Consenting Creditor in its capacity as a Qualified Marketmaker in
accordance with Section 3(e), and that, for so long as this Agreement has not
been terminated pursuant to the terms hereof with respect to such Consenting
Creditor, it shall vote (or cause to be voted) any such additional Claims or
other claims or Interests entitled to vote on the Plan (to the extent still held
by it or on its behalf at the time of such vote), in a manner consistent with
Section 3(a).

(e) Qualified Marketmaker. Notwithstanding anything herein to the contrary, any
Consenting Creditor may Transfer any of its Claims to an entity that is acting
in its capacity as a Qualified Marketmaker (as defined below) without the
requirement that the Qualified Marketmaker be or become a Consenting Creditor;
provided, however, that the Qualified Marketmaker subsequently transfers all
right, title and interest in such Claims to a transferee that is or becomes a
Consenting Creditor as provided above, and the transfer documentation between
the transferring Consenting Creditor and such Qualified Marketmaker shall
contain a requirement that provides as such. Notwithstanding the foregoing, if,
at the time of the proposed Transfer of such Claims to the Qualified
Marketmaker, such Claims (x) may be voted on (1) the Plan or (2) any
dissolution, winding up, liquidation, reorganization, assignment for the benefit
of creditors, merger, transaction, consolidation, business combination, joint
venture, partnership, sale of assets, financing (debt or equity),
recapitalization, restructuring or similar transaction involving the Company,
other than the Plan, the proposed transferor Consenting Creditor must first vote
such Claims in accordance with the requirements of Section 3(a), or (y) have not
yet been and may not yet be voted on the Plan and such Qualified Marketmaker
does not transfer such Claims to a subsequent transferee prior to the third
(3rd) business day prior to the expiration of the voting deadline (such date,
the “Qualified Marketmaker Joinder Date”), such Qualified Marketmaker shall be
required to (and the transfer documentation to the Qualified Marketmaker shall
have provided that it shall), on the first business day immediately following
the Qualified Marketmaker Joinder Date, become a Consenting Creditor with
respect to such Claims in

 

10



--------------------------------------------------------------------------------

accordance with the terms hereof (provided that the Qualified Marketmaker shall
automatically, and without further notice or action, no longer be a Consenting
Creditor with respect to such Claims at such time that the transferee of such
Claims becomes a Consenting Creditor with respect to such Claims). For these
purposes, “Qualified Marketmaker” means an entity that (X) holds itself out to
the market as standing ready in the ordinary course of business to purchase from
and sell to customers Claims, or enter with customers into long and/or short
positions in Claims, in its capacity as a dealer or market maker in such Claims,
and (Y) is in fact regularly in the business of making a market in claims,
interests and/or securities of issuers or borrowers.

(f) Additional Consenting Creditors. Any Prepetition Term Loan Lender,
Prepetition Second Lien Noteholder, or Prepetition Second Lien PIK Noteholder
may, at any time after the Support Effective Date, become a party to this
Agreement as a Consenting Creditor (an “Additional Consenting Creditor”) by
executing a joinder agreement substantially in the form attached hereto as
Exhibit H, pursuant to which such Additional Consenting Creditor shall be bound
by the terms of this Agreement as a Consenting Prepetition Term Loan Lenders or
Combined Consenting Second Lien Noteholder, as applicable, hereunder, including
under Section 3(e) in respect of any additional Claims or Interests acquired
after the date of such joinder agreement.

 

  4.

Agreements of the Company.

(a) Covenants. The Company agrees that, for the duration of the Support Period,
the Company shall, and shall cause each of its subsidiaries included in the
definition of Company, to:

(i) prepare or cause to be prepared the Definitive Documents, each of which, for
the avoidance of doubt, shall contain terms and conditions consistent with this
Agreement and subject to the approval rights set forth in the last paragraph of
Section 2;

(ii) use its commercially reasonable efforts to (A) support and take any and all
actions necessary, appropriate or reasonably requested by the Consenting
Creditors to facilitate the Restructuring Transactions, including (1) the
solicitation of the Plan, (2) obtaining approval and confirmation of the Plan,
(3) consummating the Restructuring, and (4) timely filing any objection or
opposition to any motion filed with the Court seeking the entry of an order
modifying or terminating the Debtors’ exclusive right to file and/or solicit
acceptances of a plan of reorganization, directing the appointment of an
examiner with expanded powers or a trustee, converting or dismissing the Chapter
11 Cases or for relief that (x) is inconsistent with this Agreement in any
respect or (y) would, or would reasonably be expected to, frustrate the purposes
of this Agreement, including by preventing the consummation of the
Restructuring, (B) obtain orders of the Court in respect of the Restructuring,
(C) support the release and exculpation provisions contained in the Plan and
(D) perform its obligations under this Agreement in accordance with its terms
and as set forth in the Plan;

 

11



--------------------------------------------------------------------------------

(iii) (A) seek entry of the Cash Collateral Orders and, if necessary, timely
file a formal written response in opposition to any objection filed with the
Court by any Person or entity with respect to entry of the Cash Collateral
Orders or with respect to any adequate protection proposed to be granted or
granted to the Prepetition Term Loan Lenders and the Combined Prepetition Second
Lien Noteholders pursuant to the Cash Collateral Orders, (B) subject to
professional responsibilities, prosecute and defend any appeals related to the
Restructuring, (C) execute and deliver any other required agreements to
effectuate and consummate the Restructuring and (D) operate its business in the
ordinary course and consistent with past practice, and that is consistent with
this Agreement, the Restructuring and the Business Plan and maintain the good
standing (or equivalent status under the laws of its incorporation or
organization) under the laws of the jurisdiction in which each of the entities
comprising the Company are incorporated or organized;

(iv) provide prompt written notice (in accordance with Section 19) to the
Consenting Creditors between the date hereof and the Effective Date of (A) the
occurrence, or failure to occur, of any event of which the Company has actual
knowledge which occurrence or failure would be likely to cause (1) any covenant
of the Company contained in this Agreement not to be satisfied in any material
respect or (2) any condition precedent contained in the Plan not to timely occur
or become impossible to satisfy, (B) receipt of any notice from any third party
alleging that the consent of such Person is or may be required in connection
with the transactions contemplated by the Restructuring, (C) receipt of any
notice, including from any governmental unit with jurisdiction, of any
proceeding or of any complaints, litigations, investigations or hearings
commenced, or, to the actual knowledge of the Company, threatened against the
Company, relating to or involving the Company (or of any communications that the
same may be contemplated or threatened), and (D) any failure of the Company to
comply, in any material respect, with or satisfy, any covenant, condition or
agreement to be complied with or satisfied by it hereunder;

(v) subject to compliance with all applicable confidentiality agreements or
obligations, provide to the Consenting Creditors and/or their respective
professionals during normal business hours and without disruption to the
Company’s business, (A) upon reasonable advance notice to the Company,
reasonable access to the respective management and advisors of the Company,
(B) prompt access to any information provided to any existing or prospective
financing sources (including lenders under any exit financing) and (C) timely
and reasonable responses to all diligence requests;

(vi) use commercially reasonable efforts to obtain any and all required
regulatory and/or third-party approvals for the Restructuring embodied in the
Plan, if any;

(vii) (A) provide draft copies of all material motions or applications and other
documents (including all Definitive Documents) the Company intends to file with
the Court, execute, distribute, use or publicly disclose to the Consenting
Creditor Counsel at least three (3) business days prior to the date when the
Company intends to file with the Court, execute, distribute, use or publicly
disclose any such pleading or other document (provided that if delivery of such
motions, orders or materials (other than the Definitive Documents) at least
three (3) business days in advance is not reasonably practicable, such motion,
order or material shall be delivered as soon as reasonably practicable prior to
filing with the Court, executing, distributing, using or publicly disclosing);
and (B) without limiting any approval rights set forth herein, consult in good
faith with Akin Gump regarding the form and substance of any of the foregoing
documents in advance of the filing, execution, distribution, use (as applicable)
or public disclosure thereof;

 

12



--------------------------------------------------------------------------------

(viii) regardless of whether the Restructuring Transactions are consummated, to
pay in cash upon demand on or before the Petition Date accrued and unpaid fees,
costs, and documented out of pocket expenses of Consenting Creditor Counsel and
Houlihan Lokey, each subject to the terms of applicable engagement letters,
provided, however, that contemporaneously with the execution of this Agreement,
the Company shall pay all such fees, costs, and documented out of pocket
expenses incurred prior to the Support Effective Date, in each case. The Company
shall additionally pay all reasonable fees, costs, and expenses on a regular and
continuing basis within seven (7) business days of demand, without any
requirement for Court review or further Court order, unless the Company has
objected to the reasonableness of the fees, costs, or expenses; provided,
however, that the Company shall not be responsible for any fees, costs and
expenses incurred after termination of this Agreement; provided, further, that
the expense reimbursement under this Section 4(a)(viii) shall include all fees
and expenses reasonably expected to be incurred by the foregoing persons related
to the Restructuring Transactions following the Effective Date; and

(ix) comply in all material respects with applicable laws (including making or
seeking to obtain all required material consents and/or appropriate filings or
registrations with, notifications to, or authorizations, consents or approvals
of any regulatory or governmental authority), and paying all material taxes as
they become due and payable except to the extent nonpayment thereof is permitted
by the Bankruptcy Code.

(b) Negative Covenants. The Company agrees that, to the extent consistent with
the fiduciary duties of the boards of directors, managers, members or partners,
as applicable, of the Company under applicable law as determined in good faith
upon the advice of outside counsel, for the duration of the Support Period,
without the consent of the Requisite Creditors, the Company shall not, and shall
cause each of its subsidiaries included in the definition of Company, not to,
directly or indirectly:

(i) seek, solicit, propose or support an Alternative Restructuring;

(ii) modify the Plan, in whole or in part, in a manner that is inconsistent with
any material aspect of this Agreement;

(iii) withdraw or revoke the Plan or publicly announce its intention not to
pursue the Plan, except as may be required by the Requisite Creditors;

(iv) take or threaten to take, any action or file any motion, pleading or other
Definitive Document with the Court (including any modifications or amendments
thereof) or any other documents related to the Restructuring that is
(A) inconsistent with any material aspect of this Agreement, the Plan or any
other Definitive Document; and (B) has not received the requisite approvals in
accordance with the rights set forth in the last paragraph of Section 2;

 

13



--------------------------------------------------------------------------------

(v) take any action that is inconsistent with, or is reasonably likely to
interfere with, consummation of the Restructuring;

(vi) commence an avoidance action or other legal proceeding that challenges the
validity, enforceability, or priority of the Claims held by the Consenting
Creditors, or otherwise negatively affects the rights of the Consenting
Creditors;

(vii) incur or suffer to exist any indebtedness or any guarantee of
indebtedness, except as contemplated by this Agreement and the Plan and
indebtedness existing and outstanding immediately prior to the date hereof,
trade payables, and liabilities arising and incurred in the ordinary course of
business; and

(viii) incur any liens or security interests, except as permitted under the Cash
Collateral Orders; and

(ix) enter into any commitment or agreement with respect to debtor-in-possession
financing or the use of cash collateral other than the Cash Collateral Orders
unless such commitment or agreement complies in all respects with this Agreement
and the Plan.

(c) Automatic Stay. The Company acknowledges and agrees and shall not dispute
that after the commencement of the Chapter 11 Cases, the giving of notice of
default or termination of this Agreement by any Party pursuant to this Agreement
shall not be a violation of the automatic stay of section 362 of the Bankruptcy
Code (and the Company hereby waives, to the fullest extent permitted by law, the
applicability of the automatic stay to the giving of such notice); provided that
nothing herein shall prejudice any Party’s rights to argue that the giving of
notice of default or termination was not proper under the terms of this
Agreement.

 

  5.

Termination of Agreement.

(a) This Agreement shall terminate as to all Parties two (2) business days
following the delivery of notice, delivered in accordance with Section 19: (i)
from the Combined Consenting Second Lien Noteholders to the other Parties at any
time after and during the continuance of any Combined Consenting Second Lien
Termination Event (as defined below), (ii) from the Company to the other Parties
at any time after and during the continuance of a Company Termination Event (as
defined below), or (iii) from the Consenting Term Loan Lenders to the other
Parties at any time after and during the continuance of any Consenting Term Loan
Lender Termination Event, in each case, unless the giving of such notice is
waived in writing by the other Parties. Notwithstanding any provision to the
contrary in this Section 5, no Party may exercise any of its respective
termination rights as set forth herein if such Party has failed to perform or
comply in all material respects with the terms and conditions of this Agreement
(unless such failure to perform or comply arises as a result of another Party’s
actions or inactions that breached this Agreement), with such failure to perform
or comply causing, or resulting in, the occurrence of the Combined Consenting
Second Lien Termination Event, Company Termination Event or Consenting Term Loan
Lender Termination Event. In addition, this Agreement shall terminate
automatically on the Effective Date of the Plan.

 

14



--------------------------------------------------------------------------------

(b) A “Combined Consenting Second Lien Termination Event” shall mean any of the
following:

(i) the breach by the Company or the Requisite Term Loan Lenders of any of the
obligations, undertakings, representations, warranties or covenants of such
Party set forth herein (except those obligations, undertakings, representations,
warranties or covenants separately listed below in this Section 5(b)), which
remains uncured for a period of three (3) business days after the receipt of
written notice of such breach pursuant to Section 19;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and either (A) such ruling, judgment or order has been issued at
the request of or with the acquiescence of the Company, or (B) in all other
circumstances, such ruling, judgment or order has not been stayed, reversed or
vacated within thirty (30) days after such issuance;

(iii) if the Company shall not have complied with each of the following
milestones, which may be extended with the consent of the Requisite Creditors
(the “Milestones”):

(1) if, as of 11:59 p.m. prevailing Central Time on November 6, 2018, the
Chapter 11 Cases shall not have been filed;

(2) if, as of 11:59 p.m. prevailing Central Time on November 6, 2018, the
Company shall not have filed the Plan and Disclosure Statement with the Court;

(3) if, as of 11:59 p.m. prevailing Central Time on November 9, 2018, the
Interim Cash Collateral Order has not been entered by the Court;

(4) if, as of 11:59 p.m. prevailing Central Time on November 16, 2018, the Court
shall not have entered an order provisionally approving of the Disclosure
Statement;

(5) if, as of 11:59 p.m. prevailing Central Time on November 16, 2018, an order
approving the payment of the fees and expense of the Consenting Creditors in
accordance with this Agreement, which order shall include a waiver or
modification of automatic stay to provide any notices contemplated by and in
accordance with this Agreement;

(6) if, as of 11:59 p.m. prevailing Central Time on November 20, 2018, the
Company shall not have commenced the Solicitation in accordance with section
1126(b) of the Bankruptcy Code;

(7) if, as of 11:59 p.m. prevailing Central Time on November 27, 2018, the Final
Cash Collateral Order has not been entered by the Court;

 

15



--------------------------------------------------------------------------------

(8) if, as of 11:59 p.m. prevailing Central Time on December 21, 2018, the
Confirmation Order has not been entered by the Court; and

(9) if, as of 11:59 p.m. prevailing Central Time on December 31, 2018, the
Effective Date shall not have occurred;

(iv) the Company files or otherwise supports any plan of reorganization or
Alternative Restructuring other than the Plan;

(v) on the date that an order entered by the Court or a court of competent
jurisdiction denying confirmation of the Plan or refusing to approve the
Disclosure Statement becomes a Final Order;

(vi) the Company withdraws the Plan or Disclosure Statement, or the Company
amends or modifies the Plan or Disclosure Statement, or the Company files any
motion, pleading or related document (including any other Definitive Documents)
with the Court that has not received the requisite approvals set forth in the
last paragraph of Section 2 or is inconsistent with this Agreement or the Plan
and such motion, pleading or related document (including any other Definitive
Documents) has not been withdrawn prior to two (2) business days after the
Company receives written notice from the Requisite Creditors (in accordance with
Section 19 hereof) that such motion, pleading or related document (including any
Definitive Documents) is inconsistent with this Agreement or the Plan or has not
received the requisite approvals set forth in the last paragraph of Section 2;

(vii) the Company files any motion for the (A) conversion of one or more of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(B) appointment of an examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver in
one or more of the Chapter 11 Cases or (C) dismissal of one or more of the
Chapter 11 Cases;

(viii) on the date the Court or a court of competent jurisdiction enters an
order (A) directing the appointment of an examiner with expanded powers or a
trustee in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter
11 Cases, (D) terminating exclusivity under section 1121 of the Bankruptcy Code,
(E) making a finding of fraud, dishonesty or misconduct by any executive,
officer or director of any of the entities comprising the Company, regarding or
relating to the Company or (F) vacating, extending, terminating, amending or
modifying in any material respect the Cash Collateral Orders without the consent
of each of the Requisite Second Lien Noteholders and the Requisite Second Lien
PIK Noteholders;

(ix) on the date the Court or a court of competent jurisdiction enters an order
granting relief from the automatic stay to the holder or holders of any security
interest to permit foreclosure (or the granting of a deed in lieu of foreclosure
on the same) on any of the Company’s assets (other than in respect of insurance
proceeds or with respect to assets having a fair market value of less than
$250,000 in the aggregate);

 

16



--------------------------------------------------------------------------------

(x) the Company (A) files any motion seeking to avoid, disallow, subordinate or
recharacterize any claim, lien, or interest (including any Claim or Interest)
held by any Combined Consenting Second Lien Noteholder arising under or relating
to the Prepetition Second Lien Indenture or the Prepetition Second Lien PIK
Indenture (as applicable) or (B) shall have supported any application, adversary
proceeding or cause of action referred to in the immediately preceding clause
(A) filed by a third party, or consents (without the consent of the affected
Combined Consenting Second Lien Noteholder) to the standing of any such third
party to bring such application, adversary proceeding or cause of action;

(xi) on or after the date hereof, the Company engages in any merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness or other similar transaction outside of the ordinary course of
business other than (A) the commencement of the Chapter 11 Cases or (B) with the
consent of the Requisite Creditors;

(xii) on the date the Court or a court of competent jurisdiction enters an order
granting relief that (A) is inconsistent with this Agreement in any material
respect or (B) would, or would reasonably be expected to, materially frustrate
the purposes of this Agreement, including by preventing the consummation of the
Restructuring;

(xiii) the failure of the Company to comply with the Cash Collateral Orders,
including failure to make adequate protection payments when due, which remains
uncured for a period of two (2) business days after the receipt of written
notice of such event or is not otherwise waived in accordance with the terms
thereof;

(xiv) the occurrence of a “Termination Event” (as defined in the Cash Collateral
Orders) under the Cash Collateral Orders that has not been waived or timely
cured in accordance therewith and the resulting acceleration of the obligations
or termination of lending commitments under the Cash Collateral Orders;

(xv) the termination of this Agreement by the Consenting Term Loan Lenders;

(xvi) the Company makes any payment to the Consenting Term Loan Lenders, other
than as provided in this Agreement or any agreements relating to the
Restructuring;

(xvii) the entry by the Company into any material non-ordinary course
transaction or payment by the Company of any material non-ordinary course
payment inconsistent with this Agreement or the Plan; or

(xviii) the Company fails to timely pay the fees and documented out of pocket
expenses of the Combined Consenting Second Lien Noteholders, their counsel, or
Houlihan Lokey as set forth under Section 4(a)(viii).

 

17



--------------------------------------------------------------------------------

(c) A “Company Termination Event” shall mean any of the following:

(i) the breach by one or more of the Consenting Creditors, of any of the
undertakings, representations, warranties or covenants of the Consenting
Creditors set forth herein in any material respect which remains uncured for a
period of three (3) business days after the receipt of written notice of such
breach pursuant to Section 19, but only if the non-breaching Consenting
Creditors in the applicable class hold less than 662⁄3% of the aggregate
principal amount of Claims in such Class;

(ii) the board of directors, managers, members or partners, as applicable, of
the Company reasonably determines in good faith based upon the advice of outside
counsel that continued performance under this Agreement would be inconsistent
with the exercise of its fiduciary duties under applicable law; provided, that
the Company provides notice of such determination to the Consenting Creditors
within one (1) business day after the date thereof; provided further, that to
the extent one of the Consenting Creditors seeks an expedited hearing to
determine if the Company has validly exercised this clause, the Company consents
to such expedited hearing but all parties reserve all rights with respect to the
underlying relief;

(iii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and such ruling, judgment or order has not been stayed, reversed
or vacated within thirty (30) days after such issuance;

(iv) as of 11:59 p.m. prevailing Central Time on November 6, 2018, the Support
Effective Date shall not have occurred;

(v) as of 11:59 p.m. prevailing Central Time on December 31, 2018, the Effective
Date shall not have occurred; or

(vi) the Court enters an order (A) directing the appointment of an examiner with
expanded powers or a trustee in the Chapter 11 Cases, (B) converting any of the
Chapter 11 Cases to cases under chapter 7 of the Bankruptcy Code, (C) dismissing
any of the Chapter 11 Cases, or (D) terminating exclusivity under section 1121
of the Bankruptcy Code;

(d) A “Consenting Term Loan Lender Termination Event” shall mean any of the
following:

(i) the breach by the Company, the Requisite Second Lien Noteholders, or the
Requisite Second Lien PIK Noteholders of any of the obligations, undertakings,
representations, warranties or covenants of such Party set forth herein (except
those obligations, undertakings, representations, warranties or covenants
separately listed below in this Section 5(d)), which remains uncured for a
period of three (3) business days after the receipt of written notice of such
breach pursuant to Section 19;

(ii) the issuance by any governmental authority, including any regulatory
authority or court of competent jurisdiction, of any ruling, judgment or order
enjoining the consummation of or rendering illegal the Plan or the
Restructuring, and either (A) such ruling, judgment or order has been issued at
the request of or with the acquiescence of the Company, or (B) in all other
circumstances, such ruling, judgment or order has not been stayed, reversed or
vacated within thirty (30) days after such issuance;

 

18



--------------------------------------------------------------------------------

(iii) the Company shall not have complied with each of the Milestones, which may
be extended with the consent of the Requisite Creditors;

(iv) the Company files or otherwise supports any plan of reorganization other
than the Plan and such plan of reorganization materially and adversely impacts
or would reasonably be expected to materially and adversely impact the economic
treatment under the Plan of the Consenting Term Loan Lenders;

(v) on the date that an order entered by the Court or a court of competent
jurisdiction denying confirmation of the Plan or refusing to approve the
Disclosure Statement becomes a Final Order;

(vi) the Company withdraws the Plan or Disclosure Statement, or the Company
amends or modifies the Plan or Disclosure Statement, or the Company files any
motion, pleading or related document (including any other Definitive Documents)
with the Court that has not received the requisite approvals set forth in the
last paragraph of Section 2 or is inconsistent with this Agreement or the Plan
and such motion, pleading or related document (including any other Definitive
Documents) has not been withdrawn prior to two (2) business days after the
Company receives written notice from the Requisite Creditors (in accordance with
Section 19 hereof) that such motion, pleading or related document (including any
Definitive Documents) is inconsistent with this Agreement or the Plan or has not
received the requisite approvals set forth in the last paragraph of Section 2;

(vii) the Company files any motion for the (A) conversion of one or more of the
Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code,
(B) appointment of an examiner with expanded powers beyond those set forth in
section 1106(a)(3) and (4) of the Bankruptcy Code or a trustee or receiver in
one or more of the Chapter 11 Cases or (C) dismissal of one or more of the
Chapter 11 Cases;

(viii) on the date that the Court or a court of competent jurisdiction enters an
order (A) directing the appointment of an examiner with expanded powers or a
trustee in the Chapter 11 Cases, (B) converting any of the Chapter 11 Cases to
cases under chapter 7 of the Bankruptcy Code, (C) dismissing any of the Chapter
11 Cases, (D) terminating exclusivity under section 1121 of the Bankruptcy Code,
(E) making a finding of fraud, dishonesty or misconduct by any executive,
officer or director of any of the entities comprising the Company, regarding or
relating to the Company or (F) vacating, extending, terminating, amending or
modifying in any material respect the Cash Collateral Orders without the consent
of each of the Requisite Term Loan Lenders;

(ix) on the date that the Court or a court of competent jurisdiction enters an
order granting relief from the automatic stay to the holder or holders of any
security interest to permit foreclosure (or the granting of a deed in lieu of
foreclosure on the same) on any of the Company’s assets (other than in respect
of insurance proceeds or with respect to assets having a fair market value of
less than $250,000 in the aggregate);

 

19



--------------------------------------------------------------------------------

(x) the Company (A) files any motion seeking to avoid, disallow, subordinate or
recharacterize any claim, lien, or interest held by the Consenting Term Loan
Lenders arising under or relating to the Prepetition Term Loan Agreement or
(B) shall have supported any application, adversary proceeding or cause of
action referred to in the immediately preceding clause (A) filed by a third
party, or consents (without the consent of any affected Consenting Term Loan
Lenders) to the standing of any such third party to bring such application,
adversary proceeding or cause of action;

(xi) on or after the date hereof, the Company engages in any material merger,
consolidation, disposition, acquisition, investment, dividend, incurrence of
indebtedness or other similar transaction outside of the ordinary course of
business other than (A) the commencement of the Chapter 11 Cases, or (B) with
the consent of the Requisite Creditors, such consent not to be unreasonably
withheld;

(xii) on the date that the Court or a court of competent jurisdiction enters an
order granting relief that (A) is inconsistent with this Agreement in any
material respect or (B) would, or would reasonably be expected to, materially
frustrate the purposes of this Agreement, including by preventing the
consummation of the Restructuring;

(xiii) the failure of the Company to comply with the Cash Collateral Orders,
including failure to make adequate protection payments when due, which remains
uncured for a period of two (2) business days after the receipt of written
notice of such event or is not otherwise waived in accordance with the terms
thereof;

(xiv) the occurrence of a “Termination Event” (as defined in the Cash Collateral
Orders) under the Cash Collateral Orders that has not been waived or timely
cured in accordance therewith and the resulting acceleration of the obligations
or termination of lending commitments under the Cash Collateral Orders;

(xv) the termination of this Agreement by the Combined Consenting Second Lien
Noteholders;

(xvi) the Company makes any payment to the Combined Consenting Second Lien
Noteholders other than as provided in this Agreement or any agreements relating
to the Restructuring; or

(xvii) the entry by the Company into any material non-ordinary course
transaction or payment by the Company of any material non-ordinary course
payment inconsistent with this Agreement or the Plan.

(e) Mutual Termination. This Agreement may be terminated by mutual agreement of
the Company and the Requisite Creditors upon the receipt of written notice
delivered in accordance with Section 19.

 

20



--------------------------------------------------------------------------------

(f) Effect of Termination. Upon the termination of this Agreement in accordance
with this Section 5, and except as provided in Section 13, this Agreement shall
forthwith become void and of no further force or effect and each Party shall, be
immediately released from its liabilities, obligations, commitments,
undertakings and agreements under or related to this Agreement and shall have
all the rights and remedies that it would have had and shall be entitled to take
all actions, whether with respect to the Restructuring or otherwise, that it
would have been entitled to take had it not entered into this Agreement,
including all rights and remedies available to it under applicable law;
provided, however, that in no event shall any such termination relieve a Party
from liability for its breach or non-performance of its obligations hereunder
prior to the date of such termination.

(g) If the Restructuring Transactions are not consummated or the Support
Effective Date does not occur or this Agreement is terminated for any reason
(other than a termination on the Effective Date of the Plan), nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s rights
and the Parties expressly reserve any and all of their respective rights and any
and all of their remedies, Claims and Interests. Pursuant to Federal Rule of
Evidence 408 and any other applicable rules of evidence, this Agreement and all
negotiations relating hereto shall not be admissible into evidence in any
proceeding other than a proceeding to enforce its terms. This Agreement shall in
no event be construed as or be deemed to be evidence of an admission or
concession on the part of any Party of any Claim or fault or liability or
damages whatsoever. Each of the Parties denies any and all wrongdoing or
liability of any kind and does not concede any infirmity in the Claims or
defenses which it has asserted or could assert.

 

  6.

Definitive Documents; Good Faith Cooperation; Further Assurances.

Each Party hereby covenants and agrees to cooperate with each other in good
faith in connection with, and shall exercise commercially reasonable efforts
with respect to the pursuit, approval, negotiation, execution, delivery,
implementation and consummation of the Plan, the Restructuring and the
Restructuring Transactions, as well as the negotiation, drafting, execution and
delivery of the Definitive Documents. Furthermore, subject to the terms hereof,
including the proviso under Section 3(a) and the approval rights under the last
paragraph of Section 2, each of the Parties shall take such action as may be
reasonably necessary and appropriate to carry out the purposes and intent of
this Agreement, including making and filing any required regulatory filings, and
shall refrain from taking any action that would frustrate the purposes and
intent of this Agreement.

 

  7.

Representations and Warranties.

(a) Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct and complete as of the
date hereof (or as of the date a Consenting Creditor becomes a party hereto):

(i) such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Agreement and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder; and the execution and delivery of this
Agreement and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part;

 

21



--------------------------------------------------------------------------------

(ii) the execution, delivery and performance by such Party of this Agreement
does not and will not (A) violate any material provision of law, rule or
regulation applicable to it or its charter or bylaws (or other similar governing
documents) and with respect to the Company, each of the entities that comprise
the Company, or (B) with respect to the Company, conflict with, result in a
breach of or constitute (with due notice or lapse of time or both) a default
under any contractual obligation to which it or any of the entities that
comprise the Company is a party or its or their assets are bound, except for the
filing of the Chapter 11 Cases and any actions taken during the Chapter 11 Cases
in accordance with this Agreement;

(iii) the execution, delivery and performance by such Party of this Agreement
does not and will not require any registration or filing with, consent,
authorization or approval of, or notice to, or other action, with or by, any
federal, state or governmental authority or regulatory body, except such filings
as may be necessary and/or required by the SEC or other securities regulatory
authorities under applicable securities laws; and

(iv) this Agreement is the legally valid and binding obligation of such Party,
enforceable against it in accordance with its terms, except as enforcement may
be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or limiting creditors’ rights generally or by equitable
principles relating to enforceability or a ruling of the Court.

(b) Each Consenting Creditor severally (and not jointly) represents and warrants
to the Company that, as of the date hereof (or as of the date such Consenting
Creditor becomes a party hereto), such Consenting Creditor (i) Beneficially Owns
the principal amount of each Claim or Interest set forth below its name on
Exhibit E hereto (or below its name on the schedule of a Joinder Agreement for
any Consenting Creditor that becomes a party hereto after the date hereof),
and/or (ii) has, with respect to the beneficial owners of such Claims or
Interests, (A) sole investment or voting discretion with respect thereto,
(B) full power and authority to vote on and consent to matters concerning such
Claims or Interests or to exchange, assign and transfer such Claims or
Interests, and (C) full power and authority to bind or act on the behalf of,
such beneficial owners. The amount of each Claim or Interest set forth below
each Consenting Creditor’s name Exhibit E hereto (or below its name on the
schedule of a Joinder Agreement for any Consenting Creditor that becomes a party
hereto after the date hereof) does not include any Claim or Interest out for
loan pursuant to a securities lending program on the date hereof. As of the date
hereof, no Consenting Creditor Beneficially Owns any other securities of the
Company other than the Claim or Interest set forth below each Consenting
Creditor’s name on Exhibit E hereto (or below its name on the schedule of a
Joinder Agreement for any Consenting Creditor that becomes a party hereto after
the date hereof).

(c) Each Combined Consenting Second Lien Noteholder severally (and not jointly)
makes the representations and warranties set forth in Sections 20(c), in each
case, to the Company.

 

22



--------------------------------------------------------------------------------

  8.

Disclosure; Publicity.

The Company shall submit drafts to Consenting Creditor Counsel of any press
releases, public filings (including filings with the SEC), public announcements
or communications with any news media or to the public generally, that
constitute disclosure of the existence or terms of this Agreement (or any
amendment to the terms of this Agreement) or the transactions contemplated
hereby at least two (2) business days prior to making any such disclosure for
the review, consultation and approval by the Consenting Party Counsel. The
Company and its advisors shall not (a) use the name of any Consenting Creditor,
or other identifying information about any Consenting Creditors, in any press
release, filing with the SEC or other means of disclosure referenced in the
immediately preceding sentence without such Consenting Creditor’s prior written
consent and (b) except as required by applicable law or otherwise permitted
under the terms of any other agreement between the Company and any Consenting
Creditor, disclose to any Person (including, for the avoidance of doubt, any
other Party), other than advisors to the Company, subject to any confidentiality
agreement between the Company and any Consenting Creditor (including any
confidentiality obligations under the Prepetition Term Loan Agreement), the
principal amount or percentage of any Claims or Interests held by any Consenting
Creditor or any of its respective subsidiaries or affiliates, in each case,
without such Consenting Creditor’s prior written consent, and the Company
acknowledges and agrees that it may not disclose such information provided by a
Consenting Creditor contained on Exhibit E of this Agreement or a Joinder
Agreement (including the schedule thereto) with any other Consenting Creditor,
and further agrees that it shall redact such information from the applicable
exhibits or schedules before filing any pleading with the Court (provided, that
the holdings disclosed may be filed in unredacted form with the Court under
seal) and from “closing sets” or other representations of the fully executed
Agreement or any Joinder Agreements; provided, however, that (i) if such
disclosure is required by law, subpoena, or other legal process or regulation,
the disclosing Party shall afford the relevant Consenting Creditor a reasonable
opportunity to review and comment in advance of such disclosure and shall take
all reasonable measures to limit such disclosure and (ii) the foregoing shall
not prohibit the disclosure of the aggregate percentage or aggregate principal
amount of Claims or Interests held by all the Consenting Creditors,
collectively, on a facility by facility basis. Notwithstanding the provisions in
this Section 8, any Party may disclose, only to the extent consented to in
writing by a Consenting Creditor, such Consenting Creditor’s individual
holdings.

 

  9.

Amendments and Waivers.

(a) Other than as set forth in Section 9(b), this Agreement, including any
exhibits or schedules hereto, may not be waived, modified, amended or
supplemented except with the written consent of the Company and the Requisite
Creditors;

(b) Notwithstanding Section 9(a):

(i) any waiver, modification, amendment or supplement to this Section 9 shall
require the written consent of all of the Parties;

 

23



--------------------------------------------------------------------------------

(ii) any modification, amendment or change to the definition of “Requisite
Creditors,” “Requisite Term Loan Lenders,” “Requisite Second Lien Noteholders”
or “Requisite Second Lien PIK Noteholders” shall require the written consent of
each individual Consenting Creditor included in such definition; and

(iii) any change, modification or amendment to this Agreement or the Plan that
treats or affects any Consenting Creditor in a manner that is materially and
adversely disproportionate, on an economic or non-economic basis, to the manner
in which any of the other Consenting Creditors are treated (after taking into
account each of the Consenting Creditors’ respective holdings and interests in
the Company and the recoveries contemplated by the Plan (as in effect on the
date hereof)) shall require the written consent of such Consenting Creditor.

 

  10.

Effectiveness.

This Agreement shall become effective and binding upon each Party on the Support
Effective Date; provided, however, that Exhibit E shall be delivered to
(a) other Consenting Creditors in a redacted form that removes the details of
such Consenting Creditors’ holdings of Claims and Interests and (b) the Company,
Porter Hedges, and Consenting Creditor Counsel in an unredacted form (to be held
by Porter Hedges and Consenting Creditor Counsel on a professionals’ eyes
only-basis).

 

  11.

GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL.

(a) This Agreement shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the law of the State of Texas,
without giving effect to the conflict of laws principles thereof.

(b) Each of the Parties irrevocably agrees that any legal action, suit or
proceeding arising out of or relating to this Agreement brought by any Party or
its successors or assigns shall be brought and determined in any federal or
state court in the County of Harris in the City of Houston (“Texas Courts”) and
each of the Parties hereby irrevocably submits to the exclusive jurisdiction of
the aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Agreement or the Restructuring Transactions. Each of the Parties agrees
not to commence any proceeding relating hereto or thereto except in the Texas
Courts other than proceedings in any court of competent jurisdiction to enforce
any judgment, decree or award rendered by any Texas Courts. Each of the Parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the Parties further waive any argument that such service
is insufficient. Each of the Parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any proceeding arising out of or relating to this Agreement or
the Restructuring Transactions, (i) any claim that it is not personally subject
to the jurisdiction of the Texas Courts for any reason, (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) that (A) the proceeding in any
such court is brought in an inconvenient forum, (B) the venue of such proceeding
is improper or (C) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts. Notwithstanding the foregoing, during the
pendency of the Chapter 11 Cases, all proceedings contemplated by this
Section 11(b) shall be brought in the Court.

 

24



--------------------------------------------------------------------------------

(c) EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY (I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

  12.

Specific Performance/Remedies.

It is understood and agreed by the Parties that money damages would not be a
sufficient remedy for any breach of this Agreement by any Party and each
non-breaching Party shall be entitled to specific performance and injunctive or
other equitable relief (including attorneys’ fees and costs) as a remedy of any
such breach in addition to any other remedy to which such non-breaching Party
may be entitled, at law or in equity, without the necessity of proving the
inadequacy of money damages as a remedy, including an order of the Court
requiring any Party to comply promptly with any of its obligations hereunder.
Each Party also agrees that it will not seek, and will waive any requirement
for, the securing or posting of a bond in connection with any Party seeking or
obtaining such relief.

 

  13.

Survival.

Notwithstanding the termination of this Agreement pursuant to Section 5, (i) the
agreements and obligations of the Parties in this Section 13, and
Sections 4(a)(viii) (with respect to accrued and unpaid expenses through the
date of termination), 5(f), 11, 12, 13, 15, 16, 17, 18, 19, 20, 21, 22 and 23
(and any defined terms used in any such Sections) shall survive such termination
and shall continue in full force and effect in accordance with the terms hereof;
provided, however, that any liability of a Party for failure to comply with the
terms of this Agreement shall survive such termination.

 

  14.

Headings.

The headings of the sections, paragraphs and subsections of this Agreement are
inserted for convenience only and shall not affect the interpretation hereof or,
for any purpose, be deemed a part of this Agreement.

 

25



--------------------------------------------------------------------------------

  15.

Successors and Assigns; Severability; Several Obligations.

This Agreement is intended to bind and inure to the benefit of the Parties and
their respective successors, permitted assigns, heirs, executors, administrators
and representatives; provided, however, that nothing contained in this
Section 15 shall be deemed to permit Transfers of the Prepetition Term Loans,
the Combined Prepetition Second Lien Notes, or claims arising under the
Prepetition Term Loans or the Combined Prepetition Second Lien Notes, other than
in accordance with the express terms of this Agreement. If any provision of this
Agreement, or the application of any such provision to any Person or entity or
circumstance, shall be held invalid or unenforceable in whole or in part, such
invalidity or unenforceability shall attach only to such provision or part
thereof and the remaining part of such provision hereof and this Agreement shall
continue in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon any such determination of invalidity, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible. The agreements,
representations and obligations of the Parties are, in all respects, ratable and
several and neither joint nor joint and several.

 

  16.

No Third-Party Beneficiaries.

Unless expressly stated herein, this Agreement shall be solely for the benefit
of the Parties and no other Person or entity shall be a third-party beneficiary
hereof.

 

  17.

Prior Negotiations; Entire Agreement.

This Agreement, including the exhibits and schedules hereto (including the Plan)
constitutes the entire agreement of the Parties, and supersedes all other prior
negotiations, with respect to the subject matter hereof and thereof, except that
the Parties acknowledge that any confidentiality agreements (if any) (including
any confidentiality obligations under the Prepetition Term Loan Agreement)
heretofore executed between the Company and each Consenting Creditor shall
continue in full force and effect.

 

  18.

Counterparts.

This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Agreement may be delivered by
electronic mail, or otherwise, which shall be deemed to be an original for the
purposes of this paragraph.

 

  19.

Notices.

All notices hereunder shall be deemed given if in writing and delivered, if
contemporaneously sent by electronic mail, courier or by registered or certified
mail (return receipt requested) to the following addresses (or such other
addresses as shall be specified by like notice):

(1) If to the Company, to:

PetroQuest Energy, Inc.

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

 

26



--------------------------------------------------------------------------------

Attention: Charles T. Goodson and J. Bond Clement

With a copy (which shall not constitute notice) to:

Porter Hedges LLP

1000 Main Street, 36th Floor

Houston, Texas 77002

Attention:     John F. Higgins, Esq.

                        (jhiggins@Porter Hedges.com)

                        E. James Cowen, Esq.

                        (jcowen@porterhedges.com)

                        Joshua W. Wolfshohl, Esq.

                        (jwolfshohl@Porter Hedges.com)

                        - and -

                        M. Shane Johnson, Esq.

                        (sjohnson@Porter Hedges.com)

(2) If to the Consenting Term Loan Lenders or the Combined Consenting Second
Lien Noteholders or a transferee thereof, to the addresses set forth below
following the Consenting Creditors’ signature (or as directed by any transferee
thereof), as the case may be, with copies (which shall not constitute notice)
to:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attention:     Michael S. Stamer, Esq.

                      (mstamer@akingump.com)

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attention:     Sarah Link Schultz, Esq.

                      (sschultz@akingump.com)

Any notice given by delivery, mail or courier shall be effective when received.
Any notice given by electronic mail shall be effective upon oral, machine or
electronic mail (as applicable) confirmation of transmission.

 

  20.

No Solicitation; Representation by Counsel; Adequate Information.

(a) This Agreement is not and shall not be deemed to be a solicitation for votes
in favor of the Plan in the Chapter 11 Cases or a solicitation to tender or
exchange any Claims or Interests. The acceptances of the Consenting Creditors
with respect to the Plan will not be solicited until such Consenting Creditor
has received the Disclosure Statement and related ballots and solicitation
materials. In addition, this Agreement does not constitute an offer to issue or
sell securities to any Person or entity, or the solicitation of an offer to
acquire or buy securities, in any jurisdiction where such offer or solicitation
would be unlawful.

 

27



--------------------------------------------------------------------------------

(b) Each Consenting Creditor acknowledges that it has had an opportunity to
receive information from the Company and each Party acknowledges that it has
been represented by counsel in connection with this Agreement and the
transactions contemplated hereby. Accordingly, any rule of law or any legal
decision that would provide any Party with a defense to the enforcement of the
terms of this Agreement against such Party based upon lack of legal counsel
shall have no application and is expressly waived.

(c) Each Consenting Second Lien Noteholder Creditor acknowledges, agrees and
represents to the Company that it (i) is a “qualified institutional buyer” as
such term is defined in Rule 144A of the Securities Act or a non-US Person
outside the United States in reliance on Regulation S under the Securities Act,
(ii) is an “accredited investor” as such term is defined in Rule 501 of
Regulation D of the Securities Act, (iii) understands that if it is to acquire
any securities, as defined in the Securities Act, pursuant to the Restructuring
Transactions, such securities have not been registered under the Securities Act
and that such securities are, to the extent not acquired pursuant to section
1145 of the Bankruptcy Code, being offered and sold pursuant to an exemption
from registration contained in the Securities Act, based in part upon such
Combined Consenting Second Lien Noteholder’s representations contained in this
Agreement and cannot be sold unless subsequently registered under the Securities
Act or an exemption from registration is available and (iv) has such knowledge
and experience in financial and business matters that such Combined Consenting
Second Lien Noteholder is capable of evaluating the merits and risks of the
securities to be acquired by it (if any) pursuant to the Restructuring
Transactions and understands and is able to bear any economic risks with such
investment.

 

  21.

Independent Analysis.

Each of the Consenting Creditors and the Company hereby confirms that it has
made its own decision to execute this Agreement based upon its own independent
assessment of documents and information available to it, as it has deemed
appropriate.

 

  22.

Conflicts Between this Agreement and the Plan.

In the event the terms and conditions as set forth in the Plan and this
Agreement are inconsistent, the Plan shall control. Notwithstanding the
foregoing, nothing contained in this Section 22 shall affect, in any way, the
requirements set forth herein for the amendment of this Agreement.

 

28



--------------------------------------------------------------------------------

  23.

Relationships.

None of the Consenting Creditors shall have any fiduciary duty or other duties
or responsibilities in any kind or form to each other, the Company or any of the
Company’s creditors or other stakeholders as a result of this Agreement. Except
as expressly provided in this Agreement, there are no commitments among or
between the Consenting Creditors. In this regard, it is understood and agreed
that any Consenting Creditors may trade in or Transfer any Claims or Interests
or other debt or equity securities of the Company without the consent of the
Company or any other Consenting Creditor, subject to applicable securities laws
and the terms of this Agreement. No prior history, pattern or practice of
sharing confidences among or between the Consenting Creditors shall in any way
affect or negate this understanding and agreement. Further, the Parties agree
that, except as set forth in the Plan, this Agreement does not constitute a
commitment to, nor shall it obligate any of the Consenting Creditors to, provide
any new financing or credit support.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date set forth above.

 

PETROQUEST ENERGY, INC. PETROQUEST ENERGY, L.L.C. TDC ENERGY, LLC On behalf of
itself and each of its direct and indirect subsidiaries By:  

 

Name:   Charles T. Goodson Title:   President, CEO & Chairman

 

30



--------------------------------------------------------------------------------

CONSENTING TERM

LOAN LENDERS:

 

MainStay MacKay High Yield Corporate Bond Fund By: MacKay Shields LLC, as
investment subadvisor By:  

 

Name:   Andrew Susser Title:   Executive Managing Director MainStay VP MacKay
High Yield Corporate Bond Portfolio By: MacKay Shields LLC, as investment
subadvisor By:  

 

Name:   Andrew Susser Title:   Executive Managing Director MainStay MacKay Short
Duration High Yield Fund By: MacKay Shields LLC, as investment subadvisor By:  

 

Name:   Andrew Susser Title:   Executive Managing Director



--------------------------------------------------------------------------------

Corre Opportunities Qualified Master Fund, LP By:  

                          

Name:   Title:   Corre Opportunities II Master Fund, LP By:  

 

Name:   Title:   Corre Horizon Interim Fund LLC By:  

 

Name:   Title:  

Signature Page to Restructuring Support Agreement

 



--------------------------------------------------------------------------------

CONSENTING SECOND LIEN

NOTEHOLDERS:

 

CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP By:  

 

  Name:  

 

  Title:  

 

CORRE OPPORTUNITIES II MASTER FUND, LP By:  

 

  Name:  

                     

        Title:  

 



--------------------------------------------------------------------------------

HW HEDGED VALUE, LP By:   Hotchkis and Wiley Capital Management, LLC (H&W), its
investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 



--------------------------------------------------------------------------------

CONSENTING SECOND LIEN

PIK NOTEHOLDERS:

 

MACKAY SHIELDS LLC, an investment subadvisor to the funds denoted on Exhibit B
By:  

                     

Name:   Title:  

Signature Page to Restructuring Support Agreement

 



--------------------------------------------------------------------------------

CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP By:  

             

  Name:  

 

  Title:  

 

CORRE OPPORTUNITIES II MASTER FUND, LP By:  

 

  Name:  

                          

  Title:  

 

CORRE HORIZON INTERIM FUND LLC By:  

 

  Name:  

 

  Title:  

 

Signature Page to Restructuring Support Agreement

 



--------------------------------------------------------------------------------

HOTCHKIS AND WILEY HIGH YIELD FUND By:   Hotchkis and Wiley Capital Management,
LLC (H&W), its investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W SAN DIEGO
COUNTY EMPLOYEES RETIREMENT ASSOCIATION By:   Hotchkis and Wiley Capital
Management, LLC (H&W), its investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W HOTCHKIS AND
WILEY CAPITAL INCOME FUND By:   Hotchkis and Wiley Capital Management, LLC
(H&W), its investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W SANTA BARBARA
COUNTY EMPLOYEES RETIREMENT SYSTEM By:   Hotchkis and Wiley Capital Management,
LLC (H&W), its investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

Signature Page to Restructuring Support Agreement

 



--------------------------------------------------------------------------------

NATIONAL ELEVATOR INDUSTRY PENSION FUND By:   Hotchkis and Wiley Capital
Management, LLC (H&W), its investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W TEXAS COUNTY
AND DISTRICT RETIREMENT SYSTEM By:   Hotchkis and Wiley Capital Management, LLC
(H&W), its investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W GOVERNMENT OF
GUAM RETIREMENT FUND By:   Hotchkis and Wiley Capital Management, LLC (H&W), its
investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W UNIVERSITY OF
DAYTON By:   Hotchkis and Wiley Capital Management, LLC (H&W), its investment
manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

Signature Page to Restructuring Support Agreement

 



--------------------------------------------------------------------------------

HW HEDGED VALUE, LP By:   Hotchkis and Wiley Capital Management, LLC (H&W), its
investment manager By:  

 

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

Signature Page to Restructuring Support Agreement

 



--------------------------------------------------------------------------------

CROSS SOUND MANAGEMENT LLC, As investment advisor for certain funds and accounts
By:  

 

  Name:  

                 

  Title:  

 

Signature Page to Restructuring Support Agreement

 



--------------------------------------------------------------------------------

Exhibit A

Chapter 11 Plan

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

  §   In re:   §   Chapter 11   §   PETROQUEST ENERGY, INC., et al.,   §   Case
No. 18-                               §           Debtors.1   §   (Jointly
Administered)

 

  §  

DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION

 

 

 

PORTER HEDGES LLP

 

John F. Higgins (TX 09597500)

Joshua W. Wolfshohl (TX 24038592)

M. Shane Johnson (TX 24083263)

1000 Main Street, 36th Floor

Houston, Texas 77002

 

PROPOSED ATTORNEYS FOR THE DEBTORS

 

Dated: November 6, 2018

 

1 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are as follows: PetroQuest Energy,
Inc. (0714), PetroQuest Energy, L.L.C. (2439), TDC Energy LLC (8877), PetroQuest
Oil & Gas, L.L.C. (1170), PQ Holdings LLC (7576), Pittrans Inc. (1747), and Sea
Harvester Energy Development, L.L.C. (5903). The address of the Debtors’
headquarters is: 400 E. Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana
70508.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINED TERMS, RULES OF INTERPRETATION, COMPUTATION OF TIME, AND
GOVERNING LAW

     4  

A.

  Defined Terms      4  

B.

  Rules of Interpretation      21  

C.

  Computation of Time      21  

D.

  Governing Law      21  

E.

  Reference to Monetary Figures      22  

F.

  Reference to the Debtors or the Reorganized Debtors      22  

G.

  Controlling Document      22  

ARTICLE II. ADMINISTRATIVE CLAIMS, PROFESSIONAL FEE CLAIMS, AND PRIORITY CLAIMS

     22  

A.

  Administrative Claims      22  

B.

  Professional Compensation      23  

C.

  Priority Tax Claims      24  

D.

  Statutory Fees      24   ARTICLE III. CLASSIFICATION AND TREATMENT OF CLAIMS
AND INTERESTS      24  

A.

  Summary of Classification      24  

B.

  Treatment of Claims and Interests      25  

C.

  Special Provision Governing Unimpaired Claims      30  

D.

  Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code      30  

E.

  Elimination of Vacant Classes      31  

F.

  Voting Classes; Deemed Acceptance by Non-Voting Classes      31  

G.

  Subordinated Claims      31  

ARTICLE IV. MEANS FOR IMPLEMENTATION OF THE PLAN

     31  

A.

  Restructuring Transactions      31  

B.

  Sources of Consideration for Plan Distributions      32  

C.

  Distributions to Holders of General Unsecured Claims      34  

D.

  Corporate Existence      34  

E.

  Vesting of Assets in the Reorganized Debtors      34  

F.

  Cancellation of Existing Securities      35  

G.

  Corporate Action      36  

H.

  New Organizational Documents      37  

I.

  Directors and Officers of the Reorganized Debtors      37  

J.

  Effectuating Documents; Further Transactions      37  

K.

  Exemption from Certain Taxes and Fees      38  

L.

  Preservation of Causes of Action      38  

M.

  Director and Officer Liability Insurance      39  

N.

  Management Incentive Plan      39  

O.

  Employee and Retiree Benefits      39  

P.

  Fees and Expenses of the Consenting Creditors      40  

Q.

  Preservation of the Charging Lien of the Indenture Trustee      40  

R.

  Preservation of Royalty and Working Interests      41  

S.

  GUC Administrator      41  

 



--------------------------------------------------------------------------------

ARTICLE V. TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

     41  

A.

  Assumption and Rejection of Executory Contracts and Unexpired Leases      41  

B.

  Claims Based on Rejection of Executory Contracts or Unexpired Leases      42  

C.

  Cure of Defaults for Assumed Executory Contracts and Unexpired Leases      43
 

D.

  Insurance Policies      44  

E.

  Modifications, Amendments, Supplements, Restatements, or Other Agreements     
44  

F.

  Reservation of Rights      44  

G.

  Nonoccurrence of Effective Date      44  

H.

  Contracts and Leases Entered into After the Petition Date      44  

ARTICLE VI. PROVISIONS GOVERNING DISTRIBUTIONS

     45  

A.

  Timing and Calculation of Amounts to Be Distributed      45  

B.

  Delivery of Distributions and Undeliverable or Unclaimed Distributions      45
 

C.

  Securities Registration Exemption      48  

D.

  Compliance with Tax Requirements      48  

E.

  Allocations      49  

F.

  No Postpetition Interest on Claims      49  

G.

  Setoffs and Recoupment      49  

H.

  Claims Paid or Payable by Third Parties      49  

ARTICLE VII. PROCEDURES FOR RESOLVING CONTINGENT, UNLIQUIDATED, AND DISPUTED
CLAIMS

     50  

A.

  Allowance of Claims      50  

B.

  Claims and Interests Administration Responsibilities      51  

C.

  Estimation of Claims      51  

D.

  Adjustment to Claims Without Objection      52  

E.

  Disputed Claims Reserve      52  

F.

  Time to File Objections to Claims      52  

G.

  Disallowance of Claims      52  

H.

  Amendments to Claims      53  

I.

  No Distributions Pending Allowance      53  

J.

  Distributions After Allowance      53  

K.

  Single Satisfaction of Claims      53  

ARTICLE VIII. SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

     54  

A.

  Compromise and Settlement of Claims, Interests, and Controversies      54  

B.

  Discharge of Claims and Termination of Interests      55  

C.

  Term of Injunctions or Stays      55  

D.

  Release of Liens      55  

E.

  Releases by the Debtors      56  

F.

  Releases by Holders of Claims and Interests      57  

G.

  Exculpation      58  

H.

  Injunction      59  

I.

  Protection Against Discriminatory Treatment      60  

J.

  Recoupment      60  

K.

  Subordination Rights      60  

L.

  Reimbursement or Contribution      60  

 

ii



--------------------------------------------------------------------------------

ARTICLE IX. CONDITIONS PRECEDENT TO CONFIRMATION AND CONSUMMATION OF THE PLAN

     60  

A.

  Conditions Precedent to the Confirmation Date      60  

B.

  Conditions Precedent to the Effective Date      61  

C.

  Waiver of Conditions      62  

D.

  Substantial Consummation      62  

E.

  Effect of Non-Occurrence of Conditions to the Confirmation Date or the
Effective Date      62  

ARTICLE X. MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

     63  

A.

  Modification and Amendments      63  

B.

  Effect of Confirmation on Modifications      63  

C.

  Revocation or Withdrawal of the Plan      63  

ARTICLE XI. RETENTION OF JURISDICTION

     64  

ARTICLE XII. MISCELLANEOUS PROVISIONS

     66  

A.

  Immediate Binding Effect      66  

B.

  Additional Documents      66  

C.

  Dissolution of the Creditors’ Committee      66  

D.

  Reservation of Rights      67  

E.

  Successors and Assigns      67  

F.

  Service of Documents      67  

G.

  Term of Injunctions or Stays      68  

H.

  Entire Agreement      68  

I.

  Exhibits      68  

J.

  Nonseverability of Plan Provisions      68  

K.

  Votes Solicited in Good Faith      69  

L.

  Closing of Chapter 11 Cases      69  

M.

  Waiver or Estoppel      69  

 

iii



--------------------------------------------------------------------------------

INTRODUCTION

PetroQuest Energy, Inc. and its Debtor affiliates, as Debtors and debtors in
possession, propose this plan of reorganization for the resolution of
outstanding Claims against, and Interests in, the Debtors. Capitalized terms
used and not otherwise defined herein shall have the meanings ascribed to such
terms in Article I.A hereof. Holders of Claims and Interests should refer to the
Disclosure Statement for a discussion of the Debtors’ history, businesses,
assets, results of operations, historical financial information, and projections
of future operations, as well as a summary and description of the Plan. The
Debtors are the proponents of the Plan within the meaning of section 1129 of the
Bankruptcy Code.

ALL HOLDERS OF CLAIMS AND INTERESTS, TO THE EXTENT APPLICABLE, ARE ENCOURAGED TO
READ THE PLAN AND THE DISCLOSURE STATEMENT IN THEIR ENTIRETY BEFORE VOTING TO
ACCEPT OR REJECT THE PLAN.

ARTICLE I.

DEFINED TERMS, RULES OF INTERPRETATION,

COMPUTATION OF TIME, AND GOVERNING LAW

 

A.

Defined Terms

As used in the Plan, capitalized terms have the meanings set forth below.

1. “Administrative Claim” means a Claim for costs and expenses of administration
of the Debtors’ Estates pursuant to sections 503(b), 507(a)(2), or 507(b) of the
Bankruptcy Code, including: (a) the actual and necessary costs and expenses
incurred after the Petition Date and through the Effective Date of preserving
the Estates and operating the businesses of the Debtors; (b) Professional Fee
Claims; and (c) all Allowed requests for compensation or expense reimbursement
for making a substantial contribution in the Chapter 11 Cases pursuant to
sections 503(b)(3), (4), and (5) of the Bankruptcy Code.

2. “Administrative Claims Bar Date” means the deadline for Filing requests for
payment of Administrative Claims, which: (a) with respect to Administrative
Claims other than Professional Fee Claims, shall be 30 days after the Effective
Date; and (b) with respect to Professional Fee Claims, shall be 45 days after
the Effective Date.

3. “Affiliate” shall have the meaning set forth in section 101(2) of the
Bankruptcy Code.

4. “Allowed” means with respect to any Claim against a Debtor, except as
otherwise provided herein: (a) a Claim that is evidenced by a Proof of Claim or
request for payment of an Administrative Claim Filed by the Claims Bar Date,
Administrative Claims Bar Date, Governmental Bar Date, or deadline for Filing
Proofs of Claim based on the Debtors’ rejection of the Executory Contracts or
Unexpired Leases, as applicable (or for which Claim under the Plan, under the
Bankruptcy Code, or pursuant to a Final Order a Proof of Claim is not or shall
not be required to be Filed); (b) a Claim that is listed in the Schedules as not
contingent, not unliquidated, and not disputed, and for which no Proof of Claim,
as applicable, has been timely

 

4



--------------------------------------------------------------------------------

Filed; or (c) a Claim Allowed pursuant to the Plan or a Final Order of the
Court; provided that with respect to a Claim described in clauses (a) and (b)
above, such Claim shall be considered Allowed only if and to the extent that
with respect to such Claim no objection to the allowance thereof has been
interposed and the applicable period of time fixed by the Plan to File an
objection has passed, or such an objection is so interposed and the Claim, as
applicable, shall have been Allowed by a Final Order. Any Claim that has been or
is hereafter listed in the Schedules as contingent, unliquidated, or disputed,
and for which no Proof of Claim is or has been timely Filed, is not considered
Allowed and shall be expunged without further action by the Debtors and without
further notice to any party or action, approval, or order of the Court.
Notwithstanding anything to the contrary herein, no Claim of any Entity subject
to section 502(d) of the Bankruptcy Code shall be deemed Allowed unless and
until such Entity pays in full the amount that it owes such Debtor or
Reorganized Debtor, as applicable. For the avoidance of doubt, a Proof of Claim
or request for payment of an Administrative Claim Filed after the Claims Bar
Date, Administrative Claims Bar Date, Governmental Bar Date, or deadline for
Filing Proofs of Claim based on the Debtors’ rejection of the Executory
Contracts or Unexpired Leases, as applicable, shall not be Allowed for any
purposes whatsoever absent entry of a Final Order allowing such late-filed
Claim. “Allow” and “Allowing” shall have correlative meanings.

5. “Avoidance Actions” means any and all actual or potential Claims and Causes
of Action to avoid a transfer of property or an obligation incurred by the
Debtors arising under chapter 5 of the Bankruptcy Code, including sections 544,
545, 547 through 553, and 724(a) of the Bankruptcy Code or under similar or
related state or federal statutes and common law, including fraudulent transfer
laws.

6. “Bankruptcy Code” means title 11 of the United States Code, as amended and in
effect during the pendency of the Chapter 11 Cases.

7. “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as
applicable to the Chapter 11 Cases, promulgated under section 2075 of the
Judicial Code and the general, local, and chambers rules of the Court other than
the Local Rules.

8. “Bar Date Order” means an order entered by the Court setting the Claims Bar
Date and the Governmental Bar Date.

9. “Business Day” means any day, other than a Saturday, Sunday, or “legal
holiday” (as defined in Bankruptcy Rule 9006(a)).

10. “Cash” means the legal tender of the United States of America or the
equivalent thereof.

11. “Cash Collateral” shall have the meaning set forth in section 363(a) of the
Bankruptcy Code.

12. “Cash Collateral Order” means the Final Order entered by the Court
authorizing the Debtors to, on a final basis, use Cash Collateral.

 

5



--------------------------------------------------------------------------------

13. “Causes of Action” means any action, claim, cause of action, controversy,
demand, right, action, Lien, indemnity, guaranty, suit, obligation, liability,
damage, judgment, account, defense, offset, power, privilege, license, and
franchise of any kind or character whatsoever, whether known, unknown,
contingent or non-contingent, matured or unmatured, suspected or unsuspected,
liquidated or unliquidated, disputed or undisputed, secured or unsecured,
assertable directly or derivatively, whether arising before, on, or after the
Petition Date, in contract or in tort, in law, or in equity or pursuant to any
other theory of law. For the avoidance of doubt, a “Cause of Action” includes:
(a) any right of setoff, counterclaim, or recoupment and any claim for breach of
contract or for breach of duties imposed by law or in equity; (b) the right to
object to Claims or Interests; (c) any Claim pursuant to section 362 or chapter
5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake,
duress, and usury; and any other defenses set forth in section 558 of the
Bankruptcy Code; and (e) any state or foreign law fraudulent transfer or similar
claim.

14. “Chapter 11 Cases” means (a) when used with reference to a particular
Debtor, the case pending for that Debtor under chapter 11 of the Bankruptcy Code
in the Court and (b) when used with reference to all of the Debtors, the
procedurally consolidated and jointly administered chapter 11 cases pending for
the Debtors in the Court.

15. “Charging Lien” means any Lien or other right to payment arising prior to
the Effective Date pursuant to which the Indenture Trustee is entitled, under
the terms of its Indenture or any related or ancillary document, instrument,
agreement or principle of law, to receive payment of its fees, costs and
expenses prior to payment of any distributions under the Plan owing to the
Holders of the Notes issued under such Indenture, which Lien or other priority
in payment shall be deemed a separate right and Claim of the Indenture Trustee
arising under the Plan.

16. “Claim” shall have the meaning set forth in section 101(5) of the Bankruptcy
Code.

17. “Claims Bar Date” means the date, established pursuant to the Bar Date
Order, that Claims other than Administrative Claims and Claims held by
Governmental Units, must be Filed.

18. “Claims Objection Deadline” means the deadline for objecting to a Claim
against a Debtor, which shall be on the date that is the later of (a) 180 days
after the Effective Date and (b) such other period of limitation as may be fixed
by the Debtors or the Reorganized Debtors, as applicable, or by an order of the
Court for objecting to such Claims.

19. “Claims Register” means the official register of Claims against and
Interests in the Debtors maintained by the Notice and Claims Agent.

20. “Class” means a category of Claims against or Interests in the Debtors as
set forth in Article III hereof pursuant to section 1122(a) of the Bankruptcy
Code.

21. “Combined Consenting Second Lien Noteholders” means the Consenting Second
Lien Noteholders and the Consenting Second Lien PIK Noteholders.

22. “Combined Prepetition Second Lien Noteholders” means the Prepetition Second
Lien Noteholders and the Prepetition Second Lien PIK Noteholders.

 

6



--------------------------------------------------------------------------------

23. “Commitment Parties” means the MacKay Funds and the Corre Funds.

24. “Confirmation” means the entry of the Confirmation Order on the docket of
the Chapter 11 Cases.

25. “Confirmation Date” means the date upon which the Court enters the
Confirmation Order on the docket of the Chapter 11 Cases, within the meaning of
Bankruptcy Rules 5003 and 9021.

26. “Confirmation Hearing” means the hearing or hearings held by the Court to
consider Confirmation of the Plan pursuant to section 1129 of the Bankruptcy
Code.

27. “Confirmation Order” means the order of the Court confirming the Plan
pursuant to section 1129 of the Bankruptcy Code.

28. “Consenting Creditors” means the Consenting Term Loan Lenders and the
Combined Consenting Second Lien Noteholders.

29. “Consenting Creditors Fee Escrow Account” means an interest-bearing account
in an amount equal to the Consenting Creditors Fee Reserve Amount and funded by
the Debtors on the Effective Date, pursuant to Article IV.P.

30. “Consenting Creditors Fee Reserve Amount” means the total amount of
Consenting Creditors Fees reasonably estimated in accordance with Article IV.P.

31. “Consenting Creditors Fees” means, to the extent not already authorized
pursuant to the Cash Collateral Order or other order of the Court, and except
with respect to the Debtors and the Creditors’ Committee, the reasonable and
documented fees and expenses incurred on or after the Petition Date of the
Consenting Creditors Professionals.

32. “Consenting Creditors Professionals” means (i) Akin Gump Strauss Hauer &
Feld LLP, as counsel to the Consenting Creditors, (ii) Houlihan Lokey, Inc., as
financial advisor to the Consenting Creditors, and (iii) Reed Smith LLP, as
counsel to the Indenture Trustee.

33. “Consenting Second Lien Noteholders” means the Prepetition Second Lien
Noteholders that are party to the Restructuring Support Agreement.

34. “Consenting Second Lien PIK Noteholders” means the Prepetition Second Lien
PIK Noteholders that are party to the Restructuring Support Agreement.

35. “Consenting Term Loan Lenders” means the Prepetition Term Loan Lenders that
are party to the Restructuring Support Agreement.

36. “Consummation” means the occurrence of the Effective Date.

37. “Corre Funds” means Corre Opportunities Qualified Master Fund, LP, Corre
Opportunities II Master Fund, LP, Corre Horizon Interim Fund LLC, any funds
related to the foregoing that are signatories to the Restructuring Support
Agreement, and any of such funds’ successors or assigns.

 

7



--------------------------------------------------------------------------------

38. “Court” means the United States Bankruptcy Court for the Southern District
of Texas having jurisdiction over the Chapter 11 Cases, and, to the extent of
the withdrawal of any reference under 28 U.S.C. § 157 and/or the General Order
of the District Court pursuant to 28 U.S.C. § 151, the United States District
Court for the Southern District of Texas.

39. “Creditors’ Committee” means the official committee of unsecured creditors
appointed in the Chapter 11 Cases pursuant to section 1102(a) of the Bankruptcy
Code, if any such committee is appointed.

40. “Cure Claim” means a monetary Claim based upon a Debtor’s defaults under an
Executory Contract or Unexpired Lease at the time such contract or lease is
assumed by the Debtor pursuant to section 365 of the Bankruptcy Code.

41. “Cure Notice” means a notice of a proposed amount to be paid on account of a
Cure Claim in connection with an Executory Contract or Unexpired Lease to be
assumed or assumed and assigned under the Plan pursuant to section 365 of the
Bankruptcy Code, which notice shall include (a) procedures for objecting to
proposed assumptions or assumptions and assignments of Executory Contracts and
Unexpired Leases, (b) Cure Claims to be paid in connection therewith, and
(c) procedures for resolution by the Court of any related disputes.

42. “D&O Liability Insurance Policies” means all unexpired directors’,
managers’, and officers’ liability insurance policies (including any “tail
policy”) of any of the Debtors with respect to directors, managers, officers,
and employees of the Debtors.

43. “Debt Documents” means, as the context may require, the “Loan Documents” as
defined in the Prepetition Term Loan Agreement, and the “Note Documents” as
defined in each of the Prepetition Second Lien Indenture and the Prepetition
Second Lien PIK Indenture.

44. “Debtors” means, collectively, the following: PetroQuest, PQE, TDC,
PetroQuest Oil & Gas, L.L.C., PQ Holdings LLC, Pittrans Inc., and Sea Harvester
Energy Development, L.L.C.

45. “Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions and shall include, without limitation:
(a) the Restructuring Support Agreement and all exhibits thereto; (b) the Plan
(including the Plan Supplement and all exhibits thereto, including, without
limitation, the New Organizational Documents and the Registration Rights
Agreement) and the Confirmation Order; (c) the Disclosure Statement; (d) the
motion to approve the Disclosure Statement, the order approving the Disclosure
Statement, and the solicitation materials with respect to the Plan; (e) the
motion seeking assumption of the Debtors’ obligation under the Restructuring
Support Agreement to pay the fees, costs, and documented out of pocket expenses
of the Consenting Creditors Professionals; (f) the New Second Lien PIK Notes
Documents, (g) the Exit Facility and the Exit Facility Documents; (h) the motion
seeking authority for the Debtors to use the cash collateral of the Prepetition
Term Loan Lenders and the Combined Prepetition Second Lien Noteholders and any
interim and final orders related thereto; (i) the first day motions, second day
motions, and

 

8



--------------------------------------------------------------------------------

orders of the Court approving any first day motions or second day motions; (j) a
3-year business plan for the Debtors; and (k) any other documents, instruments,
schedules or exhibits described in, related to, contemplated in, or necessary to
implement, each of the foregoing. Any document that is included within this
definition of “Definitive Documentation,” including any amendment, supplement,
or modification thereof, shall be in form and substance acceptable to the
Debtors and the Requisite Creditors.

46. “Disallowed” means, with respect to any Claim, or any portion thereof, that
such Claim, or any portion thereof, is not Allowed.

47. “Disbursing Agent” means, on the Effective Date, the Reorganized Debtors,
their agent, or any Entity or Entities designated by the Reorganized Debtors,
including the Indenture Trustee in accordance with Art. VI.B.1.d, to make or
facilitate distributions that are to be made pursuant to the Plan, except for
distributions to Holders of General Unsecured Claims.

48. “Disclosure Statement” means the Disclosure Statement for the Debtors’
Chapter 11 Plan of Reorganization, dated as of November 6, 2018, as may be
amended, supplemented, or modified from time to time, including all exhibits and
schedules thereto and references therein that relate to the Plan, that is
prepared and distributed in accordance with the Bankruptcy Code, the Bankruptcy
Rules, and any other applicable law.

49. “Disputed Claim” means a Claim that is not yet Allowed.

50. “Disputed Claims Reserve” means a reserve of Cash that may be funded on or
after the Effective Date pursuant to Article VII.E hereof.

51. “Distribution Record Date” means, other than with respect to the Second Lien
Notes Claims, the date for determining which Holders of Allowed Claims are
eligible to receive distributions pursuant to the Plan, which shall be the date
that the Confirmation Order is entered by the Court, or such other date
specified in the Confirmation Order. For the avoidance of doubt, distributions
to the Second Lien Notes Claims shall be made pursuant to the surrender of the
underlying notes, on or as soon as practicable after the Effective Date;
provided, however, that no Distribution Record Date shall apply to publicly held
securities if distribution of such securities will be effectuated through DTC
and shall be made through the facilities of the DTC in accordance with the
customary practices of DTC for a mandatory distribution.

52. “DTC” means The Depository Trust Company.

53. “Effective Date” means the date that is a Business Day selected by the
Debtors and the Requisite Creditors, on which: (a) no stay of the Confirmation
Order is in effect; (b) all conditions precedent specified in Article IX.B have
been satisfied or waived (in accordance with Article IX.C); and (c) the Plan is
declared effective.

54. “Entity” shall have the meaning set forth in section 101(15) of the
Bankruptcy Code.

55. “Estate” means, as to each Debtor, the estate created for the Debtor in its
Chapter 11 Case pursuant to section 541 of the Bankruptcy Code.

 

9



--------------------------------------------------------------------------------

56. “Exchange Act” means the Securities Exchange Act of 1934, as amended.

57. “Exculpated Party” means the Debtors, the Reorganized Debtors, each of the
Debtors’ and the Reorganized Debtors’ current and former Affiliates, and each of
the Debtors’ and the Reorganized Debtors’ and their current and former
Affiliates’ current and former directors, managers, officers, managed accounts
and funds, predecessors, successors, and assigns, subsidiaries, and each of
their respective current and former officers, directors, managers, principals,
members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
each solely in their capacity as such.

58. “Executory Contract” means a contract to which one or more of the Debtors is
a party that is subject to assumption or rejection under section 365 or 1123 of
the Bankruptcy Code.

59. “Exit Facility” means a new credit facility or credit facilities among the
Debtors, [•], the Exit Facility Agent, and [•] on the terms and conditions set
forth in the Exit Facility Documents, which terms and conditions shall be
consistent with Exhibit B of the Restructuring Support Agreement and otherwise
acceptable to the Debtors and the Requisite Creditors.

60. “Exit Facility Agent” means the administrative agent and collateral agent
under the Exit Facility, or any successor thereto, solely in its capacity as
such.

61. “Exit Facility Commitment Letter” means the commitment letter entered into
by the Commitment Parties in connection with the Exit Facility pursuant to which
the Commitment Parties agree to backstop the Exit Facility as described in
Article IV.B.3 herein, which terms and conditions shall be acceptable to the
Debtors and the Requisite Creditors.

62. “Exit Facility Documents” means the Exit Facility, the Exit Facility
Commitment Letter, and any other guarantee, security, and relevant documentation
with respect to the Exit Facility, each in form and substance acceptable to the
Debtors and the Requisite Creditors.

63. “Federal Judgment Rate” means the federal judgment rate in effect as of the
Petition Date, compounded annually.

64. “File,” “Filed,” or “Filing” means file, filed, or filing in the Chapter 11
Cases with the Court or, with respect to the filing of a Proof of Claim or proof
of Interest, the Notice and Claims Agent or the Court through the PACER or
CM/ECF website.

65. “Final Order” means (i) an order or judgment of the Court, as entered on the
docket in any Chapter 11 Case (or any related adversary proceeding or contested
matter) or the docket of any other court of competent jurisdiction, or (ii) an
order or judgment of any other court having jurisdiction over any appeal from
(or petition seeking certiorari or other review of) any order or judgment
entered by the Court (or any other court of competent jurisdiction, including in
an appeal taken) in the Chapter 11 Cases (or in any related adversary proceeding
or contested matter), in each case that has not been reversed, stayed, modified,
or amended, and as to which the time to appeal, or seek certiorari or move for a
new trial, reargument, or rehearing

 

10



--------------------------------------------------------------------------------

has expired according to applicable law and no appeal or petition for certiorari
or other proceedings for a new trial, reargument, or rehearing has been timely
taken, or as to which any appeal that has been taken or any petition for
certiorari that has been or may be timely Filed has been withdrawn or resolved
by the highest court to which the order or judgment was appealed or from which
certiorari was sought or the new trial, reargument, or rehearing shall have been
denied, resulted in no modification of such order, or has otherwise been
dismissed with prejudice; provided, however, that the possibility a motion under
Rule 60 of the Federal Rules of Civil Procedure, or any analogous rule under the
Bankruptcy Rules or the Local Rules, may be Filed relating to such order shall
not prevent such order from being a Final Order.

66. “First Lien Claims” means, collectively, Claims against the Debtors arising
under the Prepetition Term Loan Agreement.

67. “General Unsecured Claim” means any Unsecured Claim against any Debtor
(including, for the avoidance of doubt, any Claim arising from the rejection of
an Executory Contract or Unexpired Lease) that is not otherwise paid in full or
otherwise satisfied during the Chapter 11 Cases pursuant to an order of the
Court, other than a Priority Tax Claim, an Other Priority Claim, a
Section 510(b) Claim, or an Intercompany Claim.

68. “General Unsecured Claims Distribution” means $400,000 in Cash, less the
reasonable out of pocket expenses of the GUC Administrator, including, without
limitation, the fees and expenses of the GUC Administrator’s counsel.

69. “Governmental Unit” shall have the meaning set forth in section 101(27) of
the Bankruptcy Code.

70. “Governmental Bar Date” means the date established pursuant to the Bar Date
Order by which Proofs of Claim of Governmental Units must be Filed.

71. “GUC Administrator” means the Entity designated by the Debtors and the
Requisite Creditors, in consultation with the Creditors’ Committee, and
identified at or prior to the Confirmation Hearing, to, among other things,
(a) object to General Unsecured Claims, (b) administer the General Unsecured
Claims allowance process, and (c) authorize distributions to Holders of General
Unsecured Claims from the General Unsecured Claims Distribution, in each case,
as set forth in the Plan and the GUC Administrator Agreement.

72. “GUC Administrator Agreement” means the agreement governing the GUC
Administrator’s duties and responsibilities to be Filed as part of the Plan
Supplement.

73. “Holder” means any Person or Entity holding a Claim or an Interest.

74. “Impaired” means, with respect to a Class of Claims or Interests, a Class of
Claims or Interests that is not Unimpaired.

75. “Indenture Trustee” means Wilmington Trust, National Association as the
Prepetition Second Lien Trustee and the Prepetition Second Lien PIK Trustee.

 

11



--------------------------------------------------------------------------------

76. “Indentures” means the Prepetition Second Lien Indenture and the Prepetition
Second Lien PIK Indenture.

77. “Insider” has the meaning set forth in section 101(31) of the Bankruptcy
Code.

78. “Intercompany Claim” means any Claim held by one Debtor against another
Debtor.

79. “Intercompany Interest” means an Interest in one Debtor held by another
Debtor.

80. “Interests” means the common stock, preferred stock, limited liability
company interests, and any other equity, ownership, or profits interests of any
Debtor, including, without limitation, the PetroQuest Preferred Stock and the
PetroQuest Common Stock, and options, warrants, rights, or other securities or
agreements to acquire the common stock, preferred stock, limited liability
company interests, or other equity, ownership, or profits interests of any
Debtor (whether or not arising under or in connection with any employment
agreement), including any Claim against the Debtors that is subject to
subordination pursuant to section 510(b) of the Bankruptcy Code arising from or
related to any of the foregoing.

81. “Interim Compensation Order” means the order entered by the Court
establishing procedures for compensation of Professionals.

82. “Judicial Code” means title 28 of the United States Code, 28 U.S.C. §§
1–4001.

83. “Lien” shall have the meaning set forth in section 101(37) of the Bankruptcy
Code.

84. “Local Rules” means the Local Rules of Bankruptcy Practice and Procedure of
the United States Bankruptcy Court for the Southern District of Texas.

85. “MacKay Funds” means any funds or accounts to which MacKay Shields LLC has
sole investment or voting discretion that are or become signatories to the
Restructuring Support Agreement and any of the foregoing funds’ or accounts’
successors or assigns.

86. “Management Equity Pool” means the New Equity (on a fully diluted basis as
of the Effective Date) reserved under the Management Incentive Plan after the
New Equity is issued pursuant to the Put Option Premium and to Holders of Second
Lien Notes Claims, 9% of which will be allocated by the New Parent Board to the
management of the Reorganized Debtors no later than the Effective Date on the
terms and conditions set forth in the MIP Term Sheet, and 200,000 shares of
which will be granted following the Effective Date to such persons, at such
times and subject to such terms and conditions as are determined by the New
Parent Board. For the avoidance of doubt, the total New Equity reserved under
the Management Incentive Plan will be calculated after the New Equity is issued
pursuant to the Put Option Premium and will dilute both the New Equity issued
pursuant to the Put Option Premium and the New Equity issued to Holders of
Second Lien Notes Claims.

87. “Management Incentive Plan” means that certain post-Effective Date
management incentive plan, pursuant to which the Management Equity Pool shall be
reserved and allocated as part of the compensation provided to the Reorganized
Debtors’ management on the terms and conditions set forth in the MIP Term Sheet.

 

12



--------------------------------------------------------------------------------

88. “MIP Term Sheet” means the term sheet attached as Exhibit D to the
Restructuring Support Agreement detailing the terms of the Management Incentive
Plan.

89. “New Boards” means the initial board of directors, members, or managers, as
applicable, of each Reorganized Debtor, including the New Parent Board, as
designated in accordance with Article ARTICLE IV.I.

90. “New Equity” means the common stock, par value $[0.01] per share, of New
Parent to be issued pursuant to the Plan on the Effective Date.

91. “New Organizational Documents” means the form of the certificates or
articles of incorporation, bylaws, limited liability company agreement, or such
other applicable formation, constitutional, or organizational documents of each
of the Reorganized Debtors, which forms shall be included in the Plan Supplement
and shall be consistent in all respects with the Registration Rights Agreement
and the Governance Term Sheet attached as Exhibit F to the Restructuring Support
Agreement.

92. “New Parent” means PetroQuest or any successor thereto, by merger,
consolidation, or otherwise, on or after the Effective Date.

93. “New Parent Board” means the initial board of directors of New Parent, as
determined pursuant to Article IV.I.

94. “New Second Lien PIK Indenture” means that certain Indenture dated as of the
Effective Date (as amended or supplemented from time to time) among PetroQuest,
as borrower, PQE and TDC as guarantors, and the New Second Lien PIK Trustee.

95. “New Second Lien PIK Notes” means the 10% Second Lien Senior Secured PIK
Notes due 2023 issued pursuant to the New Second Lien PIK Indenture, which New
Second Lien PIK Notes shall be consistent with Exhibit C of the Restructuring
Support Agreement and otherwise acceptable to the Debtors and the Requisite
Creditors.

96. “New Second Lien PIK Notes Documents” means the New Second Lien PIK
Indenture and any other guarantee, security, and relevant documentation with
respect to the New Second Lien PIK Notes, each in form and substance acceptable
to the Requisite Creditors.

97. “New Second Lien PIK Trustee” means Wilmington Trust, National Association
as the Trustee and Collateral Trustee under the New Second Lien PIK Indenture.

98. “Notes” means the Prepetition Second Lien Notes and the Prepetition Second
Lien PIK Notes.

99. “Notice and Claims Agent” means Epiq Corporate Restructuring, LLC, the
notice, claims, and solicitation agent retained by the Debtors in the Chapter 11
Cases.

 

13



--------------------------------------------------------------------------------

100. “Other Priority Claim” means any Claim against a Debtor other than an
Administrative Claim or a Secured Tax Claim entitled to priority in right of
payment under section 507(a) of the Bankruptcy Code, to the extent such claim
has not already been paid during the Chapter 11 Cases.

101. “Other Secured Claim” means any Secured Claim other than the following:
(a) First Lien Claims; (b) Second Lien Notes Claims; or (c) Secured Tax Claims.
For the avoidance of doubt, “Other Secured Claims” includes any Claim against a
Debtor, arising under, derived from, or based upon any letter of credit issued
for the account of one or more Debtors, the reimbursement obligation for which
is either secured by a Lien or is subject to a valid right of setoff pursuant to
section 553 of the Bankruptcy Code.

102. “Person” shall have the meaning set forth in section 101(41) of the
Bankruptcy Code.

103. “Petition Date” means November 6, 2018, the date on which each Debtor Filed
its voluntary petition for relief commencing the Chapter 11 Cases.

104. “PetroQuest” means PetroQuest Energy, Inc., a Delaware corporation.

105. “PetroQuest Common Stock” means PetroQuest’s authorized and issued common
stock, par value $.001 per share, outstanding as of the Petition Date.

106. “PetroQuest Interests” means, collectively, any Interests in PetroQuest,
including the PetroQuest Common Stock and PetroQuest Preferred Stock.

107. “PetroQuest Preferred Stock” means PetroQuest’s authorized and issued
shares of 6.875% Series B Cumulative Convertible Perpetual Preferred Stock
outstanding as of the Petition Date.

108. “Plan” means this chapter 11 plan, as it may be altered, amended, modified,
or supplemented from time to time in accordance with the Restructuring Support
Agreement and the terms hereof, including the Plan Supplement and all exhibits,
supplements, appendices, and schedules to the Plan.

109. “Plan Supplement” means the compilation of documents and forms of
documents, schedules, and exhibits to the Plan, each of which shall be in form
and substance acceptable to the Requisite Creditors (as amended, supplemented,
or modified from time to time in accordance with the terms hereof, the
Bankruptcy Code, the Bankruptcy Rules, and the Restructuring Support Agreement),
to be Filed by the Debtors no later than seven (7) days before the Voting
Deadline, and additional documents or amendments to previously Filed documents,
Filed before the Confirmation Date as amendments to the Plan Supplement (which,
for the avoidance of doubt, shall also be in form and substance acceptable to
the Requisite Creditors), including the following, as applicable: (a) the New
Organizational Documents; (b) the terms of the Exit Facility and the Exit
Facility Documents; (c) the Schedule of Rejected Executory Contracts and
Unexpired Leases; (d) the Schedule of Assumed Executory Contracts and Unexpired
Leases; (e) a list of retained Causes of Action; (f) the Management Incentive
Plan; (g) the identity of the members of the New Boards and the senior
management team to be retained

 

14



--------------------------------------------------------------------------------

by the Reorganized Debtors as of the Effective Date (to the extent known);
(h) the Registration Rights Agreement; and (i) any and all other documentation
necessary to effectuate the Restructuring Transactions or that is contemplated
by the Plan. The Debtors shall have the right to amend the documents contained
in, and exhibits to, the Plan Supplement through the Effective Date subject in
all respects to the consent rights set forth herein and in the Restructuring
Support Agreement.

110. “PQE” means PetroQuest Energy, L.L.C., a Louisiana limited liability
company.

111. “Prepetition Agreements” means (i) the Prepetition Term Loan Agreement,
(ii) the Prepetition Second Lien Indenture, and (iii) the Prepetition Second
Lien PIK Indenture.

112. “Prepetition Second Lien Indenture” means that certain Indenture dated as
of February 17, 2016 (as amended or supplemented from time to time, including by
the First Supplemental Indenture dated as of September 13, 2016), among
PetroQuest, as borrower, PQE and TDC as guarantors, and the Prepetition Second
Lien Trustee.

113. “Prepetition Second Lien Noteholders” means the Holders of the Prepetition
Second Lien Notes.

114. “Prepetition Second Lien Notes” means the 10% Second Lien Secured Senior
Notes due 2021 issued pursuant to the Prepetition Second Lien Indenture.

115. “Prepetition Second Lien Notes Claims” means Claims against the Debtors
arising under the Prepetition Second Lien Indenture and the Prepetition Second
Lien Notes.

116. “Prepetition Second Lien PIK Indenture” means that certain Indenture dated
as of September 27, 2016 (as amended or supplemented from time to time), among
PetroQuest, as borrower, PQE and TDC as guarantors, and the Prepetition Second
Lien PIK Trustee.

117. “Prepetition Second Lien PIK Noteholders” means the Holders of the
Prepetition Second Lien PIK Notes.

118. “Prepetition Second Lien PIK Notes” means the 10% Second Lien Senior
Secured PIK Notes due 2021 issued pursuant to the Prepetition Second Lien PIK
Indenture.

119. “Prepetition Second Lien PIK Notes Claims” means Claims against the Debtors
arising under the Prepetition Second Lien PIK Indenture and the Prepetition
Second Lien PIK Notes.

120. “Prepetition Second Lien PIK Trustee” means Wilmington Trust, National
Association, as the Trustee and Collateral Trustee under the Prepetition Second
Lien PIK Indenture.

121. “Prepetition Second Lien Trustee” means Wilmington Trust, National
Association, as the Trustee and Collateral Trustee under the Prepetition Second
Lien Indenture.

 

15



--------------------------------------------------------------------------------

122. “Prepetition Term Loan Agent” means Wells Fargo Bank, N.A., as
administrative agent under the Prepetition Term Loan Agreement.

123. “Prepetition Term Loan Agreement” means that certain Multidraw Term Loan
Agreement, dated as of August 31, 2018 (as amended from time to time), among
PetroQuest, PQE, TDC, the Prepetition Term Loan Agent, and the Prepetition Term
Loan Lenders.

124. “Prepetition Term Loan Lenders” means the lenders under the Prepetition
Term Loan Agreement.

125. “Priority Tax Claim” means any Claim of a Governmental Unit against a
Debtor of the kind specified in section 507(a)(8) of the Bankruptcy Code.

126. “Pro Rata” means, unless indicated otherwise, the proportion that an
Allowed Claim in a particular Class bears to the aggregate amount of Allowed
Claims in that respective Class, or the proportion that Allowed Claims in a
particular Class bear to the aggregate amount of Allowed Claims in a particular
Class and other Classes entitled to share in the same recovery as such Allowed
Claim under the Plan.

127. “Professional” means an Entity employed pursuant to a Court order in
accordance with sections 327 or 1103 of the Bankruptcy Code and to be
compensated for services rendered before or on the Effective Date pursuant to
sections 327, 328, 329, 330, or 331 of the Bankruptcy Code.

128. “Professional Fee Claims” means all Administrative Claims for the
compensation of Professionals and the reimbursement of expenses incurred by such
Professionals through and including the Effective Date to the extent such fees
and expenses have not been paid pursuant to the Interim Compensation Order or
any other order of the Court. To the extent the Court denies or reduces by a
Final Order any amount of a Professional’s requested fees and expenses, then the
amount by which such fees or expenses are reduced or denied shall reduce the
applicable Allowed Professional Fee Claim.

129. “Professional Fee Escrow Account” means an interest-bearing account in an
amount equal to the Professional Fee Reserve Amount and funded by the Debtors on
the Effective Date, pursuant to Article II.B.2.

130. “Professional Fee Reserve Amount” means the total amount of Professional
Fee Claims estimated in accordance with Article II.B.3.

131. “Proof of Claim” means a proof of Claim Filed against any of the Debtors in
the Chapter 11 Cases.

132. “Put Option Premium” means the premium payable to the Commitment Parties in
consideration of their commitments under the Exit Facility Commitment Letter in
the form of New Equity equal to 3% of the principal amount of the Exit Facility,
which New Equity shall be valued in accordance with the Plan. For the avoidance
of doubt, the Put Option Premium will not dilute the Management Equity Pool
granted pursuant to the Management Incentive Plan.

 

16



--------------------------------------------------------------------------------

133. “Registration Rights Agreement” means the registration rights agreement by
and among New Parent and the Consenting Creditors signatory thereto, dated as of
the Effective Date, which shall be in form and substance acceptable to the
Debtors and the Requisite Creditors.

134. “Reinstated” or “Reinstatement” means, with respect to Claims and
Interests, the treatment provided for in section 1124 of the Bankruptcy Code.

135. “Released Party” means each of the following solely in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Creditors; (d) the Indenture Trustee; (e) the Creditors’ Committee and its past
and current members in their capacities as such; and (f) with respect to each of
the foregoing parties under (a) through (e), such Entity and its current and
former direct and indirect Affiliates, and such Entity’s current and former
direct and indirect Affiliates’ current and former directors, managers,
officers, managed accounts and funds, predecessors, successors, and assigns,
subsidiaries, and each of their respective current and former equityholders,
officers, directors, managers, principals, members, employees, subcontractors,
advisors, agents, advisory board members, financial advisors, partners,
attorneys, accountants, investment bankers, consultants, representatives,
management companies, fund advisors, and other professionals, each solely in
their capacity as such.

136. “Releasing Party” means each of the following solely in its capacity as
such: (a) the Debtors; (b) the Reorganized Debtors; (c) the Consenting
Creditors; (d) the Indenture Trustee; (e) the Creditors’ Committee and its past
and current members in their capacities as such; (f) all Holders of Claims and
Interests that are deemed to accept the Plan; (g) all Holders of Claims who vote
to accept the Plan; (h) all Holders of Claims who abstain from voting on the
Plan and who do not opt out of the releases provided by the Plan; (i) all
Holders of Claims who vote to reject the Plan and who do not opt out of the
releases provided by the Plan; and (j) with respect to each of the foregoing
parties under (a) through (i), such Entity and its current and former direct and
indirect Affiliates, and such Entities’ and their current and former Affiliates’
current and former directors, managers, officers, managed accounts and funds,
predecessors, successors, and assigns, subsidiaries, and each of their
respective current and former officers, directors, managers, principals,
members, employees, subcontractors, agents, advisory board members, financial
advisors, partners, attorneys, accountants, investment bankers, consultants,
representatives, management companies, fund advisors, and other professionals,
each solely in their capacity as such. For the avoidance of doubt, the term
“Releasing Party” does not include Holders of Claims or Interests who are not
entitled to vote on the Plan.

137. “Reorganized Debtors” means the Debtors, or any successors thereto, by
merger, consolidation, or otherwise (including New Parent), in each case in
accordance with the Plan and the Restructuring Transactions, on or after the
Effective Date.

138. “Requisite Creditors” means each of (i) the Requisite Term Loan Lenders,
(ii) the Requisite Second Lien Noteholders, and (iii) the Requisite Second Lien
PIK Noteholders.

 

17



--------------------------------------------------------------------------------

139. “Requisite Second Lien Noteholders” means, as of the date of determination,
the MacKay Funds and the Corre Funds; provided, however, that to the extent
either the MacKay Funds or the Corre Funds Transfer some or all of their
Prepetition Second Lien Notes after the Support Effective Date and such Transfer
results in the MacKay Funds and the Corre Funds holding or Beneficially Owning
Prepetition Second Lien Notes that together equal less than 50% of the
Prepetition Second Lien Notes held by the Consenting Second Lien Noteholders,
“Requisite Second Lien Noteholders” shall mean Consenting Second Lien
Noteholders holding or Beneficially Owning at least a majority of the
outstanding Prepetition Second Lien Notes held by the Consenting Second Lien
Noteholders as of such date; provided, further, that in all cases, “Requisite
Second Lien Noteholders” shall include the MacKay Funds or the Corre Funds (not
including any successors or assigns that have purchased Prepetition Second Lien
Notes after the Support Effective Date), as applicable, to the extent that such
party has not Transferred its Prepetition Second Lien Notes after the Support
Effective Date as described in the foregoing provision.

140. “Requisite Second Lien PIK Noteholders” means, as of the date of
determination, the MacKay Funds and the Corre Funds; provided, however, that to
the extent either the MacKay Funds or the Corre Funds Transfer some or all of
their Prepetition Second Lien PIK Notes after the Support Effective Date and
such Transfer results in the MacKay Funds and the Corre Funds holding or
Beneficially Owning Prepetition Second Lien PIK Notes that together equal less
than 50% of the Prepetition Second Lien PIK Notes held by the Consenting Second
Lien PIK Noteholders, “Requisite Second Lien PIK Noteholders” shall mean
Consenting Second Lien PIK Noteholders holding or Beneficially Owning at least a
majority of the outstanding Prepetition Second Lien PIK Notes held by the
Consenting Second Lien PIK Noteholders as of such date; provided, further, that
in all cases, “Requisite Second Lien PIK Noteholders” shall include the MacKay
Funds or the Corre Funds (not including any successors or assigns that have
purchased Prepetition Second Lien PIK Notes after the Support Effective Date),
as applicable, to the extent that such party has not Transferred its Prepetition
Second Lien PIK Notes after the Support Effective Date as described in the
foregoing provision.

141. “Requisite Term Loan Lenders” means, as of the date of determination, the
MacKay Funds and the Corre Funds; provided, however, that to the extent either
the MacKay Funds or the Corre Funds Transfer some or all of their Prepetition
Term Loans after the Support Effective Date and such Transfer results in the
MacKay Funds and the Corre Funds holding Prepetition Term Loans in amounts that
together equal less than 50% of the Prepetition Term Loans held by the
Consenting Term Loan Lenders, “Requisite Term Loan Lenders” shall mean
Consenting Term Loan Lenders holding at least a majority of the outstanding
Prepetition Term Loans held by the Consenting Term Loan Lenders as of such date;
provided, further, that in all cases, “Requisite Term Loan Lenders” shall
include the MacKay Funds or the Corre Funds (not including any successors or
assigns that have purchased Prepetition Term Loans after the Support Effective
Date), as applicable, to the extent that such party has not Transferred its
Prepetition Term Loans after the Support Effective Date as described in the
foregoing provision.

142. “Restructuring Support Agreement” means that certain Restructuring Support
Agreement, dated November 6, 2018, by and among the Debtors and the Consenting
Creditors, as amended, modified, or supplemented, from time to time.

143. “Restructuring Transactions” means all actions that may be necessary or
appropriate to effectuate the transactions described in, approved by,
contemplated by, or necessary to effectuate, the Restructuring Support Agreement
and the Plan.

 

18



--------------------------------------------------------------------------------

144. “Royalty and Working Interests” means the working interests granting the
right to exploit oil and gas, and certain other royalty or mineral interests
including but not limited to, landowner’s royalty interests, overriding royalty
interests, net profit interests, non-participating royalty interests, production
payments, and all rights to payment or production arising from such interests.

145. “Schedule of Assumed Executory Contracts and Unexpired Leases” means the
schedule of Executory Contracts and Unexpired Leases to be assumed by the
Debtors and assigned to the Reorganized Debtors pursuant to the Plan with the
consent of the Requisite Creditors, as set forth in the Plan Supplement, as may
be amended from time to time prior to the Effective Date.

146. “Schedule of Rejected Executory Contracts and Unexpired Leases” means the
schedule of Executory Contracts and Unexpired Leases to be rejected by the
Debtors pursuant to the Plan with the consent of the Requisite Creditors, as set
forth in the Plan Supplement, as may be amended from time to time prior to the
Effective Date.

147. “Schedules” means, collectively, the schedules of assets and liabilities,
schedules of Executory Contracts and Unexpired Leases, and statements of
financial affairs Filed by the Debtors pursuant to section 521 of the Bankruptcy
Code and in substantial accordance with the Official Bankruptcy Forms B 206A-H,
as the same may have been amended, modified, or supplemented from time to time.

148. “Second Lien Deficiency Claims” means any deficiency Claims held by the
Combined Prepetition Second Lien Noteholders.

149. “Second Lien Notes Claims” means collectively, the Prepetition Second Lien
Notes Claims and the Prepetition Second Lien PIK Notes Claims.

150. “Section 510(b) Claim” means any Claim against a Debtor arising from
(a) rescission of a purchase or sale of a security of any Debtor or an Affiliate
of any Debtor, (b) purchase or sale of such a security, or (c) reimbursement or
contribution allowed under section 502 of the Bankruptcy Code on account of such
a Claim.

151. “Secured” means when referring to a Claim, a Claim: (a) secured by a Lien
on property in which the applicable Estate has an interest, which Lien is valid,
perfected, and enforceable pursuant to applicable law or by reason of a Court
order, or that is subject to setoff pursuant to section 553 of the Bankruptcy
Code, to the extent of the value of the creditor’s interest in such Estate’s
interest in such property or to the extent of the amount subject to setoff, as
applicable, as determined pursuant to section 506(a) of the Bankruptcy Code; or
(b) otherwise Allowed pursuant to the Plan as a Secured Claim.

152. “Secured Tax Claim” means any Secured Claim against any Debtor that, absent
its secured status, would be entitled to priority in right of payment under
section 507(a)(8) of the Bankruptcy Code (determined irrespective of time
limitations), including any related Secured Claim for penalties.

 

19



--------------------------------------------------------------------------------

153. “Securities Act” means the Securities Act of 1933, 15 U.S.C. §§ 77a–77aa,
as amended.

154. “Security” shall have the meaning set forth in section 101(49) of the
Bankruptcy Code.

155. “Settled Issues” shall have the meaning set forth in Article VIII.A.

156. “Support Effective Date” means the earliest date on which counterpart
signature pages to the Restructuring Support Agreement shall have been executed
and delivered by (i) the Debtors, (ii) Consenting Term Loan Lenders holding at
least 662⁄3%, in aggregate principal amount outstanding as of such date, of the
Prepetition Term Loans, (iii) Consenting Second Lien Noteholders holding at
least 662⁄3%, in aggregate principal amount outstanding as of such date, of the
Prepetition Second Lien Notes, and (iv) Consenting Second Lien PIK Noteholders
holding at least 662⁄3%, in aggregate principal amount outstanding as of such
date, of the Prepetition Second Lien PIK Notes.

157. “TDC” means TDC Energy, LLC, a Louisiana limited liability company.

158. “Transfer” has the meaning given to such term in the Restructuring Support
Agreement.

159. “U.S. Trustee” means the Office of the United States Trustee for the
Southern District of Texas.

160. “U.S. Trustee Fees” means fees arising under 28 U.S.C. § 1930(a)(6) and, to
the extent applicable, accrued interest thereon arising under 31 U.S.C. § 3717.

161. “Unclaimed Distribution” means any distribution under the Plan on account
of an Allowed Claim whose Holder has not: (a) accepted such distribution or, in
the case of distributions made by check, negotiated such check; (b) given notice
to the Reorganized Debtors of an intent to accept such distribution;
(c) responded to the Debtors’ or Reorganized Debtors’ requests for information
necessary to facilitate such distribution; or (d) taken any other action
necessary to facilitate such distribution.

162. “Unexpired Lease” means a lease of nonresidential real property to which
one or more of the Debtors is a party that is subject to assumption or rejection
under section 365 or 1123 of the Bankruptcy Code.

163. “Unimpaired” means, with respect to a Class of Claims or Interests, a
Class consisting of Claims or Interests that are “unimpaired” within the meaning
of section 1124 of the Bankruptcy Code, including through payment in full in
Cash or Reinstatement.

164. “Unsecured” means not Secured.

165. “Voting Deadline” means December [•], 2018, the deadline for submitting
votes to accept or reject the Plan as set by the Court.

 

20



--------------------------------------------------------------------------------

B.

Rules of Interpretation

For purposes herein: (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural,
and pronouns stated in the masculine, feminine, or neuter gender shall include
the masculine, feminine, and the neuter gender; (2) except as otherwise
provided, any reference herein to a contract, lease, instrument, release,
indenture, or other agreement or document being in a particular form or on
particular terms and conditions means that the referenced document shall be
substantially in that form or substantially on those terms and conditions;
(3) except as otherwise provided, any reference herein to an existing document
or exhibit having been Filed or to be Filed shall mean that document or exhibit,
as it may thereafter be amended, restated, supplemented, or otherwise modified
in accordance with the terms of the Plan and the Restructuring Support
Agreement; (4) unless otherwise specified, all references herein to “Articles”
are references to Articles of the Plan or hereto; (5) unless otherwise stated,
the words “herein,” “hereof,” and “hereto” refer to the Plan in its entirety
rather than to a particular portion of the Plan; (6) captions and headings to
Articles are inserted for convenience of reference only and are not intended to
be a part of or to affect the interpretation hereof; (7) the words “include” and
“including,” and variations thereof, shall not be deemed to be terms of
limitation, and shall be deemed to be followed by the words “without
limitation;” (8) the rules of construction set forth in section 102 of the
Bankruptcy Code shall apply; (9) any term used in capitalized form herein that
is not otherwise defined but that is used in the Bankruptcy Code or the
Bankruptcy Rules shall have the meaning assigned to that term in the Bankruptcy
Code or the Bankruptcy Rules, as the case may be; (10) any docket number
references in the Plan shall refer to the docket number of any document Filed
with the Court in the Chapter 11 Cases; (11) references to “shareholders,”
“directors,” and/or “officers” shall also include “members” and/or “managers,”
as applicable, as such terms are defined under the applicable state limited
liability company laws; and (12) except as otherwise provided, any reference to
the Effective Date shall mean the Effective Date or as soon as reasonably
practicable thereafter.

 

C.

Computation of Time

Unless otherwise specifically stated herein, the provisions of Bankruptcy Rule
9006(a) shall apply in computing any period of time prescribed or allowed
herein. If the date on which a transaction may occur pursuant to the Plan shall
occur on a day that is not a Business Day, then such transaction shall instead
occur on the next succeeding Business Day.

 

D.

Governing Law

Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code and Bankruptcy Rules) or unless otherwise specifically stated
herein, the laws of the State of Texas without giving effect to the principles
of conflict of laws, shall govern the rights, obligations, construction, and
implementation of the Plan, any agreements, documents, instruments, or contracts
executed or entered into in connection with the Plan (except as otherwise set
forth in those agreements, in which case the governing law of such agreement
shall control); provided that corporate or limited liability company governance
matters relating to the Debtors or the Reorganized Debtors, as applicable, shall
be governed by the laws of the state of incorporation or formation (as
applicable) of the applicable Debtor or Reorganized Debtor.

 

21



--------------------------------------------------------------------------------

E.

Reference to Monetary Figures

All references in the Plan to monetary figures shall refer to currency of the
United States of America, unless otherwise expressly provided herein.

 

F.

Reference to the Debtors or the Reorganized Debtors

Except as otherwise specifically provided in the Plan to the contrary,
references in the Plan to the Debtors or the Reorganized Debtors shall mean the
Debtors and the Reorganized Debtors, as applicable, to the extent the context
requires.

 

G.

Controlling Document

In the event of an inconsistency between the Plan and the Disclosure Statement
or any other order (other than the Confirmation Order) referenced in the Plan
(or any exhibits, schedules, appendices, supplements or amendments to any of the
foregoing, other than the Plan Supplement), the terms of the Plan shall control
in all respects. In the event of an inconsistency between the Plan and the Plan
Supplement, the terms of the relevant document in the Plan Supplement shall
control (unless stated otherwise in such Plan Supplement document or in the
Confirmation Order). In the event of an inconsistency between the Confirmation
Order and the Plan, the Confirmation Order shall control.

ARTICLE II.

ADMINISTRATIVE CLAIMS, PROFESSIONAL

FEE CLAIMS, AND PRIORITY CLAIMS

In accordance with section 1123(a)(1) of the Bankruptcy Code, Administrative
Claims and Priority Tax Claims have not been classified and, thus, are excluded
from the Classes of Claims and Interests set forth in Article III hereof.

 

A.

Administrative Claims

Except with respect to Administrative Claims that are Professional Fee Claims,
and except to the extent that an Administrative Claim has already been paid
during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and
the applicable Debtor(s) agree to less favorable treatment, each Holder of an
Allowed Administrative Claim shall be paid in full in Cash on the latest of:
(a) on or as soon as reasonably practicable after the Effective Date if such
Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as
reasonably practicable after the date such Administrative Claim is Allowed, if
not Allowed as of the Effective Date; and (c) the date such Allowed
Administrative Claim becomes due and payable, or as soon thereafter as is
reasonably practicable; provided that Allowed Administrative Claims that arise
in the ordinary course of the Debtors’ businesses shall be paid in the ordinary
course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to
such transactions.

 

22



--------------------------------------------------------------------------------

Except as otherwise provided in this Article II.A and except with respect to
Administrative Claims that are Professional Fee Claims, requests for payment of
Administrative Claims arising between the Petition Date and the Effective Date
must be Filed and served on the Reorganized Debtors pursuant to the procedures
specified in the Confirmation Order and the notice of entry of the Confirmation
Order no later than the Administrative Claims Bar Date. Holders of
Administrative Claims that are required to, but do not, File and serve a request
for payment of such Administrative Claims by such dates shall be forever barred,
estopped, and enjoined from asserting such Administrative Claims against the
Debtors or their property and such Administrative Claims shall be deemed
discharged as of the Effective Date. Objections to such requests, if any, must
be Filed and served on the Reorganized Debtors and the requesting party no later
than 60 days after the Effective Date or such other date fixed by the Court.
Notwithstanding the foregoing, no request for payment of an Administrative Claim
need be Filed with respect to an Administrative Claim previously Allowed.

For the avoidance of doubt, Claims for fees and expenses of advisors to the
Debtors and the Creditors’ Committee shall constitute Professional Fee Claims.

 

B.

Professional Compensation

1. Final Fee Applications

All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be Filed and served on the Reorganized Debtors
no later than 45 days after the Effective Date. All such final requests will be
subject to approval by the Court after notice and a hearing in accordance with
the procedures established by the Bankruptcy Code and prior orders of the Court
in the Chapter 11 Cases, including the Interim Compensation Order, and once
approved by the Court, will be promptly paid from the Professional Fee Escrow
Account in the full Allowed amount of each such Professional Fee Claim. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amounts
of Professional Fee Claims, remaining unpaid Allowed Professional Fee Claims
will be promptly paid by the Reorganized Debtors without any further action or
order of the Court.

 

  2.

Professional Fee Escrow Account

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall not be subject to any Lien and
shall be maintained in trust solely for the benefit of the Professionals. The
funds in the Professional Fee Escrow Account shall not be considered property of
the Estates or of the Reorganized Debtors. When all Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional
Fee Escrow Account shall promptly be turned over to the Reorganized Debtors
without any further action or order of the Court.

 

23



--------------------------------------------------------------------------------

  3.

Professional Fee Reserve Amount

Professionals shall reasonably estimate their unpaid Professional Fee Claims
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five (5) Business Days before the Effective Date,
provided, however, that such estimate shall not be deemed to limit the amount of
the fees and expenses that are the subject of the Professional’s final request
for payment of Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.

 

  4.

Post-Effective Date Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors or Reorganized Debtors shall, in the ordinary course
of business and without any further notice or application to or action, order,
or approval of the Court, pay in Cash the reasonable, actual, and documented
legal, professional, or other fees and expenses related to implementation of the
Plan and Consummation incurred on or after the Effective Date by the
Professionals. Upon the Effective Date, any requirement that Professionals
comply with sections 327 through 331, 363, and 1103 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date shall
terminate, and the Debtors or Reorganized Debtors may employ and pay any
Professional for fees and expenses incurred after the Effective Date in the
ordinary course of business without any further notice to or action, order, or
approval of the Court.

 

C.

Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code. In the
event an Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim
shall, to the extent it is Allowed, be treated as an Other Secured Claim if such
Claim is not otherwise paid in full.

 

D.

Statutory Fees

All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors or
Reorganized Debtors, as applicable, for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed or closed,
whichever occurs first. The Reorganized Debtors shall continue to File
quarterly-post confirmation operating reports in accordance with the U.S.
Trustee’s Region 7 Guidelines for Debtors-in-Possession.

ARTICLE III.

CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

 

A.

Summary of Classification

Claims and Interests, except for Administrative Claims, Professional Fee Claims,
Cure Claims, and Priority Tax Claims, are classified in the Classes set forth in
this Article III. A Claim or Interest is classified in a particular Class only
to the extent that the Claim or Interest qualifies within the description of
that Class and is classified in other Classes to the extent that any portion of
the Claim or Interest qualifies within the description of such other Classes. A
Claim or Interest

 

24



--------------------------------------------------------------------------------

also is classified in a particular Class for the purpose of receiving
distributions pursuant to the Plan only to the extent that such Claim is an
Allowed Claim in that Class and has not been paid, released, or otherwise
satisfied prior to the Effective Date. The Plan constitutes a separate chapter
11 plan of reorganization for each Debtor and the classifications set forth in
Classes 1 through 11 shall be deemed to apply to each Debtor. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors
(i.e., there will be 11 Classes for each Debtor); provided that any Class that
is vacant as to a particular Debtor will be treated in accordance with Article
III.E below.

 

  1.

Class Identification

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows:

 

Class

  

Claim or Interest

  

Status

  

Entitled to Vote

1

  

Other Priority Claims

  

Unimpaired

  

No (Deemed to Accept)

2

  

Other Secured Claims

  

Unimpaired

  

No (Deemed to Accept)

3

  

Secured Tax Claims

  

Unimpaired

  

No (Deemed to Accept)

4

  

First Lien Claims

  

Unimpaired

  

No (Deemed to Accept)

5

 

6

  

Prepetition Second Lien Notes Claims

 

Prepetition Second Lien PIK Notes Claims

  

Impaired

 

Impaired

  

Yes

 

Yes

7

  

General Unsecured Claims

  

Impaired

  

Yes

8

  

Section 510(b) Claims

  

Impaired

  

No (Deemed to Reject)

9

  

Intercompany Claims

  

Unimpaired/Impaired

  

No (Deemed to Either Accept or Reject)

10

  

Intercompany Interests

  

Unimpaired/Impaired

  

No (Deemed to Either Accept or Reject)

11

  

PetroQuest Interests

  

Impaired

  

No (Deemed to Reject)

 

B.

Treatment of Claims and Interests

 

  1.

Class 1 – Other Priority Claims

 

  a.

Classification: Class 1 consists of Other Priority Claims.

 

  b.

Treatment: In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in full, in Cash, of the unpaid portion of its
Allowed Other Priority Claim or (ii) such other treatment as may otherwise be
agreed to by such Holder, the Debtors, and the Requisite Creditors.

 

25



--------------------------------------------------------------------------------

  c.

Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Other Priority
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Priority Claims
will not be entitled to vote to accept or reject the Plan.

 

  2.

Class 2 – Other Secured Claims

 

  a.

Classification: Class 2 consists of Other Secured Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Other Secured Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Other Secured Claim, (iii) the
return or abandonment of the collateral securing such Allowed Other Secured
Claim to such Holder, or (iv) such other treatment as may otherwise be agreed to
by such Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other Secured
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Secured Claims
will not be entitled to vote to accept or reject the Plan.

 

  3.

Class 3 – Secured Tax Claims

 

  a.

Classification: Class 3 consists of Secured Tax Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed Secured Tax Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Secured Tax Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Secured Tax Claim, (iii) the return
or abandonment of the collateral securing such Allowed Secured Tax Claim to such
Holder, or (iv) such other treatment as may otherwise be agreed to by such
Holder, the Debtors, and the Requisite Creditors.

 

  c.

Voting: Class 3 is Unimpaired under the Plan. Each Holder of a Secured Claim Tax
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of Secured Tax Claims will
not be entitled to vote to accept or reject the Plan.

 

26



--------------------------------------------------------------------------------

  4.

Class 4 – First Lien Claims

 

  a.

Classification: Class 4 consists of the First Lien Claims.

 

  b.

Allowance: The First Lien Claims shall be Allowed in the aggregate principal
amount of $50,000,000, plus any accrued and unpaid interest and expenses.

 

  c.

Treatment: On or before the Effective Date, each Holder of a First Lien Claim
will receive Cash equal to the amount of its Allowed Claim from funds available
pursuant to the Exit Facility.

 

  d.

Voting: Class 4 is Unimpaired under the Plan. Each Holder of a First Lien Claim
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of First Lien Claims will not
be entitled to vote to accept or reject the Plan.

 

  5.

Class 5 – Prepetition Second Lien Notes Claims

 

  a.

Classification: Class 5 consists of all Prepetition Second Lien Notes Claims.

 

  b.

Allowance: The Prepetition Second Lien Notes Claims shall be Allowed in the
aggregate amount of $9,427,000 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

  c.

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien Notes Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien Notes Claim, each such Holder shall
receive (i) its Pro Rata share of 100% of the New Equity under the Plan, subject
to (x) dilution by the awards related to New Equity issued under the Management
Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata share of
$80 million in New Second Lien PIK Notes; such Pro Rata share of the New Equity
and New Second Lien PIK Notes calculated by including the $275,045,768 (plus any
accrued and unpaid interest thereon payable through the Petition Date) of
Prepetition Second Lien PIK Notes Claims as Claims that will share Pro Rata in
100% of New Equity, subject to (x) dilution by the awards related to New Equity
issued under the Management Incentive Plan and (y) the Put Option Premium, and
$80 million in New Second Lien PIK Notes.

 

  d.

Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien Notes Claim will be entitled to vote to accept or reject
the Plan.

 

27



--------------------------------------------------------------------------------

  6.

Class 6 – Prepetition Second Lien PIK Notes Claims

 

  a.

Classification: Class 6 consists of all Prepetition Second Lien PIK Notes
Claims.

 

  b.

Allowance: The Prepetition Second Lien PIK Notes Claims shall be Allowed in the
aggregate amount of $275,045,768 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

  c.

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien PIK Notes Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien PIK Notes Claim, each such Holder shall
receive (i) its Pro Rata share of 100% of the New Equity under the Plan, subject
to (x) dilution by the awards related to New Equity issued under the Management
Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata share of
$80 million in New Second Lien PIK Notes; such Pro Rata share of the New Equity
and New Second Lien PIK Notes calculated by including the $9,427,000 (plus any
accrued and unpaid interest thereon payable through the Petition Date) of
Prepetition Second Lien Notes Claims as Claims that will share Pro Rata in 100%
of New Equity, subject to (x) dilution by the awards related to New Equity
issued under the Management Incentive Plan and (y) the Put Option Premium, and
$80 million in New Second Lien PIK Notes.

 

  d.

Voting: Class 6 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien Notes Claim will be entitled to vote to accept or reject
the Plan.

 

  7.

Class 7 – General Unsecured Claims

 

  a.

Classification: Class 7 consists of all General Unsecured Claims.

 

  b.

Treatment: Except to the extent that a Holder of an Allowed General Unsecured
Claim agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of each Allowed General Unsecured
Claim and of and in exchange for each Allowed General Unsecured Claim, each such
Holder shall receive its Pro Rata share of the General Unsecured Claims
Distribution on the Effective Date; provided, however, that to the extent that
Class 7 votes to accept the Plan, the Holders of Second Lien Notes Claims shall
not receive any distribution on account of their Allowed Second Lien Deficiency
Claims.

 

  c.

Voting: Class 7 is Impaired under the Plan. Each Holder of a General Unsecured
Claim will be entitled to vote to accept or reject the Plan.

 

28



--------------------------------------------------------------------------------

  8.

Class 8 – Section 510(b) Claims

 

  a.

Classification: Class 8 consists of all Section 510(b) Claims.

 

  b.

Treatment: Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.

 

  c.

Voting: Class 8 is Impaired under the Plan. Each Holder of a Section 510(b)
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of Section 510(b) Claims
will not be entitled to vote to accept or reject the Plan.

 

  9.

Class 9 – Intercompany Claims

 

  a.

Classification: Class 9 consists of all Intercompany Claims.

 

  b.

Treatment: Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinate in all respects to the Exit Facility and the New Second Lien PIK
Notes.

 

  c.

Voting: Intercompany Claims are either Unimpaired, in which case the Holders of
such Intercompany Claims will be conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code, or Impaired and not
receiving any distribution under the Plan, in which case the Holders of such
Intercompany Claims will be conclusively deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, the Holders of
Intercompany Claims will not be entitled to vote to accept or reject the Plan.

 

  10.

Class 10 – Intercompany Interests

 

  a.

Classification: Class 10 consists of all Intercompany Interests.

 

  b.

Treatment: Intercompany Interests shall be Reinstated as of the Effective Date
or, at the Reorganized Debtors’ option, shall be cancelled. No distribution
shall be made on account of any Intercompany Interests.

 

29



--------------------------------------------------------------------------------

No distributions on account of Intercompany Interests are being made to the
Holders of such Intercompany Interests. Instead, to the extent Intercompany
Interests are Reinstated under the Plan, such Reinstatement is solely for the
purposes of administrative convenience, for the ultimate benefit of the Holders
of the New Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed
Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall continue
to be owned by the Reorganized Debtor that corresponds to the Debtor that owned
such Intercompany Interests prior to the Effective Date.

 

  c.

Voting: Intercompany Interests are either Unimpaired, in which case the Holders
of such Intercompany Interests will be conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired, in which
case the Holders of such Intercompany Interests will be conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, the Holders of Intercompany Interests will not be entitled to vote to
accept or reject the Plan.

 

  11.

Class 11 – PetroQuest Interests

 

  a.

Classification: Class 11 consists of all PetroQuest Interests.

 

  b.

Treatment: On the Effective Date, or as soon thereafter as reasonably
practicable, all PetroQuest Interests will be extinguished and the Holders of
PetroQuest Interests shall not receive or retain any distribution, property, or
other value on account of their PetroQuest Interests.

 

  c.

Voting: Class 11 is Impaired under the Plan. Each Holder of a PetroQuest
Interest will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, the Holders of PetroQuest
Interests will not be entitled to vote to accept or reject the Plan.

 

C.

Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’
rights in respect of any Unimpaired Claims, including all rights in respect of
legal and equitable defenses to or setoffs or recoupment against any such
Unimpaired Claims.

 

D.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

The Debtors reserve the right to seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests, and the Filing of the Plan shall constitute a motion for
such relief.

 

30



--------------------------------------------------------------------------------

E.

Elimination of Vacant Classes

Any Class of Claims that does not contain an Allowed Claim or a Claim
temporarily Allowed by the Court as of the date of the Confirmation Hearing
shall be deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

F.

Voting Classes; Deemed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote and no Holder of Claims eligible to
vote in such Class votes to accept or reject the Plan, the Plan shall be deemed
accepted by such Class.

 

G.

Subordinated Claims

Except as may be the result of the settlement described in Article VIII.A of the
Plan, the allowance, classification, and treatment of all Claims and Interests
and the respective distributions and treatments under the Plan take into account
and conform to the relative priority and rights of the Claims and Interests in
each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized
Debtors reserve the right to re-classify any Claim or Interest in accordance
with any contractual, legal, or equitable subordination relating thereto.

ARTICLE IV.

MEANS FOR IMPLEMENTATION OF THE PLAN

 

A.

Restructuring Transactions

On the Effective Date, or as soon as reasonably practicable thereafter, the
Reorganized Debtors, with the consent of the Requisite Creditors, shall
undertake the Restructuring Transactions, including: (1) the execution and
delivery of any appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution, or
liquidation containing terms that are consistent with the terms of the Plan, and
that satisfy the requirements of applicable law and any other terms to which the
applicable Entities may agree; (2) the execution and delivery of appropriate
instruments of transfer, assignment, assumption, or delegation of any asset,
property, right, liability, debt, or obligation on terms consistent with the
terms of the Plan and having other terms for which the applicable Entities
agree; (3) the filing of appropriate certificates or articles of incorporation,
reincorporation, merger, consolidation, conversion, or dissolution pursuant to
applicable state law; (4) all transactions necessary to provide for the purchase
of some or substantially all of the assets of or Interests in any of the
Debtors, which transactions shall be structured in the most tax efficient
manner, including in whole or in part as a taxable transaction for United States
federal income tax purposes, as determined by the Debtors and the Requisite
Creditors; (5) the execution and delivery of the Exit Facility Documents;
(6) the execution and delivery of Definitive Documentation not otherwise
included in the foregoing, if any; and (7) all other actions that the Debtors,
the Reorganized Debtors, or the Requisite Creditors determine to be necessary or
appropriate, including making filings or recordings that may be required by
applicable law.

 

31



--------------------------------------------------------------------------------

B.

Sources of Consideration for Plan Distributions

The Reorganized Debtors shall fund distributions under the Plan as follows:

 

  1.

Issuance and Distribution of New Equity

The New Equity, including options, or other equity awards, if any, reserved
under the Management Incentive Plan, shall be authorized on the Effective Date
without the need for any further corporate action and without any further action
by the Debtors, the Reorganized Debtors, or Holders of Claims or Interests.

All of the shares of New Equity issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution
and issuance of the New Equity under the Plan shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

 

  2.

New Second Lien PIK Notes

On the Effective Date, New Parent will issue the New Second Lien PIK Notes in
accordance with the terms of the New Second Lien PIK Notes Documents. The
Confirmation Order shall constitute approval of the New Second Lien PIK Notes
(including the transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations to be incurred and fees paid by the
Reorganized Debtors in connection therewith, including the payment of all fees
and expenses provided for therein), and authorization for the Reorganized
Debtors to enter into and perform under the New Second Lien PIK Notes Documents
and such other documents as may be required or appropriate.

The New Second Lien PIK Notes Documents shall constitute legal, valid, binding,
and authorized obligations of the Reorganized Debtors, enforceable in accordance
with their terms. The financial accommodations pursuant to the New Second Lien
PIK Notes are being issued, and shall be deemed to have been issued, in good
faith, for legitimate business purposes, are reasonable, shall not be subject to
avoidance, recharacterization, or subordination (including equitable
subordination) for any purposes whatsoever, and shall not constitute
preferential transfers, fraudulent transfers, obligations, or conveyances, or
other voidable transfers or obligations under the Bankruptcy Code or any other
applicable non-bankruptcy law. On the Effective Date, all of the Liens and
security interests to be granted in accordance with the New Second Lien PIK
Notes Documents (a) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the
terms of the New Second Lien PIK Notes Documents, (b) shall be deemed
automatically perfected on the Effective Date, subject only to such Liens and
security interests as may be permitted under the New Second Lien PIK Notes
Documents, and (c) shall not be subject to avoidance, recharacterization,

 

32



--------------------------------------------------------------------------------

or subordination (including equitable subordination) for any purposes whatsoever
and shall not constitute preferential transfers, fraudulent transfers,
obligations, or conveyances, or other voidable transfers or obligations under
the Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized
Debtors and the Persons and Entities granted such Liens and security interests
are authorized to make all filings and recordings and to obtain all governmental
approvals and consents necessary to establish and perfect such Liens and
security interests under the provisions of the applicable state, provincial,
federal, or other law (whether domestic or foreign) that would be applicable in
the absence of the Plan and the Confirmation Order (it being understood that
perfection shall occur automatically by virtue of the entry of the Confirmation
Order, and any such filings, recordings, approvals, and consents shall not be
required), and will thereafter cooperate to make all other filings and
recordings that otherwise would be necessary under applicable law to give notice
of such Liens and security interests to third parties.

 

  3.

Exit Facility

On the Effective Date, the Combined Consenting Second Lien Noteholders shall
provide the Exit Facility in accordance with the terms of the Exit Facility
Documents, which terms and conditions shall be acceptable to the Debtors and the
Requisite Creditors. The Reorganized Debtors shall use the proceeds of the Exit
Facility to pay the outstanding amount of the First Lien Claims and for any
other purpose permitted by the Exit Facility Documents. The Exit Facility shall
include the following material terms:

 

  a.

The Combined Prepetition Second Lien Noteholders will be offered the opportunity
to become a lender under the Exit Facility on a Pro Rata basis, based on each
Holder’s respective holdings of Second Lien Notes Claims, through a syndication
process.

 

  b.

The Commitment Parties will enter into the Exit Facility Commitment Letter
pursuant to which the Commitment Parties shall agree to backstop any portion of
the principal amount of the Exit Facility for which the other Combined
Prepetition Second Lien Noteholders have not exercised their ability to become a
lender under the Exit Facility in accordance with the terms of the Plan and the
applicable syndication procedures.

 

  c.

In consideration for their commitments under the Exit Facility Commitment
Letter, the Commitment Parties shall receive the Put Option Premium.

 

  d.

Terms of the Exit Facility to include:

 

  i.

Borrower: New Parent

 

  ii.

Guarantors: Each subsidiary of New Parent

 

  iii.

Principal Amount: $50 million

 

  iv.

Term: 5 years

 

33



--------------------------------------------------------------------------------

  v.

Interest Rate: LIBOR + 750 bps (subject to a 1.00% floor)

 

  vi.

Security: Secured by a first lien security interest in the equity of each
subsidiary of New Parent on the same collateral that secures the Prepetition
Term Loan Agreement

 

C.

Distributions to Holders of General Unsecured Claims

The GUC Administrator shall make distributions to Holders of Allowed General
Unsecured Claims to be funded from Cash from the General Unsecured Claims
Distribution in accordance with the GUC Administrator Agreement.

 

D.

Corporate Existence

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
each Debtor shall continue to exist on and after the Effective Date as a
separate corporation, limited liability company, partnership, or other form of
entity, as the case may be, with all the powers of a corporation, limited
liability company, partnership, or other form of entity, as the case may be,
pursuant to the New Organizational Documents and the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and bylaws (or other
analogous formation, constituent, or governance documents) in effect before the
Effective Date, except to the extent such certificate of incorporation or bylaws
(or other analogous formation, constituent, or governance documents) is amended
by the Plan or otherwise, and to the extent any such document is amended, such
document is deemed to be amended pursuant to the Plan and requires no further
action or approval (other than any requisite filings required under applicable
state or federal law).

 

E.

Vesting of Assets in the Reorganized Debtors

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, all property in each Estate, including all Causes of
Action, and any property acquired by any of the Debtors shall vest in each
applicable Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances. On and after the Effective Date, except as otherwise
provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property, and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Court and
free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors or any administrative agent or indenture
trustee under the Exit Facility Documents or the New Second Lien PIK Notes
Documents that are necessary to cancel and/or extinguish such Liens and/or
security interests.

 

34



--------------------------------------------------------------------------------

After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental
agency where the property vested in accordance with the foregoing paragraph is
or was located, which provide that such property is conveyed to and vested in
the Reorganized Debtors. The Court order(s) or assignment(s) may designate all
Liens, Claims, encumbrances, or other interests which appear of record and/or
from which the property is being transferred, assigned and/or vested free and
clear of. The Plan shall be conclusively deemed to be adequate notice that such
Lien, Claim, encumbrance, or other interest is being extinguished and no notice,
other than by this Plan, shall be given prior to the presentation of such Court
order(s) or assignment(s). Any Person having a Lien, Claim, encumbrance, or
other interest against any of the property vested in accordance with the
foregoing paragraph shall be conclusively deemed to have consented to the
transfer, assignment, and vesting of such property to or in the Reorganized
Debtors free and clear of all Liens, Claims, charges, or other encumbrances by
failing to object to confirmation of this Plan, except as otherwise provided in
this Plan.

 

F.

Cancellation of Existing Securities

Except for the purpose of evidencing a right to distribution under the Plan and
except as otherwise provided in the Plan, on the Effective Date: (i) the
obligations of the Debtors under the Prepetition Agreements, and each
certificate, share, note, bond, indenture, purchase right, option, warrant, or
other instrument or document, directly or indirectly, evidencing or creating any
indebtedness or obligation of, or ownership interest in, the Debtors or giving
rise to any Claim or Interest shall be cancelled or extinguished and the Debtors
and the Reorganized Debtors shall not have any continuing obligations
thereunder; and (ii) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors shall be released and discharged.

On and after the Effective Date, all duties and responsibilities of the
Prepetition Term Loan Agent under the Prepetition Term Loan Agreement and the
Indenture Trustee under the Prepetition Second Lien Indenture and the
Prepetition Second Lien PIK Indenture shall be fully discharged unless otherwise
specifically set forth in or provided for under the Plan, the Plan Supplement,
or the Confirmation Order. Notwithstanding the foregoing, each of the Indentures
shall continue in effect solely for the purposes of, as applicable, (a) allowing
Holders of Allowed Prepetition Second Lien Notes Claims and Allowed Prepetition
Second Lien PIK Notes Claims to receive distributions under the Plan and
(b) allowing and preserving the rights of the Indenture Trustees to (i) make
distributions in satisfaction of Allowed Prepetition Second Lien Notes Claims
and Allowed Prepetition Second Lien PIK Notes Claims, (ii) maintain and exercise
their respective Charging Liens under the terms of the Indentures or any related
or ancillary document, instrument, agreement, or principle of law against
Holders of Allowed Prepetition Second Lien Notes Claims and Allowed Prepetition
Second Lien PIK Notes Claims, as applicable, and distributions thereto,
(iii) seek compensation and reimbursement for any reasonable and documented fees
and expenses incurred in making such distributions, (iv) maintain and enforce
any right to indemnification, expense reimbursement, contribution, or
subrogation or any other claim or entitlement that the Indenture Trustees may
have under the applicable Indentures, (v) exercise their rights and obligations
relating to the interests of their

 

35



--------------------------------------------------------------------------------

Holders pursuant to the applicable Indentures, and (vi) appear in these Chapter
11 Cases. For the avoidance of doubt, all indemnification obligations and
expense reimbursement obligations of the Debtors arising under the Indentures in
favor of the Indenture Trustees, and each of their respective directors,
officers, employees, agents, affiliates, controlling persons, and legal and
financial advisors shall survive, remain in full force and effect, and be
enforceable against the Debtors or their Estates on and after the Effective Date
and shall be enforceable through the exercise of the applicable Charging Lien
against the Holders of Allowed Prepetition Second Lien Notes Claims and Allowed
Prepetition Second Lien PIK Notes Claims, as applicable, and distributions
thereto.

If the record Holder of any Prepetition Second Lien Notes, Prepetition Second
Lien PIK Notes, or PetroQuest Interests is DTC or its nominee or another
securities depository or custodian thereof, and such Note or Interest is
represented by a global security held by or on behalf of DTC or such other
securities depository or custodian, then each beneficial owner of such Note or
Interest shall be deemed to have surrendered its Note or Interest upon surrender
of such global security by DTC or such other securities depository or custodian
thereof.

 

G.

Corporate Action

Upon the Effective Date, all actions (whether to occur before, on, or after the
Effective Date) contemplated by the Plan shall be deemed authorized and approved
by the Court in all respects without any further corporate or equityholder
action, including, as applicable: (1) issuance of the New Second Lien PIK Notes;
(2) execution and delivery of the New Second Lien PIK Notes Documents; (3) the
adoption and/or filing of the New Organizational Documents and the Registration
Rights Agreement; (4) the authorization, issuance, and distribution of the New
Equity; (5) appointment of the directors and officers for New Parent and the
other Reorganized Debtors; (6) the Management Incentive Plan on the terms and
conditions set forth in the MIP Term Sheet; (7) implementation of the
Restructuring Transactions; and (8) all other actions contemplated by the Plan.
Upon the Effective Date, all matters provided for in the Plan involving the
corporate structure of New Parent and the other Reorganized Debtors, and any
corporate action required by the Debtors, New Parent, or the other Reorganized
Debtors in connection with the Plan (including any items listed in the first
sentence of this paragraph) shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the security holders,
directors, or officers of the Debtors, New Parent or the other Reorganized
Debtors, as applicable. On or (as applicable) before the Effective Date, the
appropriate officers of the Debtors, New Parent, or the other Reorganized
Debtors shall be authorized and directed to issue, execute, and deliver the
agreements, documents, securities, and instruments contemplated by the Plan (or
necessary or desirable to effectuate the transactions contemplated by the Plan)
in the name of and on behalf of New Parent and the other Reorganized Debtors,
including the Exit Facility Documents, the New Second Lien PIK Notes Documents,
the New Organizational Documents, and any and all other agreements, documents,
securities, and instruments relating to the foregoing, to the extent not
previously authorized by the Court. The authorizations and approvals
contemplated by this Article IV.G shall be effective notwithstanding any
requirements under non-bankruptcy law or contract, including for any vote of
shareholders or equityholders.

 

36



--------------------------------------------------------------------------------

H.

New Organizational Documents

To the extent required under the Plan or applicable non-bankruptcy law, New
Parent and the other Reorganized Debtors will, on or as soon as practicable
after the Effective Date, file their respective New Organizational Documents
with the applicable Secretaries of State and/or other applicable authorities in
their respective states, provinces, or countries of incorporation in accordance
with the corporate laws of the respective states, provinces, or countries of
incorporation. Pursuant to and only to the extent required by section 1123(a)(6)
of the Bankruptcy Code, the New Organizational Documents of the Reorganized
Debtors will prohibit the issuance of non-voting equity securities and will
comply with all other applicable provisions of section 1123(a)(6) of the
Bankruptcy Code regarding the distribution of power among, and dividends to be
paid to, different classes of voting securities. From and after the Effective
Date, New Parent and the other Reorganized Debtors, as applicable, may amend and
restate their respective New Organizational Documents and other constituent
documents, as permitted by the laws of their respective states, provinces, or
countries of incorporation and their respective New Organizational Documents.

On the Effective Date, the New Organizational Documents, substantially in the
forms set forth in the Plan Supplement, shall be deemed to be valid, binding,
and enforceable in accordance with their terms and provisions.

 

I.

Directors and Officers of the Reorganized Debtors

As of the Effective Date, the term of the current members of the board of
directors, members or managers of each of the Debtors shall expire
automatically, and the New Boards and the officers of each of the Reorganized
Debtors shall be appointed in accordance with this Plan, the New Organizational
Documents, and other constituent documents of each Reorganized Debtor. The
initial New Parent Board shall consist of five (5) members, consisting of
Charles T. Goodson as the President and Chief Executive Officer of New Parent
and four (4) additional Persons selected by the Requisite Creditors.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent known, disclose in advance of the Confirmation Hearing the identity and
affiliations of any Person proposed to serve on the initial New Boards, as well
as those Persons that will serve as an officer of New Parent or any of the
Reorganized Debtors. To the extent any such director, member, manager or officer
is an Insider, the nature of any compensation to be paid to such director,
member, manager or officer will also be disclosed. Each such director, member,
manager and officer shall serve from and after the Effective Date pursuant to
the terms of the New Organizational Documents and other constituent documents of
New Parent and each of the other Reorganized Debtors.

 

J.

Effectuating Documents; Further Transactions

On and after the Effective Date, New Parent and each of the other Reorganized
Debtors, the Reorganized Debtors’ officers, and the members of the New Boards
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to

 

37



--------------------------------------------------------------------------------

effectuate, implement, and further evidence the terms and conditions of the Plan
and the Securities issued pursuant to the Plan, including the New Equity and the
New Second Lien PIK Notes, in the name of and on behalf of New Parent or the
other Reorganized Debtors, without the need for any approvals, authorization, or
consents except those expressly required pursuant to the Plan.

 

K.

Exemption from Certain Taxes and Fees

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any issuance, transfer, or exchange of a Security (including,
without limitation, of the New Equity and the New Second Lien PIK Notes) or
transfer of property, in each case, pursuant to, in contemplation of, or in
connection with, the Plan shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act,
real estate transfer tax, sale or use tax, mortgage recording tax, or other
similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall
forgo the collection of any such tax or governmental assessment and accept for
filing and recordation any instruments of transfer or other relevant documents
without the payment of any such tax, recordation fee, or governmental
assessment.

 

L.

Preservation of Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all
respects to Article VIII hereof, the Reorganized Debtors shall retain and may
enforce all rights to commence and pursue, as appropriate, any and all Causes of
Action, whether arising before or after the Petition Date, including any actions
specifically enumerated in the Plan Supplement, and such rights to commence,
prosecute, or settle such Causes of Action shall be preserved notwithstanding
the occurrence of the Effective Date. The Reorganized Debtors may pursue such
Causes of Action, as appropriate, in accordance with the best interests of the
Reorganized Debtors. A schedule of the Causes of Action known by the Debtors to
be retained by the Reorganized Debtors will be included as part of the Plan
Supplement. No Entity may rely on the absence of a specific reference in the
Plan, the Plan Supplement, or the Disclosure Statement to any Causes of Action
against it as any indication that the Debtors or the Reorganized Debtors will
not pursue any and all available Causes of Action against it. The Debtors or the
Reorganized Debtors, as applicable, expressly reserve all rights to prosecute
any and all Causes of Action against any Entity, except as otherwise expressly
provided in the Plan. Unless any Causes of Action against an Entity are
expressly waived, relinquished, exculpated, released, compromised, or settled in
the Plan or a Court order, including, without limitation, pursuant to Article
VIII hereof, the Debtors or Reorganized Debtors, as applicable, expressly
reserve all Causes of Action for later adjudication, and, therefore, no
preclusion doctrine, including the doctrines of res judicata, collateral
estoppel, issue preclusion, claim preclusion, estoppel (judicial, equitable, or
otherwise), or laches, shall apply to such Causes of Action upon, after, or as a
consequence of the Confirmation or Consummation. For the avoidance of doubt, in
no instance will any Cause of Action preserved pursuant to this Article IV.L
include any claim or Cause of Action with respect to, or against, a Released
Party.

 

38



--------------------------------------------------------------------------------

In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against
any Entity shall vest in the applicable Reorganized Debtor. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, and to decline to do any of the foregoing without the consent or
approval of any third party or further notice to or action, order, or approval
of the Court.

 

M.

Director and Officer Liability Insurance

Notwithstanding anything in the Plan to the contrary, effective as of the
Effective Date, the Reorganized Debtors shall be deemed to have assumed all D&O
Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code.
Entry of the Confirmation Order will constitute the Court’s approval of the
Reorganized Debtors’ assumption of such D&O Liability Insurance Policies to the
extent they are Executory Contracts. Notwithstanding anything to the contrary
contained in the Plan, Confirmation of the Plan shall not discharge, impair, or
otherwise modify any indemnity obligations assumed by the foregoing assumption
of the D&O Liability Insurance Policies, and each such indemnity obligation will
be deemed and treated as an Executory Contract that has been assumed by the
Reorganized Debtors under the Plan as to which no Proof of Claim need be Filed,
and shall survive the Effective Date.

 

N.

Management Incentive Plan

The Management Incentive Plan will be a comprehensive equity-based award plan as
part of the go-forward compensation for the Reorganized Debtors’ management in
accordance with the MIP Term Sheet. The Confirmation Order shall authorize and
require the New Parent Board to adopt and enter into the Management Incentive
Plan, on the terms and conditions set forth in the MIP Term Sheet.

 

O.

Employee and Retiree Benefits

Except as otherwise provided in the Plan or the Plan Supplement, all written
employment, severance, retirement, and other similar employee-related agreements
or arrangements in place as of the Effective Date with the Debtors, including
any key employee incentive plans and/or key employee retention plans that may be
approved by the Court in the Chapter 11 Cases and any items approved as part of
the Confirmation Order, retirement income plans and welfare benefit plans, or
discretionary bonus plans or variable incentive plans regarding payment of a
percentage of annual salary based on performance goals and financial targets for
certain employees, shall be assumed by the Reorganized Debtors and shall remain
in place after the Effective Date, as may be amended by agreement between the
beneficiaries of such agreements, plans, or arrangements, on the one hand, and
the Debtors, with the consent of the Requisite Creditors, on the other hand, or,
after the Effective Date, by agreement with the Reorganized Debtors, and the
Reorganized Debtors will continue to honor such agreements, arrangements,
programs, and plans; provided that the foregoing shall not apply to any
equity-based compensation, agreement, or arrangement existing as of the Petition
Date. Nothing in the Plan shall limit, diminish, or otherwise alter the
Reorganized Debtors’ defenses, claims, Causes of Action, or other rights with
respect to any such contracts, agreements, policies, programs, and plans.

 

39



--------------------------------------------------------------------------------

P.

Fees and Expenses of the Consenting Creditors

 

  1.

Payment of Fees and Expenses of the Consenting Creditors

On the Effective Date, to the extent not otherwise paid pursuant to an order of
this Court, the Reorganized Debtors shall establish and fund the Consenting
Creditors Fee Escrow Account with Cash equal to the Consenting Creditors Fee
Reserve Amount. The Consenting Creditors Fee Escrow Account shall be maintained
in trust solely for the benefit of the applicable Consenting Creditors
Professionals. The funds in the Consenting Creditors Fee Escrow Account shall
not be considered property of the Estates or of the Reorganized Debtors and
shall not be subject to any Liens.

After the Effective Date, the Consenting Creditors Fees will be subject to a
review by the Reorganized Debtors for a period of seven (7) Business Days
following submission of each invoice (including reasonable documentation of such
fees and expenses), which may be redacted to preserve privilege and/or
confidentiality. To the extent the Reorganized Debtors deliver to the applicable
Consenting Creditor a written notice of objection within the seven (7) Business
Day review period, and the applicable Consenting Creditor and the Reorganized
Debtors are unable to resolve such objection on a consensual basis within seven
(7) Business Days after such objection has been submitted, the Reorganized
Debtors may File with the Court a motion or other pleading setting forth the
specific objections to the disputed invoice, and the Court shall adjudicate the
matter. The Reorganized Debtors will promptly pay any undisputed Consenting
Creditors Fees on the later of the Effective Date or one (1) Business Day
following the expiration of the seven (7) Business Day review period. When all
such amounts owing to Consenting Creditors have been paid in full, any remaining
amount in the Consenting Creditors Fee Escrow Account shall promptly be turned
over to the Reorganized Debtors without any further action or order of the
Court.

 

  2.

Consenting Creditors Fee Reserve Amount

Consenting Creditors Professionals shall reasonably estimate their unpaid
Consenting Creditors Fees before and as of the Effective Date, and shall deliver
such estimate to the Debtors no later than five (5) Business Days before the
Effective Date. If any of the Consenting Creditors Professionals does not
provide an estimate, the Debtors or Reorganized Debtors may estimate the unpaid
and unbilled fees and expenses of such Consenting Creditors Professional.

 

Q.

Preservation of the Charging Lien of the Indenture Trustee

Each Indenture Trustee shall be entitled to assert its Charging Lien arising
under and in accordance with the applicable Indenture and any ancillary
document, instrument, or agreement to obtain payment of its respective fees and
expenses and the fees and expenses of its professionals. Reasonable fees and
expenses incurred by the Indenture Trustee after the Effective Date in its
capacity as Disbursing Agent and for matters related to distributions to the
Combined Prepetition Second Lien Noteholders shall be paid by the Reorganized
Debtors and any dispute between the Reorganized Debtors and the Indenture
Trustee regarding the reasonableness of such fees and expenses may be submitted
to the Court for resolution.

 

40



--------------------------------------------------------------------------------

R.

Preservation of Royalty and Working Interests

Notwithstanding any other provision in the Plan, on and after the Effective Date
all Royalty and Working Interests shall be fully preserved and remain in full
force and effect in accordance with the terms of the relevant granting
instruments or other governing documents applicable to such Royalty and Working
Interests, which granting instruments and governing documents shall remain in
full force and effect, and no Royalty and Working Interests or any liabilities
and obligations arising therefrom, including payment obligations, whether
arising before or after the Petition Date, shall be compromised or discharged by
the Plan.

 

S.

GUC Administrator

The GUC Administrator shall have the power to administer the General Unsecured
Claims Distribution and make or authorize distributions to Holders of General
Unsecured Claims. Without limiting the generality of the foregoing, the GUC
Administrator shall: (a) hold and administer the Cash that comprises the General
Unsecured Claims Distribution; (b) have authority to pay from the General
Unsecured Claims Distribution all out of pocket expenses incurred in connection
with the discharge of its duties under the Plan; (c) have the power and
authority to retain such attorneys, advisors, other professionals and employees
as may be appropriate to perform the duties required of the GUC Administrator in
the Plan and in the GUC Administrator Agreement; (d) make distributions to
Holders of General Unsecured Claims as provided in the Plan and in the GUC
Administrator Agreement; and (e) provide periodic reports and updates to the
Reorganized Debtors regarding the status of the administration of the General
Unsecured Claims as may be reasonably required. The Reorganized Debtors shall
cooperate in a commercially reasonable manner and in good faith with the GUC
Administrator to assure that the GUC Administrator has reasonable access to the
Reorganized Debtors’ books and records in possession of the Reorganized Debtors
in connection with its duty to object to and resolve General Unsecured Claims.

Prior to the Effective Date, an amount of Cash from the General Unsecured Claims
Distribution determined by the Debtors and the Creditors’ Committee in
consultation with the Requisite Creditors sufficient to perform the functions of
the GUC Administrator in connection with its responsibilities, including fees
for its counsel, shall be placed into a segregated account. Any excess amount
remaining in the account in connection with the closing of the Chapter 11 Cases
will be treated as distributable Cash to Holders of General Unsecured Claims.

ARTICLE V.

TREATMENT OF EXECUTORY CONTRACTS AND UNEXPIRED LEASES

 

A.

Assumption and Rejection of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases will be deemed assumed and assigned to the
Reorganized Debtors or their designated assignee in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
regardless of whether such Executory Contract or Unexpired

 

41



--------------------------------------------------------------------------------

Lease is set forth on the Schedule of Assumed Executory Contracts and Unexpired
Leases, other than: (1) those that are identified on the Schedule of Rejected
Executory Contracts and Unexpired Leases; (2) those that have been previously
rejected by a Final Order; (3) those that are the subject of a motion to reject
Executory Contracts or Unexpired Leases that is pending on the Effective Date;
or (4) those that are subject to a motion to reject an Executory Contract or
Unexpired Lease pursuant to which the requested effective date of such rejection
is after the Effective Date.

Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions, assumptions and assignments, or rejections, as applicable, of
Executory Contracts or Unexpired Leases as set forth in the Plan or in the
Schedule of Rejected Executory Contracts and Unexpired Leases and the Schedule
of Assumed Executory Contracts and Unexpired Leases, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions,
assumptions and assignments, or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan but not
assigned to a third party before the Effective Date shall re-vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as such terms may have been modified by the provisions of the Plan
or any order of the Court. Any motions to assume Executory Contracts or
Unexpired Leases pending on the Effective Date shall be subject to approval by
the Court on or after the Effective Date. Notwithstanding anything to the
contrary in the Plan, the Debtors, with the consent of the Requisite Creditors,
reserve the right to alter, amend, modify, or supplement the Schedule of
Rejected Executory Contracts and Unexpired Leases at any time prior to the
Effective Date on no less than three (3) days’ notice to the applicable
non-Debtor counterparties.

 

B.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases shall be promptly served
with a notice of rejection of Executory Contracts and Unexpired Leases. Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, if any, must be Filed with the Court within the
earliest to occur of (1) thirty (30) days after the date of entry of an order of
the Court (including the Confirmation Order) approving such rejection or
(2) thirty (30) days after notice of any rejection that occurs after the
Effective Date. Any Claims arising from the rejection of an Executory Contract
or Unexpired Lease that are not Filed within such time will be automatically
Disallowed, forever barred from assertion, and shall not be enforceable against,
as applicable, the Debtors, the Reorganized Debtors, the Estates, or property of
the foregoing parties, without the need for any objection by the Debtors or the
Reorganized Debtors or further notice to, or action, order, or approval of the
Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
and discharged, notwithstanding anything in the Schedules or any Proof of Claim
to the contrary. Claims arising from the rejection of the Executory Contracts or
Unexpired Leases shall be classified as General Unsecured Claims and shall be
treated in accordance with Article III.B.7 of the Plan.

 

42



--------------------------------------------------------------------------------

C.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

At least fourteen (14) days before the Confirmation Hearing, the Debtors shall
distribute, or cause to be distributed, Cure Notices of proposed assumption or
assumption and assignment and proposed amounts of Cure Claims to the applicable
counterparties and the Requisite Creditors. Any objection by a counterparty to
an Executory Contract or Unexpired Lease to the proposed assumption or
assumption and assignment or related Cure Claim must be Filed, served and
actually received by the Debtors and the Requisite Creditors at least seven
(7) days before the Confirmation Hearing. In the event that any Executory
Contract or Unexpired Lease is removed from the Schedule of Rejected Executory
Contracts and Unexpired Leases after such time as the Cure Notices referred to
above have been distributed, a separate Cure Notice of proposed assumption or
assumption and assignment and the proposed amount of the Cure Claim with respect
to such Executory Contract or Unexpired Lease will be sent promptly to the
counterparty thereof and a hearing will be set to consider whether such
Executory Contract or Unexpired Lease can be assumed or assumed and assigned.

Any counterparty to an Executory Contract or Unexpired Lease that fails to
object timely to the proposed assumption or assumption and assignment or the
proposed Cure Claim will be deemed to have assented to such assumption or
assumption and assignment and the Cure Claim. Payment in Cash, on the Effective
Date or as soon as reasonably practicable thereafter, to such counterparty of
the amount set forth on the applicable Cure Notice shall, as a matter of law,
satisfy any and all monetary defaults under the applicable Executory Contract or
Unexpired Lease. In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee, to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption
or assumption and assignment, such dispute shall be resolved by a Final Order of
the Court.

In any case, if the Court determines that the Allowed Cure Claim with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or the Reorganized Debtors, as
applicable, with the consent of the Requisite Creditors, will have the right to
add such Executory Contract or Unexpired Lease to the Schedule of Rejected
Executory Contracts and Unexpired Leases, in which case such Executory Contract
or Unexpired Lease will be deemed rejected as of the Effective Date. After such
Executory Contract or Unexpired Lease is added to the Schedule of Rejected
Executory Contracts and Unexpired Leases, the applicable counterparty shall be
served with a notice of rejection of its Executory Contract or Unexpired Lease.

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such
Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed shall be deemed
Disallowed and expunged, without further notice to or action, order, or approval
of the Court.

 

43



--------------------------------------------------------------------------------

D.

Insurance Policies

Without limiting Article IV.M, all of the Debtors’ insurance policies and any
agreements, documents, or instruments relating thereto, are treated as and
deemed to be Executory Contracts under the Plan. On the Effective Date, the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto.

 

E.

Modifications, Amendments, Supplements, Restatements, or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or assumed and assigned shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and Executory Contracts and
Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or repudiated or is rejected or repudiated under the Plan.

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases, shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

 

F.

Reservation of Rights

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors, or, after the Effective
Date, the Reorganized Debtors, in each case with the consent of the Requisite
Creditors, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease.

 

G.

Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

H.

Contracts and Leases Entered into After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor will be
performed by the applicable Debtor or Reorganized Debtor liable thereunder in
the ordinary course of its business. Accordingly, such contracts and leases that
have not been rejected as of the date of Confirmation will survive and remain
unaffected by entry of the Confirmation Order.

 

44



--------------------------------------------------------------------------------

ARTICLE VI.

PROVISIONS GOVERNING DISTRIBUTIONS

 

A.

Timing and Calculation of Amounts to Be Distributed

Unless otherwise provided in the Plan, on the Effective Date or as soon as
reasonably practicable thereafter (or, if a Claim is not an Allowed Claim on the
Effective Date, on the date that such Claim becomes Allowed or as soon as
reasonably practicable thereafter), each Holder of an Allowed Claim (or such
Holder’s affiliate), including any portion of a Claim that is an Allowed Claim
notwithstanding that other portions of such Claim are a Disputed Claim, shall
receive the full amount of the distributions that the Plan provides for Allowed
Claims in each applicable Class. In the event that any payment or act under the
Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed
as of the required date. If and to the extent that there are Disputed Claims,
distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as otherwise
provided in the Plan, Holders of Claims shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless
of whether such distributions are delivered on or at any time after the
Effective Date.

 

B.

Delivery of Distributions and Undeliverable or Unclaimed Distributions

 

  1.

Delivery of Distributions

 

  a.

Distribution Record Date

As of the close of business on the Distribution Record Date, (i) the various
transfer registers for each of the Classes of Claims and Interests maintained by
the Debtors, or their respective agents, and (ii) the transfer books and records
of the respective Notes as maintained by the Indenture Trustee, its respective
agents, or DTC, shall be deemed closed, and there shall be no further changes in
the record Holders of any of the Claims and Interests. The Debtors, the
Reorganized Debtors, the Disbursing Agent, the GUC Administrator, and the
Indenture Trustee, as applicable, shall have no obligation to recognize any
transfer of the Claims or Interests occurring on or after the Distribution
Record Date. For the avoidance of doubt, the Distribution Record Date shall not
apply to any distributions made through DTC and shall be made through the
facilities of the DTC in accordance with the customary practices of DTC for a
mandatory distribution.

 

  b.

Delivery of Distributions in General

Except as otherwise provided herein, distributions to Holders of Allowed Claims
shall be made to the Holders of record as of the Distribution Record Date by the
Reorganized Debtors or the Disbursing Agent for all Claims other than General
Unsecured Claims, and by the GUC Administrator for General Unsecured Claims, as
follows: (1) to the signatory at the address set forth on the last Proof of
Claim Filed by such Holder or other representative identified therein (or at the
last known addresses of such Holder if the Debtors have been notified in writing
of a change of address); (2) at the address set forth in any written notice of
address changes delivered

 

45



--------------------------------------------------------------------------------

to the Reorganized Debtors after the Effective Date; (3) at the address
reflected in the Schedules if no Proof of Claim has been Filed and the
Reorganized Debtors have not received a written notice of a change of address;
or (4) to any counsel that has appeared in the Chapter 11 Cases on the Holder’s
behalf. Subject to this Article VI, distributions under the Plan on account of
Allowed Claims shall not be subject to levy, garnishment, attachment, or like
legal process, so that each Holder of an Allowed Claim shall have and receive
the benefit of the distributions in the manner set forth in the Plan. The
Debtors, the Reorganized Debtors, and the Indenture Trustee shall not incur any
liability whatsoever on account of any distributions under the Plan except for
gross negligence or willful misconduct.

 

  c.

Delivery of Distributions to Prepetition Term Loan Lenders

Any and all distributions to Holders of First Lien Claims as of the Distribution
Record Date shall be governed by the Prepetition Term Loan Agreement. The
Prepetition Term Loan Agent shall cooperate with the Debtors and the Reorganized
Debtors (including the Disbursing Agent) to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions,
including providing, within three (3) Business Days following the Distribution
Record Date, the Debtors or the Reorganized Debtors (including the Disbursing
Agent) with a list of all Holders of First Lien Claims as of the Distribution
Record Date, including the address at which each such Holder is authorized to
receive its distribution under the Plan and the amount of First Lien Claims held
by each such Holder.

 

  d.

Delivery of Distributions to Combined Prepetition Second Lien Noteholders

Any and all distributions to the Holders of the Second Lien Notes Claims as of
the Distribution Record Date shall be governed by the Prepetition Second Lien
Indenture or the Prepetition Second Lien PIK Indenture, as applicable. Each
Indenture Trustee shall cooperate with the Debtors and Reorganized Debtors to
enable the Debtors or Reorganized Debtors (through the Indenture Trustee) to
make such distributions, including providing, within three (3) Business Days
following the Distribution Record Date, the Debtors or Reorganized Debtors with
a list of all Holders of Second Lien Notes Claims as of the Distribution Record
Date and the amount of the Second Lien Notes Claims held by each such Holder.
Distributions to the Holders of the Second Lien Notes Claims shall be deemed to
have been made when reflected in the Reorganized Debtors’ stock register
according to the information provided by the Indenture Trustee.

All distributions on account of Allowed Second Lien Notes Claims (a) shall be
governed by the Prepetition Second Lien Indenture or the Prepetition Second Lien
PIK Indenture, as applicable, and (b) will be made to (or in coordination with)
the Prepetition Second Lien Trustee and the Prepetition Second Lien PIK Trustee,
respectively, which will serve as the Reorganized Debtors’ Disbursing Agent for
purposes of making distributions under the Plan to Holders of the Second Lien
Notes Claims. The Prepetition Second Lien Trustee and the Prepetition Second
Lien PIK Trustee may transfer or direct the transfer of such distributions
directly through the facilities of DTC (with the accompanying surrender of the
Second Lien Notes Claims) and will be entitled to recognize and deal for all
purposes under the Plan with DTC, on or as soon as practicable after the
Effective Date, consistent with the customary practices of DTC. To the extent
that any

 

46



--------------------------------------------------------------------------------

distributions are not eligible for distribution through DTC, the Prepetition
Second Lien Trustee or the Prepetition Second Lien PIK Trustee, respectively, or
the applicable paying agent, as applicable, shall have no duties or
responsibilities relating to any form of distribution that is not DTC eligible;
provided that all such distributions shall be subject in all respects to the
right of the Prepetition Second Lien Trustee or the Prepetition Second Lien PIK
Trustee to assert its applicable Charging Liens arising under and in accordance
with the applicable Indenture and any ancillary document, instrument, or
agreement, against such distributions with respect to any unpaid fees and
expenses (including professionals’ fees) or other amounts payable to the
Prepetition Second Lien Trustee or the Prepetition Second Lien PIK Trustee, or
any applicable paying agent, as applicable, under the applicable Indenture and
any related or ancillary document, instrument, agreement or principle of law as
applicable. All distributions made to Holders of Allowed Second Lien Notes
Claims are expected to be eligible to be distributed through the facilities of
DTC.

 

  2.

Minimum Distributions

No fractional shares of New Equity or fractions of New Second Lien PIK Notes
shall be distributed, and no Cash shall be distributed in lieu of such
fractional shares of New Equity or fractions of New Second Lien PIK Notes. When
any distribution pursuant to the Plan on account of an Allowed Claim would
otherwise result in a fractional share of New Equity or a fraction of New Second
Lien PIK Notes, the actual issuance shall reflect a rounding as follows:
(a) fractions of one-half or greater shall be rounded to the next higher whole
number, and (b) fractions of less than one-half shall be rounded to the next
lower whole number with no further payment therefor. The total number of
authorized shares of New Equity and New Second Lien PIK Notes to be distributed
pursuant to the Plan shall be adjusted as necessary to account for the foregoing
rounding.

Holders of Allowed Claims entitled to distributions of $50.00 or less shall not
receive distributions, and each Claim to which this limitation applies shall be
discharged pursuant to Article VIII and its Holder shall be forever barred
pursuant to Article VIII from asserting that Claim against the Reorganized
Debtors or their property.

 

  3.

Undeliverable Distributions and Unclaimed Property

In the event that any distribution to any Holder is returned as undeliverable,
no distribution to such Holder shall be made unless and until the Debtors or the
Reorganized Debtors (including the Disbursing Agent), as applicable, or the GUC
Administrator solely with respect to General Unsecured Claims, shall have
determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After
such date, all unclaimed property or interests in property shall be property of
the Reorganized Debtors or distributed to Holders of General Unsecured Claims if
part of the General Unsecured Claims Distribution without need for a further
order by the Court (notwithstanding any applicable federal, provincial, or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim
of any Holder to such property or Interest in property shall be discharged and
forever barred.

 

47



--------------------------------------------------------------------------------

C.

Securities Registration Exemption

Notwithstanding any provision of the Registration Rights Agreement, all shares
of New Equity and New Second Lien PIK Notes issued under the Plan will be issued
to the fullest extent permitted by section 1145 of the Bankruptcy Code without
registration under the Securities Act and any other applicable securities laws.
These Securities may be resold without registration under the Securities Act or
other federal securities laws pursuant to the exemption provided by section
4(a)(1) of the Securities Act, subject to certain exceptions if the Holder is an
“underwriter” with respect to such Securities, as such term is defined in
section 1145(b) of the Bankruptcy Code. In addition, Securities that are exempt
pursuant to section 1145 of the Bankruptcy Code generally may be resold without
registration under state securities laws pursuant to various exemptions provided
by the respective laws of the several states. The New Equity underlying the
Management Incentive Plan will be issued pursuant to an available exemption from
registration under the Securities Act and other applicable law. On the Effective
Date, PetroQuest shall have deregistered under Section 12 of the Exchange Act
and New Parent will be subject to the reporting requirements under Section 15(d)
of the Exchange Act.

Should the Reorganized Debtors elect, on or after the Effective Date, to reflect
all or any portion of the ownership of the New Equity or New Second Lien PIK
Notes to be held through the facilities of DTC, none of the Debtors, the
Reorganized Debtors, nor any other Person shall be required to provide any
further evidence other than the Plan and Confirmation Order with respect to the
treatment of the New Equity or New Second Lien PIK Notes under applicable
securities laws, and the Plan or Confirmation Order shall be deemed to be legal
and binding obligations of the Reorganized Debtors in all respects.

The DTC shall be required to accept and conclusively rely upon the Plan and
Confirmation Order in lieu of a legal opinion regarding whether the New Equity
or New Second Lien PIK Notes are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depositary services.

Notwithstanding anything to the contrary in the Plan, no Entity (including, for
the avoidance of doubt, DTC) may require a legal opinion regarding the validity
of any transaction contemplated by the Plan, including, for the avoidance of
doubt, whether the New Equity and New Second Lien PIK Notes are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depositary services.

 

D.

Compliance with Tax Requirements

In connection with the Plan, to the extent applicable, the Debtors or the
Reorganized Debtors, as applicable, shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the

 

48



--------------------------------------------------------------------------------

Plan to the contrary, the Debtors or the Reorganized Debtors, as applicable,
shall be authorized to take all actions necessary or appropriate to comply with
such withholding and reporting requirements, including liquidating a portion of
the distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any
other mechanisms they believe are reasonable and appropriate. The Debtors or the
Reorganized Debtors, as applicable, reserve the right to allocate all
distributions made under the Plan in compliance with applicable wage
garnishments, alimony, child support, and other spousal awards, liens, and
encumbrances.

 

E.

Allocations

Each Holder of an Allowed Claim shall have the option to apply such Holder’s Pro
Rata share of consideration distributed under the Plan (cash or value) to
satisfy outstanding principal of or accrued interest on such Holder’s Allowed
Claim, as such allocation is determined by such Holder in its sole discretion.

 

F.

No Postpetition Interest on Claims

Unless otherwise specifically provided for in an order of the Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims or Interests and
no Holder of a Claim or Interest shall be entitled to interest accruing on or
after the Petition Date on any such Claim.

 

G.

Setoffs and Recoupment

The Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, set off against, or recoup from, any Claim against a Debtor of any
nature whatsoever that the applicable Debtor may have against the claimant, but
neither the failure to do so nor the allowance of any Claim against a Debtor
hereunder shall constitute a waiver or release by the applicable Debtor of any
such Claim it may have against the Holder of such Allowed Claim.

 

H.

Claims Paid or Payable by Third Parties

 

  1.

Claims Paid by Third Parties

The Debtors or the Reorganized Debtors, as applicable, with respect to Claims
other than General Unsecured Claims, and the GUC Administrator with respect to
General Unsecured Claims, shall reduce in full an Allowed Claim, and such Claim
shall be Disallowed without a Claim objection having to be Filed and without any
further notice to or action, order, or approval of the Court, to the extent that
the Holder of such Claim receives payment in full on account of such Claim from
a party that is not a Debtor or Reorganized Debtor. Subject to the last sentence
of this paragraph, to the extent a Holder of a Claim receives a distribution on
account of such Claim and thereafter receives payment from a party that is not a
Debtor, a Reorganized Debtor, or the GUC Administrator on account of such Claim,
such Holder shall, within fourteen (14) days of receipt thereof, repay or return
the distribution to the Reorganized Debtors or the GUC Administrator, as
applicable, to the extent the Holder’s total recovery on account of such Claim
from the third party and under the Plan exceeds the amount of such Claim as of
the Petition Date.

 

49



--------------------------------------------------------------------------------

The failure of such Holder to timely repay or return such distribution shall
result in the Holder owing the Reorganized Debtors or the GUC Administrator, as
applicable, annualized interest at the Federal Judgment Rate on such amount owed
for each Business Day after the fourteen (14) day grace period specified above
until the amount is repaid.

 

  2.

Claims Payable by Insurers

Holders of Claims that are covered by the Debtors’ insurance policies shall seek
payment of such Claims from applicable insurance policies, provided that the
Debtors, the Reorganized Debtors, and the GUC Administrator, as applicable,
shall have no obligation to pay any amounts in respect of prepetition
deductibles or self-insured retention amounts. No distributions under the Plan
shall be made on account of an Allowed Claim that is payable pursuant to one of
the Debtors’ insurance policies until the Holder of such Allowed Claim has
exhausted all remedies with respect to such insurance policy. To the extent that
one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction),
then immediately upon such insurers’ agreement, the applicable portion of such
Claim may be expunged without an objection having to be Filed and without any
further notice to or action, order, or approval of the Court.

 

  3.

Applicability of Insurance Policies

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

ARTICLE VII.

PROCEDURES FOR RESOLVING CONTINGENT,

UNLIQUIDATED, AND DISPUTED CLAIMS

 

A.

Allowance of Claims

On or after the Effective Date, the Reorganized Debtors and the GUC
Administrator (solely with respect to General Unsecured Claims) shall have any
and all rights and defenses the Debtors had with respect to any Claim
immediately prior to the Effective Date. Except as expressly provided in the
Plan or in any order entered in the Chapter 11 Cases before the Effective Date
(including the Confirmation Order), no Claim shall become an Allowed Claim
unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy
Code, or the Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

 

50



--------------------------------------------------------------------------------

B.

Claims and Interests Administration Responsibilities

 

  1.

Reorganized Debtors

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
Claims (other than General Unsecured Claims); (2) to settle or compromise any
Disputed Claim (other than General Unsecured Claims) without any further notice
to or action, order, or approval by the Court; and (3) to administer and adjust
the Claims Register (except with respect to General Unsecured Claims) to reflect
any such settlements or compromises without any further notice to or action,
order, or approval by the Court.

 

  2.

GUC Administrator

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the GUC Administrator, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
General Unsecured Claims; (2) to settle or compromise any Disputed Claim that is
a General Unsecured Claim without any further notice to or action, order, or
approval by the Court; and (3) to administer and adjust the Claims Register
(solely with respect to General Unsecured Claims) to reflect any such
settlements or compromises without any further notice to or action, order, or
approval by the Court.

 

C.

Estimation of Claims

Before or after the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), may (but are not required to) at any time request that the Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code,
regardless of whether any party previously has objected to such Claim, and the
Court shall retain jurisdiction to estimate any such Claim, including during the
litigation of any objection to any Claim or during any appeal relating to such
objection. In the event that the Court estimates any Disputed Claim, that
estimated amount shall constitute a maximum limitation on such Claim for all
purposes under the Plan (including for purposes of distributions), and the
Debtors, the Reorganized Debtors, or the GUC Administrator, as applicable, may
elect to pursue any supplemental proceedings to object to any ultimate
distribution on such Claim. Notwithstanding section 502(j) of the Bankruptcy
Code, in no event shall any Holder of a Claim that has been estimated pursuant
to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek
reconsideration of such estimation unless such Holder has Filed a motion
requesting the right to seek such reconsideration on or before twenty-one
(21) days after the date on which such Claim is estimated. All of the
aforementioned Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Court.

 

51



--------------------------------------------------------------------------------

D.

Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Court.

 

E.

Disputed Claims Reserve

On or prior to the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), shall be authorized, in consultation with the Requisite Creditors and
the Creditors’ Committee, to establish one or more Disputed Claims Reserves,
which Disputed Claims Reserve(s) shall be administered by the Reorganized
Debtors or the GUC Administrator, as applicable.

 

  1.

Reorganized Debtors

The Reorganized Debtors or the Disbursing Agent may, in their sole discretion,
hold Cash in a Disputed Claims Reserve in trust for the benefit of the Holders
of Claims (other than General Unsecured Claims) ultimately determined to be
Allowed after the Effective Date. The Reorganized Debtors shall distribute such
amounts (net of any expenses, including any taxes relating thereto), as provided
herein, as such Disputed Claims are resolved by a Final Order or agreed to by
settlement, and such amounts will be distributable on account of such Disputed
Claims as such amounts would have been distributable had such Disputed Claims
been Allowed Claims as of the Effective Date.

 

  2.

GUC Administrator

The GUC Administrator may, in its sole discretion, hold Cash in a Disputed
Claims Reserve from the General Unsecured Claims Distribution in trust solely
for the benefit of the Holders of General Unsecured Claims ultimately determined
to be Allowed after the Effective Date. The GUC Administrator shall distribute
such amounts (net of any expenses, including any taxes relating thereto), as
provided herein, as such Disputed Claims are resolved by a Final Order or agreed
to by settlement, and such amounts will be distributable on account of such
Disputed Claims as such amounts would have been distributable had such Disputed
Claims been Allowed Claims as of the Effective Date.

 

F.

Time to File Objections to Claims

Subject to Article VII.B. above, any objections to Claims, which, prior to the
Effective Date, may be Filed by any party, shall be Filed on or before the
Claims Objection Deadline.

 

G.

Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section
502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Court order with respect thereto has
been entered and all sums due, if any, to the Debtors by that Entity have been
turned over or paid to the Debtors, the Reorganized Debtors, or the GUC
Administrator, as applicable.

 

52



--------------------------------------------------------------------------------

Except as provided herein (including with respect to any counterparties to
rejected Executory Contracts or Unexpired Leases who are required to File Proofs
of Claim after the rejection of their contracts or leases), any and all Proofs
of Claim or requests for payment of Administrative Claims, as applicable, Filed
after the applicable Claims Bar Date, Administrative Claims Bar Date,
Governmental Bar Date, and applicable deadline for Filing Proofs of Claim based
on the Debtors’ rejection of Executory Contracts or Unexpired Leases, as
applicable, shall be deemed Disallowed and expunged as of the Effective Date
without any further notice to or action, order, or approval of the Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless on or before the Confirmation Hearing such late Filed Claim has
been deemed timely Filed by a Final Order.

 

H.

Amendments to Claims

After the Claims Bar Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be Filed or amended without the prior authorization of
the Court and any such new or amended Claim Filed shall be deemed Disallowed in
full and expunged without any further action, order, or approval of the Court.

 

I.

No Distributions Pending Allowance

No payment or distribution provided under the Plan shall be made to the extent
that any Claim is a Disputed Claim, including if an objection to a Claim or
portion thereof is Filed as set forth in Article VII, unless and until such
Disputed Claim becomes an Allowed Claim; provided that any portion of a Claim
that is an Allowed Claim shall receive the payment or distribution provided
under the Plan thereon notwithstanding that any other portion of such Claim is a
Disputed Claim.

 

J.

Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. As soon as reasonably practicable
after the date that the order or judgment of the Court allowing any Disputed
Claim becomes a Final Order, the distribution (if any) to which such Holder is
entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals shall be paid to the Holder of such Allowed Claim on
account of such Allowed Claim unless required under applicable bankruptcy law or
as otherwise provided in herein.

 

K.

Single Satisfaction of Claims

Holders of Allowed Claims may assert such Claims against each Debtor obligated
with respect to such Claim, and such Claims shall be entitled to share in the
recovery provided for the applicable Class of Claims against each obligated
Debtor based upon the full Allowed amount of the Claim. Notwithstanding the
foregoing, in no case shall the aggregate value of all property received or
retained under the Plan on account of any Allowed Claim exceed 100% of such
Allowed Claim plus applicable interest. For the avoidance of doubt, this shall
not affect the obligation of each and every Debtor to pay U.S. Trustee Fees
until such time as such Debtor’s Chapter 11 Case is closed, dismissed, or
converted.

 

53



--------------------------------------------------------------------------------

ARTICLE VIII.

SETTLEMENT, RELEASE, INJUNCTION, AND RELATED PROVISIONS

 

A.

Compromise and Settlement of Claims, Interests, and Controversies

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, which distributions and other benefits shall be
irrevocable and not subject to challenge upon the Effective Date, the provisions
of the Plan, and the distributions and other benefits provided hereunder, shall
constitute a good-faith compromise and settlement of all issues in respect of
the Chapter 11 Cases (collectively, the “Settled Issues”), including, without
limitation:

1. the valuation of the Reorganized Debtors’ enterprise, including the value of
any unencumbered assets;

2. any dispute regarding the application of the equities of the case exception
under section 552(b) of the Bankruptcy Code or surcharge under section 506(c) of
the Bankruptcy Code in respect of the First Lien Claims and the Second Lien
Notes Claims;

3. the amount of the First Lien Claims and the Second Lien Notes Claims and such
Holders’ Allowed Claims, and the validity and enforceability of the Liens
securing such Claims;

4. the amount of adequate protection claims held by the Prepetition Term Loan
Lenders and the Combined Prepetition Second Lien Noteholders under the Cash
Collateral Order;

5. any challenges to Cash transfers;

6. any challenges to transfers made by the Debtors to any related Entities;

7. the releases, exculpations, and injunctions provided in the Plan; and

8. any claims for payment of administrative expenses as a substantial
contribution under section 503 of the Bankruptcy Code.

The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Court’s approval of the compromise and settlement of all such Claims,
Interests, and controversies, as well as a finding by the Court that all such
compromises and settlements are in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and is fair, equitable, and
reasonable. In accordance with the provisions of the Plan, pursuant to
Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Court, after the Effective Date, the Reorganized Debtors may
compromise and settle Claims against, and Interests in, the Debtors and their
Estates and Causes of Action against other Entities.

 

54



--------------------------------------------------------------------------------

B.

Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan and the Plan Supplement, or in any contract,
instrument, or other agreement or document created pursuant to the Plan and the
Plan Supplement, the distributions, rights, and treatment that are provided in
the Plan shall be in complete satisfaction, discharge, and release, effective as
of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any contingent or non-contingent
liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in section 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of
Claim based upon such debt or right is Filed or deemed Filed pursuant to section
501 of the Bankruptcy Code; (b) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or
(c) the Holder of such a Claim or Interest has accepted the Plan. Any default or
“event of default” by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately before or on account of the Filing of the
Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the
Effective Date. The Confirmation Order shall be a judicial determination of the
discharge of all Claims and Interests subject to the Effective Date occurring.

 

C.

Term of Injunctions or Stays

Unless otherwise provided herein or in a Final Order, all injunctions or stays
arising under or entered during the Chapter 11 Cases under section 362 of the
Bankruptcy Code or otherwise and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the
date set forth in the order providing for such injunction or stay.

 

D.

Release of Liens

Except as otherwise specifically provided in the Plan, the New Second Lien PIK
Notes Documents (including in connection with any express written amendment of
any mortgage, deed of trust, Lien, pledge, or other security interest under the
New Second Lien PIK Notes Documents), or in any other contract, instrument,
agreement or document created pursuant to the Plan, on the Effective Date and
concurrently with the applicable distributions or other treatment made pursuant
to the Plan, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and
discharged, and all of the right, title, and interest of any Holder of such

 

55



--------------------------------------------------------------------------------

mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns, in each
case, without any further approval or order of the Court and without any action
or Filing being required to be made by the Debtors or the Reorganized Debtors.
In addition, at the Debtors’ or Reorganized Debtors’ sole expense, the
Prepetition Term Loan Agent and the Indenture Trustee shall execute and deliver
all documents reasonably requested by the Reorganized Debtors, or the
administrative agent or indenture trustee for the Exit Facility or New Second
Lien PIK Notes to evidence the release of such mortgages, deeds of trust, Liens,
pledges, and other security interests and shall authorize the Reorganized
Debtors to file UCC-3 termination statements and other release documentation (to
the extent applicable) with respect thereto.

 

E.

Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, their Estates, and the Reorganized
Debtors from any and all Claims, Causes of Action, obligations, suits,
judgments, damages, demands, losses, or liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to
assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates, or the
Reorganized Debtors would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the Holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Prepetition Term Loan Agreement, the
Prepetition Second Lien Indenture, the Prepetition Second Lien PIK Indenture,
the Notes, the Cash Collateral Order (and any payments or transfers in
connection therewith), any Avoidance Actions, the purchase, sale, or rescission
of the purchase or sale of any Security of the Debtors or the Reorganized
Debtors, the subject matter of, or the transactions or events giving rise to,
any Claim or Interest that is treated in this Plan, the business or contractual
arrangements between any Debtor and any Released Party, the formulation,
preparation, dissemination, negotiation, or Filing of the Restructuring Support
Agreement, the Restructuring Support Agreement, the restructuring of any Claim
or Interest before or during the Chapter 11 Cases, or any Restructuring
Transaction, contract, instrument, document, release, or other agreement or
document (including any legal opinion regarding any such transaction, contract,
instrument, document, release, or other agreement or the reliance by any
Released Party on the Plan or the Confirmation Order in lieu of such legal
opinion) created or entered into in connection with the Restructuring Support
Agreement, the Restructuring Support Agreement, the Disclosure Statement, the
Plan, the related agreements, instruments, and other documents (including the
Definitive Documentation), the Chapter 11 Cases, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the
solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
or other property pursuant to the Plan, the Definitive Documentation, or upon
any other act or omission, transaction, agreement, event, or other occurrence
taking place

 

56



--------------------------------------------------------------------------------

on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, (i) the releases set
forth herein do not release any post-Effective Date obligations of any party or
Entity under the Plan, including under any of the Restructuring Transactions,
and (ii) nothing in this provision shall, nor shall it be deemed to, release any
Released Party from any Claims or Causes of Action that are found, pursuant to a
Final Order, to be the result of such Released Party’s gross negligence, actual
fraud, or willful misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by the Debtors set forth in this
Article VIII.E, which includes by reference each of the related provisions and
definitions contained herein, and, further, shall constitute the Court’s finding
that such releases are: (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of
the claims released by such releases; (3) in the best interests of the Debtors
and their Estates; (4) fair, equitable and reasonable; (5) given and made after
due notice and opportunity for hearing; (6) an essential component of the Plan
and the Restructuring Transactions; and (7) a bar to any of the Debtors or their
Estates asserting any claim or cause of action released pursuant to such
releases.

 

F.

Releases by Holders of Claims and Interests

As of the Effective Date, to the fullest extent of the law, each Releasing Party
is deemed to have released and discharged each Released Party from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands,
losses, or liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such Entity would have been legally entitled to assert (whether individually or
collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates, or the Reorganized Debtors would have
been legally entitled to assert in their own right (whether individually or
collectively) or on behalf of the Holder of any Claim or Interest or other
Entity, based on or relating to, or in any manner arising from, in whole or in
part, the Debtors (including the management, ownership or operation thereof),
the Debtors’ in- or out-of-court restructuring efforts, the Debtors’
intercompany transactions (including dividends paid), transactions pursuant
and/or related to the Prepetition Term Loan Agreement, the Prepetition Second
Lien Indenture, the Prepetition Second Lien PIK Indenture, the Notes, the Cash
Collateral Order (and any payments or transfers in connection therewith), any
Avoidance Actions, the purchase, sale, or rescission of the purchase or sale of
any Security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is
treated in this Plan, the business or contractual arrangements between any
Debtor and any Releasing Party, the formulation, preparation, dissemination,
negotiation, or Filing of the Restructuring Support Agreement, the Restructuring
Support Agreement, the restructuring of any Claim or Interest before or during
the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or
other agreement or the reliance by any Releasing Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement,

 

57



--------------------------------------------------------------------------------

the Restructuring Support Agreement, the Disclosure Statement, the Plan, the
related agreements, instruments, and other documents (including the Definitive
Documentation), the Chapter 11 Cases, the filing of the Chapter 11 Cases, the
pursuit of Confirmation, the pursuit of Consummation, the solicitation of votes
with respect to this Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities or other property pursuant
to the Plan, the Definitive Documentation, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, (i) the releases set forth herein do not release
any post-Effective Date obligations of any party or Entity under the Plan,
including under any of the Restructuring Transactions, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any
Claims or Causes of Action that are found, pursuant to a Final Order, to be the
result of such Released Party’s gross negligence, actual fraud, or willful
misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set
forth in this Article VIII.F, which includes by reference each of the related
provisions and definitions contained herein, and, further, shall constitute the
Court’s finding that such releases are: (1) in exchange for the good and
valuable consideration provided by the Released Parties; (2) a good faith
settlement and compromise of the claims released by such releases; (3) in the
best interests of the Debtors and their Estates; (4) fair, equitable and
reasonable; (5) given and made after due notice and opportunity for hearing;
(6) an essential component of the Plan and the Restructuring Transactions; and
(7) a bar to any of the Releasing Parties asserting any claim or cause of action
released pursuant to such releases.

 

G.

Exculpation

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for, and each Exculpated Party is hereby released and
exculpated from, any Claim, Cause of Action, obligation, suit, judgment, damage,
demand, loss, or liability for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, Filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the solicitation of votes with respect to this Plan, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Debtors’ in or out-of-court restructuring efforts, the
Disclosure Statement, the Plan, the Restructuring Support Agreement, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the Filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of Securities pursuant to the Plan, or the distribution
of property

 

58



--------------------------------------------------------------------------------

under the Plan, the related agreements, instruments, and other documents
(including the Definitive Documentation), or any other related agreement, except
for claims related to any act or omission that is determined in a Final Order to
have constituted actual fraud, willful misconduct, or gross negligence, but in
all respects such Entities shall be entitled to reasonably rely upon the advice
of counsel with respect to their duties and responsibilities pursuant to the
Plan. The Exculpated Parties (to the extent applicable) have, and upon
completion of the Plan shall be deemed to have, participated in good faith and
in compliance with the applicable laws with regard to the solicitation of, and
distribution of, consideration pursuant to the Plan and, therefore, are not, and
on account of such distributions shall not be, liable at any time for the
violation of any applicable law, rule, or regulation governing the solicitation
of acceptances or rejections of the Plan or such distributions made pursuant to
the Plan.

 

H.

Injunction

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or Confirmation Order, all Entities who
have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.E or Article VIII.F of the Plan, discharged pursuant to
Article VIII.B of the Plan, or are subject to exculpation pursuant to Article
VIII.G of the Plan, are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests; (b) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in connection with or with respect to any such Claims or Interests;
(c) creating, perfecting, or enforcing any Lien or encumbrance of any kind
against such Entities or the property or the estates of such Entities on account
of or in connection with or with respect to any such Claims or Interests;
(d) asserting any right of setoff, subrogation, or recoupment of any kind
against any obligation due from such Entities or against the property of such
Entities on account of or in connection with or with respect to any such Claims
or Interests; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests released or settled pursuant to the Plan.
Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or
agreement (including those attached to the Disclosure Statement or set forth in
the Plan Supplement, to the extent finalized) executed to implement the Plan
from bringing an action to enforce the terms of the Plan or such document,
instrument, or agreement (including those attached to the Disclosure Statement
or set forth in the Plan Supplement, to the extent finalized) executed to
implement the Plan.

 

59



--------------------------------------------------------------------------------

I.

Protection Against Discriminatory Treatment

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, or discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

J.

Recoupment

In no event shall any Holder of an Allowed Claim be entitled to recoup against
any Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

 

K.

Subordination Rights

Any distributions under the Plan shall be received and retained free from any
obligations to hold or transfer the same to any other Holder and shall not be
subject to levy, garnishment, attachment, or other legal process by any Holder
by reason of claimed contractual subordination rights. Any such subordination
rights shall be waived, and the Confirmation Order shall constitute an
injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed
under the Plan, in each case other than as provided in the Plan.

 

L.

Reimbursement or Contribution

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of disallowance, such Claim shall be
forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated
as non-contingent; or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

ARTICLE IX.

CONDITIONS PRECEDENT TO CONFIRMATION

AND CONSUMMATION OF THE PLAN

 

A.

Conditions Precedent to the Confirmation Date

It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

1. The Court shall have approved in all material respects the compromise and
settlement of all the Settled Issues, which approval shall be expressly included
in the Confirmation Order;

 

60



--------------------------------------------------------------------------------

2. The Restructuring Support Agreement shall not have been breached in any
material respect and shall remain in full force and effect;

3. The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, shall have been Filed subject to the terms hereof;

4. The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, shall have been Filed subject to the
terms hereof; and

5. The Confirmation Order shall have been entered by the Court.

 

B.

Conditions Precedent to the Effective Date

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C hereof):

1. Entry of the Confirmation Order in a form and substance acceptable to the
Requisite Creditors, and such order shall have become a Final Order that has not
been stayed, modified, or vacated on appeal;

2. All of the Consenting Creditors Fees shall have been paid or escrowed, as
applicable, by the Debtors in accordance with the terms hereof;

3. All fees ordered to be paid pursuant to the Cash Collateral Order, including
the Consenting Creditors’ reasonable and documented professional fees, shall
have been paid or will be paid prior to or contemporaneously with the Effective
Date in accordance with the terms hereof and the Cash Collateral Order;

4. The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, and inclusive of any amendments, modifications, or
supplements made after the Confirmation Date but prior to the Effective Date,
shall be in form and substance acceptable in all respects to the Debtors and the
Requisite Creditors;

5. The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, and inclusive of any amendments,
modifications, or supplements made after the Confirmation Date but prior to the
Effective Date, shall be in form and substance acceptable in all respects to the
Debtors and the Requisite Creditors;

6. The Second Lien PIK Documents shall have been executed and delivered by all
of the Entities that are parties thereto, and all conditions precedent (other
than any conditions related to the occurrence of the Effective Date) to the
consummation of the New Second Lien PIK Notes shall have been waived or
satisfied in accordance with the terms thereof, and the issuance of the New
Second Lien PIK Notes shall be deemed to occur concurrently with the occurrence
of the Effective Date;

7. The Exit Facility Documents shall have been executed and delivered by all of
the Entities that are parties thereto, and all conditions precedent (other than
any conditions related to the occurrence of the Effective Date) to the
consummation of the Exit Facility shall have been waived or satisfied in
accordance with the terms thereof, and the closing of the Exit Facility shall be
deemed to occur concurrently with the occurrence of the Effective Date;

 

61



--------------------------------------------------------------------------------

8. All other Definitive Documentation shall be acceptable in all respects to the
Requisite Creditors and executed in accordance with the terms hereof;

9. All conditions precedent to the issuance of the New Equity, other than any
conditions related to the occurrence of the Effective Date, shall have occurred;

10. The New Organizational Documents shall be in form and substance acceptable
in all respects to the Debtors and the Requisite Creditors and shall have been
duly filed with the applicable authorities in the relevant jurisdictions;

11. All governmental and third-party approvals and consents, including Court
approval, necessary in connection with the transactions provided for in the Plan
shall have been obtained, are not subject to unfulfilled conditions, and are in
full force and effect, and all applicable waiting periods have expired without
any action having been taken by any competent authority that would restrain or
prevent such transactions;

12. All documents and agreements necessary to implement the Plan, including any
revised employment agreements, shall have (a) been tendered for delivery and
(b) been effected or executed by all Entities party thereto, and all conditions
precedent to the effectiveness of such documents and agreements (other than any
conditions related to the occurrence of the Effective Date) shall have been
satisfied or waived pursuant to the terms of such documents or agreements
(including, without limitation, the Exit Facility Documents); and

13. All Allowed Professional Fee Claims approved by the Court shall have been
paid in full and the Professional Fee Escrow Account shall have been funded in
the Professional Fee Reserve Amount.

 

C.

Waiver of Conditions

The conditions precedent to Confirmation of the Plan and to the Effective Date
of the Plan set forth in this Article IX may be waived only by consent of the
Debtors and the Requisite Creditors without notice, leave, or order of the Court
or any formal action other than proceedings to confirm or consummate the Plan.

 

D.

Substantial Consummation

“Substantial Consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

 

E.

Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective
Date

If the Confirmation Date and/or the Effective Date do(es) not occur, the Plan
shall be null and void in all respects and nothing contained in the Plan, the
Disclosure Statement, or the Restructuring Support Agreement shall:
(1) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors,

 

62



--------------------------------------------------------------------------------

any Holders of a Claim or Interest or any other Entity; (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of
Claims or Interests, or any other Entity in any respect; or (4) be used by the
Debtors or any Entity as evidence (or in any other way) in any litigation,
including with regard to the strengths or weaknesses of any of the parties’
positions, arguments or claims.

ARTICLE X.

MODIFICATION, REVOCATION, OR WITHDRAWAL OF THE PLAN

 

A.

Modification and Amendments

Subject to the limitations contained herein and the terms of the Restructuring
Support Agreement, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not
resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019, those restrictions on modifications set forth in the Plan, and the
terms of the Restructuring Support Agreement, the Debtors expressly reserve
their right to alter, amend, or modify materially the Plan, one or more times,
after Confirmation, and, to the extent necessary, may initiate proceedings in
the Court to so alter, amend, or modify the Plan, or remedy any defect or
omission, or reconcile any inconsistencies in the Plan, the Disclosure
Statement, or the Confirmation Order, in such matters as may be necessary to
carry out the purposes and intent of the Plan.

 

B.

Effect of Confirmation on Modifications

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure
or resolicitation under Bankruptcy Rule 3019.

 

C.

Revocation or Withdrawal of the Plan

The Debtors, with the consent of the Requisite Creditors, reserve the right to
revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date and to File subsequent plans of reorganization. If the
Debtors, with the consent of the Requisite Creditors, revoke or withdraw the
Plan, or if Confirmation and Consummation does not occur, then: (1) the Plan
shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of
any Claim or Interest or Class of Claims or Interests), assumption or rejection
of Executory Contracts or Unexpired Leases effected by the Plan, and any
document or agreement executed pursuant to the Plan, shall be deemed null and
void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or
release of any Claims or Interests; (ii) prejudice in any manner the rights of
the Debtors or any other Entity, including the Holders of Claims;
(iii) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtors or any other Entity; or (iv) be used by the Debtors or any
Entity as evidence (or in any other way) in any litigation, including with
regard to the strengths or weaknesses of any of the parties’ positions,
arguments or claims.

 

63



--------------------------------------------------------------------------------

ARTICLE XI.

RETENTION OF JURISDICTION

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan to the fullest extent allowed by
applicable law, including jurisdiction to:

1. Allow, Disallow, determine, liquidate, classify, estimate, or establish the
priority, Secured or Unsecured status, or amount of any Claim against a Debtor,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections relating to any of the foregoing;

2. decide and resolve all matters related to the granting and denying, in whole
or in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals;

3. resolve any matters related to: (a) the assumption, assignment, or rejection
of any Executory Contract or Unexpired Lease and to hear, determine, and, if
necessary, liquidate, any Claims arising therefrom, including Claims related to
the rejection of an Executory Contract or Unexpired Lease, any Cure Claims, or
any other matter related to such Executory Contract or Unexpired Lease; (b) the
Debtors or the Reorganized Debtors, as applicable, amending, modifying, or
supplementing, pursuant to Article V hereof, the Schedule of Assumed Executory
Contracts and Unexpired Leases or the Schedule of Rejected Executory Contracts
and Unexpired Leases; and (c) any dispute regarding whether a contract or lease
is or was an Executory Contract or Unexpired Lease;

4. ensure that distributions to Holders of Allowed Claims are accomplished
pursuant to the provisions of the Plan;

5. adjudicate, decide, or resolve any motions, adversary proceedings, contested,
or litigated matters, and grant or deny any applications involving a Debtor that
may be pending on the Effective Date;

6. adjudicate, decide, or resolve any and all matters related to Causes of
Action by or against a Debtor;

7. adjudicate, decide, or resolve any and all matters related to sections 1141,
1145, and 1146 of the Bankruptcy Code;

8. enter and implement such orders as may be necessary or appropriate to
execute, implement, or consummate the provisions of the Plan and the
Restructuring Support Agreement, and all contracts, instruments, releases,
indentures, and other agreements or documents created in connection with the
Plan or the Restructuring Support Agreement;

 

64



--------------------------------------------------------------------------------

9. enter and enforce any order for the sale of property pursuant to section 363
or 1123 of the Bankruptcy Code;

10. resolve any cases, controversies, suits, disputes, or Causes of Action that
may arise in connection with the Consummation, interpretation, or enforcement of
the Plan or any Entity’s obligations incurred in connection with the Plan or the
Restructuring Support Agreement;

11. issue injunctions, enter and implement other orders, or take such other
actions as may be necessary or appropriate to restrain interference by any
Entity with Consummation or enforcement of the Plan;

12. resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the settlements, compromises, discharges, releases, injunctions,
exculpations, and other provisions contained in Article VIII hereof and enter
such orders as may be necessary or appropriate to implement such releases,
injunctions, and other provisions;

13. resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.H.1 hereof;

14. enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

15. determine any other matters that may arise in connection with or relate to
the Restructuring Support Agreement, the Plan, the Disclosure Statement, the
Confirmation Order, or the Plan Supplement;

16. adjudicate any and all disputes arising from or relating to distributions
under the Plan or any transactions contemplated therein, including any
Restructuring Transactions;

17. consider any modifications of the Plan, to cure any defect or omission, or
to reconcile any inconsistency in any Court order, including the Confirmation
Order;

18. determine requests for the payment of Claims entitled to priority pursuant
to section 507 of the Bankruptcy Code;

19. hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

20. hear and determine all disputes involving the existence, nature, or scope of
the release provisions set forth in the Plan, including any dispute relating to
any liability arising out of the termination of employment or the termination of
any employee or retiree benefit program, regardless of whether such termination
occurred prior to or after the Effective Date;

21. enforce all orders previously entered by the Court;

22. hear any other matter not inconsistent with the Bankruptcy Code;

 

65



--------------------------------------------------------------------------------

23. enter an order concluding or closing the Chapter 11 Cases; and

24. enforce the injunction, release, and exculpation provisions set forth in
Article VIII hereof.

ARTICLE XII.

MISCELLANEOUS PROVISIONS

 

A.

Immediate Binding Effect

Subject to Article IX.A hereof and notwithstanding Bankruptcy Rule 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan, the final versions of the documents contained in the Plan
Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all Holders of Claims or Interests (regardless of
whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, and injunctions provided for in the Plan,
each Entity acquiring property under the Plan or the Confirmation Order, and any
and all non-Debtor parties to Executory Contracts and Unexpired Leases. All
Claims and debts shall be as fixed, adjusted, or compromised, as applicable,
pursuant to the Plan regardless of whether any Holder of a Claim or debt has
voted on the Plan.

 

B.

Additional Documents

On or before the Effective Date, with the consent of the Requisite Creditors and
in accordance with the terms and conditions set forth in the Restructuring
Support Agreement, the Debtors may File with the Court such agreements and other
documents, in form and substance acceptable to the Requisite Creditors, as may
be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. The Debtors, with the consent of the Requisite
Creditors, and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time,
prepare, execute, and deliver any agreements or documents and take any other
actions as may be necessary or advisable to effectuate the provisions and intent
of the Plan.

 

C.

Dissolution of the Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve automatically,
and the respective members thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases; provided
that such dissolution shall not affect the standing of Professionals for the
Creditors’ Committee to submit and prosecute requests for payment of
Professional Fee Claims and any appeals thereof. The Reorganized Debtors shall
no longer be responsible for paying any fees or expenses incurred by the
Creditors’ Committee after the Effective Date other than Allowed Professional
Fee Claims, whenever incurred including, without limitation, those incurred
after the Effective Date in connection with the consummation and implementation
of the Plan.

 

66



--------------------------------------------------------------------------------

D.

Reservation of Rights

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with
respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any
rights of any Debtor with respect to the Holders of Claims or Interests.

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Holder of any
Claim with respect to the Plan, the Disclosure Statement, the Confirmation
Order, or the Plan Supplement shall be or shall be deemed to be an admission or
waiver of any rights of any claimant with respect to any Claims or Interests.

 

E.

Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

 

F.

Service of Documents

Any pleading, notice, or other document required by the Plan to be served on or
delivered to the Debtors or Reorganized Debtors shall be served on:

 

Reorganized Debtors   

PetroQuest Energy, Inc.

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

Attn:Charles T. Goodson

Attorneys to the Debtors   

Porter Hedges LLP

1000 Main Street

Houston, Texas 77002

Attn:John F. Higgins

E. James Cowen

United States Trustee   

Office of the United States Trustee

for the Southern District of Texas

515 Rusk Street, Suite 3516

Houston, Texas 77002

Attn: [•]

Counsel to the Prepetition Term Loan Agent   

Kelley Drye & Warren LLP

101 Park Avenue

New York, NY 10178

Attn: Pamela Bruzzese-Szczygiel

 

67



--------------------------------------------------------------------------------

Counsel to the Consenting Creditors   

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael S. Stamer

 

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attn:Sarah Link Schultz

 

Counsel to the Indenture Trustee   

Reed Smith LLP

1201 Market Street, Suite 1500,

Wilmington, Delaware 19801

Attn:Kurt F. Gwynne

 

G.

Term of Injunctions or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to section 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

H.

Entire Agreement

Except as otherwise indicated, the Plan, the Confirmation Order, the Plan
Supplement, the Restructuring Support Agreement, the Exit Facility Documents,
the Registration Rights Agreement, and the New Second Lien PIK Notes Documents
supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan.

 

I.

Exhibits

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at http://dm.epiq11.com/PetroQuest or the Court’s website at
www.txs.uscourts.gov. To the extent any exhibit or document is inconsistent with
the terms of the Plan, unless otherwise ordered by the Court, the non-exhibit or
non-document portion of the Plan shall control.

 

J.

Nonseverability of Plan Provisions

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such terms or
provision shall then be applicable as altered or interpreted, provided that any
such

 

68



--------------------------------------------------------------------------------

alteration or interpretation shall be acceptable to the Debtors and the
Requisite Creditors. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and
may not be deleted or modified without the Debtors’ and the Requisite Creditors’
consent; and (3) nonseverable and mutually dependent.

 

K.

Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan and any previous plan, and,
therefore, none of such parties or individuals or the Reorganized Debtors will
have any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or
purchase of the Securities offered and sold under the Plan and any previous
plan.

 

L.

Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy Rule
3022 and any applicable order of the Court to close the Chapter 11 Cases.

 

M.

Waiver or Estoppel

Each Holder of a Claim shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim should be Allowed in a
certain amount, in a certain priority, Secured or not subordinated by virtue of
an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement or the Debtors or Reorganized Debtors’ right to enter into
settlements was not disclosed in the Plan, the Disclosure Statement, or papers
Filed with the Court or the Notice and Claims Agent prior to the Confirmation
Date.

* * * *

 

69



--------------------------------------------------------------------------------

Respectfully submitted, as of the date first set forth above,

 

Dated: November 6, 2018      

PETROQUEST ENERGY, INC.

on behalf of itself and all other Debtors

 

/s/ Charles T. Goodson

Charles T. Goodson

President and Chief Executive Officer

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

 



--------------------------------------------------------------------------------

Exhibit B

PETROQUEST ENERGY, INC.

EXIT FACILITY TERM SHEET

$50,000,000 Term Loan Facility

Summary of Indicative Terms and Conditions

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Restructuring Support Agreement to which this Exhibit
B is attached.

 

Borrower:    PetroQuest Energy, L.L.C., a Louisiana limited liability company
(the “Company”). Guarantors:   

PetroQuest Energy, Inc., a Delaware corporation (the “Parent”).

 

TDC Energy, LLC, a Louisiana limited liability company.

 

Each of the Company’s and Parent’s other existing and future direct and indirect
wholly owned subsidiaries other than exceptions that are consistent with the
Prepetition Term Loan Agreement.

Agent:    A third party agent to be mutually agreed upon. Backstop Commitment
and Lenders:    Certain of the MacKay Funds and the Corre Funds shall provide
backstop commitments for the Facility (with 50% of the Facility backstopped by
such MacKay Funds and 50% of the Facility backstopped by the Corre Funds).
Holders of the Combined Prepetition Second Lien Notes will be offered a chance
to participate in the Facility on a pro rata basis based on their holdings of
the Combined Prepetition Second Lien Notes. Backstop Fee:    3% of the principal
amount of the Facility, payable in equity of the reorganized PetroQuest Energy,
Inc., valued at plan value, on the Effective Date (which issuance of equity will
not dilute the Management Incentive Plan). Facility:    A term loan facility in
an aggregate amount of $50,000,000 (the “Loans”) available in one drawing on the
Closing Date. Purpose:    The proceeds of the Facility will be used for (a) the
repayment in full of the Prepetition Term Loans on the Closing Date, (b) the
payment of transaction expenses and (c) for working capital, capital
expenditures and other general corporate purposes.

 



--------------------------------------------------------------------------------

Interest Rate:   

The outstanding principal amount of the Loans shall bear interest at 7.50% per
annum plus LIBOR (subject to a 1.00% floor).

 

After the occurrence and during the continuance of an Event of Default (as
defined below) all outstanding amounts under the Facility shall bear an
additional 2.00% per annum of interest, which additional interest will be
payable on demand.

Maturity:    The Facility will mature on the date that is four years and nine
months from the Effective Date. Amortization    None. Voluntary Prepayments:   
Consistent with the Prepetition Term Loan Agreement. Mandatory Prepayments:   
Consistent with the Prepetition Term Loan Agreement, with modifications to
reflect the Restructuring Transactions and the status of the Company after
giving effect to the Restructuring Transactions. Collateral:    Same as the
Prepetition Term Loan Agreement. The agent for the Facility will enter into an
intercreditor agreement with the agent or trustee for the New Second Lien PIK
Notes to be issued on the Effective Date, which will provide that the New Second
Lien PIK Notes will have a silent second lien with respect to any shared
collateral. Representations:    Consistent with the Prepetition Term Loan
Agreement, with modifications to reflect the Restructuring Transactions and the
status of the Company after giving effect to the Restructuring Transactions.
Affirmative Covenants:    Consistent with the Prepetition Term Loan Agreement,
with modifications to reflect the Restructuring Transactions and the condition
and status of the Company after giving effect to the Restructuring Transactions.
Negative Covenants:    Consistent with the Prepetition Term Loan Agreement, with
modifications to reflect the Restructuring Transactions and the status of the
Company after giving effect to the Restructuring Transactions. Financial
Covenants:    Consistent with the Prepetition Term Loan Agreement.

 



--------------------------------------------------------------------------------

Events of Default:    Consistent with the Prepetition Term Loan Agreement, with
modifications to reflect the Restructuring Transactions and the status of the
Company after giving effect to the Restructuring Transactions. Fees and
Expenses:    The Company shall pay on the Effective Date and promptly following
written demand thereafter all reasonable and documented out-of-pocket expenses
of the Agent and the Lenders in connection with the negotiation, administration
and enforcement of the definitive documentation for the Facility, the
transactions contemplated thereby or protection of rights thereunder Governing
Law and Forum:    New York.

 



--------------------------------------------------------------------------------

Exhibit C

PETROQUEST ENERGY, INC.

NEW SECOND LIEN PIK NOTE TERM SHEET

$80,000,000 of New Second Lien PIK Notes

Summary of Indicative Terms and Conditions

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Restructuring Support Agreement to which this Exhibit
C is attached.

 

Issuer    PetroQuest Energy, Inc., a Delaware corporation (the “Issuer”).
Guarantors    Guaranteed on an unsecured basis by each subsidiary of the Issuer
that is a borrower or guarantor under the Exit Facility Security    The Notes
will be secured by a second priority lien on all equity interests of each
Guarantor. Notes    $80 million aggregate principal amount of second lien notes
due 2023 (the “Notes”). The Notes shall be issued through DTC. Maturity Date   
The date that is five years after the Effective Date. Amortization    None.
Interest    The Notes will bear interest at a rate of 10.00% per annum, payable
in kind, semi-annually in arrears; provided, at the option of the board of
directors of the Issuer, interest shall be payable in cash. Optional Redemption
   The Issuer may redeem some or all of the notes at any time and from time to
time at a redemption price equal to 102% of the principal amount of the notes
being redeemed for the first year following the Effective Date, 101% of the
principal amount of the notes being redeemed for the second year following the
Effective Date and 100% of the principal amount of the notes being redeemed
thereafter, in each case, plus accrued and unpaid interest thereon to the date
of redemption.



--------------------------------------------------------------------------------

Mandatory Redemptions/Offers to Purchase    Usual and customary for transactions
of this type and consistent with the Prepetition Second Lien Indenture, with
modifications to reflect the Restructuring Transactions and the condition and
status of the Company after giving effect to the Restructuring Transactions.
Affirmative Covenants    Usual and customary for transactions of this type and
consistent with the Prepetition Second Lien Indenture, with modifications to
reflect the Restructuring Transactions and the condition and status of the
Company after giving effect to the Restructuring Transactions. Negative
Covenants   

Usual and customary for transactions of this type and consistent with the
Prepetition Second Lien Indenture, with modifications to reflect the
Restructuring Transactions and the condition and status of the Company after
giving effect to the Restructuring Transactions, including, but not limited to,
the following:

 

(a) The Issuer and the Guarantors may incur Indebtedness in an aggregate amount
up to the greatest of (x) $65 million, (y) a borrowing base that is based on
customary practices and market standards for reserve based loans not to exceed
$150 million and (z) 35% of ACNTA (as such term is defined in the Prepetition
Second Lien Indenture), it being understood that the Exit Facility shall be
deemed incurred under this exception; and

 

(b) Other than as set forth in clause (a) above, the Guarantors and their
subsidiaries may not incur any Indebtedness that is senior to the Notes (whether
in right of payment, due to lien priority or due to structural priority) but
junior to any indebtedness described in clause (a) above.

Events of Default    Usual and customary for transactions of this type and
consistent with the Prepetition Second Lien Indenture, with modifications to
reflect the Restructuring Transactions and the condition and status of the
Company after the Restructuring Transactions. Governing Law and Forum    New
York.

 



--------------------------------------------------------------------------------

Exhibit D

PETROQUEST ENERGY, INC.

MANAGEMENT INCENTIVE PROGRAM TERM SHEET

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Restructuring Support Agreement to which this Exhibit
D is attached.

 

Reorganized Company    Upon emergence (“Emergence”) of PetroQuest Energy, Inc.
(the “Reorganized Company”) pursuant to the plan of reorganization pursuant to
chapter 11 of the Bankruptcy Code (the “Restructuring”). MIP General Description
and Purpose    A Management Incentive Program (“MIP”) will be established in
connection with the Restructuring and will provide for a pool consisting of 9%
(the “MIP Pool”) of the outstanding shares of common stock of the Reorganized
Company (“New Common Stock”) at Emergence (on a fully diluted basis, including
shares of New Common Stock to be issued in connection with the Backstop Fee
contemplated by the Exit Facility Term Sheet) with an additional reserve of
200,000 shares of the New Common Stock at Emergence. The MIP will be
administered by the board of directors of the Reorganized Company (the “New
Board”). The awards to be granted under the MIP will be subject to customary
anti-dilution and other adjustments for changes in capitalization and other
events. The awards to be granted from the MIP Pool as described further below
will be allocated among the Company’s current Chief Executive Officer, Chief
Financial Officer and EVP – Operations and Production (the “Selected
Participants”) as follows: 60%, 20% and 20%. The awards to be granted from the
MIP Reserve will be granted by the New Board in its discretion. Plan Structure;
Awards to be Granted    The MIP is an equity-based compensation plan providing
for and permitting the grant of awards to eligible participants including, among
other things, in the form of unrestricted shares of New Common Stock, stock
options (“Options”) to purchase shares of New Common Stock and restricted stock
units (“RSUs”) to be settled in shares of New Common Stock, in each case subject
to the satisfaction of certain vesting criteria, if any, described
below.         Fully Vested RSUs    Upon Emergence, the Selected Participants
will be granted fully vested RSUs with respect 2.5% of the New Common Stock
(“Vested RSUs”). The Vested RSUs will not be subject to vesting or forfeiture
and will be settled on the earlier of (i) a participant’s termination of
employment for any



--------------------------------------------------------------------------------

   reason, (ii) a “Change in Control” (as defined in the participant’s
termination agreement) (iii) a specified date, which will be the 30th trading
day in 2019 after the Emergence Date. Tax withholding with respect to shares of
New Common Stock delivered upon settlement may be paid in cash or via “net”
settlement at the participant’s discretion. Restricted Stock Units   

Upon Emergence, RSUs will be granted from the MIP Pool to the Selected
Participants with respect 1.0% of the New Common Stock (“First Emergence RSUs”).
The First Emergence RSUs fully vest on the earlier to occur of (i) the one-year
anniversary of Emergence subject to continuing employment on the vesting date or
(ii) a “Change in Control” (as defined in the participant’s termination
agreement). In the event of the termination of a participant’s employment by the
Reorganized Company for any reason (including due to disability) or in the event
of the participant’s death, the First Emergence RSUs will be fully vested.

 

Upon Emergence, RSUs will be granted from the MIP Pool to the Selected
Participants with respect 2.5% of the New Common Stock (“Second Emergence
RSUs”). The Second Emergence RSUs fully vest on the earliest to occur of (i) the
three-year anniversary of Emergence subject to continuing employment on the
vesting date, (ii) a “Change in Control” (as defined in the participant’s
termination agreement) or (iii) the attainment of a 20-trading day
volume-weighted average price of a share of New Common Stock ( “VWAP Price”) at
least equal to $20.00 following the date of grant. In the event of the
termination of a participant’s employment for any reason prior to vesting, the
Second Emergence RSUs will be forfeited; provided, however, that if the
participant’s employment is terminated by the Reorganized Company due to
disability or in the event of the participant’s death, the participant will
become vested in the number of Second Emergence RSUs equal to the product of
(i) the total number of Second Emergence RSUs, multiplied by (ii) a fraction,
the numerator of which is the number of months elapsed from Emergence through
the date of such termination and the denominator of which is 36.

 

The First Emergence RSUs and Second Emergence RSUs will be settled in shares of
New Common Stock at vesting and will not be subject to forfeiture once vested.
Tax withholding with respect to such RSUs may be paid in cash or via “net”
settlement at the participant’s discretion.

 



--------------------------------------------------------------------------------

Emergence Options   

Upon Emergence, Options will be granted from the MIP Pool to the Selected
Participants to purchase 3% of the New Common Stock (such Options, the
“Emergence Options”).

 

One half of the Emergence Options will have an exercise price of $10.00 per
share and one half of the Emergence Options will have an exercise price of
$12.50 per share.

 

Emergence Options will vest upon the earlier to occur of (i) attainment of a
VWAP Price at least equal to the applicable strike price of the Option following
the date of grant or (ii) a “Change in Control” (as defined in the participant’s
termination agreement). In the event of the termination of a participant’s
employment for any reason prior to vesting, the Emergence Options will be
forfeited. Emergence Options will not be subject to forfeiture once vested,
other than in the event of a termination by the Company for “Cause” as defined
in the participant’s employment agreement, and will remain exercisable for the
option term. The exercise price or tax withholding with respect to Emergence
Options may be paid in cash or via “net” exercise at the participant’s
discretion

 

Emergence Options will have a maximum term of 7 years.

  

 



--------------------------------------------------------------------------------

Exhibit E

Holdings of Combined Consenting Second Lien Noteholders

 



--------------------------------------------------------------------------------

Exhibit F

UNITED STATES BANKRUPTCY COURT

SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION

 

 

  §   In re:   §   Chapter 11   §   PETROQUEST ENERGY, INC., et al.,   §   Case
No. 18-                               §           Debtors.2   §   (Jointly
Administered)

 

  §  

DISCLOSURE STATEMENT FOR THE

DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION

 

PORTER HEDGES LLP

John F. Higgins (TX 09597500)

Joshua W. Wolfshohl (TX 24038592)

M. Shane Johnson (TX 24083263)

1000 Main Street, 36th Floor

Houston, Texas 77002

PROPOSED ATTORNEYS FOR THE DEBTORS

Dated: November 6, 2018

THIS IS NOT A SOLICITATION OF AN ACCEPTANCE OR REJECTION OF THE PLAN.
ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL THIS DISCLOSURE STATEMENT
HAS BEEN CONDITIONALLY APPROVED BY THE COURT. THIS DISCLOSURE STATEMENT IS BEING
SUBMITTED FOR APPROVAL BUT HAS NOT BEEN CONDITIONALLY APPROVED BY THE COURT FOR
PURPOSES OF SOLICITATION. THE INFORMATION IN THIS DISCLOSURE STATEMENT IS
SUBJECT TO CHANGE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER TO SELL ANY
SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.

 

 

2 

The Debtors in these chapter 11 cases, along with the last four digits of each
Debtor’s federal tax identification number, are as follows: PetroQuest Energy,
Inc. (0714), PetroQuest Energy, L.L.C. (2439), TDC Energy LLC (8877), PetroQuest
Oil & Gas, L.L.C. (1170), PQ Holdings LLC (7576), Pittrans Inc. (1747), and Sea
Harvester Energy Development, L.L.C. (5903). The address of the Debtors’
headquarters is: 400 E. Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana
70508.

 



--------------------------------------------------------------------------------

THE DEBTORS ARE PROVIDING THE INFORMATION IN THIS DISCLOSURE STATEMENT TO
HOLDERS OF CLAIMS FOR PURPOSES OF SOLICITING VOTES TO ACCEPT OR REJECT THE
DEBTORS’ CHAPTER 11 PLAN OF REORGANIZATION ATTACHED HERETO AS EXHIBIT A. NOTHING
IN THIS DISCLOSURE STATEMENT MAY BE RELIED UPON OR USED BY ANY ENTITY FOR ANY
OTHER PURPOSE. PRIOR TO DECIDING WHETHER AND HOW TO VOTE ON THE PLAN, EACH
HOLDER ENTITLED TO VOTE SHOULD CAREFULLY CONSIDER ALL OF THE INFORMATION IN THIS
DISCLOSURE STATEMENT, INCLUDING THE RISK FACTORS DESCRIBED IN ARTICLE VIII
HEREIN.

THE PLAN IS SUPPORTED BY THE DEBTORS, PREPETITION TERM LOAN LENDERS, AND
COMBINED CONSENTING SECOND LIEN NOTEHOLDERS PURSUANT TO THE RESTRUCTURING
SUPPORT AGREEMENT, AND ALL SUCH PARTIES URGE HOLDERS OF CLAIMS WHOSE VOTES ARE
BEING SOLICITED TO ACCEPT THE PLAN.

HOLDERS OF CLAIMS SHOULD NOT CONSTRUE THE CONTENTS OF THIS DISCLOSURE STATEMENT
AS PROVIDING ANY LEGAL, BUSINESS, FINANCIAL, SECURITIES, OR TAX ADVICE AND
SHOULD CONSULT WITH THEIR OWN ADVISORS BEFORE VOTING ON THE PLAN.

THIS DISCLOSURE STATEMENT CONTAINS, AMONG OTHER THINGS, SUMMARIES OF THE PLAN,
CERTAIN STATUTORY PROVISIONS, AND CERTAIN ANTICIPATED EVENTS IN THE DEBTORS’
CHAPTER 11 CASES. ALTHOUGH THE DEBTORS BELIEVE THAT THESE SUMMARIES ARE FAIR AND
ACCURATE, THESE SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY TO THE EXTENT THAT
THEY DO NOT SET FORTH THE ENTIRE TEXT OF SUCH DOCUMENTS OR STATUTORY PROVISIONS
OR EVERY DETAIL OF SUCH ANTICIPATED EVENTS. IN THE EVENT OF ANY INCONSISTENCY OR
DISCREPANCY BETWEEN A DESCRIPTION IN THIS DISCLOSURE STATEMENT AND THE TERMS AND
PROVISIONS OF THE PLAN OR ANY OTHER DOCUMENTS INCORPORATED HEREIN BY REFERENCE,
THE PLAN OR SUCH OTHER DOCUMENTS WILL GOVERN FOR ALL PURPOSES. FACTUAL
INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT HAS BEEN PROVIDED BY THE
DEBTORS’ MANAGEMENT EXCEPT WHERE OTHERWISE SPECIFICALLY NOTED. THE DEBTORS DO
NOT REPRESENT OR WARRANT THAT THE INFORMATION CONTAINED HEREIN OR ATTACHED
HERETO IS WITHOUT ANY MATERIAL INACCURACY OR OMISSION.

THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH SECTION 1125 OF
THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(B) AND IS NOT NECESSARILY PREPARED
IN ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER SIMILAR LAWS.

 



--------------------------------------------------------------------------------

THIS DISCLOSURE STATEMENT WAS NOT FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR ANY STATE AUTHORITY AND NEITHER THE SECURITIES AND EXCHANGE
COMMISSION NOR ANY STATE AUTHORITY HAS PASSED UPON THE ACCURACY OR ADEQUACY OF
THIS DISCLOSURE STATEMENT OR UPON THE MERITS OF THE PLAN. ANY REPRESENTATION TO
THE CONTRARY IS A CRIMINAL OFFENSE.

THE DEBTORS WILL RELY ON SECTION 1145(a) OF THE BANKRUPTCY CODE TO EXEMPT FROM
REGISTRATION UNDER THE SECURITIES ACT AND BLUE SKY LAWS THE OFFER, ISSUANCE, AND
DISTRIBUTION OF NEW EQUITY AND NEW SECOND LIEN PIK NOTES UNDER THE PLAN. NEITHER
THE SOLICITATION NOR THIS DISCLOSURE STATEMENT CONSTITUTES AN OFFER TO SELL OR
THE SOLICITATION OF AN OFFER TO BUY SECURITIES IN ANY STATE OR JURISDICTION IN
WHICH SUCH OFFER OR SOLICITATION IS NOT AUTHORIZED.

CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT, INCLUDING STATEMENTS
INCORPORATED BY REFERENCE, PROJECTED FINANCIAL INFORMATION, AND OTHER
FORWARD-LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND ASSUMPTIONS. THERE CAN BE
NO ASSURANCE THAT SUCH STATEMENTS WILL BE REFLECTIVE OF ACTUAL OUTCOMES. THIS
DISCLOSURE STATEMENT CONTAINS FORWARD-LOOKING STATEMENTS WITHIN THE SAFE HARBOR
ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995 AND THESE
STATEMENTS, INCLUDING THOSE RELATING TO THE INTENT, BELIEFS, PLANS OR
EXPECTATIONS OF THE DEBTORS ARE BASED UPON CURRENT EXPECTATIONS AND ARE SUBJECT
TO A NUMBER OF RISKS, UNCERTAINTIES AND ASSUMPTIONS DESCRIBED HEREIN.

FURTHER, READERS ARE CAUTIONED THAT ANY FORWARD-LOOKING STATEMENTS HEREIN ARE
BASED ON ASSUMPTIONS THAT ARE BELIEVED TO BE REASONABLE, BUT ARE SUBJECT TO A
WIDE RANGE OF RISKS IDENTIFIED IN THIS DISCLOSURE STATEMENT. DUE TO THESE
UNCERTAINTIES, READERS CANNOT BE ASSURED THAT ANY FORWARD-LOOKING STATEMENTS
WILL PROVE TO BE CORRECT. THE DEBTORS ARE UNDER NO OBLIGATION TO (AND EXPRESSLY
DISCLAIM ANY OBLIGATION TO) UPDATE OR ALTER ANY FORWARD-LOOKING STATEMENTS
WHETHER AS A RESULT OF NEW INFORMATION, FUTURE EVENTS, OR OTHERWISE, UNLESS
INSTRUCTED TO DO SO BY THE UNITED STATES BANKRUPTCY COURT FOR THE SOUTHERN
DISTRICT OF TEXAS (THE “COURT”).

NO INDEPENDENT AUDITOR OR ACCOUNTANT HAS REVIEWED OR APPROVED THE FINANCIAL
PROJECTIONS OR THE LIQUIDATION ANALYSIS HEREIN. THE DEBTORS HAVE NOT AUTHORIZED
ANY PERSON TO GIVE ANY INFORMATION OR ADVICE, OR TO MAKE ANY REPRESENTATION, IN
CONNECTION WITH THE PLAN OR THIS DISCLOSURE STATEMENT.

 



--------------------------------------------------------------------------------

THIS DISCLOSURE STATEMENT DOES NOT CONSTITUTE, AND MAY NOT BE CONSTRUED AS, AN
ADMISSION OF FACT, LIABILITY, STIPULATION, OR WAIVER. THE DEBTORS MAY SEEK TO
INVESTIGATE, FILE, AND PROSECUTE CLAIMS AND MAY OBJECT TO CLAIMS AFTER THE
CONFIRMATION OR EFFECTIVE DATE OF THE PLAN IRRESPECTIVE OF WHETHER THIS
DISCLOSURE STATEMENT IDENTIFIES ANY SUCH CLAIMS OR OBJECTIONS TO CLAIMS.

THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE MADE AS OF THE DATE
HEREOF UNLESS OTHERWISE SPECIFIED. THE TERMS OF THE PLAN GOVERN IN THE EVENT OF
ANY INCONSISTENCY WITH THE SUMMARIES IN THIS DISCLOSURE STATEMENT.

THE INFORMATION IN THIS DISCLOSURE STATEMENT IS BEING PROVIDED SOLELY FOR
PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN OR OBJECTING TO CONFIRMATION.
NOTHING IN THIS DISCLOSURE STATEMENT MAY BE USED BY ANY PARTY FOR ANY OTHER
PURPOSE. ALL EXHIBITS TO THE DISCLOSURE STATEMENT ARE INCORPORATED INTO AND ARE
A PART OF THIS DISCLOSURE STATEMENT AS IF SET FORTH IN FULL HEREIN.

IF THE PLAN IS CONFIRMED BY THE COURT AND THE EFFECTIVE DATE OCCURS, ALL HOLDERS
OF CLAIMS AND INTERESTS (INCLUDING THOSE HOLDERS OF CLAIMS WHO DO NOT SUBMIT
BALLOTS (AS DEFINED BELOW) TO ACCEPT OR REJECT THE PLAN, OR WHO ARE NOT ENTITLED
TO VOTE ON THE PLAN) WILL BE BOUND BY THE TERMS OF THE PLAN AND THE
RESTRUCTURING TRANSACTION CONTEMPLATED THEREBY.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

I.

  INTRODUCTION      4  

II.

  OVERVIEW OF THE DEBTORS’ OPERATIONS      9    

A. The Debtors’ Business

     9    

B. The Debtors’ History

     9    

C. The Debtors’ Corporate Structure

     12    

D. Directors and Officers

     13    

E.  The Debtors’ Capital Structure

     13  

III.

  KEY EVENTS LEADING TO CHAPTER 11 CASES      17    

A. Restructuring Negotiations

     19    

B. The Restructuring Support Agreement

     19  

IV.

  DEVELOPMENTS AND ANTICIPATED EVENTS DURING THE CHAPTER 11 CASES      20    

A. First Day Pleadings

     21    

B. Other Administrative Motions and Retention Applications

     22    

C. Claims Bar Date

     23    

D. Assumption and Rejection of Executory Contracts and Unexpired Leases

     23    

E.  Litigation Matters

     23  

V.

  SUMMARY OF THE PLAN      23    

A. Administrative Claims, Professional Fee Claims, and Priority Claims

     23    

B. Classification of Claims and Interests

     25    

C. Treatment of Claims and Interests

     26    

D. Means for Implementation of the Plan

     32    

E.  Treatment of Executory Contracts and Unexpired Leases

     43    

F.  Provisions Governing Distributions

     46    

G. Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

     52    

H. Settlement, Release, Injunction, and Related Provisions

     55    

I.   Conditions Precedent to Confirmation and Consummation of the Plan

     62    

A. Modification, Revocation, or Withdrawal of the Plan

     64    

B. Retention of Jurisdiction

     65    

C. Miscellaneous Provisions

     67  

VI.

  TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS      71  

VII.

  CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN      72    

A. Introduction

     72    

B. Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors

     74    

C. Certain U.S. Federal Income Tax Consequences to Certain U.S. Holders of
Claims

     77  



--------------------------------------------------------------------------------

  D. Certain U.S. Federal Income Tax Consequences to Certain Non-U.S. Holders of
Claims      85     E. Information Reporting and Backup Withholding      91  

VIII.

  CERTAIN RISK FACTORS TO BE CONSIDERED      92    

A. Certain Bankruptcy Law Considerations

     92    

B. Additional Factors Affecting the Value of the Reorganized Debtors and
Recoveries Under the Plan

     95    

C. Risks Relating to the Debtors’ Business and Financial Condition

     97    

D. Factors Relating to Securities to Be Issued Under the Plan

     99    

E.  Additional Factors

     100  

IX.

  VOTING PROCEDURES AND REQUIREMENTS      101    

A. Parties Entitled to Vote

     101    

B. Voting Procedures

     102    

C. Voting Deadline

     103    

D. Waivers of Defects and Irregularities

     104  

X.

  CONFIRMATION OF THE PLAN      105    

A. Confirmation Hearing

     105    

B. Objections to Confirmation

     105    

C. Requirements for Confirmation of the Plan

     106    

D. Best Interests Test/Liquidation Analysis

     108    

E.  Feasibility

     109    

F.  Acceptance by Impaired Classes

     109    

G. Additional Requirements for Nonconsensual Confirmation

     110    

H. Valuation of the Debtors

     111  

XI.

  ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN      111    

A. Alternative Plan of Reorganization

     111    

B. Sale Under Section 363 of the Bankruptcy Code

     111    

C. Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

     111  

XII.

  CONCLUSION AND RECOMMENDATION      112  

 

ii



--------------------------------------------------------------------------------

EXHIBITS

 

EXHIBIT A    Plan of Reorganization EXHIBIT B    Restructuring Support Agreement
EXHIBIT C    Liquidation Analysis EXHIBIT D    Financial Projections EXHIBIT E
   Valuation Analysis EXHIBIT F    Summary of Litigation

 

iii



--------------------------------------------------------------------------------

I.

INTRODUCTION

PetroQuest Energy, Inc. (“PetroQuest”) and its debtor affiliates, as debtors and
debtors in possession (collectively, the “Debtors”) submit this disclosure
statement (the “Disclosure Statement”) pursuant to section 1125 of the
Bankruptcy Code in connection with the solicitation of votes on the Debtors’
Chapter 11 Plan of Reorganization, dated November 6, 2018 (the “Plan,” attached
hereto as Exhibit A).3 The Plan constitutes a separate chapter 11 plan for
PetroQuest and each of the other Debtors. To the extent any inconsistencies
exist between this Disclosure Statement and the Plan, the Plan governs.

The Debtors are commencing this solicitation after extensive discussions over
the past several months among the Debtors and certain of their key creditor
constituencies, including the holders of the fulcrum security, the Combined
Prepetition Second Lien Noteholders. As a result of these negotiations, certain
creditors holding 100% of the Debtors’ First Lien Claims and approximately 85%
of the Debtors’ Second Lien Notes Claims entered into a restructuring support
agreement (the “Restructuring Support Agreement”) with the Debtors, a copy of
which is attached hereto as Exhibit B. Under the terms of the Restructuring
Support Agreement, the Prepetition Term Loan Lenders and the Combined
Prepetition Second Lien Noteholders who are, or later become, signatories to the
Restructuring Support Agreement have agreed to a deleveraging transaction that
would restructure the existing debt obligations of the Debtors in chapter 11
through the Plan (the “Restructuring”).

WHO IS ENTITLED TO VOTE: Under the Bankruptcy Code, only Holders of Claims or
Interests in “impaired” Classes are entitled to vote on the Plan (unless, for
reasons discussed in more detail below, such Holders are deemed to accept the
Plan pursuant to section 1126(f) of the Bankruptcy Code or are deemed to reject
the Plan pursuant to section 1126(g) of the Bankruptcy Code). Under section 1124
of the Bankruptcy Code, a Class of Claims or Interests is deemed to be
“impaired” under the Plan unless (i) the Plan leaves unaltered the legal,
equitable, and contractual rights to which such Claim or Interest entitles the
Holder thereof or (ii) notwithstanding any legal right to an accelerated payment
of such Claim or Interest, the Plan, among other things, cures all existing
defaults (other than defaults resulting from the initiation of these Chapter 11
Cases) and reinstates the maturity of such Claim or Interest as it existed
before the default.

The following table summarizes: (i) the treatment of Claims and Interests under
the Plan, (ii) which Classes are Impaired by the Plan, (iii) which Classes are
entitled to vote on the Plan, and (iv) the estimated recoveries for Holders of
Claims and Interests. The table is qualified in its entirety by reference to the
full text of the Plan. For a more detailed summary of the terms and provisions
of the Plan, see Section V—Summary of the Plan below.

 

3 

Capitalized terms used but not otherwise defined herein shall have the meaning
ascribed to such terms in the Plan.

 

4



--------------------------------------------------------------------------------

Class

  

Claim or

Equity Interest

  

Treatment

  

Impaired or

Unimpaired

  

Entitled to
Vote

  

Approx.

%

Recovery

1   

Other Priority

Claims

   In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in full, in Cash, of the unpaid portion of its
Allowed Other Priority Claim or (ii) such other treatment as may otherwise be
agreed to by such Holder, the Debtors, and the Requisite Creditors.   
Unimpaired   

No (Deemed

to Accept)

   100% 2   

Other Secured

Claims

   Except to the extent that a Holder of an Allowed Other Secured Claim agrees
to a less favorable treatment, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for its Allowed Other
Secured Claim, each such Holder shall receive, at the Debtors’ election, either
(i) Cash equal to the full Allowed amount of its Claim, (ii) Reinstatement of
such Holder’s Allowed Other Secured Claim, (iii) the return or abandonment of
the collateral securing such Allowed Other Secured Claim to such Holder, or
(iv) such other treatment as may otherwise be agreed to by such Holder, the
Debtors, and the Requisite Creditors.    Unimpaired   

No (Deemed

to Accept)

   100% 3   

Secured Tax

Claims

   Except to the extent that a Holder of an Allowed Secured Tax Claim agrees to
a less favorable treatment, in full and final satisfaction, compromise,
settlement, release, and discharge of and in exchange for its Allowed Secured
Tax Claim, each such Holder shall receive, at the Debtors’ election, either
(i) Cash equal to the full Allowed amount of its Claim, (ii) Reinstatement of
such Holder’s Allowed Secured Tax Claim, (iii) the return or abandonment of the
collateral securing such Allowed Secured Tax Claim to such Holder, or (iv) such
other treatment as may otherwise be agreed to by such Holder, the Debtors, and
the Requisite Creditors.    Unimpaired   

No (Deemed

to Accept)

   100% 4   

First Lien

Claims

   On or before the Effective Date, each Holder of a First Lien Claim will
receive Cash equal to the amount of its Allowed Claim from funds available
pursuant to the Exit Facility.    Unimpaired    No (Deemed to Accept)    100%

 

5



--------------------------------------------------------------------------------

Class

  

Claim or

Equity Interest

  

Treatment

  

Impaired or

Unimpaired

  

Entitled
to Vote

  

Approx.

%

Recovery

5    Prepetition Second Lien Notes Claims    Except to the extent that a Holder
of an Allowed Prepetition Second Lien Notes Claim agrees to less favorable
treatment, in full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for its Allowed Prepetition Second Lien Notes
Claim, each such Holder shall receive (i) its Pro Rata share of 100% of the New
Equity under the Plan, subject to (x) dilution by the awards related to New
Equity issued under the Management Incentive Plan and (y) the Put Option
Premium, and (ii) its Pro Rata share of $80 million in New Second Lien PIK
Notes; such Pro Rata share of the New Equity and New Second Lien PIK Notes
calculated by including the $275,045,768 (plus any accrued and unpaid interest
thereon payable through the Petition Date) of Prepetition Second Lien PIK Notes
Claims as Claims that will share Pro Rata in 100% of New Equity, subject to
(x) dilution by the awards related to New Equity issued under the Management
Incentive Plan and (y) the Put Option Premium and $80 million in New Second Lien
PIK Notes.    Impaired    Yes    [•] – [•] 6    Prepetition Second Lien PIK
Notes Claims    Except to the extent that a Holder of an Allowed Prepetition
Second Lien PIK Notes Claim agrees to less favorable treatment, in full and
final satisfaction, compromise, settlement, release, and discharge of and in
exchange for its Allowed Prepetition Second Lien PIK Notes Claim, each such
Holder shall receive (i) its Pro Rata share of 100% of the New Equity under the
Plan, subject to (x) dilution by the awards related to New Equity issued under
the Management Incentive Plan and (y) the Put Option Premium, and (ii) its Pro
Rata share of $80 million in New Second Lien PIK Notes; such Pro Rata share of
the New Equity and New Second Lien PIK Notes calculated by including the
$9,427,000 (plus any accrued and unpaid interest thereon payable through the
Petition Date) of Prepetition Second Lien Notes Claims as Claims that will share
Pro Rata in 100% of New Equity, subject to (x) dilution by the awards related to
New Equity issued under the Management Incentive Plan and (y) the Put Option
Premium, and $80 million in New Second Lien PIK Notes.    Impaired    Yes    [•]
– [•]

 

6



--------------------------------------------------------------------------------

Class

  

Claim or

Equity Interest

  

Treatment

  

Impaired or

Unimpaired

  

Entitled

to Vote

  

Approx.

%

Recovery

7    General Unsecured Claims    Except to the extent that a Holder of an
Allowed General Unsecured Claim agrees to less favorable treatment, in full and
final satisfaction, compromise, settlement, release, and discharge of each
Allowed General Unsecured Claim and of and in exchange for each Allowed General
Unsecured Claim, each such Holder shall receive its Pro Rata share of the
General Unsecured Claims Distribution on the Effective Date; provided, however,
that to the extent that Class 7 votes to accept the Plan, the Holders of Second
Lien Notes Claims shall not receive any distribution on account of their Allowed
Second Lien Deficiency Claims.    Impaired    Yes    [__]% 8   

Section 510(b)

Claims

   Section 510(b) Claims, if any, shall be discharged, canceled, released, and
extinguished as of the Effective Date, and shall be of no further force or
effect, and Holders of Section 510(b) Claims shall not receive any distribution
on account of such Section 510(b) Claims.    Impaired    No (Deemed to Reject)
   0% 9   

Intercompany

Claims

   Intercompany Claims shall be Reinstated as of the Effective Date or, at the
Reorganized Debtors’ option, shall be cancelled. No distribution shall be made
on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinated in all respects to the Exit Facility and the New Second Lien PIK
Notes.   

Unimpaired /

Impaired

   No (Deemed to Either Accept or Reject)    N/A 10   

Intercompany

Interests

   Intercompany Interests shall be Reinstated as of the Effective Date or, at
the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Interests.   

Unimpaired /

Impaired

   No (Deemed to Either Accept or Reject)    N/A 11    PetroQuest Interests   
On the Effective Date, or as soon thereafter as reasonably practicable, all
PetroQuest Interests will be extinguished and the Holders of PetroQuest
Interests shall not receive or retain any distribution, property, or other value
on account of their PetroQuest Interests.    Impaired   

No (Deemed to

Reject)

   0%

WHERE TO FIND ADDITIONAL INFORMATION: PetroQuest currently files annual,
quarterly and current reports, proxy statements, and other information with the
SEC. Copies of any document filed with the SEC may be obtained by visiting the
SEC website at http://www.sec.gov and performing a search under the “Company
Filings” link. Information including, but not limited to, that in the following
filings incorporated by reference is deemed to be part of this Disclosure
Statement, except for any information superseded or modified by information
contained expressly in this Disclosure Statement. You should not assume that the
information in this Disclosure Statement is current as of any date other than
the date on the first page of the Disclosure Statement. Any information
PetroQuest files under Section 13(a), 13(c), 14 or 15(d) of the Securities Act
that updates information in the filings incorporated by reference will update
and supersede that information:

 

7



--------------------------------------------------------------------------------

  •  

Annual Report on Form 10-K for the fiscal year ended December 31, 2017, filed on
March 8, 2018 and amended on March 29, 2018 and April 27, 2018, including
portions of the definitive Proxy Statement on Schedule 14A filed on April 7,
2018 incorporated by reference therein;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2018,
filed after the Petition Date;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2018,
filed on August 7, 2018;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2018,
filed on May 8, 2018; and

 

  •  

Current Reports on Form 8-K filed on October 31, 2018, October 19, 2018,
October 5, 2018, September 28, 2018, September 17, 2018, August 31, 2018,
August 15, 2018, July 31, 2018, July 10, 2018, June 22, 2018, May 18, 2018,
May 7, 2018, April 17, 2018, February 20, 2018, and February 1, 2018.

DECIDING HOW TO VOTE ON THE PLAN: All Holders of Claims are encouraged to read
this Disclosure Statement, its exhibits, and the Plan carefully and in their
entirety before, if applicable, deciding to vote either to accept or to reject
the Plan. This Disclosure Statement contains important information about the
Plan, considerations pertinent to acceptance or rejection of the Plan and
developments concerning the Chapter 11 Cases.

IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE VOTING
AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING DEADLINE OF
[    :    ] A.M./P.M., PREVAILING CENTRAL TIME, ON [        ], 2018, UNLESS
EXTENDED BY THE DEBTORS AND THE REQUISITE CREDITORS. IF YOU HOLD YOUR CLAIMS
THROUGH A NOMINEE, PLEASE FOLLOW THE INSTRUCTIONS PROVIDED BY YOUR NOMINEE FOR
RETURNING YOUR VOTING INSTRUCTIONS. UNLESS OTHERWISE INSTRUCTED, PLEASE RETURN
YOUR BENEFICIAL HOLDER BALLOT TO YOUR NOMINEE OR YOUR VOTE WILL NOT BE COUNTED.

EACH BALLOT ADVISES THAT CREDITORS WHO (A) VOTE TO ACCEPT THE PLAN OR (B) DO NOT
VOTE OR VOTE TO REJECT THE PLAN AND DO NOT ELECT TO OPT OUT OF THE RELEASE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN SHALL BE DEEMED TO HAVE
CONSENTED TO THE RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII OF THE PLAN AND UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED THE RELEASED PARTIES FROM ANY AND ALL CAUSES OF ACTION. CREDITORS
WHO DO NOT GRANT THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN WILL NOT
RECEIVE THE BENEFIT OF THE RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN.

 

8



--------------------------------------------------------------------------------

ARTICLE IX OF THIS DISCLOSURE STATEMENT PROVIDES ADDITIONAL DETAILS AND
IMPORTANT INFORMATION REGARDING VOTING PROCEDURES AND REQUIREMENTS. PLEASE READ
ARTICLE IX OF THIS DISCLOSURE STATEMENT CAREFULLY BEFORE VOTING TO ACCEPT OR
REJECT THE PLAN.

 

THE DEBTORS STRONGLY RECOMMEND THAT YOU VOTE TO ACCEPT THE

PLAN. THE DEBTORS AND THE CONSENTING CREDITORS BELIEVE THAT THE

PLAN MAXIMIZES THE VALUE OF THE DEBTORS’ ESTATES AND REPRESENTS

THE BEST AVAILABLE ALTERNATIVE FOR COMPLETING THE CHAPTER 11 CASES.

 

II.

OVERVIEW OF THE DEBTORS’ OPERATIONS

 

  A.

The Debtors’ Business

The Debtors are an independent oil and gas company created in 1998 through a
reverse merger involving Optima Petroleum Corp. and American Explorer, L.L.C.,
and are engaged in the exploration, development, acquisition and operation of
oil and gas properties in Texas and Louisiana, primarily in the Cotton Valley,
Gulf Coast Basin, and Austin Chalk plays. The Debtors maintain offices in
Lafayette, Louisiana and The Woodlands, Texas. PetroQuest and the other Debtors,
all of which are direct or indirect wholly-owned domestic subsidiaries of
PetroQuest, currently employ 64 employees and utilize the services of an
additional eight specialized and trained field workers and engineers through
third-party service providers.

As of September 30, 2018, the Debtors reported total assets of approximately
$130 million on their unaudited consolidated balance sheet, of which
approximately $52 million were current assets. The remaining $78 million in
reported assets related primarily to oil and gas properties, other property and
equipment, and other assets. The Debtors reported consolidated net losses of
approximately $1.8 million for the year ended December 31, 2017.

 

  B.

The Debtors’ History

Until 2002, the Debtors were focused exclusively in the Gulf Coast Basin with
onshore properties principally in southern Louisiana and offshore properties in
the shallow waters of the Gulf of Mexico shelf. During 2003, the Debtors began
the implementation of their strategic goal of diversifying their reserves and
production into longer life and lower risk onshore properties with the
acquisition of the Carthage Field in East Texas. From 2005 through 2015, the
Debtors further implemented this strategy by focusing their efforts in the
Woodford Shale play in Oklahoma, along with various other resource projects
wherein the Debtors have drilled, operated and or participated in the drilling
and completion of approximately 650 horizontal wells. Through these projects,
the Debtors have gained valuable experience and will now focus in their two
primary project areas: the Cotton Valley Formation in East Texas targeting
economic natural gas and natural gas liquids and the Austin Chalk formation in
Central Louisiana (see below) targeting primarily oil, striving to achieve a
balanced product mix over time.

 

9



--------------------------------------------------------------------------------

LOGO [g680232g1220123554742.jpg]

The Debtors’ most recent material acquisitions and divestitures are highlighted
below.

 

  1.

Woodford Shale and Mississippian Lime Sale

On June 4, 2015, the Debtors completed the sale of a majority of their interests
in the Woodford Shale and Mississippian Lime for $280 million, subject to
customary post-closing purchase price adjustments, effective January 1, 2015. At
closing, the Debtors received $257.7 million in cash and recognized a receivable
of $13.9 million, which was received in full during the third quarter of 2015.

On April 20, 2016, the Debtors completed the sale of a majority of their
remaining Woodford Shale assets in the Oklahoma field for approximately
$18 million, subject to customary post-closing purchase price adjustments,
effective April 1, 2016.

 

  2.

East Texas Assets

In March 2016, the Debtors sold certain non-producing assets in East Texas for
$7 million to a potential joint venture partner. After determining they would
not pursue a joint venture with this party, the Debtors repurchased the
non-producing assets for $5 million in December 2016. The Debtors subsequently
entered into a new drilling joint venture in East Texas with another group of
partners.

On December 15, 2017, the Debtors completed the sale of their saltwater disposal
assets in East Texas for approximately $8.5 million.

 

10



--------------------------------------------------------------------------------

  3.

Austin Chalk Formation

On December 20, 2017, the Debtors entered into an oil focused play in central
Louisiana targeting the Austin Chalk formation through the execution of
agreements to acquire interests in approximately 24,600 gross acres for a
purchase price of approximately $9.3 million and the issuance of 2.0 million
shares of PetroQuest common stock.

 

  4.

Gulf of Mexico Properties

On January 31, 2018, the Debtors sold their properties in the Gulf of Mexico to
Northstar Offshore Ventures LLC. The Debtors received no consideration from the
sale of these properties and are required to contribute approximately
$3.8 million towards the future abandonment costs for the properties. As a
result of the sale, the Debtors extinguished approximately $28.4 million of
their discounted asset retirement obligation subsequent to December 31, 2017. In
connection with the sale, the Debtors expect to receive a cash refund of
approximately $12.7 million related to a depositary account that served to
collateralize a portion of the Debtors’ offshore bonds related to these
properties. The Debtors received approximately $8.3 million of this cash refund
in October 2018.

 

  5.

The Debtors’ Current Operations

As a result of the sale of their Gulf of Mexico assets in January 2018, the
Debtors’ asset base is now exclusively comprised of onshore assets in Texas and
Louisiana. The Debtors have substantially reduced their operational footprint,
which allows them to concentrate their efforts in fewer areas. Operating in
concentrated areas helps to better control overhead by managing a greater amount
of acreage with fewer employees and minimizing incremental costs of increased
drilling and production. The Debtors have substantial geological and reservoir
data, operating experience and partner relationships in these regions.

For the nine months ended September 30, 2018, approximately 94% of the Debtors’
estimated proved reserves were located in East Texas and 6% were located in the
Gulf Coast Basin. In terms of production diversification, during the first nine
months of 2018, 55% of the Debtors’ production was derived from East Texas and
production was comprised of 75% natural gas, 9% oil and 16% natural gas liquids.

During the first nine months of 2018, the Debtors invested $3.3 million in their
East Texas properties, where the Debtors completed two gross wells. Net
production from the East Texas assets averaged 33.9 MMcfe per day during the
first nine months of 2018, a 39% increase from the first nine months of 2017. As
a result of producing 9.3 Bcfe in the first nine months of 2018, reserves
attributable to the East Texas assets decreased 11% at September 30, 2018 from
2017.

The Debtors invested $2.7 million in the Gulf Coast during the first nine months
of 2018, primarily related to Austin Chalk leasing activity. Production from
this area decreased 9% from the first nine months of 2017 related to normal
production declines. The estimated proved reserves in this area at September 30,
2018 decreased 56% from 2017, primarily because of the 7 Bcfe of production in
the first nine months of 2018.

 

11



--------------------------------------------------------------------------------

The following table sets forth estimated proved reserves and annual production
from each of the Debtors’ core areas (in Bcfe) as of and for the nine months
ended September 30, 2018 and for the years ended December 31, 2017 and 2016:

 

     As of September 30, 2018      2017      2016       

Reserves As
of September

30, 2018

    

Production
Through
September

30, 2018

     Reserves As of
December 31,
2017      Production
During 2017      Reserves As of
December 31,
2016      Production
During 2016  

Gulf Coast

     7.7        7.1        13.8        10.6        16.3        6.9  

Gulf of Mexico (1)

     —          0.4        10.5        6.9        16.6        5.9  

East Texas

     117.3        9.2        131.6        10.1        82.6        9.0  

Oklahoma Woodford (2)

     —          —          —          —          —          1.7        125.1  
     16.8        155.9        27.6        115.5        23.5     

 

 

    

 

 

    

 

 

 

 

(1)

In January 2018, the Debtors sold all of their Gulf of Mexico producing
assets.    

(2)

In 2016 the Debtors sold the remainder of their Oklahoma assets.    

 

  C.

The Debtors’ Corporate Structure

All of the Debtors other than PetroQuest are direct or indirect subsidiaries of
PetroQuest. The following depicts the Debtors’ full corporate organization
structure (the Debtors are highlighted in green):

 

LOGO [g680232g1220123555023.jpg]

 

12



--------------------------------------------------------------------------------

The Debtors other than PetroQuest and PQE currently have limited assets and
operations. PetroQuest Oil & Gas, L.L.C. and PQ Holdings, LLC serve as nominees
that hold legal title to certain oil and gas interests for third parties in
which PetroQuest and its subsidiaries claim no equitable interest. TDC, Sea
Harvester Energy Development, L.L.C. and Pittrans, Inc. are inactive companies
with no operations or assets. Indianola Gathering, L.L.C., which is a
non-Debtor, has a minority interest in a minor gathering system in Oklahoma. The
aggregate assets and revenues as of and for the nine months ended September 30,
2018, attributable to all subsidiaries of PetroQuest other than PQE constituted
less than 1% of the Debtors’ consolidated assets and revenues.

 

  D.

Directors and Officers

PetroQuest’s current Board is composed of Charles T. Goodson, William W. Rucks,
IV, E. Wayne Nordberg, W.J. Gordon, III, Dr. Charles F. Mitchell, and J. Gerard
Jolly. With the exception of Mr. Goodson, each member of the Board is an
independent director.

PetroQuest’s current executive management team is composed of Charles T.
Goodson—President and CEO; J. Bond Clement—Executive Vice President, CFO, and
Treasurer; Art M. Mixon—Executive Vice President Operations and Production;
Stephen H. Green—Senior Vice President Exploration; and Edgar A. Anderson—Vice
President of the ArkLaTex Region.

The composition of the board of directors and identity of the officers of each
Reorganized Debtor, as well as the nature of any compensation to be paid to any
director or officer who is an Insider, will be disclosed prior to the entry of
the order confirming the Plan in accordance with section 1129(a)(5) of the
Bankruptcy Code.

 

  E.

The Debtors’ Capital Structure

 

  1.

Prepetition Secured Indebtedness

 

  (a)

Prior Prepetition Term Loan

PQE was the borrower under that certain Multidraw Term Loan Agreement, dated as
of October 17, 2016 (as amended or otherwise modified from time to time, the
“Prior Prepetition Term Loan Agreement”), between PetroQuest, PQE, the lenders
party thereto, and Wells Fargo Bank, National Association, as administrative
agent.

As of August 31, 2018, PQE had drawn $32.5 million of the $50 million available
under the Prior Prepetition Term Loan Agreement, which was scheduled to mature
on October 17, 2020. The Debtors were subject to a restrictive financial
covenant under the Prior Prepetition Term Loan Agreement, consisting of
maintaining a ratio of the present value, discounted at 10% per annum, of the
estimated future net revenues in respect of PetroQuest’s and its subsidiaries’
oil and gas properties, before any state, federal, foreign or other income
taxes, attributable to proved developed reserves, using three-year strip prices
in effect at the end of each calendar quarter, including swap agreements in
place at the end of each quarter, to the sum of the outstanding term loans and
the then-outstanding commitments to provide term loans, of not less than 2.0 to
1.0 as measured on the last day of each calendar quarter (the “Coverage Ratio”).
The Coverage Ratio limited the amount PQE was able to borrow under the Prior
Prepetition Term Loan Agreement.

 

13



--------------------------------------------------------------------------------

PQE’s obligations under the Prior Prepetition Term Loan Agreement were
guaranteed by PetroQuest and TDC. The facility was secured by a first priority
lien on substantially all of the assets of PetroQuest and certain of its
subsidiaries, including a lien on all equipment and at least 90% of the
aggregate total value of the oil and gas properties of PetroQuest and its
subsidiaries and a pledge of the equity interests of PQE and certain of
PetroQuest’s other subsidiaries.

 

  (b)

Prepetition Term Loan

On August 31, 2018, PQE entered into a $50 million Multidraw Term Loan Agreement
(as amended or otherwise modified from time to time, the “Prepetition Term Loan
Agreement”), substantially similar to the Prior Pretition Term Loan Agreement,
with the lenders party thereto (the “Prepetition Term Loan Lenders”) and Wells
Fargo Bank, N.A., as administrative agent (the “Prepetition Term Loan Agent”),
guaranteed by PetroQuest and TDC and secured by a first-priority lien on
substantially all of the assets of PetroQuest and certain of its subsidiaries,
including a lien on all equipment and at least 90% of the aggregate total value
of the oil and gas properties of PetroQuest and its subsidiaries, a lien on
certain undeveloped acreage, and a pledge of the equity interests of PQE and
certain of PetroQuest’s other subsidiaries. Pursuant to the terms of the
Prepetition Term Loan Agreement, the Debtors were able to immediately draw upon
the balance of the $50 million of availability on the closing date of the
Prepetition Term Loan Agreement. The Debtors drew down $50 million to pay the
outstanding borrowings of $32.5 million, plus accrued interest, under the Prior
Prepetition Term Loan Agreement and retained the balance (less fees) for general
corporate purposes.

On September 14, 2018, PetroQuest, PQE, and TDC entered into a Forbearance
Agreement with the Prepetition Term Loan Agent and the Prepetition Term Loan
Lenders whereby the Prepetition Term Loan Agent and the Prepetition Term Loan
Lenders agreed to forbear from taking any action with respect to certain
anticipated events of default under the Prepetition Term Loan Agreement as a
result of the non-payment by PetroQuest of interest on the Combined Prepetition
Second Lien Notes. The Forbearance Agreement was originally effective from
September 14, 2018 until the earlier to occur of (i) 11:59 p.m. Eastern Time on
September 28, 2018 and (ii) the occurrence of any specified forbearance default,
but was subsequently extended pursuant to various amendments to the Forbearance
Agreement until the earlier to occur of (i) 11:59 p.m. Eastern Time on
November 6, 2018 and (ii) the occurrence of any specified forbearance default.

 

  (c)

Prepetition Second Lien Notes

On February 17, 2016, PetroQuest issued $144,674,000 in aggregate principal
amount of 10% second lien senior secured notes due February 15, 2021 (the
“Prepetition Second Lien Notes”). The Prepetition Second Lien Notes were issued
under that certain Indenture dated as of February 17, 2016 (as amended,
supplemented or otherwise modified from time to time, including by the First
Supplemental Indenture dated as of September 13, 2016, collectively the
“Prepetition Second Lien Indenture”), among PetroQuest, as issuer, PQE and TDC
as guarantors, and Wilmington Trust, National Association, as Trustee and
Collateral Trustee

 

14



--------------------------------------------------------------------------------

thereunder (in such capacity, the “Prepetition Second Lien Trustee”). Interest
under the Prepetition Second Lien Indenture is payable semi-annually on
February 15 and August 15, subject to a 30-day grace period. As a result of a
September 2016 exchange offer and a December 2017 exchange, the Debtors reduced
the outstanding amount of the Prepetition Second Lien Notes and as of the
Petition Date, $9,427,000 of the Prepetition Second Lien Notes, plus any accrued
and unpaid interest, remains outstanding. The Debtors did not make the interest
payment due on August 15, 2018 and the 30-day grace period expired on
September 14, 2018. On September 14, 2018, PetroQuest, PQE, and TDC entered into
a Forbearance Agreement with certain Holders of approximately $7,343,000 in
aggregate principal amount (representing approximately 77.9% of the outstanding
principal amount) of the Prepetition Second Lien Notes whereby the Holders
agreed to forbear from exercising their rights and remedies under the
Prepetition Second Lien Indenture or related security documents with respect to
certain anticipated events of default. The Forbearance Agreement was originally
effective from September 14, 2018 until the earlier to occur of (i) 11:59 p.m.
Eastern Time on September 28, 2018 and (ii) the date the Forbearance Agreement
otherwise terminated in accordance with its terms, but was subsequently extended
pursuant to various amendments to the Forbearance Agreement until the earlier to
occur of (i) 11:59 p.m. Eastern Time on November 6, 2018 and (ii) the occurrence
of any specified forbearance default.

The Prepetition Second Lien Notes are secured equally and ratably with the
Prepetition Second Lien PIK Notes by second-priority liens on substantially all
of PetroQuest’s and the subsidiary guarantors’ oil and gas properties and
substantially all of their other assets to the extent such properties and assets
secure the Prepetition Term Loan Agreement.

 

  (d)

Prepetition Second Lien PIK Notes

On September 27, 2016, PetroQuest issued $243,468,000 in aggregate principal
amount of 10% second lien senior secured PIK notes due February 15, 2021 (the
“Prepetition Second Lien PIK Notes,” and collectively with the Prepetition
Second Lien Notes, the “Combined Prepetition Second Lien Notes”). The
Prepetition Second Lien PIK Notes were issued under that certain Indenture dated
as of September 27, 2016 (as amended or supplemented from time to time, the
“Prepetition Second Lien PIK Indenture”), among PetroQuest, as issuer, PQE and
TDC as guarantors, and Wilmington Trust, National Association, as Trustee and
Collateral Trustee thereunder (in such capacity, the “Prepetition Second Lien
PIK Trustee,” and collectively in its capacity as the Prepetition Second Lien
Trustee, the “Indenture Trustee”).

The Debtors were permitted, at their option, for the first three interest
payment dates on the Prepetition Second Lien PIK Notes ending with the February
2018 interest payment, to instead pay interest at (i) the annual rate of 1% per
annum in cash plus (ii) the annual rate of 9% PIK payable by increasing the
principal amount outstanding of the Prepetition Second Lien PIK Notes. The
Debtors exercised this option in connection with the interest payments due on
February 15, 2017, August 15, 2017, and February 15, 2018. Interest under the
Prepetition Second Lien PIK Indenture is payable semi-annually on February 15
and August 15, subject to a 30-day grace period. As of the Petition Date,
$275,045,768 of the Prepetition Second Lien PIK Notes, plus any accrued and
unpaid interest, remains outstanding.

 

15



--------------------------------------------------------------------------------

The Debtors did not make the interest payment due on August 15, 2018 and the
30-day grace period expired on September 14, 2018. On September 14, 2018,
PetroQuest, PQE, and TDC entered into a Forbearance Agreement with certain
Holders of approximately $194,559,842 in aggregate principal amount
(representing approximately 70.7% of the outstanding principal amount) of the
Prepetition Second Lien PIK Notes whereby the Holders agreed to forbear from
exercising their rights and remedies under the Prepetition Second Lien PIK
Indenture or related security documents with respect to certain anticipated
events of default. The Forbearance Agreement was originally effective from
September 28, 2018 until the earlier to occur of (i) 11:59 p.m. Eastern Time on
September 28, 2018 and (ii) the date the Forbearance Agreement otherwise
terminated in accordance with its terms, but was subsequently extended pursuant
to various amendments to the Forbearance Agreement until the earlier to occur of
(i) 11:59 p.m. Eastern Time on November 6, 2018 and (ii) the occurrence of any
specified forbearance default.

The Prepetition Second Lien PIK Notes are secured equally and ratably with the
Prepetition Second Lien Notes by second-priority liens on substantially all of
PetroQuest’s and the subsidiary guarantors’ oil and gas properties and
substantially all of their other assets to the extent such properties and assets
secure the Prepetition Term Loan Agreement.

 

  2.

Equity Ownership

 

  (a)

Convertible Preferred Stock

As of September 30, 2018, PetroQuest had issued and outstanding 1,495,000 shares
of 6.875% Series B Cumulative Convertible Perpetual Preferred Stock (the
“Preferred Stock”). The Preferred Stock accumulates dividends at an annual rate
of 6.875% for each share of Preferred Stock. Dividends are cumulative from the
date of first issuance.

In connection with an amendment to the Debtors’ prior bank credit facility
(which was terminated and replaced by the Prior Prepetition Term Loan Agreement
in October 2016 and the Prepetition Tem Loan Agreement in August 2018)
prohibiting PetroQuest from declaring or paying dividends on the Preferred
Stock, PetroQuest suspended the quarterly cash dividend on its Preferred Stock
beginning with the dividend payment due on April 15, 2016. The Prior Prepetition
Term Loan Agreement also prohibited, and the Prepetition Term Loan Agreement
prohibits, PetroQuest from declaring and paying cash dividends on the Preferred
Stock.

As of September 30, 2018, PetroQuest had deferred eleven dividend payments and
had accrued a $14.1 million payable related to the eleven deferred payments and
the quarterly dividend that was payable on October 15, 2018. Because of the
restrictions under the Prior Prepetition Term Loan Agreement, PetroQuest did not
pay the dividend that was payable on July 15, 2017, which represented the sixth
deferred dividend payment. As a result, the Holders of the Preferred Stock,
voting as a single class, had the right prior to the Petition Date to elect two
additional directors to PetroQuest’s Board of Directors (the “Board”) unless all
accumulated and unpaid dividends on the Preferred Stock were paid in full. On
April 12, 2018, June 18, 2018, and September 7, 2018, PetroQuest received
written notices from separate Holders of the Preferred Stock exercising this
right by requesting that the Board call a special meeting of the Holders of the
Preferred Stock for the purposes of electing the additional directors, as set
forth in Section 4(ii) of the Certificate of Designations establishing the
Preferred Stock, dated September 24, 2007. The April 12, 2018 and June 18, 2018
requests were subsequently withdrawn, but the September 7, 2018 request remains
outstanding.

 

16



--------------------------------------------------------------------------------

Each share of Preferred Stock may be converted at any time, at the option of the
Holder, into 0.8608 shares of PetroQuest’s common stock (which is based on a
conversion price of approximately $58.08 per share of common stock, subject to
further adjustment) plus cash in lieu of fractional shares, subject to
PetroQuest’s right to settle all or a portion of any such conversion in cash or
shares of its common stock. If PetroQuest elects to settle all or any portion of
its conversion obligation in cash, the conversion value and the number of shares
of PetroQuest’s common stock it will deliver upon conversion (if any) will be
based upon a 20 trading day averaging period. Upon any conversion, the Holder
will not receive any cash payment representing accumulated and unpaid dividends
on the Preferred Stock, whether or not in arrears, except in limited
circumstances.

 

  (b)

Common Stock

As of the Petition Date, the Debtors have 25,587,441 outstanding shares of
common stock, par value $0.001 per share. Since 2005, the common stock of
PetroQuest had been traded on the New York Stock Exchange (the “NYSE”) under the
symbol “PQ.” On May 4, 2018, the NYSE Regulation Staff determined that
PetroQuest’s common stock would be delisted from the NYSE. The decision was
reached by the Staff under Section 802.01B of the NYSE’s Listed Company Manual
because PetroQuest had fallen below the NYSE’s continued listing standard
requiring listed companies to maintain an average global market capitalization
over a consecutive 30 trading day period of at least $15,000,000. PetroQuest’s
common stock began trading on the OTCQX market (“OTC Pink”) on May 7, 2018 under
the symbol “PQUE.”

 

III.

KEY EVENTS LEADING TO CHAPTER 11 CASES

From 2015 to 2018, the Debtors took the following actions, among others, to
increase liquidity, reduce debt levels, and extend debt maturities:

 

  •  

Sold all of the Debtors’ Oklahoma assets in three transactions that closed in
June 2015, April 2016 and October 2016 for total consideration of
$292.6 million;

 

  •  

Reduced capital expenditures in 2016 by 75% when compared to capital
expenditures in 2015;

 

  •  

Completed two debt exchanges in 2016 to extend maturities on a significant
portion of debt and to reduce cash interest expense until August 2018;

 

  •  

Reduced total debt 25% from $425 million as of December 31, 2014 to $334 million
as of September 30, 2018;

 

  •  

Suspended the quarterly dividend on the Preferred Stock, saving $5.1 million
annually;

 

  •  

Entered into the $50 million Prior Prepetition Term Loan Agreement, which was
subsequently replaced by the Prepetition Term Loan Agreement;

 

17



--------------------------------------------------------------------------------

  •  

Secured and executed the drilling joint venture in East Texas;

 

  •  

Sold the Debtors’ Gulf of Mexico assets resulting in the extinguishment of
$28.2 million of discounted asset retirement obligations from the Debtors’
balance sheet and the expected refund of up to $12.4 million of cash collateral
($8.3 million of which was received in October 2018) used to secure the Debtors’
offshore bonding (subject to the Debtors’ obligation to pay approximately
$3.8 million to the purchaser of these assets, which was paid in October 2018);
and

 

  •  

Reduced full-time employees by 53% since year-end 2015.

However, because of the continued downturn in natural gas prices, the Debtors’
overall liquidity position and cash available for capital expenditures was
negatively impacted. Due to the sale of the Debtors’ Gulf of Mexico properties
in January 2018 and normal production declines, production decreased by 41% in
the three months ended September 30, 2018 when compared to the same period in
2017 and cash flow from operations for the nine months ended September 30, 2018
was $1.9 million. As of September 30, 2018, the Debtors had approximately
$25.5 million of cash on hand and approximately $334 million aggregate principal
amount of outstanding indebtedness.

As discussed above, beginning with the August 15, 2018 interest payment on the
Prepetition Second Lien PIK Notes, the Debtors were required to pay interest on
their Prepetition Second Lien PIK Notes at 10% in cash (instead of 1% in cash
and 9% in payment in kind). The cash interest payment due on August 15, 2018 on
the Combined Prepetition Second Lien Notes totaled approximately $14.2 million.
Available borrowings under the Prior Prepetition Term Loan were subject to
reductions on a calendar quarter basis and the Debtors’ ability to utilize such
available borrowings was subject to the Coverage Ratio. Accordingly, the Debtors
elected not to make the August 15, 2018 interest payment on the Combined
Prepetition Second Lien Notes to fund continuing operations.

Because of the limited cash available for the August 15, 2018 interest payment
on the Combined Prepetition Second Lien Notes, which were subject to a 30-day
grace period, the Debtors engaged with certain Holders of the Combined
Prepetition Second Lien Notes (the “Combined Consenting Second Lien
Noteholders”) to restructure their debt.

Pursuant to the Plan negotiated with the Consenting Creditors, the Holders of
the Combined Prepetition Second Lien Notes will exchange their debt for 100% of
the New Equity in New Parent, subject to (i) dilution by the awards related to
New Equity issued under the Management Incentive Plan and (ii) the Put Option
Premium, and $80 million of New Second Lien PIK Notes. If approved by this
Court, the Debtors’ restructuring will significantly reduce the Debtors’ debt
load and associated cash interest expense, and provide them with additional
liquidity to fund the Debtors’ continued development of their Cotton Valley
assets in East Texas as well as investment in the Austin Chalk, a recently
acquired oil focused play in Central Louisiana.

 

18



--------------------------------------------------------------------------------

  A.

Restructuring Negotiations

Given the uncertainty regarding future commodity prices, continued price
declines, and the Debtors’ unsustainable capital structure, the Board determined
to hire Seaport Global (“Seaport”) in March 2016 to explore additional strategic
alternatives. At this time, the Debtors and their advisors (including Porter
Hedges LLP) also began discussions with certain Combined Prepetition Second Lien
Noteholders.

 

  B.

The Restructuring Support Agreement

After extensive arm’s-length negotiations, the Debtors, the Prepetition Term
Loan Lenders and certain of the Combined Prepetition Second Lien Noteholders
were able to agree on the terms of a comprehensive restructuring transaction.
The key terms of this transaction are embodied in the Restructuring Support
Agreement attached hereto as Exhibit B, which was signed on November 6, 2018 by
the Debtors, the Prepetition Term Loan Lenders, and a group of Combined
Prepetition Second Lien Noteholders holding approximately 85% of the face value
of the Prepetition Second Lien Notes.

The Debtors entered into the Restructuring Support Agreement only after a robust
review process by the members of the Board. Based upon regular updates to the
Board regarding the status of negotiations between the parties in the period
leading up to the commencement of the Chapter 11 Cases, and upon rigorous review
and negotiation of the Restructuring Support Agreement and the Plan by the
Board, the Debtors determined that the terms of the Restructuring Support
Agreement and the Plan represent the best transaction available and will
maximize value to all stakeholders.

The Restructuring Support Agreement contemplates that certain restructuring
transactions will be implemented in accordance with terms consistent with the
Plan. The key elements of the Plan include:

 

  •  

Combined Prepetition Second Lien Noteholders receive the New Equity and New
Second Lien PIK Notes. The Combined Prepetition Second Lien Noteholders will
receive 100% of the New Equity, subject to (i) dilution by the awards related to
New Equity issued under the Management Incentive Plan and (ii) the Put Option
Premium, and $80 million of New Second Lien PIK Notes.

 

  •  

Restructuring takes place on an agreed schedule. The restructuring transactions
will be conducted under a timeline set forth in the Restructuring Support
Agreement, which requires the Debtors to File the Plan by November 6, 2018 and
the Effective Date to occur no later than December 31, 2018.

 

19



--------------------------------------------------------------------------------

  •  

Releases and Exculpation. The Plan includes mutual releases in favor of (a) the
Debtors and their related persons, professionals, and entities, and (b) the
Consenting Creditors and their related persons, professionals, and entities. The
Plan will also provide for the exculpation of the Debtors and their related
persons, professionals, and entities.

The Restructuring Support Agreement includes the following key milestones:4

 

  (a)

No later than 11:59 p.m. prevailing Central Time on November 9, 2018, the
Interim Cash Collateral Order must have been entered by the Court;

 

  (b)

No later than 11:59 p.m. prevailing Central Time on November 16, 2018, the Court
shall have entered an order provisionally approving the Disclosure Statement;

 

  (c)

No later than 11:59 p.m. prevailing Central Time on November 16, 2018, the Court
shall have entered an order approving the payment of the fees and expenses of
the Consenting Creditors in accordance with the terms of the Restructuring
Support Agreement;

 

  (d)

No later than 11:59 p.m. prevailing Central Time on November 20, 2018, the
Debtors shall have commenced solicitation in accordance with section 1126(b) of
the Bankruptcy Code;

 

  (e)

No later than 11:59 p.m. prevailing Central Time on November 27, 2018, the Final
Cash Collateral Order must have been entered by the Court;

 

  (f)

No later than 11:59 p.m. prevailing Central Time on December 21, 2018, the
Confirmation Order must have been entered by the Court; and

 

  (g)

No later than 11:59 p.m. prevailing Central Time on December 31, 2018, the
Effective Date shall have occurred.

It is important to note that the Debtors maintain a broad “fiduciary out” under
the Restructuring Support Agreement. Specifically, Section 5(c)(ii) of the
Restructuring Support Agreement provides that each Debtor may terminate its
obligations thereunder if its board of directors (or board of managers, as
applicable) determines that proceeding with the contemplated restructuring
transactions “would be inconsistent with the exercise of its fiduciary duties.”

 

IV.

DEVELOPMENTS AND ANTICIPATED EVENTS DURING THE CHAPTER 11 CASES

Under the Restructuring Support Agreement, the Debtors agreed to commence the
Chapter 11 Cases no later than November 6, 2018 (the “Petition Date”). The
Debtors expect the Chapter 11 Cases to proceed quickly. Should the Debtors’
projected timelines prove accurate, the Debtors could emerge from chapter 11 by
December 31, 2018. No assurances can be made, however, that the Court will enter
various orders on the timetable anticipated by the Debtors.

 

4 

The Restructuring Support Agreement contains additional milestones that have
already been satisfied.

 

20



--------------------------------------------------------------------------------

  A.

First Day Pleadings

On the Petition Date, along with their voluntary petitions for relief under
chapter 11 of the Bankruptcy Code, the Debtors Filed several motions (the “First
Day Pleadings”) designed to facilitate the administration of the Chapter 11
Cases and minimize disruption to the Debtors’ operations, by, among other
things, easing the strain on the Debtors’ relationships with employees, vendors,
insurers, and taxing authorities, among others, following the commencement of
the Chapter 11 Cases. On the Petition Date, 2018, the Debtors Filed the
following First Day Pleadings:

 

  •  

Debtors’ Emergency Motion for Joint Administration of These Chapter 11 Cases;

 

  •  

Debtors’ Emergency Motion to (I) Authorize the Debtors to File a Consolidated
List of Their 30 Largest Unsecured Creditors and (II) Waive the Requirement that
Each Debtor File a List of Creditors;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders Authorizing the Debtors
to (I) Continue Operating Their Cash Management System, (II) Honor Certain
Prepetition Obligations, (III) Maintain Existing Bank Accounts and Business
Forms, and (IV) Granting Related Relief;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing Debtors
to (A) Maintain Existing Insurance Policies and Pay All Insurance Obligations
Thereunder and (B) Renew, Revise, Extend, Supplement, Change, or Enter into New
Insurance Policies and (II) Directing Financial Institutions to Honor All
Related Payment Requests;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing Use of
Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured
Parties, and (III) Modifying the Automatic Stay;

 

  •  

Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
the Payment of the Prepetition Claims of Certain Lien Claimants and
Section 503(B)(9) Claims and (II) Confirming Administrative Expense Priority of
Outstanding Orders;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders Authorizing (I) the
Debtors to Pay Certain Prepetition Taxes and Related Obligations, and
(II) Authorizing Financial Institutions to Receive, Process, Honor, and Pay All
Checks Presented for Payment and to Honor all Funds Transfer Requests Related to
Such Obligations;

 

21



--------------------------------------------------------------------------------

  •  

Debtors’ Emergency Motion for Interim and Final Orders (I) Authorizing, but not
Directing, the Debtors to Pay Prepetition Workforce Obligations;
(II) Authorizing, but not Directing, the Debtors to Continue Certain Workforce
Benefit Programs; and (III) Authorizing, but not Directing, Applicable Banks and
Financial Institutions to Honor Prepetition Checks for Payment of the
Prepetition Workforce Obligations;

 

  •  

Debtors’ Emergency Motion to (I) Approve Adequate Assurance of Payment to
Utility Companies, (II) Establish Procedures to Resolve Objections by Utility
Companies, and (III) Prohibit Utility Companies from Altering, Refusing, or
Discontinuing Service;

 

  •  

Debtors’ Emergency Motion for Interim and Final Orders Authorizing (I) Payment
of Joint Interest Billings, Interest Owner Payments, and GTP Costs and
Adjustments and (II) Financial Institutions to Receive, Process, Honor, and Pay
All Checks Presented for Payment and to Honor All Funds Transfer Requests
Related to Such Obligations; and

 

  •  

Debtors’ Emergency Motion for Entry of Interim and Final Orders Establishing
Certain Notice and Hearing Procedures for Transfers of, and Declarations of
Worthlessness with Respect to Certain Equity Interests of PetroQuest Energy,
Inc. Nunc Pro Tunc to the Petition Date.

 

  B.

Other Administrative Motions and Retention Applications

The Debtors intend to File several other motions that are common to chapter 11
proceedings of similar size and complexity as the Chapter 11 Cases. The Debtors
will File applications (the “Retention Applications”) to retain the following
professionals to assist them in the Chapter 11 Cases, including:

 

  •  

Porter Hedges LLP;

 

  •  

Seaport Global;

 

  •  

FTI Consulting, Inc.;

 

  •  

Ernst & Young, LLP;

 

  •  

Epiq Corporate Restructuring, LLC; and

 

  •  

LSH Partners Securities, LLC.

 

22



--------------------------------------------------------------------------------

  C.

Claims Bar Date

The Debtors may File a motion to establish procedures for Filing Proofs of Claim
and to set a Claims Bar Date, which is intended to streamline the claims process
and eliminate the need for certain creditors to File Proofs of Claim.

 

  D.

Assumption and Rejection of Executory Contracts and Unexpired Leases

Prior to the Petition Date and in the ordinary course of business, the Debtors
entered into hundreds of Executory Contracts and Unexpired Leases. The Debtors,
with the assistance of their advisors, have reviewed and will continue to review
the Executory Contracts and Unexpired Leases to identify contracts and leases to
either assume or reject pursuant to sections 365 or 1123 of the Bankruptcy Code.

The Debtors intend to include information in the Plan Supplement regarding the
assumption or rejection of their Executory Contracts and Unexpired Leases to be
carried out as of the Effective Date, but may also elect to File additional
discrete motions seeking to assume or reject various of the Debtors’ Executory
Contracts and Unexpired Leases before such time.

 

  E.

Litigation Matters

The Debtors’ material litigation is summarized in Exhibit F annexed hereto.

 

V.

SUMMARY OF THE PLAN

This section of the Disclosure Statement summarizes the Plan, a copy of which is
annexed hereto as Exhibit A. This summary is qualified in its entirety by
reference to the Plan.

 

  A.

Administrative Claims, Professional Fee Claims, and Priority Claims

 

  1.

Administrative Claims

Except with respect to Administrative Claims that are Professional Fee Claims,
and except to the extent that an Administrative Claim has already been paid
during the Chapter 11 Cases or a Holder of an Allowed Administrative Claim and
the applicable Debtor(s) agree to less favorable treatment, each Holder of an
Allowed Administrative Claim shall be paid in full in Cash on the latest of:
(a) on or as soon as reasonably practicable after the Effective Date if such
Administrative Claim is Allowed as of the Effective Date; (b) on or as soon as
reasonably practicable after the date such Administrative Claim is Allowed, if
not Allowed as of the Effective Date; and (c) the date such Allowed
Administrative Claim becomes due and payable, or as soon thereafter as is
reasonably practicable; provided that Allowed Administrative Claims that arise
in the ordinary course of the Debtors’ businesses shall be paid in the ordinary
course of business in accordance with the terms and subject to the conditions of
any agreements governing, instruments evidencing, or other documents relating to
such transactions.

Except as otherwise provided in Article II.A of the Plan and except with respect
to Administrative Claims that are Professional Fee Claims, requests for payment
of Administrative Claims arising between the Petition Date and the Effective
Date must be Filed and served on the

 

23



--------------------------------------------------------------------------------

Reorganized Debtors pursuant to the procedures specified in the Confirmation
Order and the notice of entry of the Confirmation Order no later than the
Administrative Claims Bar Date. Holders of Administrative Claims that are
required to, but do not, File and serve a request for payment of such
Administrative Claims by such dates shall be forever barred, estopped, and
enjoined from asserting such Administrative Claims against the Debtors or their
property and such Administrative Claims shall be deemed discharged as of the
Effective Date. Objections to such requests, if any, must be Filed and served on
the Reorganized Debtors and the requesting party no later than 60 days after the
Effective Date or such other date fixed by the Court. Notwithstanding the
foregoing, no request for payment of an Administrative Claim need be Filed with
respect to an Administrative Claim previously Allowed.

For the avoidance of doubt, Claims for fees and expenses of advisors to the
Debtors and the Creditors’ Committee shall constitute Professional Fee Claims.

 

  2.

Professional Compensation

 

  (a)

Final Fee Applications

All final requests for payment of Professional Fee Claims, including the
Professional Fee Claims incurred during the period from the Petition Date
through the Effective Date, must be Filed and served on the Reorganized Debtors
no later than 45 days after the Effective Date. All such final requests will be
subject to approval by the Court after notice and a hearing in accordance with
the procedures established by the Bankruptcy Code and prior orders of the Court
in the Chapter 11 Cases, including the Interim Compensation Order, and once
approved by the Court, will be promptly paid from the Professional Fee Escrow
Account in the full Allowed amount of each such Professional Fee Claim. If the
Professional Fee Escrow Account is insufficient to fund the full Allowed amounts
of Professional Fee Claims, remaining unpaid Allowed Professional Fee Claims
will be promptly paid by the Reorganized Debtors without any further action or
order of the Court.

 

  (b)

Professional Fee Escrow Account

On the Effective Date, the Reorganized Debtors shall establish and fund the
Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve
Amount. The Professional Fee Escrow Account shall not be subject to any Lien and
shall be maintained in trust solely for the benefit of the Professionals. The
funds in the Professional Fee Escrow Account shall not be considered property of
the Estates or of the Reorganized Debtors. When all Allowed amounts owing to
Professionals have been paid in full, any remaining amount in the Professional
Fee Escrow Account shall promptly be turned over to the Reorganized Debtors
without any further action or order of the Court.

 

  (c)

Professional Fee Reserve Amount

Professionals shall reasonably estimate their unpaid Professional Fee Claims
before and as of the Effective Date, and shall deliver such estimate to the
Debtors no later than five (5) Business Days before the Effective Date,
provided, however, that such estimate shall not be deemed to limit the amount of
the fees and expenses that are the subject of the Professional’s final request
for payment of Professional Fee Claims. If a Professional does not provide an
estimate, the Debtors or Reorganized Debtors may estimate the unpaid and
unbilled fees and expenses of such Professional.

 

24



--------------------------------------------------------------------------------

  (d)

Post-Effective Date Fees and Expenses

Except as otherwise specifically provided in the Plan, from and after the
Effective Date, the Debtors or Reorganized Debtors shall, in the ordinary course
of business and without any further notice or application to or action, order,
or approval of the Court, pay in Cash the reasonable, actual, and documented
legal, professional, or other fees and expenses related to implementation of the
Plan and Consummation incurred on or after the Effective Date by the
Professionals. Upon the Effective Date, any requirement that Professionals
comply with sections 327 through 331, 363, and 1103 of the Bankruptcy Code in
seeking retention or compensation for services rendered after such date shall
terminate, and the Debtors or Reorganized Debtors may employ and pay any
Professional for fees and expenses incurred after the Effective Date in the
ordinary course of business without any further notice to or action, order, or
approval of the Court.

 

  3.

Priority Tax Claims

Except to the extent that a Holder of an Allowed Priority Tax Claim agrees to a
less favorable treatment, in full and final satisfaction, settlement, release,
and discharge of and in exchange for each Allowed Priority Tax Claim, each
Holder of such Allowed Priority Tax Claim shall be treated in accordance with
the terms set forth in section 1129(a)(9)(C) of the Bankruptcy Code. In the
event an Allowed Priority Tax Claim is also a Secured Tax Claim, such Claim
shall, to the extent it is Allowed, be treated as an Other Secured Claim if such
Claim is not otherwise paid in full.

 

  4.

Statutory Fees

All fees payable pursuant to 28 U.S.C. § 1930(a) shall be paid by the Debtors or
Reorganized Debtors, as applicable, for each quarter (including any fraction
thereof) until the Chapter 11 Cases are converted, dismissed or closed,
whichever occurs first. The Reorganized Debtors shall continue to File
quarterly-post confirmation operating reports in accordance with the U.S.
Trustee’s Region 7 Guidelines for Debtors-in-Possession.

 

  B.

Classification of Claims and Interests

 

  1.

Summary of Classification

Claims and Interests, except for Administrative Claims, Professional Fee Claims,
Cure Claims, and Priority Tax Claims, are classified in the Classes set forth in
Article III of the Plan. A Claim or Interest is classified in a particular
Class only to the extent that the Claim or Interest qualifies within the
description of that Class and is classified in other Classes to the extent that
any portion of the Claim or Interest qualifies within the description of such
other Classes. A Claim or Interest also is classified in a particular Class for
the purpose of receiving distributions pursuant to the Plan only to the extent
that such Claim is an Allowed Claim in that Class and has not been paid,
released, or otherwise satisfied prior to the Effective Date. The Plan
constitutes a separate chapter 11 plan of reorganization for each Debtor and the
classifications set forth in

 

25



--------------------------------------------------------------------------------

Classes 1 through 11 shall be deemed to apply to each Debtor. For all purposes
under the Plan, each Class will contain sub-Classes for each of the Debtors
(i.e., there will be 11 Classes for each Debtor); provided that any Class that
is vacant as to a particular Debtor will be treated in accordance with Article
III.E of the Plan.

Class Identification

The classification of Claims and Interests against each Debtor (as applicable)
pursuant to the Plan is as follows:

 

Class

  

Claim or Interest

  

Status

  

Entitled to Vote

1    Other Priority Claims    Unimpaired    No (Deemed to Accept) 2    Other
Secured Claims    Unimpaired    No (Deemed to Accept) 3    Secured Tax Claims   
Unimpaired    No (Deemed to Accept) 4    First Lien Claims    Unimpaired    No
(Deemed to Accept) 5    Prepetition Second Lien Notes Claims    Impaired    Yes
6    Prepetition Second Lien PIK Notes Claims    Impaired    Yes 7    General
Unsecured Claims    Impaired    Yes 8    Section 510(b) Claims    Impaired    No
(Deemed to Reject) 9    Intercompany Claims    Unimpaired/Impaired    No (Deemed
to Either Accept or Reject) 10    Intercompany Interests    Unimpaired/Impaired
   No (Deemed to Either Accept or Reject) 11    PetroQuest Interests    Impaired
   No (Deemed to Reject)

 

  C.

Treatment of Claims and Interests

 

  1.

Class 1: Other Priority Claims

 

  (a)

Classification: Class 1 consists of Other Priority Claims.

 

  (b)

Treatment: In full and final satisfaction, compromise, settlement, release, and
discharge of and in exchange for each Allowed Other Priority Claim, each Holder
thereof shall receive (i) payment in full, in Cash, of the unpaid portion of its
Allowed Other Priority Claim or (ii) such other treatment as may otherwise be
agreed to by such Holder, the Debtors, and the Requisite Creditors.

 

  (c)

Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Other Priority
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Priority Claims
will not be entitled to vote to accept or reject the Plan.

 

26



--------------------------------------------------------------------------------

  2.

Class 2: Other Secured Claims

 

  (a)

Classification: Class 2 consists of Other Secured Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Other Secured Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Other Secured Claim, (iii) the
return or abandonment of the collateral securing such Allowed Other Secured
Claim to such Holder, or (iv) such other treatment as may otherwise be agreed to
by such Holder, the Debtors, and the Requisite Creditors.

 

  (c)

Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other Secured
Claim will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, the Holders of Other Secured Claims
will not be entitled to vote to accept or reject the Plan.

 

  3.

Class 3: Secured Tax Claims

 

  (a)

Classification: Class 3 consists of Secured Tax Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed Secured Tax Claim
agrees to a less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of and in exchange for its
Allowed Secured Tax Claim, each such Holder shall receive, at the Debtors’
election, either (i) Cash equal to the full Allowed amount of its Claim,
(ii) Reinstatement of such Holder’s Allowed Secured Tax Claim, (iii) the return
or abandonment of the collateral securing such Allowed Secured Tax Claim to such
Holder, or (iv) such other treatment as may otherwise be agreed to by such
Holder, the Debtors, and the Requisite Creditors.

 

  (c)

Voting: Class 3 is Unimpaired under the Plan. Each Holder of a Secured Claim Tax
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of Secured Tax Claims will
not be entitled to vote to accept or reject the Plan.

 

27



--------------------------------------------------------------------------------

  4.

Class 4: First Lien Claims

 

  (a)

Classification: Class 4 consists of the First Lien Claims.

 

  (b)

Allowance: The First Lien Claims shall be Allowed in the aggregate principal
amount of $50,000,000, plus any accrued and unpaid interest and expenses.

 

  (c)

Treatment: On or before the Effective Date, each Holder of a First Lien Claim
will receive Cash equal to the amount of its Allowed Claim from funds available
pursuant to the Exit Facility.

 

  (d)

Voting: Class 4 is Unimpaired under the Plan. Each Holder of a First Lien Claim
will be conclusively deemed to have accepted the Plan pursuant to section
1126(f) of the Bankruptcy Code. Therefore, Holders of First Lien Claims will not
be entitled to vote to accept or reject the Plan.

 

  5.

Class 5: Prepetition Second Lien Notes Claims

 

  (a)

Classification: Class 5 consists of all Prepetition Second Lien Notes Claims.

 

  (b)

Allowance: The Prepetition Second Lien Notes Claims shall be Allowed in the
aggregate amount of $9,427,000 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

  (c)

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien Notes Claim agrees to less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien Notes Claim, each such Holder shall
receive (i) its Pro Rata share of 100% of the New Equity under the Plan, subject
to (x) dilution by the awards related to New Equity issued under the Management
Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata share of
$80 million in New Second Lien PIK Notes; such Pro Rata share of the New Equity
and New Second Lien PIK Notes calculated by including the $275,045,768 (plus any
accrued and unpaid interest thereon payable through the Petition Date) of
Prepetition Second Lien PIK Notes Claims as Claims that will share Pro Rata in
100% of New Equity, subject to (x) dilution by the awards related to New Equity
issued under the Management Incentive Plan and (y) the Put Option Premium, and
$80 million in New Second Lien PIK Notes.

 

  (d)

Voting: Class 5 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien Notes Claim will be entitled to vote to accept or reject
the Plan.

 

28



--------------------------------------------------------------------------------

  6.

Class 6: Prepetition Second Lien PIK Notes Claims

 

  (a)

Classification: Class 6 consists of all Prepetition Second Lien PIK Notes
Claims.

 

  (b)

Allowance: The Prepetition Second Lien PIK Notes Claims shall be Allowed in the
aggregate amount of $275,045,768 plus any accrued and unpaid interest thereon
payable through the Petition Date.

 

  (c)

Treatment: Except to the extent that a Holder of an Allowed Prepetition Second
Lien PIK Notes Claim agrees to a less favorable treatment, in full and final
satisfaction, compromise, settlement, release, and discharge of and in exchange
for its Allowed Prepetition Second Lien PIK Notes Claim, each such Holder shall
receive (i) its Pro Rata share of 100% of the New Equity under the Plan, subject
to (x) dilution by the awards related to New Equity issued under the Management
Incentive Plan and (y) the Put Option Premium, and (ii) its Pro Rata share of
$80 million in New Second Lien PIK Notes; such Pro Rata share of the New Equity
and New Second Lien PIK Notes calculated by including the $9,427,000 (plus any
accrued and unpaid interest thereon payable through the Petition Date) of
Prepetition Second Lien Notes Claims as Claims that will share Pro Rata in 100%
of New Equity, subject to (x) dilution by the awards related to New Equity
issued under the Management Incentive Plan and (y) the Put Option Premium, and
$80 million in New Second Lien PIK Notes.

 

  (d)

Voting: Class 6 is Impaired under the Plan. Each Holder of an Allowed
Prepetition Second Lien Notes Claim will be entitled to vote to accept or reject
the Plan.

 

  7.

Class 7: General Unsecured Claims

 

  (a)

Classification: Class 7 consists of all General Unsecured Claims.

 

  (b)

Treatment: Except to the extent that a Holder of an Allowed General Unsecured
Claim agrees a to less favorable treatment, in full and final satisfaction,
compromise, settlement, release, and discharge of each Allowed General Unsecured
Claim and of and in exchange for each Allowed General Unsecured Claim, each such
Holder shall receive its Pro Rata share of the General Unsecured Claims
Distribution on the Effective Date; provided, however, that to the extent that
Class 7 votes to accept the Plan, the Holders of Second Lien Notes Claims shall
not receive any distribution on account of their Allowed Second Lien Deficiency
Claims.

 

29



--------------------------------------------------------------------------------

  (c)

Voting: Class 7 is Impaired under the Plan. Each Holder of a General Unsecured
Claim will be entitled to vote to accept or reject the Plan.

 

  8.

Class 8: Section 510(b) Claims

 

  (a)

Classification: Class 8 consists of all Section 510(b) Claims.

 

  (b)

Treatment: Section 510(b) Claims, if any, shall be discharged, canceled,
released, and extinguished as of the Effective Date, and shall be of no further
force or effect, and Holders of Section 510(b) Claims shall not receive any
distribution on account of such Section 510(b) Claims.

 

  (c)

Voting: Class 8 is Impaired under the Plan. Each Holder of a Section 510(b)
Claim will be conclusively deemed to have rejected the Plan pursuant to section
1126(g) of the Bankruptcy Code. Therefore, the Holders of Section 510(b) Claims
will not be entitled to vote to accept or reject the Plan.

 

  9.

Class 9: Intercompany Claims

 

  (a)

Classification: Class 9 consists of all Intercompany Claims.

 

  (b)

Treatment: Intercompany Claims shall be Reinstated as of the Effective Date or,
at the Reorganized Debtors’ option, shall be cancelled. No distribution shall be
made on account of any Intercompany Claims other than in the ordinary course of
business of the Reorganized Debtors, as applicable. For the avoidance of doubt,
Intercompany Claims that are Reinstated as of the Effective Date, if any, shall
be subordinate in all respects to the Exit Facility and the New Second Lien PIK
Notes.

 

  (c)

Voting: Intercompany Claims are either Unimpaired, in which case the Holders of
such Intercompany Claims will be conclusively deemed to have accepted the Plan
pursuant to section 1126(f) of the Bankruptcy Code, or Impaired and not
receiving any distribution under the Plan, in which case the Holders of such
Intercompany Claims will be conclusively deemed to have rejected the Plan
pursuant to section 1126(g) of the Bankruptcy Code. Therefore, the Holders of
Intercompany Claims will not be entitled to vote to accept or reject the Plan.

 

30



--------------------------------------------------------------------------------

  10.

Class 10: Intercompany Interests

 

  (a)

Classification: Class 10 consists of all Intercompany Interests.

 

  (b)

Treatment: Intercompany Interests shall be Reinstated as of the Effective Date
or, at the Reorganized Debtors’ option, shall be cancelled. No distribution
shall be made on account of any Intercompany Interests.

No distributions on account of Intercompany Interests are being made to the
Holders of such Intercompany Interests. Instead, to the extent Intercompany
Interests are Reinstated under the Plan, such Reinstatement is solely for the
purposes of administrative convenience, for the ultimate benefit of the Holders
of the New Equity, and in exchange for the Debtors’ and Reorganized Debtors’
agreement under the Plan to make certain distributions to the Holders of Allowed
Claims. For the avoidance of doubt, to the extent Reinstated pursuant to the
Plan, on and after the Effective Date, all Intercompany Interests shall continue
to be owned by the Reorganized Debtor that corresponds to the Debtor that owned
such Intercompany Interests prior to the Effective Date.

 

  (c)

Voting: Intercompany Interests are either Unimpaired, in which case the Holders
of such Intercompany Interests will be conclusively deemed to have accepted the
Plan pursuant to section 1126(f) of the Bankruptcy Code, or Impaired, in which
case the Holders of such Intercompany Interests will be conclusively deemed to
have rejected the Plan pursuant to section 1126(g) of the Bankruptcy Code.
Therefore, the Holders of Intercompany Interests will not be entitled to vote to
accept or reject the Plan.

 

  11.

Class 11: PetroQuest Interests

 

  (a)

Classification: Class 11 consists of all PetroQuest Interests.

 

  (b)

Treatment: On the Effective Date, or as soon thereafter as reasonably
practicable, all PetroQuest Interests will be extinguished and the Holders of
PetroQuest Interests shall not receive or retain any distribution, property, or
other value on account of their PetroQuest Interests.

 

  (c)

Voting: Class 11 is Impaired under the Plan. Each Holder of a PetroQuest
Interest will be conclusively deemed to have rejected the Plan pursuant to
section 1126(g) of the Bankruptcy Code. Therefore, the Holders of PetroQuest
Interests will not be entitled to vote to accept or reject the Plan.

 

31



--------------------------------------------------------------------------------

  12.

Special Provision Governing Unimpaired Claims

Nothing under the Plan shall affect the Debtors’ or the Reorganized Debtors’
rights in respect of any Unimpaired Claims, including all rights in respect of
legal and equitable defenses to or setoffs or recoupment against any such
Unimpaired Claims.

 

  13.

Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy Code

The Debtors reserve the right to seek Confirmation of the Plan pursuant to
section 1129(b) of the Bankruptcy Code with respect to any rejecting Class of
Claims or Interests, and the Filing of the Plan shall constitute a motion for
such relief.

 

  14.

Elimination of Vacant Classes

Any Class of Claims that does not contain an Allowed Claim or a Claim
temporarily Allowed by the Court as of the date of the Confirmation Hearing
shall be deemed eliminated from the Plan for purposes of voting to accept or
reject the Plan and for purposes of determining acceptance or rejection of the
Plan by such Class pursuant to section 1129(a)(8) of the Bankruptcy Code.

 

  15.

Voting Classes; Deemed Acceptance by Non-Voting Classes

If a Class contains Claims eligible to vote and no Holder of Claims eligible to
vote in such Class votes to accept or reject the Plan, the Plan shall be deemed
accepted by such Class.

 

  16.

Subordinated Claims

Except as may be the result of the settlement described in Article VIII.A of the
Plan, the allowance, classification, and treatment of all Claims and Interests
and the respective distributions and treatments under the Plan take into account
and conform to the relative priority and rights of the Claims and Interests in
each Class in connection with any contractual, legal, and equitable
subordination rights relating thereto, whether arising under general principles
of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors or Reorganized
Debtors reserve the right to re-classify any Claim or Interest in accordance
with any contractual, legal, or equitable subordination relating thereto.

 

  D.

Means for Implementation of the Plan

 

  1.

Restructuring Transactions

On the Effective Date, or as soon as reasonably practicable thereafter, the
Reorganized Debtors, with the consent of the Requisite Creditors, shall
undertake the Restructuring Transactions, including: (1) the execution and
delivery of any appropriate agreements or other documents of merger,
consolidation, restructuring, conversion, disposition, transfer, dissolution, or
liquidation containing terms that are consistent with the terms of the Plan, and
that satisfy the requirements of applicable law and any other terms to which the
applicable Entities may agree;

 

32



--------------------------------------------------------------------------------

(2) the execution and delivery of appropriate instruments of transfer,
assignment, assumption, or delegation of any asset, property, right, liability,
debt, or obligation on terms consistent with the terms of the Plan and having
other terms for which the applicable Entities agree; (3) the filing of
appropriate certificates or articles of incorporation, reincorporation, merger,
consolidation, conversion, or dissolution pursuant to applicable state law;
(4) all transactions necessary to provide for the purchase of some or
substantially all of the assets of or Interests in any of the Debtors, which
transactions shall be structured in the most tax efficient manner, including in
whole or in part as a taxable transaction for United States federal income tax
purposes, as determined by the Debtors and the Requisite Creditors; (5) the
execution and delivery of the Exit Facility Documents; (6) the execution and
delivery of Definitive Documentation not otherwise included in the foregoing, if
any; and (7) all other actions that the Debtors, the Reorganized Debtors, or the
Requisite Creditors determine to be necessary or appropriate, including making
filings or recordings that may be required by applicable law.

 

  2.

Sources of Consideration for Plan Distributions

The Reorganized Debtors shall fund distributions under the Plan as follows:

 

  (a)

Issuance and Distribution of New Equity

The New Equity, including options, or other equity awards, if any, reserved
under the Management Incentive Plan, shall be authorized on the Effective Date
without the need for any further corporate action and without any further action
by the Debtors, the Reorganized Debtors, or Holders of Claims or Interests.

All of the shares of New Equity issued pursuant to the Plan shall be duly
authorized, validly issued, fully paid, and non-assessable. Each distribution
and issuance of the New Equity under the Plan shall be governed by the terms and
conditions set forth in the Plan applicable to such distribution or issuance and
by the terms and conditions of the instruments evidencing or relating to such
distribution or issuance, which terms and conditions shall bind each Entity
receiving such distribution or issuance.

 

  (b)

New Second Lien PIK Notes

On the Effective Date, New Parent will issue the New Second Lien PIK Notes in
accordance with the terms of the New Second Lien PIK Notes Documents. The
Confirmation Order shall constitute approval of the New Second Lien PIK Notes
(including the transactions contemplated thereby, and all actions to be taken,
undertakings to be made, and obligations to be incurred and fees paid by the
Reorganized Debtors in connection therewith, including the payment of all fees
and expenses provided for therein), and authorization for the Reorganized
Debtors to enter into and perform under the New Second Lien PIK Notes Documents
and such other documents as may be required or appropriate.

The New Second Lien PIK Notes Documents shall constitute legal, valid, binding,
and authorized obligations of the Reorganized Debtors, enforceable in accordance
with their terms. The financial accommodations pursuant to the New Second Lien
PIK Notes are being issued, and shall be deemed to have been issued, in good
faith, for legitimate business purposes, are reasonable, shall not be subject to
avoidance, recharacterization, or subordination (including

 

33



--------------------------------------------------------------------------------

equitable subordination) for any purposes whatsoever, and shall not constitute
preferential transfers, fraudulent transfers, obligations, or conveyances, or
other voidable transfers or obligations under the Bankruptcy Code or any other
applicable non-bankruptcy law. On the Effective Date, all of the Liens and
security interests to be granted in accordance with the New Second Lien PIK
Notes Documents (a) shall be legal, binding, and enforceable Liens on, and
security interests in, the collateral granted thereunder in accordance with the
terms of the New Second Lien PIK Notes Documents, (b) shall be deemed
automatically perfected on the Effective Date, subject only to such Liens and
security interests as may be permitted under the New Second Lien PIK Notes
Documents, and (c) shall not be subject to avoidance, recharacterization, or
subordination (including equitable subordination) for any purposes whatsoever
and shall not constitute preferential transfers, fraudulent transfers,
obligations, or conveyances, or other voidable transfers or obligations under
the Bankruptcy Code or any applicable non-bankruptcy law. The Reorganized
Debtors and the Persons and Entities granted such Liens and security interests
are authorized to make all filings and recordings and to obtain all governmental
approvals and consents necessary to establish and perfect such Liens and
security interests under the provisions of the applicable state, provincial,
federal, or other law (whether domestic or foreign) that would be applicable in
the absence of the Plan and the Confirmation Order (it being understood that
perfection shall occur automatically by virtue of the entry of the Confirmation
Order, and any such filings, recordings, approvals, and consents shall not be
required), and will thereafter cooperate to make all other filings and
recordings that otherwise would be necessary under applicable law to give notice
of such Liens and security interests to third parties.

 

  (c)

Exit Facility

On the Effective Date, the Combined Consenting Second Lien Noteholders shall
provide the Exit Facility in accordance with the terms of the Exit Facility
Documents, which terms and conditions shall be acceptable to the Debtors and the
Requisite Creditors. The Reorganized Debtors shall use the proceeds of the Exit
Facility to pay the outstanding amount of the First Lien Claims and for any
other purpose permitted by the Exit Facility Documents. The Exit Facility shall
include the following material terms:

 

  1)

The Combined Prepetition Second Lien Noteholders will be offered the opportunity
to become a lender under the Exit Facility on a Pro Rata basis, based on each
Holder’s respective holdings of Second Lien Notes Claims, through a syndication
process.

 

  2)

The Commitment Parties will enter into the Exit Facility Commitment Letter
pursuant to which the Commitment Parties shall agree to backstop any portion of
the principal amount of the Exit Facility for which the other Combined
Prepetition Second Lien Noteholders have not exercised their ability to become a
lender under the Exit Facility in accordance with the terms of the Plan and the
applicable syndication procedures.

 

  3)

In consideration for their commitments under the Exit Facility Commitment
Letter, the Commitment Parties shall receive the Put Option Premium.

 

34



--------------------------------------------------------------------------------

  4)

Terms of the Exit Facility to include:

 

  i.

Borrower: New Parent

 

  ii.

Guarantors: Each subsidiary of New Parent

 

  iii.

Principal Amount: $50 million

 

  iv.

Term: 5 years

 

  v.

Interest Rate: LIBOR + 750 bps (subject to a 1.00% floor)

 

  vi.

Security: Secured by a first lien security interest in the equity of each
subsidiary of New Parent on the same collateral that secures the Prepetition
Term Loan Agreement

 

  3.

Distributions to Holders of General Unsecured Claims

The GUC Administrator shall make distributions to Holders of Allowed General
Unsecured Claims to be funded from Cash from the General Unsecured Claims
Distribution in accordance with the GUC Administrator Agreement.

 

  4.

Corporate Existence

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
each Debtor shall continue to exist on and after the Effective Date as a
separate corporation, limited liability company, partnership, or other form of
entity, as the case may be, with all the powers of a corporation, limited
liability company, partnership, or other form of entity, as the case may be,
pursuant to the New Organizational Documents and the applicable law in the
jurisdiction in which each applicable Debtor is incorporated or formed and
pursuant to the respective certificate of incorporation and bylaws (or other
analogous formation, constituent, or governance documents) in effect before the
Effective Date, except to the extent such certificate of incorporation or bylaws
(or other analogous formation, constituent, or governance documents) is amended
by the Plan or otherwise, and to the extent any such document is amended, such
document is deemed to be amended pursuant to the Plan and requires no further
action or approval (other than any requisite filings required under applicable
state or federal law).

 

  5.

Vesting of Assets in the Reorganized Debtors

Except as otherwise provided in the Plan, the Plan Supplement, or any agreement,
instrument, or other document incorporated in the Plan or the Plan Supplement,
on the Effective Date, all property in each Estate, including all Causes of
Action, and any property acquired by any of the Debtors shall vest in each
applicable Reorganized Debtor, free and clear of all Liens, Claims, charges, or
other encumbrances. On and after the Effective Date, except as otherwise
provided in the Plan, each Reorganized Debtor may operate its business and may
use, acquire, or dispose of property, and compromise or settle any Claims,
Interests, or Causes of Action without supervision or approval by the Court and
free of any restrictions of the Bankruptcy Code or Bankruptcy Rules.

 

35



--------------------------------------------------------------------------------

To the extent that any Holder of a Secured Claim that has been satisfied or
discharged in full pursuant to the Plan, or any agent for such Holder, has filed
or recorded publicly any Liens and/or security interests to secure such Holder’s
Secured Claim, as soon as practicable on or after the Effective Date, such
Holder (or the agent for such Holder) shall take any and all steps requested by
the Debtors, the Reorganized Debtors or any administrative agent or indenture
trustee under the Exit Facility Documents or the New Second Lien PIK Notes
Documents that are necessary to cancel and/or extinguish such Liens and/or
security interests.

After the Effective Date, the Reorganized Debtors may present Court order(s) or
assignment(s) suitable for filing in the records of every county or governmental
agency where the property vested in accordance with the foregoing paragraph is
or was located, which provide that such property is conveyed to and vested in
the Reorganized Debtors. The Court order(s) or assignment(s) may designate all
Liens, Claims, encumbrances, or other interests which appear of record and/or
from which the property is being transferred, assigned and/or vested free and
clear of. The Plan shall be conclusively deemed to be adequate notice that such
Lien, Claim, encumbrance, or other interest is being extinguished and no notice,
other than by this Plan, shall be given prior to the presentation of such Court
order(s) or assignment(s). Any Person having a Lien, Claim, encumbrance, or
other interest against any of the property vested in accordance with the
foregoing paragraph shall be conclusively deemed to have consented to the
transfer, assignment, and vesting of such property to or in the Reorganized
Debtors free and clear of all Liens, Claims, charges, or other encumbrances by
failing to object to confirmation of this Plan, except as otherwise provided in
this Plan.

 

  6.

Cancellation of Existing Securities

Except for the purpose of evidencing a right to distribution under the Plan and
except as otherwise provided in the Plan, on the Effective Date: (i) the
obligations of the Debtors under the Prepetition Agreements, and each
certificate, share, note, bond, indenture, purchase right, option, warrant, or
other instrument or document, directly or indirectly, evidencing or creating any
indebtedness or obligation of, or ownership interest in, the Debtors or giving
rise to any Claim or Interest shall be cancelled or extinguished and the Debtors
and the Reorganized Debtors shall not have any continuing obligations
thereunder; and (ii) the obligations of the Debtors pursuant, relating, or
pertaining to any agreements, indentures, certificates of designation, bylaws,
or certificate or articles of incorporation or similar documents governing the
shares, certificates, notes, bonds, purchase rights, options, warrants, or other
instruments or documents evidencing or creating any indebtedness or obligation
of the Debtors shall be released and discharged.

On and after the Effective Date, all duties and responsibilities of the
Prepetition Term Loan Agent under the Prepetition Term Loan Agreement, and the
Indenture Trustee under the Prepetition Second Lien Indenture and the
Prepetition Second Lien PIK Indenture, shall be fully discharged unless
otherwise specifically set forth in or provided for under the Plan, the Plan
Supplement, or the Confirmation Order Notwithstanding the foregoing, each of the
Indentures shall continue in effect solely for the purposes of, as applicable,
(a) allowing Holders of Allowed Prepetition Second Lien Notes Claims and Allowed
Prepetition Second Lien PIK Notes Claims

 

36



--------------------------------------------------------------------------------

to receive distributions under the Plan and (b) allowing and preserving the
rights of the Indenture Trustees to (i) make distributions in satisfaction of
Allowed Prepetition Second Lien Notes Claims and Allowed Prepetition Second Lien
PIK Notes Claims, (ii) maintain and exercise their respective Charging Liens
under the terms of the Indentures or any related or ancillary document,
instrument, agreement, or principle of law against Holders of Allowed
Prepetition Second Lien Notes Claims and Allowed Prepetition Second Lien PIK
Notes Claims, as applicable, and distributions thereto, (iii) seek compensation
and reimbursement for any reasonable and documented fees and expenses incurred
in making such distributions, (iv) maintain and enforce any right to
indemnification, expense reimbursement, contribution, or subrogation or any
other claim or entitlement that the Indenture Trustees may have under the
applicable Indentures, (v) exercise their rights and obligations relating to the
interests of their Holders pursuant to the applicable Indentures, and
(vi) appear in these Chapter 11 Cases. For the avoidance of doubt, all
indemnification obligations and expense reimbursement obligations of the Debtors
arising under the Indentures in favor of the Indenture Trustees, and each of
their respective directors, officers, employees, agents, affiliates, controlling
persons, and legal and financial advisors shall survive, remain in full force
and effect, and be enforceable against the Debtors or their Estates on and after
the Effective Date and shall be enforceable through the exercise of the
applicable Charging Lien against the Holders of Allowed Prepetition Second Lien
Notes Claims and Allowed Prepetition Second Lien PIK Notes Claims, as
applicable, and distributions thereto.

If the record Holder of any Prepetition Second Lien Notes, Prepetition Second
Lien PIK Notes, or PetroQuest Interests is DTC or its nominee or another
securities depository or custodian thereof, and such Note or Interest is
represented by a global security held by or on behalf of DTC or such other
securities depository or custodian, then each beneficial owner of such Note or
Interest shall be deemed to have surrendered its Note or Interest upon surrender
of such global security by DTC or such other securities depository or custodian
thereof.

 

  7.

Corporate Action

Upon the Effective Date, all actions (whether to occur before, on, or after the
Effective Date) contemplated by the Plan shall be deemed authorized and approved
by the Court in all respects without any further corporate or equityholder
action, including, as applicable: (1) issuance of the New Second Lien PIK Notes;
(2) execution and delivery of the New Second Lien PIK Notes Documents; (3) the
adoption and/or filing of the New Organizational Documents and the Registration
Rights Agreement; (4) the authorization, issuance, and distribution of the New
Equity; (5) appointment of the directors and officers for New Parent and the
other Reorganized Debtors; (6) the Management Incentive Plan on the terms and
conditions set forth in the MIP Term Sheet; (7) implementation of the
Restructuring Transactions; and (8) all other actions contemplated by the Plan.
Upon the Effective Date, all matters provided for in the Plan involving the
corporate structure of New Parent and the other Reorganized Debtors, and any
corporate action required by the Debtors, New Parent, or the other Reorganized
Debtors in connection with the Plan (including any items listed in the first
sentence of this paragraph) shall be deemed to have occurred and shall be in
effect, without any requirement of further action by the security holders,
directors, or officers of the Debtors, New Parent or the other Reorganized
Debtors, as applicable. On or (as applicable) before the Effective Date, the
appropriate officers of the Debtors, New Parent, or the other Reorganized
Debtors shall be authorized and directed to

 

37



--------------------------------------------------------------------------------

issue, execute, and deliver the agreements, documents, securities, and
instruments contemplated by the Plan (or necessary or desirable to effectuate
the transactions contemplated by the Plan) in the name of and on behalf of New
Parent and the other Reorganized Debtors, including the Exit Facility Documents,
the New Second Lien PIK Notes Documents, the New Organizational Documents, and
any and all other agreements, documents, securities, and instruments relating to
the foregoing, to the extent not previously authorized by the Court. The
authorizations and approvals contemplated by Article IV.G of the Plan shall be
effective notwithstanding any requirements under non-bankruptcy law or contract,
including for any vote of shareholders or equityholders.

 

  8.

New Organizational Documents

To the extent required under the Plan or applicable non-bankruptcy law, New
Parent and the other Reorganized Debtors will, on or as soon as practicable
after the Effective Date, file their respective New Organizational Documents
with the applicable Secretaries of State and/or other applicable authorities in
their respective states, provinces, or countries of incorporation in accordance
with the corporate laws of the respective states, provinces, or countries of
incorporation. Pursuant to and only to the extent required by section 1123(a)(6)
of the Bankruptcy Code, the New Organizational Documents of the Reorganized
Debtors will prohibit the issuance of non-voting equity securities and will
comply with all other applicable provisions of section 1123(a)(6) of the
Bankruptcy Code regarding the distribution of power among, and dividends to be
paid to, different classes of voting securities. From and after the Effective
Date, New Parent and the other Reorganized Debtors, as applicable, may amend and
restate their respective New Organizational Documents and other constituent
documents, as permitted by the laws of their respective states, provinces, or
countries of incorporation and their respective New Organizational Documents.

On the Effective Date, the New Organizational Documents, substantially in the
forms set forth in the Plan Supplement, shall be deemed to be valid, binding,
and enforceable in accordance with their terms and provisions.

 

  9.

Directors and Officers of the Reorganized Debtors

As of the Effective Date, the term of the current members of the board of
directors, members or managers of each of the Debtors shall expire
automatically, and the New Boards and the officers of each of the Reorganized
Debtors shall be appointed in accordance with the Plan, the New Organizational
Documents, and other constituent documents of each Reorganized Debtor. The
initial New Parent Board shall consist of five (5) members, consisting of
Charles T. Goodson as the President and Chief Executive Officer of New Parent
and four (4) additional Persons selected by the Requisite Creditors.

Pursuant to section 1129(a)(5) of the Bankruptcy Code, the Debtors will, to the
extent known, disclose in advance of the Confirmation Hearing the identity and
affiliations of any Person proposed to serve on the initial New Boards, as well
as those Persons that will serve as an officer of New Parent or any of the
Reorganized Debtors. To the extent any such director, member, manager or officer
is an Insider, the nature of any compensation to be paid to such director,
member, manager or officer will also be disclosed. Each such director, member,
manager and officer shall serve from and after the Effective Date pursuant to
the terms of the New Organizational Documents and other constituent documents of
New Parent and each of the other Reorganized Debtors.

 

38



--------------------------------------------------------------------------------

  10.

Effectuating Documents; Further Transactions

On and after the Effective Date, New Parent and each of the other Reorganized
Debtors, the Reorganized Debtors’ officers, and the members of the New Boards
are authorized to and may issue, execute, deliver, file, or record such
contracts, Securities, instruments, releases, and other agreements or documents
and take such actions as may be necessary or appropriate to effectuate,
implement, and further evidence the terms and conditions of the Plan and the
Securities issued pursuant to the Plan, including the New Equity and the New
Second Lien PIK Notes, in the name of and on behalf of New Parent or the other
Reorganized Debtors, without the need for any approvals, authorization, or
consents except those expressly required pursuant to the Plan.

 

  11.

Exemption from Certain Taxes and Fees

Pursuant to, and to the fullest extent permitted by, section 1146(a) of the
Bankruptcy Code, any issuance, transfer, or exchange of a Security (including,
without limitation, of the New Equity and the New Second Lien PIK Notes) or
transfer of property, in each case, pursuant to, in contemplation of, or in
connection with, the Plan shall not be subject to any document recording tax,
stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act,
real estate transfer tax, sale or use tax, mortgage recording tax, or other
similar tax or governmental assessment, and upon entry of the Confirmation
Order, the appropriate state or local governmental officials or agents shall
forgo the collection of any such tax or governmental assessment and accept for
filing and recordation any instruments of transfer or other relevant documents
without the payment of any such tax, recordation fee, or governmental
assessment.

 

  12.

Preservation of Causes of Action

In accordance with section 1123(b) of the Bankruptcy Code, but subject in all
respects to Article VIII of the Plan, the Reorganized Debtors shall retain and
may enforce all rights to commence and pursue, as appropriate, any and all
Causes of Action, whether arising before or after the Petition Date, including
any actions specifically enumerated in the Plan Supplement, and such rights to
commence, prosecute, or settle such Causes of Action shall be preserved
notwithstanding the occurrence of the Effective Date. The Reorganized Debtors
may pursue such Causes of Action, as appropriate, in accordance with the best
interests of the Reorganized Debtors. A schedule of the Causes of Action known
by the Debtors to be retained by the Reorganized Debtors will be included as
part of the Plan Supplement. No Entity may rely on the absence of a specific
reference in the Plan, the Plan Supplement, or the Disclosure Statement to any
Causes of Action against it as any indication that the Debtors or the
Reorganized Debtors will not pursue any and all available Causes of Action
against it. The Debtors or the Reorganized Debtors, as applicable, expressly
reserve all rights to prosecute any and all Causes of Action against any Entity,
except as otherwise expressly provided in the Plan. Unless any Causes of Action
against an Entity are expressly waived, relinquished, exculpated, released,
compromised, or settled in the Plan or a Court order, including, without

 

39



--------------------------------------------------------------------------------

limitation, pursuant to Article VIII of the Plan, the Debtors or Reorganized
Debtors, as applicable, expressly reserve all Causes of Action for later
adjudication, and, therefore, no preclusion doctrine, including the doctrines of
res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel
(judicial, equitable, or otherwise), or laches, shall apply to such Causes of
Action upon, after, or as a consequence of the Confirmation or Consummation. For
the avoidance of doubt, in no instance will any Cause of Action preserved
pursuant to Article IV.L of the Plan include any claim or Cause of Action with
respect to, or against, a Released Party.

In accordance with section 1123(b)(3) of the Bankruptcy Code, except as
otherwise provided herein, any Causes of Action that a Debtor may hold against
any Entity shall vest in the applicable Reorganized Debtor. The applicable
Reorganized Debtors, through their authorized agents or representatives, shall
retain and may exclusively enforce any and all such Causes of Action. The
Reorganized Debtors shall have the exclusive right, authority, and discretion to
determine and to initiate, file, prosecute, enforce, abandon, settle,
compromise, release, withdraw, or litigate to judgment any such Causes of
Action, and to decline to do any of the foregoing without the consent or
approval of any third party or further notice to or action, order, or approval
of the Court.

 

  13.

Director and Officer Liability Insurance

Notwithstanding anything in the Plan to the contrary, effective as of the
Effective Date, the Reorganized Debtors shall be deemed to have assumed all D&O
Liability Insurance Policies pursuant to section 365(a) of the Bankruptcy Code.
Entry of the Confirmation Order will constitute the Court’s approval of the
Reorganized Debtors’ assumption of such D&O Liability Insurance Policies to the
extent they are Executory Contracts. Notwithstanding anything to the contrary
contained in the Plan, Confirmation of the Plan shall not discharge, impair, or
otherwise modify any indemnity obligations assumed by the foregoing assumption
of the D&O Liability Insurance Policies, and each such indemnity obligation will
be deemed and treated as an Executory Contract that has been assumed by the
Reorganized Debtors under the Plan as to which no Proof of Claim need be Filed,
and shall survive the Effective Date.

 

  14.

Management Incentive Plan

The Management Incentive Plan will be a comprehensive equity-based award plan as
part of the go-forward compensation for the Reorganized Debtors’ management in
accordance with the MIP Term Sheet. The Confirmation Order shall authorize and
require the New Parent Board to adopt and enter into the Management Incentive
Plan, on the terms and conditions set forth in the MIP Term Sheet.

 

  15.

Employee and Retiree Benefits

Except as otherwise provided in the Plan or the Plan Supplement, all written
employment, severance, retirement, and other similar employee-related agreements
or arrangements in place as of the Effective Date with the Debtors, including
any key employee incentive plans and/or key employee retention plans that may be
approved by the Court in the Chapter 11 Cases and any items approved as part of
the Confirmation Order, retirement income plans and welfare benefit plans, or
discretionary bonus plans or variable incentive plans

 

40



--------------------------------------------------------------------------------

regarding payment of a percentage of annual salary based on performance goals
and financial targets for certain employees, shall be assumed by the Reorganized
Debtors and shall remain in place after the Effective Date, as may be amended by
agreement between the beneficiaries of such agreements, plans, or arrangements,
on the one hand, and the Debtors, with the consent of the Requisite Creditors,
on the other hand, or, after the Effective Date, by agreement with the
Reorganized Debtors, and the Reorganized Debtors will continue to honor such
agreements, arrangements, programs, and plans; provided that the foregoing shall
not apply to any equity-based compensation, agreement, or arrangement existing
as of the Petition Date. Nothing in the Plan shall limit, diminish, or otherwise
alter the Reorganized Debtors’ defenses, claims, Causes of Action, or other
rights with respect to any such contracts, agreements, policies, programs, and
plans.

 

  16.

Payment of Fees and Expenses of the Consenting Creditors

On the Effective Date, to the extent not otherwise paid pursuant to an order of
this Court, the Reorganized Debtors shall establish and fund the Consenting
Creditors Fee Escrow Account with Cash equal to the Consenting Creditors Fee
Reserve Amount. The Consenting Creditors Fee Escrow Account shall be maintained
in trust solely for the benefit of the applicable Consenting Creditors
Professionals. The funds in the Consenting Creditors Fee Escrow Account shall
not be considered property of the Estates or of the Reorganized Debtors and
shall not be subject to any Liens.

After the Effective Date, the Consenting Creditors Fees will be subject to a
review by the Reorganized Debtors for a period of seven (7) Business Days
following submission of each invoice (including reasonable documentation of such
fees and expenses), which may be redacted to preserve privilege and/or
confidentiality. To the extent the Reorganized Debtors deliver to the applicable
Consenting Creditor a written notice of objection within the seven (7) Business
Day review period, and the applicable Consenting Creditor and the Reorganized
Debtors are unable to resolve such objection on a consensual basis within seven
(7) Business Days after such objection has been submitted, the Reorganized
Debtors may File with the Court a motion or other pleading setting forth the
specific objections to the disputed invoice, and the Court shall adjudicate the
matter. The Reorganized Debtors will promptly pay any undisputed Consenting
Creditors Fees on the later of the Effective Date or one (1) Business Day
following the expiration of the seven (7) Business Day review period. When all
such amounts owing to Consenting Creditors have been paid in full, any remaining
amount in the Consenting Creditors Fee Escrow Account shall promptly be turned
over to the Reorganized Debtors without any further action or order of the
Court.

Consenting Creditors Professionals shall reasonably estimate their unpaid
Consenting Creditors Fees before and as of the Effective Date, and shall deliver
such estimate to the Debtors no later than five (5) Business Days before the
Effective Date. If any of the Consenting Creditors Professionals does not
provide an estimate, the Debtors or Reorganized Debtors may estimate the unpaid
and unbilled fees and expenses of such Consenting Creditors Professional.

 

41



--------------------------------------------------------------------------------

  17.

Preservation of the Charging Lien of the Indenture Trustee

Each Indenture Trustee shall be entitled to assert its Charging Lien arising
under and in accordance with the applicable Indenture and any ancillary
document, instrument, or agreement to obtain payment of its respective fees and
expenses and the fees and expenses of its professionals. Reasonable fees and
expenses incurred by the Indenture Trustee after the Effective Date in its
capacity as Disbursing Agent and for matters related to distributions to the
Combined Prepetition Second Lien Noteholders shall be paid by the Reorganized
Debtors and any dispute between the Reorganized Debtors and the Indenture
Trustee regarding the reasonableness of such fees and expenses may be submitted
to the Court for resolution.

 

  18.

Preservation of Royalty and Working Interests

Notwithstanding any other provision in the Plan, on and after the Effective Date
all Royalty and Working Interests shall be fully preserved and remain in full
force and effect in accordance with the terms of the relevant granting
instruments or other governing documents applicable to such Royalty and Working
Interests, which granting instruments and governing documents shall remain in
full force and effect, and no Royalty and Working Interests or any liabilities
and obligations arising therefrom, including payment obligations, whether
arising before or after the Petition Date, shall be compromised or discharged by
the Plan.

 

  19.

GUC Administrator

The GUC Administrator shall have the power to administer the General Unsecured
Claims Distribution and make or authorize distributions to Holders of General
Unsecured Claims. Without limiting the generality of the foregoing, the GUC
Administrator shall: (a) hold and administer the Cash that comprises the General
Unsecured Claims Distribution; (b) have authority to pay from the General
Unsecured Claims Distribution all out of pocket expenses incurred in connection
with the discharge of its duties under the Plan; (c) have the power and
authority to retain such attorneys, advisors, other professionals and employees
as may be appropriate to perform the duties required of the GUC Administrator in
the Plan and in the GUC Administrator Agreement; (d) make distributions to
Holders of General Unsecured Claims as provided in the Plan and in the GUC
Administrator Agreement; and (e) provide periodic reports and updates to the
Reorganized Debtors regarding the status of the administration of the General
Unsecured Claims as may be reasonably required. The Reorganized Debtors shall
cooperate in a commercially reasonable manner and in good faith with the GUC
Administrator to assure that the GUC Administrator has reasonable access to the
Reorganized Debtors’ books and records in possession of the Reorganized Debtors
in connection with its duty to object to and resolve General Unsecured Claims.

Prior to the Effective Date, an amount of Cash from the General Unsecured Claims
Distribution determined by the Debtors and the Creditors’ Committee in
consultation with the Requisite Creditors sufficient to perform the functions of
the GUC Administrator in connection with its responsibilities, including fees
for its counsel, shall be placed into a segregated account. Any excess amount
remaining in the account in connection with the closing of the Chapter 11 Cases
will be treated as distributable Cash to Holders of General Unsecured Claims.

 

42



--------------------------------------------------------------------------------

  E.

Treatment of Executory Contracts and Unexpired Leases

 

  1.

Assumption and Rejection of Executory Contracts and Unexpired Leases

On the Effective Date, except as otherwise provided herein, all Executory
Contracts or Unexpired Leases will be deemed assumed and assigned to the
Reorganized Debtors or their designated assignee in accordance with the
provisions and requirements of sections 365 and 1123 of the Bankruptcy Code,
regardless of whether such Executory Contract or Unexpired Lease is set forth on
the Schedule of Assumed Executory Contracts and Unexpired Leases, other than:
(1) those that are identified on the Schedule of Rejected Executory Contracts
and Unexpired Leases; (2) those that have been previously rejected by a Final
Order; (3) those that are the subject of a motion to reject Executory Contracts
or Unexpired Leases that is pending on the Effective Date; or (4) those that are
subject to a motion to reject an Executory Contract or Unexpired Lease pursuant
to which the requested effective date of such rejection is after the Effective
Date.

Entry of the Confirmation Order shall constitute the Court’s order approving the
assumptions, assumptions and assignments, or rejections, as applicable, of
Executory Contracts or Unexpired Leases as set forth in the Plan or in the
Schedule of Rejected Executory Contracts and Unexpired Leases and the Schedule
of Assumed Executory Contracts and Unexpired Leases, pursuant to sections 365(a)
and 1123 of the Bankruptcy Code. Unless otherwise indicated, assumptions,
assumptions and assignments, or rejections of Executory Contracts and Unexpired
Leases pursuant to the Plan are effective as of the Effective Date. Each
Executory Contract or Unexpired Lease assumed pursuant to the Plan but not
assigned to a third party before the Effective Date shall re-vest in and be
fully enforceable by the applicable Reorganized Debtor in accordance with its
terms, except as such terms may have been modified by the provisions of the Plan
or any order of the Court. Any motions to assume Executory Contracts or
Unexpired Leases pending on the Effective Date shall be subject to approval by
the Court on or after the Effective Date. Notwithstanding anything to the
contrary in the Plan, the Debtors, with the consent of the Requisite Creditors
reserve the right to alter, amend, modify, or supplement the Schedule of
Rejected Executory Contracts and Unexpired Leases at any time prior to the
Effective Date on no less than three (3) days’ notice to the applicable
non-Debtor counterparties.

 

  2.

Claims Based on Rejection of Executory Contracts or Unexpired Leases

Counterparties to Executory Contracts or Unexpired Leases listed on the Schedule
of Rejected Executory Contracts and Unexpired Leases shall be promptly served
with a notice of rejection of Executory Contracts and Unexpired Leases. Proofs
of Claim with respect to Claims arising from the rejection of Executory
Contracts or Unexpired Leases, if any, must be Filed with the Court within the
earliest to occur of (1) thirty (30) days after the date of entry of an order of
the Court (including the Confirmation Order) approving such rejection or
(2) thirty (30) days after notice of any rejection that occurs after the
Effective Date. Any Claims arising from the rejection of an Executory Contract
or Unexpired Lease that are not Filed within such time will be automatically
Disallowed, forever barred from assertion, and shall not be enforceable against,
as applicable, the Debtors, the Reorganized Debtors, the Estates, or property of
the foregoing parties, without the need for any objection by the Debtors or the

 

43



--------------------------------------------------------------------------------

Reorganized Debtors or further notice to, or action, order, or approval of the
Court or any other Entity, and any Claim arising out of the rejection of the
Executory Contract or Unexpired Lease shall be deemed fully satisfied, released,
and discharged, notwithstanding anything in the Schedules or any Proof of Claim
to the contrary. Claims arising from the rejection of the Executory Contracts or
Unexpired Leases shall be classified as General Unsecured Claims and shall be
treated in accordance with Article III.B.7 of the Plan.

 

  3.

Cure of Defaults for Assumed Executory Contracts and Unexpired Leases

At least fourteen (14) days before the Confirmation Hearing, the Debtors shall
distribute, or cause to be distributed, Cure Notices of proposed assumption or
assumption and assignment and proposed amounts of Cure Claims to the applicable
counterparties and the Requisite Creditors. Any objection by a counterparty to
an Executory Contract or Unexpired Lease to the proposed assumption or
assumption and assignment or related Cure Claim must be Filed, served and
actually received by the Debtors and the Requisite Creditors at least seven
(7) days before the Confirmation Hearing. In the event that any Executory
Contract or Unexpired Lease is removed from the Schedule of Rejected Executory
Contracts and Unexpired Leases after such time as the Cure Notices referred to
above have been distributed, a separate Cure Notice of proposed assumption or
assumption and assignment and the proposed amount of the Cure Claim with respect
to such Executory Contract or Unexpired Lease will be sent promptly to the
counterparty thereof and a hearing will be set to consider whether such
Executory Contract or Unexpired Lease can be assumed or assumed and assigned.

Any counterparty to an Executory Contract or Unexpired Lease that fails to
object timely to the proposed assumption or assumption and assignment or the
proposed Cure Claim will be deemed to have assented to such assumption or
assumption and assignment and the Cure Claim. Payment in Cash, on the Effective
Date or as soon as reasonably practicable thereafter, to such counterparty of
the amount set forth on the applicable Cure Notice shall, as a matter of law,
satisfy any and all monetary defaults under the applicable Executory Contract or
Unexpired Lease. In the event of a dispute regarding (1) the amount of any
payments to cure such a default, (2) the ability of the Reorganized Debtors or
any assignee, to provide “adequate assurance of future performance” (within the
meaning of section 365 of the Bankruptcy Code) under the Executory Contract or
Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption
or assumption and assignment, such dispute shall be resolved by a Final Order of
the Court.

In any case, if the Court determines that the Allowed Cure Claim with respect to
any Executory Contract or Unexpired Lease is greater than the amount set forth
in the applicable Cure Notice, the Debtors or the Reorganized Debtors, as
applicable, with the consent of the Requisite Creditors will have the right to
add such Executory Contract or Unexpired Lease to the Schedule of Rejected
Executory Contracts and Unexpired Leases, in which case such Executory Contract
or Unexpired Lease will be deemed rejected as of the Effective Date. After such
Executory Contract or Unexpired Lease is added to the Schedule of Rejected
Executory Contracts and Unexpired Leases, the applicable counterparty shall be
served with a notice of rejection of its Executory Contract or Unexpired Lease.

 

44



--------------------------------------------------------------------------------

Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan or
otherwise shall result in the full release and satisfaction of any Claims or
defaults, whether monetary or nonmonetary, including defaults of provisions
restricting the change in control or ownership interest composition or other
bankruptcy-related defaults, arising under any assumed Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such
Executory Contract or Unexpired Lease. Any Proofs of Claim Filed with respect to
an Executory Contract or Unexpired Lease that has been assumed shall be deemed
Disallowed and expunged, without further notice to or action, order, or approval
of the Court.

 

  4.

Insurance Policies

Without limiting Article IV.M, all of the Debtors’ insurance policies and any
agreements, documents, or instruments relating thereto, are treated as and
deemed to be Executory Contracts under the Plan. On the Effective Date, the
Debtors shall be deemed to have assumed all insurance policies and any
agreements, documents, and instruments related thereto.

 

  5.

Modifications, Amendments, Supplements, Restatements, or Other Agreements

Unless otherwise provided in the Plan, each Executory Contract or Unexpired
Lease that is assumed or assumed and assigned shall include all modifications,
amendments, supplements, restatements, or other agreements that in any manner
affect such Executory Contract or Unexpired Lease, and Executory Contracts and
Unexpired Leases related thereto, if any, including easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and
any other interests, unless any of the foregoing agreements has been previously
rejected or repudiated or is rejected or repudiated under the Plan.

Modifications, amendments, supplements, and restatements to prepetition
Executory Contracts and Unexpired Leases that have been executed by the Debtors
during the Chapter 11 Cases, shall not be deemed to alter the prepetition nature
of the Executory Contract or Unexpired Lease, or the validity, priority, or
amount of any Claims that may arise in connection therewith.

 

  6.

Reservation of Rights

Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease
on the Schedule of Rejected Executory Contracts and Unexpired Leases, nor
anything contained in the Plan, shall constitute an admission by the Debtors
that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Reorganized Debtor has any liability thereunder. If there is a
dispute regarding whether a contract or lease is or was executory or unexpired
at the time of assumption or rejection, the Debtors, or, after the Effective
Date, the Reorganized Debtors, in each case with the consent of the Requisite
Creditors, shall have thirty (30) days following entry of a Final Order
resolving such dispute to alter the treatment of such contract or lease.

 

45



--------------------------------------------------------------------------------

  7.

Nonoccurrence of Effective Date

In the event that the Effective Date does not occur, the Court shall retain
jurisdiction with respect to any request to extend the deadline for assuming or
rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.

 

  8.

Contracts and Leases Entered into After the Petition Date

Contracts and leases entered into after the Petition Date by any Debtor will be
performed by the applicable Debtor or Reorganized Debtor liable thereunder in
the ordinary course of its business. Accordingly, such contracts and leases that
have not been rejected as of the date of Confirmation will survive and remain
unaffected by entry of the Confirmation Order.

 

  F.

Provisions Governing Distributions

 

  1.

Timing and Calculation of Amounts to Be Distributed

Unless otherwise provided in the Plan, on the Effective Date or as soon as
reasonably practicable thereafter (or, if a Claim is not an Allowed Claim on the
Effective Date, on the date that such Claim becomes Allowed or as soon as
reasonably practicable thereafter), each Holder of an Allowed Claim (or such
Holder’s affiliate), including any portion of a Claim that is an Allowed Claim
notwithstanding that other portions of such Claim are a Disputed Claim, shall
receive the full amount of the distributions that the Plan provides for Allowed
Claims in each applicable Class. In the event that any payment or act under the
Plan is required to be made or performed on a date that is not a Business Day,
then the making of such payment or the performance of such act may be completed
on the next succeeding Business Day, but shall be deemed to have been completed
as of the required date. If and to the extent that there are Disputed Claims,
distributions on account of any such Disputed Claims shall be made pursuant to
the provisions set forth in Article VII of the Plan. Except as otherwise
provided in the Plan, Holders of Claims shall not be entitled to interest,
dividends, or accruals on the distributions provided for in the Plan, regardless
of whether such distributions are delivered on or at any time after the
Effective Date.

 

  2.

Delivery of Distributions and Undeliverable or Unclaimed Distributions

 

  (a)

Delivery of Distributions

 

  1)

Distribution Record Date

As of the close of business on the Distribution Record Date, (i) the various
transfer registers for each of the Classes of Claims and Interests maintained by
the Debtors, or their respective agents, and (ii) the transfer books and records
of the respective Notes as maintained by the Indenture Trustee, its respective
agents, or DTC, shall be deemed closed, and there shall be no further changes in
the record Holders of any of the Claims and Interests. The Debtors, the
Reorganized Debtors, the Disbursing Agent, the GUC Administrator, and the
Indenture Trustee, as applicable, shall have no obligation to recognize any
transfer of the Claims or Interests occurring on or after the Distribution
Record Date. For the avoidance of doubt, the Distribution Record Date shall not
apply to any distributions made through DTC and shall be made through the
facilities of the DTC in accordance with the customary practices of DTC for a
mandatory distribution.

 

46



--------------------------------------------------------------------------------

  2)

Delivery of Distributions in General

Except as otherwise provided herein, distributions to Holders of Allowed Claims
shall be made to the Holders of record as of the Distribution Record Date by the
Reorganized Debtors or the Disbursing Agent for all Claims other than General
Unsecured Claims, and by the GUC Administrator for General Unsecured Claims, as
follows: (1) to the signatory at the address set forth on the last Proof of
Claim Filed by such Holder or other representative identified therein (or at the
last known addresses of such Holder if the Debtors have been notified in writing
of a change of address); (2) at the address set forth in any written notice of
address changes delivered to the Reorganized Debtors after the Effective Date;
(3) at the address reflected in the Schedules if no Proof of Claim has been
Filed and the Reorganized Debtors have not received a written notice of a change
of address; or (4) to any counsel that has appeared in the Chapter 11 Cases on
the Holder’s behalf. Subject to Article VI of the Plan, distributions under the
Plan on account of Allowed Claims shall not be subject to levy, garnishment,
attachment, or like legal process, so that each Holder of an Allowed Claim shall
have and receive the benefit of the distributions in the manner set forth in the
Plan. The Debtors, the Reorganized Debtors, and the Indenture Trustee shall not
incur any liability whatsoever on account of any distributions under the Plan
except for gross negligence or willful misconduct.

 

  3)

Delivery of Distributions to Prepetition Term Loan Lenders

Any and all distributions to Holders of First Lien Claims as of the Distribution
Record Date shall be governed by the Prepetition Term Loan Agreement. The
Prepetition Term Loan Agent shall cooperate with the Debtors and the Reorganized
Debtors (including the Disbursing Agent) to enable the Debtors or the
Reorganized Debtors (through the Disbursing Agent) to make such distributions,
including providing, within three (3) Business Days following the Distribution
Record Date, the Debtors or the Reorganized Debtors (including the Disbursing
Agent) with a list of all Holders of First Lien Claims as of the Distribution
Record Date, including the address at which each such Holder is authorized to
receive its distribution under the Plan and the amount of First Lien Claims held
by each such Holder.

 

  4)

Delivery of Distributions to Combined Prepetition Second Lien Noteholders

Any and all distributions to the Holders of the Second Lien Notes Claims as of
the Distribution Record Date shall be governed by the Prepetition Second Lien
Indenture or the Prepetition Second Lien PIK Indenture, as applicable. Each
Indenture Trustee shall cooperate with the Debtors and Reorganized Debtors to
enable the Debtors or Reorganized Debtors (through the Indenture Trustee) to
make such distributions, including providing, within three (3) Business Days
following the Distribution Record Date, the Debtors or Reorganized Debtors with
a list of all Holders of Second Lien Notes Claims as of the Distribution Record
Date and the amount of the Second Lien Notes Claims held by each such Holder.
Distributions to the Holders of the Second Lien Notes Claims shall be deemed to
have been made when reflected in the Reorganized Debtors’ stock register
according to the information provided by the Indenture Trustee.

 

47



--------------------------------------------------------------------------------

All distributions on account of Allowed Second Lien Notes Claims (a) shall be
governed by the Prepetition Second Lien Indenture or the Prepetition Second Lien
PIK Indenture, as applicable, and (b) will be made to (or in coordination with)
the Prepetition Second Lien Trustee and the Prepetition Second Lien PIK Trustee,
respectively, which will serve as the Reorganized Debtors’ Disbursing Agent for
purposes of making distributions under the Plan to Holders of the Second Lien
Notes Claims. The Prepetition Second Lien Trustee and the Prepetition Second
Lien PIK Trustee may transfer or direct the transfer of such distributions
directly through the facilities of DTC (with the accompanying surrender of the
Second Lien Notes Claims) and will be entitled to recognize and deal for all
purposes under the Plan with DTC, on or as soon as practicable after the
Effective Date, consistent with the customary practices of DTC. To the extent
that any distributions are not eligible for distribution through DTC, the
Prepetition Second Lien Trustee or the Prepetition Second Lien PIK Trustee,
respectively, or the applicable paying agent, as applicable, shall have no
duties or responsibilities relating to any form of distribution that is not DTC
eligible; provided that all such distributions shall be subject in all respects
to the right of the Prepetition Second Lien Trustee or the Prepetition Second
Lien PIK Trustee to assert its applicable Charging Liens arising under and in
accordance with the applicable Indenture and any ancillary document, instrument,
or agreement, against such distributions with respect to any unpaid fees and
expenses (including professionals’ fees) or other amounts payable to the
Prepetition Second Lien Trustee or the Prepetition Second Lien PIK Trustee, or
any applicable paying agent, as applicable, under the applicable Indenture and
any related or ancillary document, instrument, agreement or principle of law as
applicable. All distributions made to Holders of Allowed Second Lien Notes
Claims are expected to be eligible to be distributed through the facilities of
DTC.

 

  (b)

Minimum Distributions

No fractional shares of New Equity or fractions of New Second Lien PIK Notes
shall be distributed, and no Cash shall be distributed in lieu of such
fractional shares of New Equity or fractions of New Second Lien PIK Notes. When
any distribution pursuant to the Plan on account of an Allowed Claim would
otherwise result in a fractional share of New Equity or a fraction of New Second
Lien PIK Notes, the actual issuance shall reflect a rounding as follows:
(a) fractions of one-half or greater shall be rounded to the next higher whole
number; and (b) fractions of less than one-half shall be rounded to the next
lower whole number with no further payment therefor. The total number of
authorized shares of New Equity and New Second Lien PIK Notes to be distributed
pursuant to the Plan shall be adjusted as necessary to account for the foregoing
rounding.

Holders of Allowed Claims entitled to distributions of $50.00 or less shall not
receive distributions, and each Claim to which this limitation applies shall be
discharged pursuant to Article VIII of the Plan and its Holder shall be forever
barred pursuant to Article VIII of the Plan from asserting that Claim against
the Reorganized Debtors or their property.

 

48



--------------------------------------------------------------------------------

  (c)

Undeliverable Distributions and Unclaimed Property

In the event that any distribution to any Holder is returned as undeliverable,
no distribution to such Holder shall be made unless and until the Debtors or the
Reorganized Debtors (including the Disbursing Agent), as applicable, or the GUC
Administrator solely with respect to General Unsecured Claims, shall have
determined the then-current address of such Holder, at which time such
distribution shall be made to such Holder without interest; provided that such
distributions shall be deemed unclaimed property under section 347(b) of the
Bankruptcy Code at the expiration of one year from the Effective Date. After
such date, all unclaimed property or interests in property shall be property of
the Reorganized Debtors or distributed to Holders of General Unsecured Claims if
part of the General Unsecured Claims Distribution without need for a further
order by the Court (notwithstanding any applicable federal, provincial, or state
escheat, abandoned, or unclaimed property laws to the contrary), and the Claim
of any Holder to such property or Interest in property shall be discharged and
forever barred.

 

  3.

Securities Registration Exemption

Notwithstanding any provision of the Registration Rights Agreement, all shares
of New Equity and New Second Lien PIK Notes issued under the Plan will be issued
to the fullest extent permitted by section 1145 of the Bankruptcy Code without
registration under the Securities Act and any other applicable securities laws.
These Securities may be resold without registration under the Securities Act or
other federal securities laws pursuant to the exemption provided by section
4(a)(1) of the Securities Act, subject to certain exceptions if the Holder is an
“underwriter” with respect to such Securities, as such term is defined in
section 1145(b) of the Bankruptcy Code. In addition, Securities that are exempt
pursuant to section 1145 of the Bankruptcy Code generally may be resold without
registration under state securities laws pursuant to various exemptions provided
by the respective laws of the several states. The New Equity underlying the
Management Incentive Plan will be issued pursuant to an available exemption from
registration under the Securities Act and other applicable law. On the Effective
Date, PetroQuest shall have deregistered under Section 12 of the Exchange Act
and New Parent will be subject to the reporting requirements under Section 15(d)
of the Exchange Act.

Should the Reorganized Debtors elect, on or after the Effective Date, to reflect
all or any portion of the ownership of the New Equity or New Second Lien PIK
Notes to be held through the facilities of DTC, none of the Debtors, the
Reorganized Debtors, nor any other Person shall be required to provide any
further evidence other than the Plan and Confirmation Order with respect to the
treatment of the New Equity or New Second Lien PIK Notes under applicable
securities laws, and the Plan or Confirmation Order shall be deemed to be legal
and binding obligations of the Reorganized Debtors in all respects.

The DTC shall be required to accept and conclusively rely upon the Plan and
Confirmation Order in lieu of a legal opinion regarding whether the New Equity
or New Second Lien PIK Notes are exempt from registration and/or eligible for
DTC book-entry delivery, settlement, and depositary services.

 

49



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the Plan, no Entity (including, for
the avoidance of doubt, DTC) may require a legal opinion regarding the validity
of any transaction contemplated by the Plan, including, for the avoidance of
doubt, whether the New Equity and New Second Lien PIK Notes are exempt from
registration and/or eligible for DTC book-entry delivery, settlement, and
depositary services.

 

  4.

Compliance with Tax Requirements

In connection with the Plan, to the extent applicable, the Debtors or the
Reorganized Debtors, as applicable, shall comply with all tax withholding and
reporting requirements imposed on them by any Governmental Unit, and all
distributions pursuant to the Plan shall be subject to such withholding and
reporting requirements. Notwithstanding any provision in the Plan to the
contrary, the Debtors or the Reorganized Debtors, as applicable, shall be
authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the
distribution to be made under the Plan to generate sufficient funds to pay
applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any
other mechanisms they believe are reasonable and appropriate. The Debtors or the
Reorganized Debtors, as applicable, reserve the right to allocate all
distributions made under the Plan in compliance with applicable wage
garnishments, alimony, child support, and other spousal awards, liens, and
encumbrances.

 

  5.

Allocations

Each Holder of an Allowed Claim shall have the option to apply such Holder’s Pro
Rata share of consideration distributed under the Plan (cash or value) to
satisfy outstanding principal of or accrued interest on such Holder’s Allowed
Claim, as such allocation is determined by such Holder in its sole discretion.

 

  6.

No Postpetition Interest on Claims

Unless otherwise specifically provided for in an order of the Court, the Plan,
or the Confirmation Order, or required by applicable bankruptcy law,
postpetition interest shall not accrue or be paid on any Claims or Interests and
no Holder of a Claim or Interest shall be entitled to interest accruing on or
after the Petition Date on any such Claim.

 

  7.

Setoffs and Recoupment

The Debtors or the Reorganized Debtors, as applicable, may, but shall not be
required to, set off against, or recoup from, any Claim against a Debtor of any
nature whatsoever that the applicable Debtor may have against the claimant, but
neither the failure to do so nor the allowance of any Claim against a Debtor
hereunder shall constitute a waiver or release by the applicable Debtor of any
such Claim it may have against the Holder of such Allowed Claim.

 

50



--------------------------------------------------------------------------------

  8.

Claims Paid or Payable by Third Parties

 

  (a)

Claims Paid by Third Parties

The Debtors or the Reorganized Debtors, as applicable, with respect to Claims
other than General Unsecured Claims, and the GUC Administrator with respect to
General Unsecured Claims, shall reduce in full an Allowed Claim, and such Claim
shall be Disallowed without a Claim objection having to be Filed and without any
further notice to or action, order, or approval of the Court, to the extent that
the Holder of such Claim receives payment in full on account of such Claim from
a party that is not a Debtor or Reorganized Debtor. Subject to the last sentence
of this paragraph, to the extent a Holder of a Claim receives a distribution on
account of such Claim and thereafter receives payment from a party that is not a
Debtor, a Reorganized Debtor, or the GUC Administrator on account of such Claim,
such Holder shall, within fourteen (14) days of receipt thereof, repay or return
the distribution to the Reorganized Debtors or the GUC Administrator, as
applicable, to the extent the Holder’s total recovery on account of such Claim
from the third party and under the Plan exceeds the amount of such Claim as of
the Petition Date. The failure of such Holder to timely repay or return such
distribution shall result in the Holder owing the Reorganized Debtors or the GUC
Administrator, as applicable, annualized interest at the Federal Judgment Rate
on such amount owed for each Business Day after the fourteen (14) day grace
period specified above until the amount is repaid.

 

  (b)

Claims Payable by Insurers

Holders of Claims that are covered by the Debtors’ insurance policies shall seek
payment of such Claims from applicable insurance policies, provided that the
Debtors, the Reorganized Debtors, and the GUC Administrator, as applicable,
shall have no obligation to pay any amounts in respect of prepetition
deductibles or self-insured retention amounts. No distributions under the Plan
shall be made on account of an Allowed Claim that is payable pursuant to one of
the Debtors’ insurance policies until the Holder of such Allowed Claim has
exhausted all remedies with respect to such insurance policy. To the extent that
one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction),
then immediately upon such insurers’ agreement, the applicable portion of such
Claim may be expunged without an objection having to be Filed and without any
further notice to or action, order, or approval of the Court.

 

  (c)

Applicability of Insurance Policies

Except as otherwise provided in the Plan, distributions to Holders of Allowed
Claims shall be in accordance with the provisions of any applicable insurance
policy. Nothing contained in the Plan shall constitute or be deemed a waiver of
any Cause of Action that the Debtors or any Entity may hold against any other
Entity, including insurers under any policies of insurance, nor shall anything
contained herein constitute or be deemed a waiver by such insurers of any
defenses, including coverage defenses, held by such insurers.

 

51



--------------------------------------------------------------------------------

  G.

Procedures for Resolving Contingent, Unliquidated, and Disputed Claims

 

  1.

Allowance of Claims

On or after the Effective Date, the Reorganized Debtors and the GUC
Administrator (solely with respect to General Unsecured Claims) shall have any
and all rights and defenses the Debtors had with respect to any Claim
immediately prior to the Effective Date. Except as expressly provided in the
Plan or in any order entered in the Chapter 11 Cases before the Effective Date
(including the Confirmation Order), no Claim shall become an Allowed Claim
unless and until such Claim is deemed Allowed under the Plan or the Bankruptcy
Code, or the Court has entered a Final Order, including the Confirmation Order
(when it becomes a Final Order), in the Chapter 11 Cases allowing such Claim.

 

  2.

Claims and Interests Administration Responsibilities

 

  (a)

Reorganized Debtors

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the Reorganized Debtors, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
Claims (other than General Unsecured Claims); (2) to settle or compromise any
Disputed Claim (other than General Unsecured Claims) without any further notice
to or action, order, or approval by the Court; and (3) to administer and adjust
the Claims Register (except with respect to General Unsecured Claims) to reflect
any such settlements or compromises without any further notice to or action,
order, or approval by the Court.

 

  (b)

GUC Administrator

Except as otherwise specifically provided in the Plan and notwithstanding any
requirements that may be imposed pursuant to Bankruptcy Rule 9019, after the
Effective Date, the GUC Administrator, by order of the Court, shall have the
sole authority: (1) to File, withdraw, or litigate to judgment objections to
General Unsecured Claims; (2) to settle or compromise any Disputed Claim that is
a General Unsecured Claim without any further notice to or action, order, or
approval by the Court; and (3) to administer and adjust the Claims Register
(solely with respect to General Unsecured Claims) to reflect any such
settlements or compromises without any further notice to or action, order, or
approval by the Court.

 

  3.

Estimation of Claims

Before or after the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), may (but are not required to) at any time request that the Court
estimate any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code,
regardless of whether any party previously has objected to such Claim, and the
Court shall retain jurisdiction to estimate any such Claim, including during the
litigation of any objection to any Claim or during any appeal relating to such
objection. In the event that the Court estimates any Disputed Claim, that
estimated amount shall constitute a maximum limitation on such Claim for all
purposes under the Plan (including for purposes of

 

52



--------------------------------------------------------------------------------

distributions), and the Debtors, the Reorganized Debtors, or the GUC
Administrator, as applicable, may elect to pursue any supplemental proceedings
to object to any ultimate distribution on such Claim. Notwithstanding section
502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has
been estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be
entitled to seek reconsideration of such estimation unless such Holder has Filed
a motion requesting the right to seek such reconsideration on or before
twenty-one (21) days after the date on which such Claim is estimated. All of the
aforementioned Claims and objection, estimation, and resolution procedures are
cumulative and not exclusive of one another. Claims may be estimated and
subsequently compromised, settled, withdrawn, or resolved by any mechanism
approved by the Court.

 

  4.

Adjustment to Claims Without Objection

Any Claim that has been paid or satisfied, or any Claim that has been amended or
superseded, may be adjusted or expunged on the Claims Register without a Claims
objection having to be Filed and without any further notice to or action, order,
or approval of the Court.

 

  5.

Disputed Claims Reserve

On or prior to the Effective Date, the Debtors or the Reorganized Debtors, as
applicable, or the GUC Administrator (solely with respect to General Unsecured
Claims), shall be authorized, in consultation with the Requisite Creditors and
the Creditors’ Committee, to establish one or more Disputed Claims Reserves,
which Disputed Claims Reserve(s) shall be administered by the Reorganized
Debtors or the GUC Administrator, as applicable.

 

  (a)

Reorganized Debtors

The Reorganized Debtors or the Disbursing Agent may, in their sole discretion,
hold Cash in a Disputed Claims Reserve in trust for the benefit of the Holders
of Claims (other than General Unsecured Claims) ultimately determined to be
Allowed after the Effective Date. The Reorganized Debtors shall distribute such
amounts (net of any expenses, including any taxes relating thereto), as provided
herein, as such Disputed Claims are resolved by a Final Order or agreed to by
settlement, and such amounts will be distributable on account of such Disputed
Claims as such amounts would have been distributable had such Disputed Claims
been Allowed Claims as of the Effective Date.

 

  (b)

GUC Administrator

The GUC Administrator may, in its sole discretion, hold Cash in a Disputed
Claims Reserve from the General Unsecured Claims Distribution in trust solely
for the benefit of the Holders of General Unsecured Claims ultimately determined
to be Allowed after the Effective Date. The GUC Administrator shall distribute
such amounts (net of any expenses, including any taxes relating thereto), as
provided herein, as such Disputed Claims are resolved by a Final Order or agreed
to by settlement, and such amounts will be distributable on account of such
Disputed Claims as such amounts would have been distributable had such Disputed
Claims been Allowed Claims as of the Effective Date.

 

53



--------------------------------------------------------------------------------

  6.

Time to File Objections to Claims

Subject to Article VII.B. of the Plan, any objections to Claims, which, prior to
the Effective Date, may be Filed by any party, shall be Filed on or before the
Claims Objection Deadline.

 

  7.

Disallowance of Claims

Any Claims held by Entities from which property is recoverable under section
542, 543, 550, or 553 of the Bankruptcy Code or that is a transferee of a
transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549, or
724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section
502(d) of the Bankruptcy Code, and Holders of such Claims may not receive any
distributions on account of such Claims until such time as such Causes of Action
against that Entity have been settled or a Court order with respect thereto has
been entered and all sums due, if any, to the Debtors by that Entity have been
turned over or paid to the Debtors, the Reorganized Debtors, or the GUC
Administrator, as applicable.

Except as provided herein (including with respect to any counterparties to
rejected Executory Contracts or Unexpired Leases who are required to File Proofs
of Claim after the rejection of their contracts or leases), any and all Proofs
of Claim or requests for payment of Administrative Claims, as applicable, Filed
after the applicable Claims Bar Date, Administrative Claims Bar Date,
Governmental Bar Date, and applicable deadline for Filing Proofs of Claim based
on the Debtors’ rejection of Executory Contracts or Unexpired Leases, as
applicable, shall be deemed Disallowed and expunged as of the Effective Date
without any further notice to or action, order, or approval of the Court, and
Holders of such Claims may not receive any distributions on account of such
Claims, unless on or before the Confirmation Hearing such late Filed Claim has
been deemed timely Filed by a Final Order.

 

  8.

Amendments to Claims

After the Claims Bar Date, except as provided in the Plan or the Confirmation
Order, a Claim may not be Filed or amended without the prior authorization of
the Court and any such new or amended Claim Filed shall be deemed Disallowed in
full and expunged without any further action, order, or approval of the Court.

 

  9.

No Distributions Pending Allowance

No payment or distribution provided under the Plan shall be made to the extent
that any Claim is a Disputed Claim, including if an objection to a Claim or
portion thereof is Filed as set forth in Article VII of the Plan, unless and
until such Disputed Claim becomes an Allowed Claim; provided that any portion of
a Claim that is an Allowed Claim shall receive the payment or distribution
provided under the Plan thereon notwithstanding that any other portion of such
Claim is a Disputed Claim.

 

54



--------------------------------------------------------------------------------

  10.

Distributions After Allowance

To the extent that a Disputed Claim ultimately becomes an Allowed Claim,
distributions (if any) shall be made to the Holder of such Allowed Claim in
accordance with the provisions of the Plan. As soon as reasonably practicable
after the date that the order or judgment of the Court allowing any Disputed
Claim becomes a Final Order, the distribution (if any) to which such Holder is
entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals shall be paid to the Holder of such Allowed Claim on
account of such Allowed Claim unless required under applicable bankruptcy law or
as otherwise provided in herein.

 

  11.

Single Satisfaction of Claims

Holders of Allowed Claims may assert such Claims against each Debtor obligated
with respect to such Claim, and such Claims shall be entitled to share in the
recovery provided for the applicable Class of Claims against each obligated
Debtor based upon the full Allowed amount of the Claim. Notwithstanding the
foregoing, in no case shall the aggregate value of all property received or
retained under the Plan on account of any Allowed Claim exceed 100% of such
Allowed Claim plus applicable interest. For the avoidance of doubt, this shall
not affect the obligation of each and every Debtor to pay U.S. Trustee Fees
until such time as such Debtor’s Chapter 11 Case is closed, dismissed, or
converted.

 

  H.

Settlement, Release, Injunction, and Related Provisions

 

  1.

Compromise and Settlement of Claims, Interests, and Controversies

 

  (a)

Compromise and Settlement

As discussed in detail in the Disclosure Statement and as otherwise provided
herein, pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy
Rule 9019 and in consideration for the distributions and other benefits provided
pursuant to the Plan, which distributions and other benefits shall be
irrevocable and not subject to challenge upon the Effective Date, the provisions
of the Plan, and the distributions and other benefits provided hereunder, shall
constitute a good-faith compromise and settlement of all issues in respect of
the Chapter 11 Cases (collectively, the “Settled Issues”), including, without
limitation:

 

1.

the valuation of the Reorganized Debtors’ enterprise, including the value of any
unencumbered assets;

 

2.

any dispute regarding the application of the equities of the case exception
under section 552(b) of the Bankruptcy Code or surcharge under section 506(c) of
the Bankruptcy Code in respect of the First Lien Claims and the Second Lien
Notes Claims;

 

3.

the amount of the First Lien Claims and the Second Lien Notes Claims and such
Holders’ Allowed Claims, and the validity and enforceability of the Liens
securing such Claims;

 

4.

the amount of adequate protection claims held by the Prepetition Term Loan
Lenders and the Combined Prepetition Second Lien Noteholders under the Cash
Collateral Order;

 

55



--------------------------------------------------------------------------------

5.

any challenges to Cash transfers;

 

6.

any challenges to transfers made by the Debtors to any related Entities;

 

7.

the releases, exculpations, and injunctions provided in the Plan; and

 

8.

any claims for payment of administrative expenses as a substantial contribution
under section 503 of the Bankruptcy Code.

The Plan shall be deemed a motion to approve the good-faith compromise and
settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute
the Court’s approval of the compromise and settlement of all such Claims,
Interests, and controversies, as well as a finding by the Court that all such
compromises and settlements are in the best interests of the Debtors, their
Estates, and Holders of Claims and Interests and is fair, equitable, and
reasonable. In accordance with the provisions of the Plan, pursuant to
Bankruptcy Rule 9019, without any further notice to or action, order, or
approval of the Court, after the Effective Date, the Reorganized Debtors may
compromise and settle Claims against, and Interests in, the Debtors and their
Estates and Causes of Action against other Entities.

 

  9.

Discharge of Claims and Termination of Interests

Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise
specifically provided in the Plan and the Plan Supplement, or in any contract,
instrument, or other agreement or document created pursuant to the Plan and the
Plan Supplement, the distributions, rights, and treatment that are provided in
the Plan shall be in complete satisfaction, discharge, and release, effective as
of the Effective Date, of Claims (including any Intercompany Claims resolved or
compromised after the Effective Date by the Reorganized Debtors), Interests, and
Causes of Action of any nature whatsoever, including any interest accrued on
Claims or Interests from and after the Petition Date, whether known or unknown,
against, liabilities of, liens on, obligations of, rights against, and interests
in, the Debtors or any of their assets or properties, regardless of whether any
property shall have been distributed or retained pursuant to the Plan on account
of such Claims and Interests, including demands, liabilities, and Causes of
Action that arose before the Effective Date, any contingent or non-contingent
liability on account of representations or warranties issued on or before the
Effective Date, and all debts of the kind specified in section 502(g), 502(h),
or 502(i) of the Bankruptcy Code, in each case whether or not: (a) a Proof of
Claim based upon such debt or right is Filed or deemed Filed pursuant to section
501 of the Bankruptcy Code; (b) a Claim or Interest based upon such debt, right,
or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or
(c) the Holder of such a Claim or Interest has accepted the Plan. Any default or
“event of default” by the Debtors or Affiliates with respect to any Claim or
Interest that existed immediately before or on account of the Filing of the
Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the
Effective Date. The Confirmation Order shall be a judicial determination of the
discharge of all Claims and Interests subject to the Effective Date occurring.

 

56



--------------------------------------------------------------------------------

  10.

Term of Injunctions or Stays

Unless otherwise provided herein or in a Final Order, all injunctions or stays
arising under or entered during the Chapter 11 Cases under section 362 of the
Bankruptcy Code or otherwise and in existence on the Confirmation Date, shall
remain in full force and effect until the later of the Effective Date and the
date set forth in the order providing for such injunction or stay.

 

  11.

Release of Liens

Except as otherwise specifically provided in the Plan, the New Second Lien PIK
Notes Documents (including in connection with any express written amendment of
any mortgage, deed of trust, Lien, pledge, or other security interest under the
New Second Lien PIK Notes Documents), or in any other contract, instrument,
agreement or document created pursuant to the Plan, on the Effective Date and
concurrently with the applicable distributions or other treatment made pursuant
to the Plan, all mortgages, deeds of trust, Liens, pledges, or other security
interests against any property of the Estates shall be fully released and
discharged, and all of the right, title, and interest of any Holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests shall
revert to the Reorganized Debtors and their successors and assigns, in each
case, without any further approval or order of the Court and without any action
or Filing being required to be made by the Debtors or the Reorganized Debtors.
In addition, at the Debtors’ or Reorganized Debtors’ sole expense, the
Prepetition Term Loan Agent and the Indenture Trustee shall execute and deliver
all documents reasonably requested by the Reorganized Debtors, or the
administrative agent or indenture trustee for the Exit Facility or New Second
Lien PIK Notes to evidence the release of such mortgages, deeds of trust, Liens,
pledges, and other security interests and shall authorize the Reorganized
Debtors to file UCC-3 termination statements and other release documentation (to
the extent applicable) with respect thereto.

 

  12.

Releases by the Debtors

Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable
consideration, on and after the Effective Date, each Released Party is deemed
released and discharged by the Debtors, their Estates, and the Reorganized
Debtors from any and all Claims, Causes of Action, obligations, suits,
judgments, damages, demands, losses, or liabilities whatsoever, whether known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law,
equity, or otherwise, that such Entity would have been legally entitled to
assert (whether individually or collectively), including any derivative claims,
asserted on behalf of the Debtors, that the Debtors, their Estates, or the
Reorganized Debtors would have been legally entitled to assert in their own
right (whether individually or collectively) or on behalf of the Holder of any
Claim or Interest or other Entity, based on or relating to, or in any manner
arising from, in whole or in part, the Debtors (including the management,
ownership or operation thereof), the Debtors’ in- or out-of-court restructuring
efforts, the Debtors’ intercompany transactions (including dividends paid),
transactions pursuant and/or related to the Prepetition Term Loan Agreement, the
Prepetition Second Lien Indenture, the Prepetition Second Lien PIK Indenture,
the Notes, the Cash Collateral Order (and any payments or transfers in
connection therewith), any

 

57



--------------------------------------------------------------------------------

Avoidance Actions, the purchase, sale, or rescission of the purchase or sale of
any Security of the Debtors or the Reorganized Debtors, the subject matter of,
or the transactions or events giving rise to, any Claim or Interest that is
treated in this Plan, the business or contractual arrangements between any
Debtor and any Released Party, the formulation, preparation, dissemination,
negotiation, or Filing of the Restructuring Support Agreement, the Restructuring
Support Agreement, the restructuring of any Claim or Interest before or during
the Chapter 11 Cases, or any Restructuring Transaction, contract, instrument,
document, release, or other agreement or document (including any legal opinion
regarding any such transaction, contract, instrument, document, release, or
other agreement or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Restructuring Support Agreement, the Restructuring Support
Agreement, the Disclosure Statement, the Plan, the related agreements,
instruments, and other documents (including the Definitive Documentation), the
Chapter 11 Cases, the filing of the Chapter 11 Cases, the pursuit of
Confirmation, the pursuit of Consummation, the solicitation of votes with
respect to this Plan, the administration and implementation of the Plan,
including the issuance or distribution of Securities or other property pursuant
to the Plan, the Definitive Documentation, or upon any other act or omission,
transaction, agreement, event, or other occurrence taking place on or before the
Effective Date related or relating to the foregoing. Notwithstanding anything to
the contrary in the foregoing, (i) the releases set forth herein do not release
any post-Effective Date obligations of any party or Entity under the Plan,
including under any of the Restructuring Transactions, and (ii) nothing in this
provision shall, nor shall it be deemed to, release any Released Party from any
Claims or Causes of Action that are found, pursuant to a Final Order, to be the
result of such Released Party’s gross negligence, actual fraud, or willful
misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by the Debtors set forth in Article
VIII.E of the Plan, which includes by reference each of the related provisions
and definitions contained herein, and, further, shall constitute the Court’s
finding that such releases are: (1) in exchange for the good and valuable
consideration provided by the Released Parties; (2) a good faith settlement and
compromise of the claims released by such releases; (3) in the best interests of
the Debtors and their Estates; (4) fair, equitable and reasonable; (5) given and
made after due notice and opportunity for hearing; (6) an essential component of
the Plan and the Restructuring Transactions; and (7) a bar to any of the Debtors
or their Estates asserting any claim or cause of action released pursuant to
such releases.

 

  13.

Releases by Holders of Claims and Interests

As of the Effective Date, to the fullest extent of the law, each Releasing Party
is deemed to have released and discharged each Released Party from any and all
Claims, Causes of Action, obligations, suits, judgments, damages, demands,
losses, or liabilities whatsoever, whether known or unknown, foreseen or
unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that
such Entity would have been legally entitled to assert (whether individually or
collectively), including any derivative claims, asserted on behalf of the
Debtors, that the Debtors, their Estates, or the Reorganized Debtors would have
been legally entitled to assert in their own right (whether individually or
collectively)

 

58



--------------------------------------------------------------------------------

or on behalf of the Holder of any Claim or Interest or other Entity, based on or
relating to, or in any manner arising from, in whole or in part, the Debtors
(including the management, ownership or operation thereof), the Debtors’ in- or
out-of-court restructuring efforts, the Debtors’ intercompany transactions
(including dividends paid), transactions pursuant and/or related to the
Prepetition Term Loan Agreement, the Prepetition Second Lien Indenture, the
Prepetition Second Lien PIK Indenture, the Notes, the Cash Collateral Order (and
any payments or transfers in connection therewith), any Avoidance Actions, the
purchase, sale, or rescission of the purchase or sale of any Security of the
Debtors or the Reorganized Debtors, the subject matter of, or the transactions
or events giving rise to, any Claim or Interest that is treated in this Plan,
the business or contractual arrangements between any Debtor and any Releasing
Party, the formulation, preparation, dissemination, negotiation, or Filing of
the Restructuring Support Agreement, the Restructuring Support Agreement, the
restructuring of any Claim or Interest before or during the Chapter 11 Cases, or
any Restructuring Transaction, contract, instrument, document, release, or other
agreement or document (including any legal opinion regarding any such
transaction, contract, instrument, document, release, or other agreement or the
reliance by any Releasing Party on the Plan or the Confirmation Order in lieu of
such legal opinion) created or entered into in connection with the Restructuring
Support Agreement, the Restructuring Support Agreement, the Disclosure
Statement, the Plan, the related agreements, instruments, and other documents
(including the Definitive Documentation), the Chapter 11 Cases, the filing of
the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the solicitation of votes with respect to this Plan, the administration and
implementation of the Plan, including the issuance or distribution of Securities
or other property pursuant to the Plan, the Definitive Documentation, or upon
any other act or omission, transaction, agreement, event, or other occurrence
taking place on or before the Effective Date related or relating to the
foregoing. Notwithstanding anything to the contrary in the foregoing, (i) the
releases set forth herein do not release any post-Effective Date obligations of
any party or Entity under the Plan, including under any of the Restructuring
Transactions, and (ii) nothing in this provision shall, nor shall it be deemed
to, release any Released Party from any Claims or Causes of Action that are
found, pursuant to a Final Order, to be the result of such Released Party’s
gross negligence, actual fraud, or willful misconduct.

Entry of the Confirmation Order shall constitute the Court’s approval, pursuant
to Bankruptcy Rule 9019, of the releases by Holders of Claims and Interests set
forth in Article VIII.F of the Plan, which includes by reference each of the
related provisions and definitions contained herein, and, further, shall
constitute the Court’s finding that such releases are: (1) in exchange for the
good and valuable consideration provided by the Released Parties; (2) a good
faith settlement and compromise of the claims released by such releases; (3) in
the best interests of the Debtors and their Estates; (4) fair, equitable and
reasonable; (5) given and made after due notice and opportunity for hearing;
(6) an essential component of the Plan and the Restructuring Transactions; and
(7) a bar to any of the Releasing Parties asserting any claim or cause of action
released pursuant to such releases.

 

59



--------------------------------------------------------------------------------

  14.

Exculpation

Except as otherwise specifically provided in the Plan, no Exculpated Party shall
have or incur liability for, and each Exculpated Party is hereby released and
exculpated from, any Claim, Cause of Action, obligation, suit, judgment, damage,
demand, loss, or liability for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the
formulation, preparation, dissemination, negotiation, Filing, or termination of
the Restructuring Support Agreement and related prepetition transactions, the
Restructuring Support Agreement, the Disclosure Statement, the Plan, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the solicitation of votes with respect to this Plan, or any
Restructuring Transaction, contract, instrument, release or other agreement or
document (including providing any legal opinion requested by any Entity
regarding any transaction, contract, instrument, document, or other agreement
contemplated by the Plan or the reliance by any Exculpated Party on the Plan or
the Confirmation Order in lieu of such legal opinion) created or entered into in
connection with the Debtors’ in or out-of-court restructuring efforts, the
Disclosure Statement, the Plan, the Restructuring Support Agreement, the related
agreements, instruments, and other documents (including the Definitive
Documentation), the Filing of the Chapter 11 Cases, the pursuit of Confirmation,
the pursuit of Consummation, the administration and implementation of the Plan,
including the issuance of Securities pursuant to the Plan, or the distribution
of property under the Plan, the related agreements, instruments, and other
documents (including the Definitive Documentation), or any other related
agreement, except for claims related to any act or omission that is determined
in a Final Order to have constituted actual fraud, willful misconduct, or gross
negligence, but in all respects such Entities shall be entitled to reasonably
rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties (to the extent
applicable) have, and upon completion of the Plan shall be deemed to have,
participated in good faith and in compliance with the applicable laws with
regard to the solicitation of, and distribution of, consideration pursuant to
the Plan and, therefore, are not, and on account of such distributions shall not
be, liable at any time for the violation of any applicable law, rule, or
regulation governing the solicitation of acceptances or rejections of the Plan
or such distributions made pursuant to the Plan.

 

  15.

Injunction

Except as otherwise expressly provided in the Plan or for obligations issued or
required to be paid pursuant to the Plan or Confirmation Order, all Entities who
have held, hold, or may hold Claims or Interests that have been released
pursuant to Article VIII.E or Article VIII.F of the Plan, discharged pursuant to
Article VIII.B of the Plan, or are subject to exculpation pursuant to Article
VIII.G of the Plan, are permanently enjoined, from and after the Effective Date,
from taking any of the following actions against, as applicable, the Debtors,
the Reorganized Debtors, the Released Parties, or the Exculpated Parties:
(a) commencing or continuing in any manner any action or other proceeding of any
kind on account of or in connection with or with respect to any such Claims or
Interests; (b) enforcing, attaching, collecting, or recovering by any manner or
means any judgment, award, decree, or order against such Entities on account of
or in

 

60



--------------------------------------------------------------------------------

connection with or with respect to any such Claims or Interests; (c) creating,
perfecting, or enforcing any Lien or encumbrance of any kind against such
Entities or the property or the estates of such Entities on account of or in
connection with or with respect to any such Claims or Interests; (d) asserting
any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property of such Entities on
account of or in connection with or with respect to any such Claims or
Interests; and (e) commencing or continuing in any manner any action or other
proceeding of any kind on account of or in connection with or with respect to
any such Claims or Interests released or settled pursuant to the Plan.
Notwithstanding anything to the contrary in the foregoing, the injunction does
not enjoin any party under the Plan or under any document, instrument, or
agreement (including those attached to the Disclosure Statement or set forth in
the Plan Supplement, to the extent finalized) executed to implement the Plan
from bringing an action to enforce the terms of the Plan or such document,
instrument, or agreement (including those attached to the Disclosure Statement
or set forth in the Plan Supplement, to the extent finalized) executed to
implement the Plan.

 

  16.

Protection Against Discriminatory Treatment

Consistent with section 525 of the Bankruptcy Code and the Supremacy Clause of
the U.S. Constitution, all Entities, including Governmental Units, shall not
discriminate against the Reorganized Debtors or deny, revoke, suspend, or refuse
to renew a license, permit, charter, franchise, or other similar grant to,
condition such a grant to, or discriminate with respect to such a grant against,
the Reorganized Debtors, or another Entity with whom the Reorganized Debtors
have been associated, solely because each Debtor has been a debtor under chapter
11 of the Bankruptcy Code, has been insolvent before the commencement of the
Chapter 11 Cases (or during the Chapter 11 Cases but before the Debtors are
granted or denied a discharge), or has not paid a debt that is dischargeable in
the Chapter 11 Cases.

 

  17.

Recoupment

In no event shall any Holder of an Allowed Claim be entitled to recoup against
any Claim, right, or Cause of Action of the Debtors or the Reorganized Debtors,
as applicable, unless such Holder actually has performed such recoupment and
provided notice thereof in writing to the Debtors on or before the Confirmation
Date, notwithstanding any indication in any Proof of Claim or otherwise that
such Holder asserts, has, or intends to preserve any right of recoupment.

 

  18.

Subordination Rights

Any distributions under the Plan shall be received and retained free from any
obligations to hold or transfer the same to any other Holder and shall not be
subject to levy, garnishment, attachment, or other legal process by any Holder
by reason of claimed contractual subordination rights. Any such subordination
rights shall be waived, and the Confirmation Order shall constitute an
injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed
under the Plan, in each case other than as provided in the Plan.

 

61



--------------------------------------------------------------------------------

  19.

Reimbursement or Contribution

If the Court disallows a Claim for reimbursement or contribution of an Entity
pursuant to section 502(e)(1)(B) of the Bankruptcy Code, then to the extent that
such Claim is contingent as of the time of disallowance, such Claim shall be
forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy
Code, unless prior to the Confirmation Date: (1) such Claim has been adjudicated
as non-contingent; or (2) the relevant Holder of a Claim has Filed a
non-contingent Proof of Claim on account of such Claim and a Final Order has
been entered prior to the Confirmation Date determining such Claim as no longer
contingent.

 

  I.

Conditions Precedent to Confirmation and Consummation of the Plan

 

  1.

Conditions Precedent to the Confirmation Date

It shall be a condition to Confirmation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C of the Plan):

 

  •  

The Court shall have approved in all material respects the compromise and
settlement of all the Settled Issues, which approval shall be expressly included
in the Confirmation Order;

 

  •  

The Restructuring Support Agreement shall not have been breached in any material
respect and shall remain in full force and effect;

 

  •  

The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, shall have been Filed subject to the terms of the Plan;

 

  •  

The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, shall have been Filed subject to the
terms of the Plan; and

 

  •  

The Confirmation Order shall have been entered by the Court.

 

  2.

Conditions Precedent to the Effective Date

It shall be a condition to Consummation of the Plan that the following
conditions shall have been satisfied (or waived pursuant to the provisions of
Article IX.C of the Plan):

 

  •  

Entry of the Confirmation Order in a form and substance acceptable to the
Requisite Creditors, and such order shall have become a Final Order that has not
been stayed, modified, or vacated on appeal;

 

  •  

All of the Consenting Creditors Fees shall have been paid or escrowed, as
applicable, by the Debtors in accordance with the terms of the Plan;

 

  •  

All fees ordered to be paid pursuant to the Cash Collateral Order, including the
Consenting Creditors’ reasonable and documented professional fees, shall have
been paid or will be paid prior to or contemporaneously with the Effective Date
in accordance with the terms of the Plan and the Cash Collateral Order;

 

62



--------------------------------------------------------------------------------

  •  

The Plan, including any exhibits, schedules, amendments, modifications, or
supplements thereto, and inclusive of any amendments, modifications, or
supplements made after the Confirmation Date but prior to the Effective Date,
shall be in form and substance acceptable in all respects to the Debtors and the
Requisite Creditors;

 

  •  

The Plan Supplement, including any exhibits, schedules, amendments,
modifications, or supplements thereto, and inclusive of any amendments,
modifications, or supplements made after the Confirmation Date but prior to the
Effective Date, shall be in form and substance acceptable in all respects to the
Debtors and the Requisite Creditors;

 

  •  

The New Second Lien PIK Notes Documents shall have been executed and delivered
by all of the Entities that are parties thereto, and all conditions precedent
(other than any conditions related to the occurrence of the Effective Date) to
the consummation of the New Second Lien PIK Notes shall have been waived or
satisfied in accordance with the terms of the Plan, and the issuance of the New
Second Lien PIK Notes shall be deemed to occur concurrently with the occurrence
of the Effective Date;

 

  •  

The Exit Facility Documents shall have been executed and delivered by all of the
Entities that are parties thereto, and all conditions precedent (other than any
conditions related to the occurrence of the Effective Date) to the consummation
of the Exit Facility shall have been waived or satisfied in accordance with the
terms thereof, and the closing of the Exit Facility shall be deemed to occur
concurrently with the occurrence of the Effective Date;

 

  •  

All other Definitive Documentation shall be acceptable in all respects to the
Requisite Creditors and executed in accordance with the terms of the Plan.

 

  •  

All conditions precedent to the issuance of the New Equity, other than any
conditions related to the occurrence of the Effective Date, shall have occurred;

 

  •  

The New Organizational Documents shall be in form and substance acceptable in
all respects to the Debtors and the Requisite Creditors and shall have been duly
filed with the applicable authorities in the relevant jurisdictions;

 

  •  

All governmental and third-party approvals and consents, including Court
approval, necessary in connection with the transactions provided for in the Plan
shall have been obtained, are not subject to unfulfilled conditions, and are in
full force and effect, and all applicable waiting periods have expired without
any action having been taken by any competent authority that would restrain or
prevent such transactions;

 

63



--------------------------------------------------------------------------------

  •  

All documents and agreements necessary to implement the Plan, including any
revised employment agreements, shall have (a) been tendered for delivery and
(b) been effected or executed by all Entities party thereto, and all conditions
precedent to the effectiveness of such documents and agreements (other than any
conditions related to the occurrence of the Effective Date) shall have been
satisfied or waived pursuant to the terms of such documents or agreements
(including, without limitation, the Exit Facility Documents); and

 

  •  

All Allowed Professional Fee Claims approved by the Court shall have been paid
in full and the Professional Fee Escrow Account shall have been funded in the
Professional Fee Reserve Amount.

 

  3.

Waiver of Conditions

The conditions precedent to Confirmation of the Plan and to the Effective Date
of the Plan set forth in Article IX of the Plan may be waived only by consent of
the Debtors and the Requisite Creditors without notice, leave, or order of the
Court or any formal action other than proceedings to confirm or consummate the
Plan.

 

  4.

Substantial Consummation

“Substantial Consummation” of the Plan, as defined in section 1101(2) of the
Bankruptcy Code, shall be deemed to occur on the Effective Date.

 

  5.

Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective
Date

If the Confirmation Date and/or the Effective Date do(es) not occur, the Plan
shall be null and void in all respects and nothing contained in the Plan, the
Disclosure Statement, or the Restructuring Support Agreement shall:
(1) constitute a waiver or release of any Claims by or Claims against or
Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors,
any Holders of a Claim or Interest or any other Entity; (3) constitute an
admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of
Claims or Interests, or any other Entity in any respect; or (4) be used by the
Debtors or any Entity as evidence (or in any other way) in any litigation,
including with regard to the strengths or weaknesses of any of the parties’
positions, arguments or claims.

 

  A.

Modification, Revocation, or Withdrawal of the Plan

 

  1.

Modification and Amendments

Subject to the limitations contained herein and the terms of the Restructuring
Support Agreement, the Debtors reserve the right to modify the Plan and seek
Confirmation consistent with the Bankruptcy Code and, as appropriate, not
resolicit votes on such modified Plan. Subject to certain restrictions and
requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy
Rule 3019, those restrictions on modifications set forth in the Plan, and the
terms of the Restructuring Support Agreement, the Debtors expressly reserve
their right to alter, amend,

 

64



--------------------------------------------------------------------------------

or modify materially the Plan, one or more times, after Confirmation, and, to
the extent necessary, may initiate proceedings in the Court to so alter, amend,
or modify the Plan, or remedy any defect or omission, or reconcile any
inconsistencies in the Plan, the Disclosure Statement, or the Confirmation
Order, in such matters as may be necessary to carry out the purposes and intent
of the Plan.

 

  2.

Effect of Confirmation on Modifications

Entry of the Confirmation Order shall mean that all modifications or amendments
to the Plan occurring after the solicitation thereof are approved pursuant to
section 1127(a) of the Bankruptcy Code and do not require additional disclosure
or resolicitation under Bankruptcy Rule 3019.

 

  3.

Revocation or Withdrawal of the Plan

The Debtors, with the consent of the Requisite Creditors, reserve the right to
revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date and to File subsequent plans of reorganization. If the
Debtors, with the consent of the Requisite Creditors, revoke or withdraw the
Plan, or if Confirmation and Consummation does not occur, then: (1) the Plan
shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of
any Claim or Interest or Class of Claims or Interests), assumption or rejection
of Executory Contracts or Unexpired Leases effected by the Plan, and any
document or agreement executed pursuant to the Plan, shall be deemed null and
void; and (3) nothing contained in the Plan shall: (i) constitute a waiver or
release of any Claims or Interests; (ii) prejudice in any manner the rights of
the Debtors or any other Entity, including the Holders of Claims;
(iii) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtors or any other Entity; or (iv) be used by the Debtors or any
Entity as evidence (or in any other way) in any litigation, including with
regard to the strengths or weaknesses of any of the parties’ positions,
arguments or claims.

 

  B.

Retention of Jurisdiction

Notwithstanding the entry of the Confirmation Order and the occurrence of the
Effective Date, on and after the Effective Date, the Court shall retain
jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan to the fullest extent allowed by
applicable law, including jurisdiction to:

 

1.

Allow, Disallow, determine, liquidate, classify, estimate, or establish the
priority, Secured or Unsecured status, or amount of any Claim against a Debtor,
including the resolution of any request for payment of any Administrative Claim
and the resolution of any and all objections relating to any of the foregoing;

 

2.

decide and resolve all matters related to the granting and denying, in whole or
in part, any applications for allowance of compensation or reimbursement of
expenses to Professionals;

 

3.

resolve any matters related to: (a) the assumption, assignment, or rejection of
any Executory Contract or Unexpired Lease and to hear, determine, and, if
necessary, liquidate, any Claims arising therefrom, including Claims related to
the rejection of an Executory Contract or Unexpired Lease, any Cure Claims, or
any other matter related to such Executory Contract or

 

65



--------------------------------------------------------------------------------

  Unexpired Lease; (b) the Debtors or the Reorganized Debtors, as applicable,
amending, modifying, or supplementing, pursuant to Article V of the Plan, the
Schedule of Assumed Executory Contracts and Unexpired Leases or the Schedule of
Rejected Executory Contracts and Unexpired Leases; and (c) any dispute regarding
whether a contract or lease is or was an Executory Contract or Unexpired Lease;

 

4.

ensure that distributions to Holders of Allowed Claims are accomplished pursuant
to the provisions of the Plan;

 

5.

adjudicate, decide, or resolve any motions, adversary proceedings, contested, or
litigated matters, and grant or deny any applications involving a Debtor that
may be pending on the Effective Date;

 

6.

adjudicate, decide, or resolve any and all matters related to Causes of Action
by or against a Debtor;

 

7.

adjudicate, decide, or resolve any and all matters related to sections 1141,
1145, and 1146 of the Bankruptcy Code;

 

8.

enter and implement such orders as may be necessary or appropriate to execute,
implement, or consummate the provisions of the Plan and the Restructuring
Support Agreement, and all contracts, instruments, releases, indentures, and
other agreements or documents created in connection with the Plan or the
Restructuring Support Agreement;

 

9.

enter and enforce any order for the sale of property pursuant to section 363 or
1123 of the Bankruptcy Code;

 

10.

resolve any cases, controversies, suits, disputes, or Causes of Action that may
arise in connection with the Consummation, interpretation, or enforcement of the
Plan or any Entity’s obligations incurred in connection with the Plan or the
Restructuring Support Agreement;

 

11.

issue injunctions, enter and implement other orders, or take such other actions
as may be necessary or appropriate to restrain interference by any Entity with
Consummation or enforcement of the Plan;

 

12.

resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the settlements, compromises, discharges, releases, injunctions,
exculpations, and other provisions contained in Article VIII of the Plan and
enter such orders as may be necessary or appropriate to implement such releases,
injunctions, and other provisions;

 

13.

resolve any cases, controversies, suits, disputes, or Causes of Action with
respect to the repayment or return of distributions and the recovery of
additional amounts owed by the Holder of a Claim or Interest for amounts not
timely repaid pursuant to Article VI.H.1 of the Plan;

 

14.

enter and implement such orders as are necessary or appropriate if the
Confirmation Order is for any reason modified, stayed, reversed, revoked, or
vacated;

 

66



--------------------------------------------------------------------------------

15.

determine any other matters that may arise in connection with or relate to the
Restructuring Support Agreement, the Plan, the Disclosure Statement, the
Confirmation Order, or the Plan Supplement;

 

16.

adjudicate any and all disputes arising from or relating to distributions under
the Plan or any transactions contemplated therein, including any Restructuring
Transactions;

 

17.

consider any modifications of the Plan, to cure any defect or omission, or to
reconcile any inconsistency in any Court order, including the Confirmation
Order;

 

18.

determine requests for the payment of Claims entitled to priority pursuant to
section 507 of the Bankruptcy Code;

 

19.

hear and determine matters concerning state, local, and federal taxes in
accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

 

20.

hear and determine all disputes involving the existence, nature, or scope of the
release provisions set forth in the Plan, including any dispute relating to any
liability arising out of the termination of employment or the termination of any
employee or retiree benefit program, regardless of whether such termination
occurred prior to or after the Effective Date;

 

21.

enforce all orders previously entered by the Court;

 

22.

hear any other matter not inconsistent with the Bankruptcy Code;

 

23.

enter an order concluding or closing the Chapter 11 Cases; and

 

24.

enforce the injunction, release, and exculpation provisions set forth in Article
VIII of the Plan.

 

  C.

Miscellaneous Provisions

 

  1.

Immediate Binding Effect

Subject to Article IX.A of the Plan and notwithstanding Bankruptcy Rule 3020(e),
6004(h), or 7062 or otherwise, upon the occurrence of the Effective Date, the
terms of the Plan, the final versions of the documents contained in the Plan
Supplement, and the Confirmation Order shall be immediately effective and
enforceable and deemed binding upon the Debtors or the Reorganized Debtors, as
applicable, and any and all Holders of Claims or Interests (regardless of
whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the
settlements, compromises, releases, and injunctions provided for in the Plan,
each Entity acquiring property under the Plan or the Confirmation Order, and any
and all non-Debtor parties to Executory Contracts and Unexpired Leases. All
Claims and debts shall be as fixed, adjusted, or compromised, as applicable,
pursuant to the Plan regardless of whether any Holder of a Claim or debt has
voted on the Plan.

 

67



--------------------------------------------------------------------------------

  2.

Additional Documents

On or before the Effective Date, with the consent of the Requisite Creditors and
in accordance with the terms and conditions set forth in the Restructuring
Support Agreement, the Debtors may File with the Court such agreements and other
documents, in form and substance acceptable to the Requisite Creditors, as may
be necessary or appropriate to effectuate and further evidence the terms and
conditions of the Plan. The Debtors, with the consent of the Requisite
Creditors, and all Holders of Claims or Interests receiving distributions
pursuant to the Plan and all other parties in interest shall, from time to time,
prepare, execute, and deliver any agreements or documents and take any other
actions as may be necessary or advisable to effectuate the provisions and intent
of the Plan.

 

  3.

Dissolution of the Creditors’ Committee

On the Effective Date, the Creditors’ Committee shall dissolve automatically,
and the respective members thereof shall be released and discharged from all
rights and duties arising from, or related to, the Chapter 11 Cases; provided
that such dissolution shall not affect the standing of Professionals for the
Creditors’ Committee to submit and prosecute requests for payment of
Professional Fee Claims and any appeals thereof. The Reorganized Debtors shall
no longer be responsible for paying any fees or expenses incurred by the
Creditors’ Committee after the Effective Date other than Allowed Professional
Fee Claims, whenever incurred including, without limitation, those incurred
after the Effective Date in connection with the consummation and implementation
of the Plan.

 

  4.

Reservation of Rights

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Debtor with
respect to the Plan, the Disclosure Statement, the Confirmation Order, or the
Plan Supplement shall be or shall be deemed to be an admission or waiver of any
rights of any Debtor with respect to the Holders of Claims or Interests.

Prior to the Effective Date, neither the Plan, any statement or provision
contained in the Plan, nor any action taken or not taken by any Holder of any
Claim with respect to the Plan, the Disclosure Statement, the Confirmation
Order, or the Plan Supplement shall be or shall be deemed to be an admission or
waiver of any rights of any claimant with respect to any Claims or Interests.

 

  5.

Successors and Assigns

The rights, benefits, and obligations of any Entity named or referred to in the
Plan or the Confirmation Order shall be binding on, and shall inure to the
benefit of any heir, executor, administrator, successor or assign, affiliate,
officer, director, manager, agent, representative, attorney, beneficiaries, or
guardian, if any, of each Entity.

 

68



--------------------------------------------------------------------------------

  6.

Service of Documents

Any pleading, notice, or other document required by the Plan to be served on or
delivered to the Debtors or Reorganized Debtors shall be served on:

 

Reorganized Debtors   

PetroQuest Energy, Inc.

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

Attn:Charles T. Goodson

Attorneys to the Debtors   

Porter Hedges LLP

1000 Main Street

Houston, Texas 77002

Attn:John F. Higgins

E. James Cowen

United States Trustee   

Office of the United States Trustee

for the Southern District of Texas

515 Rusk Street, Suite 3516

Houston, Texas 77002

Attn: [•]

Counsel to the Prepetition Term Loan Agent   

Kelley Drye & Warren LLP

101 Park Avenue

New York, New York 10178

Attn: Pamela Bruzzese-Szczygiel

Counsel to the Consenting Creditors   

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael S. Stamer

 

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attn: Sarah Link Schultz

Counsel to the Indenture Trustee   

Reed Smith LLP

1201 Market Street, Suite 1500,

Wilmington, Delaware 19801

Attn:Kurt F. Gwynne

 

  7.

Term of Injunctions or Stays

Unless otherwise provided in the Plan or in the Confirmation Order, all
injunctions or stays in effect in the Chapter 11 Cases pursuant to section 105
or 362 of the Bankruptcy Code or any order of the Court, and extant on the
Confirmation Date (excluding any injunctions or stays contained in the Plan or
the Confirmation Order) shall remain in full force and effect until the
Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with
their terms.

 

69



--------------------------------------------------------------------------------

  8.

Entire Agreement

Except as otherwise indicated, the Plan, the Confirmation Order, the Plan
Supplement, the Restructuring Support Agreement, the Exit Facility Documents,
the Registration Rights Agreement, and the New Second Lien PIK Notes Documents
supersede all previous and contemporaneous negotiations, promises, covenants,
agreements, understandings, and representations on such subjects, all of which
have become merged and integrated into the Plan.

 

  9.

Exhibits

All exhibits and documents included in the Plan Supplement are incorporated into
and are a part of the Plan as if set forth in full in the Plan. After the
exhibits and documents are Filed, copies of such exhibits and documents shall be
available upon written request to the Debtors’ counsel at the address above or
by downloading such exhibits and documents from the Debtors’ restructuring
website at http://dm.epiq11.com/PetroQuest or the Court’s website at
www.txs.uscourts.gov. To the extent any exhibit or document is inconsistent with
the terms of the Plan, unless otherwise ordered by the Court, the non-exhibit or
non-document portion of the Plan shall control.

 

  10.

Nonseverability of Plan Provisions

If, prior to Confirmation, any term or provision of the Plan is held by the
Court to be invalid, void, or unenforceable, the Court shall have the power to
alter and interpret such term or provision to make it valid or enforceable to
the maximum extent practicable, consistent with the original purpose of the term
or provision held to be invalid, void, or unenforceable, and such terms or
provision shall then be applicable as altered or interpreted, provided that any
such alteration or interpretation shall be acceptable to the Debtors and the
Requisite Creditors. The Confirmation Order shall constitute a judicial
determination and shall provide that each term and provision of the Plan, as it
may have been altered or interpreted in accordance with the foregoing, is:
(1) valid and enforceable pursuant to its terms; (2) integral to the Plan and
may not be deleted or modified without the Debtors’ and the Requisite Creditors’
consent; and (3) nonseverable and mutually dependent.

 

  11.

Votes Solicited in Good Faith

Upon entry of the Confirmation Order, the Debtors will be deemed to have
solicited votes on the Plan in good faith and in compliance with the Bankruptcy
Code, and pursuant to section 1125(e) of the Bankruptcy Code, the Debtors and
each of their respective Affiliates, agents, representatives, members,
principals, shareholders, officers, directors, employees, advisors, and
attorneys will be deemed to have participated in good faith and in compliance
with the Bankruptcy Code in the offer, issuance, sale, and purchase of
Securities offered and sold under the Plan and any previous plan, and,
therefore, none of such parties or individuals or the Reorganized Debtors will
have any liability for the violation of any applicable law, rule, or regulation
governing the solicitation of votes on the Plan or the offer, issuance, sale, or
purchase of the Securities offered and sold under the Plan and any previous
plan.

 

70



--------------------------------------------------------------------------------

  12.

Closing of Chapter 11 Cases

The Reorganized Debtors shall, promptly after the full administration of the
Chapter 11 Cases, File with the Court all documents required by Bankruptcy Rule
3022 and any applicable order of the Court to close the Chapter 11 Cases.

 

  13.

Waiver or Estoppel

Each Holder of a Claim shall be deemed to have waived any right to assert any
argument, including the right to argue that its Claim should be Allowed in a
certain amount, in a certain priority, Secured or not subordinated by virtue of
an agreement made with the Debtors or their counsel, or any other Entity, if
such agreement or the Debtors or Reorganized Debtors’ right to enter into
settlements was not disclosed in the Plan, the Disclosure Statement, or papers
Filed with the Court or the Notice and Claims Agent prior to the Confirmation
Date.

 

VI.

TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS

The issuance and the distribution under the Plan of New Equity and the New
Second Lien PIK Notes will be exempt from registration under the Securities Act
and any other applicable securities laws to the fullest extent permitted by
section 1145 of the Bankruptcy Code. The Plan provides for the distribution of
New Equity and the New Second Lien PIK Notes to the Holders of Second Lien Notes
Claims, and additional New Equity in connection with the Management Incentive
Plan. The New Equity and New Second Lien PIK Notes may be resold without
registration under the Securities Act or federal securities laws pursuant to the
exemption provided by Section 4(a)(1) of the Securities Act, unless the Holder
is an “underwriter” with respect to such securities, as that term is defined in
section 1145(b) of the Bankruptcy Code. In addition, such section 1145 exempt
securities generally may be resold without registration under state securities
laws pursuant to various exemptions provided by the respective laws of the
several states.

Section 1145 of the Bankruptcy Code generally exempts from registration under
the Securities Act the offer or sale under a chapter 11 plan of a security of
the debtor, of an Affiliate participating in a joint plan with the debtor, or of
a successor to the debtor under a plan, if such securities are offered or sold
in exchange for a claim against, or an interest in, the debtor or such
Affiliate, or principally in such exchange and partly for cash or property.
Section 1145(b)(1) of the Bankruptcy Code defines “underwriter” for purposes of
the Securities Act as one who, except with respect to ordinary trading
transactions of an entity that is not an issuer, (a) purchases a claim with a
view to distribution of any security to be received in exchange for the claim,
(b) offers to sell securities issued under a plan for the holders of such
securities, or (c) offers to buy securities issued under a plan for persons
receiving such securities, if the offer to buy is made with a view to
distribution, or (d) is an issuer, as used in Section 2(a)(11) of the Securities
Act, with respect to such securities, which includes control persons of the
issuer.

 

71



--------------------------------------------------------------------------------

The definition of an “issuer” for purposes of whether a Person is an underwriter
under section 1145(b)(1)(D) of the Bankruptcy Code, by reference to
Section 2(a)(11) of the Securities Act, includes as “statutory underwriters” all
“affiliates,” which are all Persons who, directly or indirectly, through one or
more intermediaries, control, are controlled by, or are under common control
with, an issuer of securities. The reference to “issuer,” as used in the
definition of “underwriter” contained in Section 2(a)(11) of the Securities Act,
is intended to cover “Controlling Persons” of the issuer of the securities.
“Control,” as defined in Rule 405 of the Securities Act, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise. Accordingly, an officer or director of a
reorganized debtor or its successor under a plan of reorganization may be deemed
to be a “Controlling Person” of the debtor or successor, particularly if the
management position or directorship is coupled with ownership of a significant
percentage of the reorganized debtor’s or its successor’s voting securities. In
addition, the legislative history of section 1145 of the Bankruptcy Code
suggests that a creditor who owns 10% or more of a class of securities of a
reorganized debtor may be presumed to be a “Controlling Person” and, therefore,
an underwriter.

Under certain circumstances, Holders of New Equity and/or New Second Lien PIK
Notes who are deeemed to be “underwriters” may be entitled to resell their New
Equity or New Second Lien PIK Notes pursuant to the limited safe harbor resale
provisions of Rule 144 of the Securities Act. Generally, Rule 144 of the
Securities Act would permit the public sale of securities received by such
Person if the required holding period has been met and, under certain
circumstances, current information regarding the issuer is publicly available
and volume limitations, manner of sale requirements and certain other conditions
are met. Whether any particular Person would be deemed to be an “underwriter”
(including whether the Person is a “Controlling Person”) with respect to the New
Equity or New Second Lien PIK Notes would depend upon various facts and
circumstances applicable to that Person. Accordingly, the Debtors express no
view as to whether any Person would be deemed an “underwriter” with respect to
the New Equity and/or New Second Lien PIK Notes or that such securities
vis-à-vis such Person are “control” securities and, in turn, whether any Person
may freely resell New Equity and/or New Second Lien PIK Notes.

In any case, recipients of New Equity and New Second Lien PIK Notes issued under
the Plan are advised to consult with their own legal advisors as to the
availability of any such exemption from registration under state law in any
given instance and as to any applicable requirements or conditions to such
availability.

 

VII.

CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN

 

  A.

Introduction

The following discussion summarizes certain U.S. federal income tax consequences
of the Plan to the Debtors and to the Holders of Allowed Second Lien Notes
Claims.

This discussion is provided for informational purposes only and is based on the
Internal Revenue Code of 1986, as amended (the “Tax Code”), the U.S. Treasury
regulations promulgated thereunder, judicial authority and current
administrative rulings and practice, all as in effect as of the date hereof and
all of which are subject to change, possibly with retroactive effect. Events
subsequent to the date of this Disclosure Statement, such as the enactment of
additional tax legislation, court decisions or administrative changes, could
affect the U.S. federal

 

72



--------------------------------------------------------------------------------

income tax consequences of the Plan and the transactions contemplated
thereunder. No representations are being made regarding the particular tax
consequences of the Plan to the Debtors or any Holder of an Allowed Second Lien
Notes Claim. The Debtors will not seek a ruling from the Internal Revenue
Service (the “IRS”) and have not obtained an opinion of counsel regarding any
tax consequences of the Plan to the Debtors or any Holder of an Allowed Second
Lien Notes Claim. No assurances can be given that the IRS would not assert, or
that a court would not sustain, a different position from any discussed herein.
This discussion only addresses U.S. federal income tax consequences and does not
address any other U.S. federal tax consequences (such as estate and gift tax
consequences), or the tax consequences arising under the laws of any foreign,
state, local or other jurisdiction or any income tax treaty.

This discussion does not apply to Holders of Claims that are otherwise subject
to special treatment under the Tax Code, such as: financial institutions; banks;
broker-dealers; insurance companies; tax-exempt organizations; retirement plans
or other tax-deferred accounts; mutual funds; real estate investment trusts;
traders in securities that elect mark-to-market treatment; persons subject to
the alternative minimum tax; certain former U.S. citizens or long-term
residents; persons who hold Claims as part of a hedge, straddle, constructive
sale, conversion or other integrated transaction; persons that have a functional
currency other than the U.S. dollar; governments or governmental organizations;
partnerships or other pass-through entities or holders of interests therein;
persons who received their Claims upon exercise of employee stock options or
otherwise as compensation; and Holders not entitled to vote on the Plan. The
following discussion assumes that Holders of General Unsecured Claims hold their
Claims as “capital assets” (as defined in section 1221 of the Tax Code).

If a partnership (or other entity or arrangement treated as a partnership for
U.S. federal income tax purposes) is a beneficial owner of the Allowed Second
Lien Notes Claims, the tax treatment of a partner in the partnership will depend
on the status of the partner, the activities of the partnership and certain
determinations made at the partner level. Accordingly, partnerships holding
Allowed Second Lien Notes Claims and the partners in such partnerships should
consult their own tax advisors regarding the U.S. federal income tax
consequences of participating in the Plan and the ownership of the New Equity
and New Second Lien PIK Notes.

For purposes of this discussion, a “U.S. Holder” is a beneficial owner of a
Second Lien Notes Claim, that is, for U.S. federal income tax purposes:

 

  •  

an individual who is a U.S. citizen or U.S. resident alien;

 

  •  

a corporation, or other entity taxable as a corporation for U.S. federal income
tax purposes, that was created or organized in or under the laws of the United
States, any state thereof or the District of Columbia;

 

  •  

an estate the income of which is subject to U.S. federal income taxation
regardless of its source; or

 

  •  

a trust (i) the administration of which is subject to the primary supervision of
a U.S. court and that has one or more United States persons that have the
authority to control all substantial decisions of the trust or (ii) that has
made a valid election under applicable U.S. Treasury regulations to be treated
as a United States person.

 

73



--------------------------------------------------------------------------------

A “Non-U.S. Holder” is a beneficial owner of a Second Lien Notes Claim that is
an individual, corporation, estate or trust that is not a U.S. Holder.

THE FOLLOWING DISCUSSION OF CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES IS FOR
INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR ADVICE BASED UPON THE
INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER. ALL HOLDERS OF CLAIMS ARE URGED
TO CONSULT THEIR OWN TAX ADVISORS FOR THE FEDERAL, STATE, LOCAL AND NON-U.S. TAX
CONSEQUENCES OF THE PLAN.

 

  B.

Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors

 

  1.

Cancellation of Debt and Reduction of Tax Attributes

It is anticipated that the Plan will result in cancellation of a significant
portion of the Debtors’ outstanding indebtedness. Absent an exception, the
Debtors would generally recognize cancellation of indebtedness income (“CODI”)
upon satisfaction of their outstanding indebtedness for total consideration less
than the amount of such indebtedness. The amount of CODI, in general, is the
excess of (i) the adjusted issue price of the indebtedness satisfied, over
(ii) the sum of (A) the amount of cash paid, (B) the issue price of any new
indebtedness of the debtor issued, and (C) the fair market value of any other
consideration (including stock of the debtor or another entity) given in
satisfaction of such indebtedness at the time of the exchange.

However, with respect to CODI generated upon implementation of the Plan, the
Debtors anticipate that they will not be required to include any amount of such
CODI in gross income, because the discharge of debt will occur pursuant to a
proceeding under chapter 11 of the Bankruptcy Code. The Debtors expect that they
will be required to reduce their tax attributes by the amount of CODI that is
excluded from gross income, in accordance with the methodology set forth in the
U.S. Treasury regulations addressing such reduction for consolidated groups.
Generally, tax attributes are reduced in the following order: (a) net operating
losses (“NOLs”) and NOL carryovers; (b) certain tax credit carryovers; (c) net
capital losses and capital loss carryovers; (d) tax basis in assets (but not
below the amount of liabilities to which the debtor remains subject); (e)
passive activity loss and credit carryovers; and (f) foreign tax credit
carryovers. However, the Debtors may elect to first reduce the basis of their
depreciable assets, in which case the limitation on reduction in tax basis in
assets described above in (d) will not apply. The reduction in tax attributes
occurs only after the taxable income (or loss) for the taxable year of the debt
discharge has been determined.

The amount of CODI, if any, and, accordingly, the amount of tax attributes
required to be reduced, will depend on the fair market value (or, in the case of
debt instruments, the adjusted issue price) of various forms of consideration to
be received by the Holders of Claims under the Plan. The Debtors expect that
their NOLs and other tax attributes will be substantially reduced but not
eliminated as a result of the Debtors’ excluded CODI. However, the exact amount
of excluded CODI, and the resulting tax attribute reduction amount, will depend
in part on the fair market value of the New Equity and the issue price of the
New Second Lien PIK Notes, which cannot be known with certainty as of the date
hereof, and the manner in which the Restructuring Transactions are implemented.

 

74



--------------------------------------------------------------------------------

  2.

Limitation of NOL Carryforwards and Other Tax Attributes

 

  (a)

General Section 382 Annual Limitation

If a “loss corporation” (generally, a corporation with NOLs and/or built-in
losses) undergoes an “ownership change” under section 382 of the Tax Code (an
“Ownership Change”) the amount of its pre-ownership change NOLs and/or built-in
losses (collectively, “Pre-Change Losses”) that may be utilized to offset future
taxable income generally is subject to an annual limitation (the “Annual
Limitation”).

The Debtors anticipate that the issuance of the New Equity under the Plan will
result in an Ownership Change. In general, the amount of the Annual Limitation
to which a corporation that undergoes an Ownership Change would be subject is
equal to the product of (a) the fair market value of the stock of the
corporation immediately before the Ownership Change (with certain adjustments)
multiplied by (b) the “long-term tax-exempt rate” (which is the highest of the
adjusted federal long-term rates in effect for any month in the three
calendar-month period ending with the calendar month in which the Ownership
Change occurs).

If a corporation (or affiliated group) has a net unrealized built-in gain at the
time of an Ownership Change (taking into account most assets and items of
built-in income and deductions), then the Annual Limitation may be increased to
the extent that the Debtors recognize certain built-in gains in their assets
during the five-year period following the Ownership Change, or are treated as
recognizing built-in gains pursuant to the safe harbors provided in IRS Notice
2003-65. If a corporation (or affiliated group) has a net unrealized built-in
loss at the time of an Ownership Change (taking into account most assets and
items of built-in income and deductions), then generally built-in losses
(including amortization or depreciation deductions attributable to such built-in
losses) recognized during the following five years (up to the amount of the
original net unrealized buil-in loss) will be treated as Pre-Change Losses and
similarly will be subject to the Annual Limitation. In general, a corporation’s
(or affiliated group’s) net unrealized built-in gain or net unrealized built-in
loss will be deemed to be zero unless it is greater than the lesser of
(a) $10,000,000 or (b) 15% of the fair market value of its assets (with certain
adjustments) before the Ownership Change.

Any NOLs generated in any post-Effective Date taxable year (including any
portion of the taxable year of the Ownership Change following the Effective
Date) should not be subject to this limitation. If an additional Ownership
Change occurs after the Effective Date, the Reorganized Debtors’ use of their
Pre-Change Losses may be adversely affected.

Section 383 of the Tax Code applies a similar limitation to capital loss
carryforwards and tax credits. Any unused limitation may be carried forward,
thereby increasing the Annual Limitation in the subsequent taxable year.

 

75



--------------------------------------------------------------------------------

Notwithstanding the rules described above, if, post-Ownership Change, a debtor
corporation and its subsidiaries do not continue the debtor corporation’s
historic business or use a significant portion of its historic business assets
in a new business for two years after the Ownership Change (the “Business
Continuity Requirement”), the Annual Limitation resulting from the Ownership
Change is zero.

As discussed below, special rules may apply in the case of a corporation that
experiences an Ownership Change as the result of a bankruptcy proceeding.

 

  (b)

Special Bankruptcy Exceptions

An exception to the foregoing Annual Limitation rules generally applies when
shareholders or so-called “qualified creditors” of a debtor corporation in
chapter 11 receive, in respect of their claims, at least 50% of the vote and
value of the stock of the reorganized debtor (or a controlling corporation if
also in chapter 11) pursuant to a confirmed chapter 11 plan (the “382(l)(5)
Exception”). Under the 382(l)(5) Exception, a debtor’s Pre-Change Losses are not
limited on an annual basis, but instead, NOL carryforwards will be reduced by
the amount of any interest deductions claimed during the three taxable years
preceding the taxable year that includes the effective date of the plan of
reorganization, and during the part of the taxable year prior to and including
the effective date of the plan of reorganization, in respect of all debt
converted into stock in the reorganization. If the 382(l)(5) Exception applies,
the Business Continuity Requirement does not apply, although a different
business continuation requirement may apply under the Treasury Regulations. If
the 382(l)(5) Exception applies and the Debtors undergo another Ownership Change
within two years after the Effective Date, then the Debtors’ Pre-Change Losses
effectively would be eliminated in their entirety.

When the 382(l)(5) Exception is not applicable to a corporation in bankruptcy
(either because the debtor does not qualify for it or the debtor otherwise
elects not to utilize the 382(l)(5) Exception), a second special rule will
generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the
Annual Limitation will be calculated by reference to the lesser of the value of
the debtor corporation’s new stock (with certain adjustments) immediately after
the Ownership Change or the value of such debtor corporation’s assets
(determined without regard to liabilities) immediately before the Ownership
Change. This differs from the ordinary rule that requires the fair market value
of a debtor corporation that undergoes an Ownership Change to be determined
before the events giving rise to the Ownership Change. The 382(l)(6) Exception
also differs from the 382(l)(5) Exception because under the 382(l)(6) Exception,
the debtor corporation is not required to reduce its NOL carryforwards by the
amount of interest deductions claims within the prior three-year period, and the
debtor may undergo an Ownership Change within two years without automatically
triggering the elimination of its Pre-Change Losses. If the 382(l)(6) Exception
applies, the Business Continuity Requirement discussed above also applies.

The Debtors have not determined whether they will be eligible for the 382(l)(5)
Exception or whether to affimatively elect out of the 382(l)(5) Exception if
available.

 

76



--------------------------------------------------------------------------------

  C.

Certain U.S. Federal Income Tax Consequences to Certain U.S. Holders of Claims

 

  1.

U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Second Lien
Notes Claims

The following discussion summarizes certain U.S. federal income tax consequences
of the implementation of the Plan to Holders of Claims who are U.S. Holders.
U.S. Holders of Claims are urged to consult their tax advisors regarding the tax
consequences of the Restructuring Transactions.

Whether and to what extent the U.S. Holder of a Second Lien Notes Claim
recognizes gain or loss as a result of the exchange of its Claim for the New
Equity and New Second Lien PIK Notes depends, in part, on whether the exchange
qualifies as a tax-free reorganization pursuant to Section 368(a)(1)(E) of the
Tax Code (a “Tax-Free Exchange”) or if, instead, the consideration under the
Plan is treated as having been received in a fully taxable disposition. Whether
the receipt of consideration under the Plan qualifies for reorganization
treatment will depend on, among other things, whether the Second Lien Notes
Claims and New Second Lien PIK Notes being exchanged constitute “securities.”

Neither the Tax Code nor the Treasury Regulations promulgated thereunder define
the term “security.” Whether a debt instrument constitutes a security for U.S.
federal income tax purposes is determined based on all the relevant facts and
circumstances, but most authorities have held that the length of the term of a
debt instrument is an important factor in determining whether such instrument is
a security for U.S. federal income tax purposes. These authorities have
indicated that a term of less than five years is evidence that the instrument is
not a security, whereas a term of ten years or more is evidence that it is a
security. There are numerous other factors that could be taken into account in
determining whether a debt instrument is a security, including the security for
payment, the creditworthiness of the obligor, whether payments of interest are
fixed, variable, or contingent, and whether such payments are made on a current
basis or accrued. The Debtors have not yet made any determinations regarding the
treatment of the Second Lien Notes Claims or New Second Lien PIK Notes as a
security under U.S. federal income tax law.

Pursuant to the Plan, each U.S. Holder of an Allowed Second Lien Notes Claim
will recognize gain or loss equal to the excess of (i) the fair market value of
the New Equity and the issue price of the New Second Lien PIK Notes received
over (ii) such U.S. Holder’s adjusted tax basis in its Allowed Second Lien Notes
Claim surrendered therefor pursuant to the Plan. Whether such gain or loss is
recognized will depend in part on whether the Second Lien Notes Claims or New
Second Lien PIK Notes are securities.

 

  (a)

U.S. Federal Income Tax Consequences to U.S. Holders of a Tax-Free Exchange

 

77



--------------------------------------------------------------------------------

If the Second Lien Notes Claims and New Second Lien PIK Notes are treated as
securities for U.S. federal income tax purposes, the exchange of Second Lien
Notes Claims for New Equity and New Second Lien PIK Notes would be treated as a
recapitalization, and therefore a Tax-Free Exchange. If the exchange of Second
Lien Notes Claims for New Equity and New Second Lien PIK Notes qualifies as a
Tax-Free Exchange, a U.S. Holder should not recognize gain or loss with respect
to the exchange (subject to “Accrued Interest,” as discussed in Section VII.C.2
of this Disclosure Statement). Such U.S. Holder’s total combined tax basis in
its New Equity and New Second Lien PIK Notes received should equal the U.S.
Holder’s tax basis in the Second Lien Notes Claim surrendered therefor increased
by gain, if any, recognized by such U.S. Holder in the exchange. A U.S. Holder’s
holding period for its interest in the New Equity and New Second Lien PIK Notes
should include the holding period for the Second Lien Notes Claim surrendered
therefor (except to the extent any New Equity or New Second Lien PIK Notes is
allocable to accrued but unpaid interest, in which case its holding period in
the New Equity or New Second Lien PIK Notes would begin on the day following the
Effective Date).

If a U.S. Holder’s Second Lien Notes Claims are treated as securities but the
New Second Lien Notes are not treated as securities for U.S. federal income tax
purposes, a U.S. Holder who realizes gain on the exchange would recognize
(subject to “Accrued Interest,” as discussed in Section VII.C.2 of this
Disclosure Statement) the lesser of (a) the amount of gain realized on such
exchange and (b) the fair market value of the New Second Lien PIK Notes
received. A U.S. Holder of such Second Lien Notes Claims who realizes a loss on
the exchange will not be permitted to recognize such loss, except to the extent
of any loss attributable to accrued but untaxed interest. A U.S. Holder’s tax
basis in its New Equity should be equal to such U.S. Holder’s tax basis in the
Second Lien Notes Claims surrendered therefor, plus the amount of gain
recognized on the exchange, if any, less the fair market value of New Second
Lien PIK Notes received. A U.S. Holder’s holding period for its New Equity
should include the holding period for the surrendered Second Lien Notes Claims.
A U.S. Holder’s tax basis in any New Second Lien PIK Notes received should equal
the fair market value of such New Second Lien PIK Notes as of the date such New
Second Lien PIK Notes are distributed to the Holder. A U.S. Holder’s holding
period for the New Second Lien PIK Notes received should begin on the day
following the Effective Date.

 

  (b)

U.S. Federal Income Tax Consequences to U.S. Holders in a Taxable Exchange

If the Second Lien Notes Claims and New Second Lien PIK Notes are not treated as
securities for U.S. federal income tax purposes and the exchange is not a
Tax-Free Exchange, a U.S. Holder of an Allowed Second Lien Notes Claim will be
treated as exchanging such Claim for New Equity and the issue price of the New
Second Lien PIK Notes in a taxable exchange. Accordingly, each U.S. Holder of
such Second Lien Notes Claim should recognize gain or loss equal to the
difference between the fair market value of New Equity and New Second Lien PIK
Notes received in exchange for the Claim and such U.S. Holder’s adjusted basis,
if any, in such Claim. Whether such gain or loss is capital or ordinary in
character will be determined by a number of factors, including the tax status of
the U.S. Holder, the nature of the Claim in such U.S. Holder’s hands, whether
the Claim was purchased at a discount, and whether and to what extent the U.S.
Holder previously has claimed a bad debt deduction with respect to its Claim.
See Sections VII.C.2 and VII.C.3 of this Disclosure Statement, entitled “Accrued
Interest” and “Market Discount.” A U.S. Holder’s tax basis in any New Equity and
New Second Lien PIK Notes received should equal the fair market value of such
New Equity and New Second Lien PIK Notes as of the date such New Equity and New
Second Lien PIK Notes are distributed to the Holder. A U.S. Holder’s holding
period for the New Equity and New Second Lien PIK Notes received should begin on
the day following the Effective Date.

 

78



--------------------------------------------------------------------------------

  2.

Accrued Interest (and OID)

To the extent that any amount received by a U.S. Holder of an Allowed Second
Lien Notes Claim is attributable to accrued but unpaid interest (including
accrued original issue discount (“OID”)) on the debt instruments constituting
the surrendered Claim, the receipt of such amount should be taxable to the U.S.
Holder as ordinary interest income (to the extent not already taken into income
by the U.S. Holder). Conversely, a U.S. Holder of a Claim may be able to
recognize a deductible loss (or, possibly, a write off against a reserve for
worthless debts) to the extent that any accrued interest (including accrued OID)
was previously included in the U.S. Holder’s gross income but was not paid in
full by the Debtors. Such loss may be ordinary, but the tax law is unclear on
this point. The tax basis of any non-cash consideration treated as received in
satisfaction of accrued but untaxed interest (or OID) should equal the amount of
such accrued but untaxed interest (or OID). The holding period for such non-cash
consideration should begin on the day following the receipt of such property.

The extent to which the consideration received by a U.S. Holder of a surrendered
Allowed Second Lien Notes Claim will be attributable to accrued interest on the
debts constituting the surrendered Allowed Second Lien Notes Claim is unclear.
Certain legislative history and case law indicates that an allocation of
consideration as between principal and interest provided in a chapter 11 plan of
reorganization is binding for U.S. federal income tax purposes, while certain
Treasury Regulations treat payments as allocated first to any accrued but
untaxed interest. The Plan provides that amounts paid to Holders of Claims will
be allocated at the option of the Holder between unpaid principal and unpaid
interest. The IRS could take the position that the consideration received by the
Holder should be allocated in some way other than as provided in the Plan.
Holders of Allowed Claims should consult their own tax advisors regarding the
proper allocation of the consideration received by them under the Plan.

U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE ALLOCATION OF
CONSIDERATION RECEIVED IN SATISFACTION OF THEIR CLAIMS AND THE FEDERAL INCOME
TAX TREATMENT OF ACCRUED BUT UNPAID INTEREST.

 

  3.

Market Discount

In general, a debt instrument is considered to have been acquired with “market
discount” if it is acquired other than on original issue and if its holder’s
adjusted tax basis in the debt instrument is less than (a) the sum of all
remaining payments to be made on the debt instrument, excluding “qualified
stated interest” or (b) in the case of a debt instrument issued with original
issue discount, its adjusted issue price, by at least a de minimis amount. Any
gain recognized by a U.S. Holder on the taxable disposition of a Claim that had
been acquired with market discount should be treated as ordinary income to the
extent of the market discount that accrued thereon while the Claim was
considered to be held by the U.S. Holder (unless the U.S. Holder elected to
include market discount in income as it accrued).

 

79



--------------------------------------------------------------------------------

To the extent that the Allowed Second Lien Notes Claims that were acquired with
market discount are exchanged in a transaction that qualifies as a Tax-Free
Exchange, the U.S. Holder may be required to recognize any market discount that
accrued on the Allowed Second Lien Notes Claims (i.e., up to the time of the
exchange) to the extent of any deemed gain. However, the tax law is unclear on
this point.

U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE APPLICATION OF
THE MARKET DISCOUNT RULES TO THEIR CLAIMS.

 

  4.

U.S. Federal Income Tax Consequences to U.S. Holders of Ownership and
Disposition of New Equity

 

  (a)

Distributions with Respect to New Equity

The gross amount of any distribution of cash or property made to a U.S. Holder
with respect to New Equity generally will be includible in gross income by a
U.S. Holder as dividend income to the extent such distribution is paid out of
current or accumulated earnings and profits, as determined under U.S. federal
income tax principles. To the extent those distributions exceed our current and
accumulated earnings and profits, the distribution (i) will be treated as a
non-taxable return of the U.S. Holder’s adjusted basis in the New Equity and
(ii) thereafter as capital gain. Dividends received by non-corporate U.S.
Holders may qualify for reduced rates of taxation. Subject to applicable
limitations, a distribution which is treated as a dividend for U.S. federal
income tax purposes may qualify for the dividends-received deduction if such
amount is distributed to a corporate U.S. Holder and certain other requirements
are satisfied.

 

  (b)

Sale, Exchange, or Other Taxable Disposition of New Equity

For U.S. federal income tax purposes, a U.S. Holder generally will recognize
gain or loss on the sale, exchange, or other taxable disposition of any of its
New Equity in an amount equal to the difference, if any, between the amount
realized for the New Equity and the U.S. Holder’s adjusted tax basis in the New
Equity. Subject to the rules discussed above under Section VII.C.3, entitled
“Market Discount,” any such gain or loss generally will be capital gain or loss,
and will be long-term capital gain or loss if the Holder has a holding period in
the New Equity of more than one year as of the date of disposition.
Non-corporate U.S. Holders may be eligible for reduced rates of taxation on
long-term capital gains.

 

  5.

U.S. Federal Income Tax Consequences to U.S. Holders of Ownership and
Disposition of the New Second Lien PIK Notes

 

  (a)

Acquisition Premium/Bond Premium

Subject to certain rules relating to CPDIs (as defined below), if a U.S.
Holder’s initial tax basis in any New Second Lien PIK Notes is less than or
equal to the stated redemption price at maturity of such debt instrument, but
greater than the adjusted issue price of such instrument, the U.S. Holder should
be treated as acquiring such debt instrument with an “acquisition premium.”
Unless an election is made, the U.S. Holder generally should reduce the amount
of OID otherwise includable in gross income for an accrual period by an amount
equal to the amount of

 

80



--------------------------------------------------------------------------------

OID otherwise includible in gross income multiplied by a fraction, the numerator
of which is the excess of the U.S. Holder’s initial tax basis in its interest in
such debt instrument over such debt instrument’s adjusted issue price, and the
denominator of which is the excess of the sum of all amounts payable on such
debt instrument (other than amounts that are qualified stated interest) over its
adjusted issue price.

Subject to certain rules relating to CPDIs, if a U.S. Holder’s initial tax basis
in any new New Second Lien PIK Notes exceeds the stated redemption price at
maturity of such debt instrument, such U.S. Holder should be treated as
acquiring such debt instrument with “bond premium.” Such U.S. Holder generally
may elect to amortize the bond premium over the term of such debt instrument on
a constant yield method as an offset to interest when includible in income under
such U.S. Holder’s regular accounting method. If a U.S. Holder does not elect to
amortize the premium, the premium may decrease the gain or increase the loss
such U.S. Holder would otherwise recognize on disposition of such debt
instrument.

 

  (b)

Issue Price, Original Issue Discount, and Interest with Respect to the New
Second Lien PIK Notes

The consideration received by Holders of Allowed Second Lien Notes Claims, which
will include a combination of New Equity and New Second Lien PIK Notes, would
likely be treated as an investment unit issued in exchange for the Allowed
Second Lien Notes Claims to the extent any New Second Lien PIK Notes are
received on account of such Claims. In such case, the issue price of the New
Second Lien PIK Notes will depend, in part, on the issue price of the investment
unit, and the respective fair market values of the elements of consideration
that compose the investment unit. The issue price of an investment unit is
generally determined in the same manner as the issue price of a debt instrument.
As a result, the issue price of the investment unit will depend on whether the
investment unit is considered for U.S. federal income tax purposes (and after
applying rules similar to those applied to debt instruments), to be traded on an
established securities market. In general, a debt instrument will be treated as
traded on an established securities market if, at any time during the 31-day
period ending 15 days after the issue date, (a) a “sales price” for an executed
purchase of the debt instrument appears on a medium that is made available to
issuers of debt instruments, persons that regularly purchase or sell debt
instruments, or persons that broker purchases or sales of debt instruments;
(b) a “firm” price quote for the debt instrument is available from at least one
broker, dealer or pricing service for property, and the quoted price is
substantially the same as the price for which the person receiving the quoted
price could purchase or sell the property, or (c) there are one or more
“indicative” quotes available from at least one broker, dealer or pricing
service for property. Whether the instrument unit should be considered “publicly
traded” may not be known until after the Effective Date.

If the instrument unit is considered to be traded on an established market, the
issue price of the investment unit would be the fair market value of the
investment unit on the date the New Second Lien PIK Notes are issued. The law is
somewhat unclear on whether an investment unit is treated as publicly traded if
some, but not all, elements of such investment unit are publicly traded. If the
investment unit is not publicly traded on an established market, but the Second
Lien Notes Claims are publicly traded on an established market, the issue price
of the investment unit may then be determined by reference to the fair market
value of the Second Lien Notes Claims

 

81



--------------------------------------------------------------------------------

on the date the investment unit is issue. If neither the investment unit nor the
Second Lien Notes Claims are publicly traded on an established market, then the
issue price of the New Second Lien PIK Notes would generally be determined under
section 1273(b)(4) or 1274 of the Tax Code, as applicable. Assuming either the
investment unit or the Second Lien Notes Claims are publicly traded, the issue
price of an investment unit is allocated among the elements of consideration
making up the investment unit based on their relative fair market values, with
such allocation determining the issue price of the New Second Lien PIK Notes.

An issuer’s allocation of the issue price of an investment unit is binding on
all Holders of the investment unit unless a Holder explicitly discloses a
different allocation on a timely filed income tax return for the taxable year
that includes the acquisition date of the investment unit.

The Allowed Second Lien Notes Claims and the investment unit comprising the
consideration received in exchange therefor, may be traded on an established
securities market for the purposes described above even if no trade actually
occurs and there are merely firm or indicative quotes with respect to such
Allowed Second Lien Notes Claims or investment unit.

As discussed above, a debt instrument, such as the New Second Lien PIK Notes is
treated as issued with OID for U.S. federal income tax purposes if its issue
price is less than its stated redemption price at maturity by more than a de
minimis amount. A debt instrument’s stated redemption price at maturity includes
all principal and interest payable over the term of the debt instrument other
than “qualified stated interest.” Stated interest payable at a fixed rate is
“qualified stated interest” if it is unconditionally payable in cash at least
annually.

A U.S. Holder (whether a cash or accrual method taxpayer) generally should be
required to include OID in gross income (as ordinary income) as the OID accrues
(on a constant yield to maturity basis), in advance of the U.S. Holder’s receipt
of cash payments attributable to this OID. In general, the amount of OID
includible in the gross income of a U.S. Holder should be equal to a ratable
amount of OID with respect to the New Second Lien PIK Notes for each day in an
accrual period during the taxable year or portion of the taxable year in which a
U.S. Holder held the New Second Lien PIK Notes. An accrual period may be of any
length and the accrual periods may vary in length over the term of the New
Second Lien PIK Notes, provided that each accrual period is no longer than one
year and each scheduled payment of principal or interest occurs either on the
final day of an accrual period or on the first day of an accrual period. The
amount of OID allocable to any accrual period is an amount equal to the excess,
if any, of (i) the product of the adjusted issue price of the New Second Lien
PIK Notes at the beginning of such accrual period and its yield to maturity,
determined on the basis of a compounding assumption that reflects the length of
the accrual period over (ii) the sum of the stated interest payments on the New
Second Lien PIK Notes allocable to the accrual period.

If interest other than qualified stated interest is paid in cash on the New
Second Lien PIK Notes, a U.S. Holder should not be required to adjust its OID
inclusions. Instead, each payment made in cash under the New Second Lien PIK
Notes should be treated first as a payment of any accrued OID that has not been
allocated to prior payments and second as a payment of principal. A U.S. Holder
generally should not be required to include separately in income cash payments
received on the New Second Lien PIK Notes to the extent such payments constitute
payments of previously accrued OID. The OID rules are complex and U.S. Holders
are urged to consult their own tax advisors regarding the application of the OID
rules to the New Second Lien PIK Notes. Moreover, the above discussion of the
CPDI rules, below.

 

82



--------------------------------------------------------------------------------

  (c)

Contingent Payment Debt Instrument

In addition to the general discussion of the OID rules set forth above, as well
as the rules regarding the sale, redemption, or repurchase of consideration
received in exchange for the Allowed Second Lien Notes claims, it is possible
that the New Second Lien PIK Notes will constitute “contingent payment debt
instruments” (“CPDI”) subject to the “noncontingent bond method” for accruing
OID. In the event the New Second Lien PIK Notes constitute CPDIs, the following
rules would apply.

Assuming the CPDI rules apply, under the noncontingent bond method, each U.S.
Holder should be required to take into account interest based on the “comparable
yield” of any debt instrument determined to be a CPDI, which generally is the
rate at which the Debtors could issue a fixed rate debt instrument with terms
and conditions similar to the applicable debt. U.S. Holders should accrue
interest based on the comparable yield on a constant yield to maturity basis.
U.S. Holders should not be required to separately include in income any
additional amount for the interest payments actually received, except to the
extent of positive or negative adjustments, as discussed below.

If during any taxable year, the actual payments with respect to any CPDIs exceed
the projected payments for that taxable year, the U.S. Holders should incur a
“net positive adjustment” under the contingent debt regulations equal to the
amount of such excess. U.S. Holders should treat a net positive adjustment as
additional interest income in that taxable year.

If, during any taxable year, the actual payments with respect to any CPDIs are
less than the amount of projected payment for that taxable year, U.S. Holders
may incur a “net negative adjustment” under the contingent debt regulations
equal to the amount of such deficit. This net negative adjustment should
(a) reduce a U.S. Holder’s interest income on the New Second Lien PIK Notes for
that taxable year, and (b) to the extent of any excess after application of (a),
give rise to an ordinary loss to the extent of such U.S. Holder’s interest
income on the CPDIs during prior taxable years, reduced to the extent such
interest was offset by prior net negative adjustments. Any net negative
adjustment in excess of the amounts described in (a) and (b) should be carried
forward as a negative adjustment to offset future interest income with respect
to the New Second Lien PIK Notes or to reduce the amount realized on a sale,
exchange or repurchase of the CPDIs. As a result of the rules described above,
recipients of CPDIs may be required to include amounts in income prior to
receipt of cash attributable to such income. A U.S. Holder should use the
comparable yield and projected payment schedule the Debtors prepare in
determining their interest accruals, unless it timely discloses and justifies on
its federal income tax returns the use of a different comparable yield and
projected payment schedule.

To the extent the New Second Lien PIK Notes constitute CPDIs, the Debtors have
not yet determined the “comparable yield” or determined a schedule of projected
payments.

 

83



--------------------------------------------------------------------------------

To the extent a U.S. Holder disposes of a CPDI, the U.S. Holder should recognize
gain or loss upon the sale, exchange or maturity of such debt in an amount equal
to the difference, if any, between the consideration received in exchange
therefor and its adjusted basis therein. In general, a U.S. Holder’s adjusted
basis should be its initial basis (determined pursuant to the rules discussed
above), increased by the amount of interest it previously accrued with respect
to such CPDI (in accordance with the comparable yield and the projected payment
schedule thereof), decreased by any interest payments that have been made, and
increased or decreased by the amount of any positive or negative adjustment,
respectively, that it is required to make. Any recognized gain should be
ordinary interest income, and any recognized loss should be ordinary loss to the
extent of interest a U.S. Holder included as income in the current or previous
taxable years in respect of such CPDI, and thereafter, capital loss.

If a U.S .Holder’s adjusted basis in the CPDI it receives is different than the
issue price of the CPDI (e.g., the U.S. Holder receives the CPDI in a
transaction that is treated as a Tax-Free Exchange as discussed above), such
U.S. Holder must allocate any difference between the adjusted issue price and
its basis to daily portions of interest or projected payments over the remaining
term of the CPDI. If the U.S. Holder’s basis is higher than the adjusted issue
price of the CPDI, the amount of the difference allocated to a daily portion of
interest or to a projected payment should be treated as a negative adjustment on
the date the daily portion accrues or the payment is made. On the date of the
adjustment, a U.S. Holder’s adjusted basis in the CPDI should be reduced by the
amount the U.S. Holder treats as a negative adjustment. If a U.S. Holder’s basis
is less than the adjusted issue price of the CPDI, the amount of the difference
allocated to a daily portion of interest or to a projected payment should be
treated as a positive adjustment on the date the daily portion accrued or the
payment is made. On the date of the adjustment, a U.S. Holder’s adjusted basis
in the debt instrument should be increased by the amount it treats as a positive
adjustment.

The rules related to CPDIs are highly complex, and U.S. Holders are encouraged
to consult their own tax advisors.

 

  (d)

Gain Recognition

Unless a non-recognition provision applies, and subject to the CPDI and market
discount rules discussed above, Holders will generally recognized capital gain
or loss upon the sale, redemption or other taxable disposition of the New Second
Lien PIK Notes received pursuant to the Plan. Such capital gain will be
long-term capital gain if, at the time of the sale, exchange, retirement, or
other taxable disposition, the Holder held the New Second Lien PIK Notes for
more than one year. Long-term capital gains of an individual taxpayer generally
are taxed at preferential rates. The deductibility of capital losses is subject
to certain limitations.

 

  6.

Medicare Tax

Certain U.S. Holders that are individuals, estates, or trusts are required to
pay an additional 3.8% tax on, among other things, interest, dividends and gains
from the sale or other disposition of capital assets. U.S. Holders that are
individuals, estates, or trusts should consult their tax advisors regarding the
effect, if any, of this tax provision on the consummation of the Plan to such
U.S. Holders and the ownership and disposition of any consideration to be
received under the Plan.

 

84



--------------------------------------------------------------------------------

  D.

Certain U.S. Federal Income Tax Consequences to Certain Non-U.S. Holders of
Claims

The following discussion includes only certain U.S. federal income tax
consequences of the Restructuring Transactions to Non-U.S. Holders. The rules
governing the U.S. federal income tax consequences to Non-U.S. Holders are
complex. Each Non-U.S. Holder should consult its own tax advisor regarding the
U.S. federal, state, and local and the non-U.S. tax consequences of the
consummation of the Plan to such Non-U.S. Holders and the ownership and
disposition of the New Equity and New Second Lien PIK Notes, as applicable.

 

  1.

Gain Recognition

Whether a Non-U.S. Holder realizes gain or loss on the exchange and the amount
of such gain or loss is determined in the same manner as set forth above in
connection with U.S. Holders. Subject to the rules discussed below under
Sections VII.D.6. and VII.E., entitled “FATCA” and “Information Reporting and
Back-Up Withholding,” any gain realized by a Non-U.S. Holder on the exchange of
its Claim generally will not be subject to U.S. federal income taxation unless
(i) the Non-U.S. Holder is a non-resident alien individual who was present in
the United States for 183 days or more during the taxable year in which the
Restructuring Transactions occur and certain other conditions are met, or
(ii) such gain is effectively connected with the conduct by such Non-U.S. Holder
of a trade or business in the United States (and if an income tax treaty
applies, such gain is attributable to a permanent establishment maintained by
such Non-U.S. Holder in the United States).

If the first exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or lower applicable income tax treaty
rate) on any gain realized, which may be offset by certain U.S. source capital
losses. If the second exception applies, the Non-U.S. Holder generally will be
subject to U.S. federal income tax in the manner described in Section VII.D.3.,
entitled “Income or Gain Effectively Connected with a U.S. Trade or Business.”

 

  2.

Accrued Interest

Subject to the rules discussed below under Sections VII.D.6. and VII.E.,
entitled “FATCA” and “Information Reporting and Backup Withholding,” payments
attributable to U.S. source accrued but unpaid interest (including OID) to a
Non-U.S. Holder generally will not be subject to U.S. federal income tax and
will be exempt from withholding under the “portfolio interest” exemption if the
Non-U.S. Holder properly certifies to its foreign status (generally, by
providing the withholding agent IRS Form W-8BEN or W-8BEN-E prior to payment),
and:

 

  (i)

the Non-U.S. Holder does not own, actually or constructively, 10% or more of the
total combined voting power of all classes of the Debtor’s stock entitled to
vote;

 

  (ii)

the Non-U.S. Holder is not a “controlled foreign corporation” that is a “related
person” with respect to the Debtor;

 

85



--------------------------------------------------------------------------------

  (iii)

the Non-U.S. Holder is not a bank whose receipt of interest on the notes is in
connection with an extension of credit made pursuant to a loan agreement entered
into in the ordinary course of the Non-U.S. Holder’s trade or business; and

 

  (iv)

such interest is not effectively connected with the Non-U.S. Holder’s conduct of
a U.S. trade or business.

A Non-U.S. Holder that does not qualify for exemption from withholding tax with
respect to accrued but unpaid interest that is not effectively connected income
generally will be subject to withholding of U.S. federal income tax at a 30%
rate (or lower applicable income tax treaty rate) on payments that are
attributable to accrued but unpaid interest (including accrued OID). For
purposes of providing a properly executed IRS Form W-8BEN or W-BEN-E, special
procedures are provided under applicable U.S. Treasury regulations for payments
through qualified foreign intermediaries or certain financial institutions that
hold customers’ securities in the ordinary course of their trade or business.

If any accrued but unpaid interest is effectively connected income, the Non-U.S.
Holder generally will be subject to U.S. federal income tax in the manner
described in Section VII.D.3., entitled “Income or Gain Effectively Connected
with a U.S. Trade or Business.”

 

  3.

Income or Gain Effectively Connected with a U.S. Trade or Business

If any interest or gain realized by a Non-U.S. Holder on the exchange of its
Claims is effectively connected with such Holder’s conduct of a trade or
business in the United States (and, if required by an applicable income tax
treaty, the Holder maintains a permanent establishment in the United States to
which such interest or gain is attributable), then the interest income or gain
will be subject to U.S. federal income tax at regular graduated income tax rates
generally in the same manner as if you were a U.S. Holder. Effectively connected
income will not be subject to U.S. federal withholding tax if you satisfy
certain certification requirements by providing to the applicable withholding
agent a properly executed IRS Form W-8ECI (or successor form), In addition, if
such a Non-U.S. Holder is a corporation, it may be subject to a branch profits
tax equal to 30% (or lower applicable income tax treaty rate) of its effectively
connected earnings and profits for the taxable year, subject to certain
adjustments.

 

86



--------------------------------------------------------------------------------

  4.

U.S. Federal Income Tax Consequences to Non-U.S. Holders of Ownership and
Disposition of the New Second Lien PIK Notes

 

  (a)

Treatment of Interest, Including OID and PIK Interest

Subject to the discussions below on backup withholding and FATCA, payments of
interest (which, for these purposes includes OID) on New Second Lien PIK Notes
to any Non-U.S. Holder generally will not be subject to U.S. federal income or
withholding tax, provided that:

 

  (i)

the Non-U.S. Holder does not actually or constructively (under certain
attribution rules) own 10% or more of the total combined voting power of all
classes of New Parent’s stock entitled to vote;

 

  (ii)

the Non-U.S. Holder is not a “controlled foreign corporation” related to New
Parent (within the meaning of Tax Code Section 864(d)(4)) and is not a bank that
received such New Second Lien PIK Notes on an extension of credit made pursuant
to a loan agreement entered into in the ordinary course of its trade or business
(within the meaning of Tax Code Section 881(c)(3)(A)); and

 

  (iii)

such interest payments are not “effectively connected” with the conduct by the
Non-U.S. Holder of a trade or business within the United States; and the
Non-U.S. Holder appropriately certifies (as further described below) that it is
not a “United States person” (within the meaning of Tax Code
Section 7701(a)(30)).

The certification requirement referred to above generally will be satisfied if
the Non-U.S. Holder provides New Parent or its paying agent with a statement on
IRS Form W-8BEN or IRS Form W-8BEN-E (or suitable substitute or successor form),
as applicable, signed under penalties of perjury, identifying the Non-U.S.
Holder and stating, among other things, that the Non-U.S. Holder is not a United
States person (within the meaning of Tax Code Section 7701(a)(30)). If the
Non-U.S. Holder holds the New Second Lien PIK Notes through a financial
institution or other agent acting on behalf of the Non-U.S. Holder, the Non-U.S.
Holder will be required to provide appropriate documentation to that agent, and
that agent will then be required to provide appropriate documentation to New
Parent or its paying agent (either directly or through other intermediaries).
Non-U.S. Holders should consult their own tax advisors regarding these
certification requirements.

If any of the foregoing requirements is not satisfied, payments of accrued
interest made to a Non-U.S. Holder generally will be subject to a 30% U.S.
federal withholding tax unless such Non-U.S. Holder provides the applicable
withholding agent with a properly executed (i) IRS Form W-8BEN or W-8BEN-E, as
applicable, claiming an exemption from or reduction of the withholding tax under
the benefit of a tax treaty between the United States and the Non-U.S. Holder’s
country of residence, or (ii) IRS Form W-8ECI stating that interest paid on New
Second Lien PIK Notes is not subject to withholding tax because it is
effectively connected to the conduct of a trade or business by the Non-U.S.
Holder within the United States (in which case, such interest will be taxed
below as “effectively connected income”).

 

87



--------------------------------------------------------------------------------

  (b)

Sale, Exchange or Other Disposition of the New Second Lien PIK Notes

Subject to the discussion below on backup withholding and FATCA, any gain
realized by a Non-U.S. Holder on the sale, exchange or other taxable disposition
(including retirements and redemptions) of New Second Lien PIK Notes generally
will not be subject to U.S. federal income or withholding tax, unless: (i) such
gain is effectively connected with the conduct by such Non-U.S. Holder of a
trade or business within the United States; or (ii) the Non-U.S. Holder is an
individual who is present in the United States for 183 days or more in the
taxable year of the disposition and certain other conditions are satisfied. If
the second exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or at a reduced rate under an
applicable income tax treaty) on the amount by which capital gains allocable to
the United States sources (including gains from such sale, exchange or other
taxable disposition of the New Second Lien PIK Notes) exceed capital losses
allocable to United States sources.

 

  (c)

Effectively Connected Income

If interest or gain from the disposition of the New Second Lien PIK Notes is
effectively connected with a Non-U.S. Holder’s conduct of a U.S. trade or
business (and if an applicable treaty provides that such activity constitutes a
“permanent establishment,”) the Non-U.S. Holder generally will be subject to
U.S. federal income tax on the interest and gain on a net basis in the same
manner as if it was a U.S. Holder. The 30% withholding tax on interest described
above will not apply (assuming the Non-U.S. Holder provides the IRS Form
W-8ECI), nor on payments of OID and PIK interest. In addition, a corporate
Non-U.S. Holder may be subject to the branch profits tax on its effectively
connected earnings and profits for the taxable year, subject to certain
adjustments, at a rate of 30% (or at a reduced rate under an applicable income
tax treaty or Treasury Regulations).

 

  5.

U.S. Federal Income Tax Consequences to Non-U.S. Holders of Ownership and
Disposition of Shares of New Equity

 

  (a)

Dividends on New Equity

Any distributions made with respect to New Equity will constitute dividends for
U.S. federal income tax purposes to the extent of New Parent’s current or
accumulated earnings and profits as determined under U.S. federal income tax
principles. To the extent those distributions exceed our current and accumulated
earnings and profits, the distributions will be treated as a non-taxable return
of capital to the extent of the Non-U.S. Holder’s tax basis in our common stock
and thereafter as capital gain from the sale or exchange of such New Equity.
Subject to the rules discussed above under Section VII.D.3., entitled “Income or
Gain Effectively Connected with a U.S. Trade or Business,” and below under
Sections VII.D.5. and VII.D.6., entitled “FIRPTA” and “FATCA,” any distribution
made to a Non-U.S. Holder on the New Equity generally will be subject to U.S.
federal withholding tax at a rate of 30% of the gross amount of

 

88



--------------------------------------------------------------------------------

the distribution unless an applicable income tax treaty provides for a lower
rate. To receive the benefit of a reduced treaty rate, a Non-U.S. Holder must
provide the applicable withholding agent with an IRS Form W-8BEN or IRS Form
W-8BEN-E (or other applicable or successor form) certifying qualification for
the reduced rate.

Dividends paid to a Non-U.S. Holder that are effectively connected with a trade
or business conducted by the Non-U.S. Holder in the United States (and, if
required by an applicable income tax treaty, are treated as attributable to a
permanent establishment maintained by the Non-U.S. Holder in the United States)
generally will be taxed on a net income basis at the rates and in the manner
generally applicable to United States persons (as defined in the Tax Code). Such
effectively connected dividends will not be subject to U.S. withholding tax if
the non-U.S. Holder satisfies certain certification requirements by providing
the applicable withholding agent a properly executed IRS Form W-8ECI certifying
eligibility for exemption. If the non-U.S. Holder is a non-U.S. corporation, it
may also be subject to a branch profits tax (at a 30% rate or such lower rate as
specified by an applicable income tax treaty).

 

  (b)

Sale, Redemption, or Repurchase of New Equity

Subject to the rules discussed below under Sections VII.D.6. and VII.E.,
entitled “FATCA” and “Information Reporting and Backup Withholding,” a Non-U.S.
Holder generally will not be subject to U.S. federal income tax with respect to
any gain realized on the sale or other taxable disposition of any of its New
Equity, including any gain resulting from a non-dividend distribution in excess
of the Holder’s tax basis in their New Equity, unless (i) the Non-U.S. Holder is
a non-resident alien individual who was present in the United States for 183
days or more during the taxable year in which the disposition occurs and certain
other conditions are met, (ii) such gain is effectively connected with the
conduct by such Non-U.S. Holder of a trade or business in the United States (and
if an income tax treaty applies, such gain is attributable to a permanent
establishment maintained by such Non-U.S. Holder in the United States), or
(iii) New Parent is or has been during a specified testing period a USRPHC (as
defined below).

If the first exception applies, the Non-U.S. Holder generally will be subject to
U.S. federal income tax at a rate of 30% (or lower applicable income tax treaty
rate) on any gain realized, which may be offset by certain U.S. source capital
losses. If the second exception applies, the Non-U.S. Holder generally will be
subject to U.S. federal income tax with respect to such gain in the same manner
as a U.S. Holder, and a Non-U.S. Holder that is a corporation for U.S. federal
income tax purposes may also be subject to a branch profits tax with respect to
earnings and profits effectively connected with a U.S. trade or business that
are attributable to such gains at a rate of 30% (or at a reduced rate or
exemption from tax under an applicable income tax treaty). If the third
exception applies, the Non-U.S. Holder will be subject to U.S. federal income
tax and U.S. federal withholding tax as discussed in Section VII.D.5, entitled
“FIRPTA.”

 

89



--------------------------------------------------------------------------------

  6.

FIRPTA

Under the Foreign Investment in Real Property Tax Act of 1980 (“FIRPTA”), gain
or loss of a foreign person on a disposition of a United States real property
interest (“USRPI”) is deemed to be effectively connected with a trade or
business carried on in the United States and subject to U.S. federal income tax.
A USRPI includes any interest (other than solely as a creditor) in a domestic
corporation if the domestic corporation is a United States real property holding
corporation (“USRPHC”). Common stock that is regularly traded on an established
securities market is, however, excepted from treatment as a USRPI if any class
of stock of the corporation is regularly traded on an established securities
market and the holder of such stock does not, at any time during an applicable
measuring period, own more than 5% of that class of stock (the “5% Public
Shareholder Exception”). In addition, if a non-regularly traded interest is
convertible into common stock that is regularly traded on an established
securities market, such non-regularly traded interest is excepted from treatment
as a USRPI if on the date on which a holder acquired such interest it does not
have a fair market value greater than 5% of the regularly traded class of stock
into which it is convertible (the “5% Convertible Exception” and together with
the 5% Public Shareholder Exception, the “5% Exception”).

If the common stock of the corporation were not considered to be regularly
traded on an established securities market during the calendar year in which the
relevant disposition by a Non-U.S. Holder occurs, the Non-U.S. Holder
(regardless of the percentage of common stock owned or the fair market value of
the non-regularly traded interest convertible into common stock) would be
subject to U.S. federal income tax on a taxable disposition of the common stock
or the non-regularly traded interest convertible into common stock, and a 15%
withholding tax would apply to the gross proceeds from such disposition.

The Debtors expect that New Parent will be a USRPHC. Accordingly, the New Equity
will be treated as USRPIs, unless a Non-U.S. Holder qualifies for the 5%
Exception. Following the Effective Date, New Parent may take steps to create a
market for the New Equity, but no assurances can be given that New Parent will
take such steps or, that if they do, New Parent’s actions will permit certain
Non-U.S. Holders to rely on the 5% Exception with respect to their New Equity.

NON-U.S. HOLDERS SHOULD CONSULT THEIR INDEPENDENT TAX ADVISORS TO DETERMINE
WHETHER THE NEW EQUITY IS SUBJECT TO FIRPTA.

 

  7.

FATCA

The Foreign Account Tax Compliance Act (“FATCA”) imposes a 30% withholding tax
on “withholdable payments,” in each case if paid to a “foreign financial
institution” or a “non-financial entity” (each as defined in the Tax Code)
(including in some cases, when such foreign financial institution or
non-financial foreign entity is acting as an intermediary), unless (i) in the
case of a foreign financial institution, such institution enters into an
agreement with the U.S. government to withhold on certain payments, and to
collect and provide to the U.S. tax authorities substantial information
regarding U.S. account holders of such institution (which includes certain
equity and debt holders of such institution, as well as certain account holders
that are non-U.S. entities with U.S. owners), (ii) in the case of a
non-financial foreign entity, such entity certifies that it does not have any
“substantial United States owners” (as defined in the Tax Code) or provides the
applicable withholding agent with a certification identifying the direct and
indirect substantial United States owners of the entity (in either case,
generally on an IRS Form W-8BEN-E), or (iii) the foreign financial institution
or non-financial foreign entity

 

90



--------------------------------------------------------------------------------

otherwise qualifies for an exemption from these rules and provides appropriate
documentation (such as an IRS Form W-8BEN-E). Foreign financial institutions
located in jurisdictions that have an intergovernmental agreement with the
United States governing these rules may be subject to different rules. Under
certain circumstances, a Holder might be eligible for refunds or credits of such
taxes.

For this purpose, “withholdable payments” are generally U.S. source payments of
(i) fixed or determinable, annual or periodical income (including interest on
debt instruments and dividends on shares of New Equity) and (ii) gross proceeds
from the sale or other disposition of any property of a type which can produce
U.S. source interest or dividends (if such sale or other disposition occurs
after December 31, 2018). Each Non-U.S. Holder should consult its own tax
advisor regarding the possible impact of these rules on such Non-U.S. Holder’s
U.S. federal income tax consequences under the Plan.

 

  E.

Information Reporting and Backup Withholding

The Debtors will withhold all amounts required by law to be withheld from
payments of interest and dividends. The Debtors will comply with all applicable
reporting requirements of the Tax Code. In general, information reporting
requirements may apply to distributions or payments made to a Holder of a Claim
under the Plan. In addition, backup withholding of taxes will generally apply to
payments in respect of an Allowed Claim under the Plan unless, in the case of a
U.S. Holder, such U.S. Holder provides a properly executed IRS Form W-9 and, in
the case of Non-U.S. Holder, such Non-U.S. Holder provides a properly executed
applicable IRS Form W-8 (or otherwise establishes such Non-U.S. Holder’s
eligibility for an exemption).

Backup withholding is not an additional tax. Amounts withheld under the backup
withholding rules may be credited against a Holder’s U.S. federal income tax
liability, and a Holder may obtain a refund of any excess amounts withheld under
the backup withholding rules by filing an appropriate claim for refund with the
IRS.

In addition, from an information reporting perspective, the U.S. Treasury
regulations generally require disclosure by a taxpayer on its U.S. federal
income tax return of certain types of transactions in which the taxpayer
participated, including, among other types of transactions, certain transactions
that result in the taxpayer’s claiming a loss in excess of specified thresholds.
Holders are urged to consult their tax advisors regarding these regulations and
whether the transactions contemplated by the Plan would be subject to these
regulations and require disclosure on the Holders’ tax returns.

THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE FOREGOING
DISCUSSION DOES NOT ADDRESS ALL ASPECTS OF U.S. FEDERAL INCOME TAXATION THAT MAY
BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF SUCH HOLDER’S CIRCUMSTANCES AND
INCOME TAX SITUATION. ALL HOLDERS OF CLAIMS SHOULD CONSULT WITH THEIR TAX
ADVISORS AS TO THE PARTICULAR TAX CONSEQUENCES TO THEM OF THE TRANSACTIONS
CONTEMPLATED BY THE PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE,
LOCAL, OR NON-U.S. TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.

 

91



--------------------------------------------------------------------------------

VIII.

CERTAIN RISK FACTORS TO BE CONSIDERED

Prior to voting to accept or reject the Plan, Holders of Claims should read and
carefully consider the risk factors set forth below, in addition to the other
information set forth in this Disclosure Statement together with any
attachments, exhibits, or documents incorporated by reference hereto. The risk
factors below should not be regarded as the only risks associated with the
Debtors’ businesses or the Plan and its implementation. Documents filed with the
SEC may contain important risk factors that differ from those discussed below,
and such risk factors are incorporated as if fully set forth herein and are a
part of this Disclosure Statement. Copies of any document filed with the SEC may
be obtained by visiting the SEC website at http://www.sec.gov.

 

  A.

Certain Bankruptcy Law Considerations

 

  1.

The Bankruptcy Process May Have an Adverse Effect on the Debtors’ Businesses,
Even If the Restructuring Transactions Are Successfully Consummated

While the Debtors believe that the Chapter 11 Cases will be of short duration
and will not be materially disruptive to their businesses, the Debtors cannot be
certain that this will be the case. Although the Plan is designed to minimize
the length of the Chapter 11 Cases, it is impossible to predict with certainty
the amount of time that one or more of the Debtors may spend in bankruptcy or to
assure the parties in interest that the Plan will be confirmed. Even if
confirmed on a timely basis, bankruptcy proceedings to confirm the Plan could
have an adverse effect on the Debtors’ ability to develop and execute their
business plan, their financial condition, and their liquidity. Among other
things, it is possible that bankruptcy proceedings could adversely affect the
Debtors’ relationships with their key customers and employees. The proceedings
will also involve additional expense and may divert some of the attention of the
Debtors’ management away from business operations.

 

  2.

Parties in Interest May Object to the Plan’s Classification of Claims and
Interests

Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an
equity interest in a particular class only if such claim or equity interest is
substantially similar to the other claims or equity interests in such class. The
Debtors believe that the classification of the Claims and Interests under the
Plan complies with the requirements set forth in the Bankruptcy Code because the
Debtors created Classes of Claims and Interests each encompassing Claims or
Interests, as applicable, that are substantially similar to the other Claims or
Interests, as applicable, in each such Class. Nevertheless, there can be no
assurance that the Court will reach the same conclusion.

 

  3.

The Conditions Precedent to the Confirmation Date and/or Effective Date of the
Plan May Not Occur

As more fully set forth in Article IX of the Plan, the Confirmation Date and the
Effective Date of the Plan are subject to a number of conditions precedent. If
such conditions precedent are not met or waived, the Confirmation Date or the
Effective Date will not take place.

 

92



--------------------------------------------------------------------------------

  4.

The Debtors May Fail to Satisfy Voting Requirements

If votes are received in number and amount sufficient to enable the Court to
confirm the Plan, the Debtors intend to seek, as promptly as practicable
thereafter, Confirmation of the Plan. In the event that sufficient votes are not
received, the Debtors may seek to confirm an alternative chapter 11 plan or
proceed with a sale of all or substantially all of the Debtors’ assets pursuant
to section 363 of the Bankruptcy Code. There can be no assurance that the terms
of any such alternative chapter 11 plan or sale pursuant to section 363 of the
Bankruptcy Code would be similar or as favorable to the Holders of Allowed
Claims as those proposed in the Plan.

 

  5.

Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the
Plan

The distributions available to Holders of Allowed Claims under the Plan can be
affected by a variety of contingencies, including, without limitation, whether
the Court orders certain Allowed Claims to be subordinated to other Allowed
Claims. The occurrence of any and all such contingencies, which could affect
distributions available to Holders of Allowed Claims under the Plan, will not
affect the validity of the vote taken by the Impaired Classes to accept or
reject the Plan or require any sort of revote by the Impaired Classes.

The estimated Claims and creditor recoveries set forth in this Disclosure
Statement are based on various assumptions, and the actual Allowed amounts of
Claims may significantly differ from the estimates. Should one or more of the
underlying assumptions ultimately prove to be incorrect, the actual Allowed
amounts of Claims may vary from the estimated Claims contained in this
Disclosure Statement. Moreover, the Debtors cannot determine with any certainty
at this time the number or amount of Claims that will ultimately be Allowed.
Such differences may materially and adversely affect, among other things, the
percentage recoveries to Holders of Allowed Claims under the Plan.

 

  6.

Releases, Injunctions, and Exculpation Provisions May Not Be Approved

Article VIII of the Plan provides for certain releases, injunctions, and
exculpations, including a release of liens and third-party releases that may
otherwise be asserted against the Debtors, Reorganized Debtors, or Released
Parties, as applicable. The releases, injunctions, and exculpations provided in
the Plan are subject to objection by parties in interest and may not be
approved. If the releases are not approved, certain Released Parties may
withdraw their support for the Plan.

 

  7.

The Debtors May Not Be Able to Secure Confirmation of the Plan

Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation
of a chapter 11 plan, and requires, among other things, findings by the Court
that: (a) such plan “does not unfairly discriminate” and is “fair and equitable”
with respect to any non-accepting classes; (b) confirmation of such plan is not
likely to be followed by a liquidation or a need for further financial
reorganization unless such liquidation or reorganization is contemplated by the
plan; and (c) the value of distributions to nonaccepting holders of claims and
equity interests within a particular class under such plan will not be less than
the value of distributions such holders would receive if the debtors were
liquidated under chapter 7 of the Bankruptcy Code.

 

93



--------------------------------------------------------------------------------

There can be no assurance that the requisite acceptances to confirm the Plan
will be received. Even if the requisite acceptances are received, there can be
no assurance that the Court will confirm the Plan. A non-accepting Holder of an
Allowed Claim might challenge either the adequacy of this Disclosure Statement
or whether the balloting procedures and voting results satisfy the requirements
of the Bankruptcy Code or Bankruptcy Rules. Even if the Court determines that
this Disclosure Statement, the balloting procedures, and voting results are
appropriate, the Court could still decline to confirm the Plan if it finds that
any of the statutory requirements for Confirmation are not met. If a chapter 11
plan of reorganization is not confirmed by the Court, it is unclear whether the
Debtors will be able to reorganize their business and what distributions, if
any, Holders of Allowed Claims would ultimately receive on account of such
Allowed Claims.

Confirmation of the Plan is also subject to certain conditions as described in
Article IX of the Plan. If the Plan is not confirmed, it is unclear what
distributions, if any, Holders of Allowed Claims will receive on account of such
Allowed Claims.

The Debtors, subject to the terms and conditions of the Plan and the
Restructuring Support Agreement, reserve the right to modify the terms and
conditions of the Plan as necessary for Confirmation. Any such modifications
could result in less favorable treatment of any non-accepting Class, as well as
any Class junior to such non-accepting Class, than the treatment currently
provided in the Plan. Such a less favorable treatment could include a
distribution of property with a lesser value than currently provided in the Plan
or no distribution whatsoever under the Plan.

 

  8.

Nonconsensual Confirmation

In the event that any impaired class of claims or interests does not accept a
chapter 11 plan, a court may nevertheless confirm a plan at the proponents’
request if at least one impaired class (as defined in section 1124 of the
Bankruptcy Code) has accepted the plan (with such acceptance being determined
without including the vote of any “insider” in such class), and, as to each
impaired class that has not accepted the plan, the court determines that the
plan “does not discriminate unfairly” and is “fair and equitable” with respect
to the dissenting impaired class(es). The Debtors believe that the Plan
satisfies these requirements, and the Debtors may request such nonconsensual
Confirmation in accordance with section 1129(b) of the Bankruptcy Code.
Nevertheless, there can be no assurance that the Court will reach this
conclusion. In addition, the pursuit of nonconsensual Confirmation or
Consummation of the Plan may result in, among other things, increased expenses
relating to professional compensation.

 

  9.

Risk of Termination of the Restructuring Support Agreement

The Restructuring Support Agreement contains certain provisions that give the
Consenting Creditors the ability to terminate the Restructuring Support
Agreement if various conditions are satisfied, such as the failure to meet of
the proposed milestones or the conversion of one or more of the Chapter 11 Cases
into a case under chapter 7 of the Bankruptcy Code. If

 

94



--------------------------------------------------------------------------------

the Consenting Creditors terminate the Restructuring Support Agreement, all
obligations of the Consenting Creditors under the Restructuring Support
Agreement will terminate. Termination of the Restructuring Support Agreement
could result in protracted Chapter 11 Cases, which could significantly and
detrimentally impact the Debtors’ relationships with vendors, employees, and
major customers.

 

  10.

Conversion into Cases Under Chapter 7 of the Bankruptcy Code

If no plan of reorganization can be confirmed, or if the Court otherwise finds
that it would be in the best interest of Holders of Claims and Interests, one or
more of the Chapter 11 Cases may be converted to cases under chapter 7 of the
Bankruptcy Code, pursuant to which a trustee would be appointed or elected to
liquidate the Debtors’ assets for distribution in accordance with the priorities
established by the Bankruptcy Code.

The Debtors believe that liquidation under chapter 7 would result in
significantly smaller distributions being made to creditors than those provided
for in a chapter 11 plan because of (a) the likelihood that the assets would
have to be sold or otherwise disposed of in a disorderly fashion over a short
period of time rather than reorganizing or selling in a controlled manner
affecting the business as a going concern, (b) additional administrative
expenses involved in the appointment of a chapter 7 trustee, and (c) additional
expenses and Claims, some of which would be entitled to priority, that would be
generated during the liquidation, including Claims resulting from the rejection
of Unexpired Leases and other Executory Contracts in connection with cessation
of operations. See the Liquidation Analysis attached hereto as Exhibit C for
further discussion of the effects that a chapter 7 liquidation would have on the
recoveries of Holders of Claims.

 

  B.

Additional Factors Affecting the Value of the Reorganized Debtors and Recoveries
Under the Plan

 

  1.

The Total Amount of Claims Could Be More than Projected

There can be no assurance that the estimated Allowed amount of Claims in certain
Classes will not be significantly more than what the Debtors have estimated,
which, in turn, could cause the value of distributions to each creditor to be
reduced substantially.

The Debtors cannot know with certainty, at this time, the number or amount of
General Unsecured Claims that will ultimately be Allowed. Accordingly, because
General Unsecured Claims under the Plan will be paid Pro Rata, the Debtors
cannot state with certainty what recoveries will be available to Holders of
Allowed General Unsecured Claims.

 

  2.

The Debtors Cannot Guarantee Recoveries or the Timing of Such Recoveries

Although the Debtors have disclosed projected recoveries in this Disclosure
Statement, it is possible that the amount of Allowed Claims will be materially
higher than any range of possible Allowed Claims the Debtors have considered to
date, and thus creditor recoveries could be materially reduced or eliminated. In
addition, the timing of actual distributions to Holders of Allowed Claims may be
affected by many factors that cannot be predicted. Therefore, the Debtors cannot
guarantee the timing of any recovery on an Allowed Claim.

 

95



--------------------------------------------------------------------------------

  3.

Projections and Other Forward-Looking Statements Are Not Assured, and Actual
Results May Vary

Certain of the information contained in this Disclosure Statement is, by nature,
forward-looking, and contains (i) estimates and assumptions which might
ultimately prove to be incorrect and (ii) projections which may be materially
different from actual future experiences. There are uncertainties associated
with any projections and estimates, and they should not be considered assurances
or guarantees of the amount of funds or the amount of Claims in the various
Classes that might be allowed.

 

  4.

Any Valuation of Any Assets to Be Distributed Under the Plan Is Speculative and
Could Potentially be Zero

Any valuation of any of the assets to be distributed under the Plan is
necessarily speculative, and the value of such assets could potentially be zero.
Accordingly, the ultimate value, if any, of these assets could materially
affect, among other things, recoveries to the Debtors’ creditors.

 

  5.

The Reorganized Debtors May Not Be Able to Achieve Their Projected Financial
Results

The Reorganized Debtors may not be able to achieve their projected financial
results. The financial projections set forth in this Disclosure Statement
represent the Debtors’ management team’s best estimate of the Debtors’ future
financial performance, which is necessarily based on certain assumptions
regarding the anticipated future performance of the Reorganized Debtors’
operations, as well as the United States and world economies in general, and the
industry segments in which the Debtors operate in particular. While the Debtors
believe that the financial projections contained in this Disclosure Statement
are reasonable, there can be no assurance that they will be realized. If the
Debtors do not achieve their projected financial results, the value of the New
Equity may be negatively affected and the Debtors may lack sufficient liquidity
to continue operating as planned after the Effective Date. Moreover, the
financial condition and results of operations of the Reorganized Debtors from
and after the Effective Date may not be comparable to the financial condition or
results of operations reflected in the Debtors’ historical financial statements.

 

  6.

The Reorganized Debtors May Not Be Able to Generate Sufficient Cash to Service
All of Their Indebtedness

The Reorganized Debtors’ ability to make scheduled payments on, or refinance
their debt obligations, depends on the Reorganized Debtors’ financial condition
and operating performance, which are subject to prevailing economic, industry,
and competitive conditions and to certain financial, business, legislative,
regulatory, and other factors beyond the Reorganized Debtors’ control. The
Reorganized Debtors may be unable to maintain a level of cash flow from
operating activities sufficient to permit the Reorganized Debtors to pay the
principal, premium, if any, and interest on their indebtedness.

 

96



--------------------------------------------------------------------------------

  C.

Risks Relating to the Debtors’ Business and Financial Condition

 

  1.

Risks Associated with the Debtors’ Business and Industry

The risks associated with the Debtors’ business and industry are more fully
described in the Debtors’ SEC filings, including:

 

  •  

Annual Report on Form 10-K for the fiscal year ended December 31, 2017, filed on
March 8, 2018 and amended on March 29, 2018 and April 27, 2018, including
portions of the definitive Proxy Statement on Schedule 14A filed on April 7,
2018 incorporated by reference therein;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2018,
filed after the Petition Date;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2018,
filed on August 7, 2018;

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2018,
filed on May 8, 2018; and

 

  •  

Current Reports on Form 8-K filed on October 31, 2018, October 19, 2018,
October 5, 2018, September 28, 2018, September 17, 2018, August 31, 2018,
August 15, 2018, July 31, 2018, July 10, 2018, June 22, 2018, May 18, 2018,
May 7, 2018, April 17, 2018, February 20, 2018, and February 1, 2018.

The risks associated with the Debtors’ business and industry described in the
Debtors’ filings with the SEC include, but are not limited to, the following:

 

  •  

domestic and foreign supplies of oil and natural gas;

 

  •  

price and quantity of foreign imports of oil and natural gas;

 

  •  

actions of the Organization of Petroleum Exporting Countries and other
state-controlled oil companies relating to oil and natural gas price and
production controls;

 

  •  

level of global oil and natural gas exploration and production activity;

 

  •  

the effects of government regulation and permitting and other legal
requirements;

 

  •  

costs associated with perfecting title for mineral rights;

 

  •  

competition in the oil and gas industry;

 

97



--------------------------------------------------------------------------------

  •  

uncertainties in estimating oil and gas reserves and net present values of those
reserves;

 

  •  

uncertainties in exploring for and producing oil and gas, including
exploitation, development, drilling and operating risks;

 

  •  

political conditions in or affecting other oil-producing and natural
gas-producing countries, including the current conflicts in the Middle East and
conditions in South America and Russia;

 

  •  

weather conditions;

 

  •  

technological advances affecting oil and natural gas production and consumption;
and

 

  •  

overall U.S. and global economic conditions.

 

  2.

Liquidity During and After the Chapter 11 Cases

Although the Debtors lowered their capital budget and reduced the scale of their
operations significantly, their business remains capital intensive. In addition
to the cash requirements necessary to fund ongoing operations, the Debtors have
incurred significant professional fees and other costs in connection with
preparing for and filing the Chapter 11 Cases and expect to continue to incur
significant professional fees and costs throughout the Chapter 11 Cases. The
Debtors believe that they will have sufficient cash on hand and cash flow from
operations to continue to fund the Reorganized Debtors’ operations after
emergence from chapter 11.

The Debtors’ current liquidity may not be sufficient to allow the Debtors to
satisfy their obligations related to the Chapter 11 Cases, proceed with the
confirmation of a chapter 11 plan of reorganization, and/or emerge from
bankruptcy. While the Debtors have an agreement in principal with the
Prepetition Term Loan Lenders on the terms of the Exit Facility, the Debtors can
provide no assurance that they will be able to secure interim financing or exit
financing, if needed, to meet their liquidity needs or, if sufficient funds are
available, that any financing offered to the Debtors will be on terms acceptable
to the Debtors.

 

  3.

Post-Effective Date Indebtedness

Following the Effective Date, the Reorganized Debtors will have significantly
reduced their outstanding secured indebtedness, but will still have $130 million
of debt outstanding. The Reorganized Debtors’ ability to service their debt
obligations will depend on, among other things, their future operating
performance, which depends partly on economic, financial, competitive, and other
factors beyond the Reorganized Debtors’ control. The Reorganized Debtors may not
be able to generate sufficient cash from operations to meet their debt service
obligations as well as fund necessary capital expenditures and investments. In
addition, if the Reorganized Debtors need to refinance their debt, obtain
additional financing, or sell assets or equity, they may not be able to do so on
commercially reasonable terms, if at all.

 

98



--------------------------------------------------------------------------------

  D.

Factors Relating to Securities to Be Issued Under the Plan

 

  1.

Market for Securities

New Parent will seek listing of the New Equity on the OTC Pink upon consummation
of the Plan. There can be no assurance that any public market for the New Equity
will exist in the future or that New Parent will be successful with such
listing. After the consummation of the Plan, New Parent may determine to obtain
a listing on a national exchange. OTC Pink is a significantly more limited
market than the national exchanges, and the quotation of the New Equity on the
OTC Pink may result in a less liquid market available for existing and potential
shareholders to trade shares of New Equity. This could further depress the
trading price of New Equity and could also have a long-term adverse effect on
New Parent’s ability to raise capital.

 

  2.

Limited Holders

As set forth above, after the Effective Date, the Combined Prepetition Second
Lien Noteholders will receive 100% of the New Equity (subject to dilution as set
forth herein). If such Holders of the New Equity were to act as a group, such
Holders would be in a position to control the outcome of all actions requiring
stockholder approval, including the election of directors, without the approval
of other stockholders. This concentration of ownership could also facilitate or
hinder a negotiated change of control of New Parent and, consequently, have an
impact upon the value of the New Equity.

 

  3.

New Parent Will Be a Holding Company

PetroQuest is a holding company, and as such, it conducts its operations
through, most of its assets are owned by, and its operating income and cash flow
are generated by, its subsidiaries. Upon the Effective Date, New Parent will
remain a holding company. Therefore, New Parent will be dependent upon cash
flows from its subsidiaries to meet its debt service and related
obligations. Contractual provisions or laws, as well as its subsidiaries’
financial conditions and operating requirements, may limit New Parent’s ability
to obtain, from such subsidiaries, the cash required to meet such debt service
or related obligations. Applicable tax laws may also subject such payments to
further taxation. The inability to obtain cash from its subsidiaries may limit
New Parent’s ability to meet its debt service and related obligations even
though there may be sufficient resources on a consolidated basis to satisfy such
obligations.

 

  4.

The New Second Lien PIK Notes Will Be Subordinated to the Exit Facility

On the Effective Date, the Combined Prepetition Second Lien Noteholders will
receive New Second Lien PIK Notes, which are structurally subordinated and rank
junior in right of payment to the Exit Facility. In the event of New Parent’s
bankruptcy, liquidation, reorganization or other winding up, the assets that
secure New Parent’s debt or guarantees will be available to pay obligations on
the New Second Lien PIK Notes only after the Exit Facility and any other future
senior secured debt has been repaid in full from these assets.

 

99



--------------------------------------------------------------------------------

  5.

Potential Dilution

The ownership percentage represented by the New Equity distributed on the
Effective Date under the Plan will be subject to dilution from the equity issued
in connection with the Management Incentive Plan, as well as the conversion of
any options, warrants, convertible securities, exercisable securities, or other
securities that may be issued post-emergence.

In the future, similar to all companies, additional equity financings or other
share issuances by the Reorganized Debtors could adversely affect the value of
the New Equity. The amount and dilutive effect of any of the foregoing could be
material.

 

  6.

Equity Interests Subordinated to the Reorganized Debtors’ Indebtedness

In any subsequent liquidation, dissolution, or winding up of the Reorganized
Debtors, the New Equity would rank below all debt claims against the Reorganized
Debtors. As a result, Holders of New Equity will not be entitled to receive any
payment or other distribution of assets upon the liquidation, dissolution, or
winding up of the Reorganized Debtors until after all the Reorganized Debtors’
obligations to their debt holders have been satisfied.

 

  7.

Implied Valuation of New Equity Not Intended to Represent the Trading Value of
the New Equity

The valuation of the Reorganized Debtors is not intended to represent the
trading value of New Equity in public or private markets and is subject to
additional uncertainties and contingencies, all of which are difficult to
predict. Actual market prices of such securities at issuance will depend upon,
among other things: (a) prevailing interest rates, (b) conditions in the
financial markets, (c) the anticipated initial securities holdings of
prepetition creditors, some of whom may prefer to liquidate their investment
rather than hold it on a long-term basis; and (d) other factors that generally
influence the prices of securities. The actual market price of the New Equity is
likely to be volatile. Many factors, including factors unrelated to the
Reorganized Debtors’ actual operating performance and other factors not possible
to predict, could cause the market price of the New Equity to rise and fall.
Accordingly, the implied value, stated herein and in the Plan, of the securities
to be issued does not necessarily reflect, and should not be construed as
reflecting, values that will be attained for the New Equity in the public or
private markets.

 

  E.

Additional Factors

 

  1.

The Debtors Could Withdraw the Plan

Subject to the terms of the Restructuring Support Agreement, and without
prejudice to the rights of any party thereto, the Plan may be revoked or
withdrawn prior to the Confirmation Date by the Debtors.

 

  2.

The Debtors Have No Duty to Update

The statements contained in this Disclosure Statement are made by the Debtors as
of the date hereof, unless otherwise specified herein, and the delivery of this
Disclosure Statement after that date does not imply that there has been no
change in the information set forth herein since that date. The Debtors have no
duty to update this Disclosure Statement unless otherwise ordered to do so by
the Court.

 

100



--------------------------------------------------------------------------------

  3.

No Representations Outside this Disclosure Statement Are Authorized

No representations concerning or related to the Debtors, the Chapter 11 Cases,
or the Plan are authorized by the Court or the Bankruptcy Code, other than as
set forth in this Disclosure Statement. Any representations or inducements made
to secure your acceptance or rejection of the Plan that are other than those
contained in, or included with, this Disclosure Statement should not be relied
upon in making the decision to accept or reject the Plan.

 

  4.

No Legal or Tax Advice Is Provided by this Disclosure Statement

The contents of this Disclosure Statement should not be construed as legal,
business, or tax advice. Each Holder of Claims or Interests should consult their
own legal counsel and accountant as to legal, tax, and other matters concerning
their Claim or Interest.

This Disclosure Statement is not legal advice to you. This Disclosure Statement
may not be relied upon for any purpose other than to determine how to vote on
the Plan or object to confirmation of the Plan.

 

  5.

No Admission Made

Nothing contained herein or in the Plan will constitute an admission of, or will
be deemed evidence of, the tax or other legal effects of the Plan on the Debtors
or Holders of Claims or Interests.

 

  6.

Certain Tax Consequences

For a discussion of certain tax considerations to the Debtors and certain
Holders of Claims in connection with the implementation of the Plan, see Section
VII of this Disclosure Statement.

 

IX.

VOTING PROCEDURES AND REQUIREMENTS

 

  A.

Parties Entitled to Vote

Under the Bankruptcy Code, only holders of claims or interests in “impaired”
classes are entitled to vote on a plan. Under section 1124 of the Bankruptcy
Code, a class of claims or interests is deemed to be “impaired” under a plan
unless (i) the plan leaves unaltered the legal, equitable, and contractual
rights to which such claim or interest entitles the holder thereof or
(ii) notwithstanding any legal right to an accelerated payment of such claim or
interest, the plan cures all existing defaults (other than defaults resulting
from the occurrence of events of bankruptcy) and reinstates the maturity of such
claim or interest as it existed before the default.

 

101



--------------------------------------------------------------------------------

If, however, the holder of an impaired claim or interest will not receive or
retain any distribution under the plan on account of such claim or interest, the
Bankruptcy Code deems such holder to have rejected the plan, and, accordingly,
holders of such claims and interests are not entitled to vote on the plan. If a
claim or interest is not impaired by the plan, the Bankruptcy Code deems the
holder of such claim or interest to have accepted the plan and, accordingly,
holders of such claims and interests are not entitled to vote on the plan.

A vote may be disregarded if the Court determines, pursuant to section 1126(e)
of the Bankruptcy Code, that it was not solicited or procured in good faith or
in accordance with the provisions of the Bankruptcy Code.

The Bankruptcy Code defines “acceptance” of a plan by a class of claims as
acceptance by creditors in that class that hold at least two-thirds (2/3) in
dollar amount and more than one-half (1/2) in number of the claims that cast
ballots for acceptance or rejection of the plan.

The claims in the following classes (collectively, the “Voting Classes”) are
entitled to vote to accept or reject the Plan:

 

  •  

Class 5 – Prepetition Second Lien Notes Claims;

 

  •  

Class 6 – Prepetition Second Lien PIK Notes Claims; and

 

  •  

Class 7 – General Unsecured Claims.

The Holders of Claims in the Voting Classes are Impaired under the Plan and may,
in certain circumstances, receive a distribution under the Plan. Accordingly,
Holders of Claims in the Voting Classes have the right to vote to accept or
reject the Plan.

 

  B.

Voting Procedures

This Disclosure Statement, which is accompanied by a ballot or ballots
substantially in the forms attached to the Solicitation Procedures Order
(collectively, the “Ballots”, and each, a “Ballot”) to be used for voting on the
Plan, is being distributed to the Holders of Claims in those Classes that are
entitled to vote to accept or reject the Plan.

The order approving this Disclosure Statement is incorporated herein by
reference and should be read in conjunction with this Disclosure Statement and
in formulating a decision to vote to accept or reject the Plan.

 

THE DISCUSSION OF THE SOLICITATION AND VOTING

PROCESS SET FORTH IN THIS DISCLOSURE STATEMENT IS ONLY A

SUMMARY.

 

PLEASE REFER TO THE ORDER (I) CONDITIONALLY APPROVING

DISCLOSURE STATEMENT, (II) APPROVING PROCEDURES FOR

SOLICITATION AND TABULATION OF VOTES TO ACCEPT OR REJECT

PLAN, AND (III) GRANTING RELATED RELIEF [DOCKET NO. [___]]

(THE “SOLICITATION PROCEDURES ORDER”) FOR A MORE

COMPREHENSIVE DESCRIPTION OF THE SOLICITATION AND

VOTING PROCESS.

 

102



--------------------------------------------------------------------------------

  C.

Voting Deadline

Ballots will be provided to Holders of Claims in the Voting Classes entitled to
vote as of [•], 2018 (the “Voting Record Date”) for such Holders to vote to
accept or reject the Plan. Because all other Classes are Unimpaired and deemed
to accept the Plan or Impaired and deemed to reject the Plan, only the Voting
Classes are entitled to vote to accept or reject the Plan.

Each Ballot contains detailed voting instructions and sets forth in detail,
among other things, the deadlines, procedures, and instructions for voting to
accept or reject the Plan, the Voting Record Date, the applicable standards for
tabulating Ballots, and instructions for, and the effect of, opting out of the
releases set forth in the Plan.

The Debtors have engaged Epiq Corporate Restructuring, LLC as their claims,
noticing, solicitation, and balloting agent (the “Voting Agent”) to assist in,
among other things, the transmission of voting materials and in the tabulation
of votes with respect to the Plan.

IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE VOTING
AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING DEADLINE OF
        :         A.M./P.M., PREVAILING CENTRAL TIME, ON             , 2018,
UNLESS EXTENDED BY THE DEBTORS AND THE REQUISITE CREDITORS. IF YOU HOLD YOUR
CLAIMS THROUGH A NOMINEE, PLEASE FOLLOW THE INSTRUCTIONS PROVIDED BY YOUR
NOMINEE FOR RETURNING YOUR VOTING INSTRUCTIONS. UNLESS OTHERWISE INSTRUCTED,
PLEASE RETURN YOUR BENEFICIAL HOLDER BALLOT TO YOUR NOMINEE OR YOUR VOTE WILL
NOT BE COUNTED.

EACH BALLOT ADVISES THAT CREDITORS WHO (A) VOTE TO ACCEPT THE PLAN OR (B) DO NOT
VOTE OR VOTE TO REJECT THE PLAN AND DO NOT ELECT TO OPT OUT OF THE RELEASE
PROVISIONS CONTAINED IN ARTICLE VIII OF THE PLAN SHALL BE DEEMED TO HAVE
CONSENTED TO THE RELEASE, INJUNCTION, AND EXCULPATION PROVISIONS SET FORTH IN
ARTICLE VIII OF THE PLAN AND UNCONDITIONALLY, IRREVOCABLY, AND FOREVER RELEASED
AND DISCHARGED THE RELEASED PARTIES FROM ANY AND ALL CAUSES OF ACTION. CREDITORS
WHO DO NOT GRANT THE RELEASES CONTAINED IN ARTICLE VIII OF THE PLAN WILL NOT
RECEIVE THE BENEFIT OF THE RELEASES SET FORTH IN ARTICLE VIII OF THE PLAN.

 

103



--------------------------------------------------------------------------------

Ballots returnable to the Voting Agent must be returned by the Voting Deadline
with an original signed copy to:

 

If by email:

  

Via First Class Mail, Overnight Courier or Hand Delivery:

tabulation@epiqglobal.com and reference “PetroQuest – Master Ballot” in the
subject line.   

PetroQuest Energy, Inc.

Master Ballot Processing

c/o Epiq – Solicitation Team

777 Third Avenue, 12th Floor

New York, NY 10017

FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY THE VOTING
AGENT NO LATER THAN [_____], 2018 AT [ : ] A.M./P.M. (PREVAILING CENTRAL TIME).

The delivery of an accepting Ballot pursuant to one of the procedures set forth
above will constitute the agreement of the creditor with respect to such Ballot
to accept (i) all of the terms of, and conditions to, this solicitation; and
(ii) the terms of the Plan including the injunction, releases, and exculpations
set forth therein. All parties in interest retain their right to object to
confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code,
subject to any applicable terms of the Restructuring Support Agreement.

 

  D.

Waivers of Defects and Irregularities

Unless otherwise directed by the Court, all questions as to the validity, form,
eligibility (including time of receipt), acceptance, and revocation or
withdrawals of Ballots will be determined by the Voting Agent and/or the
Debtors, as applicable, in consultation with the Requisite Creditors, which
determination will be final and binding. The Debtors reserve the right, in
consultation with the Requisite Creditors, to reject any and all Ballots
submitted by any of their respective creditors not in proper form, the
acceptance of which would, in the opinion of the Debtors or their counsel, as
applicable, be unlawful. The Debtors further reserve their respective rights, in
consultation with the Requisite Creditors, to waive any defects or
irregularities or conditions of delivery as to any particular Ballot by any of
their creditors. The interpretation (including the Ballot and the respective
instructions thereto) by the applicable Debtor, unless otherwise directed by the
Court, will be final and binding on all parties. The Debtors reserve the right,
with the consent of the Requisite Creditors, to accept any Ballot submitted
after the Voting Deadline.

Unless waived, any defects or irregularities in connection with deliveries of
Ballots must be cured within such time as the Debtors, in consultation with the
Requisite Creditors, determine, unless otherwise ordered by the Court. Neither
the Debtors nor any other person will be under any duty to provide notification
of defects or irregularities with respect to deliveries of Ballots nor will the
Debtors or any other person incur any liabilities for failure to provide such
notification. Unless otherwise directed by the Court, delivery of such Ballots
will not be deemed to have been made until such irregularities have been cured
or waived. Ballots previously furnished (and as to which any irregularities have
not theretofore been cured or waived) will be invalidated.

 

104



--------------------------------------------------------------------------------

X.

CONFIRMATION OF THE PLAN

 

  A.

Confirmation Hearing

Pursuant to sections 1128 and 1129 of the Bankruptcy Code, the Court has
scheduled a Confirmation Hearing to consider Confirmation of the Plan. The
Confirmation Hearing has been scheduled to be heard on                     ,
2018 at         :         a.m./p.m. (Prevailing Central Time) in Courtroom [•]
of the United States Court for the Southern District of Texas, located at 515
Rusk Street, Houston, Texas 77002. The Confirmation Hearing may be adjourned
from time-to-time without further notice except for the announcement of the
adjournment date made at the Confirmation Hearing or at any subsequent adjourned
Confirmation Hearing.

In addition, the Court has set the deadline to object to the confirmation of the
Plan as                     , 2018 at         :         a.m./p.m. (Prevailing
Central Time) (the “Objection Deadline”). Section 1128(b) of the Bankruptcy Code
provides that any party in interest may object to the confirmation of a plan.
Objections and responses to the Plan, if any, must be served and filed as to be
received on or before the Objection Deadline in the manner described below. For
the avoidance of doubt, an objection to the Plan filed with the Court will not
be considered a vote to reject the Plan.

 

  B.

Objections to Confirmation

Section 1128(b) of the Bankruptcy Code provides that any party in interest may
object to the confirmation of a plan. Any objection to confirmation of the Plan
must be in writing, must conform to the Bankruptcy Rules and the Local Rules,
must set forth the name of the objector, the nature and amount of Claims held or
asserted by the objector against, or Interests held by the objector in, the
Debtors’ estates or properties, the basis for the objection and the specific
grounds therefore, and must be filed with the Court, with a copy to the chambers
of the United States Bankruptcy Judge appointed to the Chapter 11 Cases,
together with proof of service thereof, and served upon the following parties,
including such other parties as the Court may order:

 

  1)

The Debtors and Counsel to the Debtors:

PetroQuest Energy, Inc.

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

Attn:    Charles T. Goodson

– and –

 

105



--------------------------------------------------------------------------------

Porter Hedges LLP

1000 Main Street

Houston, Texas 77002

Attn:    John F. Higgins

            E. James Cowen

 

  2)

The United States Trustee:

Office of the U.S. Trustee for the Southern District of Texas

515 Rusk Street, Suite 3516

Houston, Texas 77002

Attn:     Hector Duran

 

  3)

Counsel to the Consenting Creditors:

Akin Gump Strauss Hauer & Feld LLP

One Bryant Park

New York, New York 10036

Attn: Michael S. Stamer

Akin Gump Strauss Hauer & Feld LLP

1700 Pacific Avenue, Suite 4100

Dallas, Texas 75201

Attn: Sarah Link Schultz

UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE
CONSIDERED BY THE COURT.

 

  C.

Requirements for Confirmation of the Plan

The requirements for Confirmation of the Plan pursuant to section 1129(a) of the
Bankruptcy Code include, without limitation, whether:

 

  1)

the Plan complies with the applicable provisions of the Bankruptcy Code;

 

  2)

the Debtors have complied with the applicable provisions of the Bankruptcy Code;

 

  3)

the Plan has been proposed in good faith and not by any means forbidden by law;

 

  4)

any payment made or to be made by the Debtors or by a person issuing securities
or acquiring property under the Plan, for services or for costs and expenses in
or in connection with the Chapter 11 Cases, or in connection with the Plan and
incident to the Chapter 11 Cases, has been disclosed to the Court, and any such
payment made before Confirmation of the Plan is reasonable, or if such payment
is to be fixed after Confirmation of the Plan, such payment is subject to the
approval of the Court as reasonable;

 

106



--------------------------------------------------------------------------------

  5)

the Debtors have disclosed the identity and affiliations of any individual
proposed to serve, after Confirmation of the Plan, as a director or officer of
the Reorganized Debtors, an Affiliate of the Debtors participating in a Plan
with the Debtors, or a successor to the Debtors under the Plan, and the
appointment to, or continuance in, such office of such individual is consistent
with the interests of Holders of Claims and Interests and with public policy,
and the Debtors have disclosed the identity of any Insider who will be employed
or retained by the Reorganized Debtors, and the nature of any compensation for
such Insider;

 

  6)

with respect to each Class of Claims or Interests, each Holder of an Impaired
Claim or Interest has either accepted the Plan or will receive or retain under
the Plan, on account of such Holder’s Claim or Interest, property of a value, as
of the Effective Date of the Plan, that is not less than the amount such Holder
would receive or retain if the Debtors were liquidated on the Effective Date of
the Plan under chapter 7 of the Bankruptcy Code;

 

  7)

except to the extent the Plan meets the requirements of section 1129(b) of the
Bankruptcy Code (as discussed further below), each Class of Claims either has
accepted the Plan or is not Impaired under the Plan;

 

  8)

except to the extent that the Holder of a particular Claim has agreed to a
different treatment of such Claim, the Plan provides that Administrative Claims
and priority Claims, other than Priority Tax Claims, will be paid in full on the
Effective Date, and that Priority Tax Claims will receive either payment in full
on the Effective Date or deferred cash payments over a period not exceeding five
years after the Petition Date, of a value, as of the Effective Date of the Plan,
equal to the Allowed amount of such Priority Tax Claims;

 

  9)

at least one Class of Impaired Claims has accepted the Plan, determined without
including any acceptance of the Plan by any Insider holding a Claim in such
Class;

 

107



--------------------------------------------------------------------------------

  10)

Confirmation of the Plan is not likely to be followed by the liquidation, or the
need for further financial reorganization, of the Debtors or any successor to
the Debtors under the Plan; and

 

  11)

all fees payable under section 1930 of title 28, as determined by the Court at
the Confirmation Hearing, have been paid or the Plan provides for the payment of
all such fees on the Effective Date of the Plan.

At the Confirmation Hearing, the Court will determine whether the Plan satisfies
all of the requirements of section 1129 of the Bankruptcy Code. The Debtors
believe that: (1) the Plan satisfies, or will satisfy, all of the necessary
statutory requirements of the Bankruptcy Code; (2) the Debtors have complied, or
will have complied, with all of the necessary requirements of the Bankruptcy
Code; and (3) the Plan has been proposed in good faith.

 

  D.

Best Interests Test/Liquidation Analysis

Section 1129(a)(7) of the Bankruptcy Code requires that a court find, as a
condition to confirmation, that a chapter 11 plan provides, with respect to each
impaired class, that each holder of a claim or an equity interest in such
impaired class either (1) has accepted the plan or (2) will receive or retain
under the plan property of a value that is not less than the amount that the
non-accepting holder would receive or retain if the debtors liquidated under
chapter 7 of the Bankruptcy Code. This requirement is referred to as the “best
interests test.”

This test requires a court to determine what the holders of allowed claims and
allowed equity interests in each impaired class would receive from a liquidation
of the debtor’s assets and properties in the context of a liquidation under
chapter 7 of the Bankruptcy Code. To determine if a plan is in the best
interests of each impaired class, the value of the distributions from the
proceeds of the liquidation of the debtor’s assets and properties (after
subtracting the amounts attributable to the aforesaid claims) is then compared
with the value offered to such classes of claims and equity interests under the
plan.

Attached hereto as Exhibit C and incorporated herein by reference are
liquidation analyses (collectively, the “Liquidation Analysis”) prepared by the
Debtors with the assistance of the Debtors’ financial advisor. The Liquidation
Analysis provides the Debtors’ analysis with respect to separate liquidations of
each of PetroQuest and its Affiliates. As reflected in the Liquidation Analysis,
the Debtors believe that liquidation of the Debtors’ businesses under chapter 7
of the Bankruptcy Code would substantially reduce the value to be realized by
Holders of Claims as compared to distributions contemplated under the Plan.
Consequently, the Debtors and their management believe that Confirmation of the
Plan will provide a substantially greater return to Holders of Claims than such
Holders would receive in a liquidation under chapter 7 of the Bankruptcy Code.

 

108



--------------------------------------------------------------------------------

The Debtors believe that any liquidation analysis is speculative, as it is
necessarily premised on assumptions and estimates which are inherently subject
to significant uncertainties and contingencies, many of which would be beyond
the control of the Debtors. The Liquidation Analysis provided in Exhibit C is
solely for the purpose of disclosing to Holders of Claims and Interests the
effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the
assumptions set forth therein. There can be no assurance as to values that would
actually be realized in a chapter 7 liquidation nor can there be any assurance
that a Court will accept the Debtors’ conclusions or concur with such
assumptions in making its determinations under section 1129(a)(7) of the
Bankruptcy Code.

 

  E.

Feasibility

Section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate
that confirmation of a plan is not likely to be followed by the liquidation, or
the need for further financial reorganization, of the debtor or any successor to
the debtor (unless such liquidation or reorganization is proposed in such plan
of reorganization).

For purposes of determining whether the Plan meets this requirement, the
Debtors, with the assistance of Seaport Global Securities LLC, have analyzed
their ability to meet their obligations under the Plan. As part of this
analysis, the Debtors have prepared a projected consolidated income statement,
which includes the consolidated, projected, unaudited, financial statement
information of the Reorganized Debtors (collectively, the “Financial
Projections”) for the period beginning three years from the Effective Date. The
Financial Projections are based on an assumed Effective Date of December 31,
2018 and certain assumptions regarding the Debtors’ ability to obtain Exit
Financing. To the extent that the Effective Date occurs after December 31, 2018,
recoveries on account of Allowed Claims could be impacted. Creditors and other
interested parties should review Article VIII of this Disclosure Statement for a
discussion of certain factors that may affect the future financial performance
of the Reorganized Debtors.

The Financial Projections are attached hereto as Exhibit D and incorporated
herein by reference. Based upon the Financial Projections, the Debtors believe
they will be a viable operation following the Chapter 11 Cases and that
Confirmation of the Plan is not likely to be followed by liquidation or the need
for further reorganization.

 

  F.

Acceptance by Impaired Classes

The Bankruptcy Code requires, as a condition to confirmation, except as
described in the following section, that each class of claims or equity
interests impaired under a plan, accept the plan. A class that is not “impaired”
under a plan is deemed to have accepted the plan and, therefore, solicitation of
acceptances with respect to such a class is not required.5

Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class
of impaired claims as acceptance by holders of at least two-thirds in a dollar
amount and more than one-half in a number of allowed claims in that class,
counting only those claims that have actually voted to accept or to reject the
plan. Thus, a class of claims will have voted to accept the plan only if
two-thirds in amount and a majority in number actually cast their ballots in
favor of acceptance.

 

5 

A class of claims is “impaired” within the meaning of section 1124 of the
Bankruptcy Code unless the plan (a) leaves unaltered the legal, equitable and
contractual rights to which the claim or equity interest entitles the holder of
such claim or equity interest or (b) cures any default, reinstates the original
terms of such obligation, compensates the holder for certain damages or losses,
as applicable, and does not otherwise alter the legal, equitable, or contractual
rights to which such claim or equity interest entitles the holder of such claim
or equity interest.

 

109



--------------------------------------------------------------------------------

  G.

Additional Requirements for Nonconsensual Confirmation

Section 1129(b) of the Bankruptcy Code allows a court to confirm a plan even if
all impaired classes have not accepted it, provided that the plan has been
accepted by at least one impaired class, without consideration of any votes in
such class cast by insiders. Pursuant to section 1129(b) of the Bankruptcy Code,
notwithstanding an impaired class’s rejection or deemed rejection of the plan,
the plan will be confirmed, at the plan proponent’s request, in a procedure
commonly known as a “cramdown” so long as the plan does not “discriminate
unfairly” and is “fair and equitable” with respect to each class of claims or
equity interests that is impaired under, and has not accepted, the plan.

As described herein, certain Classes are deemed to reject the Plan under section
1126(g) of the Bankruptcy Code. Accordingly, the Debtors will request
Confirmation of the Plan, as it may be modified from time to time, under section
1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter, amend,
modify, revoke, or withdraw the Plan or any Plan Supplement document, including
the right to amend or modify the Plan or any Plan Supplement document to satisfy
the requirements of section 1129(b) of the Bankruptcy Code, subject to the terms
of the Restructuring Support Agreement.

 

  1.

No Unfair Discrimination

The “unfair discrimination” test applies to classes of claims or interests that
are of equal priority and are receiving different treatment under a plan. This
test does not require that the treatment be the same or equivalent, but that
such treatment is “fair.” In general, courts consider whether a plan
discriminates unfairly in its treatment of classes of claims of equal rank
(e.g., classes of the same legal character). Courts will take into account a
number of factors in determining whether a plan discriminates unfairly.

 

  2.

Fair and Equitable Test

The “fair and equitable” test applies to classes of different priority and
status (e.g., secured versus unsecured) and includes the general requirement
that no class of claims receive more than 100% of the allowed amount of the
claims in such class. As to dissenting classes, the test sets different
standards depending on the type of claims in such class. The Debtors believe
that the Plan satisfies the “fair and equitable” test as further explained
below.

The Debtors submit that the Plan is structured so that it does not “discriminate
unfairly” and satisfies the “fair and equitable” requirement of section 1129(b)
of the Bankruptcy Code. With respect to the unfair discrimination requirement,
all Classes under the Plan are provided treatment that is substantially
equivalent to the treatment that is provided to other Classes that have equal
rank. With respect to the fair and equitable requirement, no Class under the
Plan will receive more than 100% of the amount of Allowed Claims in that Class.
The Debtors believe that the Plan and the treatment of all Classes of Claims and
Interests under the Plan satisfy the foregoing requirements for nonconsensual
Confirmation of the Plan.

 

110



--------------------------------------------------------------------------------

  H.

Valuation of the Debtors

In conjunction with formulating the Plan and satisfying its obligations under
section 1129 of the Bankruptcy Code, the Debtors determined that it was
necessary to estimate the post-Confirmation going concern value of the Debtors.
The valuation analyses are set forth in Exhibit E attached hereto (together, the
“Valuation Analysis”) and incorporated herein by reference.

 

XI.

ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN

The Debtors have evaluated several alternatives to the Plan. After studying
these alternatives, the Debtors have concluded that the Plan is the best
alternative and will maximize recoveries to parties in interest, assuming
Confirmation and Consummation of the Plan. If Confirmation and Consummation of
the Plan do not occur, the alternatives to the Plan are (i) the preparation and
presentation of an alternative plan of reorganization, (ii) a sale of some or
all of the Debtors’ assets pursuant to section 363 of the Bankruptcy Code, or
(iii) a liquidation of the Debtors’ assets under chapter 7 of the Bankruptcy
Code.

 

  A.

Alternative Plan of Reorganization

If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period
in which to file a plan of reorganization has expired, any other party in
interest) could attempt to formulate a different plan. Such a plan might involve
either a reorganization and continuation of the Debtors’ business or an orderly
liquidation of their assets. The Debtors, however, submit that the Plan, as
described herein, enables their creditors to realize the most value under the
circumstances.

 

  B.

Sale Under Section 363 of the Bankruptcy Code

If the Plan is not confirmed, the Debtors could seek from the Court, after
notice and a hearing, authorization to sell their assets under section 363 of
the Bankruptcy Code. Holders of Claims in Class 4, and in certain instances
Classes 5 and 6, would be entitled to credit bid on any property to which their
security interest is attached, and to offset their Claims against the purchase
price of the property. In addition, the security interests in the Debtors’
assets held by Holders of Claims in Classes 4, 5 and 6 would attach to the
proceeds of any sale of the Debtors’ assets. After these Claims are satisfied,
the remaining funds, if any, could be used to pay Holders of Claims and
Interests in Classes 7 through 11. Upon analysis and consideration of this
alternative, the Debtors do not believe a sale of their assets under section 363
of the Bankruptcy Code would yield a higher recovery for Holders of Claims than
the Plan.

 

  C.

Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law

If no plan can be confirmed, the Chapter 11 Cases may be converted to cases
under chapter 7 of the Bankruptcy Code in which a trustee would be elected or
appointed to liquidate the assets of the Debtors for distribution to their
creditors in accordance with the priorities established by the Bankruptcy Code.
The effect a chapter 7 liquidation would have on the recovery of Holders of
Allowed Claims and Interests is set forth in the Liquidation Analysis attached
hereto as Exhibit C.

 

111



--------------------------------------------------------------------------------

The Debtors believe that liquidation under chapter 7 would result in smaller
distributions to creditors than those provided for in the Plan because of the
delay resulting from the conversion of the Chapter 11 Cases and the additional
administrative expenses associated with the appointment of a trustee and the
trustee’s retention of professionals who would be required to become familiar
with the many legal and factual issues in the Debtors’ Chapter 11 Cases.

 

XII.

CONCLUSION AND RECOMMENDATION

In the opinion of the Debtors, the Plan is preferable to all other available
alternatives and provides for a larger distribution to the Debtors’ creditors
than would otherwise result in any other scenario. Accordingly, the Debtors
recommend that Holders of Claims entitled to vote on the Plan vote to accept the
Plan and support Confirmation of the Plan.

Dated: November 6, 2018

Houston, Texas

 

PETROQUEST ENERGY, INC.

on behalf of itself and all other Debtors

\s\ Charles T. Goodson

Charles T. Goodson

President and Chief Executive Officer

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

 

112



--------------------------------------------------------------------------------

Exhibit G

REORGANIZED PETROQUEST

CORPORATE GOVERNANCE TERM SHEET

The following term sheet (this “Term Sheet”) presents certain preliminary,
material terms in respect of the corporate governance of PetroQuest Energy,
Inc., or the successor thereto, by merger, consolidation, or otherwise, on or
after the Effective Date (“Reorganized PetroQuest” or “New Parent”), that would
be reflected in the certificate of incorporation, bylaws, and registration
rights agreement (the “Organizational Documents”) of Reorganized PetroQuest to
be adopted upon the consummation of the Restructuring. Capitalized terms used
and not defined herein shall have the meanings ascribed to them in that certain
Restructuring Support Agreement by and among the Company and the Consenting
Creditors to which this Term Sheet is attached (the “RSA”).

THIS TERM SHEET IS NOT LEGALLY BINDING OR AN EXHAUSTIVE LIST OF ALL THE TERMS
AND CONDITIONS IN RESPECT OF THE GOVERNANCE OF REORGANIZED PETROQUEST NOR DOES
IT CONSTITUTE AN OFFER TO SELL OR BUY, NOR THE SOLICITATION OF AN OFFER TO SELL
OR BUY, ANY SECURITIES. ANY SUCH OFFER OR SOLICITATION SHALL ONLY BE MADE IN
COMPLIANCE WITH ALL APPLICABLE LAWS. WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, THIS TERM SHEET AND THE UNDERTAKINGS CONTEMPLATED HEREIN ARE SUBJECT
IN ALL RESPECTS TO THE NEGOTIATION, EXECUTION AND DELIVERY OF DEFINITIVE
DOCUMENTATION.

 

General:    Reorganized PetroQuest will be a Delaware corporation managed by a
board of directors (the “New Board”), which will be responsible for overseeing
the operation of Reorganized PetroQuest’s business. Reorganized PetroQuest will
be managed on a day-to-day basis by its Chief Executive Officer and other senior
executive officers with oversight from the New Board. Common Shares:    The
Organizational Documents will provide that the equity interests of Reorganized
PetroQuest be evidenced by one class of common stock, par value $0.01 per share
(each such share, a “Common Share” and each holder thereof, a “Holder”) and one
class of preferred stock, par value $0.01 per share, which shall be blank check
preferred stock. Securities Issuance Exemption:    Issuance of the Common Shares
under the Plan will be exempt from registration under the Securities Act,
pursuant to section 1145 of the Bankruptcy Code. SEC Reporting:    On or before
the Effective Date, PetroQuest shall terminate its registration under Section 12
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and, as
of the Effective Date, Reorganized PetroQuest, will become subject to the
reporting requirements under Section 15(d) of the Exchange Act as a voluntary
filer under applicable U.S. securities laws.



--------------------------------------------------------------------------------

Stock Exchange Listing:    Reorganized PetroQuest will use its commercially
reasonable efforts to have the Common Shares quoted on one of the OTC markets
(OTCQX or OTCQB) on the Effective Date, with the consent of the Requisite
Creditors; if such quotation is not obtained, Reorganized PetroQuest will use
its commercially reasonable efforts to obtain a listing of its Common Shares on
the OTC Pink Market as soon as possible thereafter. After the Effective Date,
the New Board may determine in its discretion to obtain a listing on any of the
Nasdaq, NYSE or any other OTC market. Board of Directors:   

The New Board will be comprised initially of five (5) directors and shall serve
for an initial term lasting until the annual meeting of the Holders to take
place in 2020 (the “Initial Term”). One (1) director shall be the current Chief
Executive Officer of PetroQuest, who will serve as the Chief Executive Officer
of Reorganized PetroQuest.

 

The remaining initial directors shall be initially selected by the Requisite
Creditors.

 

Following expiration of the Initial Term, the members of the New Board will be
nominated/elected in the same manner as the initial directors of the New Board
for as long as there is not a material change in the holdings of Common Shares
of the Holders that selected the initial members of the New Board. Following a
material change in share ownership, the Organizational Documents will provide
for a re-allocation of New Board seats. There shall be no cumulative voting for
directors. The New Board shall not be staggered or classified.

Board Vacancies:    Upon the resignation, removal for cause, death or incapacity
of a director, the vacancy resulting from such resignation, removal for cause,
death or incapacity shall be filled in accordance with the rights of the Holders
that initially had appointment rights as set forth above under the caption
“Board of Directors,” in each case, until the next annual meeting of the
Holders. Chairman of the Board:    The Chairman of the Board will be determined
by a majority vote of the New Board; provided, that such Chairman will not also
serve as the Chief Executive Officer unless determined by unanimous vote of the
New Board (other than the director serving as Chief Executive Officer). Board
Committees:    The committees of the New Board will be appointed by a majority
of the New Board. Board Observers:    Any board observer rights shall be
determined by the Requisite Creditors.



--------------------------------------------------------------------------------

Transfer Restrictions on Common Shares:    The Common Shares shall be freely
tradable/transferable following emergence (other than with respect to holders
thereof that are affiliates of Reorganized PetroQuest) and not subject to any
ROFR/ROFO, tag-along rights, or any similar provisions, but shall be subject to
a customary drag-along right, and subject to any transfer restrictions necessary
to preserve tax attributes that are acceptable to the Requisite Creditors and
the Company. Registration Rights Agreement:   

The registration rights agreement between the Company and the Consenting
Creditors (the “Registration Rights Agreement”) will provide the following
benefits to the Consenting Creditors party thereto:

 

•  General. All Common Shares and Second Lien PIK Notes distributed to the
Consenting Creditors pursuant to the Plan, will constitute “Registrable
Securities” under the Registration Rights Agreement, subject to customary
provisions providing for when such securities cease to constitute Registrable
Securities. Any holder of Registrable Securities may transfer (in connection
with any such transfer) its rights under the Registration Rights Agreement to
any person to whom it transfers Registrable Securities, subject to the
transferee’s execution and delivery of a customary joinder (in a form to be
attached as an exhibit thereto) to the Registration Rights Agreement.

 

•  Demand Registration—S-1. No later than the date that is 5 business days after
Reorganized PetroQuest files its first periodic report on Form 10-K or Form 10-Q
related to the period in which Reorganized PetroQuest emerged from bankruptcy,
Reorganized PetroQuest will file an initial registration statement on Form S-1
with the SEC, which will cover the sale, resale or other distribution on a
continuous basis under Rule 145 under the Securities Act of all of the
Registrable Securities held by the Consenting Creditors. Reorganized PetroQuest
will use its reasonable best efforts to have such registration statement
declared effective by the SEC as soon as reasonably practicable following the
filing thereof. In the event that Reorganized PetroQuest becomes eligible to
file a registration statement on Form S-3 (or similar or successor form), it
shall use its reasonable best efforts to convert the resale registration
statement on Form S-1 into a resale registration statement on Form S-3 as soon
as reasonably practicable. Reorganized PetroQuest shall maintain the
effectiveness of the resale registration statement until the earlier of the date
on which all Registrable Securities covered by the resale registration statement
have been sold or cease to constitute Registrable Securities.

  



--------------------------------------------------------------------------------

  

•   Demand Registration—S-3. From and after such time as Reorganized PetroQuest
is eligible to file a registration statement on Form S-3, one or more holders of
Registrable Securities that hold, in the aggregate, at least 5.0% of the
outstanding Common Shares or Second Lien PIK Notes, as applicable, may request
that Reorganized PetroQuest file a registration statement under the Securities
Act on Form S-3 (or similar or successor form) or conduct a shelf takedown off
of a Form S-3 (or similar or successor form), covering such applicable
Registrable Securities held by such holder on either a resale or underwritten
offering basis. Demand registration and underwritten offerings will be subject
to size and frequency restrictions.

 

•   Piggyback Registration. Each holder of Registrable Securities, including
Common Shares and Second Lien PIK Notes, will have the right to include its
Common Shares and Second Lien PIK Notes each time Reorganized PetroQuest
proposes for any reason to register any of its Common Shares and Second Lien PIK
Notes, as applicable, under the Securities Act (including but not limited to
registrations pursuant to demands by holders). The rights to piggyback
registration will be available with respect to all Registrable Securities and to
all holders of Registrable Securities that are party to the Registration Rights
Agreement. The rights to piggyback registration may be exercised on an unlimited
number of occasions. The rights to piggyback registration and sale will be
subject to customary cutbacks, exceptions and limitations (including as to
exceptions employee plan S-8 filings and acquisition transactions and as to
limitations, selection of underwriters, priority and cutbacks).

 

•   Percentage Calculations.With respect to any Registration Rights Agreement
provisions that are tied to a minimum ownership threshold, a holder’s percentage
ownership shall include all Common Shares and Second Lien PIK Notes, as
applicable, held by such holder’s Affiliates, and by managed funds and accounts
of such holder and its Affiliates.

 

•   Lockups. The holders of Registrable Securities and Reorganized PetroQuest
will agree to be bound by customary underwriter lock-up agreements following
underwritten offerings under the applicable registration statement.

Corporate Opportunities:    The Organizational Documents will provide, to the
fullest extent permitted by applicable law, for the renunciation of Reorganized
PetroQuest’s interest in business opportunities that are presented to directors
or Holders, in each case, other than such directors or Holders that are
employees, consultants or officers of Reorganized PetroQuest.



--------------------------------------------------------------------------------

Affiliate Transactions:    Affiliate transactions shall be subject to applicable
provisions of Delaware corporate law and fiduciary duties. Amendments:   

The certificate of incorporation of Reorganized PetroQuest may not be amended
without the approval of both a majority of the New Board and a majority of the
outstanding Common Shares.

 

The bylaws of Reorganized PetroQuest may be amended either by a majority of the
New Board or a majority of the outstanding Common Shares.

 

The Registration Rights Agreement may be amended upon approval of the Company
and holders of a majority of Registrable Securities thereunder.

Holder Approvals:    Other Holder approvals only as required by Delaware law
(e.g., charter amendment and mergers/sale of substantially all assets). Other
Terms:    The Organizational Documents will also provide for other customary
terms, including, without limitation, the time, place and manner of calling of
regular and special meetings of Holders and directors, actions that may be taken
by the New Board or the Holders without a meeting, the titles and duties of
officers of Reorganized PetroQuest and the manner of appointment, removal and
replacement thereof, and indemnification and exculpation of directors, officers
and other appropriate persons. Indemnification Obligations; D&O Insurance    The
Company’s indemnification obligations currently in place, whether contained in
the certificate of incorporation or formation, bylaws, limited liability company
agreements, other organizational or formation documents, board resolutions,
indemnification agreements, employment agreements or otherwise, for current and
former directors, managers, officers, employees and agents of the Company shall
be assumed pursuant to the Plan. The directors and executive officers of the
Company shall have the benefit of customary Indemnification Agreements with the
Company, and the Company will obtain and maintain Director & Officer liability
insurance.



--------------------------------------------------------------------------------

Exhibit H

FORM OF JOINDER AGREEMENT FOR CONSENTING CREDITORS

This Joinder Agreement to the Restructuring Support Agreement, dated as of [•],
2018 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among the Company (as defined in the Agreement), and, among
others, the holders or beneficial owners of the principal amounts outstanding
under the Prepetition Term Loans, Prepetition Second Lien Notes, and Prepetition
Second Lien PIK Notes (together with their respective successors and permitted
assigns, the “Consenting Creditors” and each, a “Consenting Creditor”) is
executed and delivered by                         (the “Joining Party”) as of
[•]. Each capitalized term used herein but not otherwise defined shall have the
meaning set forth in the Agreement.

•     Agreement to be Bound. The Joining Party hereby agrees to be bound by all
of the terms of the Agreement, a copy of which is attached to this Joinder
Agreement as Annex I (as the same has been or may be hereafter amended, restated
or otherwise modified from time to time in accordance with the provisions
thereof). The Joining Party shall hereafter be deemed to be a “Consenting
Creditor” (and, as applicable, a “Consenting Term Loan Lender”, a “Consenting
Second Lien Noteholder” and/or a “Consenting Second Lien PIK Noteholder”) and a
“Party” for all purposes under the Agreement and with respect to any and all
Claims held by such Joining Party.

•     Representations and Warranties. With respect to the aggregate principal
amount of [Prepetition Term Loans/Prepetition Second Lien Notes/Prepetition
Second Lien PIK Notes], in each case, set forth on Schedule I hereto, the
Joining Party hereby makes the representations and warranties of the Consenting
Creditors set forth in Section 7 of the Agreement to each other Party to the
Agreement.

•     Governing Law. This Joinder Agreement shall be governed by and construed
in accordance with the internal laws of the State of Texas, without regard to
any conflict of laws provisions which would require the application of the law
of any other jurisdiction.

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Joining Party has caused this Joinder to be executed as
of the date first written above.

 

[CONSENTING CREDITOR] By:                                                  
Name: Title: Notice Address: [•] Fax: [•] Attention: [•] Email: [•]

SIGNATURE PAGE TO JOINDER

 



--------------------------------------------------------------------------------

Acknowledged: PETROQUEST ENERGY, INC. PETROQUEST ENERGY, L.L.C. TDC ENERGY, LLC
On behalf f itself and each of its wholly-owned direct and indirect subsidiaries
By:                                          
                                    Name: Title:

SIGNATURE PAGE TO JOINDER

 



--------------------------------------------------------------------------------

Annex I

Restructuring Support Agreement

SIGNATURE PAGE TO JOINDER



--------------------------------------------------------------------------------

PH Comments 11.6.18 to AGSH&F Draft November 5, 2018

Attorney Work Product

Privileged and Confidential

Subject to FRE 408

Schedule I

Holdings of Consenting Creditor

Amount of Prepetition Second Lien PIK Notes

 

 

Name of Holder

  

Aggregate Principal Amount of Notes Held Beneficially

Amount of Prepetition Second Lien Notes

 

 

Name of Holder

  

Aggregate Principal Amount of Notes Held Beneficially



--------------------------------------------------------------------------------

Exhibit I

November [•], 2018

PetroQuest Energy, Inc.

400 E. Kaliste Saloom Road, Suite 6000

Lafayette, Louisiana 70508

Attention: Charles T. Goodson and J. Bond Clement

$50,000,000 Exit Facility Commitment Letter

Ladies and Gentlemen:

Reference is made to the global restructuring (the “Restructuring”) of
PetroQuest Energy, Inc. (“PetroQuest”) and certain of its subsidiaries
(collectively “you” or the “Company”) contemplated by that certain Restructuring
Support Agreement, dated as of November [•], 2018 (including the term sheet
attached thereto as Exhibit B (the “Exit Facility Term Sheet”) and the other
attachments thereto, as amended, restated, amended and restated, supplemented or
otherwise modified from time to time pursuant to the terms thereof, the “RSA”),
by and among the Company and the Consenting Creditors from time to time party
thereto, pursuant to which the Company has agreed to commence the Chapter 11
Cases under chapter 11 of title 11 of the of the United States Code (the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”) to effectuate the Restructuring
Transactions pursuant to a joint “pre-negotiated” plan of reorganization (the
“Plan”), which is attached to the RSA as Exhibit A thereto.

In connection with the foregoing, the parties listed on Schedule I hereto (“us”,
“we” or the “Commitment Parties”), agree to backstop a term loan facility (the
“Exit Facility”) in an aggregate principal amount of $50,000,000. Capitalized
terms used but not defined herein shall have the meanings assigned to them in
the RSA.

1. Commitment

In connection with the foregoing, the Commitment Parties are pleased to advise
you of their commitment to backstop the Exit Facility, on a several and not
joint basis, in the amounts set forth opposite each such Commitment Party’s name
on Schedule I hereto (the “Commitments”) upon the terms and subject to the
conditions set forth or referred to in this Commitment Letter and the Exit
Facility Term Sheet (this Commitment Letter, including the Exit Facility Term
Sheet and the attachments hereto, will be referenced herein as the “Commitment
Letter”). This Commitment Letter is delivered pursuant to the Plan.

 

123



--------------------------------------------------------------------------------

The rights and obligations of each of the Commitment Parties under this
Commitment Letter shall be several and not joint, and no failure of any
Commitment Party to comply with any of its obligations hereunder shall prejudice
the rights of any other Commitment Party; provided that no Commitment Party
shall be required to fund the commitment of another Commitment Party in the
event such other Commitment Party fails to do so (the “Breaching Party”), but
may at its option do so, in whole or in part, in which case such performing
Commitment Party shall be entitled to all or a proportionate share, as the case
may be, of the Exit Facility and related fees and put option premiums that would
otherwise be issued to the Breaching Party.

A portion of the Commitment Parties’ Commitments hereunder shall be reduced,
ratably based on the initial Commitments set forth on Schedule I, in an
aggregate amount equal to any commitment under the Exit Facility allocated to
holders pursuant to the Subscription Procedures (as defined below) (other than
the Commitment Parties) (the “Other Combined Prepetition Second Lien
Noteholders”) of the Combined Prepetition Second Lien Notes. For purposes of
this Commitment Letter, the Commitment Parties and any Other Combined
Prepetition Second Lien Noteholder that has subscribed to participate in the
Exit Facility on a pro rata basis based on their respective holdings of Combined
Prepetition Second Lien Notes are referred to as “Lenders”.

2. Information

You hereby represent and covenant that (a) all written information, other than
the Projections (as defined below) and information of a general economic or
industry specific nature (the “Information”), that has been or will be made
available to us by you or on behalf of you by any of your representatives is or
will be, when taken as a whole, complete and correct in all material respects
and does not or will not, when taken as a whole, contain any untrue statement of
a material fact or omit to state a material fact necessary in order to make the
statements contained therein not materially misleading in light of the
circumstances under which such statements are made and (b) the financial
projections and other forward-looking information (the “Projections”) that have
been or will be made available to us by you or on behalf of you by any of your
representatives have been or will be prepared in good faith based upon
assumptions that you believe are reasonable at the time made and at the time the
related Projections are made available to us. You agree that if, at any time
prior to the execution of the Exit Facility, you become aware that any of the
representations in the preceding sentence would be incorrect if the Information
and Projections were being furnished, and such representations were being made,
at such time, then you will promptly supplement the Information and the
Projections so that such representations will be correct under those
circumstances.

In providing this Commitment Letter and arranging the Exit Facility, the
Commitment Parties are relying on the accuracy of the Information furnished to
them by or on behalf of you by your representatives without independent
verification thereof.

 

124



--------------------------------------------------------------------------------

3. Fees and Put Option Premium

As a condition for the commitments and agreements of the Commitment Parties
hereunder, you agree to pay or cause to be paid the nonrefundable fees and
expenses and Put Option Premium described herein, in the Plan and in the Exit
Facility Term Sheet on the terms and subject to the conditions set forth
therein. For the avoidance of doubt, the Put Option Premium is the premium
payable to the Commitment Parties in the form of New Equity equal, in the
aggregate, to 3% of the principal amount of the Exit Facility, which New Equity
shall be valued in accordance with the Plan on the Effective Date. The Put
Option Premium shall be payable to the Commitment Parties ratably based on the
initial Commitments set forth on Schedule I; provided that payment of the Put
Option Premium shall be reduced proportionately to the extent of any reduction
of the aggregate Commitments, as of the Effective Date, below the aggregate
amount of the initial Commitments set forth on Schedule I.

4. Conditions

Each Commitment Party’s commitments and agreements hereunder are subject to the
conditions set forth in this Section 4.

Each Commitment Party’s commitments and agreements hereunder are further subject
to

(a) the Commitment Parties’ satisfaction with the approval by the Bankruptcy
Court of (i) the Exit Facility and all definitive documentation in connection
therewith consistent with the Exit Facility Term Sheet and in form and substance
satisfactory to each of the Commitment Parties and (ii) all actions to be taken,
undertakings to be made and obligations to be incurred by the Company in
connection with the Exit Facility and all liens and other security to be granted
by the Company in connection with the Exit Facility (all such approvals to be
evidenced by the entry of an order by the Bankruptcy Court which is in full
force and effect and has not been stayed or modified and is satisfactory in form
and substance to the Commitment Parties in their sole discretion, which order
shall, among other things, approve the payment by the Company of all of the fees
and expenses and Put Option Premium that are provided for in, and the other
terms of, this Commitment Letter);

(b) there has not been (i) any fact, event, change, effect, development,
circumstance or occurrence that, individually or together with any other fact,
event, change, effect, development, circumstance or occurrence, has had or could
would reasonably be expected to have a material and adverse effect on (a) the
business, assets, liabilities, finances, properties, results of operations or
condition (financial or otherwise) of the Company taken as a whole, or (b) the
ability of the Company taken as a whole to perform its obligations under, or to
consummate the transactions contemplated by, the RSA and the Plan, in each case,
except to the extent any fact, event, change, effect, development, circumstance
or occurrence results from (i) any change after the date hereof in global,
national or regional political conditions (including acts of terrorism or war)
or in the general business, market, financial and economic conditions affecting
the industries, regions and markets in which the Company operates, (ii) any
changes after the date hereof in applicable law or U.S. GAAP, or in the
interpretation or enforcement thereof, (iii) the execution, announcement or
performance of this Commitment Letter or the transactions contemplated hereby;
or (iv) the fact of the filing of the Chapter 11 Cases; provided, however, that
the exceptions set forth in clauses (i) and (ii) shall not apply to the extent
any fact, event, change, effect, development, circumstance or occurrence is
disproportionately adverse to the Company taken as a whole as compared to other
companies in the industries in which the Company operates;

 

125



--------------------------------------------------------------------------------

(c) your compliance in all material respects with your obligation to supplement
Information and Projections as set forth in Section 2 hereof;

(d) your compliance in all material respects with the terms of this Commitment
Letter;

(e) execution and delivery of definitive documentation evidencing the Exit
Facility, which shall be consistent with the Term Sheet and the Plan and
otherwise in form and substance acceptable in all respects to the Company and
the Commitment Parties,

(f) the Other Combined Prepetition Second Lien Noteholders shall have been
provided the opportunity to subscribe for a portion of the Commitments under the
First Lien Exit Facility pursuant to procedures acceptable in all respects to
the Commitment Parties and the Company (“Subscription Procedures”) (it being
understood that the Commitments hereunder are not conditioned upon any Other
Combined Prepetition Second Lien Noteholder’s actual subscription for any of the
commitments under the Exit Facility);

(g) the transactions contemplated by this Commitment Letter, the Exit Facility
Term Sheet and the Plan shall have been consummated in accordance with
applicable laws, rules and regulations in a manner reasonably acceptable to the
Commitment Parties and the Company;

(h) all fees and reasonable and documented out-of-pocket costs, fees, expenses
(including, without limitation, legal and financial advisory fees and expenses)
and other compensation payable to the Agent and the Commitment Parties pursuant
to this Commitment Letter or otherwise payable pursuant to the other Exit
Facility Documents or RSA shall have been paid to the extent due;

(i) the Agent shall have received (u) customary legal opinion(s) with respect to
the Borrower and the Guarantors (as such parties are designated in the Exit
Facility Term Sheet, the “Loan Parties”) and the Exit Facility Documents from
counsel of the Loan Parties (or counsel to the Agent, to the extent customary in
non-U.S. jurisdictions) in form and substance reasonably satisfactory to the
Commitment Parties, (v) evidence of authorization of the Loan Parties to
execute, deliver and perform their respective obligations under the Exit
Facility Documents, (w) customary officer’s and secretary’s certificates,
(x) customary corporate documents, (y) good standing certificates (to the extent
applicable) and (z) a solvency certificate from the Company’s chief financial
officer or treasurer in form and substance reasonably satisfactory to the
Commitment Parties;

(j) all documents and instruments required to create and perfect the Agent’s
security interest in the collateral (as described in the Exit Facility Term
Sheet) (free and clear of all liens, subject to customary and limited exceptions
to be agreed upon) shall have been executed (if applicable) and delivered and,
if applicable, be in proper form for filing and execution of guarantees in form
and substance reasonably satisfactory to the Commitment Parties by the
Guarantors (as designated in the Term Sheet), which shall be in full force and
effect,

(k) absence of defaults or events of default under the Exit Facility Documents;

 

126



--------------------------------------------------------------------------------

(l) accuracy of representations and warranties in all material respects;

(m) each Commitment Party having received all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations;

(o) the Plan shall be in form and substance materially consistent with the terms
set forth in the RSA and otherwise be in form and substance acceptable in all
respects to the Company and the Commitment Parties;

(p) the Confirmation Order shall be entered in form and substance acceptable in
all respects to the Company and the Commitment Parties and such order shall have
become a Final Order that has not been stayed, modified or vacated on appeal;

(q) the Effective Date shall have occurred; and

(r) the RSA shall not have been breached in any material respects and shall
remain in full force and effect and the Company shall be in compliance with the
RSA in all material respects as of the Effective Date, and the Company and each
of the other Loan Parties party to the RSA shall have satisfied each of the
conditions to the Restructuring as set forth in the Plan.

5. Indemnification and Expenses

You agree to indemnify, hold harmless and defend the Commitment Parties, any
administrative agent and collateral agent for the Exit Facility (in any such
capacity, the “Agent”), their respective affiliates and their respective
directors, officers, employees, attorneys, advisors, agents and other
representatives (each, an “Indemnified Person”) from and against any and all
losses, claims, damages and liabilities to which any such Indemnified Person may
become subject arising out of or in connection with this Commitment Letter, the
Exit Facility, the transactions contemplated by this Commitment Letter or the
Exit Facility, the use of the proceeds thereof or any claim, litigation,
investigation or proceeding (a “Proceeding”) relating to any of the foregoing,
regardless of whether any Indemnified Person is a party thereto, whether or not
such Proceedings are brought by you, your equity holders, affiliates, creditors
or any other person, and to reimburse each Indemnified Person upon demand for
any reasonable legal or other out-of-pocket expenses incurred in connection with
investigating or defending any of the foregoing, provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent they are found by a
final, nonappealable judgment of a court of competent jurisdiction to arise from
(a) the willful misconduct or gross negligence of such Indemnified Person or
(b) the material breach by such Indemnified Person of its obligations under this
Commitment Letter or any of the Exit Facility Documents. In the case of a
Proceeding to which the indemnity in this paragraph applies, such indemnity will
be effective whether or not such claim, investigation, litigation or proceeding
is brought by the Company, any of its directors, equity holders, security
holders, affiliates or creditors, an Indemnified Party or any other person or an
Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated.

 

127



--------------------------------------------------------------------------------

In addition, (a) all out-of-pocket expenses (including, without limitation,
reasonable and documented fees, disbursements and other charges of one law firm
acting as counsel (and any local counsel reasonably necessary in all relevant
jurisdictions and special counsel reasonably necessary) and one financial
advisory firm of the Commitment Parties and one law firm acting as counsel (and
any special or local counsel reasonably necessary) for the Agent and an arranger
and administrative fee with respect to the Exit Facility payable to the Agent in
an amount to be determined by the Commitment Parties and the Company) in
connection with the Exit Facility and the transactions contemplated thereby
shall be paid by the Company and (b) all out-of-pocket expenses (including,
without limitation, documented fees, disbursements and other charges of one law
firm acting as counsel (and any local counsel reasonably necessary in all
relevant jurisdictions and special counsel reasonably necessary) and one
financial advisory firm of the Commitment Parties and one law firm acting as
counsel (and any special or local counsels reasonably necessary) for the Agent)
for the enforcement costs and documentary taxes associated with this Commitment
Letter or the Exit Facility and the transactions contemplated hereby or thereby
shall be paid by the Company, in each case for clauses (a) and (b) regardless of
whether the Effective Date occurs; provided that, the lead counsel and financial
advisor of the Commitment Parties selected pursuant to clauses (a) and (b) above
shall be Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”) and Houlihan Lokey,
Inc. (“Houlihan”), respectively.

It is further agreed that each Commitment Party shall only have liability to you
(as opposed to any other person) and that each Commitment Party shall be liable
solely in respect of its own commitment to the Exit Facility on a several, and
not joint, basis with any other Commitment Party. No Indemnified Party will have
any liability (whether in contract, tort or otherwise) to the Company or any of
its affiliates or any of their respective security holders or creditors for or
in connection with the transactions contemplated hereby, except to the extent
such liability is determined by a final, nonappealable judgment of a court of
competent jurisdiction to arise from (a) the gross negligence or willful
misconduct of such Indemnified Person or (b) the material breach by such
Commitment Party of its obligations under this Commitment Letter or any of the
Exit Facility Documents. No Indemnified Person shall be liable for any damages
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final,
nonappealable judgment of a court of competent jurisdiction to arise from the
gross negligence or willful misconduct of, such Indemnified Person. None of the
Indemnified Persons nor any Loan Party shall be liable for any indirect,
special, punitive or consequential damages in connection with this Commitment
Letter, the Exit Facility or the transactions contemplated hereby or thereby.

6. Absence of Fiduciary Relationship, Affiliate Activities

You acknowledge and agree that (a) no fiduciary, advisory or agency relationship
between you and the Commitment Parties is intended to be or has been created in
respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether the Commitment Parties have advised or are advising you
on other matters, (b) the Commitment Parties, on the one hand, and you, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do you rely on, any fiduciary duty to you or

 

128



--------------------------------------------------------------------------------

your affiliates on the part of the Commitment Parties, (c) you are capable of
evaluating and understanding, and you understand and accept, the terms, risks
and conditions of the transactions contemplated by this Commitment Letter,
(d) you have been advised that the Commitment Parties are engaged in a broad
range of transactions that may involve interests that differ from your interests
and that the Commitment Parties have no obligation to disclose such interests
and transactions to you, (e) you have consulted your own legal, accounting,
regulatory and tax advisors to the extent you have deemed appropriate, (f) each
Commitment Party has been, is, and will be acting solely as a principal and,
except as otherwise expressly agreed in writing by it and the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for you, any of your affiliates or any other person or entity and (g) none of
the Commitment Parties has any obligation or duty (including any implied duty)
to you or your affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein or in any other express
writing executed and delivered by such Commitment Party and you or any such
affiliate.

Additionally, you acknowledge and agree that none of the Commitment Parties are
advising you as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction. You shall consult with your own advisors concerning such
matters and shall be responsible for making your own independent investigation
and appraisal of the transactions contemplated by this Commitment Letter, and
the Commitment Parties shall not have any responsibility or liability to you
with respect thereto. Any review by the Commitment Parties of the transactions
contemplated by this Commitment Letter or other matters relating thereto will be
performed solely for the benefit of the Commitment Parties and shall not be on
behalf of you or any of your affiliates.

7. Confidentiality

The Company shall submit drafts to Akin Gump of any press releases, public
filings (including filings with the SEC), public announcements or communications
with any news media or to the public generally, that constitute disclosure of
the existence or terms of this Commitment Letter (or any amendment to the terms
of this Commitment Letter) or the transactions contemplated hereby at least two
(2) business days prior to making any such disclosure for the review,
consultation and approval by Akin Gump. The Company and its advisors shall not
(a) use the name of any Commitment Party, or other identifying information about
any Commitment Parties, in any press release, filing with the SEC or other means
of disclosure referenced in the immediately preceding sentence without such
Commitment Party’s prior written consent and (b) except as required by
applicable law or as required by SEC regulations or otherwise permitted under
the terms of any other agreement between the Company and any Commitment Party,
disclose to any Person (including, for the avoidance of doubt, any other party),
other than advisors to the Company, subject to any confidentiality agreement
between the Company and any Commitment Party (including any confidentiality
obligations under the Prepetition Term Loan Agreement), the Commitments of any
of the Commitment Parties without such Commitment Party’s prior written consent,
and the Company acknowledges and agrees that it may not disclose such
information provided by a Commitment Party contained on Schedule I of this
Commitment Letter, and further agrees that it shall redact such information from
the applicable exhibits or schedules before filing any pleading with the

 

129



--------------------------------------------------------------------------------

Bankruptcy Court (provided, that the Commitments disclosed may be filed in
unredacted form with the Bankruptcy Court under seal) and from “closing sets” or
other representations of the fully executed Commitment Letter; provided,
however, that (i) if such disclosure is required by law, subpoena, or other
legal process or regulation, the disclosing party shall afford the relevant
Commitment Party a reasonable opportunity to review and comment in advance of
such disclosure and shall take all reasonable measures to limit such disclosure
and (ii) the foregoing shall not prohibit the disclosure of the aggregate
Commitments made by all the Commitment Parties, collectively. Notwithstanding
the provisions in this Section 7, any party may disclose, only to the extent
consented to in writing by a Commitment Party, such Commitment Party’s
individual holdings. Nothing contained herein shall be deemed to waive, amend or
modify the terms of (i) any confidentiality agreement between the Company and
any Commitment Party or (ii) the RSA.

8. Miscellaneous

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and the Indemnified Persons and is not intended to and does not
confer any benefits upon, or create any rights in favor of, any person other
than the parties hereto and the Indemnified Persons to the extent expressly set
forth herein. Assignments by any Commitment Party shall be subject to Section 1
hereof. The Commitment Parties reserve the right to employ the services of their
affiliates in providing services contemplated hereby, and to satisfy its
obligations hereunder through, or assign its rights and obligations hereunder
to, one or more of its affiliates, separate accounts within its control or
investments funds under its or its affiliates’ management (collectively,
“Commitment Party Affiliates”); and to allocate, in whole or in part, to their
affiliates certain fees and Put Options Premium payable to the Commitment
Parties in such manner as the Commitment Parties and their affiliates may agree
in their sole discretion; provided that, no delegation or assignment to a
Commitment Party Affiliate shall relieve such Commitment Party from its
obligations hereunder to the extent that any Commitment Party Affiliate fails to
satisfy the Commitments hereunder at the time required.

This Commitment Letter may not be amended or waived except by an instrument in
writing signed by you and each Commitment Party. This Commitment Letter may be
executed in any number of counterparts, each of which shall be an original, and
all of which, when taken together, shall constitute one agreement. Delivery of
an executed signature page of this Commitment Letter by facsimile or electronic
transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart hereof. This Commitment Letter (and the agreements
referenced in this Commitment Letter) set forth the entire understanding of the
parties with respect to the Exit Facility, and replace and supersede all prior
agreements and understandings (written or oral) related to the subject matter
hereof. This Commitment Letter shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Texas without giving
effect to the conflict of laws principles thereof.

 

130



--------------------------------------------------------------------------------

You and we agree that any legal action, suit or proceeding arising out of or
relating to the transactions contemplated hereby, this Commitment Letter or the
performance of services hereunder or thereunder brought by any party or its
successors or assigns shall be brought or determined in any federal or state
court in the County of Harris in the City of Houston (the “Texas Courts”) and
you and we hereby irrevocably submit to the exclusive jurisdiction of the
aforesaid courts for itself and with respect to its property, generally and
unconditionally, with regard to any such proceeding arising out of or relating
to this Commitment Letter. You and we agree not to commence any proceeding
relating hereto except in the Texas Courts other than proceedings in any court
of competent jurisdiction to enforce any judgment, decree or award rendered by
any Texas Courts. You and we further agree that notice as provided herein shall
constitute sufficient service of process and you and we further waive any
argument that such service is insufficient. You and we hereby irrevocably and
unconditionally waive, and agree not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any proceeding arising out of or relating
to this Commitment Letter, (i) any claim that it is not personally subject to
the jurisdiction of the Texas Courts for any reason, (ii) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) that (A) the proceeding in any
such court is brought in an inconvenient forum, (B) the venue of such proceeding
is improper or (C) this Commitment Letter , or the subject matter hereof, may
not be enforced in or by such courts. Notwithstanding the foregoing, during the
pendency of the Chapter 11 Cases, all proceedings contemplated by this paragraph
shall be brought in the Bankruptcy Court.

You and we hereby irrevocably agree to waive trial by jury in any suit, action,
proceeding, claim or counterclaim brought by or on behalf of any party related
to or arising out of this Commitment Letter or the performance of services
hereunder or thereunder.

Each of the Commitment Parties hereby notifies you that, pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “PATRIOT Act”), it is required to obtain, verify
and record information that identifies the Company and the other Loan Parties,
which information includes names, addresses, tax identification numbers and
other information that will allow such Commitment Party or Lender to identify
the Debtors and the other Loan Parties in accordance with the PATRIOT Act. This
notice is given in accordance with the requirements of the PATRIOT Act and is
effective for the Commitment Parties and each Lender.

The indemnification, expense reimbursement, jurisdiction, confidentiality,
governing law, sharing of information, no agency or fiduciary duty, waiver of
jury trial, service of process and venue provisions contained herein shall
remain in full force and effect regardless of whether the Exit Facility
Documents shall be executed and delivered and notwithstanding the termination of
this Commitment Letter or the Commitments; provided that your obligations under
this Commitment Letter (other than your obligations with respect to
confidentiality) shall automatically terminate and be superseded by the
provisions of the Exit Facility Documents upon the initial funding thereunder,
and you shall automatically be released from all liability in connection
therewith at such time, in each case to the extent any of the Exit Facility
Documents has comparable provisions with comparable coverage. For the avoidance
of doubt, the automatic stay arising pursuant to section 362 of the Bankruptcy
Code shall be deemed waived or modified for purposes of providing notice or
exercising rights hereunder.

 

131



--------------------------------------------------------------------------------

You and we hereto agree that this Commitment Letter is a binding and enforceable
agreement with respect to the subject matter herein; it being acknowledged and
agreed that the funding of the Exit Facility is subject to the conditions
specified herein, including the execution and delivery of the Exit Facility
Documents by the parties hereto in a manner consistent with this Commitment
Letter. Each of the Commitment Parties and you will use their commercially
reasonable efforts to prepare, negotiate and finalize the Exit Facility
Documents as contemplated by the Exit Facility Term Sheet.

In addition, the commitment and agreements of the Commitment Parties hereunder
shall expire (i) by mutual written consent of the Company and the Commitment
Parties (ii) automatically if the order by the Bankruptcy Court approving your
obligations under this Commitment Letter, including, without limitation, the
fees and expenses and Put Option Premium set forth in this Commitment Letter and
Exit Facility Term Sheet, which order shall be in form and substance reasonably
satisfactory to the Commitment Parties (and which order shall be in full force
and effect and shall not be stayed or modified) is not entered by the Bankruptcy
Court by 11:59 p.m. prevailing Central Time on November 16, 2018; (iii)
automatically upon termination of the RSA; (iv) upon the occurrence of a
Material Adverse Change; or (v) automatically upon the revocation of the
Confirmation Order pursuant to an order of the Bankruptcy Court.

This Commitment Letter and the Plan are part of a proposed settlement of matters
that could otherwise be the subject of litigation among the parties. Nothing
herein shall be deemed an admission of any kind. Pursuant to Federal Rule of
Evidence 408 and any applicable state rules of evidence, this Commitment Letter
and the Plan and all negotiations relating thereto shall not be admissible into
evidence of any proceeding other than a proceeding to enforce the terms of this
Commitment Letter.

Except as expressly provided in this Commitment Letter, (a) nothing herein is
intended to, or does, in any manner waive, limit, impair or restrict the ability
of any party to protect and preserve its rights, remedies and interests,
including claims against or interests in the Company or other parties, or its
full participation in any bankruptcy proceeding, and (b) the parties each fully
preserve any and all of their respective rights, remedies, claims and interests
upon a termination of this Commitment Letter. Further, nothing in this
Commitment Letter shall be construed to prohibit any party hereto from appearing
as a party-in-interest in any matter to be adjudicated in the Chapter 11 Cases,
so long as such appearance and the positions advocated in connection therewith
are consistent with this Commitment Letter, the RSA, the Restructuring and the
Plan, and are not for the purpose of, and could not reasonably be expected to
have the effect of, hindering, delaying or preventing the consummation of the
Restructuring Transactions.

This Commitment Letter, including the transactions contemplated herein, is the
product of negotiations among the parties, together with their respective
representatives. Notwithstanding anything herein to the contrary, this Letter
Agreement is not, and shall not be deemed to be, a solicitation of votes for the
acceptance of the Plan or any other plan of reorganization for the purposes of
sections 1125 and 1126 of the Bankruptcy Code or otherwise. The Company will not
solicit acceptances of the Plan from any party until such party has been
provided with copies of a Disclosure Statement containing adequate information
as required by section 1125 of the Bankruptcy Code.

 

132



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding of our agreement,
please indicate your acceptance of the terms of this Commitment Letter by
returning to us executed counterparts of this Commitment Letter.

[Remainder of this page intentionally left blank]

 

133



--------------------------------------------------------------------------------

Very truly yours,

[                             ]6

By:

 

 

 

Name:

 

Title:

 

6 

NTD: Commitment Parties to be confirmed.

 

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

Agreed to and Accepted this ____ day of November, 2018 PETROQUEST ENERGY, INC.
On behalf of itself and each of its direct and indirect subsidiaries By:  

 

  Name:   Title:

[Signature Page to Commitment Letter]



--------------------------------------------------------------------------------

FINAL VERSION

Schedule I

Commitment Parties7

 

Commitment Party

   Commitment   [MainStay MacKay High Yield Corporate Bond Fund]    $ [•]  

[MainStay VP MacKay High Yield Corporate Bond Portfolio]

   $ [•]  

[MainStay MacKay Short Duration High Yield Fund]

   $ [•]  

[•]

  

[Corre Opportunities Qualified Master Fund, LP]

   $ [•]  

[Corre Opportunities II Master Fund, LP]

   $ [•]  

[Corre Horizon Interim Fund LLC]

   $ [•]  

[•]

   Total    $ 50,000,000  

 

 

7 

NTD: Commitment Parties and Commitments to be confirmed.



--------------------------------------------------------------------------------

Exhibit J

SEVERANCE AGREEMENT

THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of                 , 2018,
is made and entered into by and between PetroQuest Energy, Inc., a Delaware
corporation, with its principal office at 400 East Kaliste Saloom Road, Suite
6000, Lafayette, Louisiana 70508 (the “Company”), and Jonathan D. Sprague
(“Employee”).

R E C I T A L S

1) On December 12, 2011, a Severance Agreement was made and entered into by and
between the Company and Employee (the “Prior Agreement”).

B. In connection with the restructuring of the Company contemplated by the
Restructuring Support Agreement dated as of                 , 2018, the Company
and Employee desire to enter into a new agreement whereby severance benefits
will be paid to Employee on a Change in Control of the Company, as defined in
Section 3 of this Agreement, and consequent termination of Employee’s
employment.

C. This Agreement sets forth the severance benefits which the Company agrees
that it will pay to the Employee if Employee’s employment with the Company
terminates under one of the circumstances described herein following a Change in
Control of the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties hereto agree as follows:

a) Term of Agreement. This Agreement shall be effective immediately on the date
hereof and shall continue in effect through December 31, 2018; provided,
however, that commencing on January 1, 2019 and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless not later than October 31 of the preceding year, the Company shall have
given notice that it does not wish to extend this Agreement; provided, further,
that notwithstanding any such notice by the Company not to extend, this
Agreement shall automatically be extended for 12 months beyond the term provided
herein if a Change in Control, as defined in Section 3 of this Agreement, has
occurred during the term of this Agreement.

b) Effect on Employment Rights. This Agreement is not part of any employment
agreement that the Company and Employee may have entered. Nothing in this
Agreement shall confer upon Employee any right to continue in the employ of the
Company or interfere with or restrict in any way the rights of the Company,
which are hereby expressly reserved, to terminate the Employee for any reason,
with or without Cause, as defined in Section 4 of this Agreement.

 

137



--------------------------------------------------------------------------------

Employee agrees that, subject to the terms and conditions of this Agreement, in
the event of a potential change in control of the Company (as defined below),
Employee will remain in the employ of the Company during the pendency of any
such potential change in control and for a period of one year after the
occurrence of an actual Change in Control. For this purpose, a “potential change
in control of the Company” shall be deemed to have occurred if (a) the Company
enters into an agreement the consummation of which would result in the
occurrence of a Change in Control, (b) any person (including the Company)
publicly announces an intention to take or consider taking action which if
consummated would constitute a Change in Control or (c) the Board of Directors
of the Company (the “Board”) adopts a resolution to the effect that a potential
change in control of the Company has occurred.

c) Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred if any of the events set forth in
any one of the following paragraphs shall occur:

i) any “person” (as defined in section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as such term is modified in sections
13(d) and 14(d) of the Exchange Act), excluding the Company or any of its
subsidiaries, a trustee or any fiduciary holding securities under an employee
benefit plan of the Company of any of its subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than 50% of the combined voting power of the Company’s then outstanding
securities; or

(b) during any period of not more than two consecutive years, individuals who at
the beginning of such period constitute the Board and any new director (other
than a director designated by a Person who has entered into an agreement with
the Company to effect a transaction described in paragraphs (a), (c) or (d) of
this Section 3) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c) the consummation of a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holder of securities under an
employee benefit plan of the Company, at least 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person acquires more than 50% of the combined
voting power of the Company’s then outstanding securities; or

 

138



--------------------------------------------------------------------------------

(d) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

Notwithstanding the foregoing, no Change in Control shall be deemed to occur
(i) if there is consummated any transaction or series of integrated transactions
immediately following which, in the judgment of the Compensation Committee of
the Board, the holders of the common stock, par value $.001 per share (the
“Common Stock”), immediately prior to such transaction or series of transactions
continue to have the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions and (ii) under paragraphs (a), (b), (c)
and (d) of this Section 3 with respect to any of the following transactions:
(A) any restructuring of the Company under Chapter 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”); (B) any liquidation of the Company
under Chapter 7 of the Bankruptcy Code; (C) any other reorganization or
restructuring of the Company while the 10% Second Lien Senior Secured PIK Notes
due 2023 issued pursuant to that certain Indenture dated as of the date hereof
(as amended or supplemented from time to time) among the Company, the guarantors
party thereto, and Wilmington Trust, National Association as the Trustee and
Collateral Trustee (the “Notes”) remain outstanding; or (D) due to the
acquisition of additional voting securities of the Company by investment funds,
financing vehicles or discretionary accounts for which Mackay Shields LLC or
Corre Partners Management LLC has the power to vote, or to direct the voting of,
such voting securities, and/or the power to dispose, or to direct the
disposition of, such voting securities following the restructuring of PetroQuest
Energy, Inc. and certain of its affiliates under Chapter 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the Southern District of Texas
(Case No. [-]) while the Notes remain outstanding.

d) Termination of Employment Following a Change in Control. Employee shall be
entitled to the benefits provided in Section 5 hereof upon the subsequent
termination of Employee’s employment by the Company within two years after a
Change in Control which occurs during the term of this Agreement, provided such
termination is (a) by the Company other than for Cause, or (b) by Employee for
Good Reason, as defined below. Employee shall not be entitled to the benefits of
Section 5, any other provision hereof to the contrary notwithstanding, if
Employee’s employment terminates: (i) pursuant to Employee retiring at age 65,
(ii) by reason of Employee’s total and permanent disability, or (iii) by reason
of Employee’s death. As used herein, “total and permanent disability” means a
condition which prevents Employee from performing to a significant degree the
essential duties of his or her position and is expected to be of long-term
duration or result in death. A determination of total and permanent disability
must be based on competent medical evidence.

 

139



--------------------------------------------------------------------------------

i) Cause.

(1) Definition. For purposes of this Agreement, “Cause” means (A) the conviction
of the Employee of a felony (which, through lapse of time or otherwise, is not
subject to appeal), (B) the Employee’s willful refusal, without proper legal
cause, to perform the duties and responsibilities consistent with those of
employees in a public company considered a peer company with a similar title,
and such other or additional duties as may from time to time be assigned to the
Employee by the Board (or a committee thereof) and agreed to by the Employee or
(C) the Employee’s willful engaging in activities which would (i) constitute a
breach of any term of this Agreement, the Company’s Code of Ethics, the
Company’s policies regarding trading in the Common Stock or reimbursement of
business expenses or any other applicable policies, rules or regulations of the
Company, or (ii) result in a material injury to the business, condition
(financial or otherwise), results of operations or prospects of the Company or
its affiliates (as determined in good faith by the Board or a committee
thereof). Notwithstanding the foregoing, Employee shall not be deemed to have
been terminated for Cause unless and until there shall have been delivered to
Employee a copy of a resolution duly adopted by the affirmative vote of not less
than three quarters of the entire membership of the Board at a meeting of the
Board called and held for the purpose of making a determination of whether Cause
for termination exists (after reasonable notice to Employee and an opportunity
for Employee to be heard before the Board), finding that in the good faith
opinion of the Board, Employee was guilty of misconduct as set forth above in
this subsection 4(a)(i) and specifying the particulars thereof in detail.

(2) Remedy by Employee. If the Company gives Employee a Notice of Termination,
as defined in Section 4(b) below, which states that the basis for terminating
Employee’s employment is Cause, Employee shall have ten days after receipt of
such Notice to remedy the facts and circumstances which provided Cause. The
Board (or any duly authorized Committee thereof) shall make a good faith
reasonable determination immediately after such ten-day period whether such
facts and circumstances have been remedied and shall communicate such
determination in writing to Employee. If the Board determines that an adequate
remedy has not occurred, then the initial Notice of Termination shall remain in
effect.

ii) Good Reason. After a Change in Control, Employee may terminate employment
with the Company at any time during the term of this Agreement if Employee has
made a good faith reasonable determination that Good Reason exists for this
termination.

(1) Definition. For purposes of this Agreement, “Good Reason” shall mean any of
the following actions, if taken without the express written consent of Employee:

(a) any material change by the Company in Employee’s functions, duties, or
responsibilities as Vice President—ArkLaTex, which change would cause Employee’s
position with the Company to become of less dignity, responsibility, importance,
or scope from the position and attributes that applied to Employee immediately
prior to the Change in Control;

 

140



--------------------------------------------------------------------------------

B. any material reduction in Employee’s base salary, other than a reduction
effected as part of an across-the-board reduction affecting all executive
employees of the Company;

C. any material failure by the Company to comply with any of the provisions of
this Agreement (or of any employment agreement between the parties);

D. the Company’s requiring Employee to be based at any office or location more
than 45 miles from the home at which Employee resides on the date immediately
preceding the Change in Control, except for travel reasonably required in the
performance of Employee’s responsibilities and commensurate with the amount of
travel required of Employee prior to the Change in Control; or

E. any failure by the Company to obtain the express assumption of this Agreement
by any successor or assign of the Company;

Employee’s right to terminate employment for Good Reason pursuant to this
subsection 4(b)(i) shall not be affected by Employee’s incapacity due to
physical or mental illness.

(2) Remedy by Company. If Employee gives the Company a Notice of Termination
which states that the basis for Employee’s termination of employment is Good
Reason, the Company shall have ten days after receipt of such Notice to remedy
the facts and circumstances which provided Good Reason. Employee shall make a
good faith reasonable determination immediately after such ten-day period
whether such facts and circumstances have been remedied and shall communicate
such determination in writing to the Company. If Employee determines that
adequate remedy has not occurred, then the initial Notice of Termination shall
remain in effect.

(3) Determination by Employee Presumed Correct. Any determination by Employee
pursuant to this Section 4(b) that Good Reason exists for Employee’s termination
of employment and that adequate remedy has not occurred shall be presumed
correct and shall govern unless the party contesting the determination shows by
a clear preponderance of the evidence that it was not a good faith reasonable
determination.

(4) Severance Payments Made Notwithstanding Dispute. Notwithstanding any dispute
concerning whether Good Reason exists for termination of employment or whether
adequate remedy has occurred, the Company shall initiate paying to Employee, as
specified in Section 5, any amounts otherwise due under this Agreement.

 

141



--------------------------------------------------------------------------------

iii) Notice of Termination. Any termination of Employee’s employment by the
Company or by Employee hereunder shall be communicated by a Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provisions in this Agreement relied upon any which sets forth (i) in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated and
(ii) the date of Employee’s termination of employment, which shall be no earlier
than 10 days after such Notice is received by the other party. Any purported
termination of the Employee’s employment by the Company which is not effected
pursuant to a Notice of Termination satisfying the requirements of this
Agreement shall not be effective. In the case of a termination for Cause, the
Notice of Termination shall also satisfy the requirements set forth in
Section 4(a)(i).

e) Severance Payments Upon Termination of Employment. If Employee’s employment
with the Company is terminated during the term of this Agreement and after a
Change in Control (a) by the Company other than for Cause, or (b) by Employee
for Good Reason, then Employee shall be entitled to the following:

(a) Lump-Sum Severance Payment. In lieu of any further salary payments to the
Employee for periods subsequent to the date of termination, the Company shall
pay to the Employee a lump sum severance payment, in cash, equal to one
(1) times the Employee’s annual base salary in effect on the date of termination
(the “Severance Compensation”), subject to such payroll and withholding
deductions as are required by law. The Severance Compensation will be paid no
later than sixty (60) days after the Employee’s date of termination subject to
Employee’s execution and delivery of a release of claims in favor of the
Company, its affiliates, and their successors and the benefit plans, the
employees, officers, directors, fiduciaries and agents of all of the foregoing
in a form provided by the Company or its successor and such release having been
signed and not revoked within the time period provided in such release of
claims. Employee acknowledges that receipt of the Severance Compensation or the
Welfare Benefits (as defined below) shall not deem Employee to be an employee of
Company at any time after the date of termination and that, except for such
Severance Compensation, Welfare Benefits and COBRA benefits or any other
severance benefits that are required by law, all rights of the Employee to any
other compensation or benefits of the Company shall cease as of the date of
termination.

(b) Continued Benefits. For a twelve (12) month period (or, if less, the number
of months from the date of termination until the Employee would have reached age
sixty-five (65)) after the date of termination, the Company shall continue to
pay the Company portion of any premiums and otherwise provide the Employee with
medical, dental and vision benefits (“Welfare Benefits”) substantially similar
in all respects to those which the Employee is receiving immediately prior to
the Notice of Termination in

 

142



--------------------------------------------------------------------------------

accordance with the Company’s normal payroll practices (without giving effect to
any reduction in such benefits subsequent to the potential change in control of
the Company preceding the Change in Control or the Change in Control which
reduction constitutes or may constitute Good Reason). With respect to benefits
set forth in this subsection 5(b), all insurance premiums and/or benefit
payments by the Company, to the extent possible, shall be made so as to be
exempt from Section 409A under the Internal Revenue Code of 1986, as amended,
and the regulations, notices and rulings thereunder (collectively, the “Code”),
and for the purposes thereof, each payment shall be treated as a separate
payment under Code Section 409A. Benefits otherwise receivable by an Employee
pursuant to this subsection 5(b) shall be reduced to the extent substantially
similar benefits are actually received by or made available to the Employee by
any other employer during the same time period for which such benefits would be
provided pursuant to this subsection 5(b) at a cost to the Employee that is
commensurate with the cost incurred by the Employee immediately prior to the
Employee’s date of termination (without giving effect to any increase in costs
paid by the Employee after the potential change in control of the Company
preceding the Change in Control or the Change in Control which constitutes or
may constitute Good Reason); provided, however, that if the Employee becomes
employed by a new employer which maintains a medical plan that either (i) does
not cover the Employee or a family member or dependent with respect to a
preexisting condition which was covered under the applicable Company medical
plan, or (ii) does not cover the Employee or a family member or dependent for a
designated waiting period, the Employee’s coverage under the applicable Company
medical plan shall continue (but shall be limited in the event of noncoverage
due to a preexisting condition, to such preexisting condition) until the earlier
of the end of the applicable period of noncoverage under the new employer’s plan
or the first anniversary of the Employee’s date of termination. The Employee
agrees to report to the Company any coverage and benefits actually received by
the Employee or made available to the Employee from such other employer(s). The
Employee shall be entitled to elect to change his level of coverage and/or his
choice of coverage options (such as Employee only or family medical coverage)
with respect to the Welfare Benefits to be provided by the Company to the
Employee to the same extent that actively employed employees of the Company are
permitted to make such changes; provided, however, that in the event of any such
changes the Employee shall pay the amount of any cost increase that would
actually be paid by an actively employed employee of the Company by reason of
making the same change in his level of coverage or coverage options. With
respect to any benefits that are for medical expenses, dental or vision under a
self-insured plan, the Employee shall pay the premiums for such coverage and the
Company shall reimburse the Employee for the Company portion of the cost of such
premiums by the 15th day of the month following the month such premiums are paid
by the Employee. After the group health benefits provided hereunder have
expired, the Employee and his dependents shall be eligible to elect continuation
of health insurance coverage under COBRA and shall be responsible for the
applicable premiums under COBRA. With respect to any premiums or amounts payable
under this subsection 5(b), to the extent that such amounts are taxable and not
otherwise exempt from deferred compensation under Code Section 409A, the
Employee shall pay the premiums or expenses, the Company shall promptly
reimburse Employee for such amounts and the Company’s reimbursement payments
shall

 

143



--------------------------------------------------------------------------------

be subject to the following: (i) all amounts to be paid under this paragraph and
that are includable in Employee’s income shall only be paid if such premiums or
expenses are incurred during the 2 year period after the Employee’s termination
date; (ii) any amount reimbursable or paid in one tax year shall not affect the
amount to be reimbursed or paid in another tax year; (iii) if Employee is
reimbursed for any premiums or expenses hereunder, he must provide the Company
with reasonable documentation of such premiums or expenses; (iv) payments for
such premiums or expenses will be made in cash promptly after the expenses are
incurred but in no event later than the end of Employee’s taxable year following
the tax year in which the expenses are incurred; and (v) the payments under this
paragraph cannot be substituted for another benefit.

f) Damages. Employee shall not be required to mitigate damages with respect to
the amount of any payment provided under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided under this
Agreement be reduced by retirement benefits, deferred compensation or any
compensation earned by Employee as a result of employment by another employer.

7. Successor to Company. The Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Employee, expressly, absolutely
and unconditionally to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. A used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this section or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

8. Heirs of Employee. This Agreement shall inure to the benefit of and be
enforceable by Employee’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Employee should die while any amounts are still payable to Employee hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Employee’s devisee, legatee, or other
designee or, if there be no such designee, to Employee’s estate.

9. Arbitration. Any dispute, controversy or claim arising under or in connection
with this Agreement, or the breach thereof, shall be settled exclusively by
arbitration in accordance with the commercial arbitration Rules of the American
Arbitration Association then in effect. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction. Any
arbitration held pursuant to this section in connection with Employee’s
termination of employment shall take place in Houston, Texas at the earliest
possible date. If any proceeding is necessary to enforce or interpret the terms
of this Agreement, or to recover damages for breach thereof, the prevailing
party shall be entitled to reasonable attorneys’ fees and necessary costs and
disbursements, not to exceed in the aggregate one percent (1%) of the net worth
of the other party, in addition to any other relief to which he or it may be
entitled. All such expenses shall be paid only if incurred prior to the last day
of the second calendar year following the calendar year in which the Employee’s
separation from service occurs.

 

144



--------------------------------------------------------------------------------

10. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by messenger or in person, or when mailed by
United States registered mail, return receipt requested, postage prepaid, as
follows:

 

If to the Company:

 

400 E. Kaliste Saloom Road, Suite 6000

 

Lafayette, Louisiana 70508

 

Attention: Chief Executive Officer

If to the Employee:

 

Jonathon D. Sprague

 

400 E. Kaliste Saloom Road, Suite 6000

  Lafayette, Louisiana 70508

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

11. General Provisions.

i) Employee’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, nor shall Employee’s rights be subject
to encumbrance or subject to the claims of the Company’s creditors. Nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets; and this Agreement shall inure to
the benefit of, be binding upon and be enforceable by, any successor surviving
or resulting corporation, or other entity to which such assets shall be
transferred. This Agreement shall not be terminated by the voluntary or
involuntary dissolution of the Company.

ii) This Agreement and any employment agreement with Employee plus terms of any
equity grants constitutes the entire agreement between the parties hereto in
respect to the rights and obligations of the parties following a Change in
Control. This Agreement supersedes and replaces the Prior Agreement and all
prior oral and written agreements, understandings, commitments, and practices
between the parties (whether or not fully performed by Employee prior to the
date hereof), which shall be of no further force or effect.

iii) The provisions of this Agreement shall be regarded as divisible, and if any
of said provisions or any part thereof are declared invalid or unenforceable by
a court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts thereof and the applicability thereof
shall not be affected thereby.

iv) This Agreement may not be amended or modified except by a written instrument
executed by the Company and Employee.

 

145



--------------------------------------------------------------------------------

v) This Agreement and the rights and obligations hereunder shall be governed by
and construed in accordance with the laws of the State of Louisiana.

12. Code Section 409A. This Agreement and the amounts payable hereunder are not
intended to be deferred compensation under Code Section 409A. The parties agree
to amend this Agreement to the extent necessary to insure that this Agreement is
not deferred compensation under Code Section 409A or to comply with Code
Section 409A in order to maintain, to the extent reasonable, the economic terms
of this Agreement. This Agreement shall be interpreted and construed in
accordance with the applicable requirements and exemptions from Code
Section 409A and to the extent necessary to comply with or be exempt therefrom
the defined terms as provided therein shall be used.

13. Specified Employee Status. In the event that, as of the date of Employee’s
“separation from service,” as defined in Treasury Regulation
Section 1.409A-1(h), Employee is a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i), to the extent that any of the payments under
this Agreement payable on account of a separation from service, including
without limitation, any payments in Sections 5 and 9 are subject to, and not
exempt from, Code Section 409A, such amounts shall be paid not earlier than
(1) six months after the date of the Employee’s separation from service within
the meaning of Code Section 409A, or (2) the date of Employee’s death, as
required in accordance with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-3(i)(2) (“Waiting Period”); any payments withheld
during the Waiting Period will be paid in a lump sum amount on the first
business day of the seventh month following the Employee’s separation from
service and payments thereafter shall be otherwise paid as provided herein.

14. Termination of Employment. For the purposes of Code Section 409A, to the
extent any payment under this Agreement is deferred compensation subject to and
not exempt from Code Section 409A, the Employee’s termination and termination
date from the Company shall mean a separation from service within the meaning of
Code Section 409A.

15. No Guarantee of Tax Consequences. None of the Company, its affiliates or any
of their officers, directors, employees or agents are responsible for or
guarantee the tax consequences to Employee with respect to any payments or
benefits provided under this Agreement including, without limitation, any excise
tax, interest or penalties that may be imposed under Code Section 409A.

[Signature page follows]

 

146



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PETROQUEST ENERGY, INC. By:  

 

  [__________]   [__________]

 

Jonathon D. Sprague

 

147



--------------------------------------------------------------------------------

PETROQUEST ENERGY, INC.

AMENDED AND RESTATED

CHANGE IN CONTROL

SEVERANCE BENEFIT PLAN

(Effective [-], 2018)

 

148



--------------------------------------------------------------------------------

FINAL VERSION

PETROQUEST ENERGY, INC.

AMENDED AND RESTATED

CHANGE IN CONTROL

SEVERANCE BENEFIT PLAN

INTRODUCTION

The purpose of this Plan is to provide financial assistance to certain Employees
of PetroQuest Energy, Inc. or an Affiliated Employer who is terminated from an
Employer on or after a Change in Control under the conditions and terms of the
Plan. The benefits of this Plan are designed to help eligible Employees who have
been terminated by an Employer to economically maintain themselves and their
families during the period immediately following their terminations on or after
a Change in Control.

DEFINITIONS

The following words and phrases have the following meanings when used in this
Plan, unless a different meaning is clearly required by the context.

“Affiliated Employer” means any corporation which is or has been after the
Effective Date a member of a controlled group of corporations (as defined in
Code Section 414(b)) which includes the Company; any trade or business (whether
or not incorporated) which is or has been after the Effective Date under common
control (as defined in Code Section 414(c)) with the Company; an organization
(whether or not incorporated) which is or has been after the Effective Date a
member of an affiliated service group (as defined in Code Section 414(m)) which
includes the Company; and any other entity which is or has been after the
Effective Date required to be aggregated with the Company pursuant to
regulations under Code Section 414(o), including any successor to the Affiliated
Employer after a Change in Control of PetroQuest Energy, Inc.

“Change in Control” means the occurrence of any one or more of the following
events with respect to PetroQuest Energy, Inc:

The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act (a “Person”)) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of fifty percent (50%) or more of either (i) the then outstanding shares of
common stock of PetroQuest Energy, Inc. (the “Outstanding Company Stock”) or
(ii) the combined voting power of the then outstanding voting securities of
PetroQuest Energy, Inc. entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”); provided, however, that the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from PetroQuest Energy,



--------------------------------------------------------------------------------

Inc. or any Subsidiary, (ii) any acquisition by PetroQuest Energy, Inc. or any
Subsidiary or by any employee benefit plan (or related trust) sponsored or
maintained by PetroQuest Energy, Inc. or any Subsidiary, or (iii) any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar business combination involving PetroQuest Energy, Inc.
(a “Merger”), if, following such Merger, the conditions described in clauses
(i) and (ii) of subparagraph (c) (below) are satisfied;

Individuals who, as of the Effective Date, constitute the board of directors of
PetroQuest Energy, Inc. (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any
individual becoming a director subsequent to the Effective Date whose election,
or nomination for election by PetroQuest Energy Inc.’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest (as such terms are used in Rule 14a-11 of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
board of directors of PetroQuest Energy, Inc.;

A Merger, unless immediately following such Merger, (i) substantially all of the
holders of the Outstanding Company Voting Securities immediately prior to Merger
beneficially own, directly or indirectly, more than 50% of the common stock of
the corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (ii) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger;

The sale or other disposition of all or substantially all of the assets of
PetroQuest Energy, Inc., unless immediately following such sale or other
disposition, (i) substantially all of the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than 50% of the
common stock of the corporation acquiring such assets in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to the consummation of such sale or disposition, and (ii) at
least a majority of the members of the board of directors of such corporation
(or its parent corporation) were members of the Incumbent Board at the time of
execution of the initial agreement or action of the board of directors of
PetroQuest Energy, Inc. providing for such sale or other disposition of assets
of PetroQuest Energy, Inc.; or

The liquidation or dissolution of PetroQuest Energy, Inc.

Notwithstanding the occurrence of any of the foregoing events set out in this
Section 6.7 which would otherwise result in a Change in Control, the board of
directors of PetroQuest Energy, Inc. may determine in its discretion, if it
deems it to be in the best interest of PetroQuest Energy, Inc., that an event or
events otherwise constituting or reasonably leading to a Change in Control shall
not be deemed a Change in Control hereunder. Such determination shall be
effective only if it is



--------------------------------------------------------------------------------

made by the board of directors of PetroQuest Energy, Inc. prior to the
occurrence of an event that otherwise would be, or reasonably lead to, a Change
in Control, or after such event only if made by the board of directors of
PetroQuest Energy, Inc. a majority of which is composed of directors who were
members of the board of directors of PetroQuest Energy, Inc. immediately prior
to the event that otherwise would be, or reasonably lead to, a Change in
Control. Notwithstanding anything in this Plan to the contrary, no Change in
Control will be deemed to occur under any prong of the definition of “Change in
Control” with respect to any of the following transactions: (A) any
restructuring of PetroQuest Energy, Inc. under Chapter 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”); (B) any liquidation of PetroQuest
Energy, Inc. under Chapter 7 of the Bankruptcy Code; (C) any other
reorganization or restructuring of PetroQuest Energy, Inc. while the 10% Second
Lien Senior Secured PIK Notes due 2023 issued pursuant to that certain Indenture
dated as of the date hereof (as amended or supplemented from time to time) among
PetroQuest Energy, Inc., the guarantors party thereto, and Wilmington Trust,
National Association as the Trustee and Collateral Trustee (the “Notes”) remain
outstanding; or (D) due to the acquisition of additional voting securities of
the Company by investment funds, financing vehicles or discretionary accounts
for which Mackay Shields LLC or Corre Partners Management LLC has the power to
vote, or to direct the voting of, such voting securities, and/or the power to
dispose, or to direct the disposition of, such voting securities following the
restructuring of PetroQuest Energy, Inc. and certain of its affiliates under
Chapter 11 of the Bankruptcy Code in the United States Bankruptcy Court for the
Southern District of Texas (Case No. [-]) while the Notes remain outstanding.
“Subsidiary” means any corporation (whether now or hereafter existing) which
constitutes a Subsidiary of PetroQuest Energy, Inc., as defined in
Section 424(f) of the Code.

“COBRA” shall have the meaning as provided in Section 4.1.

“COBRA Premium Benefit” shall have the meaning as provided in Section 4.1.

“Code” means the Internal Revenue Code of 1986, as amended.

“Company” means PetroQuest Energy, Inc. and any successor after a Change in
Control of PetroQuest Energy, Inc.

“Effective Date” means [-], 2018.

“Employee” means a United States based individual who was an employee of the
Company or an Affiliated Employer who is as of their Termination Date employed
by the Employer on a Full-time basis. Notwithstanding the above, the following
individuals shall not be considered Employees under the Plan:

(a) individuals who are leased employees as defined in Code Section 414(n);

individuals who are classified by the Employer as independent contractors,
notwithstanding any subsequent reclassification by a court or administrative
agency;

individuals whose employment is governed by the terms of a collective bargaining
agreement between Employee representatives and the Employer under which salary
continuation benefits were the subject of good faith bargaining between the
parties, unless such collective bargaining agreement expressly provides for
coverage by this Plan; and



--------------------------------------------------------------------------------

individuals described in Section 3.7 below.

“Employer” means the Company or the applicable Affiliated Employer that employs
the Employee.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Full-time” means an Employee scheduled to work for at least thirty (30) hours
each week. The Plan Administrator may, in its discretion, count regularly
scheduled hours, taking into account actual absences, rather than counting
actual hours worked.

“Other CIC Plan” shall have the meaning provided in Section 4.5.

“Participant” means an Employee who has satisfied the conditions of Section 3.1.

“Plan” means this PetroQuest Energy, Inc. Amended and Restated Change in Control
Severance Benefit Plan, as it may be amended from time to time in the Company’s
sole discretion as provided herein.

“Plan Administrator” means the Company or any successor thereto after a Change
in Control of PetroQuest Energy, Inc. or the committee of two or more person
appointed by the board of directors of the foregoing to administer the Plan.

“Plan Year” means the calendar year ending each December 31st.

“Separation and Release Agreement” means the agreement required in Section 4.2.

“Service” means the period of actual Full-time employment with the Employer
reflected on the Employer’s records and any successor thereto after a Change in
Control of PetroQuest Energy, Inc.; provided, however, subject to Section 3.7
below, service shall include leave of absence periods of up to six (6) months
and shall specifically exclude leave of absence time in excess of six
(6) months.

“Severance Benefit” means all amounts payable collectively under section 4.1.

“Severance Pay” means the benefits described in Section 4.1.

“Target Bonus” means the target bonus under the Company’s annual cash bonus
plan, as in effect from time to time.

“Termination Date” means, except as set forth in Section 3.6, the date fixed by
the Employer for termination of employment. This date may be communicated to the
Participant in any manner deemed appropriate by the Employer.

“WARN” shall have the meaning provided in Section 8.14.



--------------------------------------------------------------------------------

“Week of Pay” shall have the meaning as provided in Section 4.1.

PARTICIPATION

Eligibility. Subject to Sections 3.3 and 3.7 below, any Employee who (a) is
terminated by an Employer under Section 3.2 on or (b) who terminates his or her
employment with the Employer for Good Reason within twenty-four (24) months
after a Change in Control is eligible to participate in this Plan.

Events of Termination. An Employee who is otherwise eligible to participate
under Section 3.1 and is not otherwise ineligible under Section 3.3, shall be
entitled to receive the benefits as determined under Article 4 upon his or her
termination of employment by the Employer, provided that the Employee first
agrees to and signs a Separation and Release Agreement to be provided by the
Employer, subject to the terms and conditions as provided by the Employer in its
sole discretion, and the time period for revocation as provided in such
agreement has expired.

Ineligibility for Benefits. A Participant shall not be entitled to the benefits
under Article 4 if the Participant’s employment is terminated or is not
continued due to any of the following:

voluntary resignation or voluntary termination of employment by a Participant
other than for “Good Reason” as defined in Section 3.6 below;

retirement;

death;

disability;

dishonesty or other similar conduct prejudicial to the Company, Employer, an
Affiliated Employer or any subsidiary, or affiliate of any of the foregoing;

material violation of any rule, policy, or procedure of the Company, Employer,
an Affiliated Employer or any subsidiary, or affiliate of any of the foregoing;

an arrest, indictment, conviction or other determination by the Employer, in its
sole discretion, that a Participant has committed a criminal act or otherwise
engaged in behavior that may subject the Company, the Employer, any Affiliated
Employer or any subsidiary, or affiliate of any of the foregoing, or any of its
directors, officers or employees to civil or criminal liability;

Participant’s breach of the terms of any written agreement, specifically
including any employment agreement, between the Participant and the Company
and/or the Employer; or



--------------------------------------------------------------------------------

Participant’s refusal of a job transfer to another job at the same or higher pay
grade at a location within sixty (60) miles of the previous work location.

Participant’s Benefits Not Vested. No one under any circumstances is
automatically entitled to any benefits under this Plan. The Plan Administrator
has the sole discretion to determine whether any one or more of the exclusions
listed in Section 3.3 apply to a Participant’s termination of employment.

Return of Property. Notwithstanding any other provisions of the Plan, a
Participant will not be eligible for benefits under the Plan until such
Participant returns all files and information and any other property of the
Employer.

Good Reason Termination. A Participant voluntarily terminates his or her
employment for “Good Reason” if such employment is terminated upon (a) the
occurrence of (i) a material diminution of a Participant’s annual base salary,
(ii) a material diminution of a Participant’s authorities, duties and
responsibilities, or (iii) the Participant is required to relocate his or her
primary place of employment to a new location that is more than sixty (60) miles
from its current location, (b) the Participant notifies the Employer of the
occurrence of such event within twenty-five (25) days of the initial existence
of such event and (c) the Employer does not remedy the event within at least
thirty (30) days from date of its receipt of such notification. The Termination
Date shall be the thirty-first (31st) day after such notification upon the
Employer’s failure to remedy the event.

Re-hires. Notwithstanding other provisions in this Plan, any individual who
terminates employment with an Employer after the Change in Control for any
reason (whether or not any benefits were paid pursuant to this Plan or any other
severance plan, or any other post-termination pay severance policy, plan,
arrangement or program, including, without limitation an employment contract
maintained by the Company or any Affiliated Employer) and who is subsequently
re-hired by the Company or an Affiliated Employer shall not be an Employee who
is eligible to participate in this Plan and shall not become a Participant in
this Plan or otherwise be entitled to any benefits under this Plan after the
re-hire date.

CHANGE IN CONTROL SEVERANCE BENEFITS

Amount of Benefits. (a) A Participant who becomes eligible for benefits under
Article 3 shall be eligible to receive a Severance Benefit as follows:

(i) A cash amount equal to 2 Weeks of Pay for each year of Service;

(ii) A cash amount equal to 1 Week of Pay for each ten thousand dollars
($10,000) of annual base salary;

(iii) A cash amount equal to the prorated portion of the Target Bonus the
Participant would have earned for the year of his or her termination based upon
the period the Participant was employed from the applicable of (x) the date of
the Change in Control through the Termination Date, if the termination occurs in
the same calendar year



--------------------------------------------------------------------------------

in which the Change in Control occurs, or (y) if the termination occurs after
the end of the calendar year of the Change in Control, the period of employment
from January 1 of the calendar year of the Participant’s termination through the
Termination Date; the amount payable under this Section 4.1(a)(iii) is exclusive
of and shall not replace any amounts payable to an Employee under the Company’s
annual cash bonus plan with respect to a Target Bonus or other bonus amount
including, without limitation, amounts payable upon a Change in Control or
without a termination of employment; and

(iv) If a Participant elects continuation of group health care coverage under
the consolidated Omibus Budget Reconciliation Act of 1985, as amended (“COBRA”)
the Company will pay directly to the insurance provider an amount equal to the
Employer-paid portion of the premium for group health coverage as paid for
active Employees for a period of twelve (12) months (“COBRA Premium Benefit”) to
be paid on a monthly basis commencing the first month after the Participant’s
Termination Date, and thereafter, the Participant may continue COBRA coverage,
however, the Participant shall be responsible for the total COBRA premium.

(b) With respect to the total amount of Severance Benefits payable the following
shall apply:

(i) the minimum amount payable to a Participant under items 4.1(a)(i) and
(ii) collectively will be twelve (12) Weeks of Pay;

(ii) a “Week of Pay” for purposes of this Article 4 will be determined based
upon the Employee’s last weekly rate of base pay if the Employee is paid on a
weekly basis. If the Employee is paid on a biweekly basis, a Week of Pay will be
determined based upon the Employee’s last biweekly rate of pay divided by two
(2). If, however, the Employee is paid on a commissioned or partially
commissioned basis, a Week of Pay for such Employee shall be the average weekly
pay over the lesser of the Employee’s prior twelve (12) months of employment or
actual period of employment with the Employer. Notwithstanding the foregoing, a
Week of Pay shall in no event be based upon an amount greater than 40 hours of
work time. A Week of Pay shall be calculated using the pay from the applicable
predecessor Employer prior to a Change in Control to the extent that it is or is
part of a Week of Pay based on the time periods calculated in accordance with
this paragraph;

(iii) for a partial year of Service the amount payable for such Service will be
prorated based upon the actual period of employment in the twelve (12) month
period;

(iv) the annual base salary shall be the amount as in effect on the Employee’s
Termination Date determined in accordance with the Employer’s records, and for
amounts of annual base salary that are less than ten thousand dollars ($10,000)
the amount payable with respect to such amount will be prorated; and

(v) the total cash amounts payable to Participant under items 4.1(a)(i) – (iii)
shall be referred to collectively as the “Severance Pay.”



--------------------------------------------------------------------------------

Payment of Benefits Under Section 4.1 Subject to Separation and Release
Agreement. The Severance Pay shall be paid in a cash lump sum on the regularly
scheduled payroll following fifteen (15) days after the Company has received the
Participant’s executed Separation and Release Agreement, as described below
(which has not been revoked in the applicable time period as provided in such
agreement), but in no event later then seventy (70) days after the Participant’s
Termination Date subject to any applicable requirements under Section 8.13. The
COBRA Premium shall be paid monthly subject to the Participant’s execution of an
enforceable Separation and Release Agreement as described herein that has not
been revoked within the applicable time period for revocation. Notwithstanding
anything herein to the contrary, a Participant’s entitlement to and the actual
payment of the benefits under Section 4.1 are subject to a Participant’s
execution and delivery to the Company a Separation and Release Agreement in a
form and substance as determined by the Company in its sole discretion within
forty-five (45) days of the Participant’s termination of employment releasing
the Plan Administrator, Plan Sponsor, the Plan fiduciaries, the Company, the
Employer, and their parents, subsidiaries, affiliates, divisions partnerships
and all of their predecessors, successors and assigns and the shareholders,
members, insurers, employee benefit plan or programs and their fiduciaries,
partners, and the officers, directors, employees and agents of any of the
foregoing from any and all claims and from any and all causes of action of any
kind or character including, but not limited to, all claims or causes of action
arising out of such Participant’s employment with the Employer or the
termination of such employment. The performance of the Company’s obligations
hereunder and the receipt of any benefits provided hereunder by such Participant
shall constitute full settlement of all such claims and causes of action.

Withholding Obligation. Any benefits otherwise payable under this Article 4 will
be reduced as necessary to satisfy the Company and/or Employer’s withholding
obligations under any applicable laws or regulations, whether foreign or
domestic, imposed by any governmental entities. Additionally, any amounts owed
by a Participant to Employer shall be off-set against any benefits otherwise
payable under this Article 4.

Funding. All benefits under this plan will be paid by the Employer from its
general assets. No specific amount shall be set aside in advance for this
purpose.

Other Severance Plans. A Participant under this Plan who is also a “participant”
under any of the other severance plan or any other post termination pay
severance policy, plan, agreement, arrangement, or program (including without
limitation any severance agreement, termination agreement or employment
contract) that provides severance-type benefits after a Change in Control
maintained by the Company or any Affiliated Employer (collectively, “Other CIC
Plan”) shall receive the additional amounts of the Severance Benefits under this
Plan, if any, to the extent, but only to the extent that they exceed the amount
of benefits or the total cash payments provided under such Other CIC Plan, but
there shall be no duplication of benefits or payments, and all payments and
benefits under this Plan shall be subject to Participant’s execution of an
enforceable Separation and Release Agreement. In addition, the time and form of
payment in such Other CIC Plan shall remain as provided in the Other CIC Plan
and shall not be modified by this Plan. This Plan does not replace or supersede
any CIC Plan or any other severance agreement or termination agreement provided
by an Employer with respect to an Employee that provides severance-type benefits
for a termination of employment prior to or after a Change in Control.



--------------------------------------------------------------------------------

No Mitigation. A Participant shall not be required to mitigate the amount of any
payment or benefit provided for in this Article 4 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Article 4 be reduced by any compensation or benefit earned by the Participant as
the result of employment by another employer. The benefits under Article 4 of
the Plan are in addition to any other benefits to which a Participant is
otherwise entitled from the Company, an Affiliated Employer or any of their
divisions subsidiaries or affiliates.

ADMINISTRATION

The Plan Administrator shall serve as named fiduciary until its resignation and
the appointment of a successor. The Plan Administrator has authority and sole
discretion to interpret and construe the terms of the Plan and to control and
manage the operation and administration of this Plan including, but not limited
to the power:

To make rules, regulations and bylaws for the administration of the Plan which
are not inconsistent with the terms and provisions hereof; provided such rules,
regulations and bylaws are evidenced in writing;

To construe all terms, provisions, conditions and limitations of the Plan;

To determine all questions relating to eligibility for participation in the
Plan;

To determine the amount, manner and time of any payment of any benefit
thereunder;

To maintain records required for proper administration of the Plan; and

To make a determination as to the right of any person to a benefit under the
Plan.

 

•  

The Plan Administrator, however, may delegate or allocate this responsibility to
other persons.

CLAIMS PROCEDURES

Procedure for Granting or Denying Claims. An Employee, or his or her duly
authorized representative, may file a claim for benefits under the Plan. Such a
claim must be made in writing and be delivered to the Plan Administrator at the
address provided in Article IX in person or by mail, postage paid within 60 days
after his or her termination of employment. Within 90 days after receipt of a
claim for benefits, the Plan Administrator shall notify the claimant of the
granting or denying, in whole or in part, of such claim, unless special
circumstances require an extension of time for processing the claim. In no event
may the extension exceed 90 days from the end of the initial 90-day period. If
such extension is necessary, the claimant will be given a written notice to this
effect prior to the expiration of the initial 90-day period, and such written
notice shall set forth the special circumstances requiring the extension and the
date by which the Plan expects to render the benefit determination. The Plan
Administrator shall have full discretion to deny or grant a claim in whole or in
part.



--------------------------------------------------------------------------------

For purposes of calculating the 90 day period, the time period shall begin at
the time a claim is filed in accordance with this Article 6, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing. In the event that the 90 day period is extended, as
permitted in the above paragraph, due to a claimant’s failure to submit
information necessary to decide a claim, the period for making the benefit
determination shall be tolled from the date on which the notification of the
extension is sent to the claimant until the date on which the claimant responds
to the request for additional information.

Requirement for Notice of Claim Denial. The Plan Administrator shall provide to
every claimant who is denied a claim for benefits a written or electronic notice
setting forth in a manner calculated to be understood by the claimant:

the specific reason or reasons for the denial;

specific reference to pertinent Plan provisions on which the denial is based;

a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material is
necessary; and

an explanation of the Plan’s claim review procedures and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination on review.

Any electronic notification shall comply with the standards imposed by 29 C.F.R.
§2520.104b-1(c)(1)(i),(iii), and (iv).

Right to Request Hearing on Claim Denial. Within 60 days after receipt by the
claimant of written or electronic notification of the denial (in whole or in
part) of his or her claim, the claimant or his or her duly authorized
representative may make a written application to the Plan Administrator, in
person or by certified mail, postage prepaid, to be afforded a full and fair
review of such denial. The claimant or his or her duly authorized representative
may submit written comments, documents, records, and other information relating
to the claim for benefits. Moreover, the claimant or his or her duly authorized
representative shall be provided, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the claimant’s claim for benefits and not protected by any applicable
privilege (e.g. the attorney-client privilege).

A document, record, or other information shall be considered relevant to a claim
if it:

was relied upon in making the benefit determination;

was submitted, considered, or generated in the course of making the benefit
determination, without regard to whether it was relied upon in making the
benefit determination; or



--------------------------------------------------------------------------------

demonstrates compliance with the administrative processes and safeguards
designed to ensure and to verify that benefit determinations are made in
accordance with Plan documents and that Plan provisions have been applied
consistently with respect to all claimants.

Disposition of Disputed Claims. Upon receipt of a request for review, the Plan
Administrator shall make a prompt decision on the review matter. The review
shall take into account all comments, documents, records, and other information
submitted by the claimant relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.
The decision on review shall be made not later than 60 days after the Plan
Administrator’s receipt of a request for a review, unless special circumstances
require an extension of time for processing, in which case a decision shall be
rendered not later than 120 days after receipt of the request for review. If an
extension is necessary, the claimant shall be given written notice of the
extension prior to the expiration of the initial 60-day period, and such written
notice shall set forth the special circumstances requiring the extension and the
date by which the Plan expects to render the benefit determination.

For purposes of calculating the 60 day period, the time period shall begin at
the time the request for review is filed in accordance with this Article 6,
without regard to whether all the information necessary to make a benefit
determination accompanies the filing. In the event that the 60 day period is
extended, as permitted in the above paragraph, due to a claimant’s failure to
submit information necessary to decide a claim, the period for making the
benefit determination shall be tolled from the date on which the notification of
the extension is sent to the claimant until the date on which the claimant
responds to the request for additional information.

The Plan Administrator shall provide the claimant with written or electronic
notification of the Plan’s determination on review. Any electronic notification
shall comply with the standards imposed by 29 C.F.R.
§2520.104b-1(c)(1)(i),(iii), and (iv). In the case of an adverse determination,
the notification shall set forth, in a manner calculated to be understood by the
claimant, the specific reason or reasons for the decision as well as specific
references to the pertinent Plan provisions on which the decision was based. The
notification shall also include a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits. Moreover, the decision shall contain a statement of the claimant’s
right to bring an action under Section 502(a) of ERISA.

Preservation of Other Remedies. Notwithstanding anything to the contrary in the
Plan, completion of the claims review procedures described herein shall be a
condition precedent to the commencement of any external proceeding in connection
with a claim for Plan benefits by a claimant or by any other person or entity
claiming rights individually or through a claimant. After exhaustion of the
claims procedures provided under this Plan, nothing shall prevent any person
from pursuing any other legal or equitable remedy otherwise available.

Judicial Review. The Company and any persons acting in a fiduciary capacity at
the direction of the Company shall have the maximum legal discretion to make
decisions concerning the administration, operation and interpretation of the
Plan including, but not limited to, the provision or denial of benefits, and
such decisions shall not be subject to further review unless determined to be an
abuse of the Company’s discretion.



--------------------------------------------------------------------------------

AMENDMENT AND TERMINATION OF PLAN

Permanency. Subject to Section 7.2, this Plan is intended to continue until the
expiration of twenty-four (24) months after a Change in Control; provided,
however, the permanency of this Plan will be subject to the Company’s right to
amend or terminate the Plan in its sole discretion as provided in Section 7.2.

Employer’s Right to Amend or Terminate. The Company reserves the right to amend
or terminate this Plan at any time, in whole or in part, by written instrument
signed by the President of the Company; provided, however, if a Change in
Control of PetroQuest Energy, Inc. has occurred, the Plan may not be terminated
or amended in a manner that is adverse to Employees until the expiration of
twenty-four (24) months after the Change in Control of PetroQuest Energy, Inc.

Effective Date of Amendment or Termination. Any amendment, discontinuance or
termination shall be effective as of the date determined by the Company.

GENERAL PROVISIONS

Not an Employment Contract. Neither this Plan nor any action taken with respect
to it shall confer upon any person the right to continued employment with the
Company, the Employer or any Affiliated Employer or any subsidiary or affiliate
of the foregoing.

Other Employee Benefit Plans. Except as otherwise expressly provided herein,
this Plan shall not affect the benefits an Employee is entitled to receive, if
any, under other benefit plans of the Company, the Employer or Affiliated
Employer in effect on the Termination Date. Except as otherwise expressly
provided herein, the provisions of this Plan shall be construed and applied
independently of any other benefit plan the Company, the Employer or an
Affiliated Employer may provide to Employees.

Inability to Locate Payee. If the Plan Administrator is unable to make payments
to any Participant or other person to whom a payment may be due under the Plan
because he or she cannot ascertain the identity or whereabouts of such
Participant or other person after reasonable efforts have been made to identify
or locate such person (including a notice of the payment so due) mailed to the
last known address of such Participant or other person (as shown on the records
of the Employer), such payment and all subsequent payments which may otherwise
be due to such Participant or other person shall be forfeited six (6) months
after the date any such payment first may have been due.

Requirement for Proper Forms. All communications in connection with the Plan
made by a Participant shall become effective only when duly executed and filed
with the Plan Administrator on any forms as may be required and furnished by the
Plan Administrator.



--------------------------------------------------------------------------------

Reimbursement of Employer. If any person or entity receives any benefits that
are not authorized by this Plan or the relevant provisions of any federal or
state statute or regulation, the Employer shall be entitled to reimbursement of
such benefits from any person or entity to whom, or for whom, such benefits were
paid. If unauthorized benefits were paid to any person or entity as a result of
fraud or misrepresentation on behalf of the payee, the Employer shall be
entitled to (a) interest on such unauthorized benefits at the highest rate
allowable by law, from the date of payment until the date of recovery, and
(b) reasonable attorneys’ fees and costs for any suit brought to recover
unauthorized benefits.

Nonassignability. This Plan, and the rights, interest, and benefits receivable
under it may not be assigned, transferred, pledged, sold, conveyed, or
encumbered in any way by the Participant and may not be subject to execution,
attachment, or similar process. Any attempted sale, conveyance, transfer,
assignment, pledge, or encumbrance of any rights, interest, or benefit
receivable under this Plan, contrary to the foregoing provisions, or the levy of
any attachment or similar process thereupon, shall be null and void and without
effect.

Multiple Functions. Any person or group of persons may serve in more than one
fiduciary capacity with respect to the Plan.

Taxes and Tax Effects. All payments hereunder are subject to all federal, state,
local and foreign taxes and tax withholding requirements. None of the Company,
Employer, any Affiliated Employer or the Plan Administrator makes any warranty
or other representation as to whether any payments made to or on behalf of any
Participant hereunder will be treated as excludable from gross income for
federal, state, local or foreign income tax purposes or will not be subject to
additional taxes, penalties and interest as may be required by applicable law
including, without limitation, any such excise tax and interest imposed under
Code Section 409A with respect to any amounts payable hereunder. Participants
are advised to consult their own tax advisor with respect to the possible tax
impact of any payments or benefits under this Plan.

Gender or Number. Masculine pronouns include the feminine as well as the neuter
genders, and the singular shall include the plural, unless indicated otherwise
by the context.

Headings. The Article and Section headings contained herein are for convenience
of reference only, and shall not be construed as defining or limiting the matter
contained thereunder.

Governing Law. This Plan, as a severance pay arrangement within the meaning of
Section 3(2)(B)(i) of ERISA, is intended to be and shall be administered and
maintained as an unfunded welfare benefit plan under Section 3(1) of ERISA. The
Plan has been drafted so that its contents and wording will also be a summary
plan description (as required and defined by ERISA). To the extent this Plan is
not governed by federal law, the provisions of this Plan shall be construed and
applied in accordance with the laws of the State of Louisiana. Any action or
proceeding shall be held in the state of Louisiana.

Severability. If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provisions of the
Plan, and the Plan shall be construed and enforced as if such provision had not
been included in the Plan.



--------------------------------------------------------------------------------

Code Section 409A Compliance. This Plan is intended to comply with Section 409A
of the Code so that no excise tax or penalties will apply to the Severance
Benefits and any ambiguous provisions will be construed in a manner so that the
Plan is compliant with Code Section 409A but only to the extent that it is
applicable or so that the Plan is exempt from the application of Section 409A of
the Code. If a provision of the Plan would result in the imposition of earlier
or additional taxes under Section 409A of the Code, the Company and Participants
agree that such provision shall be interpreted or otherwise reformed to avoid
imposition of such taxes. No Participant shall have any right to determine the
date of the payment of any amount under this Plan. Notwithstanding anything
herein to the contrary, for any amounts payable hereunder that are deferred
compensation subject to Code Section 409A, any amount payable to a Participant
who is a specified employee on account of a Separation from Service will be
withheld and will not be paid until the first business day that is six
(6) months after the Participant’s Separation from Service within the meaning of
Code Section 409A. For purposes of Section 409A of the Code, each payment or
amount due under this Plan shall be considered a separate payment. To the extent
required under Code Section 409A, a “termination of employment” shall mean
Participant’s “separation from service” as defined in Section 1.409A-1(h) of the
Final Treasury Regulations promulgated under Section 409A of the Code, including
the default presumptions thereof.

Notwithstanding anything in this Plan to the contrary, the Severance Benefits
will be paid as follows: (i) to the extent required by Code Section 409A on the
first business day following the date which is six (6) months following a
Participant’s Termination Date with respect to all or the portion of the
Severance Benefit that is subject to Code Section 409A if the Participant is a
“specified employee” under Code Section 409A, provided, however, that if the
Participant has not executed the Separation and Release Agreement (which has not
been revoked in the time period specified in such agreement) prior to this date
no Severance Benefits will be paid or payable to such a Participant, or (ii) if
the Severance Benefit is subject to the requirements of Code Section 409A, but
is not subject to the requirements of clause (i) above, on the first scheduled
payroll date following 15 days from Company’s receipt of an executed Separation
and Release (which has not been revoked in the applicable time period as
provided in such agreement) provided that if the period during which the
Participant has discretion to execute and revoke the Separation and Release
Agreement straddles two calendar years the payment will only be paid in the
second calendar year, but in no event later than seventy (70) days after the
Participant’s Termination Date.

The following rules shall apply to payments of any amounts under this Agreement
that are treated as “reimbursement payments” or “in kind payments” that are
subject to Section 409A of the Code: (i) the amount of expenses eligible for
reimbursement or paid in kind benefits in one calendar year shall not limit the
available reimbursements or paid in kind for any other calendar year;
(ii) Participant shall file a claim for all reimbursement payments not later
than thirty (30) days following the end of the calendar year during which the
expenses were incurred, (iii) the Company shall make such reimbursement within
thirty (30) days following the date Participant delivers written notice of the
expenses to the Company; (iv) Participant’s right to such reimbursement payments
or in kind benefits shall not be subject to liquidation or exchange for any
other payment or benefit; and (v) all reimbursements will be made no later than
the end of the calendar year following calendar year of the Participant’s
Termination Date .



--------------------------------------------------------------------------------

WARN. Notwithstanding the above, the amount of benefit otherwise determined
under Section 4.1 shall be reduced by any amount paid to a Participant relating
to the Worker Adjustment and Retraining Notification Act (“WARN”) or other
notice pay obligations required by contract or statute.

GENERAL PLAN INFORMATION

Plan Name: PetroQuest Energy, Inc. Change in Control Severance Benefit Plan.

Plan Sponsor/Plan Administrator: PetroQuest Energy, Inc. is the Plan Sponsor,
400 E. Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana 70508. PetroQuest
Energy, Inc. is the Plan Administrator and keeps records of the Plan and is
responsible for the administration of the Plan. The Plan Administrator will also
answer any questions a Participant may have about the Plan. The address of the
Plan Administrator and the Plan Sponsor is 400 E. Kaliste Saloom Road, Suite
6000, Lafayette, Louisiana 70508 and the telephone number is 337-232-7028.

Employer I.D.: 72-1440714

Plan Number: 505

Type of Plan: Employee Welfare Severance Benefit Plan

Plan Year: Calendar year ending December 31

Funding Medium: Program benefits are paid from the general assets of the
Company.

Agent for Service for Legal Process:

PetroQuest Energy, Inc.

c/o Corporation Service Company

2711 Centerville Road, Suite 400

Wilmington, DE 19808

800-927-9801

As a participant in the Plan, you are entitled to certain rights and protections
under the Employee Retirement Income Security Act of 1974 (ERISA). ERISA
provides that all Plan participants are entitled to:

 

  •  

Receive Information About Your Plan and Benefits

 

  •  

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as work sites and union halls, all documents governing
the Plan, including insurance contracts, and a copy of the latest annual report
(Form 5500 Series) filed by the Plan with the U.S. Department of Labor and
available at the Public Disclosure Room of the Employee Benefits Security
Administration.



--------------------------------------------------------------------------------

  •  

Obtain, upon written request to the Plan Administrator, copies of all documents
governing the operation of the Plan, including insurance contracts, and copies
of the latest annual report (Form 5500 Series) and updated summary plan
description. The Plan Administrator may make a reasonable charge for the copies.

 

  •  

Obtain a statement telling you whether you have a right to receive a benefit at
normal retirement age and if so, what your benefits would be at normal
retirement age if you stop working under the Plan now. If you do not have a
right to a retirement benefit, the statement will tell you how many more years
you have to work to get a right to a retirement benefit. This statement must be
requested in writing and is not required to be given more than once every twelve
(12) months. The Plan must provide the statement free of charge.

Prudent Actions by Plan Fiduciaries

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the best interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
benefit or exercising your rights under ERISA.

Enforce Your Rights

If your claim for a benefit is denied or ignored, in whole or in part, you have
a right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may request the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits which is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court after you have exhausted your administrative remedies. In addition, if you
disagree with the Plan’s decision or lack thereof concerning the qualified
status of a domestic relations order, you may file suit in Federal court.

If it should happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. This Plan
is unfunded and benefits are payable solely out of the general assets of the
Company. This Plan is not covered by any termination insurance from the Pension
Benefit Guaranty Corporation. The court will decide who should pay court costs
and legal fees. If you are successful, the court may order the person you have
sued to pay these costs and fees. If you lose, the court may order you to pay
these costs and fees; for example, if it finds your claim is frivolous.



--------------------------------------------------------------------------------

Assistance with Your Questions

If you have questions about your Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest area office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration at
1-866-444-3272 (or as superseded from time to time).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its
corporate name this          day of             , 2018.

 

PETROQUEST ENERGY, INC. By:                                     
                                         Print Name:
                                                                  Title:
                                                                             



--------------------------------------------------------------------------------

TERMINATION AGREEMENT

The TERMINATION AGREEMENT, dated as of                 , 2018 (this
“Agreement”), is made and entered into by and between PetroQuest Energy, Inc., a
Delaware corporation with its principal office at 400 E. Kaliste Saloom Road,
Suite 6000, Lafayette, Louisiana 70508 (the “Company”), and
                    8 (“Executive”).

R E C I T A L S

A. Company desires to enter into an agreement with Executive whereby severance
benefits will be paid to Executive on a change in control of the Company and
consequent actual or constructive termination of Executive’s employment..

B. This Agreement sets forth the severance benefits which the Company agrees
that it will pay to the Executive if Executive’s employment with the Company
terminates under one of the circumstances described herein following a Change in
Control of the Company and supersedes the prior [Amended Termination Agreement
between Executive and the Company, dated as of December 31, 2018]9/[Severance
Agreement between Executive and PetroQuest Energy, L.L.C., dated as of August 6,
2015]10 (the “Prior Agreement”).

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties hereto agree as follows:

1. Term of Agreement. This Agreement shall be effective immediately on the date
hereof and shall continue in effect through December 31, 2019; provided,
however, that commencing on January 1, 2020 and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless not later than September 30 of the preceding year, the Company shall have
given notice that it does not wish to extend this Agreement; provided, further,
that notwithstanding any such notice by the Company not to extend, this
Agreement shall automatically be extended for 24 months beyond the term provided
herein if a Change in Control, as defined in Section 3 of this Agreement, has
occurred during the term of this Agreement.

2. Effect on Employment Rights. This Agreement is not part of any employment
agreement that the Company and Executive may have entered. Nothing in this
Agreement shall confer upon Executive any right to continue in the employ of the
Company or interfere with or restrict in any way the rights of the Company,
which are hereby expressly reserved, to terminate for any reason, with or
without Cause (as defined below).

Executive agrees that, subject to the terms and conditions of this Agreement, in
the event of a Potential Change in Control of the Company (as defined below),
Executive will remain in the employ of the Company during the pendency of any
such potential change in control and for a period of one year after the
occurrence of an actual Change in Control. For this purpose, a

 

8 

NTD: Charles T. Goodson, J. Bond Clement, Arthur M. Mixon, III, Stephen H. Green
and Edgar Anderson.

9 

NTD: Charles T. Goodson, J. Bond Clement, Arthur M. Mixon, III and Stephen H.
Green.

10 

NTD: Edgar Anderson.



--------------------------------------------------------------------------------

“Potential Change in Control of the Company” shall be deemed to have occurred if
(a) the Company enters into an agreement the consummation of which would result
in the occurrence of a Change in Control, (b) any person (including the Company)
publicly announces an intention to take or consider taking action which if
consummated would constitute a Change in Control or (c) the Board of Directors
of the Company (the “Board”) adopts a resolution to the effect that a potential
change in control of the Company has occurred.

3. Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred if any of the events set forth in
any one of the following paragraphs shall occur:

(a) any “person” (as defined in section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and as such term is modified in
sections 13(d) and 14(d) of the Exchange Act), excluding the Company or any of
its subsidiaries, a trustee or any fiduciary holding securities under an
employee benefit plan of the Company of any of its subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;
or

(b) during any period of not more than two consecutive years, individuals who at
the beginning of much period constitute the Board and any new director (other
than a director designated by a Person who has entered into an agreement with
the Company to effect a transaction described in clause (a), (c) or (d) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least a majority of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

(c) the consummation of a merger or consolidation of the Company with any other
corporation, other than (i) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity), in combination with the
ownership of any trustee or other fiduciary holder of securities under an
employee benefit plan of the Company, at least 50% of the combined voting power
of the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (ii) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person acquires more than 50% of the combined
voting power of the Company’s then outstanding securities; or

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.



--------------------------------------------------------------------------------

Notwithstanding the foregoing and for the avoidance of doubt, no Change in
Control will be deemed to occur (i) if there is consummated any transaction or
series of integrated transactions immediately following which, in the judgment
of the Compensation Committee of the Board, the holders of the Company’s Common
Stock immediately prior to such transaction or series of transactions continue
to have the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions; and (ii) under paragraphs (a), (b), (c)
and (d) of this Section 3 with respect to any of the following transactions:
(A) any restructuring of the Company under Chapter 11 of the United States
Bankruptcy Code (the “Bankruptcy Code”); (B) any liquidation of the Company
under Chapter 7 of the Bankruptcy Code; (C) any other reorganization or
restructuring of the Company while the 10% Second Lien Senior Secured PIK Notes
due 2023 issued pursuant to that certain Indenture dated as of the date hereof
(as amended or supplemented from time to time) among the Company, the guarantors
party thereto, and Wilmington Trust, National Association as the Trustee and
Collateral Trustee (the “Notes”) remain outstanding; or (D) due to the
acquisition of additional voting securities of the Company by investment funds,
financing vehicles or discretionary accounts for which Mackay Shields LLC or
Corre Partners Management LLC has the power to vote, or to direct the voting of,
such voting securities, and/or the power to dispose, or to direct the
disposition of, such voting securities following the restructuring of PetroQuest
Energy, Inc. and certain of its affiliates under Chapter 11 of the Bankruptcy
Code in the United States Bankruptcy Court for the Southern District of Texas
(Case No. [-]) while the Notes remain outstanding.

4. Termination of Employment Following a Change in Control. Executive shall be
entitled to the benefits provided in Section 5 hereof upon the subsequent
termination of Executive’s employment by the Company within two (2) years after
a Change in Control which occurs during the term of this Agreement, provided
such termination is (a) by the Company other than for Cause, or (b) by Executive
for Good Reason, as defined below. Executive shall not be entitled to the
benefits of Section 5, any other provision hereof to the contrary
notwithstanding, if Executive’s employment terminates: (i) pursuant to Executive
retiring at age 65, (ii) by reason of Executive’s total and permanent
disability, or (iii) by reason of Executive’s death. As used herein, “total and
permanent disability” means a condition which prevents Executive from performing
to a significant degree the essential duties of his or her position and is
expected to be of long-term duration or result in death. A determination of
total and permanent disability must be based on competent medical evidence.

(a) Cause.

(i) Definition. Termination by the Company of Executive’s employment for “Cause”
shall mean termination upon Executive’s willful engaging in misconduct which is
demonstrably and materially injurious to the Company and its subsidiaries taken
as a whole. No act, or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company or its subsidiaries. Notwithstanding the foregoing,
Executive shall not be deemed to have been



--------------------------------------------------------------------------------

terminated for Cause unless and until there shall have been delivered to
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose of making a determination of whether
Cause for termination exists (after reasonable notice to Executive and an
opportunity for Executive to be heard before the Board), finding that in the
good faith opinion of the Board Executive was guilty of misconduct as set forth
above in this subsection 4(a)(i) and specifying the particulars thereof in
detail.

(ii) Remedy by Executive. If the Company gives Executive a Notice of Termination
which states that the basis for terminating Executive’s employment is Cause,
Executive shall have ten days after receipt of such Notice to remedy the facts
and circumstances which provided Cause. The Board (or any duly authorized
Committee thereof) shall make a good faith reasonable determination immediately
after such ten-day period whether such facts and circumstances have been
remedied and shall communicate such determination in writing to Executive. If
the Board determines that an adequate remedy has not occurred, then the initial
Notice of Termination shall remain in effect.

(b) Good Reason. After a Change in Control, Executive may terminate employment
with the Company at any time during the term of this Agreement if Executive has
made a good faith reasonable determination that Good Reason exists for this
termination.

(i) Definition. For purposes of this Agreement, “Good Reason” shall mean any of
the following actions, if taken without the express written consent of
Executive:

A. any material change by the Company in Executive’s functions, duties, or
responsibilities which change would cause Executive’s position with the Company
to become of less dignity, responsibility, importance, or scope from the
position and attributes that applied to Executive immediately prior to the
Change in Control;

B. any significant reduction in Executive’s base salary, other than a reduction
effected as part of an across-the-board reduction affecting all executive
employees of the Company;

C. any material failure by the Company to comply with any of the provisions of
this Agreement (or of any employment agreement between the parties);

D. the Company’s requiring Executive to be based at any office or location more
than 45 miles from the home at which the Executive resides on the date
immediately preceding the Change in Control, except for travel reasonably
required in the performance of Executive’s responsibilities and commensurate
with the amount of travel required of Executive prior to the Change in Control;
or



--------------------------------------------------------------------------------

E. any failure by the Company to obtain the express assumption of this Agreement
by any successor or assign of the Company.

Executive’s right to terminate employment for Good Reason pursuant to this
subsection 4(b)(i) shall not be affected by Executive’s incapacity due to
physical or mental illness.

(ii) Remedy by Company. If Executive gives the Company a Notice of Termination
which states that the basis for Executive’s termination of employment is Good
Reason, the Company shall have ten days after receipt of such Notice to remedy
the facts and circumstances which provided Good Reason. Executive shall make a
good faith reasonable determination immediately after such ten-day period
whether such facts and circumstances have been remedied and shall communicate
such determination in writing to the Company. If Executive determines that
adequate remedy has not occurred, then the initial Notice of Termination shall
remain in effect.

(iii) Determination by Executive Presumed Correct. Any determination by
Executive pursuant to this Section 4(b) that Good Reason exists for Executive’s
termination of employment and that adequate remedy has not occurred shall be
presumed correct and shall govern unless the party contesting the determination
shows by a clear preponderance of the evidence that it was not a good faith
reasonable determination.

(iv) Severance Payment Made Notwithstanding Dispute. Notwithstanding any dispute
concerning whether Good Reason exists for termination of employment or whether
adequate remedy has occurred, the Company shall immediately pay to Executive, as
specified in Section 5, any amounts otherwise due under this Agreement.

(c) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive hereunder shall be communicated by a Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provisions in this Agreement relied upon any which sets forth (i) in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated and
(ii) the date of Executive’s termination of employment, which shall be no
earlier than 10 days after such Notice is received by the other party. Any
purported termination of the Executive’s employment by the Company which is not
effected pursuant to a Notice of Termination satisfying the requirements of this
Agreement shall not be effective. In the case of a termination for Cause, the
Notice of Termination shall also satisfy the requirements set forth in
Section 4(a)(i).



--------------------------------------------------------------------------------

5. Severance Payment Upon Termination of Employment. If Executive’s employment
with the Company is terminated during the term of this Agreement and after a
Change in Control (a) by the Company other than for Cause, or (b) by Executive
for Good Reason, then Executive shall be entitled to the following:

(a) Lump-Sum Severance Payment. In lieu of any further salary payments to the
Executive for periods subsequent to the date of termination, the Company shall
pay to the Executive a lump sum severance payment, in cash, equal to two
(2) times the sum of (a) the Executive’s annual base salary in effect on date of
termination and (b) the Executive’s most recent annual bonus. If the most recent
Annual Bonus was an equity award, the value of the bonus will be deemed to be
the fair market value of the equity securities constituting such award
immediately prior to termination as reasonably determined by the Compensation
Committee of the Board in accordance with the award agreement or plan governing
the equity award.

(b) Continued Benefits. For a twenty-four (24) month period after the date of
termination, the Company shall continue to pay the Company portion of any
premiums and otherwise provide the Executive with life insurance, health,
disability and other welfare benefits (“Welfare Benefits”) substantially similar
in all respects to those which the Executive is receiving immediately prior to
the Notice of Termination in accordance with the Company’s normal payroll
practices (without giving effect to any reduction in such benefits subsequent to
the Potential Change in Control of the Company preceding the Change in Control
or the Change in Control which reduction constitutes or may constitute Good
Reason). With respect to benefits set forth in this subsection (b), all
insurance premium and/or benefit payments by the Company, to the extent
possible, shall be made so as to be exempt from Section 409A of the Internal
Revenue Code of 1986, as amended and the rules, notices and regulations
thereunder (the “Code”), and for the purposes thereof, each payment shall be
treated as a separate payment under Code Section 409A. Benefits otherwise
receivable by an Executive pursuant to this Section shall be reduced to the
extent substantially similar benefits are actually received by or made available
to the Executive by any other employer during the same time period for which
such benefits would be provided pursuant to this Section at a cost to the
Executive that is commensurate with the cost incurred by the Executive
immediately prior to the Executive’s date of termination (without giving effect
to any increase in costs paid by the Executive after the Potential Change in
Control of the Company preceding the Change in Control or the Change in Control
which constitutes or may constitute Good Reason); provided, however, that if the
Executive becomes employed by a new employer which maintains a medical plan that
either (i) does not cover the Executive or a family member or dependent with
respect to a preexisting condition which was covered under the applicable
Company medical plan, or (ii) does not cover the Executive or a family member or
dependent for a designated waiting period, the Executive’s coverage under the
applicable Company medical plan shall continue (but shall be limited in the
event of noncoverage due to a preexisting condition, to such preexisting
condition) until the earlier of the end of the applicable period of noncoverage
under the new employer’s plan or the second anniversary of the Executive’s date
of termination. The Executive agrees to report to the Company any coverage and
benefits actually received by the Executive or made available to the Executive
from such other employer(s). The Executive shall be



--------------------------------------------------------------------------------

entitled to elect to change his level of coverage and/or his choice of coverage
options (such as Executive only or family medical coverage) with respect to the
Welfare Benefits to be provided by the Company to the Executive to the same
extent that actively employed senior executives of the Company are permitted to
make such changes; provided, however, that in the event of any such changes the
Executive shall pay the amount of any cost increase that would actually be paid
by an actively employed executive of the Company by reason of making the same
change in his level of coverage or coverage options. With respect to any
benefits that are for medical, dental or vision expenses under a self-insured
plan, the Executive shall pay the premiums for such coverage and the Company
shall reimburse the Executive for the Company portion of the cost of such
premiums by the 15th day of the month following the month such premiums are paid
by the Executive. After the group health benefits provided hereunder have
expired, the Executive and his dependents shall be eligible to elect
continuation of health insurance coverage under COBRA and shall be responsible
for the applicable premiums under COBRA. With respect to any premiums or amounts
payable under this Section, to the extent that such amounts are taxable and not
otherwise exempt from deferred compensation under Code Section 409A, the
Executive shall pay the premiums or expenses, the Company shall promptly
reimburse Executive for such amounts and the Company’s reimbursement payments
shall be subject to the following: (i) all amounts to be paid under this
paragraph and that are includable in Executive’s income shall only be paid if
such premiums or expenses are incurred during the two (2) year period after the
Termination Date; (ii) any amount reimbursable or paid in one tax year shall not
affect the amount to be reimbursed or paid in another tax year; (iii) if
Executive is reimbursed for any premiums or expenses hereunder, he must provide
the Company with reasonable documentation of such premiums or expenses;
(iv) payments for such premiums or expenses will be made in cash promptly after
the expenses are incurred but in no event later than the end of Executive’s
taxable year following the tax year in which the expenses are incurred; and
(v) the payments under this paragraph cannot be substituted for another benefit.

(c) Gross-Up Payment. In the event that the Executive becomes entitled to the
severance benefits described in Sections 5(a) and 5(b) or any other benefits or
payments under this Agreement or any other agreement, plan, instrument or
obligation in whatever form of the Company or its subsidiaries or affiliates
(other than pursuant to this Section) including by reason of the accelerated
vesting of equity awards or thereunder (together, the “Total Benefits”), and in
the event that any of the Total Benefits will be subject to the excise tax under
Code Section 4999, including interest, penalties or other excise tax thereon
(the “Excise Tax”), then either (i) the amount of the Total Benefits shall be
reduced if the Executive would retain a greater after-tax amount by virtue of
such reduction than the Executive would retain if the Excise Tax were imposed
(the “Reduction Scenario”) or (ii) if the Reduction Scenario does not apply
because the Executive would not retain a greater amount under the Reduction
Scenario, the Company shall pay to the Executive an additional amount (the
“Gross-Up Payment”) such that the net amount retained by the Executive, after
deduction of any Excise Tax on the Total Benefits and any federal, state and
local income tax, Excise Tax and FICA and Medicare withholding taxes upon the
payment provided for by this Section, shall be equal to the Total Benefits.



--------------------------------------------------------------------------------

For purposes of determining whether any of the Total Benefits will be subject to
the Excise Tax and the amount of such Excise Tax, (i) any other payments or
benefits received or to be received by the Executive in connection with a Change
in Control or the Executive’s termination of employment (whether pursuant to the
terms of this Agreement or any other agreement, plan or arrangement with the
Company, any Person whose actions result in a Change in Control or any Person
affiliated with the Company or such Person) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning the Section 280G(b)(1) shall be treated
as subject to the Excise Tax, unless in the opinion of tax counsel (“Tax
Counsel”) selected by the Company’s independent auditors and acceptable to the
Executive, such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the Base Amount (as
defined in the Code), or are otherwise not subject to the Excise Tax, (ii) the
amount of the Total Benefits which shall be treated as subject to the Excise Tax
shall be equal to the lesser of (A) the total amount of the Total Benefits
reduced by the amount of such Total Benefits that in the opinion of Tax Counsel
are not parachute payments, or (B) the amount of excess parachute payments
within the meaning of Section 280G(b)(1) (after applying clause (i), above), and
(iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the date of termination, net of the
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (calculated by assuming that any reduction under
Section 68 of the Code in the amount of itemized deductions allowable to the
Executive applies first to reduce the amount of such state and local income
taxes that would otherwise be deductible by the Executive).

(d) Timing of Payments. The payments provided for in Sections 5(a) and 5(c)
shall be made not later than the fifth (5th) day following the date of
termination; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments and shall pay the remainder of such payments
(the “Underpayment”) as soon as the amount thereof can be determined but in no
event later than the thirtieth (30th) day after the date of termination, and if
it is determined there is an Underpayment in any tax audit or proceeding under
Code Section 4999, such Underpayment amount shall be paid within 5 days after
the conclusion of such tax audit or proceeding under Code Section 4999.
Notwithstanding anything to the contrary in the foregoing provisions of this
Section 5(d), in no event shall payment of any Gross-Up Payment and any
Underpayment be made later than December 31 of the year next following the year
in which the Excise Tax is remitted to the taxing authority. Reimbursement of
any costs or expenses incurred by the Executive due to a tax audit or litigation
related to “parachute payments,” “excess



--------------------------------------------------------------------------------

parachute payments,” Excise Tax or the Gross-Up Payments or other payments in
Section 5(c) and Section 6 below shall be made by December 31 of the year
following the year in which the taxes that are the subject of the audit or
litigation are remitted to the taxing authority, or where as a result of such
audit or litigation no taxes are remitted, by December 31 of the year following
the year in which the audit is completed or there is a final and nonappealable
settlement or other resolution of the litigation. The Executive’s right to
payment or reimbursement pursuant to Section 5(c) or (d) shall not be subject to
liquidation or exchange for any other benefit.

(e) Specified Employee Status. In the event that, as of the date of Executive’s
“Separation from Service,” as defined in Treasury Regulation
Section 1.409A-1(h), Executive is a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i), to the extent that any of the payments under
this Agreement payable on account of a Separation from Service, including
without limitation, any payments in Sections 5 and 6 are subject to, and not
exempt from, Code Section 409A, such amounts shall be paid not earlier than
(1) six months after the date of the Executive’s Separation from Service within
the meaning of Code Section 409A, or (2) the date of Executive’s death, as
required in accordance with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-3(i)(2) (“Waiting Period”); any payments withheld
during the Waiting Period will be paid in a lump sum amount on the first
business day of the seventh month following the Executive’s Separation from
Service and payments thereafter shall be otherwise paid as provided herein.

(f) Termination of Employment. For the purposes of Code Section 409A, to the
extent any payment under this Agreement is deferred compensation subject to and
not exempt from Code Section 409A, Executive’s termination and termination date
from the Company shall mean a Separation from Service within the meaning of Code
Section 409A.

6. Reimbursement of Legal Costs. The Company shall pay to the Executive all
legal fees and expenses incurred by the Executive as a result of a termination
which entitles the Executive to any payments under this Agreement including all
such fees and expenses, if any, incurred in contesting or disputing any Notice
of Termination under Section 4(a) hereof or in seeking to obtain or enforce any
right or benefit provided by this Agreement or in connection with any tax audit
or proceeding to the extent attributable to the application of Section 4999 of
the Code to any payment or benefit provide hereunder. Such payments shall be
made within five (5) business days after delivery of the Executive’s respective
written requests for payment accompanied by such evidence of fees and expenses
incurred as the Company reasonably may require.

Notwithstanding the foregoing, to the extent that Code Section 409A is
applicable to the expenses under this Section 6 as deferred compensation, to the
extent that no exception under Code Section 409A is applicable the following
shall apply (and to the extent such expenses are not reimbursements for tax
audit or litigation expenses which are subject to the reimbursement provisions
of Section 5(d)): (a) all expenses to be paid under this Section 6 and that are
taxable and includable in Executive’s income shall only be paid for a period not
to exceed 25 years from the Executive’s Separation from Service; (b) any amount
reimbursable or paid in one tax year



--------------------------------------------------------------------------------

shall not affect the amount to be reimbursed or paid in another tax year;
(c) the Executive must provide the Company with reasonable documentation of such
expenses; (d) payments for such expenses will be made in cash within 30 days
after the reasonable documentation of the expenses incurred is provided but in
no event later than the end of Executive’s taxable year following the
Executive’s tax year in which the expenses are incurred; and (e) the payments
under this Section 6 cannot be substituted for another benefit.

7. Damages. Executive shall not be required to mitigate damages with respect to
the amount of any payment provided under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided under this
Agreement be reduced by retirement benefits, deferred compensation or any
compensation earned by Executive as a result of employment by another employer.

8. Successor to Company. The Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Executive, expressly, absolutely
and unconditionally to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

9. Heirs of Executive. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts are still payable to Executive hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee, or other
designee or, if there be so much designee, to Executive’s estate.

10. Arbitration. Any dispute, controversy or claim arising under or in
connection with this Agreement, or the breach thereof, shall be settled
exclusively by arbitration in accordance with the Rules of the American
Arbitration Association then in effect. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction. Any
arbitration held pursuant to this Section in connection with Executive’s
termination of employment shall take place in Houston, Texas at the earliest
possible date. If any proceeding is necessary to enforce or interpret the terms
of this Agreement, or to recover damages for breach thereof, the prevailing
party shall be entitled to reasonable attorneys’ fees and necessary costs and
disbursements, not to exceed in the aggregate one percent (1%) of the net worth
of the other party, in addition to any other relief to which he or it may be
entitled. All such expenses shall be paid only if incurred prior to the last day
of the second calendar year following the calendar year in which the Executive’s
Separation from Service occurs.



--------------------------------------------------------------------------------

11. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by messenger or in person, or when mailed by
United States registered mail, return receipt requested, postage prepaid, as
follows:

 

If to the Company:   400 E. Kaliste Saloom Road   Suite 6000  

Lafayette, Louisiana 70508

Attention: President

If to the Executive:  

400 E. Kaliste Saloom Road

Suite 6000

Lafayette, Louisiana 70508

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

12. General Provisions.

(a) Executive’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, nor shall Executive’s rights be subject
to encumbrance or subject to the claims of the Company’s creditors. Nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets; and this Agreement shall inure to
the benefit of, be binding upon and be enforceable by, any successor surviving
or resulting corporation, or other entity to which such assets shall be
transferred. This Agreement shall not be terminated by the voluntary or
involuntary dissolution of the Company.

(b) This Agreement and any employment agreement with Executive plus terms of any
equity grants constitutes the entire agreement between the parties hereto in
respect to the rights and obligations of the parties following a Change in
Control. This Agreement supersedes and replaces the Prior Agreement and all
prior oral and written agreements, understandings, commitments, and practices
between the parties (whether or not fully performed by Executive prior to the
date hereof), which shall be of no further force or effect.

(c) The provisions of this Agreement shall be regarded as divisible, and if any
of said provisions or any part thereof are declared invalid or unenforceable by
a court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts thereof and the applicability thereof
shall not be affected thereby.

(d) This Agreement may not be amended or modified except by a written instrument
executed by the Company and Executive.

(e) This Agreement and the rights and obligations hereunder shall be governed by
and construed in accordance with the laws of the State of Lousiana.



--------------------------------------------------------------------------------

13. Code Section 409A. This Agreement shall be interpreted in accordance with
the applicable requirements of, and exemptions from, Section 409A of the Code
and the Treasury Regulations thereunder.

14. No Guarantee of Tax Consequences. None of the Company, its Affiliates or any
of their officers, directors, employees or agents are responsible for or
guarantee the tax consequences to Executive with respect to any payments or
benefits provided under this Agreement including, without limitation, any excise
tax, interest or penalties that may be imposed under Code Section 409A.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PetroQuest Energy, Inc., a Delaware Corporation

 

[Name] [Name] Executive

 

[Name]11

 

11 

NTD: Charles T. Goodson, J. Bond Clement, Arthur M. Mixon, III, Stephen H. Green
and Edgar Anderson.



--------------------------------------------------------------------------------

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is made and entered into
effective as of [                ], 2018 (the “Effective Date”), between
PetroQuest Energy, Inc., a Delaware corporation having its principal executive
office at 400 E. Kaliste Saloom Road, Suite 6000, Lafayette, Louisiana 70508
(the “Company”), and [                ]12 (the “Employee”)

W I T N E S E T H:

WHEREAS, [an amended executive employment agreement was made and entered into
effective as of December 31, 2008, between the Company and the Employee]13/[an
employment agreement was made and entered into effective as of August 6, 2015,
between PetroQuest Energy, L.L.C. and the Employee]14 (the “Prior Agreement”);

WHEREAS, the Company and the Employee desire to enter into an new employment
agreement in connection with the restructuring of the Company contemplated by
the Restructuring Support Agreement dated as of [                ], 2018.

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Employee hereby agree as follows:

1. Certain Definitions. As used in this Agreement, the following terms have the
meanings prescribed below:

Affiliate is used in this Agreement to define a relationship to a person or
entity and means a person or entity who, directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, such person or entity.

Annual Bonus shall have the meaning assigned thereto in Section 4.2 hereof.

Base Salary shall have the meaning assigned thereto in Section 4.1 hereof.

Cause shall have the meaning assigned thereto in Section 5.3 hereof.

Code shall mean the Internal Revenue Code of 1986, as amended, and the
applicable rules, notices and regulations thereunder, as amended from time to
time.

Common Stock means the Company’s common stock, par value $.001 per share.

Company means PetroQuest Energy, Inc., a Delaware corporation, the principal
executive office of which is located at 400 E. Kaliste Saloom Road, Suite 6000,
Lafayette, Louisiana 70508.

 

12 

NTD: Charles T. Goodson, J. Bond Clement, Arthur M. Mixon, III, Stephen H. Green
and Edgar Anderson.

13 

NTD: Charles T. Goodson, J. Bond Clement, Arthur M. Mixon, III and Stephen H.
Green.

14 

NTD: Edgar Anderson.



--------------------------------------------------------------------------------

Confidential Information shall have the meaning assigned thereto in Section 8.2
hereof.

Date of Termination means the earliest to occur of (i) the date of the
Employee’s death, (ii) the date on which the Employee terminates this Agreement
and his employment for any reason or (iii) the date of receipt of the Notice of
Termination, or such later date as may be prescribed in the Notice of
Termination in accordance with Section 5.5 hereof; provided, however,
notwithstanding anything herein to the contrary, for the purposes of Code
Section 409A, with respect to any amounts payable hereunder that are deferred
compensation subject to Code Section 409A or that are intended to be exempt from
Code Section 409A that require Employee’s termination, the Employee’s
termination shall mean a “Separation from Service” within the meaning of Code
Section 409A.

Disability means an illness or other disability which prevents the Employee from
discharging his responsibilities under this Agreement for a period of 180
consecutive calendar days, or an aggregate of 180 calendar days in any calendar
year, during the Employment Period, all as determined in good faith by the Board
of Directors of the Company (or a committee thereof).

Employee means [__________]15whose business address is 400 E. Kaliste Saloom
Road, Suite 6000, Lafayette, Louisiana 70508.

Employment Period means the period from the Effective Date through the Date of
Termination.

Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Securities and Exchange Commission
thereunder, all as in effect from time to time during the Employment Period.

Notice of Termination shall have the meaning assigned thereto in Section 5.5
hereof.

Termination Agreement means the Termination Agreement dated as of the date
hereof, between the Company and the Employee, as amended from time to time.

Voting Stock means all outstanding shares of capital stock of the Company
entitled to vote generally in an election of directors; provided, however, that
if the Company has shares of Voting Stock entitled to more or less than one vote
per share, each reference to a proportion of the issued and outstanding shares
of Voting Stock shall be deemed to refer to the proportion of the aggregate
votes entitled to be cast by the issued and outstanding shares of Voting Stock.

Without Cause shall have the meaning assigned thereto in Section 5.4 hereof.

 

15 

NTD: Charles T. Goodson, J. Bond Clement, Arthur M. Mixon, III, Stephen H. Green
and Edgar Anderson.



--------------------------------------------------------------------------------

2. General Duties of Company and Employee.

2.1 The Company agrees to employ the Employee, and the Employee agrees to accept
employment by the Company and to serve the Company as [                    ]16[,
and shall also serve as a director of the Company]17. The authority, duties and
responsibilities of the Employee shall be consistent with those of executive
officers in a public company with a similar title, and such other or additional
duties as may from time to time be assigned to the Employee by the Board of
Directors (or a committee thereof) and agreed to by the Employee. While employed
hereunder, the Employee shall devote his full time and attention during normal
business hours to the affairs of the Company and use his best efforts to perform
faithfully and efficiently his duties and responsibilities. The Employee may
(i) serve on corporate, civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments, so long as such activities do not
significantly interfere with the performance of the Employee’s duties and
responsibilities.

2.2 The Employee agrees and acknowledges that he owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Company and to do no act and to make no statement, oral or written, which
would injure Company’s business, its interests or its reputation.

2.3 The Employee agrees to comply at all times during the Employment Period with
all applicable policies, rules and regulations of the Company, including,
without limitation, the Company’s code of ethics and the Company’s policy
regarding trading in the Common Stock, as each is in effect from time to time
during the Employment Period.

3. Term. Unless sooner terminated pursuant to other provisions hereof, the
Employee’s period of employment under this Agreement shall be a period of one
year beginning on the Effective Date; which shall be automatically renewed for
successive one-year terms on each anniversary of the Effective Date, unless
either party provides the other with at least 60 days advance written notice of
non-renewal.

4. Compensation and Benefits.

4.1 Base Salary. As compensation for services to the Company, the Company shall
pay to the Employee until the Date of Termination an annual base salary of
$[                ]18, including any increases thereon from time to time (the
“Base Salary”). The Board of Directors (or a committee thereof), in its
discretion, may increase the Base Salary based upon relevant circumstances. The
Base Salary shall be payable in equal semi-monthly installments or in accordance
with the Company’s established policy, subject only to such payroll and
withholding deductions as may be required by law and other deductions applied
generally to employees of the Company for insurance and other employee benefit
plans.

4.2 Bonus. In addition to the Base Salary, the Employee may be awarded, for each
fiscal year until the Date of Termination, an annual bonus (either pursuant to a
bonus or incentive plan or program of the Company or otherwise) in an amount to
be determined by the Board of Directors (or a committee thereof), in its sole
discretion (the “Annual Bonus”). Each such Annual Bonus shall be payable at a
time to be determined by the Board of Directors (or a committee thereof) in its
sole discretion.

 

16 

NTD: Mr. Goodson: President and Chief Executive Officer; Mr. Clement: Executive
Vice President, Chief Financial Officer and Treasurer; Mr. Mixon: Executive Vice
President – Exploration and Production; Mr. Green: Senior Vice President –
Exploration; and Mr. Anderson: Vice President of the ArkLaTex Region.

17 

NTD: Mr. Goodson only.

18 

NTD: Current salaries—Mr. Goodson: $668,367; Mr. Clement: $394,747; Mr. Mixon:
$394,747; Mr. Green: $287,397.76; and Mr. Anderson $296,309.



--------------------------------------------------------------------------------

4.3 Incentive, Savings and Retirement Plans. Until the Date of Termination, the
Employee shall be eligible to participate in and shall receive all benefits
under all executive incentive, savings and retirement plans (including 401(k)
plans) and programs currently maintained or hereinafter established by the
Company for the benefit of its executive officers and/or employees.

4.4 Welfare Benefit Plan. Until the Date of Termination, the Employee and/or the
Employee’s family, as the case may be, shall be eligible to participate in and
shall receive all benefits under each welfare benefit plan of the Company
currently maintained or hereinafter established by the Company for the benefit
of its employees. Such welfare benefit plans may include, without limitation,
medical, dental, disability, group life, accidental death and travel accident
insurance plans and programs.

4.5 Reimbursement of Expenses. The Employee may from time to time until the Date
of Termination incur various business expenses customarily incurred by persons
holding positions of like responsibility, including, without limitation, travel,
entertainment and similar expenses incurred for the benefit of the Company, and
will receive a Company credit card for use for such expenses. Subject to the
Company’s policy regarding the reimbursement of such expenses as in effect from
time to time during the Employment Period, which does not necessarily allow
reimbursement of all such expenses, the Company shall reimburse the Employee for
such expenses from time to time, at the Employee’s request, and the Employee
shall account to the Company for all such expenses by providing reasonable
written documentation thereof to the Company and all such expenses shall be paid
promptly, but in no event, later than 21⁄2 months after the end of Employee’s
tax year in which such expenses were incurred.

4.6 Life Insurance. The Company shall provide to the Employee life insurance on
terms that are mutually agreeable to the Company and the Employee.

4.7 Relocation. The Company and the Employee agree that if the Employee is asked
to relocate from Lafayette, Louisiana to Houston, Texas, the Company will
provide to Employee reimbursement for out of pocket moving expenses incurred in
connection with such move, and it will also reimburse the Employee for any loss
incurred by the Employee on the sale of his personal residence in Lafayette,
Louisiana, with such loss being calculated on the basis of the difference
between the Employee’s actual costs less the net sales price.

5. Termination.

5.1 Death. This Agreement shall terminate automatically upon the death of the
Employee.

5.2 Disability. The Company may terminate this Agreement and Employee’s
employment, upon written notice to the Employee delivered in accordance with
Sections 5.5 and 12.1 hereof, upon the Disability of the Employee.



--------------------------------------------------------------------------------

5.3 Cause. The Company may terminate this Agreement and Employee’s employment,
upon written notice to the Employee delivered in accordance with Sections 5.5
and 12.1 hereof, for Cause. For purposes of this Agreement, “Cause” means
(i) the conviction of the Employee of a felony (which, through lapse of time or
otherwise, is not subject to appeal), (ii) the Employee’s willful refusal,
without proper legal cause, to perform his duties and responsibilities as
contemplated in this Agreement or (iii) the Employee’s willful engaging in
activities which would (A) constitute a breach of any term of this Agreement,
the Company’s code of ethics, the Company’s policies regarding trading in the
Common Stock or reimbursement of business expenses or any other applicable
policies, rules or regulations of the Company, or (B) result in a material
injury to the business, condition (financial or otherwise), results of
operations or prospects of the Company or its Affiliates (as determined in good
faith by the Board of Directors of the Company or a committee thereof).

5.4 Without Cause. The Company may terminate this Agreement Without Cause and
Employee’s employment, upon written notice to the Employee delivered in
accordance with Sections 5.5 and 12.1 hereof. For purposes of this Agreement,
the Employee will be deemed to have been terminated “Without Cause” if the
Employee is terminated by the Company for any reason (including by the Company
issuing a notice of non-renewal in accordance with Section 3 thereof) other than
Cause, Disability or death.

5.5 Notice of Termination. Any termination of this Agreement and Employee’s
employment by the Company for Cause, Without Cause or as a result of the
Employee’s Disability shall be communicated by Notice of Termination to the
Employee given in accordance with this Agreement. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated and (iii) specifies the termination date, if such date is other than
the date of receipt of such notice (which termination date shall not be more
than 15 days after the giving of such notice).

6. Obligations of Company upon Termination.

6.1 Cause or by Employee. If this Agreement shall be terminated either by the
Company for Cause or by the Employee for any reason, the Company shall pay to
the Employee, in a lump sum in cash within 30 days after the Date of
Termination, the aggregate of the Employee’s Base Salary (as in effect on the
Date of Termination) through the Date of Termination, if not theretofore paid,
and, in the case of compensation previously deferred by the Employee, all
amounts of such compensation previously deferred shall be paid in accordance
with the plan documents governing such deferrals. All other obligations of the
Company and rights of the Employee hereunder shall terminate effective as of the
Date of Termination.

6.2 Death or Disability.

(a) Subject to the provisions of this Section 6.2, if this Agreement is
terminated as a result of the Employee’s death or Employee’s termination in
connection with a Disability, the Company shall pay to the Employee or his
estate, in equal semi-monthly installments, the Employee’s Base Salary (as in
effect on the Date of Termination) for 12 months after such Date of Termination.
The Company may purchase insurance (which shall be owned by the Company) to
cover all or any part of the obligation contemplated in the foregoing sentence,
and the Employee agrees to submit to a physical examination to facilitate the
procurement of such insurance.



--------------------------------------------------------------------------------

(b) Whenever compensation is payable to the Employee hereunder during a period
in which he is partially or totally disabled, and such Disability would (except
for the provisions hereof) entitle the Employee to Disability income or salary
continuation payments from the Company according to the terms of any plan or
program presently maintained or hereafter established by the Company but prior
to Employee’s Disability that is a bona fide disability plan under Treasury
Regulation 1.409A-1(a)(5), the Disability income or salary continuation paid to
the Employee pursuant to any such plan or program shall be considered a portion
of the payment to be made to the Employee pursuant to this Section 6.2 and shall
not be in addition hereto. If Disability income is payable directly to the
Employee by an insurance company under the terms of an insurance policy paid for
by the Company that is a bona fide disability plan under Treasury Regulation
1.409A-1(a)(5), the amounts paid to the Employee by such insurance company shall
be considered a portion of the payment to be made to the Employee pursuant to
this Section 6.2 and shall not be in addition hereto.

6.3 Without Cause. If this Agreement shall be terminated by the Company Without
Cause:

(a) the Company shall pay to the Employee, in a lump sum in cash within 30 days
after the Date of Termination, the aggregate of the following amounts:

(1) if not theretofore paid, the Employee’s Base Salary (as in effect on the
Date of Termination) through the Date of Termination; and

(2) in the case of compensation previously deferred by the Employee, all amounts
of such compensation previously deferred and not yet paid by the Company shall
be paid in accordance with the plan documents governing such deferrals;

(b) the Company shall, promptly upon submission by the Employee of supporting
documentation, pay or reimburse to the Employee any costs and expenses
(including moving and relocation expenses) paid or incurred by the Employee
which would have been payable under Section 4.5 of this Agreement if the
Employee’s employment had not terminated, to be paid no later than 21⁄2 months
after the end of the calendar year in which such expenses were incurred; and

(c) subject to satisfaction of the Release Requirement under Section 6.6, for
the 12-month period commencing on the Date of Termination, the Company shall pay
the Company portion of any premiums and shall otherwise continue benefits to the
Employee and/or the Employee’s family in accordance with the Company’s normal
payroll practices at least equal to those which would have been provided to them
under Section 4.4 if the Employee’s employment had not been terminated. With
respect to benefits set



--------------------------------------------------------------------------------

forth in this subsection (c), to the extent possible, all insurance premium
and/or benefit payments by the Company shall be made so as to be exempt from
Code Section 409A, and for the purposes thereof, each payment shall be treated
as a separate payment under Code Section 409A. Notwithstanding the foregoing,
with respect to any benefits that are for medical, dental or vision expenses
under a self-insured plan, the Employee shall pay the premiums for such coverage
and the Company shall reimburse the Employee for the Company portion of the cost
of such premiums by the 15th day of the month following the month such premiums
are paid by the Employee. After the group health benefits hereunder have
expired, the Employee and his dependents shall be eligible to elect continuation
of health insurance coverage under COBRA and shall be responsible for the
applicable premiums under COBRA. With respect to any other premiums or amounts
payable under this Section 6.3(c), to the extent that such amounts are taxable
and not otherwise exempt from deferred compensation under Code Section 409A, the
Employee shall pay the premiums for such coverage and the Company shall promptly
reimburse the Employee upon Employee’s submission of reasonable documentation of
such premiums, and the Company’s payment of such reimbursements or any other
benefits under this Section 6.3(c) shall be subject to the following: (i) all
amounts to be paid under this paragraph and that are includable in Employee’s
income shall only be paid if such expenses are incurred during the 2 year period
after the Termination Date; (ii) any amount reimbursable or paid in one tax year
shall not affect the amount to be reimbursed or paid in another tax year;
(iii) if Employee is reimbursed for any expenses hereunder, he must provide the
Company with reasonable documentation of such expenses; (iv) payments for such
expenses will be made in cash promptly after the expenses are incurred but in no
event later than the end of Employee’s taxable year following the tax year in
which the expenses are incurred; and (v) the payments under this paragraph
cannot be substituted for another benefit.

(d) subject to satisfaction of the Release Requirement under Section 6.6, the
Company shall pay to the Employee, in equal semi-monthly installments, the
Employee’s Base Salary (as in effect on the Date of Termination) for 12 months
after the Date of Termination, with the first payment commencing on the 60th day
following the Date of Termination (the “Release Delay”) and with such first
payment including the amounts that would have been previously paid but for the
Release Delay.

6.4 Termination of Employment Following a Change in Control. Notwithstanding the
provisions of Section 6.3 hereof to the contrary, if the Employee’s employment
by the Company is terminated by the Company in accordance with the terms of
Section 4 of the Termination Agreement and the Employee is entitled to benefits
provided in Section 5 of the Termination Agreement, the Company shall pay to the
Employee, in a lump sum in cash within 30 days after the Date of Termination,
the aggregate of the Employee’s Base Salary (as in effect on the Date of
Termination) through the Date of Termination, if not theretofore paid, and, in
the case of compensation previously deferred by the Employee, all amounts of
such compensation previously deferred shall be paid in accordance with the plan
documents governing such deferral. Except with respect to the obligations set
for forth in the Termination Agreement, notwithstanding any provisions herein to
the contrary, all other obligations of the Company and rights of the Employee
hereunder shall terminate effective as of the Date of Termination.



--------------------------------------------------------------------------------

6.5 Specified Employee Status. In the event that, as of the date of Employee’s
Separation from Service, as defined in Treasury Regulation Section 1.409A-1(h),
Employee is a “specified employee,” as defined in Treasury Regulation
Section 1.409A-1(i), to the extent that any of the payments under this Agreement
payable on account of a Separation from Service, including without limitation,
Sections 6.2, 6.3 or 6.4 are subject to, and not exempt from, Code Section 409A,
such amounts shall be paid not earlier than (1) six months after the date of the
Employee Separation from Service, or (2) the date of Employee’s death, as
required in accordance with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-3(i)(2) (“Waiting Period”); any payments withheld
during the Waiting Period will be paid in a lump sum amount on the first
business day of the seventh month following the Employee’s Separation from
Service and payments thereafter shall be otherwise paid as provided herein.

6.6 Release Requirement. It shall be a condition of the Employee’s entitlement
to the severance benefits and payments under Sections 6.3(c) and (d), that the
Employee execute a release of all claims against the Company and its Affiliates
in the form reasonably determined by the Company, which (i) shall be delivered
to employee within 5 business days following the Date of Termination, (ii) the
Employee shall have either 21 or 45 days to review (as required by applicable
law) prior to execution and (iii) shall be revocable by the Employee for 7 days
following execution. In the event of the Employee’s failure to execute such
release, or the Employee’s revocation after execution, no benefits or payments
shall be due pursuant to Sections 6.3(c) and (d).

7. Employee’s Obligation to Avoid Conflicts of Interest.

7.1 In keeping with the Employee’s fiduciary duties to the Company, the Employee
agrees that he shall not knowingly become involved in a conflict of interest
with the Company, or upon discovery thereof, allow such a conflict to continue.
The Employee further agrees to disclose to the Company, promptly after
discovery, any facts or circumstances which might involve a conflict of interest
with the Company.

7.2 The Company and the Employee recognize that it is impossible to provide an
exhaustive list of actions or interests which constitute a “conflict of
interest.” Moreover, the Company and the Employee recognize that there are many
borderline situations. In some instances, full disclosure of facts by the
Employee to the Company is all that is necessary to enable the Company to
protect its interests. In others, if no improper motivation appears to exist and
the Company’s interests have not suffered, prompt elimination of the outside
interest will suffice. In still others, it may be necessary for the Company to
terminate the employment relationship. The Company and the Employee agree that
the Company’s determination as to whether or not a conflict of interest exists
shall be conclusive. The Company reserves the right to take such action as, in
its judgment, will end the conflict of interest.

7.3 In this connection, it is agreed that any direct or indirect interest in,
connection with or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect the Company or its
Affiliates, involves a possible conflict of interest. Circumstances in which a
conflict of interest on the part of the Employee would or might arise, and which
should be reported immediately to the Company, include, but are not limited to,
the following:



--------------------------------------------------------------------------------

(a) Ownership of a material interest in any lender, supplier, contractor,
subcontractor, customer or other entity with which the Company does business.

(b) Acting in any capacity, including director, officer, partner, consultant,
employee, distributor, agent or the like, for any lender, supplier, contractor,
subcontractor, customer or other entity with which the Company does business.

(c) Acceptance, directly or indirectly, of payments, services or loans from a
lender, supplier, contractor, subcontractor, customer or other entity with which
the Company does business, including, without limitation, gifts, trips,
entertainment or other favors of more than a nominal value, but excluding loans
from publicly held insurance companies and commercial or savings banks at market
rates of interest.

(d) Use of information or facilities to which the Employee has access in a
manner which will be detrimental to the Company’s interests, such as use for the
Employee’s own benefit of know-how or information developed through the
Company’s business activities.

(e) Disclosure or other misuse of information of any kind obtained through the
Employee’s connection with the Company.

(f) Acquiring or trading in, directly or indirectly, oil and gas properties or
interests for his own account or the account of his Affiliates without the prior
written consent of the Board of Directors.

8. Employee’s Confidentiality Obligation.

8.1 The Employee hereby acknowledges, understands and agrees that all
Confidential Information is the exclusive and confidential property of the
Company and its Affiliates which shall at all times be regarded, treated and
protected as such in accordance with this Section 8. The Employee acknowledges
that all such Confidential Information is in the nature of a trade secret.

8.2 For purposes of this Agreement, “Confidential Information” means
information, which is used in the business of the Company or its Affiliates and
(i) is proprietary to, about or created by the Company or its Affiliates,
(ii) gives the Company or its Affiliates some competitive business advantage or
the opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Employee to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Employee to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel. Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):



--------------------------------------------------------------------------------

(a) Internal personnel and financial information of the Company or its
Affiliates, information regarding oil and gas properties including reserve
information, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

(b) Marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, bidding, quoting procedures, marketing techniques,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies (including, without limitation, all information relating to any oil
and gas prospect and the identity of any key contact within the organization of
any acquisition prospect) of the Company or its Affiliates which have been or
are being discussed;

(c) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

(d) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

8.3 As a consequence of the Employee’s acquisition or anticipated acquisition of
Confidential Information, the Employee shall occupy a position of trust and
confidence with respect to the affairs and business of the Company and its
Affiliates. In view of the foregoing and of the consideration to be provided to
the Employee, the Employee agrees that it is reasonable and necessary that the
Employee make each of the following covenants:

(a) At any time during the Employment Period and thereafter, the Employee shall
not disclose Confidential Information to any person or entity, either inside or
outside of the Company, other than as necessary in carrying out his duties and
responsibilities as set forth in Section 2 hereof, without first obtaining the
Company’s prior written consent (unless such disclosure is compelled pursuant to
court orders or subpoena, and at which time the Employee shall give notice of
such proceedings to the Company).

(b) At any time during the Employment Period and thereafter, the Employee shall
not use, copy or transfer Confidential Information other than as necessary in
carrying out his duties and responsibilities as set forth in Section 2 hereof,
without first obtaining the Company’s prior written consent.

(c) On the Date of Termination, the Employee shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
the Employee or which came into his possession prior to or during the Employment
Period concerning the business or affairs of the Company or its Affiliates,
including, without limitation, all materials containing Confidential
Information.



--------------------------------------------------------------------------------

9. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions.

As part of the Employee’s fiduciary duties to the Company, the Employee agrees
that during his employment by the Company and for a period of three years
following the Date of Termination, the Employee shall promptly disclose in
writing to the Company all information, ideas, concepts, improvements,
discoveries and inventions, whether patentable or not, and whether or not
reduced to practice, which are conceived, developed, made or acquired by the
Employee, either individually or jointly with others, and which relate to the
business, products or services of the Company or its Affiliates, irrespective of
whether the Employee used the Company’s time or facilities and irrespective of
whether such information, idea, concept, improvement, discovery or invention was
conceived, developed, discovered or acquired by the Employee on the job, at
home, or elsewhere. This obligation extends to all types of information, ideas
and concepts, including information, ideas and concepts relating to new types of
services, corporate opportunities, acquisition prospects, the identity of key
representatives within acquisition prospect organizations, prospective names or
service marks for the Company’s business activities, and the like.

10. Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship.

10.1 All information, ideas, concepts, improvements, discoveries and inventions,
whether patentable or not, which are conceived, made, developed or acquired by
the Employee or which are disclosed or made known to the Employee, individually
or in conjunction with others, during the Employee’s employment by the Company
and which relate to the business, products or services of the Company or its
Affiliates (including, without limitation, all such information relating to
corporate opportunities, research, financial and sales data, pricing and trading
terms, evaluations, opinions, interpretations, acquisition prospects, the
identity of customers or their requirements, the identity of key contacts within
the customers’ organizations or within the organization of acquisition
prospects, marketing and merchandising techniques, and prospective names and
service marks) are and shall be the sole and exclusive property of the Company.
Furthermore, all drawings, memoranda, notes, records, files, correspondence,
manuals, models, specifications, computer programs, maps and all other writings
or materials of any type embodying any of such information, ideas, concepts,
improvements, discoveries and inventions are and shall be the sole and exclusive
property of the Company.

10.2 In particular, the Employee hereby specifically sells, assigns, transfers
and conveys to the Company all of his worldwide right, title and interest in and
to all such information, ideas, concepts, improvements, discoveries or
inventions, and any United States or foreign applications for patents,
inventor’s certificates or other industrial rights which may be filed in respect
thereof, including divisions, continuations, continuations-in-part, reissues
and/or extensions thereof, and applications for registration of such names and
service marks. The Employee shall assist the Company and its nominee at all
times, during the Employment Period and thereafter, in the protection of such
information, ideas, concepts, improvements, discoveries or inventions, both in
the United States and all foreign countries, which assistance shall include, but
shall not be limited to, the execution of all lawful oaths and all assignment
documents requested by the Company or its nominee in connection with the
preparation, prosecution, issuance or enforcement of any applications for United
States or foreign letters patent, including divisions, continuations,
continuations-in-part, reissues and/or extensions thereof, and any application
for the registration of such names and service marks.



--------------------------------------------------------------------------------

10.3 In the event the Employee creates, during the Employment Period, any
original work of authorship fixed in any tangible medium of expression which is
the subject matter of copyright (such as, videotapes, written presentations on
acquisitions, computer programs, drawings, maps, architectural renditions,
models, manuals, brochures or the like) relating to the Company’s business,
products or services, whether such work is created solely by the Employee or
jointly with others, the Company shall be deemed the author of such work if the
work is prepared by the Employee in the scope of his employment; or, if the work
is not prepared by the Employee within the scope of his employment but is
specially ordered by the Company as a contribution to a collective work, as a
part of a motion picture or other audiovisual work, as a translation, as a
supplementary work, as a compilation or as an instructional text, then the work
shall be considered to be work made for hire, and the Company shall be the
author of such work. If such work is neither prepared by the Employee within the
scope of his employment nor a work specially ordered and deemed to be a work
made for hire, then the Employee hereby agrees to sell, transfer, assign and
convey, and by these presents, does sell, transfer, assign and convey, to the
Company all of the Employee’s worldwide right, title and interest in and to such
work and all rights of copyright therein. The Employee agrees to assist the
Company and its Affiliates, at all times, during the Employment Period and
thereafter, in the protection of the Company’s worldwide right, title and
interest in and to such work and all rights of copyright therein, which
assistance shall include, but shall not be limited to, the execution of all
documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for registration of copyright in the United States
and foreign countries.

11. Employee’s Non-Competition Obligation.

11.1 (a) Until the Date of Termination, the Employee shall not, acting alone or
in conjunction with others, directly or indirectly, in any of the business
territories in which the Company or any of its Affiliates is presently or from
time to time during the Employment Period conducting business, invest or engage,
directly or indirectly, in any business which is competitive with that of the
Company or accept employment with or render services to such a competitor as a
director, officer, agent, employee or consultant, or take any action
inconsistent with the fiduciary relationship of an employee to his employer;
provided, however, that the beneficial ownership by the Employee of up to three
percent of the Voting Stock of any corporation subject to the periodic reporting
requirements of the Exchange Act shall not violate this Section 11.1(a).

(b) In addition to the other obligations agreed to by the Employee in this
Agreement, the Employee agrees that until the Date of Termination, he shall not
at any time, directly or indirectly, (i) induce, entice or solicit any employee
of the Company to leave his employment, (ii) contact, communicate or solicit any
customer or acquisition prospect of the Company derived from any customer list,
customer lead, mail, printed matter or other information secured from the
Company or its present or past employees or (iii) in any other manner use any
customer lists or customer leads, mail, telephone numbers, printed material or
other information of the Company relating thereto.



--------------------------------------------------------------------------------

11.2 (a) If this Agreement is terminated by either party for any reason, then
for a period of one year following the Date of Termination, the Employee shall
not, acting alone or in conjunction with others, directly or indirectly, in any
of the business territories in which the Company or any of its Affiliates is
presently or at the Date of Termination conducting business, invest or engage,
directly or indirectly, in any business which is competitive with that of the
Company as of the Date of Termination or accept employment with or render
services to such a competitor as a director, officer, agent, employee or
consultant, or take any action inconsistent with the fiduciary relationship of
an employee to his employer; provided, however, that the beneficial ownership by
the Employee of up to three percent of the Voting Stock of any corporation
subject to the periodic reporting requirements of the Exchange Act shall not
violate this Section 11.2(a).

(b) In addition to the other obligations agreed to by the Employee in this
Agreement, the Employee agrees that if this Agreement is terminated by either
party for any reason, then for a period of one year following the Date of
Termination, he shall not at any time, directly or indirectly, (i) induce,
entice or solicit any employee of the Company to leave his employment,
(ii) contact, communicate or solicit any customer or acquisition prospect of the
Company derived from any customer list, customer lead, mail, printed matter or
other information secured from the Company or its present or past employees or
(iii) in any other manner use any customer lists or customer leads, mail,
telephone numbers, printed material or other information of the Company relating
thereto.

12. Miscellaneous.

12.1 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when delivered by hand or mailed by
registered or certified mail, return receipt requested, as follows (provided
that notice of change of address shall be deemed given only when received):

If to the Company to:

400 E. Kaliste Saloom Road

Suite 6000

Lafayette, Louisiana 70508

If to the Employee to:

400 E. Kaliste Saloom Road

Suite 6000

Lafayette, Louisiana 70508

or to such other names or addresses as the Company or the Employee, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 12.1.

12.2 Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party.



--------------------------------------------------------------------------------

12.3 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company and its successors, legal representatives and assigns, and upon
the Employee, his heirs, executors, administrators, representatives and assigns;
provided, however, the Employee agrees that his rights and obligations hereunder
are personal to him and may not be assigned without the express written consent
of the Company.

12.4 Entire Agreement; No Oral Amendments. This Agreement, together with any
exhibit attached hereto and any document, policy, rule or regulation referred to
herein, replaces and merges all previous agreements and discussions relating to
the same or similar subject matter between the Employee and the Company
(including, without limitation, the Prior Agreement) and constitutes the entire
agreement between the Employee and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.

12.5 Enforceability. If any provision of this Agreement or application thereof
to anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.

12.6 Jurisdiction; Arbitration. The laws of the State of Louisiana shall govern
the interpretation, validity and effect of this Agreement without regard to the
place of execution or the place for performance thereof. Any controversy or
claim arising out of or relating to this Agreement, or the breach thereof, shall
be settled by arbitration located in Houston, Texas administered by the American
Arbitration Association in accordance with its applicable arbitration rules, and
the judgment on the award rendered by the arbitrator(s) may be entered in any
court having jurisdiction thereof, which judgment shall be binding upon the
parties hereto.

12.7 Injunctive Relief. The Company and the Employee agree that a breach of any
term of this Agreement by the Employee would cause irreparable damage to the
Company and that, in the event of such breach, the Company shall have, in
addition to any and all remedies of law, the right to any injunction, specific
performance and other equitable relief to prevent or to redress the violation of
the Employee’s duties or responsibilities hereunder.

13. Code Section 409A. This Agreement shall be interpreted in accordance with
the applicable requirements of, and exemptions from, Section 409A of the Code
and the Treasury Regulations thereunder.

14. No Guarantee of Tax Consequences. None of the Company, its Affiliates or any
of their officers, directors, employees or agents are responsible for or
guarantee the tax consequences to Employee with respect to any payments or
benefits provided under this Agreement including, without limitation, any excise
tax, interest or penalties that may be imposed under Code Section 409A.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first written above.

 

PETROQUEST ENERGY, INC. By:  

 

  [                    ]   [                    ] EMPLOYEE:

 

[                    ]19

 

19 

NTD: Charles T. Goodson, J. Bond Clement, Arthur M. Mixon, III, Stephen H. Green
and Edgar Anderson.



--------------------------------------------------------------------------------

EXECUTION VERSION

FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT

This FIRST AMENDMENT TO RESTRUCTURING SUPPORT AGREEMENT (the “Amendment”), dated
as of December 18, 2018, is entered into by and among:

(i) PetroQuest Energy, Inc., PetroQuest Energy, L.L.C., TDC Energy, LLC,
PetroQuest Oil & Gas, L.L.C., PQ Holdings LLC, Pittrans Inc. and Sea Harvester
Energy Development, L.L.C. (collectively, the “Company”); and

(ii) the undersigned Consenting Creditors;

The Company and each of the undersigned Consenting Creditor are referred herein
as the “Parties” and individually as a “Party.” Capitalized terms used but not
defined herein shall have the meanings ascribed to them in the RSA (as defined
below).

RECITALS

WHEREAS, the Parties are party to that certain Restructuring Support Agreement,
dated as of November 6, 2018 (the “RSA”);

WHEREAS, in accordance with the terms of the RSA, on November 19, 2018, the
Company commenced solicitation of the Debtors’ Chapter 11 Plan of
Reorganization, reflecting the terms of the RSA;

WHEREAS, pursuant to Section 9(a) of the RSA, the RSA may be modified, amended
or supplemented with the written consent of the Company and the Requisite
Creditors; and

WHEREAS, the Parties desire to amend the RSA as set forth in this Amendment and
the undersigned Consenting Creditors constitute the Requisite Creditors under
the RSA.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, agree as follows:

 

  1.

Amendments.

 

  (a)

Section 5(b)(iii) of the RSA shall be amended and restated in its entirety as
follows:

“(iii) if the Company shall not have complied with each of the following
milestones, which may be extended with the consent of the Requisite Creditors
(the “Milestones”):

(1) if, as of 11:59 p.m. prevailing Central Time on December 31, 2018, an
amended Final Cash Collateral Order, which shall be in all respects acceptable
to the Requisite Creditors, has not been entered by the Court;



--------------------------------------------------------------------------------

(2) if, as of 11:59 p.m. prevailing Central Time on January 3, 2019, the Company
shall not have filed amended versions of the Plan and Disclosure Statement with
the Court;

(3) if, as of 11:59 p.m. prevailing Central Time on January 7, 2019, the Court
shall not have entered an order finally approving the Disclosure Statement;

(4) if, as of 11:59 p.m. prevailing Central Time on January 31, 2019, the
Confirmation Order has not been entered by the Court; and

(5) if, as of 11:59 p.m. prevailing Central Time on February 8, 2019, the
Effective Date shall not have occurred;”; and

 

  (b)

Section 5(c)(v) of the RSA is amended and restated in its entirety as follows:

“(v) as of 11:59 p.m. prevailing Central Time on February 8, 2019, the Effective
Date shall not have occurred; or”.

 

  2.

Representations and Warranties.

Each Party, severally and not jointly, represents and warrants to the other
Parties that the following statements are true, correct and complete as of the
date hereof:

(a) This Amendment has been duly executed and delivered by it, and, assuming the
due authorization, execution and delivery by each of the other Parties, this
Amendment constitutes the legal, valid and binding obligation of it, enforceable
against it in accordance with its terms, subject to laws of general application
and bankruptcy, insolvency and other similar laws affecting creditors’ rights
generally and general principles of equity.

(b) Such Party is validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, and has all requisite corporate,
partnership, limited liability company or similar authority to enter into this
Amendment and carry out the transactions contemplated hereby and perform its
obligations contemplated hereunder; and the execution and delivery of this
Amendment and the performance of such Party’s obligations hereunder have been
duly authorized by all necessary corporate, limited liability company,
partnership or other similar action on its part.

 

  3.

Full Force and Effect.

The RSA shall not be amended or otherwise modified by this Amendment except as
set forth in Section 1 of this Amendment. Except as amended by this Amendment,
the RSA shall continue to be and shall remain in full force and effect in
accordance with its terms, and the Parties hereby ratify and confirm the RSA in
all respects, as amended hereby. All references to the “Agreement”, “herein”,
“hereof”, “hereunder” or words of similar import in the RSA shall be deemed to
include the RSA as amended by this Amendment.

 

2



--------------------------------------------------------------------------------

  4.

Reservation of Rights.

Nothing contained in this Amendment constitutes a waiver of any default that may
heretofore or hereafter occur or have occurred and be continuing under the RSA.
Except as expressly provided herein, the execution and delivery of this
Amendment does not: (i) extend the term of the RSA; (ii) give rise to any
obligation on the part of any Party to extend, modify, alter, amend or waive any
term or condition of the RSA or otherwise prejudice any rights or remedies which
any Party now has or may have in the future; or (iii) give rise to any defenses,
setoffs, reductions or counterclaims to any Party’s right to enforce, exercise
and enjoy the benefits of their respective rights and remedies under the RSA.

 

  5.

Effect of Amendment.

This Amendment shall be effective on the date on which the Company has received
all signature pages of the Parties.

 

  6.

Miscellaneous.

(a) The headings of the Sections of this Amendment have been inserted for
convenience of reference only, are not to be considered a part hereof, and shall
in no way modify or restrict any of the terms or provisions hereof.

(b) This Amendment shall be construed and enforced in accordance with, and the
rights of the Parties shall be governed by, the law of the State of Texas,
without giving effect to the conflict of laws principles thereof.

(c) This Amendment may be executed in several counterparts, each of which shall
be deemed to be an original, and all of which together shall be deemed to be one
and the same agreement. Execution copies of this Amendment may be delivered by
electronic mail, or otherwise, which shall be deemed to be an original for the
purposes of this paragraph.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed and
delivered by their respective duly authorized officers, solely in their
respective capacity as officers of the undersigned and not in any other
capacity, as of the date set forth above.

 

PETROQUEST ENERGY, INC. PETROQUEST ENERGY, L.L.C. TDC ENERGY, LLC On behalf of
itself and each of its wholly-owned direct and indirect subsidiaries By:  

/s/ Charles T. Goodson

Name:   Charles T. Goodson Title:   President, CEO & Chairman

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]

 



--------------------------------------------------------------------------------

CONSENTING TERM LOAN LENDERS:

 

MainStay MacKay High Yield Corporate Bond Fund By: MacKay Shields LLC, as
investment subadvisor By:  

/s/ Andrew Susser

Name:   Andrew Susser Title:   Executive Managing Director

MainStay VP MacKay High Yield Corporate Bond Portfolio

By: MacKay Shields LLC, as investment subadvisor By:  

/s/ Andrew Susser

Name:   Andrew Susser Title:   Executive Managing Director

MainStay MacKay Short Duration High Yield Fund

By: MacKay Shields LLC, as investment subadvisor By:  

/s/ Andrew Susser

Name:   Andrew Susser Title:   Executive Managing Director

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

Corre Opportunities Qualified Master Fund, LP

By:  

/s/ Eric Soderland

Name: Eric Soderland Title: Authorized Signatory Corre Opportunities II Master
Fund, LP By:  

/s/ Eric Soderland

Name: Eric Soderland Title: Authorized Signatory Corre Horizon Interim Fund LLC
By:  

/s/ Eric Soderland

Name: Eric Soderland Title: Authorized Signatory

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING SECOND LIEN NOTEHOLDERS:

 

CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP By:  

/s/ Eric Soderland

Name: Eric Soderland Title: Authorized Signatory CORRE OPPORTUNITIES II MASTER
FUND, LP By:  

/s/ Eric Soderland

Name: Eric Soderland Title: Authorized Signatory

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

HW HEDGED VALUE, LP By: Hotchkis and Wiley Capital Management, LLC (H&W), its
investment manager

 

By:  

/s/ Anna Marie Lopez

Name: Anna Marie Lopez Title: Chief Operating Officer of H&W

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CONSENTING SECOND LIEN PIK NOTEHOLDERS:

 

MACKAY SHIELDS LLC, an investment subadvisor to the funds denoted on Exhibit B
By:  

/s/ Andrew Susser

Name: Andrew Susser Title: Executive Managing Director

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CORRE OPPORTUNITIES QUALIFIED MASTER FUND, LP By:  

/s/ Eric Soderland

  Name: Eric Soderland   Title: Authorized Signatory CORRE OPPORTUNITIES II
MASTER FUND, LP By:  

/s/ Eric Soderland

  Name: Eric Soderland   Title: Authorized Signatory CORRE HORIZON INTERIM FUND
LLC By:  

/s/ Eric Soderland

  Name: Eric Soderland   Title: Authorized Signatory

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

HOTCHKIS AND WILEY HIGH YIELD FUND

By: Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 

SAN DIEGO COUNTY EMPLOYEES RETIREMENT ASSOCIATION

By: Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 

HOTCHKIS AND WILEY CAPITAL INCOME FUND

By: Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 

SANTA BARBARA COUNTY EMPLOYEES RETIREMENT SYSTEM

By: Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

NATIONAL ELEVATOR INDUSTRY PENSION FUND   

By: Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 

TEXAS COUNTY AND DISTRICT RETIREMENT SYSTEM   

By: Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 

GOVERNMENT OF GUAM RETIREMENT FUND   

By: Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 

UNIVERSITY OF DAYTON   

By: Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

 

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

HW HEDGED VALUE, LP

 

By:

Hotchkis and Wiley Capital Management, LLC (H&W), its investment manager

 

By:  

/s/ Anna Marie Lopez

Name:   Anna Marie Lopez Title:   Chief Operating Officer of H&W

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

CROSS SOUND MANAGEMENT LLC, As investment advisor for certain funds and accounts
By:  

/s/ Helen Lovely Francis

  Name: Helen Lovely Francis   Title: COO

[Signature Page to Amendment No. 1 to Restructuring Support Agreement]



--------------------------------------------------------------------------------

EXHIBIT C

LIQUIDATION ANALYSIS

As part of the chapter 11 process, Section 1129(a)(7) of the Bankruptcy Code
requires that a bankruptcy court determine that a chapter 11 plan provides, with
respect to each class, that each holder of a claim or an equity interest in such
class either (i) has accepted the plan or (ii) will receive under the plan value
that is not less than the amount that the holder would receive if the debtors
had liquidated under chapter 7.

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Debtors’ First Amended Chapter 11 Plan of
Reorganization (the “Plan”).

Below is a summary of an illustrative liquidation analysis (the “Liquidation
Analysis”) assuming that the Debtors pursue a hypothetical liquidation under
chapter 7. Per chapter 7 requirements, the Debtors’ assets would be disposed
under the direction of a chapter 7 Trustee (“Trustee”). The illustrative sale
proceeds would provide for lower recoveries relative to the recoveries under the
Plan and as a result the Debtors believe that under the Plan, Holders of Claims
would receive value greater than the amounts that such Holders would receive if
the Debtors were forced to liquidate under chapter 7, and that the Plan
satisfies the “best interests” test of section 1129(a)(7) of the Bankruptcy
Code.

 

A.

Limitations and Key Assumptions Underlying the Hypothetical Liquidation

THE ILLUSTRATIVE LIQUIDATION ANALYSIS PRESENTED HEREIN HAS BEEN PREPARED SOLELY
FOR THE PURPOSES AND USE OF THIS DISCLOSURE STATEMENT AND DOES NOT REPRESENT OR
CLAIM TO REPRESENT ANY ASSUMPTIONS OR COMPARISONS FOR ANY OTHER PURPOSE. NOTHING
CONTAINED IN THE LIQUIDATION ANALYSIS IS INTENDED TO BE OR CONSTITUTES A
CONCESSION BY OR ADMISSION OF ANY DEBTOR FOR ANY PURPOSE.

The Debtors prepared the illustrative Liquidation Analysis with the assistance
of FTI Consulting, the Debtors’ financial advisor. The Liquidation Analysis
contains numerous estimates, including estimated Allowed Claims based upon a
review of the Debtors’ financial statements to account for estimated liabilities
as necessary. The Liquidation Analysis does not include estimates for Claims as
part of the Chapter 11 Cases which could be asserted and allowed in a chapter 7
liquidation, including unpaid chapter 11 Administrative Claims, and chapter 7
administrative claims such as wind down costs and Trustee fees and tax
liabilities. To date, the Bankruptcy Court has not estimated or otherwise fixed
the total amount of Allowed Claims used for purposes of preparing the
Liquidation Analysis, and the bar date to file proofs of claim has not passed.
Therefore, the Debtors’ estimate of Allowed Claims set forth in the Liquidation
Analysis should not be relied on for any other purpose, including determining
the value of any distribution to be made on account of Allowed Claims and
interests under the Plan. THE ACTUAL AMOUNT OF ALLOWED CLAIMS IN THE CHAPTER 11
CASES COULD MATERIALLY DIFFER FROM THE ESTIMATED AMOUNTS SET FORTH IN THE
LIQUIDATION ANALYSIS.

The Debtors note that the assumptions utilized in developing the Liquidation
Analysis are inherently subject to significant uncertainties and contingencies,
many of which are beyond the control of the Debtors or a chapter 7 Trustee.
Accordingly, there can be no guarantees that the values assumed in the
Liquidation Analysis would be realized if the Debtors were actually liquidated.
In addition, any liquidation would take place in the future, at which time
circumstances may exist which cannot presently be predicted.

The Debtors recognize that there are other potential alternatives that could
occur in a hypothetical chapter 7 liquidation not presented in the Liquidation
Analysis, including alternatives that would give rise to reduced and delayed
creditor recoveries.

 

1



--------------------------------------------------------------------------------

THE DEBTORS RESERVE THEIR RIGHT TO SUPPLEMENT, MODIFY, OR ADJUST ANY PART OF THE
ILLUSTRATIVE LIQUIDATION ANALYSIS, INCLUDING A CHANGE OF THE UNDERLYING
ASSUMPTIONS AND ANALYSIS SET FORTH HEREIN.

 

  1.

General Assumptions

The following general assumptions were considered by the Debtors and their
advisors as assumptions that would be applicable in any hypothetical chapter 7
liquidation.

 

  a)

Administrative Procedures and Conversion of Cases

For purposes of the chapter 7 Liquidation Analysis, the Debtors assume that each
of the Chapter 11 Cases are converted to a chapter 7 case and consolidated
during the chapter 7 proceeding for procedural purposes only. In the event that
the Debtors were to be liquidated in separately administered chapter 7 cases,
the administrative costs to the Debtors in each of the cases, including
professional fees, Trustee fees, the Debtors’ operational costs, etc. would
likely be higher than if the cases were consolidated.

 

  b)

Professionals Involved in the Chapter 7 Proceedings

As part of the chapter 7 case, the Debtors assume that the Trustee would choose
to retain certain professionals, including counsel, advisors and investment
bankers, among others, to provide expertise and assistance in the liquidation of
the Debtors. The Liquidation Analysis illustratively assumes that the existing
counsel, advisors, and consultants would be replaced by the Trustee with new
professionals.

 

  c)

Timing Considerations of Chapter 7 Cases

The Liquidation Analysis assumes the conversion to Chapter 7 occurs on
January 31, 2019 (the “Chapter 7 Conversion Date”). The Trustee would require
time to hire new advisors and those advisors would require time to get up to
speed before a process could begin to liquidate the assets. While the Debtors’
oil and gas properties may be sold in several transactions, this analysis
assumes that they are all sold by May 31, 2019, four months after the start of
the liquidation. An additional two months are assumed for a wind down of the
estate.

In an actual liquidation, the process and length of wind-down could be
significantly longer and more expensive than the amounts assumed herein and
thereby significantly reduce the actual recoveries compared to this analysis.
For example, the potential for priority, contingent, and other Claims;
litigation; rejection costs; and the final determination of Allowed Claims could
substantially impact both the timing and amount of the distribution of the asset
proceeds to the creditors. Also, in the context of a liquidation, there would
likely be a myriad of potential offset Claims, particularly with respect to
joint interest billings that would take time to reconcile and resolve.
Additionally, certain of the joint operating agreements may be non-assignable
(absent consent from the other working interest owners) which could result in
potential asset transfer issues in the context of a chapter 7 liquidation. Also,
a number of factors in a liquidation could affect the Trustee’s ability to sell
the Debtors’ oil and gas assets for their current market value. These risks
include if they are forced to halt production for a period of time or lose
relationships with vendors, customers, royalty owners, joint interest owners and
midstream firms. There is risk that the employee base could deteriorate and the
Trustee could be challenged to gather appropriate information on the assets for
the sales process. Accordingly, there can be no assurance that the values
reflected in the Liquidation Analysis would be realized if Debtors were in fact,
to undergo such a liquidation and the actual amounts received could be
materially different (including materially less) than the amounts shown herein.

 

2



--------------------------------------------------------------------------------

  d)

Trustee Fees for Chapter 7 Administration

The Debtors assume that under a chapter 7 liquidation, the Trustee would require
fees necessary to facilitate a sale of the Debtors’ business. The illustrative
Liquidation Analysis assumes that such fees would likely be approximately three
percent (3%) of the available liquidation proceeds. These fees are assumed to be
earned for the Trustee’s creation and development of materials for marketing and
the facilitation of the solicitation process for the parties, in addition to
general administrative expenses, such as Trustee’s compensation. Additionally,
per section 326(a) of the Bankruptcy Code, for a case under chapter 7, the Court
may allow reasonable compensation for the Trustee’s services not to exceed three
percent (3%) of such moneys disbursed or turned over in the case by the Trustee
to parties in interest, excluding the Debtors, but including holders of secured
Claims.

 

  e)

Additional Claims

The cessation of the Debtors’ business in a chapter 7 liquidation is likely to
trigger certain Claims that otherwise would not exist under the proposed Plan.
Examples of these kinds of Claims include, tax liabilities, employee Claims,
Claims related to additional rejection of executory contracts (unless specified
herein), incremental costs associated with plugging and abandoning liabilities,
and litigation Claims. While some of these Claims could be significant, no
adjustment has been made for these potential Claims unless specified in the
assumptions to the Liquidation Analysis.

 

B.

Consummation of the Plan Will Provide Greater Value than Under a Hypothetical
Liquidation through Chapter 7 of the Bankruptcy Code

As presented in the illustrative Liquidation Analysis, the Debtors believe that
a liquidation of the Debtors’ assets under chapter 7 of the Bankruptcy Code
would result in reductions in the value to be realized by constituents as
compared to the distributions that are contemplated under the Plan. As a result,
the Debtors believe that Consummation of the Plan will provide a substantially
greater return to constituents than would any liquidation under chapter 7 of the
Bankruptcy Code.

 

3



--------------------------------------------------------------------------------

LIQUIDATION ANALYSIS

 

Liquidation Analysis           Forecasted Balance Sheet      Low     High  
($000’s)    Note      Jan-19      $     %     $     %  

Gross Liquidation Proceeds:

              

Cash & cash equivalents

     A        32,472      32,472     100 %     32,472     100 %

Trade Accounts Receivable

     B        13,795      11,726     85 %     13,105     95 %

Joint Interest Billing Receivable

     C        478      335     70 %     382     80 %

Other current assets

     D        1,875      999     53 %     1,245     66 %

Oil and gas properties net

     E        85,223      86,350     N/A       123,918     N/A  

Other property and equipment, net

     F        277      28     10 %     55     20 %

Other assets

     G        1,204      20     2 %     31     3 %      

 

 

    

 

 

     

 

 

   

Total Gross Liquidation Proceeds

      $  135,323      $  131,930       $  171,209          

 

 

    

 

 

     

 

 

   

(-) Net wind-down  expenses

     H           (7,195 )        (7,195 )   

(-) Trustee Fees

     I           (3,958 )      3.0 %     (5,136 )      3.0 %

(-) Trustee legal & financial advisors

     J           (3,958 )      3.0 %     (3,424 )      2.0 %         

 

 

     

 

 

   

Total Net Liquidation Proceeds

         $  116,819       $  155,454             

 

 

     

 

 

    Claims Recovery Analysis ($000’s)           Claims     
Low Recovery Estimate     High Recovery Estimate   Class   Claims    Note     
Estimate      $     %     $     %  

Administrative Claims

     K      $  26,772      $  26,772       100 %   $ 26,772       100 % 

1 Other Priority Claims

     L        —          —         100 %     —         100 % 

2 Other Secured Claims

     M        —          —         100 %     —         100 % 

3 Secured Tax Claims

     N        —          —         100 %     —         100 % 

4 First Lien Claims

     O        51,042      51,042     100 %     51,042     100 % 

5 Prepetition Second Lien Notes Secured Claims

     P        10,110      1,293     13 %      2,573     25 % 

6 Prepetition Second Lien PIK Notes Secured Claims

     Q        294,987      37,713     13 %      75,067     25 % 

7 General Unsecured Claims

     R        4,361      —         —         —         —    

7 Allowed Second Lien Deficiency Claims

     R      $ 227.5MM-$266.1MM        —         —         —         —    

8 Section 510(b) Claims

     S        14,650      —         —         —         —    

9 Intercompany Claims

     T        —          —         —         —         —    

10 Intercompany Interests

     U        —          —         —         —         —    

11 PetroQuest Interests

     V        —          —         —         —         —          

 

 

    

 

 

     

 

 

   

Total

      $  401,922      $  116,819       $  155,454          

 

 

    

 

 

     

 

 

   

 

C.

Notes to Liquidation Analysis

Gross Liquidation Proceeds

A. Cash and Equivalents

 

•  

Cash consists of cash in bank accounts and highly liquid investment securities
that have original maturities of one year or less.

 

•  

The Liquidation Analysis assumes that the Debtors will have access to the cash
in its account upon conversion of the cases to Chapter 7. However, the secured
lenders may have the right to sweep this cash to pay down their Claims upon
conversion, which could adversely affect the Trustee’s ability to run an orderly
liquidation.

B. Trade Accounts Receivable

 

•  

Balances include amounts due for oil, gas and NGL production accrued through the
chapter 7 conversion date and not yet received from the Debtors’ customers.

 

•  

These receivables are expected to be highly collectible, but there could be risk
that the Debtors’ customers could make Claims against the estate in a
liquidation and attempt to set off their Claims with the Debtors’ receivables.

 

4



--------------------------------------------------------------------------------

•  

The analysis assumes that the Trustee would be able to retain the necessary
personnel at the Debtors to assist in calculating and collecting these
receivables. If the Trustee did not have sufficient access to capital or for any
other reason was not able to retain these key personnel, that could negatively
impact recovery of these receivables.

C. Joint Interest Billing Receivables

 

•  

Joint Interest Billing Receivables include receivables from joint interest
owners for their share of lease operating expenses, capital expenditures,
production taxes and gathering and transport fees, among other items.

 

•  

These receivables are expected to be less collectible than receipts for
production as joint interest owners are likely to attempt to offset their
potential Claims against the estate for unpaid royalties and lost revenue by
holding back these receivables.

 

•  

Furthermore, collecting these receipts is further dependent on retaining company
personnel to calculate the appropriate bills and any loss in personnel can
negatively impact the Trustee’s ability to collect.

D. Other Current Assets

 

•  

Other Current Assets include balances of the Company’s inventory, mostly
consisting of spare pipe and equipment, as well as prepaid expenses and other
vendor deposits.

 

•  

Most of these assets are generally not expected to be recoverable under a
liquidation scenario.

E. Oil & Gas Properties, Net

 

•  

Given the daily production and depletion of oil and gas assets, the Liquidation
Analysis assumes the Trustee will pursue a prompt and broad marketing of the
assets over a four-month period, with the divestiture directed by a qualified
investment bank or firm that specializes in managing oil and gas acquisitions
and divestitures. It also assumes the Trustee will not incur additional risk or
have access to capital necessary to continue development, drilling, or
completion of the oil and gas assets.

 

•  

The liquidation of the Debtors’ oil and gas properties would include proved
reserves, unproved reserves, and undeveloped acreage that would produce an
aggregate sale value in the range of $86.4 million to $123.9 million based on
the application of income approach (the discounted cash flow method) for proved
reserves and the market approach (the precedent transaction method) for certain
proved and unproved reserves.

 

•  

The income approach considered the Debtors’ reserve report with an effective
date as of January 31, 2019 using the NYMEX strip as of December 10, 2018 for
the commodity price forecast. Depending on the reserve category, certain risk
adjustments were made to the discounted cash flow values for proved reserves.

F. Other Property, Plant & Equipment, Net

 

•  

Other Property, Plant & Equipment, Net mainly consists of office furniture,
fixtures, and computer equipment, for which only a limited recovery is assumed.

G. Other Assets

 

•  

Other assets include cash collateral for plugging and abandonment surety bonds,
insurance premiums, federal tax credits and an investment in an Oklahoma
gathering system.

 

•  

It is assumed most of these assets would not be recoverable under a chapter 7
liquidation process.

 

5



--------------------------------------------------------------------------------

Liquidation Costs

H. Net Wind-Down Expenses

 

•  

The Liquidation Analysis assumes the cessation of profitable business activities
upon the conversion of the cases to Chapter 7. However, the Trustee is assumed
to maintain the assets at a minimal level to preserve their value through the
sales process.

 

•  

Until the oil and gas properties as divested, certain minimal levels of lease
operating expenses are assumed for the four months until the effective date and
cease thereafter.

 

•  

The Trustee is assumed to reduce employee and other related expenses upon the
conversion of the case and throughout the six-month liquidation timeframe. This
Liquidation Analysis includes the cost of an employee retention program equal to
a blended rate of 30% of total employee compensation.

 

•  

The Liquidation Analysis does not assume any severance costs incurred as a
result of employee terminations.

I. Trustee Fees

 

•  

Section 326 of the Bankruptcy Code provides for fees payable to the Trustee of
3.0% for liquidation proceeds in excess of $1 million.

J. Trustee Legal and Financial Advisors

 

•  

Professional fees include estimates for certain legal and financial advisory
professionals required during the wind-down period.

 

•  

These professionals are assumed to be paid 2% to 3% of the proceeds of the sale
of the oil and gas properties.

Recovery Analysis

Any available net proceeds would be allocated to the applicable creditors and
equity holders in strict priority in accordance with section 726 of the
Bankruptcy Code:

K. Administrative Claims

 

•  

The Liquidation Analysis assumes that upon conversion of the case to Chapter 7,
the Trustee would cease making all payments for costs incurred before the
conversion. This would create Claims which would not be present under the
proposed Plan.

 

•  

As of the date of the conversion, the Debtors’ forecast restructuring fees
outstanding of approximately $3.4 million to professionals and approximately
$0.6 million to the U.S. Trustee, which would be subject to a carve out per the
cash collateral order. In addition, the Debtors anticipate approximately
$22.8 million in payables outstanding to royalty owners, joint interest partners
and trade vendors.

 

•  

The cessation of the business in a liquidation would likely incur other Claims
including contract rejection Claims. No attempt has been made here to value such
liabilities.

L. Class 1 - Other Priority Claims

 

•  

The Debtors estimate that there will be no Class 1 Claims on the Chapter 7
Conversion Date.

M. Class 2 - Other Secured Claims

 

•  

The Debtors estimate that there will be no Class 2 Claims on the Chapter 7
Conversion Date.

 

6



--------------------------------------------------------------------------------

N. Class 3 – Secured Tax Claims

 

•  

The Debtors estimate that there will be no Class 3 Claims on the Chapter 7
Conversion Date.

O. Class 4 – First Lien Claims

 

•  

The Debtors estimate that there will be approximately $51.0 million in Class 4
Claims as of the Chapter 7 Conversion Date. The Liquidation Analysis projects
that the liquidation proceeds shall cause Class 4 Claims to be paid in full.

P. Class 5 – Prepetition Second Lien Notes Secured Claims

 

•  

The Debtors estimate that there will be approximately $10.1 million in Class 5
Claims as of the Chapter 7 Conversion Date. The Liquidation Analysis projects an
estimated recovery rate of 13% to 25% for Class 5 Claims.

Q. Class 6 - Prepetition Second Lien PIK Notes Secured Claims

 

•  

The Debtors estimate that there will be approximately $295.0 million in Class 6
Claims as of the Chapter 7 Conversion Date. The Liquidation Analysis projects an
estimated recovery rate of 13% to 25% for Class 6 Claims.

R. Class 7 - General Unsecured Claims

 

•  

The Debtors estimate that there will be approximately between $231.8 million and
$270.5 million in General Unsecured Claims as of the Chapter 7 Conversion Date,
which include between approximately $227.5 million and $266.1 million of Second
Lien Deficiency Claims.

 

•  

General Unsecured Claims are estimated as of the Petition Date and include
amounts not expected to be paid through one of the first day motions or as of
the Chapter 7 Conversion Date.

 

•  

The Liquidation Analysis includes lease rejection Claims for the Debtors’ two
offices and for illustrative purposes only, Class 7 includes approximately
$2.5 million related to litigation Claims, which are currently disputed,
unliquidated Claims. The Debtors have defenses to the litigation Claims and
several of the lawsuits do not claim or allege specific amounts as damages.

 

•  

The Debtors estimate that there will be no recovery to Class 7 (General
Unsecured Claims) in a chapter 7 proceeding.

S. Class 8 - Section 510(b) Claims

 

•  

The Debtors estimate that there will be approximately $14.7 million in
Section 510(b) Claims consisting of distributions to preferred equity holders
which are accrued and unpaid at the Petition Date.

 

•  

The Debtors estimate that there will be no Class 8 recoveries.

T. Class 9 – Intercompany Claims

 

•  

The Debtors estimate that there will be no Class 9 recoveries.

U. Class 10 – Intercompany Interests

 

•  

The Debtors estimate that there will be no Class 10 recoveries.

V. Class 11 – PetroQuest Interests

 

•  

The Debtors estimate that there will be no Class 11 recoveries.

 

7



--------------------------------------------------------------------------------

Exhibit D

Projections October 2018, 2019 - 2022

Financial Projections

The Debtors believe that the Plan1 meets the feasibility requirements set forth
in section 1129(a)(11) of the Bankruptcy Code, as Confirmation is not likely to
be followed by liquidation or the need for further financial reorganization of
the Debtors or any successor to the Debtors. In connection with the planning and
development of a plan of reorganization and for purposes of determining whether
the Plan will satisfy this feasibility standard, the Debtors have analyzed their
ability to satisfy their financial obligations while maintaining sufficient
liquidity and capital resources.

In connection with the Disclosure Statement, the Debtors’ senior management team
(“Management”) prepared financial projections (the “Projections”) for the period
October 2018 through December 31, 2018 and fiscal years 2019 through 2022 (the
“Projection Period”). The Projections are based on a number of assumptions made
by Management with respect to the future performance of the Reorganized Debtors’
operations.

THESE FINANCIAL PROJECTIONS WERE NOT PREPARED WITH A VIEW TOWARD COMPLIANCE WITH
PUBLISHED GUIDELINES OF THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR
GUIDELINES ESTABLISHED BY THE AMERICAN INSTITUTE OF CERTIFIED PUBLIC ACCOUNTANTS
FOR PREPARATION AND PRESENTATION OF PROSPECTIVE FINANCIAL INFORMATION. THE
PROJECTED BALANCE SHEETS DO NOT REFLECT THE IMPACT OF FRESH START ACCOUNTING,
WHICH COULD HAVE A MATERIAL EFFECT ON THE PROJECTED VALUES. ADDITIONALLY, THESE
PROJECTIONS DO NOT REFLECT THE DILUTIVE IMPACT ON EARNINGS OF THE MANAGEMENT
EQUITY INCENTIVE PLAN, WHICH COULD HAVE A MATERIAL EFFECT ON PROJECTED VALUES.

ALTHOUGH MANAGEMENT HAS PREPARED THE PROJECTIONS IN GOOD FAITH AND BELIEVES THE
ASSUMPTIONS TO BE REASONABLE, THE DEBTORS AND THE REORGANIZED DEBTORS CAN
PROVIDE NO ASSURANCE THAT SUCH ASSUMPTIONS WILL BE REALIZED. AS DESCRIBED IN
DETAIL IN THE DISCLOSURE STATEMENT, A VARIETY OF RISK FACTORS COULD AFFECT THE
REORGANIZED DEBTORS’ FINANCIAL RESULTS AND MUST BE CONSIDERED. ACCORDINGLY, ANY
REVIEW OF THE PROJECTIONS SHOULD TAKE INTO ACCOUNT THE RISK FACTORS SET FORTH IN
THE DISCLOSURE STATEMENT AND THE ASSUMPTIONS DESCRIBED HEREIN, INCLUDING ALL
RELEVANT QUALIFICATIONS AND FOOTNOTES.

 

1 

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Disclosure Statement for the Debtors’ Chapter
11 Plan of Reorganization, which is attached as Exhibit A.



--------------------------------------------------------------------------------

General Assumptions

a. Methodology

Management developed a multi-year business plan for the Projection Period based
on forecasted production estimates of the Debtors’ oil and gas reserves and
estimated future incurred operating, capital expenditure and overhead costs. The
Projections principally reflect the financial results from operating the
Debtors’ assets and assume the sale of working interests in or Joint Ventures
related to the Debtors’ East Texas Cotton Valley (the “Cotton Valley”) and
Central Louisiana Austin Chalk (the “Austin Chalk”) properties is consummated in
2019.

b. Emergence Date

Emergence from the Chapter 11 Cases is assumed to occur on December 31, 2018 for
purposes of these Projections.

c. Operations

These Projections incorporate the Debtors’ production estimates and forecasted
capital plan based on Management’s best efforts to forecast the decline curves
for their existing Cotton Valley and South Louisiana Gulf Coast (the “Gulf
Coast”) proved developed producing wells, in addition to new wells assumed to be
brought online during the Projection Period which assumes the conversion of
proved undeveloped reserves, proved developed non- producing reserves, and
exploration prospects into proved developed producing reserves in both the
Cotton Valley and Austin Chalk formation (the “Austin Chalk”) Properties. The
actual production from new and existing wells could vary considerably from the
assumptions used to prepare the production forecast contained herein. The
Debtors have also assumed reductions for operating costs and general and
administrative expenses of approximately 20% during the Projection Period.
Management believes the forecasted cost reduction initiatives are achievable
through price concessions and operational efficiencies. Material changes in the
Debtors’ actual production results and their ability to reduce costs would have
a material impact on the Projections.

Assumptions to the Financial Projections

a. Net Production

Oil and gas production volumes are estimates based on production decline curves
for existing Cotton Valley and Gulf Coast producing wells and wells scheduled to
be drilled and completed during the Projection Period.

b. Commodity Pricing

Commodity pricing is based on the New York Mercantile Exchange (“NYMEX”) strip
pricing for crude oil and natural gas as of November 5, 2018. Management
estimates realized pricing based on forecasted oil and gas differentials on a
field basis, consistent with prior market pricing.

 

     REALIZED PRICES        3 Months
Oct 18 - Dec 18      Fiscal Year
2019      Fiscal Year
2020      Fiscal Year
2021      Fiscal Year
2022  

Oil ($/bbl)

     68.52        65.83        64.11        61.66        59.42  

NGL ($/bbl)

     27.63        25.84        25.75        25.51        27.00  

Gas ($/mcf)

     3.26        2.88        2.66        2.59        2.63  



--------------------------------------------------------------------------------

c. Operating Expenses

The forecasts for Lease Operating Expenses (“LOE”) are based on historical
expenses and future production and cost estimates. The Debtors have also assumed
reductions for LOE during the Projection Period as certain fields cease
production and saltwater handling agreements are executed.

d. Production Taxes

Production taxes include severance and ad valorem taxes, and the amounts are
based on production volumes and Management estimates of future tax obligations.

e. General & Administrative Expenses (“G&A”)

G&A is primarily comprised of salary & benefits, rent, insurance, and other
overhead necessary to manage the assets and business and comply with voluntary
reporting requirements under Secured Exchange Act of 1934 and other regulatory
requirements. Projected G&A is based on current development plans.

f. Earnings Before Interest, Taxes, Depreciation and Amortization (“EBITDA”)

EBITDA is anticipated to improve over the forecast period due to the following
factors:

 

  •  

Increasing production volumes as a result of the anticipated drilling and
completion schedule and capital spent on these development and exploration wells

 

  •  

Reduced forecasted operating and Corporate G&A expenses based on costs savings
targeted by the Reorganized Debtors

g. Capital Expenditures

Capital Expenditures are projected to total approximately $7.2 million from
October 1, 2018 through year-end 2018 and $38.0 million for fiscal year 2019.
The majority of these Capital Expenditures reflect the significant costs for
development associated with the Cotton Valley 1-rig program and exploration
prospects in the Austin Chalk. Capital Expenditures throughout the Projection
Period also include minimal plugging and abandonment and capitalized workover
costs.

h. Working Capital

Annual working capital changes for Projection Period are expected to be
immaterial.

i. Restructuring Expenses

Management projects approximately $9.5 million in restructuring related fees
during Q4 2018.



--------------------------------------------------------------------------------

g. Income Taxes

Management does not expect Reorganized PetroQuest to pay meaningful cash taxes
over the Projection Period.

j. Proceeds from Acreage Sell-Downs

The Projections contemplate the sell-down of certain working interests in the
Debtors’ Cotton Valley and Austin Chalk assets through sell-down transactions
and / or joint venture agreements. These are assumed to be consistent with
historical transactions the Debtors have engaged in previously.

k. Capital Structure and Liquidity

The Projections assume that the post-emergence capital structure will be
comprised of $130 million of debt, including $50 million obtained through a term
loan facility (the “Exit Facility”) with a committed back-stop agreed to be
provided by certain pre-petition second lien noteholders, and $80 million
secured PIK notes issued by the Reorganized PetroQuest and guaranteed on an
unsecured basis by each of the operating entities. The notes will be secured by
a first priority lien on the equity interests in the operating entities that are
owned by Reorganized PetroQuest.

Reorganized PetroQuest expects to fund its capital plan and obligations arising
under the Projections and the Plan with a combination of balance sheet cash at
emergence, operating cash flow, and potential sales of working interests and/or
JVs with respect to certain assets as set forth in the Plan. As of the Effective
Date, the Debtors expect to have approximately $12.9 million of cash on hand.

Pro Forma Capital Structure:

 

     Pro Forma Capitalization at Assumed Effective Date  

Capitalization

   Pre-Emergence      Non-Cash
Adjustment      Post-Emergence  

Cash

   $ 12.9      $ —        $ 12.9     

 

 

    

 

 

    

 

 

 

Debt:

        

1L Multidraw Term Loan

   $ 50.0      $ —        $ 50.0  

New Secured PIK Notes due 2023

     —          80.0        80.0  

2L PIK Notes due 2021(1)

     295.0        (295.0 )       —    

2L Notes due 2021(1)

     10.1        (10.1 )       —       

 

 

    

 

 

    

 

 

 

Total Debt

   $ 355.1      $ (225.1 )     $ 130.0  

Equity:

        

Series B Conv. Pfd Stock

   $ 74.8      $ (74.8 )     $ —    

 

1)

Includes accrued and unpaid interest through the petition date.



--------------------------------------------------------------------------------

Business Plan Projections:

 

     3 Months
Oct. 18 - Dec. 18     FY 2019     FY 2020     FY 2021     FY 2022  

Completed Wells

          

Total Gross Wells

     1       10       13       13       13  

Cumulative Gross Wells

     1       11       24       37       50  

Net Production

          

Oil (MBbl)

     60.8       306.6       433.4       475.2       485.1  

Gas (MMcf)

     2,950.5       14,709.9       16,989.9       17,793.6       18,135.6  

NGL (MBbl)

     105.6       370.7       317.5       277.9       165.3     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Net Production (MMcfe)

     3,949.3       18,774.1       21,495.2       22,312.2       22,038.0  

Daily Production (MMcfe/d)

     42.9       51.4       58.7       61.1       60.4  

Net Revenue

          

Oil

     4,168.3       20,185.3       27,784.3       29,299.8       28,823.9  

Gas

     9,629.5       42,421.6       45,134.6       46,166.3       47,673.1  

NGL

     2,918.4       9,581.1       8,174.6       7,089.5       4,463.7     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Revenue

     16,716.2       72,187.9       81,093.4       82,555.7       80,960.7  

(-) Production Taxes

     (926.7 )      (3,706.1 )      (3,519.3 )      (3,342.6 )      (3,218.6 ) 

(-) LOE

     (4,671.6 )      (17,496.7 )      (18,307.2 )      (19,004.6 )     
(17,992.0 ) 

(-) G&A

     (5,979.7 )      (11,017.5 )      (11,568.4 )      (12,146.8 )     
(12,146.8 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

EBITDA

     5,138.2       39,967.6       47,698.6       48,061.7       47,603.3  

(-) Capex

     (7,151.8 )      (37,999.1 )      (37,474.0 )      (40,608.0 )     
(38,393.9 ) 

(-) Capitalized G&A

     (1,524.5 )      (5,135.8 )      (5,205.8 )      (5,205.8 )      (5,205.8 ) 

(+) Proceeds from Acreage Selldow ns

     —         35,500.0       —         —         —    

(+/-) Change in WC

     (5,865.4 )      (3,547.3 )      3,615.0       181.7       (3,796.1 ) 

(+) Other Income (Expenses)

     7,718.5       3,500.0       —         —         —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Unlevered Free Cash Flow

     (1,685.0 )      32,285.4       8,633.8       2,429.7       207.6  

(-) Cash Interest Expense

     (1,458.3 )      (2,007.3 )      (472.6 )      (225.0 )      (219.5 ) 

(-) Legal & Restructuring Costs

     (9,476.1 )      —         —         —         —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Levered Levered Cash Flow

     (12,619.4 )      30,278.1       8,161.2       2,204.7       (11.9 ) 

(+) Term Loan / RBL Draw dow ns (Repayment)

     —         (38,158.3 )      (8,161.2 )      (2,204.7 )      11.9     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Change in Cash

     (12,619.4 )      (7,880.3 )      —         —         —    

Beginning Cash

     25,499.6       12,880.3       5,000.0       5,000.0       5,000.0  

Change in Cash

     (12,619.4 )      (7,880.3 )      —         —         —       

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Ending Cash

     12,880.3       5,000.0       5,000.0       5,000.0       5,000.0  

Credit Statistics

          

Term Loan / Revolver Balance

     50,000.0       11,841.7       3,680.5       1,475.8       1,487.7  

New Senior Secured PIK Notes

     80,000.0       88,200.0       97,240.5       107,207.7       118,196.4  

Net Debt / Annualized EBITDA

     NM       2.4x       2.0x       2.2x       2.4x  

Annualized EBITDA / Cash Interest Expense

     NM       19.9x       100.9x       213.6x       216.9x  



--------------------------------------------------------------------------------

Exhibit E

Valuation Analysis



--------------------------------------------------------------------------------

THE INFORMATION CONTAINED HEREIN IS NOT A PREDICTION OR GUARANTEE OF THE ACTUAL
MARKET VALUE THAT MAY BE REALIZED THROUGH THE SALE OF ANY SECURITIES TO BE
ISSUED PURSUANT TO THE PLAN. THE INFORMATION IS PRESENTED SOLELY FOR THE PURPOSE
OF PROVIDING ADEQUATE INFORMATION UNDER SECTION 1125 OF THE BANKRUPTCY CODE TO
ENABLE THE HOLDERS OF CLAIMS ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN TO
MAKE AN INFORMED JUDGMENT ABOUT THE PLAN AND SHOULD NOT BE USED OR RELIED UPON
FOR ANY OTHER PURPOSE, INCLUDING THE PURCHASE OR SALE OF CLAIMS AGAINST THE
DEBTORS OR ANY OF THEIR AFFILIATES.1

Solely for the purposes of the Debtors’ Chapter 11 Plan of Reorganization (the
“Plan” and PetroQuest Energy, Inc. and its affiliates, the “Debtors”) and the
Disclosure Statement, Seaport Global Securities LLC (“Seaport”), as investment
banker to the Debtors, has estimated a range of asset values for the Reorganized
Debtors’ oil and gas assets located in East Texas, Central Louisiana and South
Louisiana on a going concern basis (the “Valuation Analysis”). The Valuation
Analysis is based on reserve information, development schedules, and financial
information provided by the Debtors’ management, as well as the Financial
Projections attached to the Disclosure Statement as Exhibit D (collectively with
the reserve information, development schedules and financial information, the
“Projections”), and information provided by other sources. The Valuation
Analysis assumes that the Effective Date occurs on or before December 31, 2018.

Based on the Projections and other information described herein, Seaport
estimated that the potential range of the Reorganized Debtors’ value implies a
theoretical range of potential enterprise values of approximately $104 million
to $187 million (the “Reorganized Debtors’ Value”). In addition, the Financial
Projections show that management of the Reorganized Debtors project to have
approximately $13 million of cash on the assumed Effective Date pro forma for
payments related to the restructuring (the “Emergence Cash”). The sum of the
estimated range of Reorganized Debtors’ Value plus the amount of Emergence Cash
is approximately $117 million to $200 million, with a mid-point estimate of
approximately $158 million of distributable value.

The valuation estimates set forth herein represent an asset valuation analysis
of the Reorganized Debtors’ oil and gas assets located in the East Texas Cotton
Valley, South Louisiana Gulf Coast and Central Louisiana Austin Chalk (together,
the “Oil and Gas Assets”) generally based on the application of customary
valuation techniques, including risked net asset value (“NAV”) analysis,
comparable public companies and precedent transactions. For purposes of the
Valuation Analysis, Seaport assumed that no material changes that would affect
estimated value occur between the date of filing of the Disclosure Statement and
the assumed Effective Date. Seaport’s Valuation Analysis does not constitute an
opinion as to fairness from a financial point of view of the consideration to be
received or paid under the Plan, of the terms and provisions of the Plan, or
with respect to any other matters.

 

1 

All capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Debtors’ Chapter 11 Plan of Reorganization (the
“Plan”).



--------------------------------------------------------------------------------

THE VALUATION ANALYSIS REFLECTS WORK PERFORMED BY SEAPORT ON THE BASIS OF
INFORMATION IN RESPECT OF THE OIL AND GAS ASSETS OF THE DEBTORS AVAILABLE TO
SEAPORT AS OF NOVEMBER 6, 2018. IT SHOULD BE UNDERSTOOD THAT, ALTHOUGH UPDATED
INFORMATION FROM MANAGEMENT AS WELL AS SUBSEQUENT DEVELOPMENTS MAY AFFECT
SEAPORT’S CONCLUSIONS, SEAPORT DOES NOT HAVE ANY OBLIGATION TO UPDATE, REVISE OR
REAFFIRM ITS VALUATION ANALYSIS.

SEAPORT DID NOT INDEPENDENTLY VERIFY THE PROJECTIONS, THE GENERAL AND
ADMINISTRATIVE EXPENSE ALLOCATION OR OTHER INFORMATION THAT SEAPORT USED IN THE
VALUATION ANALYSIS, AND NO INDEPENDENT VALUATIONS OR APPRAISALS OF THE DEBTORS
WERE SOUGHT OR OBTAINED IN CONNECTION THEREWITH. THE VALUATION ANALYSIS WAS
DEVELOPED SOLELY FOR PURPOSES OF THE PLAN AND THE ANALYSIS OF POTENTIAL RELATIVE
RECOVERIES TO CREDITORS THEREUNDER. THE VALUATION ANALSIS REFLECTS THE
APPLICATION OF VARIOUS VALUATION TECHNIQUES, DOES NOT PURPORT TO BE AN OPINION
AND DOES NOT PURPORT TO REFLECT OR CONSTITUTE APPRAISALS, LIQUIDATION VALUES, OR
ESTIMATES OF THE ACTUAL MARKET VALUE THAT MAY BE REALIZED THROUGH THE SALE OF
ANY SECURITIES TO BE ISSUED OR ASSETS TO BE SOLD PURSUANT TO THE PLAN, WHICH MAY
BE SIGNIFICANTLY DIFFERENT THAN THE AMOUNTS SET FORTH IN THE VALUATION ANALYSIS.

THE VALUE OF ASSETS OF AN OPERATING BUSINESS IS SUBJECT TO NUMEROUS
UNCERTAINTIES AND CONTINGENCIES WHICH ARE DIFFICULT TO PREDICT AND WILL
FLUCTUATE WITH CHANGES IN FACTORS AFFECTING THE FINANCIAL CONDITION AND
PROSPECTS OF SUCH ASSETS OR BUSINESS. AS A RESULT, THE VALUATION ANALYSIS IS NOT
NECESSARILY INDICATIVE OF ACTUAL OUTCOMES, WHICH MAY BE SIGNIFICANTLY MORE OR
LESS FAVORABLE THAN THOSE SET FORTH HEREIN. BECAUSE SUCH ESTIMATES ARE
INHERENTLY SUBJECT TO UNCERTAINTIES, NEITHER THE DEBTORS, SEAPORT, NOR ANY OTHER
PERSON ASSUMES RESPONSIBILITY FOR THEIR ACCURACY. IN ADDITION, THE POTENTIAL
VALUATION OF NEWLY ISSUED SECURITIES IS SUBJECT TO ADDITIONAL UNCERTAINTIES AND
CONTINGENCIES, ALL OF WHICH ARE DIFFICULT TO PREDICT. ACTUAL MARKET PRICES OF
SUCH SECURITIES AT ISSUANCE WILL DEPEND UPON, AMONG OTHER THINGS, PREVAILING
INTEREST RATES, CONDITIONS IN THE FINANCIAL AND COMMODITY MARKETS, THE
ANTICIPATED INITIAL SECURITIES HOLDINGS OF PREPETITION CREDITORS, SOME OF WHICH
MAY PREFER TO LIQUIDATE THEIR INVESTMENT RATHER THAN HOLD IT ON A LONG-TERM
BASIS, THE POTENTIALLY DILUTIVE IMPACT OF CERTAIN EVENTS, INCLUDING THE ISSUANCE
OF EQUITY SECURITIES PURSUANT TO ANY MANAGEMENT INCENTIVE COMPENSATION PLAN, AND
OTHER FACTORS WHICH GENERALLY INFLUENCE THE PRICES OF SECURITIES.



--------------------------------------------------------------------------------

Seaport assumed that the Projections were reasonably prepared in good faith and
on a basis reflecting the Debtors’ best estimates and judgments as to the future
operating and financial performance of the Reorganized Debtors. The Valuation
Analysis assumed that the actual performance of assets will correspond to the
Projections in all material respects. If the business performs at levels below
or above those set forth in the Projections, such performance may have a
materially negative or positive impact, respectively, on the Valuation Analysis
and estimated potential ranges of value therein.

In preparing the Valuation Analysis, Seaport: (a) reviewed certain historical
financial information of the Debtors for recent years and interim periods;
(b) reviewed certain financial and operating data of the Debtors, including the
Projections; (c) discussed the Debtors’ operations and future prospects with the
Debtors’ senior management team and third-party advisors; (d) reviewed certain
publicly available financial data for, and considered market comparables and
precedent transactions that Seaport deemed generally relevant in analyzing the
value of the Reorganized Debtors; (e) considered certain economic and industry
information that Seaport deemed generally relevant to the operating businesses;
and (f) conducted such other studies, analyses, inquiries and investigations as
Seaport deemed appropriate. Seaport assumed and relied on the accuracy and
completeness of all financial and other information furnished to it by the
Debtors’ management and other parties as well as publicly available information.

The Valuation Analysis does not constitute a recommendation to any holder of
Allowed Claims or any other person as to how such person should vote or
otherwise act with respect to the Plan. Seaport has not been requested to and
does not express any view as to the potential trading value of the Reorganized
Debtors’ securities on issuance or at any other time.

THE SUMMARY SET FORTH ABOVE DOES NOT PURPORT TO BE A COMPLETE DESCRIPTION OF THE
VALUATION ANALYSIS PERFORMED BY SEAPORT. THE PREPARATION OF A VALUATION ANALYSIS
INVOLVES VARIOUS DETERMINATIONS AS TO THE MOST APPROPRIATE AND RELEVANT METHODS
OF FINANCIAL ANALYSIS AND THE APPLICATION OF THESE METHODS IN THE PARTICULAR
CIRCUMSTANCES AND, THEREFORE, SUCH AN ANALYSIS IS NOT READILY SUITABLE TO
SUMMARY DESCRIPTION. THE VALUATION ANALYSIS PERFORMED BY SEAPORT IS NOT
NECESSARILY INDICATIVE OF ACTUAL VALUES OR FUTURE RESULTS, WHICH MAY BE
SIGNIFICANTLY MORE OR LESS FAVORABLE THAN THOSE DESCRIBED HEREIN.

SEAPORT IS ACTING AS INVESTMENT BANKER TO THE DEBTORS, AND HAS NOT BEEN, WILL
NOT BE RESPONSIBLE FOR AND WILL NOT PROVIDE ANY TAX, ACCOUNTING, ACTUARIAL,
LEGAL OR OTHER SPECIALIST ADVICE.



--------------------------------------------------------------------------------

Exhibit

OUTSTANDING PETROQUEST LITIGATION

 

Case Caption

  

Plaintiffs &

Cross Claimants

  

Adverse Party’s Counsel

  

Brief Description

Kevin Hoog v. PetroQuest Energy, LLC et al.,

USDC E. Dist. Oklahoma, No. 16-cv-00463

   Kevin Hoog & on behalf of others as a potential class.   

Reagan E. Bradford The Lanier Law Firm

100 E California Ave, Ste 200 Oklahoma City, OK 73104

405-820-4401, 713-659-2204 (fax)

reagan.bradford@lanierlawfirm.com

   Plaintiff purports to represent class of similarly situated parties in
Oklahoma, and alleges improper deductions/ failure to pay royalty payments.

Philip Lee v. PetroQuest Energy, LLC et al.,

USDC E. Dist. Oklahoma, No. 16-cv-0516

   Philip Lee & on behalf of others as a potential class.   

Reagan E. Bradford The Lanier Law Firm

100 E California Ave, Ste 200 Oklahoma City, OK 73104

405-820-4401, 713-659-2204 (fax)

reagan.bradford@lanierlawfirm.com

   Plaintiff purports to represent class of similarly situated parties in
Oklahoma and alleges failure to pay interest on late/suspended royalty payments
in violation of Oklahoma statute.

 

1



--------------------------------------------------------------------------------

Freddy Browne v. PetroQuest Energy, LLC,

Pittsburg County, OK No. CJ-2014-246

   Freddie E. Browne, individually and as Co-Trustee of the Kenneth Browne
Trust, and Karen Light individually and as Co-Trustee of the Kenneth Ray Browne
Trust.   

Terence Brennan

Levinson, Smith, & Huffman, P.C. 1743 East 71st Street

Tulsa, Oklahoma, 74136-5108

918-492-4433, 918-492-6224 (fax)

   Plaintiff landowner seeks to recover damages allegedly caused by saltwater
spill on his property.

Befour Oil and Gas, Inc. v. PetroQuest Energy, LLC,

Pittsburg County, OK

No. CJ-15-276

   Befour Oil and Gas, Inc.   

Gregory Mahaffey Mahaffey & Gore, P.C. 300 NE 1st Street Oklahoma City, OK 73104

405-694-4472, 888-792-5235 (fax)

   Claim for alleged non-payment of revenues. Only a title fight, and affects PQ
as to whom they should pay of the competing parties.

Wytex Production Co., v.

Joe D. Davis Trust, et al.

Pittsburg County, OK No. CV-2010-26

   Wytex Production Company   

Richard Gore Mahaffey & Gore, P.C. 300 NE 1st Street

Oklahoma City, OK 73104

405-694-4472, 888-792-5235 (fax)

   Claims made to quiet title to an overriding royalty interest and to recover
unpaid amounts.

Mack Oil Co. v. Manti Equity Partners, L.P., et al.

15th JDC, Vermillion Parish No. 100661- Division L

   Mack Oil Company   

James L. Bullen Bullen & Plauche

130 S. Audubon Blvd., Ste 102

Lafayette, LA 70503

337-237-5900

   Mack contends that PQ is bound by an Area of Mutual Interest to give an
override and a back-in working interest after payout to Mack.

Kenneth Whittemore v. PetroQuest Energy, LLC

133rd JDC, Harris County No. 2015-46542

   Kenneth Whittemore   

Thomas N. Lightsey, III 3401 Allen Pkwy, Ste 100

Houston, TX 77019-1857

   Geologist seeks overriding royalty interest.

 

2



--------------------------------------------------------------------------------

The Parish of Cameron v. PetroQuest Energy et al.

38th JDC, Cameron Parish No. 10-19575

   The Parish of Cameron and the State of Louisiana   

Todd Wimberley

Talbot, Carmouche, & Marcello 17405 Perkins Road

Baton Rouge, LA 70810

225-400-9991, 225-448-2568 (fax)

   Alleged coastal destruction/restoration case against all oil companies.

Petroquest Energy, LLC

v. Petroleum Fuels Offshore, LLC

USDC W. Dist. Louisiana, No. 16-cv-01678

   Petroleum Fuels Offshore, LLC   

Douglas C Longman , Jr Jones Walker (LAF)

PO Drawer 3408

Lafayette, LA 70502-3408

337-593-7600

Fax: 337-539-7601

dlongman@joneswalker.com

   Petroleum Fuels performed work to take its interconnected facilities out of
service, and invoiced PQ for it.

Anna Mercer v. Eagle Road Oil LLC, et al.

Pawnee County, OK No. CJ-18-80

   Anna Mercer   

Billy Joe Ellington

613 Illinois

PO Box 491

Pawnee, OK 74058

918-762-2589

Bjelaw33@gmail.com

   Action to recover damages for Plaintiff’s personal injuries allegedly caused
by Defendants’ pollution of the environment, through the disposal of fracking
wastewater, and causing unnatural seismic activity. Steadfast Insurance Co. v.
Eagle Road Oil LLC, et al. USDC N. Dist. Oklahoma, No. 4:18-cv-00457   

Steadfast Insurance Company

a subsidiary of Zurich Holding Company of America, Inc.

  

Curt Marshall

Weitz & Luxenberg, PC 700 BROADWAY NEW YORK, NY 10003

212-558-5500, 212-344-5461 (fax)

cmarshall@weitzlux.com

   Action to recover Plaintiff’s payments of insurance proceeds to Pawnee
Nation, which suffered induced earthquake damages allegedly caused by
Defendants’ pollution through disposal of fracking wastewater.

 

3



--------------------------------------------------------------------------------

Avanti Exploration, LLC v. Secretary, Dep’t of Revenue

LA Board of Tax Appeals BTA No. 9608D

  

Secretary, Louisiana Department of Revenue

 

Test case out of multiple appeals, including PetroQuest, which will apply to all
others.

  

Louisiana Department of Revenue PO Box 201

Baton Rouge, LA 70821-0201 617 North Third Street

Baton Rouge, LA 70802 855.307.3893

   Louisiana’s assessment of additional oil severance taxes on producers based
on allegations that producers took improper transportation or other contractual
deductions or should have paid severance tax based on an index price or market
center price if higher than the producer’s gross receipts.

PetroQuest Energy, LLC v. Oklahoma Tax Commission

Court of Civil Appeals

1./2.) No. CR-16-003-H

3.) No. CR-16-034-H

4./5.) Two letters filed with the OTC, for eventual suit.

   Oklahoma Tax Commission   

Marjorie Welch

Oklahoma Tax Commission

100 N. Broadway Ave., Suite 1500 Oklahoma City, OK 73102

   PQ claims it is entitled to refunds of certain amounts.

In Re Knight Resources LLC,

No. 17-51280

La. W. Dist. Bankruptcy Ct.

 

In Re Knight Energy Holdings, LLC,

No. 17-51014

La. W. Dist. Bankruptcy Ct.

   PetroQuest Energy, LLC has filed a proof of claim.   

Thomas E. St. Germain

1414 NE Evangeline Thruway Lafayette, LA 70501

337-235-4001, 337-235-4020 (fax)

ecf@weinlaw.com

 

Douglas S. Draper

Heller Draper

650 Poydras St #2500 New Orleans, LA 70130

504-299-3300

504-299-3399

ddraper@hellerdraper.

  

PetroQuest Energy, LLC has filed a proof of claim.

 

Knight alleges PQ improperly set off certain amounts and may be liable for such
amounts.

 

4



--------------------------------------------------------------------------------

Petroquest Energy, L.L.C. (Ship Shoal 72),

Interior Board of Land

Appeals, No. 2017-191

  

U.S. Department of the Interior:

Bureau of Safety &

Environmental

Enforcement

   U.S. Department of the Interior: Bureau of Safety and Environmental
Enforcement   

Federal and State

Government requests that PQ remove, and not abandon in place, two 0.8-mile-long
lease term pipelines (pipeline segment nos. 9727 and 9728) located in Ship Shoal
Block 72.

In Re Midway Oilfield Constructor, Inc.,

No. 18-34567

Tx S. Dist. Bankruptcy Ct.

   PetroQuest Energy, LLC may owe amounts to the debtor, who owes amounts to a
subcontractor (Balwin Redi-Mix).   

Kimberly Anne Bartley Waldron & Schneider, L.L.P. 15150 Middlebrook Drive

Houston, TX 77058

281-488-4438, 281-488-4597 (fax)

kbartley@ws-law.com

   Settled.

James Adams v. Eagle Road Oil, LLC, et al.,

Pawnee County, OK No. CJ-2016-78

   James Adams, on behalf of himself and other similarly situated Oklahoma
citizens.   

Billy Joe Ellington

613 Illinois

PO Box 491

Pawnee, OK 74058

918-762-2589

Bjelaw33@gmail.com

   Action for Plaintiff and Class to recover real and personal property damages
allegedly caused by Defendants’ disposal of fracking wastewater, which resulted
in unnatural seismic activity.

Pawnee Nation of Oklahoma, v. Eagle Road Oil LLC, et. al,

USDC Northern D. Oklahoma.

Case No: 18-cv-263

   Pawnee Nation of Oklahoma, on its own behalf and on behalf of its tribal
members similarly situated.   

Curtis “Muskrat” Bruehl,

14005 N. Eastern Ave.,

Edmond, OK 73013

405-938-3434 CBruehl@bruehllaw.com.

   Action for Plaintiff and Class to recover real and personal property damages
allegedly caused by Defendants’ disposal of fracking wastewater, which resulted
in unnatural seismic activity.

 

5



--------------------------------------------------------------------------------

Johnny Lee Bryant and Janice Marie Bryant, v. Eagle Road Oil LLC, et. al
(including PetroQuest Energy, LLC),

Case No: CJ-2017-18, Pawnee County Oklahoma.

   Johnny Lee Bryant and Janice Marie Bryant    Opposing Counsel: Billy Joe
Ellington, 613 Illinois, PO Box 491, Pawnee, OK 74058, 918-762-2589,
Bjelaw33@gmail.com.    Action for plaintiffs to recover real and personal
property damages allegedly caused by Defendants’ disposal of fracking
wastewater, which resulted in unnatural seismic activity.

 

6



--------------------------------------------------------------------------------

EXHIBIT G TO THE DISCLOSURE STATEMENT

NOTICE AND INSTRUCTION FORM

to the Holders of

10% Second Lien Secured Senior Notes due February 15, 2021 (CUSIP 716748AJ7 /

ISIN US716748AJ72, CUSIP 716748AE8 / ISIN US716748AE85, and CUSIP U7167UAB0 /
ISIN USU7167UAB09)

and

10% Second Lien Senior Secured PIK Notes due February 15, 2021 (CUSIP 716748AK4
/

ISIN US716748AK46, CUSIP 716748AG3 / ISIN US716748AG34, and CUSIP U7167UAC8 /
USU7167UAC81)

of

PETROQUEST ENERGY, INC.

with respect to the opportunity to participate as a lender in the

$50,000,000 Exit Facility



--------------------------------------------------------------------------------

IMPORTANT NOTICE

REGARDING THE OPPORTUNITY TO PARTICIPATE

AS A LENDER IN THE EXIT FACILITY

ONLY HOLDERS WHO HOLD AT LEAST $150,000 IN

PRINCIPAL AMOUNT OF THE SECOND LIEN NOTES AND/OR

SECOND LIEN PIK NOTES (DEFINED BELOW) AND WHO

WISH TO SUBSCRIBE FOR AT LEAST $25,000 OF LOANS (DEFINED BELOW)

(WHICH WOULD REQUIRE PAYMENT OF AT LEAST $25,000

TO THE SUBSCRIPTION ACCOUNT (DEFINED BELOW)

ON THE DWAC AND FUNDING DEADLINE (DEFINED BELOW))

AND WHO MEET THE OTHER REQUIREMENTS DESCRIBED IN THIS

NOTICE MAY PARTICIPATE IN THE SUBSCRIPTION.

IF YOU ELECT TO PARTICIPATE AS A LENDER IN THE EXIT FACILITY (DEFINED BELOW),
YOU WILL BE ENTERING INTO A BINDING LEGAL COMMITMENT. IF YOU SUBMIT A COMMITMENT
TO PARTICIPATE IN THE EXIT FACILITY PURSUANT TO THIS NOTICE AND INSTRUCTION FORM
AND FAIL TO FUND THE SUBSCRIPTION AMOUNT BY THE DWAC AND FUNDING DEADLINE, YOU
WILL BE IN BREACH OF YOUR OBLIGATIONS TO PETROQUEST (DEFINED BELOW), AND
PETROQUEST RESERVES ALL RIGHTS IT MAY HAVE AGAINST YOU AT LAW OR IN EQUITY.

THE OPPORTUNITY IS NOT BEING GIVEN TO HOLDERS IN ANY JURISDICTION IN WHICH THE
ACCEPTANCE OF THE OPPORTUNITY OR MAKING AN OFFER IN CONNECTION THEREWITH WOULD
NOT BE IN COMPLIANCE WITH THE LAWS OF SUCH JURISDICTION.

THERE IS NO REQUIREMENT THAT YOU PARTICIPATE AS A LENDER IN THE EXIT FACILITY.
YOUR DECISION NOT TO PARTICIPATE IN (AND HELP FUND OR INVEST IN) THE EXIT
FACILITY WILL NOT AFFECT WHETHER PETROQUEST HAS THE FUNDING TO EMERGE FROM
BANKRUPTCY BECAUSE CERTAIN HOLDERS HAVE ALREADY AGREED TO FUND THE ENTIRE AMOUNT
OF THE EXIT FACILITY SHOULD THE RECIPIENTS OF THIS OFFER DECLINE TO PARTICIPATE.
IN ADDITION, YOUR DECISION NOT TO PARTICIPATE IN (AND HELP FUND OR INVEST IN)
THE EXIT FACILITY WILL NOT AFFECT THE DISTRIBUTIONS YOU MIGHT BE ENTITLED TO
UNDER THE COMPANY’S (DEFINED BELOW) PROPOSED PLAN OF REORGANIZATION (ASSUMING
THAT SUCH PLAN IS ULTIMATELY APPROVED BY THE BANKRUPTCY COURT (DEFINED BELOW)
AND BECOMES EFFECTIVE).

DEADLINES

YOUR OPPORTUNITY TO ELECT TO BECOME A LENDER IN THE EXIT FACILITY BY SUBMITTING
YOUR FULLY COMPLETED SUBSCRIPTION FORM WILL EXPIRE AT 5:00 P.M., NEW YORK CITY
TIME, ON JANUARY 23, 2019 UNLESS EXTENDED OR EARLIER TERMINATED BY PETROQUEST
WITH THE CONSENT OF THE COMMITMENT PARTIES (DEFINED BELOW, AND SUCH DATE AND
TIME, AS THE SAME MAY BE EXTENDED, THE “SUBSCRIPTION FORM DEADLINE”). THERE ARE
NO WITHDRAWAL RIGHTS ONCE THE SUBSCRIPTION FORM ATTACHED TO THIS NOTICE AND
INSTRUCTION FORM IS VALIDLY DELIVERED. IF PETROQUEST (WITH THE CONSENT OF THE
COMMITMENT PARTIES) DETERMINES TO ALLOW YOU TO WITHDRAW YOUR COMMITMENT,
INCLUDING IN THE EVENT A MATERIAL CHANGE CAUSES PETROQUEST TO UPDATE THE
INFORMATION RELATING TO THIS OPPORTUNITY TO PARTICIPATE AND EXTEND THE
SUBSCRIPTION FORM DEADLINE AND/OR DWAC AND FUNDING DEADLINE, ANY SUCH WITHDRAWAL
WILL BE LIMITED AS SET FORTH IN ANY NOTICE THEREOF BY PETROQUEST.

 

S-1



--------------------------------------------------------------------------------

YOUR SUBSCRIPTION FORM, SIGNATURE PAGE TO THE CREDIT AGREEMENT (DEFINED BELOW),
AND IRS FORM W-9 OR APPLICABLE W-8 MUST BE RECEIVED BY YOUR NOMINEE WITH
SUFFICIENT TIME TO ALLOW YOUR NOMINEE TO COMPLETE THE NOMINEE CERTIFICATION
(DEFINED BELOW) ON YOUR BEHALF AND DELIVER THE NOMINEE CERTIFICATION AND OTHER
DOCUMENTATION TO THE INFORMATION AGENT BY THE SUBSCRIPTION FORM DEADLINE. IN
ADDITION, (I) YOUR COMBINED PREPETITION SECOND LIEN NOTES (DEFINED BELOW) MUST
BE WITHDRAWN BY “DEPOSIT OR WITHDRAWAL AT CUSTODIAN” (“DWAC”) WITHDRAWAL, AND
(II) PAYMENT OF YOUR SUBSCRIPTION PRICE MUST BE MADE BY WIRE, IN EACH CASE
WITHIN TWO BUSINESS DAYS FOLLOWING NOTICE FROM PETROQUEST SETTING THE DEADLINE,
UNLESS EXTENDED OR EARLIER TERMINATED BY PETROQUEST WITH THE CONSENT OF THE
COMMITMENT PARTIES (SUCH DATE AND TIME, AS THE SAME MAY BE EXTENDED, THE “DWAC
AND FUNDING DEADLINE”).

NO SUBMISSIONS OF SUBSCRIPTION FORMS, SIGNATURE PAGES TO THE CREDIT AGREEMENT,
AND IRS FORMS WILL BE VALID IF DELIVERED AFTER THE SUBSCRIPTION FORM DEADLINE.
PETROQUEST, IN CONSULTATION WITH THE ADMINISTRATIVE AGENT (DEFINED BELOW) AND
WITH THE CONSENT OF THE COMMITMENT PARTIES, WILL DETERMINE WHETHER A
SUBSCRIPTION FORM TRANSMITTING A HOLDER’S COMMITMENT TO PARTICIPATE HAS BEEN
VALIDLY SUBMITTED AND WHETHER TO ACCEPT ANY SUBSCRIPTION FORM THAT HAS NOT BEEN
VALIDLY EXECUTED AND DELIVERED.

To the Holders:

On November 6, 2018, PetroQuest Energy, Inc. (“PetroQuest”) and certain of its
subsidiaries (together with PetroQuest, the “Company”) filed voluntary petitions
(the “Chapter 11 Petitions”) for relief under the provisions of chapter 11 of
title 11 of the United States Code (“Chapter 11”) in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”). On
November 6, 2018, the Company entered into a commitment letter (the “Commitment
Letter”) with certain Holders (as defined below) of the Combined Prepetition
Second Lien Notes, which Commitment Letter and the Plan contemplate that
PetroQuest will provide the Opportunity (as defined below) to certain Holders
that are not party to the Commitment Letter. Capitalized terms used but not
otherwise defined herein shall the meanings ascribed to such terms in the
Commitment Letter.

You have received this Notice and Instruction Form because, as of November 13,
2018 (the “Record Date”), you were a holder (a “Holder”) of PetroQuest’s 10%
Second Lien Secured Senior Notes due February 15, 2021 (CUSIP 716748AJ7 / ISIN
US716748AJ72, CUSIP 716748AE8 / ISIN US716748AE85, and CUSIP U7167UAB0 / ISIN
USU7167UAB09) (the “Second Lien Notes”) and/or 10% Second Lien Senior Secured
PIK Notes due February 15, 2021 (CUSIP 716748AK4 / ISIN US716748AK46, CUSIP
716748AG3 / ISIN US716748AG34, and CUSIP U7167UAC8 / USU7167UAC81) (the “Second
Lien PIK Notes,” and collectively with the Second Lien Notes, the “Combined
Prepetition Second Lien Notes”).

Pursuant to and subject to the terms hereof, you are being given notice of your
opportunity (the “Opportunity”) to be a lender in a term loan facility (the
“Exit Facility”). If you are not a Holder of Combined Prepetition Second Lien
Notes, you may not participate in the Opportunity. Please use the attached
Subscription Form (the “Subscription Form”) to transmit your elections, if any.
To elect to participate in the Opportunity, you must (A) (i) complete the
Subscription Form, (ii) complete and execute a signature page (a “Signature
Page”) to the credit agreement in connection with the Exit Facility (the “Credit
Agreement”), which Signature Page is attached hereto, and (iii) deliver all
relevant and properly completed and executed documents to the nominee holding
your Combined Prepetition Second Lien Notes (including your IRS Form W-9 or
applicable Form W-8) with sufficient time to allow your nominee to complete the
nominee certification attached hereto (the “Nominee Certification”) on your
behalf and deliver the Nominee Certification and other documentation to Epiq
Corporate Restructuring, LLC (the “Information Agent”) by the Subscription Form
Deadline; and (B) your Combined Prepetition Second Lien Notes must be withdrawn
by DWAC withdrawal and payment of your Subscription Price must be made by wire,
in each case by the DWAC and Funding Deadline.

 

S-2



--------------------------------------------------------------------------------

Certain principal terms of the Exit Facility are set forth in that certain Exit
Facility Term Sheet attached as Exhibit B to the RSA, which is available at
http://dm.epiq11.com/PetroQuest. PetroQuest expects that a form of the Credit
Agreement will be made available at http://dm.epiq11.com/PetroQuest prior to the
Subscription Form Deadline, but there is no assurance when the Credit Agreement
will be made available. The Exit Facility will provide for term loans in an
initial aggregate principal amount of $50,000,000 (the “Loans”), which will be
funded directly to PetroQuest Energy, L.L.C. (or its successor), a Louisiana
limited liability company and a subsidiary of PetroQuest (the “Borrower”), on
the closing date of the Exit Facility (the “Closing Date”). The Exit Facility
will mature on the date that is 4 years and nine months after the Closing Date.
The Exit Facility will bear interest at LIBOR plus 750 bps per annum with a
LIBOR floor of 1.00%. The foregoing description of the Exit Facility is a
summary only and does not purport to be complete. It is subject and qualified in
its entirety by reference to the Exit Facility Term Sheet. Any additional
information or notices (if any) will be available at
http://dm.epiq11.com/PetroQuest – and it is the responsibility of subscribing
holders to monitor this site for additional information.

Each Holder may elect to participate and directly lend up to its respective Pro
Rata Share (defined below) of the Loans, provided that the minimum participation
amount by any Holder and any of its affiliates taken together shall not be less
than $25,000 (the “Minimum Condition”). Each Holder’s pro rata share (“Pro Rata
Share”) shall be equal to a fraction (expressed as a percentage) the numerator
of which is the principal amount of Combined Prepetition Second Lien Notes owned
by such party as of the Record Date and the denominator of which is the
aggregate outstanding principal amount of all Combined Prepetition Second Lien
Notes as of the Record Date, which amount is equal to $284,472,768.00. Holders
will not have rights to lend an amount in excess of their respective Pro Rata
Shares of the Loans.

A commitment to participate may not be withdrawn, unless otherwise determined by
PetroQuest with the consent of the Commitment Parties. Additionally, PetroQuest,
in consultation with the administrative agent for the Exit Facility (the
“Administrative Agent”) and the Commitment Parties, will determine whether any
Holder has made the representations referenced in a Subscription Form, has
properly executed and delivered the required documentation and funded its
proposed amount of the Exit Facility and whether to reject or accept any
subscription to participate that has not been properly completed and delivered.

Each Holder will be required to represent, in connection with submitting a
commitment to participate, the following: such Holder (1) is sophisticated with
respect to decisions to acquire assets of the type represented by the Exit
Facility and either it, or the entity exercising discretion in making its
decision to participate in the funding of the Exit Facility is experienced in
acquiring assets of such type, (2) has received, or has been accorded the
opportunity to receive or have access to, a copy of the Exit Facility Term Sheet
and has received, or has been accorded the opportunity to receive or have access
to, to the extent available, copies of the most recent publicly available annual
and quarterly financial statements of PetroQuest and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to participate in the funding of the Exit Facility, (3) has, independently and
without reliance on any Commitment Party, other Holder, PetroQuest or its
subsidiaries or any of their respective officers, directors, agents and other
representatives, and based on such documents and information as such participant
has deemed appropriate, made its own credit analysis and decision to participate
in the funding of the Exit Facility, and (4) will provide any additional “Know
Your Customer” information that may be reasonably requested by the
Administrative Agent.

Each Holder that intends to participate as a lender in the Exit Facility must
(A) deliver the executed Subscription Form, Signature Page and IRS Form W-9 or
applicable W-8 to the nominee holding its Combined Prepetition Second Lien Notes
with sufficient time to allow the nominee to complete the Nominee Certification
on its behalf and deliver the Nominee Certification (together with the other
items listed above) to the Information Agent by the Subscription Form Deadline,
and (B) cause the delivery by the DWAC and Funding Deadline of (i) your Combined
Prepetition Second Lien Notes via DWAC withdrawal, and (ii) the amount of the
Loans to be funded by such Holder to be sent by wire transfer of immediately
available federal funds to a segregated account (the “Subscription Account”)
established by the Information Agent for the Exit Facility according to the wire
instructions below:

 

S-3



--------------------------------------------------------------------------------

Name of Bank:

   Citizens Bank

ABA:

   036076150

Acct. Name:

   Epiq as Agt for the PetroQuest Energy Inc Subscription

Acct. #:

   6313122732

Ref:

   [Reference Name of Holder]

Funds held in the Subscription Account will not accrue interest.

Upon the entry of the Confirmation Order by the Bankruptcy Court, which will
approve, among other things, the proposed Exit Facility, and satisfaction of any
conditions precedent in the proposed Credit Agreement (or waiver in accordance
with the terms thereof), the funds in the Subscription Account funded by
participating Holders will be disbursed promptly to the Borrower in accordance
with the Credit Agreement and other relevant documentation relating to the Exit
Facility and the Administrative Agent shall appropriately record the loans in a
register for the Exit Facility.

If the Commitment Letter terminates, the Exit Facility otherwise fails to close
or the Company terminates the solicitation process, the Subscription Forms
submitted by participating Holders will terminate and the wire funds transferred
by such Holders to the Subscription Account promptly will be released back to
such Holders by wire transfer.

To prevent backup U.S. federal income tax withholding each participating Holder
must (i) provide the Administrative Agent with such Holder’s correct taxpayer
identification number and certify that such Holder is not subject to backup U.S.
federal income tax withholding by completing an IRS Form W-9 or applicable W-8
or (ii) otherwise establish a basis for exemption from backup withholding.

Before you deliver the executed Subscription Form, Signature Page and IRS Form
W-9 or applicable W-8 and wire funds to the Subscription Account, please
carefully review (i) the Company’s docket with the Bankruptcy Court related to
their Chapter 11 Petitions, available at http://dm.epiq11.com/PetroQuest (the
“Bankruptcy Filings”), and (ii) PetroQuest’s current and periodic reports listed
below, in each case other than information furnished under Item 2.02 or 7.01 of
Form 8-K (the “Exchange Act Reports”), which were filed by PetroQuest with the
Securities and Exchange Commission (the “SEC”) pursuant to the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder, and which are available on the SEC’s website at www.sec.gov:

 

  •  

Current Report on Form 8-K filed with the SEC on November 7, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on November 5, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on October 31, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on October 19, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on October 5, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on September 28, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on September 17, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on August 31, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on August 15, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on July 31, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on July 10, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on June 22, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on May 18, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on May 7, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on April 17, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on February 20, 2018

 

  •  

Current Report on Form 8-K filed with the SEC on February 1, 2018

 

S-4



--------------------------------------------------------------------------------

  •  

Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2018,
filed on November 13, 2018

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended June 30, 2018,
filed on August 7, 2018

 

  •  

Quarterly Report on Form 10-Q for the quarterly period ended March 31, 2018,
filed on May 8, 2018

 

  •  

Annual Report on Form 10-K for the fiscal year ended December 31, 2017, filed
with the SEC on March 8, 2018 and amended on March 29, 2018 and April 27, 2018,
including portions of the definitive Proxy Statement on Schedule 14A filed on
April 7, 2018 incorporated by reference therein

Participating as a lender in the Exit Facility entails risks, including, but not
limited to, the risk that the Borrower may be liquidated or may be unsuccessful
executing its business plan, and as a result may be unable to repay all or part
of your commitment. The Company is operating as debtor-in-possession under
Chapter 11. The continuation of PetroQuest as a going concern is contingent
upon, among other things, PetroQuest’s ability to obtain approval of the
Company’s plan of reorganization under the applicable provisions of Chapter 11
and to successfully execute its business plan upon its emergence from
Chapter 11, if any. The risks inherent in lending to a company operating under
Chapter 11 are materially higher than normal and there is no assurance that any
of the conditions described above will be met. While the Company has filed a
plan of reorganization and obtained requisite acceptance of such plan from
holders of 85% of the Combined Prepetition Second Lien Notes, no assurances can
be given that the Bankruptcy Court will confirm the Company’s plan of
reorganization. In addition, if the Borrower is unable to successfully execute
its business plan, it may be unable to meet its obligations under the Exit
Facility. If the Borrower is unable to meet its obligations under the Exit
Facility, the Borrower may be unable to repay loan amounts borrowed from you or
with respect to which you have invested, and you may lose all or part of your
loan commitment or investment.

There is no requirement that you participate as a lender in the Exit Facility,
and you may only participate if you hold at least $150,000 in principal amount
of Second Lien Notes and/or Second Lien PIK Notes and you wish to subscribe for
at least $25,000 of loans. Your decision not to participate in (and help fund or
invest in) the Exit Facility will not affect whether the Company has the funding
to emerge from bankruptcy because certain Holders have already agreed to fund
the entire amount of the Exit Facility should the recipients of this offer
decline to participate. In addition, your decision not to participate in (and
help fund) the Exit Facility will not affect the distributions you might be
entitled to under the Company’s proposed plan of reorganization (assuming that
the plan is ultimately approved by the Bankruptcy Court and becomes effective).

This Notice and Instruction Form relates only to the opportunity to participate
as a lender in the Exit Facility.

 

S-5



--------------------------------------------------------------------------------

SUBSCRIPTION FORM

IMPORTANT

PLEASE READ AND FOLLOW THE ATTACHED INSTRUCTIONS CAREFULLY. COMPLETE, SIGN, DATE
AND DELIVER THIS SUBSCRIPTION FORM, THE SIGNATURE PAGE AND IRS FORM W-9 OR
APPLICABLE FORM W-8 TO YOUR NOMINEE WITH SUFFICIENT TIME TO ALLOW YOUR NOMINEE
TO COMPLETE THE NOMINEE CERTIFICATION ON YOUR BEHALF AND DELIVER (I) THE NOMINEE
CERTIFICATION AND (II) YOUR COMBINED PREPETITION SECOND LIEN NOTES VIA DWAC
WITHDRAWAL, IN EACH CASE, BY THE RELEVANT DEADLINE. THE SUBSCRIPTION FORM
DEADLINE IS JANUARY 23, 2019 AND THE DWAC AND FUNDING DEADLINE IS TWO BUSINESS
DAYS FOLLOWING NOTICE FROM PETROQUEST SETTING THE DEADLINE.

IF (1) YOUR SUBSCRIPTION FORM, SIGNATURE PAGE AND IRS FORM W-9 OR APPLICABLE
FORM W-8 IS NOT COMPLETED, SIGNED AND RECEIVED BY THE INFORMATION AGENT ON OR
BEFORE THE SUBSCRIPTION FORM DEADLINE, AND (2) THE DWAC WITHDRAWAL OF YOUR NOTES
AND PAYMENT OF YOUR SUBSCRIPTION PRICE BY WIRE ARE NOT COMPLETED BY THE DWAC AND
FUNDING DEADLINE, THE INSTRUCTION TRANSMITTED BY THIS SUBSCRIPTION FORM WILL NOT
BE COUNTED.

YOU SHOULD REVIEW THE EXCHANGE ACT REPORTS, BANKRUPTCY FILINGS, NOTICE AND
INSTRUCTION FORM AND THE INSTRUCTIONS CONTAINED HEREIN BEFORE YOU ELECT TO
PARTICIPATE IN THE OPPORTUNITY. YOU MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE
OPPORTUNITY.

Capitalized terms used herein but not defined herein have the meanings ascribed
to them in the Notice and Instruction Form to which this Subscription Form was
attached.

Item 1. Representations of the Holder. The undersigned hereby represents that
it:

 

  •  

is sophisticated with respect to the decision to participate as a lender in a
commercial loan of the type represented by the Loans and is, or the entity
exercising discretion in making this decision to participate in the funding of
the Loans is, experienced in participating as a lender or investor in such
commercial loans;

 

  •  

has received, or has been accorded the opportunity to receive or have access to,
a copy of the Exit Facility Term Sheet and has received, or has been accorded
the opportunity to receive or have access to, to the extent available, copies of
the most recent annual and quarterly financial statements of the Company and
such other documents and information as it deems appropriate to make its own
credit analysis and decision to participate in the funding of, or investment in,
such Exit Facility;

 

  •  

has (i) independently and without reliance on any other participant as a lender
or other investor in the Exit Facility, the Commitment Parties, the indenture
trustees for the Combined Prepetition Second Lien Notes or PetroQuest or its
subsidiaries or any of their respective officers, directors, agents and other
representatives, and (ii) based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to participate in
the funding of, or investment in, the Exit Facility; and

 

  •  

will provide any additional “Know Your Customer” information that may be
reasonably requested by the Administrative Agent.

Each Holder further authorizes the Administrative Agent to act and rely upon
(and acknowledges and agrees that the Administrative Agent shall be fully
protected in acting and relying upon) instructions and/or information from the
Information Agent (or the Commitment Parties and their counsel and advisors) in
effectuating the transactions contemplated by this Subscription Form.

 

S-6



--------------------------------------------------------------------------------

Item 2(a). Participation in the Opportunity. The undersigned certifies that as
of the Record Date, the undersigned was a Holder of the Second Lien Notes and/or
the Second Lien PIK Notes in the following principal amounts (insert amount in
the boxes below) who wishes to make the following commitment to participate in
the Exit Facility with regard to the Opportunity:

 

   Principal Amount Held: Second Lien Notes:   

CUSIP 716748AJ7 / ISIN US716748AJ72

 

 

CUSIP 716748AE8 / ISIN US716748AE85

 

CUSIP U7167UAB0 / ISIN USU7167UAB09

 

 

Second Lien PIK Notes:   

CUSIP 716748AK4 / ISIN US716748AK46

 

 

CUSIP 716748AG3 / ISIN US716748AG34

 

CUSIP U7167UAC8 / USU7167UAC81

 

 

TOTAL PRINCIPAL AMOUNT OF COMBINED PREPETITION SECOND LIEN NOTES HELD:   

TOTAL:

 

 

Item 2(b). Calculation of Subscription Amount. Your Pro Rata Share of the Exit
Facility is calculated as follows:

 

$                                             

(Insert Total Principal Amount

from Item 2(a) above)

 

x

 

 

    $50,000,000    

$284,472,768.00

 

=

 

 

$                                             

(Your Pro Rata Share of the Exit Facility;

must equal at least $25,000 in order to

participate – also see Note below.)

Each Holder is entitled to commit to participate for up to its Pro Rata Share of
the Loans subject to the individual limits included in the calculation in
Item 2(b) above and the Minimum Condition. Please specify your commitment to
participate in the space below:

Commitment to Participate in the Exit Facility:
$                                              (the “Subscription Amount”),
which Subscription Amount must equal at least $25,000.00 (also see Note below).

Note: If the Subscription Amount specified in Item 2(b) above is less than the
Minimum Condition and you are under common control through common investment
management and/or advisement with other Holders that are submitting Subscription
Forms, you must request a “Matching Number” from the information agent to link
the Subscription Forms of all such Holders. You may contact the information
agent at Tabulation@epiqglobal.com (reference “PetroQuest Subscription” in the
subject line) to request a Matching Number, which should then be used by all
members of the group to link their Subscription Amounts).

 

Matching Number to link this Subscription Form with other Subscription Forms
submitted by other members of the group (only if applicable):  

 

 

If a Matching Number is being used, the undersigned certifies that it is under
common control through common investment management and/or advisement with the
other Holders in the group linked to this Matching Number.

 

S-7



--------------------------------------------------------------------------------

Item 3. Certification. By signing this Subscription Form, the undersigned
certifies that it understands that the right to participate in the Opportunity
is subject to all the terms and conditions set forth in the Notice and
Instruction Form, and agrees that the commitment to participate in the Exit
Facility as specified in an amount equal to the Subscription Amount specified in
Item 2(b) above constitutes an irrevocable offer by the undersigned to fund the
Loans equal to the Subscription Amount so specified.

 

Name of Holder:                                       
                                                  (Print or Type) Federal Tax
I.D. No.:                                                     
                                             (If Applicable)
Signature:                                                                     
Print Name:                                                                   
Title:                                     
                                        
Facsimile Number:                                                        
E-mail Address:                                                             
Street Address:                                                               
City, State, Zip Code:                                                     
Telephone: (    )                                                             
Date Completed:                                                             

THIS SUBSCRIPTION FORM, SIGNATURE PAGE, AND IRS FORM W-9 OR APPLICABLE W-8 MUST
BE RECEIVED BY THE INFORMATION AGENT AT ITS EMAIL ADDRESS AT
TABULATION@EPIQGLOBAL.COM (REFERENCE “PETROQUEST SUBSCRIPTION” IN THE SUBJECT
LINE), OR AT THE ADDRESS LISTED BELOW, BEFORE 5:00 P.M., NEW YORK CITY TIME, ON
JANUARY 23, 2019, OR THE INSTRUCTIONS TRANSMITTED HEREBY WILL NOT BE COUNTED.

EPIQ CORPORATE RESTRUCTURING, LLC

777 THIRD AVENUE, 12th FLOOR

NEW YORK, NY 10017

(866) 897-6433 (TOLL FREE)

646-282-2500 (INTERNATIONAL)

ATTN: PETROQUEST SUBSCRIPTION

INSTRUCTIONS FOR COMPLETING THE SUBSCRIPTION FORM

 

S-8



--------------------------------------------------------------------------------

DEADLINES/ INFORMATION AGENT:

The Subscription Form Deadline for the receipt of instructions by the
Information Agent as set forth below is 5:00 p.m., New York City Time, on
January 23, 2019 unless extended earlier or terminated by PetroQuest in its sole
discretion. The DWAC and Funding Deadline for both the DWAC withdrawal of your
Combined Prepetition Second Lien Notes and the payment by wire of the
Subscription Amount is two business days following notice from PetroQuest
setting the deadline, unless extended earlier or terminated by PetroQuest in its
sole discretion. The Information Agent is:

EPIQ CORPORATE RESTRUCTURING, LLC

777 THIRD AVENUE, 12th FLOOR

NEW YORK, NY 10017

(866) 897-6433 (TOLL FREE)

646-282-2500 (INTERNATIONAL)

ATTN: PETROQUEST SUBSCRIPTION

EMAIL: TABULATION@EPIQGLOBAL.COM

(REFERENCE “PETROQUEST SUBSCRIPTION” IN THE SUBJECT LINE)

To participate in the Opportunity, you must take the following steps:

STEPS BY THE SUBSCRIPTION FORM DEADLINE:

 

  a.

Review the representations in Item 1 of the Subscription Form;

 

  b.

In Item 2(a) of the Subscription Form, specify the amount of Combined
Prepetition Second Lien Notes you held as of the Record Date;

 

  c.

In Item 2(b) of the Subscription Form, specify (i) the Subscription Amount and
(ii) if the Exit Facility commitment to participate in the Opportunity in Item
2(b) is less than the Minimum Condition and you are under common control through
common investment management and/or advisement with other Holders that have
submitted Subscription Forms, specify the Matching Number;

 

  d.

Review the certification in Item 3 of the Subscription Form;

 

  e.

In Item 3, sign and date the Subscription Form, and provide the remaining
information requested;

 

  f.

Complete and execute the Signature Page;

 

  g.

Coordinate with the nominee holding your Combined Prepetition Second Lien Notes
to arrange for delivery of the completed Subscription Form, Signature Page and
IRS Form W-9 or applicable W-8 to its offices;

 

  h.

Instruct your nominee to complete the Nominee Certification (including the
medallion guarantee) and deliver the completed, executed Subscription Form,
Signature Page and IRS Form W-9 or applicable W-8 so as to be received by the
Information Agent before the Subscription Form Deadline; AND

STEPS BY THE DWAC AND FUNDING DEADLINE:

 

  a.

Arrange for your Nominee to deliver your Combined Prepetition Second Lien Notes
via DWAC withdrawal on the DWAC and Funding Deadline; and

 

  b.

Cause the amount of your commitment to participate in the Opportunity to be
funded to the Subscription Account on or before the DWAC and Funding Deadline.

 

S-9



--------------------------------------------------------------------------------

PLEASE NOTE:

IF YOU HAVE ANY QUESTIONS REGARDING THIS SUBSCRIPTION FORM, THE SIGNATURE PAGE
OR THE PROCEDURES RELATED TO THE OPPORTUNITY PLEASE EMAIL THE INFORMATION AGENT
AT TABULATION@EPIQGLOBAL.COM (REFERENCE “PETROQUEST SUBSCRIPTION IN THE SUBJECT
LINE).

PetroQuest Energy, Inc. and certain of its subsidiaries have filed voluntary
petitions for relief under chapter 11 of title 11 of the United States Code, 11
U.S.C. §§ 101 et seq. and are operating their businesses and managing their
property as debtors-in-possession pursuant to Chapter 11.

Nothing herein, nor in any of the accompanying forms and letters, shall
constitute or be deemed to constitute a solicitation by any party of votes to
approve or reject a Chapter 11 plan for the Company.

 

S-10



--------------------------------------------------------------------------------

NOMINEE’S CERTIFICATION OF CURRENT HOLDINGS

Your ownership of Combined Prepetition Second Lien Notes must be confirmed to
participate in the Exit Facility

The nominee holding your Combined Prepetition Second Lien Notes as of Record
Date must complete the certification below to (i) confirm the holdings of the
relevant holder and (ii) confirm that the relevant notes will be DWAC withdrawn
on the DWAC and Funding Deadline.

Box A

For Use Only by the Nominee

 

DTC Participant Name:                                        
                                                                          DTC
Participant Number:                                        
                                                                      

   Principal Amount Held: Second Lien Notes:   

CUSIP 716748AJ7 / ISIN US716748AJ72

 

 

CUSIP 716748AE8 / ISIN US716748AE85

 

CUSIP U7167UAB0 / ISIN USU7167UAB09

 

 

Second Lien PIK Notes:   

CUSIP 716748AK4 / ISIN US716748AK46

 

 

CUSIP 716748AG3 / ISIN US716748AG34

 

CUSIP U7167UAC8 / USU7167UAC81

 

 

TOTAL PRINCIPAL AMOUNT OF COMBINED PREPETITION SECOND LIEN NOTES HELD:

 

  

TOTAL:

 

 

 

Medallion Guarantee:

(In lieu of providing an original medallion stamp, a Nominee may provide an
original notarized signature on this registration instruction sheet and a list
of authorized signatories on the letterhead of the Nominee.)

Nominee contact name:                    
                                         
                                                     

Nominee contact email:                    
                                         
                                                     

Contact telephone number:                    
                                         
                                                